Case 2:15-cv-00201-SMJ   ECF No. 382-1   filed 01/28/20    PageID.16025 Page 1 of 705




                                 EXHIBIT 1




                                                 Decl. of A. Miller in Support of Daubert Motion
                                             To Exclude R. DeGrandchamp Expert Testimony - 6
Case 2:15-cv-00201-SMJ   ECF No. 382-1   filed 01/28/20    PageID.16026 Page 2 of 705




                                                 Decl. of A. Miller in Support of Daubert Motion
                                             To Exclude R. DeGrandchamp Expert Testimony - 7
Case 2:15-cv-00201-SMJ          ECF No. 382-1        filed 01/28/20     PageID.16027 Page 3 of 705


                                                                        Richard DeGrandchamp, PhD
                                                                                Expert Qualifications
                                                                                   October 11, 2019

EXPERT QUALIFICATIONS

I have been practicing toxicology for more than 31 years. I received my BS degree in
Biochemistry from Eastern Michigan University and a PhD in toxicology from the University of
Michigan, School of Public Health. I received further training as a postdoctoral fellow at the
University of Colorado Medical School, Department of Physiology (National Institutes of Health
Fellow); Rutgers University School of Pharmacy and Toxicology (Rutgers Fellow); and Cornell
University Medical School (Research Associate). I am a member of the Graduate Faculty at the
University of Colorado; I have taught for more than 15 years at both the University of Colorado
Medical School (Department of Pharmacology) and on the Denver campus (Department of
Geography and Environmental Science), where I teach masters candidates, doctoral candidates,
and physicians. I am currently the course director for three courses: Environmental
Epidemiology, Toxicology, and Risk Assessment. As part of my Risk Assessment and
Toxicology courses, I present lectures on the history of toxicology and cancer studies. For the
last 4 years, I have committed much of my research to reconstructing the period when the
greatest advances in animal cancer testing occurred, from approximately the 1900s to the 1950s.
During this effort, I have identified key milestones in cancer research and industrial applied
cancer testing. I have reviewed in excess of 150 peer-reviewed publications on topics relating to
identifying hallmarks of cancer and the interpretation of pathological lesions caused by
carcinogens. I have also reviewed and vetted approximately 600 published studies regarding
DDT toxicity, bioaccumulation, and biomagnification and conducted extensive research on the
historical development of the oil-water partition coefficient as it relates to lipid solubility. This
research forms a significant part of my lectures at the University of Colorado, which I update
each semester. In tandem with my research on historical cancer studies in general, I have
continued my research on the molecular events triggering PCB-induced cancer, particularly
regarding the etiology of non-Hodgkin lymphoma (NHL).

I was also a faculty member at the Naval Civil Engineering Corps Officers School (CECOS),
Port Hueneme, California, where I developed the first courses in human health risk assessment,
toxicology, and statistical and geochemical analyses for Navy risk assessors/managers and where
I developed guidance for remediation of PCB-contaminated Naval bases.

                                                              Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 8
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20     PageID.16028 Page 4 of 705




                                                                      Richard DeGrandchamp, PhD
                                                                              Expert Qualifications
                                                                                 October 11, 2019

I am also the President and Principal Toxicologist of Scientia Veritas, L.L.P., a company
specializing in toxicology, risk assessment, epidemiology, and geostatistical analyses. I have
provided expert support or testimony in Federal Court (retained as an expert for the US
Department of Justice) and State Court in toxic tort litigation (concerning polychlorinated
biphenyl [PCB]-induced NHL in Plaintiffs) in 10 cases relating to PCB exposures and toxicity. I
have authored more than 75 position papers and guidance documents on risk assessment, risk
management, statistics, and geostatistics for numerous state and federal governmental
departments and regulatory agencies. I have conducted approximately 100 toxicological
investigations and risk assessments for PCB-contaminated Superfund and Resource
Conservation and Recovery Act (RCRA) sites.

I have authored or reviewed more than 300 human health risk assessments regulated under the
Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA;
Superfund); RCRA; and Underground Storage Tank (UST) programs; as well as state programs.
I have served on numerous scientific review panels and have been a toxicological consultant for
the US Environmental Protection Agency (US EPA), Department of the Navy (DON),
Department of Energy (DOE), Department of the Air Force, and many state regulatory agencies,
as well as chemical, pharmaceutical, and manufacturing companies.

For additional information regarding my qualifications, including publications authored by me
within the past 10 years, please see my CV attached to this report as Appendix A.

The following sections present the deposition and trial testimonies I have given in the last four
years.




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 9
Case 2:15-cv-00201-SMJ         ECF No. 382-1      filed 01/28/20       PageID.16029 Page 5 of 705



                                                                       Richard DeGrandchamp, PhD
                                                                               Expert Qualifications
                                                                                  October 11, 2019

Deposition Testimonies

2014                  Williams et al. v. Monsanto Co, et al.; Cause No. BC461315

                      Montgomery et al. v. Monsanto Co. et al.; Cause No. BC480068 and
                      Hearon et al. v. Monsanto Co, et al.; Cause No.12SL-CC01497

2015                  Helen Briggs et al. v. Freeport-McMoran et al.; Case No. Civ-13-1157-M

                      Dublin et al. v. Monsanto Co. et al.; Cause No. 10SL-CC03822-01

                      Carter et al. v. Monsanto Co. et al.; Cause No. BC484608 and Dublin et
                      al. v. Monsanto Co. et al.; Cause No.10SL-CC0322-01

2016                  Dauber et al. v. Monsanto Co. et al.; Cause No. BC483342

                      Walker et al. v. Monsanto Co. et al.; Cause No. 1122-CC-9621-01

2018                  City of Hartford et al. v. Monsanto Co. et al.

2019                  City of San Diego et al. v. Monsanto Co. et al.

Trial Testimonies

06/18–19/2015         Dublin et al. v. Monsanto Co. et al.; Cause No. 10SL-CC03822-01

09/15–17/2015         Dublin et al. v. Monsanto Co. et al.; Cause No. 10SL-CC03822-01

03/14/2016            Dauber et al. v. Monsanto Co. et al.; Cause No. BC483342

04/22/2016            Brownlee et al. v. Monsanto Co. et al.; Cause No. BC497582

05/13, 16–17/2016     Walker et al. v. Monsanto Co. et al.; Cause No. 1122-CC-9621-01

Billing Rate

My billing rate is $250 per hour.




                                                           Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 10
Case 2:15-cv-00201-SMJ     ECF No. 382-1    filed 01/28/20    PageID.16030 Page 6 of 705

                                                              Richard DeGrandchamp, PhD
                                                                     Summary of Opinions
                                                                            April 5, 2019


 Summary of Opinions

 I have been asked to prepare an expert report regarding the history of cancer
 testing, early-published PCB toxicity studies, and Monsanto’s contracted PCB
 toxicity studies beginning in the early 1930s. I have developed the opinions listed
 below, as discussed further in Book 1 of my report:


       1. Members of the industrial chemical industry had conducted long term,
          lifetime animal cancer studies when analyzing industrial chemicals like
          PCBs by the late 1930s.

       2. Multiple “triggers” for animal cancer tests applied to PCBs such that
          animal cancer tests should have been performed well before 1970.

          a) The molecular structure of PCBs was sufficient to “trigger” cancer
             tests under industry standards during the 1930s and 1940s because of
             its benzene-based structure.

          b) Numerous unique and early hallmarks of cancer in PCB animal
             studies should have triggered animal cancer studies by as early as
             1938 and no later than 1944.

       3. Standardized methods for animal cancer testing had been in existence for
          decades by August of 1970.

       4. Monsanto failed to conduct animal cancer tests until the late 1960s/early
          1970s.

       5. Had PCB animal cancer tests been performed in the 1930s to 1960s, the
          tests would have shown strong evidence of cancer.




                                                    Decl. of A. Miller in Support of Daubert Motion
                                               To Exclude R. DeGrandchamp Expert Testimony - 11
Case 2:15-cv-00201-SMJ     ECF No. 382-1    filed 01/28/20    PageID.16031 Page 7 of 705

                                                             Richard DeGrandchamp, PhD
                                                                    Summary of Opinions
                                                                           April 5, 2019


In addition, I have been asked to evaluate the state of knowledge in the scientific
community of bioaccumulation and biomagnification principles during the period
when Monsanto manufactured PCBs. I have developed the opinions listed below,
as discussed further in Book 2 of my report:

      1. At the time Monsanto began manufacturing PCBs, Monsanto must have
         known that PCBs could bioaccumulate in people and animals.

         a) Lipid solubility was the sole physicochemical parameter governing
            the bioaccumulation of highly lipophilic organic industrial compounds
            into aquatic animals.

         b) At the time Monsanto began manufacturing PCBs, Monsanto must
            have known that PCBs were highly lipid soluble.

      2. As early as 1945, and by no later than 1950, Monsanto must have known
         that PCBs would bioaccumulate and biomagnify in humans and animals.

         a) Between 1945-1950, it was established in the scientific community
            that DDT bioaccumulated and biomagnified in fat tissue in livestock
            and animals in the food web.

         b) PCBs and DDT share the characteristic that caused DDT to
            bioaccumulate – high lipid solubility.

         c) As a manufacturer of both DDT and PCBs, Monsanto must have
            known the chemical characteristics of PCBs and DDT such that
            Monsanto must have known that PCBs would bioaccumulate and
            biomagnify in the same manner as DDT in humans and animals.




                                                    Decl. of A. Miller in Support of Daubert Motion
                                               To Exclude R. DeGrandchamp Expert Testimony - 12
Case 2:15-cv-00201-SMJ    ECF No. 382-1     filed 01/28/20    PageID.16032 Page 8 of 705

                                                             Richard DeGrandchamp, PhD
                                                                    Summary of Opinions
                                                                           April 5, 2019


I have also been asked to analyze issues relating to the fish consumption advisories
applicable to the Spokane River, the risk associated with eating fish in the Spokane
River, and the reduction of risk that corresponds with Spokane reducing the
amount of PCBs entering the River. I have developed the opinions listed below, as
discussed further in Book 3 of my report:

      1. The State of Washington has issued Fish Consumption Advisories based
         on PCBs for the following fish in the following reaches of the Spokane
         River:
             o Little Falls Pool – Little Falls Dam to Long Lake Dam:
                    Largescale Sucker – Up to 4 meals per month
                    Northern Pikeminnow – Up to 4 meals per month
             o Long Lake (Lake Spokane):
                    Brown Trout – Up to 1 meal per month
                    Common Carp – 0 meals per month
                    Largescale Sucker – Up to 1 meal per month
                    Mountain Whitefish – Up to 2 meals per month
             o Spokane Arm – Mouth upriver to Little Falls Dam
                    Brown Trout – Up to 4 meals per month
                    Largescale Sucker – Up to 1 meal per month
                    Rainbow Trout – Up to 4 meals per month
             o Upriver Dam to Nine Mile Dam
                    Largescale Sucker – Up to 2 meals per month
                    Mountain Whitefish – Up to 1 meal per month
                    Rainbow trout – Up to 2 meals per month




                                                    Decl. of A. Miller in Support of Daubert Motion
                                               To Exclude R. DeGrandchamp Expert Testimony - 13
Case 2:15-cv-00201-SMJ    ECF No. 382-1      filed 01/28/20    PageID.16033 Page 9 of 705

                                                              Richard DeGrandchamp, PhD
                                                                     Summary of Opinions
                                                                            April 5, 2019


      2. The current fish advisories issued by the WDOH are scientifically tenable
         and are necessary to protect Washington state residents.


      3. The ATSDR/WDOH Health Consultation’s recommendations, if
         followed, will reduce the health threat posed by eating PCB-
         contaminated fish while maximizing the greatest number of fish meals
         that can be consumed without fear of PCB-induced toxic effects.

      4. The risk assessment presented in the latest 2011 WDOH Health
         Consultation shows that PCBs pose a cumulative lifetime cancer risk of
         1.1E-4 (one-in-ten-thousand). This risk levels far exceeds the de minimis
         acceptable risk level by 100-fold and to reach acceptable risk levels the
         fish tissue levels must be reduced by 100-fold.


      5. Studies have shown that the groups of people most at risk from eating
         PCB-contaminated Spokane River fish are from low-income
         environments.


      6. While PCBs were banned decades ago they are still detected in most
         American bodies today and the highest PCB body burdens in the general
         public have been shown to be those that eat a diet rich in fish tissue.
         Sport fishermen have been shown to have body burdens 2-3 times the
         levels of non-fish eating people.


      7. Spokane has taken action to prevent PCB loading to the Spokane river to
         improve water quality, reduce fish PCB-contaminant levels, lower the



                                                     Decl. of A. Miller in Support of Daubert Motion
                                                To Exclude R. DeGrandchamp Expert Testimony - 14
Case 2:15-cv-00201-SMJ   ECF No. 382-1    filed 01/28/20     PageID.16034 Page 10 of 705

                                                            Richard DeGrandchamp, PhD
                                                                   Summary of Opinions
                                                                          April 5, 2019


         body burden levels in people that eat Spokane fish. This effort will have
         a significant impact on lowering PCB body burden and the risk of PCB-
         related cancer and non-cancer disease.


      8. From between the 2001-2005 period and 2030, Spokane’s remedial
         activities will have reduced PCB body burdens, cancer risk, and non-
         cancer hazard quotient by about 11-17%. This assumes that Spokane
         performs the future remedial activities discussed in Michael Baker
         International’s expert report.


      9. From between 2012 and 2030, Spokane’s remedial activities will have
         reduced PCB body burdens, cancer risk, and non-cancer hazard quotient
         by about 5.5-9%. This assumes that Spokane performs the future
         remedial activities discussed in Michael Baker International’s expert
         report. This represents a significant reduction in PCB body burden over
         just an 18-year period and Spokane’s efforts will have the greatest impact
         on reducing PCB exposures.


      10.From between 2012 and 2018, Spokane’s remedial activities reduced
         PCB body burdens, cancer risk, and non-cancer hazard quotient by about
         1.4-3.1%.




                                                   Decl. of A. Miller in Support of Daubert Motion
                                              To Exclude R. DeGrandchamp Expert Testimony - 15
Case 2:15-cv-00201-SMJ   ECF No. 382-1   filed 01/28/20     PageID.16035 Page 11 of 705




                                                  Decl. of A. Miller in Support of Daubert Motion
                                             To Exclude R. DeGrandchamp Expert Testimony - 16
Case 2:15-cv-00201-SMJ            ECF No. 382-1                 filed 01/28/20             PageID.16036 Page 12 of 705

                                                                                           Richard DeGrandchamp, PhD
                                                                                                       Expert Opinion
                                                                                                         April 5, 2019



                                   TABLE OF CONTENTS



 BOOK 1:    ...............................................................................................................1
 1.         Summary of Opinions ............................................................................................. 2

 2.         Historical Cancer Studies ........................................................................................ 3

 2.1.       By the Mid-1940s, Academic, Regulatory, and Industrial Scientists Had
            Conducted Hundreds of Cancer Studies on Industrial Chemicals like PCBs. ........ 3

 2.2.       Multiple Triggers for Animal Cancer Tests Applied to PCBs, and Monsanto
            Should Have Performed Chronic Animal Testing by the Mid-1940s................... 10

 2.2.1.     The molecular structure of PCBs was sufficient to “trigger” cancer tests under
            industry standards during the 1930s and 1940s because of its benzene-based
            structure................................................................................................................. 10

 2.2.2.     Numerous unique and early hallmarks of cancer in the animal studies should have
            triggered animal cancer studies by as early as 1938. ............................................ 18

 2.2.3.     Studies showing DDT as toxic and a carcinogen should have triggered similar
            studies for PCBs. ................................................................................................... 19

 2.3.       Robust Toxicological Testing Protocols for Animal Cancer Testing Had Been in
            Existence Since the Mid-1940s ............................................................................. 23

 3.         PRE-1970 Toxicological Studies Showed PCBs Are Toxic and Carcinogenic ... 25

 3.1.       1936: Dr. Schwartz ............................................................................................... 28

 3.2.       1938: Dr. Bennett .................................................................................................. 32

 3.2.1.     Background and Purpose of the Drinker Studies .................................................. 35

 3.2.2.     Chlorinated Compounds Tested by Bennett ......................................................... 39

 3.2.3.     Compound B versus Compound B+PCBs Feeding Experiments ......................... 41



                                                                                                                               Page i
                                                                            Decl. of A. Miller in Support of Daubert Motion
                                                                       To Exclude R. DeGrandchamp Expert Testimony - 17
Case 2:15-cv-00201-SMJ           ECF No. 382-1                 filed 01/28/20            PageID.16037 Page 13 of 705

                                                                                         Richard DeGrandchamp, PhD
                                                                                                     Expert Opinion
                                                                                                       April 5, 2019


 3.2.3.1.   Liver Weight ......................................................................................................... 42

 3.2.3.2.   Liver Cell Damage ................................................................................................ 42

 3.2.3.3.   Hyaline Bodies ...................................................................................................... 42

 3.2.3.4.   Mitotic Figures ...................................................................................................... 43

 3.2.4.     Compound D versus Compound D+PCBs (10%): Inhalation Exposures ............. 43

 3.2.4.1.   Liver Weight ......................................................................................................... 43

 3.2.4.2.   Liver Cell Damage ................................................................................................ 44

 3.2.4.3.   Hyaline Bodies ...................................................................................................... 44

 3.2.4.4.   Mitotic Figures ...................................................................................................... 45

 3.2.5.     Compound D versus Compound D+PCBs (10%): Feeding Exposures ................ 45

 3.2.5.1.   Liver Weight ......................................................................................................... 45

 3.2.5.2.   Liver Cell Damage ................................................................................................ 46

 3.2.5.3.   Hyaline Bodies ...................................................................................................... 47

 3.2.5.4.   Mitotic Figures ...................................................................................................... 47

 3.2.5.5.   Summary ............................................................................................................... 48

 3.2.6.     Interpreting Bennett’s Findings: Early Indications PCBs Were Carcinogenic ..... 50

 3.2.6.1.   1939: Mitotic Figures Are Known Early Cancer Hallmarks ................................ 60

 3.2.7.     1939: Mitotic Figures Were Cancer Hallmarks .................................................... 69

 3.3.       ar1944: Dr. Miller ................................................................................................. 74

 4.         Monsanto’s PCB Studies Fail to Account for Chronic Exposure ......................... 81

 4.1.       With few exceptions, most well-designed, long-term PCB cancer studies have
            shown strong evidence of cancer. ......................................................................... 81

 4.2.       It is not the number of PCB studies but the type of studies that determine toxicity
            and carcinogenicity. .............................................................................................. 83



                                                                                                                           Page ii
                                                                           Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude R. DeGrandchamp Expert Testimony - 18
Case 2:15-cv-00201-SMJ            ECF No. 382-1                 filed 01/28/20             PageID.16038 Page 14 of 705

                                                                                           Richard DeGrandchamp, PhD
                                                                                                       Expert Opinion
                                                                                                         April 5, 2019


 4.3.       The studies commissioned by Monsanto in the 1930s through the 1960s were not
            applicable to the evaluation of human toxicity for Monsanto’s workers or the
            general public. ....................................................................................................... 84

 4.3.1.1.   LD50 ..................................................................................................................... 86

 4.3.1.2.   Subchronic Rodent Studies ................................................................................... 86

 4.4.       Throughout the 1940s-1960s, Monsanto misled customers and the public about
            PCB toxicity and the adequacy of its testing. ....................................................... 87

 4.5.       Monsanto’s studies conducted by Industrial Bio-Test Laboratories, Inc. (IBT)
            would not be held as reliable by a reasonable toxicologist. .................................. 90




 BOOK 2:    .............................................................................................................95
 5.         Executive Summary .............................................................................................. 96

 6.         Monsanto Must Have Known that PCBs Would Bioaccumulate And Biomagnify
            Based On Lipid Solubility. ................................................................................... 97

 6.1.       For over 130 Years, Lipid Solubility Has Been Key to Determining the Potential
            for Bioaccumulation............................................................................................ 100

 6.2.       Chronological History 1880s-1945: Oil–Water Partition Coefficient and the
            Meyer-Overton Rule ........................................................................................... 109

 6.3.       Monsanto Must Have Known that PCBs Were Highly Lipophilic Oils, and Would
            Bioaccumulate, as Early as 1929 ........................................................................ 126

 7.         Monsanto Knew In 1935 that PCBs were Stable and Persistent Lipophilic
            Compounds. ........................................................................................................ 133

 8.         Monsanto Must Have Known By 1945-1950 that PCBs Bioaccumulate and
            Biomagnify. ........................................................................................................ 138

 8.1.       PCBs and DDT Share a Similar Chemical Structure. ......................................... 144



                                                                                                                             Page iii
                                                                            Decl. of A. Miller in Support of Daubert Motion
                                                                       To Exclude R. DeGrandchamp Expert Testimony - 19
Case 2:15-cv-00201-SMJ             ECF No. 382-1                  filed 01/28/20              PageID.16039 Page 15 of 705

                                                                                              Richard DeGrandchamp, PhD
                                                                                                          Expert Opinion
                                                                                                            April 5, 2019


 8.2.       State of the Science, 1945–1950 ......................................................................... 146

 8.3.       The link between DDT Food Residues and Body Burden continued to be
            developed after 1950. .......................................................................................... 170

 8.4.       In the 1960s, DDT and PCBs were known to be ubiquitous and bioaccumulative
            ............................................................................................................................. 179




 9.         REFERENCES ................................................................................182




                                                                                                                                 Page iv
                                                                              Decl. of A. Miller in Support of Daubert Motion
                                                                         To Exclude R. DeGrandchamp Expert Testimony - 20
Case 2:15-cv-00201-SMJ               ECF No. 382-1                 filed 01/28/20             PageID.16040 Page 16 of 705

                                                                                             Richard DeGrandchamp, PhD
                                                                                                         Expert Opinion
                                                                                                           April 5, 2019


                                           LIST OF EXHIBITS

 BOOK 1        ...............................................................................................................1
 Exhibit 1.    Structural Similarities Between Benzidene and PCB ........................................... 15

 Exhibit 2.    Chemical Synthesis of a Biphenyl Ring Structure ................................................ 15

 Exhibit 3.    Table I from Marsh and Simpson (1927), Constituents and Derivatives of Coal
               Tar: Hydrocarbons[15].......................................................................................... 16

 Exhibit 4.    Figure 1 from Norback and Weltman (1985), PCB-exposed Rat Liver at 23
               Months[28] ............................................................................................................ 52

 Exhibit 5.    Table from EPA (1996) Liver Tumor Incidences in Rats from Lifetime Exposure
               Studies, 1975–1985[29] ....................................................................................... 53

 Exhibit 6.    Table from EPA (1996), Liver Tumor Incidences in Rats from 1996 Lifetime
               Exposure Study[29] .............................................................................................. 53

 Exhibit 7.    Table 1 from Norback and Weltman (1985), Development of Preneoplastic and
               Neoplastic Hepatocellular Lesions in Male and Female Rats During Chronic
               Aroclor 1260 Exposure[28] .................................................................................. 55

 Exhibit 8.    Figure 6 from Norback and Weltman (1985), Hypertrophic Hepatocytes
               Developed in the Central Lobular Region of the Liver at 1 Month[28] ............... 55

 Exhibit 9.    National Toxicology Program Photomicrograph of Mitotic Figures in a Liver
               Section[32] ............................................................................................................ 57

 Exhibit 10.   Comparison of Bennett[14] Results with Norback and Weltman[28] Results ... 59

 Exhibit 11.   Figure 1 from Murphy and Nakahara (1920), Germinal Center of the Spleen with
               Mitotic Figure[35]................................................................................................. 62

 Exhibit 12.   Figure 13 from Ludford (1925), Variations in the Mitotic Process in Cancer
               Cells[36]................................................................................................................ 63




                                                                                                                                 Page v
                                                                               Decl. of A. Miller in Support of Daubert Motion
                                                                          To Exclude R. DeGrandchamp Expert Testimony - 21
Case 2:15-cv-00201-SMJ               ECF No. 382-1                filed 01/28/20             PageID.16041 Page 17 of 705

                                                                                             Richard DeGrandchamp, PhD
                                                                                                         Expert Opinion
                                                                                                           April 5, 2019


 Exhibit 13.   Table I from Casey (1937), Prognostic Value of Mitosis Count in
               Lymphosarcoma[38] ............................................................................................. 66

 Exhibit 14.   Table III from Casey (1937), Mortality from Lymphosarcoma for Various
               Mitotic Coefficients[38]........................................................................................ 67

 Exhibit 15.   National Institute of Environmental Health Sciences Photomicrograph of Hyaline
               Bodies[42] ............................................................................................................. 70

 Exhibit 16.   Table 11 from Twort and Twort (1935), Effect of Three Hydrocarbons on the
               Spleen[46] ............................................................................................................. 74

 Exhibit 17.   Plate I from Miller (1944), Intracellular Hyalin Bodies in Livers of rats Exposed
               to a Chlorinated Diphenyl[17] ............................................................................. 79

 Exhibit 18.   Cover Page from IBT Study (TOXSTUDIES0996)[51] ...................................... 85

 Exhibit 19.   Tumors Detected in IBT Cancer Tests.................................................................. 93




 BOOK 2        .............................................................................................................95
 Exhibit 20.   Oil–water Partition Coefficient Analysis ............................................................ 102

 Exhibit 21.   Aroclor Kow Values ........................................................................................... 104

 Exhibit 22.   PCB Kow Values ................................................................................................ 105

 Exhibit 23.   It Takes About 10 Half-Lives To Eliminate Chemical From Body.................... 106

 Exhibit 24.   Apparent Half-lives of Aroclors and PCB congeners ......................................... 107

 Exhibit 25.   Tswett’s Chemical Equipment for Dissolving Lipid-Soluble Chemicals ........... 112

 Exhibit 26.   Overton’s Data on Test Chemicals Producing Complete Narcosis in Tadpoles 115

 Exhibit 27.   Leake and Chen: Partition Coefficient Analyses for Six Compounds ................ 120

 Exhibit 28.   Lazarev’s Increasing Partition Coefficient Correlations..................................... 124

 Exhibit 29.   Lazarev’s Kow Equations: Physicochemical Properties, In Vitro Effects, and In
               Vivo Effects ........................................................................................................ 125


                                                                                                                               Page vi
                                                                              Decl. of A. Miller in Support of Daubert Motion
                                                                         To Exclude R. DeGrandchamp Expert Testimony - 22
Case 2:15-cv-00201-SMJ                ECF No. 382-1                 filed 01/28/20               PageID.16042 Page 18 of 705

                                                                                                 Richard DeGrandchamp, PhD
                                                                                                             Expert Opinion
                                                                                                               April 5, 2019


 Exhibit 30.   Excerpt from Swann Research, Inc., PCB Patent Application, 1929 ................. 126

 Exhibit 31.   Physical Characteristics of Chlorinated Diphenyls............................................. 128

 Exhibit 32.   Excerpt from Monsanto Chemical Company’s Salesmen’s Manual: Solubility of
               Aroclor 1268 ....................................................................................................... 132

 Exhibit 33.   Excerpt from Monsanto Chemical Company’s Salesmen’s Manual: Stability of
               Aroclor 1248 ....................................................................................................... 134

 Exhibit 34.   Excerpt from Monsanto Chemical Company’s Salesmen’s Manual: Valuable
               Properties of Chlorinated Naphthalenes and Diphenyls ..................................... 135

 Exhibit 35.   Chemical Structures of DDT and PCB ............................................................... 144

 Exhibit 36.   Octanol-Water Partition Coefficients: Comparing DDT and Aroclor ................ 145

 Exhibit 37.   Excerpt from Woodard et al.: Bioaccumulation of DDT by Dogs ..................... 151

 Exhibit 38.   Excerpt from Finnegan et al.: DDD and DDT Content in Dog Tissues After Oral
               Administration .................................................................................................... 160

 Exhibit 39.   Excerpt from Laug et al.: DDT Content in Perirenal Fat, by Dietary Level of DDT
               ............................................................................................................................. 164

 Exhibit 40.   Laug et al. Excerpt: Increase of DDT Storage in Rat over Time ........................ 166

 Exhibit 41.   Excerpt from Carter: DDT Residues on Various Crops ..................................... 167

 Exhibit 42.   Excerpt from Shepherd et al.: Summary of Findings ......................................... 170

 Exhibit 43.   Excerpt from Mattson et al.: DDT and DDE in Human Archival Fat Specimens
               ............................................................................................................................. 172

 Exhibit 44.   Excerpt from Walker et al.: DDT and DDE Content of Typical U.S. Meals ..... 173




                                                                                                                                   Page vii
                                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                                            To Exclude R. DeGrandchamp Expert Testimony - 23
Case 2:15-cv-00201-SMJ   ECF No. 382-1   filed 01/28/20     PageID.16043 Page 19 of 705

                                                            Richard DeGrandchamp, PhD
                                                                        Expert Opinion
                                                                          April 5, 2019




                                                                                    Page viii
                                                  Decl. of A. Miller in Support of Daubert Motion
                                             To Exclude R. DeGrandchamp Expert Testimony - 24
Case 2:15-cv-00201-SMJ   ECF No. 382-1   filed 01/28/20     PageID.16044 Page 20 of 705

                                                            Richard DeGrandchamp, PhD
                                                                 Expert Opinion, Book 1
                                                                          April 5, 2019




                              Book 1




                                                                                      Page 1
                                                  Decl. of A. Miller in Support of Daubert Motion
                                             To Exclude R. DeGrandchamp Expert Testimony - 25
Case 2:15-cv-00201-SMJ      ECF No. 382-1       filed 01/28/20      PageID.16045 Page 21 of 705

                                                                    Richard DeGrandchamp, PhD
                                                                         Expert Opinion, Book 1
                                                                                  April 5, 2019


 1.    SUMMARY OF OPINIONS

       1. Members of the industrial chemical industry had conducted long term, lifetime animal
          cancer studies when analyzing industrial chemicals like PCBs by the late 1930s.
       2. Multiple “triggers” for animal cancer tests applied to PCBs such that animal cancer
          tests should have been performed well before 1970.
          a. The molecular structure of PCBs was sufficient to “trigger” cancer tests under
              industry standards during the 1930s and 1940s because of its benzene-based
              structure.
          b. Numerous unique and early hallmarks of cancer in PCB animal studies should
              have triggered animal cancer studies by as early as 1938 and no later than 1944.
       3. Standardized methods for animal cancer testing had been in existence for decades by
          August of 1970.
       4. Monsanto failed to conduct animal cancer tests until the late 1960s/early 1970s.
       5. Had PCB animal cancer tests been performed in the 1930s to 1960s, the tests would
          have shown strong evidence of cancer.




                                                                                               Page 2
                                                          Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 26
Case 2:15-cv-00201-SMJ        ECF No. 382-1       filed 01/28/20      PageID.16046 Page 22 of 705

                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 1
                                                                                    April 5, 2019


 2.     HISTORICAL CANCER STUDIES
        Monsanto should have identified PCBs as a potential animal carcinogen by the
        mid-1940s. I evaluated the evolution of carcinogenicity testing and the historical
        protocols used to identify chemical carcinogens starting in the early 1930s.
        Monsanto did not conduct any chronic animal studies to investigate the potential
        carcinogenicity of PCBs until 1969. Monsanto could have conducted those same
        1969 studies in the mid-1940s. Had Monsanto conducted their chronic animal
        carcinogenicity testing for PCBs in the mid-1940s they would have concluded
        PCBs were carcinogenic.


 2.1.   By the Mid-1940s, Academic, Regulatory, and Industrial Scientists Had
        Conducted Hundreds of Cancer Studies on Industrial Chemicals like
        PCBs.

 By 1941, more than 696 animal cancer studies had been completed, the majority of which were
 published (NCI 1941). These animal cancer experiments were compiled and published by the
 National Cancer Institute (NCI) and are collectively known as The Hartwell Compendium.[1]
 Many of the chemicals tested for carcinogenicity were chemicals produced or used by industry to
 manufacture diverse synthetic chemicals. Chemical compounds were tested for carcinogenic
 potency, and summaries were presented in tables covering approximately 284 pages (included in
 this group were 153 unpublished studies on 61 compounds that had recently been completed by
 the NCI) and including more than 2,000 scientific references. Out of the 696 studies reviewed,
 116 were identified as positive studies presenting evidence that a compound was carcinogenic in
 animals.

 At about the same time in late the 1940s, toxicologists in the industrial chemical industry were
 also completing their first long-term animal cancer studies. These companies included (at least)
 Dow Chemical Company, E. I. du Pont de Nemours and Company, and Bayer A.G.. Although
 other companies were also likely conducting similar toxicity testing, they did not generally




                                                                                                 Page 3
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 27
Case 2:15-cv-00201-SMJ          ECF No. 382-1        filed 01/28/20      PageID.16047 Page 23 of 705

                                                                         Richard DeGrandchamp, PhD
                                                                              Expert Opinion, Book 1
                                                                                       April 5, 2019


 release confidential information (such as test results) about their products. This is discussed
 further below.

 Dow Chemical Company and DuPont both completed their first long-term animal cancer studies
 in 1938.[2], [3] Furthermore, DuPont shared their study with the scientific community by
 publishing its results in a peer-reviewed scientific journal. Like Monsanto, Dow, DuPont, and
 Bayer were very large chemical manufacturers producing diverse chemical products. Even
 Monsanto conducted 2-year chronic animal studies on some of its chemical compounds before
 1947. However, Monsanto did not conduct any 2-year chronic animal carcinogenicity for PCBs--
 which it produced in massive amounts--until around 1970, 40 years after they started PCB
 production.

 Monsanto failed to perform even the most perfunctory and basic toxicity tests for its Aroclors.
 Monsanto limited its testing of PCBs to LD50 tests, which are performed to determine the PCB
 dose that would kill rodents with a single high dose. It carried out these tests in order to calculate
 a “Median Lethal,” which is simply the PCB dose that will kill 50 percent of the animals. With
 these tests, animals were given a single high dose of PCB and when they died, the scientist
 simply counted the number of dead rodents in the group and the dose that killed half the animals
 was calculated. These are lethality tests and not toxicity tests. No toxicity information is provided
 in an LD50 test -- not even the cause of death.

 Monsanto did not perform sufficient toxicity testing to understand the risk associated with long-
 term exposure despite urgent warnings from occupational physicians and industrial hygienists
 that chemical companies had the responsibility to protect the general public from their toxic
 products. For example, at the Seventh Annual Meeting of Members of the Industrial Hygiene
 Foundation of America, Inc. (an association to which Monsanto belonged) in 1942, Dr. Holden
 gave a presentation titled “What the Foundation Plant Surveys are Disclosing,” highlighting that
 the major chemical companies were testing their products for toxicity and urged all chemical to
 do so as well:[4]




                                                                                                   Page 4
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 28
Case 2:15-cv-00201-SMJ           ECF No. 382-1         filed 01/28/20     PageID.16048 Page 24 of 705

                                                                          Richard DeGrandchamp, PhD
                                                                               Expert Opinion, Book 1
                                                                                        April 5, 2019


         Foundation surveys made this year disclose an increased appreciation by management of
         the application of interpretive and preventive health measures to conditions in the
         workplace…The Foundation is now engaged in a study of the toxicity of the products of
         reaction from the manufacture of a new chemical by a member company. During the
         laboratory stages of the developmental work on this chemical there were no indications
         of danger. Ten days after it was placed in pilot production to workmen were stricken
         seriously from exposure to the chemical or one of the byproducts. By means of the data
         obtained from animal studies it will be possible to avoid a recurrence of this tragic
         experience. Every new chemical or product should be investigated as to its toxicity before
         it is prepared in large amounts and released to the public. This practical common-sense
         procedure is followed by several larger producers of synthetic chemicals. [emphasis
         added]

 Historically, chemical companies were notoriously secretive and forced confidentiality
 agreements with their scientific/medical staff about toxicity tests on their products.
 Consequently, it was rare for companies to provide detailed information to the press or publish
 the toxicological results of their in-house or contract testing in peer-review journals where other
 companies could monitor their activities. Recently, more chemical companies are trumpeting
 their past historical industrial testing successes.

 From my research, it is clear that the major chemical companies had invested considerable effort
 and money into developing testing protocols and implementing them with the goal of protecting
 their workers and the general public.

 It is important to note that chemical companies like Dow and DuPont, just like Monsanto, were
 under no regulatory requirement or laws mandating performance of cancer tests. Nevertheless, a
 number of major chemical companies started their cancer testing programs in the late 1930s. It is
 clear that these companies practiced the “precautionary principal” wherein they tested their
 products for toxicity and carcinogenicity before they released them into the general public.




                                                                                                    Page 5
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 29
Case 2:15-cv-00201-SMJ                ECF No. 382-1           filed 01/28/20       PageID.16049 Page 25 of 705

                                                                                   Richard DeGrandchamp, PhD
                                                                                        Expert Opinion, Book 1
                                                                                                 April 5, 2019


 At the same time that Dow and DuPont had incorporated long-term cancer testing protocols for
 their chemical safety programs, international chemical companies were similarly engaged. For
 example, Bayer AG was founded between 1881 and 1913 had started “large-scale testing” in the
 late 1930s. Early on, the company produced dyestuffs. In later years, it added more chemicals
 and drugs to their product line.

 To ensure the safety of its products, Bayer A.G. built a large toxicological testing facility named
 the “Institute of Experimental Pathology” and began testing their chemicals to identify potential
 carcinogens in the late 1930s. In 1958, Bayer’s Dr. Hackmann authored a book chapter titled:
 “Problems of Testing Preparations For Carcinogenic Properties in the Chemical Industry,” in
 Ciba Foundation Symposium on Carcinogenesis, Mechanism of Action, which is the most
 detailed discussion of the types of animal cancer experiments that were being conducted by
 industrial toxicologists in the late 1930s.[5] He shared information on the cancer testing
 protocols they used and the difficulties they faced but overcame to successfully identify chemical
 carcinogens in their new products. His report exclusively focusses on “applied industrial toxicity
 testing” and it was performing industrial toxicology tests on a large scale. Despite the scientific
 challenges and significant costs associated with cancer testing, by the late 1930s1 Bayer was
 already committed to conducting “large-scale animal cancer tests” of “all kinds of chemical
 products” to ensure their safety:

            With the growing recognition of chemical causes of cancer, the testing of chemical
            preparations for carcinogenic activity has become a major problem in industry.
            Somewhat more than twenty years ago we started in our Elberfeld research centres [sic]
            large-scale tests of all kinds of chemical products. By that time fundamental work on
            chemical carcinogenesis-in which British research workers, as is known, had a large
            share-had been carried out. [emphasis added]

 It is important to note that he specifically recognizes and gives credit to the hundreds of cancer
 studies that had been published in the 1930s. These are the very same 1930s studies I have


 1
     Hackmann noted that Bayer had started their cancer studies more than 20 years before his publication.


                                                                                                             Page 6
                                                                        Decl. of A. Miller in Support of Daubert Motion
                                                                   To Exclude R. DeGrandchamp Expert Testimony - 30
Case 2:15-cv-00201-SMJ         ECF No. 382-1        filed 01/28/20      PageID.16050 Page 26 of 705

                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 1
                                                                                      April 5, 2019


 discussed above, and Dr. Hackmann acknowledges that they formed the basis of A.G. Bayer
 cancer studies.

 In discussing how they selected their industrial chemicals for cancer testing, Dr. Hackmann
 indicates that the chemical structures or “configuration” (as he refers to the chemical structure)
 were the initial triggers for screening new chemicals that should undergo chronic animal cancer
 tests. He stresses this approach was undertaken as a “precautionary measure.” He notes that
 chemical companies as the “producer of new chemical materials” are “obliged to test” new
 products. That is, when newly synthesized industrial compounds are structurally similar to
 compounds that that have been proven to be toxic or carcinogen, that information should trigger
 investigation to determine the toxic or carcinogenic potential of the new compound. That is, the
 only way to prove or disprove a chemical was a carcinogen was to generate empirical
 information and data by testing them in animal studies:

        The carcinogenic activity or inactivity of a new product cannot be sufficiently explained-
        or at best it can only be suggested-from the chemical configuration. The producer of new
        chemical materials, therefore, feels obliged to test these products in this respect in order
        that precautionary measures [emphasis added] may be instituted. It is, of course, of very
        great importance to preclude, or at least to reduce as far as possible, any risk to health
        or economics connected with carcinogenic activity of a product.

 Bayer was following a “precautionary” principle, whereby a company carries the burden of
 ensuring its product is safe before releasing it to the general public. By producing and selling
 millions of pounds of PCBs without first conducting toxicity and carcinogenicity tests, Monsanto
 failed to comply with the precautionary principle.

 Dr. Hackmann also notes that when new chemicals were developed in the chemical industry it
 was not always possible to determine how humans would ultimately be exposed. Therefore, it
 was necessary to consider all routes of exposure in animal cancer testing, and, while this effort
 could be costly, it could be justified if the new compound was economically important:




                                                                                                  Page 7
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 31
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16051 Page 27 of 705

                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 1
                                                                                     April 5, 2019


        In dealing with new chemical substances it is not always easy to adapt the method of
        application to their mode of action, which in many cases is not known and can only be
        guessed at. For new substances important enough to justify the great efforts and
        expenditure, there is the possibility of employing as many methods of application as
        possible on several species of animal. With some degree of probability, although not
        absolute certainty, it should be possible to gain information on the activity of new
        substances by testing them in the following ways: painting tests on mice; injection or
        implantation tests on rats; feeding tests on rats and, if aromatic amines are to be
        investigated, perhaps on dogs.

 Dr. Hackmann goes on to list many hurdles Bayer faced in testing their chemicals for
 carcinogenic properties including differences between species, mode of application of test
 substances, spontaneous tumors in control animals, and choosing the appropriate doses. Despite
 these technical challenges, however, they continued long-term animal cancer tests in order to
 follow the precautionary principle. He concludes that while animal cancer studies are not always
 straightforward, these limitations should not be used as an excuse for failing to conduct animal
 cancer tests for all chemical products to which the general public could be exposed:

        It is very difficult to decide from the results of animal experiments whether these products
        [Bayer’s chemicals] are hazardous to man or not. For the reasons outlined above we
        cannot always expect to find definitive and reliable answer, although these may be the
        cases most urgently requiring a definite answer. In spite of this limitation of the value of
        animal experiments we deem it desirable to subject all products intended for human use
        to such animal tests. Negative results in animals do not definitely prove innocuousness
        for humans. Positive results of animal tests offer no clear-cut indication of the degree of
        danger to man, but they may be a valuable guide to instituting appropriate precautions in
        time.

 the historical record suggests there are likely a number of cancer tests that were performed by
 companies but not published. Confidentiality was the rule in the chemical industry, and the
 published internal studies were the exception. As evidence of this, Monsanto had contracted for


                                                                                                 Page 8
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 32
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16052 Page 28 of 705

                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 1
                                                                                     April 5, 2019


 more than 100 toxicity studies from 1934–1972 that did not undergo peer review and were never
 published. My historical research indicates that it was common practice for a company to not
 report all toxicological findings. Even today in the chemical industry, while many hundreds of
 toxicology studies are conducted by industrial toxicology laboratories, few are peer reviewed and
 published. The scientific literature suggests that on multiple occasions when triggers called for
 cancer studies to be performed for a potential carcinogen, chemical companies pressured
 physicians and scientists not to publish their studies. Dr. Hueper, who was a DuPont physician
 performing toxicity testing on DuPont products, provided an account of how he was encouraged
 not to present his work on bladder tumors to his colleagues:[2]

        When, in 1939, I was invited to present my observations on experimental aromatic
        amino cancers before the International Congress on Cancer in Atlantic City, I
        received the following warning from the medical director of a chemical company
        which had been my former employer [DuPont]: ‘We do not care to have any
        information read or published relative to the experimental work on bladder
        tumors, and I trust that you are prepared to stand by your contract.’ The paper
        was not presented at that occasion. Similar episodes involving intimidation and
        suppression have been reported during recent years by urologists from France
        and by epidemiologists from England. There can be little doubt that American
        urologists should advocate industrial controls and gather and publish accurate
        information on this subject to correct this deplorable situation.

 Many prominent scientists in the 1920s and 1930s were likewise pressured not to share toxicity
 information generated while employees in the chemical industry. For example, Dr. Drinker, who
 conducted some of the first published work on PCB toxicity (Drinker, studies was pressured by
 Radium Corporation attorneys not to publish his study on workers exposed to the toxic
 radioactive compound radium, who suffered degeneration of the jaw and other health effects.[6]–
 [8] As noted in Claudia Clark’s Radium Girls: Women and Industrial Health Reform, 1910–
 1935. Ultimately, after Radium Corporation submitted a misleadingly-edited version of
 Drinker’s toxicity report to the New Jersey Department of Labor, Drinker did finally submit his
 own report.[6]




                                                                                                 Page 9
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 33
Case 2:15-cv-00201-SMJ              ECF No. 382-1           filed 01/28/20       PageID.16053 Page 29 of 705

                                                                                 Richard DeGrandchamp, PhD
                                                                                      Expert Opinion, Book 1
                                                                                               April 5, 2019


 2.2.    Multiple Triggers for Animal Cancer Tests Applied to PCBs, and
         Monsanto Should Have Performed Chronic Animal Testing by the Mid-
         1940s.

 Toxicologists use the term “trigger” to describe evidence that should be sufficient to prompt an
 entity to conduct toxicity tests to study a given chemical. For example, toxicity tests should be
 “triggered” for a chemical when it shares a similar chemical structure or physicochemical
 properties with a chemical known to be toxic and/or carcinogenic. There were multiple triggers
 for PCBs during the 1935 to mid-1940s calling for additional chronic animal cancer tests to be
 performed.2


         2.2.1. The molecular structure of PCBs was sufficient to “trigger” cancer tests under
              industry standards during the 1930s and 1940s because of its benzene-based
              structure.

 As early as the 1930s, these triggers were based on the chemical structure of the suspect
 chemical. If a suspected carcinogen had a chemical structure similar to that of another chemical
 that had been tested and confirmed to be a carcinogen, then the suspected chemical would
 become a candidate for testing. A determination of carcinogenicity of the chemical could not be
 made without actual animal testing, but newly synthesized chemicals—like PCBs—with
 chemical structures similar to known carcinogens were suspected until proven otherwise. This
 was the foundation and basis for identifying chemicals as candidates for cancer testing in the
 1930s and 1940s in both academic research and industrial toxicology.

 The exact structure of a chemical (in three dimensions) confers its inherent toxicity and potency.
 Knowing this, fairly accurate predictions can be made of the carcinogenic potential of chemicals,
 particularly those that are newly synthesized compounds in the industry. If two compounds are


 2
   The only means to investigate whether a chemical compound is carcinogenic is to conduct 2-year animal tests also
 called “lifetime studies” in which the animals are dosed daily with the test chemical. The reason lifetime rodent
 studies are necessary is because there is a relatively long latency period between when animals are fist exposed and
 cancer develops. For example, while cigarette smoke is a known carcinogenic it takes 40-50 years from the time a
 person starts smoking until tumors develop.



                                                                                                            Page 10
                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                 To Exclude R. DeGrandchamp Expert Testimony - 34
Case 2:15-cv-00201-SMJ               ECF No. 382-1          filed 01/28/20        PageID.16054 Page 30 of 705

                                                                                  Richard DeGrandchamp, PhD
                                                                                       Expert Opinion, Book 1
                                                                                                April 5, 2019


 structurally similar, they will likely produce similar toxic effects at the molecular level and in the
 same organ organs, but they may have different cancer potencies. This relationship between
 structure and toxicological activity is called the structure-activity relationship (SAR). Within the
 field of toxicology, there are distinct branches of toxicology that focus solely on this
 fundamental SAR relationship. Using the SAR to predict carcinogenicity of a compound was
 historically, and continues to be, the most cost-effective means to identify potential carcinogens
 in the chemical industry.3 Indeed, in the modern chemical industry, significant effort and costs
 are devoted to SAR analyses of newly synthesized chemicals to determine if they have structural
 similarities to known carcinogens; if they do, they will not advance in development past this first
 screening stage. DuPont used this strategy in the early years in the Haskell laboratory to screen
 for toxic effects, identify potentially toxic chemicals at the very early stages of development, and
 eliminate them quickly:[9]

          More than once, though, Haskell’s research discovered a problem where the only
          protection was not to get into the business in the first place. For example, in testing a
          promising new fire retardant for textiles, the laboratory found the substance was
          absorbed through the skin and caused severe liver damage. “The company abandoned
          that one in a hurry, Zapp said.

 In addition to stopping all further development of a newly synthesized compound, DuPont was
 invested in testing all of its chemicals for safety before exposures could occur. In this regard,
 George H. Gehrmann, MD, whose recommendation to the Executive Committee led to the
 establishment of DuPont’s Haskell Laboratory (and who was a nationally known pioneer in
 preventive medicine), stated in his speech at the dedication of the DuPont Haskell Laboratory:[9]

          We can see now that much suffering, disease and death can be...avoided if
          sufficient knowledge of the toxicity of chemical compounds is developed before


 3
   Even today, predicting toxicity and carcinogenicity for untested compounds is still based on similar screening
 process based on the structure activity relationship. This analytical process is known as the Quantitative Structure
 Activity Relationship. For example, EPA has developed a stand-alone guidance document: (Quantitative) Structure
 Activity Relationship [(Q)SAR] Guidance Document (available at: https://www.epa.gov/pesticide-
 registration/quantitative-structure-activity-relationship-qsar-guidance-document) for predicting toxicity.


                                                                                                             Page 11
                                                                       Decl. of A. Miller in Support of Daubert Motion
                                                                  To Exclude R. DeGrandchamp Expert Testimony - 35
Case 2:15-cv-00201-SMJ         ECF No. 382-1        filed 01/28/20      PageID.16055 Page 31 of 705

                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 1
                                                                                      April 5, 2019


        the process of manufacture is started, and before our workmen have a chance to
        become poisoned.

 One of the earliest SARs was knowing that a compound had a benzene-based structure. Early
 cancer tests involved exposing animals to coal tars, and from there, individual chemicals were
 isolated from the coal tars and they were tested as pure compounds. While there were many
 diverse compounds isolated from coal tars, those that had benzene-like characteristics were
 likely candidates for testing. That is, the benzene-like structure became the trigger to prompt
 animal cancer testing.

 Coal tars were analyzed in the first chemical carcinogen animal test in 1912 when Drs.
 Yamagiwa and Itchikawa proved that they could induce skin cancer by simply applying coal tar
 to rabbits’ ears, as described in the 1915 report by Itchikawa and Baum.[10] Consequently, this
 triggered a major effort by the scientific community and the chemical industry to identify the
 specific chemical compounds in coal tars that were responsible for triggering cancer. As soon as
 pure compounds could be isolated from coal tar in the early 1930s, they were tested for
 cancer.[11], [12] An excellent treatise on describing these heady times for the field of toxicology
 and cancer research was published in 1942 by Dr. Rhoades (Director of Memorial Hospital,
 Pathology Department, Cornell University).[13] In discussing the explosion of cancer studies
 being conducted in the 1930s and the fact that all these studies zeroed in on the structural
 benzene-based triggers from coal tar constituents, he wrote:

        It is desirable, then, at the outset to review briefly our knowledge of the chemical
        cause af [sic]malignant disease. This requires reference to Percival Pott the
        surgeon celebrated for his description of Pott's fracture. As you are probably well
        aware, he also described scrotal cancer in chimney sweeps as a disease of
        industrial origin, due to contact of chimney soot with the abraded skin of the
        worker. With the development of the coal tar and chemical industry in the middle
        and late eighteen hundreds, a mass of clinical information became available by
        which tar and tar products were established as causative of cancer in man. This
        clinical supposition was supported by experimental evidence when in 1912
        Yamagiwa and Itchikawa produced cancer of the rabbit's ear by the persistent
        application of gas-works tar. This classic experiment provided in an animal a
        suitable test object for the carcinogenic effect of chemicals, and led to the


                                                                                                 Page 12
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 36
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16056 Page 32 of 705

                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 1
                                                                                     April 5, 2019


        isolation from tar of pure compounds which were capable of inducing malignant
        disease of chemicals, and led to the isolation from tar of pure compounds which
        were capable of inducing malignant disease (Cook and his co-workers).

 As explained by Dr. Rhoads, the Yamagiwa study made clear to cancer researchers and industrial
 toxicologists that animal studies could be conducted to test carcinogens prior to the observation
 of disease in humans. Before the Yamagiwa study, cancer scientists could only wait decades
 until a significant amount of workers developed cancer. But the human-carcinogen link was
 further obscured by the fact that chemical companies were not conducting epidemiologic studies,
 so the incidence of human cancer would not be detected until the number of workers with tumors
 was extremely high.[2] After the Yamigiwa study, the chemical industry realized that
 carcinogenicity could be tested for relatively quickly because chronic animal cancer studies only
 take 1–2 years versus, as opposed to decades in human populations.

 By the early 1930s, the chemical purification of coal tar compounds was largely completed, and
 the benzene-based chemical constituents were isolated. Benzene-based compounds (or, to use
 Rhoads’ terminology, “benzene rings linked together”) were the key targets for cancer
 testing:[13]

        As soon as these investigators had isolated one such substance, they immediately
        began to create, in the laboratory, many synthetic compounds structurally allied
        to it. This was done in an attempt to ascertain what peculiarity of chemical
        structure was responsible for the pathogenic effect. They found that, whereas no
        absolute rule could be laid down, most of the active substances produced were
        composed of benzene rings linked together [emphasis added], and whereas some
        modifications did not seem to impair activity, others, though very slight, removed
        completely the effectiveness.

 In 1938, Dr. Hueper, a pathologist at the DuPont Haskell Laboratory of Industrial Toxicology,
 published a study finding that azo-dyes and other structurally similar chemicals were
 carcinogenic. That azo-dyes were carcinogenic was of no surprise; according to Hueper, azo-
 dyes were discovered to be carcinogenic in humans as early as 1895.[2] What was new about his
 study was that he identified other compounds having similar structures were also carcinogenic.



                                                                                                Page 13
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 37
Case 2:15-cv-00201-SMJ            ECF No. 382-1         filed 01/28/20      PageID.16057 Page 33 of 705

                                                                            Richard DeGrandchamp, PhD
                                                                                 Expert Opinion, Book 1
                                                                                          April 5, 2019


 In addition to azo dyes, Hueper studied a number of other chemicals based on their structural
 similarity to azo dyes. In fact, he stated that the use of animal cancer studies enabled him to
 discover two additional azo dyes that had not yet been shown to cause cancer in humans. Thus,
 the trigger for the new compounds was the chemical structure of the known azo dye carcinogen
 that had already been catalogued.4

 Further, in discussing his findings from the animal cancer tests he conducted, Hueper concluded
 that benzidine was a potential carcinogen. He tested benzidine because he identified it as a good
 candidate for being a carcinogen based on its chemical structure. The relevance of this finding is
 that benzidine is structurally similar to PCBs (Exhibit 1).




 4
  Compounds that were found to be carcinogenic were cataloged, so when newly synthesized chemicals were
 produced by industry, they could be compared with the long list of known carcinogens.


                                                                                                     Page 14
                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude R. DeGrandchamp Expert Testimony - 38
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16058 Page 34 of 705

                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 1
                                                                                     April 5, 2019


       Exhibit 1.        Structural Similarities Between Benzidene and PCB




 In addition, the backbone of the PCB molecule is the biphenyl ring, which is a benzene-based
 compound. Exhibit 2 presents the chemical steps necessary to synthesize the biphenyl ring, in
 which two benzenes are linked together to make one biphenyl ring structure:


         Exhibit 2.        Chemical Synthesis of a Biphenyl Ring Structure




 Given the structural similarity between benzidine and PCBs, Dr. Hueper’s findings would have
 put a reasonable toxicologist on notice that PCBs should be the subject of animal cancer tests. Of
 note, Hueper’s study was published in the same journal (Journal of Industrial Hygiene and
 Toxicology) and in the same year as the Bennett et al. study involving PCBs.[14]

 As previously discussed, the benzenes that Monsanto used in the first step of making PCBs were
 actually derived from coal tar. Since coal tars had been known to be carcinogenic, this alone
 should have been a trigger for testing. However, another trigger that was identified at the time
 was the isolation of pure biphenyls from coal tar. That is, by 1927, biphenyls were shown to be
 part of the coal tar brew of chemicals. Therefore, it was known by 1927 that coal tar caused
 cancer and that both benzene and biphenyls were chemicals found in coal tar. This, in itself,



                                                                                                Page 15
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 39
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16059 Page 35 of 705

                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 1
                                                                                     April 5, 2019


 should have constituted a trigger since PCBs are biphenyl compounds. For example, Marsh and
 Simpson showed as early as 1927 that diphenyls (a term that is synonymous with biphenyls)
 made up a fraction of coal tars, which they presented in Exhibit 3.[15] As shown below,
 diphenyls were listed as one of the 11 hydrocarbons that were known constituents and
 derivatives of coal tar:


              Exhibit 3.    Table I from Marsh and Simpson (1927),
              Constituents and Derivatives of Coal Tar: Hydrocarbons[15]




 Through my review and analysis of historical cancer studies, I have observed that the 1930s and
 1940s were the most prolific period of cancer testing in the history of toxicology. It should be
 noted that cancer studies conducted in the 1930s have stood the test of time. The coal tar
 chemicals identified as carcinogens in the 1930s are still known today as carcinogens.

 The most widely used toxicology textbook at both the undergraduate and graduate level is
 Casarett & Doull’s Toxicology: The Basic Science of Poisons, by Curtis Klaassen. The textbook
 includes a chapter on “Chemical Carcinogenicity,” within which there is an extensive section on
 “Organic Chemical Carcinogens,” demonstrating the history of cancer testing on coal tars and
 benzene-based compounds.[16]


                                                                                                Page 16
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 40
Case 2:15-cv-00201-SMJ         ECF No. 382-1     filed 01/28/20      PageID.16060 Page 36 of 705

                                                                     Richard DeGrandchamp, PhD
                                                                          Expert Opinion, Book 1
                                                                                   April 5, 2019


        CARCINOGENESIS BY CHEMICALS

        By the turn of this century, studies in humans showed that environmental and
        possibly internal chemical agents are causative factors in the development of
        cancer (Shimkin, 1977; Lawley, 1944). However, a systematic study of the
        mechanisms of chemical carcinogenesis was not possible without defined
        experimental systems. In 1915, the Japanese pathologists Yamagawa and
        Ichikawa (1915) described the first production of skin tumors in animals by the
        application of coal tar to the skin. These investigators repeatedly applied crude
        coal tar to the ears of rabbits for a number of months, finally producing both
        benign and later malignant epidermal neoplasms. Later studies demonstrated that
        the skin of mice is also susceptible to the carcinogenic action of such organic
        tars. During the next 15 years, extensive attempts were made to determine the
        nature of the material in the crude tars that caused malignancy. In 1932
        Kennaway and associates reported the production of carcinogenic tars by means
        of pyrolysis of organic compounds consisting only of carbon and hydrogen
        (Kennaway, 1955).

 The next section continues:

        Organic Chemical Carcinogens

        In the early 1930s, several polycyclic aromatic hydrocarbons were isolated from
        active crude tar fractions. In 1930, the first synthetic carcinogenic polycyclic
        aromatic hydrocarbon was produced (Miller, 1978). This compound, dibenz-
        (a,h)anthracene (Fig. 8-1), was demonstrated to be a potent carcinogen after
        repeated painting on the skin of mice. The isolation from coal tar and the
        synthesis of benzo(a)pyrene (3,4-benzpyrene) were achieved in 1932. The
        structures of several polycyclic aromatic hydrocarbons are shown in Fig. 8-1.
        Polycyclic hydrocarbons vary in their carcinogenic potencies; for example, the
        compound dibenz (a,c)anthracene has very little carcinogenic activity, while the
        a,h isomer is carcinogenic (Heidelberger, 1970). The more potent polycyclic
        aromatic hydrocarbon carcinogens are 3-metholcholanthrene and 7,12-
        dimethylbenz(a)anthracene. The carcinogenic dibenzo(c,q)carbazole, which has a
        nitrogen in its central ring, is also considered to be in this class of compounds.
        Benzo(e)pyrene is reportedly inactive in inducing skin cancer in mice but can
        “initiate” the carcinogenic process. Perylene is inactive as a chemical
        carcinogen, whereas chrysene may have slight carcinogenic activity…In 1935,


                                                                                              Page 17
                                                           Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 41
Case 2:15-cv-00201-SMJ         ECF No. 382-1        filed 01/28/20      PageID.16061 Page 37 of 705

                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 1
                                                                                      April 5, 2019


        Sasaki and Yoshida opened another field of chemical carcinogenesis by
        demonstrating that feeding of the azo dye, o-aminoazotoluene (3-dimethyl-4-
        aminoazobenzene) (Fig. 8-2), to rats can result in the development of liver
        neoplasms. Similarly, Kinosita (1936) demonstrated that the administration of 4-
        dimehylaminoazobenzene in the diet also causes neoplasms in the liver. A number
        of analogs of this compound were prepared and tested for carcinogenic potential.

 Note, the chemicals listed in this excerpt are all benzene-based compounds, and this description
 demonstrates that benzene-based compounds triggered cancer testing in animals in the 1930s.


        2.2.2. Numerous unique and early hallmarks of cancer in the animal studies should
             have triggered animal cancer studies by as early as 1938.

 I base this opinion on two highly detailed pathological studies that were published in peer-
 reviewed scientific journals: Bennett et al. in 1938 and Miller in 1944.[14], [17] In both of these
 studies, early hallmarks of cancer were reported in both the liver and blood cells (lymphoma).
 Despite these early reports of the characteristic of the early stages of cancer, it took Monsanto
 approximately 30 years from the time these cancer hallmarks were first brought to light for
 Monsanto to perform long-term cancer studies in 1970.

 By 1944, the Bennett and Miller studies had reported specific and unique pathological lesions
 produced by PCBs in the liver. These lesions were early pathological signs of cancer following
 PCB exposure that were well known by 1938, when the first PCB study was published by
 Bennett.


 By 1944, the following early pathological lesions—seen at the beginning of tumorigenesis—
 were reported by both Bennett et al. and Miller:
           Hyaline bodies (unique damaged liver cells) which are seen in cancerous liver tissue;

           Evidence of a large number of mitotic figures and areas of hyperplasia (abnormal cell
            division) of liver cells;

           Bile duct hyperplasia (abnormal cell division of cells lining the bile ducts; can
            progress to cholangiomas); and



                                                                                                 Page 18
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 42
Case 2:15-cv-00201-SMJ             ECF No. 382-1          filed 01/28/20      PageID.16062 Page 38 of 705

                                                                              Richard DeGrandchamp, PhD
                                                                                   Expert Opinion, Book 1
                                                                                            April 5, 2019


            Lymphoid hyperplasia follicular lymphoid hyperplasia (abnormal cell division of
             white blood cells).

 I provide a more thorough discussion in Sections 4.2 and 4.3 of the Bennett and Miller studies
 and the above-referenced indicators.


         2.2.3. Studies showing DDT as toxic and a carcinogen should have triggered similar
              studies for PCBs.

 In this section, I extend my historical reconstruction of DDT studies to include toxicity studies
 that had amassed by 1950. By this time point, scientists had confirmed that DDT was not only
 toxic but that it was also carcinogenic. These studies were a foreshadowing of the similar PCB
 toxicity that Monsanto would describe in its own PCB toxicity studies, which it was reluctant to
 start until 1969. Indeed, the 1945–1950 DDT studies established a pattern of toxic effects that
 would similarly be described for PCBs in the 1970s. Monsanto, as a manufacturer of both PCBs
 and DDT, 5 must have known that DDT and PCBs had similar (but not identical) chemical
 structures, and should have predicted similar toxicity based on the structure-activity
 relationships.6

 Between 1945-1950, a number of well-conducted subchronic and chronic toxicity studies were
 also being published for DDT, showing toxic effects. In 1946, the FDA’s Fitzhugh and Nelson
 (1946) published a 2-year lifetime animal DDT study that found that DDT was a liver
 carcinogenic and that tumorigenesis followed a dose-response relationship. Fitzhugh and Nelson
 explained that a long-term study, rather than a short-term study, was appropriate for DDT since it
 was lipophilic and bioaccumulative (like PCBs).

         Recent studies on the pharmacology of DDT have treated with short-term toxicity
         experiments on mammals, with its storage in animal tissues, and with its excretion. No


 5
   According to Monsanto’s website, it produced DDT from 1944 to 1957.
 (https://monsanto.com/company/media/q/what-is-monsantos-opinion-on-agent-orange-and-ddt/)
 6
   Monsanto’s corporate representative has testified that Monsanto knew the chemical structure of DDT and PCBs
 when it began making the chemicals. Kaley deposition, Colella v. Monsanto, 11/17/2011
 (HARTOLDMON0000190-191)


                                                                                                        Page 19
                                                                    Decl. of A. Miller in Support of Daubert Motion
                                                               To Exclude R. DeGrandchamp Expert Testimony - 43
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20     PageID.16063 Page 39 of 705

                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 1
                                                                                     April 5, 2019


        study of the lifetime effects of DDT on laboratory animals has been reported. Since long-
        term feeding experiments with other substances in this laboratory have revealed
        deleterious effects which would not have been seen in experiments conducted for shorter
        periods of time, it seemed advisable to feed DDT for the lifetime of the rat.


 Fitzhugh and Nelson noted that it was the chronic bioaccumulation of small amounts of DDT
 that were hazardous and caused the toxicity—which is precisely the hazard reported for PCBs in
 later years. In addition, one of the most outstanding gross pathological changes was increased
 liver weight; Drinker made this same observation regarding PCBs years earlier, in 1937.
 Furthermore, Fitzhugh and Nelson’s summary regarding DDT toxicity presents finding similar to
 those regarding PCBs in that hepatic cell hypertrophy and tumors developed in a dose-response
 relationship. This study on DDT should have triggered Monsanto to conduct long-term toxicity
 studies on PCBs in the mid-1940s.

 In 1947, Cameron and Burgess published their findings from numerous types of toxicity
 investigations that began in 1943.[18] In one of the first highly detailed assessments, Cameron
 and Burgess investigated both acute and repeated exposure to DDT in different pesticide
 formulations and routes of exposure. These were rather complex experiments that involved gross
 observations during necropsy, as well as light microscopy pathological examination (primarily
 liver lesions). They stated:

        The introduction of the new synthetic insecticide 2,2-bis (p-chlorphenyl) 1,1,1-
        trichlorethane (D.D.T.) demands that possible hazards to man be determined and
        potential dangers safeguarded against. We describe in this paper investigations on the
        toxicology of D.D.T. which we carried out during the period April, 1943, to March, 1945.
        These have been the subject of several reports to the Ministries of Production and of
        Supply, at whose request we have prepared the following account.


 Following pathological examination, Cameron and Burgess found that the liver pathology was
 prominent and noted that similar pathological lesions that were described in PCB studies by
 Drinker et al. (1937)[19] and Miller (1944).[17]


                                                                                                Page 20
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 44
Case 2:15-cv-00201-SMJ         ECF No. 382-1        filed 01/28/20      PageID.16064 Page 40 of 705

                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 1
                                                                                      April 5, 2019


 In 1948, Fitzhugh once again studied DDT through chronic dosing in rats.[20] And, once again,
 he stated the importance of conducting chronic studies for highly lipophilic compounds such as
 DDT because they bioaccumulate with small daily intakes:

        Because small amounts of DDT in animal food cause the storage of large amounts in
        animal products which are used in enormous quantities by man, the question of the safety
        of DDT on and in food products becomes critically important. Experiments with rats fed
        DDT over a period of 2 years are discussed.


 In this study, Fitzhugh published results from several investigations of chronic dosing in rats,
 stating that significant liver damage occurs at low exposure levels before any other toxic effects
 are manifest:

        CONCLUSIONS

        Significant amounts of DDT are stored in the body tissues of animals, especially in
        adipose tissues, at levels in the diet as low as 10 p.p.m. Histopathological lesions occur
        in the livers of rats fed 10 p.p.m. DDT in their diet for 2 years. Individual susceptibility to
        the toxic effects of DDT varies markedly within any given species. Gross effects such as
        retardation of growth and hyperexcitability do not occur in animals at the low levels of
        DDT intake which produce significant liver damage.


 In 1950, Laug et al. published a chronic 2-year feeding study in which they exposed animals to
 DDT levels corresponding to a human dietary level of 5 ppm and found that liver damage
 occurred even at this low level:[21]

        It is interesting to note that hepatic cell alterations are seen in greater degree in the male
        than in the female. This is in contrast to the observation that at higher levels of intake
        (800 ppm) the female rat is more, rather than less susceptible to intoxication than the
        male. The finding of hepatic cell alteration at dietary levels as low as 5 ppm of DDT, has




                                                                                                 Page 21
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 45
Case 2:15-cv-00201-SMJ          ECF No. 382-1      filed 01/28/20      PageID.16065 Page 41 of 705

                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 1
                                                                                     April 5, 2019


        and the considerable storage of the chemical at levels that might well occur in some
        human hepatic cell alterations occur from diets containing as little as 5 ppm.


 Laug et al. described pathological lesions similar to those reported by Drinker et al. (1937)[19]
 and Miller (1944)[17] for PCBs:

        Hepatic cell alterations of a type which in our rats have been characteristic for the
        chlorinated hydrocarbon on group of insecticides in general and DDT in particular, were
        noted at the 5 ppm and higher levels, but not at 1 ppm… . The changes consisted of
        hepatic cell enlargement, especially centrolobularly increase in cytoplasmic oxyphilia
        with sometimes a semihyaline appearance more peripheral location of tile basophilic
        cytoplasmic granules.


 In summary, the studies described show that numerous 2-year chronic feed studies had begun by
 1943 and were completed and published by 1946. Monsanto could have followed the same
 toxicity study designs and methods, simply substituting PCBs for DDT. This should have been
 done given that PCBs and DDT share key characteristics, such as high lipid solubility. The
 studies published 1945–1950 should also have been warning signs to Monsanto that PCBs could
 be equally as toxic and carcinogenic as DDT because the pathological lesions reported in
 numerous studies for DDT were similar to those previously reported for PCB by both Drinker et
 al. (1937)[19] and Miller (1944).[17] Therefore, Monsanto should have conducted its 1969 study
 on long-term exposure to PCBs decades earlier.

 If Monsanto had conducted long-term, chronic toxicity tests in the mid-1940s, it would have
 found that PCBs are bioaccumulative, systemically toxic (liver damage), and carcinogenic in
 laboratory animals carcinogenic--as it did decades later after finally performing such tests.




                                                                                                Page 22
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 46
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20       PageID.16066 Page 42 of 705

                                                                         Richard DeGrandchamp, PhD
                                                                              Expert Opinion, Book 1
                                                                                       April 5, 2019


 2.3.   Robust Toxicological Testing Protocols for Animal Cancer Testing Had
        Been in Existence since the Mid-1940s

 Well-developed and robust toxicity protocols were developed for undertaking carcinogenicity
 studies by at least the mid-1940s. Accordingly, if Monsanto had followed these methods during
 this time period, toxicity tests would have shown that PCBs were carcinogenic. They would have
 produced similar findings of PCB-induced carcinogenesis in the mid-1940s as they found when
 they finished their first cancer studies in the early 1970s. In fact, standardized testing protocols
 had been in existence and presented in Hartwell’s 1941 compendium of cancer studies. In this
 document, he discussed the standard features in the design of cancer studies that are still widely
 used today in academic and industrial laboratories. For example, his review focused on the
 following features that still must be considered when designing a cancer study:[1]


           Animal species and strain;                              Route of exposure;

           Animal age;                                             How chemical compounds were
                                                                     administered;
           Animal sex;
                                                                    Number of study animals;
           Animal physical condition;
                                                                    Survival rate;
           Purity of tested chemical
            compound;                                               Duration of experiment;

           Doses tested;                                           Rate of tumors formation;

           Physical state of compound;                             Number of tumors

 In fact, the National Cancer Institute Hartwell compendium (1941) screened out studies thought
 to be of insufficient quality or in which the studies could be misinterpreted. In this regard, the
 document does not include mixtures of chemicals or crude grades of chemicals (where low levels
 of contaminants could confound the interpretation). It also identifies studies where the data is
 incomplete and or preliminary. Industrial chemical companies were conducting animal cancer
 testing, and they were using good standard practices, as I have discussed regarding Hueper’s
 DuPont study.[2]


                                                                                                  Page 23
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 47
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16067 Page 43 of 705

                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 1
                                                                                     April 5, 2019


 The protocols that Monsanto finally followed in the early 1970s were similar to those in
 published literature by the mid-1940s. The vast majority of these early cancer studies cannot be
 considered slapdash or unreliable. Hartwell (1941) identified the important components of all
 cancer studies:[1]

        It is necessary to have a wide range of information in order to designate a
        compound as carcinogenic or noncarcinogenic. The carcinogenicity of a
        substance is known to be influenced by many factors, including the genetic
        constitution of the animal (species and strain), its age and sex, the diet, the
        physical condition of the animal, the purity of the chemical compound, the dose,
        the physical state of the compound, the nature of the solvent or vehicle used in
        administration, the route or site of application. In addition, the value of the
        results is dependent on the number of animals used, the survival rate, and the
        duration of the experiment. Thus, the appearance of tumors is dependent to a high
        degree on experimental conditions, and both the number of tumors and the rate of
        their appearance are subject to many modifying influences.

 Finally, the following statement by Hartwell could be lifted out of many cancer study protocols
 being followed today, as there was a concern for both false positive and false negative results:

        Furthermore, while failure to obtain tumors in a given case may be attributed to
        conditions of the experiment and should not always be taken to indicate lack of
        carcinogenic potency, the reports of tumors obtained should also be subjected to
        scrutiny and not necessarily accepted as proof of such potency. Many tumors are
        reported with no histologic support of malignancy; many are also reported as
        caused by the compound under test when only a few tumors are obtained in
        animal strains of unknown incidence of spontaneous tumors.

 In addition to NCI’s Hartwell compendium, many other lengthy lists of animal cancer studies
 were being compiled during this period, showing that the field of cancer testing had become a
 very standard practice, even by the late 1930s. The most notable of these include the following:


           A review of the recent literature of tar cancer (1927–1931 inclusive) (Seelig et al.
            1933).[22]




                                                                                                Page 24
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 48
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16068 Page 44 of 705

                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 1
                                                                                     April 5, 2019


           Chemical compounds as carcinogenic agents. First supplementary report: literature of
            1937. (Cook and Kennaway 1938.[11])

           Chemical compounds as carcinogenic agents. Second supplementary report: literature
            of 1938 and 1939. (Cook and Kennaway 1940.[12])

 Based on the sheer number and high quality of peer-reviewed cancer studies that were published
 in the most prestigious scientific journals of the time, a reasonable toxicologist must have been
 aware of the potential carcinogenicity of PCBs based on the SAR between PCBs and other
 industrial compounds that were proven to be carcinogenic by the mid-1940s.


 3.     PRE-1970 TOXICOLOGICAL STUDIES SHOWED PCBS
        ARE TOXIC AND CARCINOGENIC

 I have reviewed the historical peer-reviewed literature during the early years of Monsanto’s PCB
 manufacturing operations to identify a specific time point when sufficient toxicological
 information was available to unequivocally show PCBs were extremely toxic and could have
 cancer-causing properties. My conclusions are based on a detailed review of well over 100
 historical peer-reviewed scientific publications starting in the mid-1800s through the mid-1940s.

 To create a historical timeline of what scientific information was available to scientists at key
 points before the mid-1940s. I first identified and confirmed several key early hallmarks of
 carcinogenicity in which scientist used similar toxicological/pathological nomenclature to
 describe the early stages of tumorigenesis.[14], [17] This formed the basis for constructing a
 framework of the state-of-the-science to the mid-1940s so that I could determine if the same
 pathological terminology was used throughout the mid-1800s through mid-1940s. That is, in my
 research of cancer studies published in the mid-1800s through the mid-1940s, analyzed whether
 the description of the early hallmarks of cancer were the same or similar to as those reported in
 the PCB studies. Based on my review and analysis, I conclude that a competent scientist with
 knowledge of the cancer studies published in the mid-1800s through the mid-1940s (for other
 chemical compounds) should have concluded that the pathological lesions described by Bennett



                                                                                                Page 25
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 49
Case 2:15-cv-00201-SMJ         ECF No. 382-1        filed 01/28/20      PageID.16069 Page 45 of 705

                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 1
                                                                                      April 5, 2019


 and Miller (1938 and 1944) for PCBs should have served as a trigger for Monsanto to initiate 2-
 year chronic animal studies to determine if PCBs were carcinogenic. I have concluded there was
 sufficient and compelling pathological evidence by that time to serve as a warning to Monsanto
 that PCBs were carcinogenic in animals. I further conclude that if they had conducted a 2-year
 animal cancer study at that time, it would have concluded that PCBs were carcinogenic.

 It is important to note that while there are likely in excess of 5,000 toxicity studies on PCBs
 published to-date, it was not necessary for Monsanto to have conducted a lengthy and complex
 analysis of hundreds of published studies from obscure and dusty scientific journals by 1944 to
 have triggered a PCB cancer study. A competent toxicologist reviewing just the three following
 PCB studies published by 1944 would form a conclusion similar to mine; PCBs were toxic and
 were animal carcinogens:

           1936: Dr. Schwartz. Dermatitis from synthetic resins and waxes. American Journal of
            Public Health. 1936;26:586–592.[23]
           1938: Bennett GA, Drinker CK, Warren MF. Morphological changes in the livers of
            rats resulting from exposure to certain chlorinated hydrocarbons. The Journal of
            Industrial Hygiene and Toxicology. 1938;20(2):97–123.[14]

           1944: Miller JW. Pathologic changes in animals exposed to a commercial chlorinated
            diphenyl. Public Health Reports. 1944;59(33):1085–1093.[17]

 Dr. Schwartz’s study demonstrates early knowledge of PCBs’ toxicity. Further, a competent
 toxicologist reading just the Bennett et al.[14] and Miller[17] studies would be convinced that
 there was an urgent need for long-term animal cancer studies.

 The hallmarks of early stages of tumorigenesis that were reported in the Bennett et al. and Miller
 PCB studies and should have been regarded as triggers by Monsanto are as follows:

           The unique formation of hyaline bodies in liver cells, which is early evidence of
            severe damage in liver cells that is associated with liver cancer:

           Extensive liver cell hyperplasia and mitotic figures (unusual number of liver cell
            divisions) that is associated with regeneration and cancer.



                                                                                                 Page 26
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 50
Case 2:15-cv-00201-SMJ          ECF No. 382-1        filed 01/28/20         PageID.16070 Page 46 of 705

                                                                            Richard DeGrandchamp, PhD
                                                                                 Expert Opinion, Book 1
                                                                                          April 5, 2019


           Bile duct hyperplasia (unusual cell division of liver bile duct cells) that is an early
            hallmark of bile duct cancer.

           Lymphoid hyperplasia, which is an unusual increased number of white blood cells
            that can lead to lymphomas.

           Pathological lesions and cellular damage were not repaired after PCB exposures was
            stopped and animals were allowed to recover for 2 months.

 This last finding is particularly important to toxicologists. If the pathological changes seen
 during PCB exposure had recovered—as would be expected—then a competent toxicologist
 would conclude that the PCB pathological damage would not progress to cancer. However, since
 there was the unexpected finding that the PCB-induced damage in the liver was not repaired, it
 would have been standard practice for any independent and competent toxicologist to follow the
 progression of the PCB-induced liver damage in order to determine the eventual outcome of the
 pathological changes.

 The eventual outcome of the early hallmarks of cancer reported in 1939 by Bennett and in 1944
 by Miller would ultimately be revealed in the 1970s and 1980s by independent scientists
 conducting 2-year animal cancer studies. In fact, Monsanto’s own first 2-year animal studies
 completed in the early 1970s showed PCB were carcinogenic in animals (despite the fact that
 these studies included fraudulent data and information). It is my opinion that if Monsanto had
 conducted that same 1970s chronic cancer study in the 1930s, 1940s, 1950s, and 1960s, it would
 have concluded that the lesions reported by Bennett et al.[14] and Miller (1944)[17] were indeed
 early hallmarks of cancer, and at the end of 2 years, Monsanto would have confirmed evidence
 of PCB-induced cancers.

 Further, it is my opinion that any independent competent toxicologist could have predicted by
 the mid-1940s, that once PCBs were bioaccumulated, they would not be eliminated easily or
 rapidly. Thus, it was foreseeable by the mid-1940s that PCBs would bioaccumulate in the food
 web because PCBs possessed the two most important physicochemical properties: lipid solubility
 and persistence which I discuss in great detail in later.




                                                                                                     Page 27
                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude R. DeGrandchamp Expert Testimony - 51
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16071 Page 47 of 705

                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 1
                                                                                     April 5, 2019


 3.1.   1936: Dr. Schwartz

 Schwartz L. Dermatitis from synthetic resins and waxes. American Journal of Public Health.
 1936;26:586–592.[23]


 This section presents summary information to support my opinion that an independent competent
 toxicologist would have known by 1944 that PCBs produce systemic toxicity with the liver being
 the primary target organ. The toxicological discussion presented by Schwartz (1936) clearly
 shows that compelling evidence was published before 1944 as he summarized the toxicity as
 early as 1936.

 In 1936, Dr. Louis Schwartz, MD, a Senior Surgeon in the US Public Health Service, published a
 peer-reviewed study detailing the emerging reports of widespread skin diseases and systemic
 toxicity among workers who were exposed to chlorinated compounds, including PCBs. While it
 was widely known that PCBs were causing a specific type of skin disease among PCB workers,
 Schwartz also reported a case of PCB-related toxicity in the general population—namely, the
 wife and child of a PCB worker.

 The American Journal of Public Health had a wide readership—including industrial hygienists in
 the chemical industry. It should also be noted that because Schwartz’s study results were
 previously “read” before the Industrial Hygiene Section of the American Public Health
 Association at the Sixty-fourth Annual Meeting in Milwaukee, Wisconsin, on October 8, 1935
 his findings would likely have been well known throughout the chemical industry.

 In stating the purpose of his study, Schwartz noted that while dermatitis associated with
 manufacture and use of “natural resins” was known, reports of worker dermatitis in the
 manufacture of “synthetic resins” such as chlorinated naphthalenes and PCBs had not been well
 studied. However, he warned that exposures were increasing due to a greater number of uses of
 these compounds in applications such as electric insulators, condensers, insulators on electric
 wires, paints, varnishes, and lacquers. Obviously, the addition of chlorinated naphthalenes and
 PCBs to “paints, varnishes, and lacquers” could expose the general public to PCBs. Schwartz



                                                                                                Page 28
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 52
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16072 Page 48 of 705

                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 1
                                                                                      April 5, 2019


 presents an informed and detailed discussion of how PCBs were synthesized, and he identified
 specific production steps in Monsanto’s PCB manufacturing process that posed the greatest
 health risks from exposure. In his opinion, distillers refining Aroclors were particularly at risk:

        The workers engaged in chlorinating the diphenyl, especially that part of the
        operation where the crude Arachlor [sic] is being re-distilled to remove
        impurities, are affected with an acne-like condition of the skin.

 The severity of these dermal lesions is described by Shwartz’s firsthand accounts of his medical
 examinations:

        The fumes of these compounds cause acne on the face and neck and may
        penetrate the clothes and cause acne like lesions to develop on the covered parts,
        the shoulders, and the belt-liner and even on the penis. The lesions on the skin
        resemble acne. They begin as small, pale, elevated papules, many having no
        openings in them. They develop into hard cyst-like elevations, under the skin,
        some of which go on to suppuration [discharging pus], forming boils. Some of the
        lesions also occur at the mouth of the follicles and resemble the comedones [skin
        eruptions] and pustules of acne vulgaris.

 Although the first appearance of the skin disease may initially appear similar to adolescent acne,
 the lesions can increase in severity, leading to medically important infections that need
 intervention. In addition to chloracne, Schwartz described an increasing number of reports of
 other medical conditions suffered by the PCB workforce:

        Those working with the chlorodiphenyls [PCBs] have complained of digestive
        disturbances, burning of the eyes, impotence, and hematuria [blood in urine].

 At the end of his publication, Schwartz made eight specific recommendations to protect workers
 in the chlorinated naphthalene and PCB industries. He also recognized that workers’ wives and
 children were also being exposed, and he had examined cases where they developed the same
 toxic effects and medical symptoms as workers. Indeed, his most detailed recommendation
 focused on protecting workers’ family members as evidence seemed to indicate they were much
 more sensitive to the toxic effects than was the (primarily adult male) workforce.



                                                                                                 Page 29
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 53
Case 2:15-cv-00201-SMJ            ECF No. 382-1      filed 01/28/20      PageID.16073 Page 49 of 705

                                                                         Richard DeGrandchamp, PhD
                                                                              Expert Opinion, Book 1
                                                                                       April 5, 2019


 Schwartz’s first recommendation shows the seriousness and gravity of his concerns regarding the
 toxicity of chlorinated hydrocarbons, as he stated that production should be “totally enclosed” to
 achieve zero exposure:

            1. The protection of the workers from the irritating chemicals that compose the
            resins and waxes from the resins and waxes themselves. To do this, the process
            should be totally enclosed [emphasis added]. If this is not possible, hoods with
            suction exhaust should be so placed over open processes that dust and fumes are
            pulled away from the worker and out of the room.

 He made two other recommendations noting (emphasis added) the seriousness of the health
 threats:

            7. There should be periodic medical examination of workers to detect cases of
            dermatitis and workers in chlorinated naphthalenes and diphenyls [PCBs] should
            be periodically examined for symptoms of systemic poisoning…[emphasis added].
            8. Laws should be passed making it compulsory for factories where there are skin
            hazards to adopt these measures [emphasis added].

 The fact that Schwartz recommended workers in the PCB industry be “periodically examined”
 for systemic poisoning emphasizes that, as early as 1935, he recognized organ damage to be a
 major health threat. Workers do not need to be “periodically examined” for skin disease. Those
 suffering from PCB-related skin disease would have been obvious and immediately diagnosed.
 However, the only medical symptom that would have been recognized (without robust blood and
 urine analyses and liver function tests) as systemic toxicity was jaundice (yellowing of the skin
 and eyes). However, by the time the worker presents with jaundice, the liver has undergone
 significant damage. What Schwartz was referring to then is an examination of systemic toxicity
 or organ damage needing medical attention, intervention and treatment (however, there is no
 antidote or therapeutic treatment for PCB-related toxicity).

 Schwartz highlighted a case in which he examined a worker’s wife and child who presented with
 the same symptoms seen in the workplace (in this case, Halowax). He describes this confirmed
 non-occupational exposure case involving family members as follows:



                                                                                                  Page 30
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 54
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20     PageID.16074 Page 50 of 705

                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 1
                                                                                    April 5, 2019


        I have recently seen the wife and child of a worker who had developed comedones
        [skin eruptions] and pustules from contact with his work clothes which were
        saturated with halowax and which he was accustomed to wear at home.

 Schwartz did not present additional information about any other medical conditions diagnosed in
 family members, but chloracne is a sentinel symptom of PCB toxicity that often heralds
 underlying involvement of the liver. It is unclear whether Schwartz conducted other medical tests
 or examinations, or whether he followed the medical outcomes of the wife and child. However,
 these cases seem to have had a great impact on him as a physician, since he prepared the most
 specific and detailed recommendation intended to protect workers’ wives and children from take-
 home contamination:

        4. Two lockers should be furnished to each worker. One for his street clothes and
        one for his work clothes. The lockers for street clothes and work clothes should be
        in separate rooms, with the shower baths between the locker rooms. The worker
        coming to work enters the locker room for the street clothes, takes them off, and
        puts them in the locker and goes into the locker room where his clothes are kept
        and dons them. From this room he goes to the workrooms through a connecting
        door. At the end of his shift, he goes through this door to the work clothes locker
        room, takes off his work clothes and leaves them on the floor or bench to be
        washed and then goes to the shower baths and bathes and dries. Then he goes to
        the street clothes locker room, puts on his clothes and goes out of the door
        leading to the street. It has been estimated at one plant where such a system was
        instituted that 6 cents a day per worker will take care of furnishing clean work
        clothes each day.

 These specific and meticulous worker hygiene steps make it clear Schwartz thought that
 protecting the health of wives and children from PCBs and other chlorinated hydrocarbons was
 paramount. To suggest such precautionary hygiene practices would seem extraordinary if the
 toxic effects of PCBs were not, in Dr. Schwartz’s opinion, significant.




                                                                                               Page 31
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 55
Case 2:15-cv-00201-SMJ         ECF No. 382-1        filed 01/28/20      PageID.16075 Page 51 of 705

                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 1
                                                                                      April 5, 2019


 3.2.    1938: Dr. Bennett

 Bennett GA, Drinker CK, Warren MF. Morphological changes in the livers of rats resulting
 from exposure to certain chlorinated hydrocarbons. The Journal of Industrial Hygiene and
 Toxicology. 1938;20(2): 97–123.[14]


 One of the three “Drinker studies” (published in 1937, 1938, 1939)


 In 1938, Dr. Bennett et al. published the first animal study investigating the toxic effects of
 chlorinated naphthalenes and PCBs in which a thorough pathological examination was
 conducted. The pathological findings he reported included obvious visible signs that are seen at
 the beginning stage of cancer. This report described the early hallmarks of tumorigenesis in the
 liver and it should have been trigger for Monsanto to conduct 2-year chronic animal testing.

 This section summarizes a comparative pathological analysis I conducted based on Bennett’s
 reported pathological findings. Based on my analysis, by 1938, an independent competent
 scientist would have known that PCBs produced unique pathological lesions associated with the
 incipient stages of cancer and would have concluded further investigations were warranted.

 Bennett’s study reported the following PCB-related toxicity and the most salient pathological
 lesions in the liver:

            PCBs caused a severe, painful, and disfiguring skin disease in hundreds of workers
             exposed to PCBs; at the time, this disease was called chloracne (lesions are called
             hamartomas).

            PCBs likely contribute to human death caused by liver failure with symptoms of
             jaundice (accumulation of toxic hemoglobin breakdown products).

            PCBs cause extensive organ damage in the liver, resulting in dramatic pathological
             increases in liver weight.

            PCBs cause significant hemorrhaging (bleeding) in animal livers.

            PCBs cause liver jaundice in animals, leading to death.


                                                                                                 Page 32
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 56
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16076 Page 52 of 705

                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 1
                                                                                     April 5, 2019


           PCBs cause a unique formation of hyaline bodies that is evidence of severe damage in
            liver cells and is also an important hallmark of the early stages of cancer.

           PCBs cause extensive mitotic figures (unusual number of liver cell divisions) that can
            be indicative of the early stages of cancer.

           PCBs cause bile duct hyperplasia (unusual cell division of liver bile duct cells) that is
            an early hallmark of cancer and can lead to lesions known as cholangiomas.

           Animal livers with PCB-induced pathological lesions and cellular damage are not
            repaired 2 months after PCB exposure stops and animals are allowed to recover.

 Prior to 1935, as indicated by the Schwartz report,[23] it was well established that workers
 exposed to PCBs suffered from a disfiguring form of a painful skin disease called chloracne.
 While this particular link between PCB exposure and chloracne was widely known as early as
 1937, systemic toxicity involving liver damage was beginning to appear in workers (although
 Schwartz noted systemic toxicity, he did not discuss any specific cases).

 In 1936, three workers exposed to chlorinated naphthalenes and Monsanto’s Aroclors developed
 severe liver damage while working in the New York Halowax Corporation facility—a condition
 that ultimately proved fatal. Upon medical presentation, the most obvious symptom was acute
 jaundice (yellow skin and eyes), and these deaths were the first documented fatal cases
 associated with exposure to chlorinated compounds. Jaundice was confirmed on autopsy, causing
 alarm and panic in the chemical industry. These three deaths formed the impetus for Halowax
 Corporation to seek outside academic consultation to investigate how the chlorinated compounds
 caused jaundice leading to death.

 Although it was obvious the chlorinated compounds were the chemicals causing the three
 Halowax workers’ deaths, the toxic pathological sequelae leading to liver damage were
 unknown. To investigate the triggering events in the liver and subsequent etiology to explain
 how these compounds could result in death, Halowax retained the services of Dr. Cecil K.
 Drinker at Harvard University, School of Public Health, and his colleagues (Drs. Madeleine
 Field Warren and Granville A. Bennett). Drinker was tasked with elucidating the cellular liver
 damage and determining how the chlorinated compounds caused such severe cases of jaundice. It


                                                                                                Page 33
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 57
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20       PageID.16077 Page 53 of 705

                                                                           Richard DeGrandchamp, PhD
                                                                                Expert Opinion, Book 1
                                                                                         April 5, 2019


 should be noted that since Drinker was charged with determining exactly how the chlorinated
 compounds Halowax was using in its operations caused jaundice, he formulated the same
 chlorinated mixtures that workers were being exposed to inside the Halowax facility. In other
 words, Drinker and his colleagues followed an applied toxicology study design using the actual
 workplace mixtures, rather than a research toxicity study that would have focused on individual
 pure chlorinated hydrocarbon compound mixtures. Following the completion of its experiments,
 the Drinker team reported its findings in the following three peer-reviewed published studies
 (collectively, I refer to these as the Drinker studies in this report):

            Drinker CK, Warren MF, Bennett GA. The problem of possible systemic effects from
             certain chlorinated hydrocarbons. The Journal of Industrial Hygiene and Toxicology.
             1937;19(7):283–311. (Minutes from the 1938 Drinker conference at Harvard
             University are presented at the end of this report.[19])

            Bennett GA, Drinker CK, Warren MF. Morphological changes in the livers of rats
             resulting from exposure to certain chlorinated hydrocarbons. The Journal of Industrial
             Hygiene and Toxicology. 1938;20(2): 97–123.[14]

            Drinker CK. Further observations on the possible systemic toxicity of certain of the
             chlorinated hydrocarbons with suggestions for permissible concentrations in the air of
             workrooms. The Journal of Industrial Hygiene and Toxicology. 1939;21(5):155–
             159.[24]

 Drinker also prepared the following private report to Monsanto:

            Drinker CK. Report to the Monsanto Chemical Company. September 15, 1938.[25]

 In 1937, Drinker also chaired a one-day conference at the Harvard School of Public Health
 (herein called the Drinker Conference) to present his findings on the “systemic effects” of
 chlorinated naphthalenes and diphenyls (PCBs). Following his presentation, further discussions
 were held among other attendees, including representatives from Halowax Corporation,
 Monsanto Chemical Company, General Electric, the US Public Health Service, state health
 officials from Massachusetts and Connecticut, and others (meeting minutes included at the end
 of the 1937 Drinker study).




                                                                                                   Page 34
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 58
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16078 Page 54 of 705

                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 1
                                                                                      April 5, 2019


 I have reviewed the Drinker studies and the conclusions of my analysis is that the PCB-induced
 toxic damage to the liver observed in Drinker’s animal studies was consistent with the autopsy
 reports cause of death. Its conclusion was that Halowax workers died of acute liver damage.
 Although the Halowax workers were exposed to a mixture of chlorinated naphthalenes and
 Aroclors, Drinker’s findings revealed for the first time that Aroclors were actually more toxic
 than chlorinated naphthalenes. It was not possible to attribute specific contributions of the
 chlorinated compounds in the mixture to the liver damage but Drinker’s finding that PCBs were
 more toxic than the other compounds is important.


        3.2.1. Background and Purpose of the Drinker Studies

 In the first 1937 Drinker study,[19] the researchers clearly stated that, due to the extensive use of
 chlorinated compounds, a great deal of scientific work had been published on chloracne skin
 disease (as was illustrated by the 1936 Schwartz study[23]), but little research had focused on the
 systemic effects to the liver. Therefore, their primary goal was to uncover, if possible, how PCB
 produced toxic effects in the liver and ultimately death:

        Our investigations have not been concerned with chloracne but with the
        possibility of systemic effects following ingestion or inhalation of such products.

 As mentioned above, the investigators were prompted to open a new area of study following a
 direct request by Halowax Corporation to investigate how the chlorinated compounds caused
 liver jaundice resulting in death:

        In the spring of 1936, the Halowax Corporation, a division of the Bakelite
        Corporation, called our attention to three fatal eases of jaundice in workmen
        using chlorinated naphthalenes and chlorinated diphenyl, and requested that the
        subject be investigated rapidly and thoroughly as possible.

 A synopsis of patient presentation and autopsy findings were provided for each of the three
 patients and their exposures. It was noted that only Patient 1, who was exposed to a small
 amount (10%) of PCBs, developed chloracne, which developed in tandem with liver disease
 (jaundice). However, there was no chloracne reported for either Patients 1 or 2, who were only


                                                                                                 Page 35
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 59
Case 2:15-cv-00201-SMJ         ECF No. 382-1        filed 01/28/20      PageID.16079 Page 55 of 705

                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 1
                                                                                      April 5, 2019


 exposed to chlorinated naphthalenes (halowax). This may indicate that the chloracne was only
 caused by PCBs (not chlorinated naphthalenes).

 One other striking difference between the three patients is that only Patient 1, who was exposed
 to PCBs, suffered from gastrointestinal (GI) tract ailments. No such GI involvement was
 reported for Patients 2 or 3 (who were only exposed to chlorinated naphthalenes). This seems to
 confirm the reports by Schwartz, who noted that GI distress was reported with PCB exposures.

 Based on the limited medical information provided by Drinker,[19] it appears that Patient 1 (who
 was exposed to PCBs) exhibited greater systemic organ damage (i.e., skin, GI tract, anemia, and
 liver) and had more severe symptoms than Patients 2 and 3, who were not exposed to PCBs. In
 fact, Patient 1 presented with only GI complaints. Only later did he succumb to fatal liver
 disease.

 In brief, summaries of the three patients are as follows:

        Patient 1. Male. age 21. The previous medical history of this man was in no way
        significant except for the fact that he had an attack of jaundice about 6 weeks
        prior to his fatal illness. Late in December, 1936, he became badly constipated
        and had much abdominal pain and distention. When admitted to the hospital he
        was slightly jaundiced and was evidently very ill. He was somewhat anemic and
        his skin, particularly upon the arms, face, chest and back showed many
        pustules…at autopsy was found to have a cirrhosis of the liver with acute yellow
        atrophy superimposed upon it. This man had been exposed to low concentrations
        of vapors arising from a mixture of tetra and pentachloronaphthalenes together
        with approximately 10 per cent of a refined chlorinated diphenyl. While both he
        and others engaged in the same work had chloracne… [emphasis added]

        Patient 2. This was a young man who died in February, 1936, after an acute
        illness characterized by jaundice. He had been exposed to fumes arising from a
        mixture of penta and hexachloronaphthalenes. There is no record of chloracne
        [emphasis added]. The patient worked with a large number of other people of
        whom but one (Patient 3), a close friend, had significant illness.




                                                                                                 Page 36
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 60
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16080 Page 56 of 705

                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 1
                                                                                      April 5, 2019


        Patient 3. Another young man employed with Patient 2. He became jaundiced in
        March, 1936. and died after an illness of 2 weeks. A careful autopsy resulted in a
        diagnosis of acute yellow atrophy of the liver. Here again no history could be
        obtained as to a precipitating cause, and there was no record of preceding attacks
        of jaundice.

 Although this simple comparison of exposure to different chlorinated compounds based on case
 histories from three patients is not definitive, this comparison does indicate that while
 chlorinated naphthalenes and PCBs produced similar toxic effects in the liver, PCB toxicity
 involves more organ systems. This deduction was shared by the President of Halowax, Sanford
 Brown (patients worked in his Halowax plant), who attended the 1937 Drinker/Harvard
 Conference and compared the health problems before and after the company started using PCBs
 together with chlorinated naphthalenes in its manufacturing, stating to the attendees:[14]

        That is the problem we have had in this case. It [Halowax’s chlorinated
        naphthalenes] has been on the market for 25 years. Until within the past 4 or 5
        years there has never been any intimation that it would cause any systemic effects.
        Thousands and thousands of workmen have dealt with millions and millions of
        pounds of certain of these materials, particularly the tri-chloranaphthalenes [sic].
        Then we come to the higher stages, combined with chlorinated diphenyl and other
        products, and suddenly this problem is presented to us [emphasis added].

 Drinker also noted that “in addition to these three very recent fatalities, we have learned of four
 other possible cases, none of them fatal.”[19]

 In the above quote, Mr. Brown (Halowax Corp) stated an obvious but important fact that most
 scientists would identify as an important anomaly that required further investigation. That is, it is
 unusual (or suspicious) that Hallowax never experienced any health problems for 25 years and
 only started seeing health problems when they started using higher chlorinated diphenyls (when
 workers died). While this proves nothing, it should have been a trigger for Monsanto to conduct
 a similar study using only PCBs—but it did not. Instead, throughout the following years,
 Monsanto pointed specifically to the Drinker studies as being corrupted and “uncertain” because
 mixtures of chlorinated naphthalenes and PCBs were used in those studies (Kelly 1950).[26]



                                                                                                 Page 37
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 61
Case 2:15-cv-00201-SMJ         ECF No. 382-1        filed 01/28/20      PageID.16081 Page 57 of 705

                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 1
                                                                                      April 5, 2019


 While this is true, nothing prevented Monsanto from conducting their own toxicity testing in
 which animals would be exposed only PCBs.

 In addressing the systemic toxicity of chlorinated naphthalenes and PCBs, Drinker developed an
 overall study design to evaluate the toxicity workers could suffer while performing workplace
 activities in different parts of the plant. That is, because Halowax used different formulations in
 different areas of the plant, he tested mixtures of chlorinated compounds with which workers
 would be expected to come into contact. The exact formulations he tested comprised an attempt
 to reproduce in his animal studies the actual worker exposure conditions in the Halowax plant.
 His intent was clearly stated, “These preparations were selected because of their relative
 importance in industry.”

 This experimental design limits the toxicity information that can be extracted for individual
 compounds such as PCBs. However, after careful analysis of the types of mixtures Drinker tested
 and comparing the pathological findings for various mixtures, I can conclude that a reasonable
 toxicologist studying PCBs would have known the following by 1939, based on the totality of
 the Drinker studies:


           PCBs and chlorinated naphthalenes both produce severe and widespread liver
            damage;

           PCBs are more toxic than chlorinated naphthalenes;

           PCBs produce a unique pathological constellation of liver organ damage and cellular
            pathology that had not been seen before; and

           The liver damage is not repaired after exposure stops and animals are allowed to
            recover.

 Despite these deaths and the possibility that Monsanto’s PCBs could have contributed to the
 cause of death and liver jaundice, Monsanto conducted no additional credible PCB toxicity
 testing to determine the chronic toxic effects of PCBs for several decades.




                                                                                                 Page 38
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 62
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16082 Page 58 of 705

                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 1
                                                                                      April 5, 2019


 In the sections below, I have extracted PCB-specific toxicity information from the Bennett
 (1938) study because it presents the pathological findings in the most detail.[14] As I discussed
 above, in trying to recreate the workplace exposure for the workers who died, the team
 reproduced the mixtures of chlorinated naphthalenes and PCBs, and tested these in rat studies.
 Although Bennett et al. did not use pure Aroclors in their study, it was necessary to apply a
 relatively straightforward comparative pathological assessment to extract PCB-specific toxic
 information.


        3.2.2. Chlorinated Compounds Tested by Bennett

 Comparative pathological toxicity evaluations are routine and generally used in the field of
 toxicology when animals are doses with mixtures of chemical compounds. For example, most
 toxicity testing involves dosing animals with chemical compounds that are dissolved in a solvent
 (called a vehicle). Because the solvent itself may contribute some toxic effect, it is necessary to
 include a control group in which the animal is only given the solvent or vehicle (these are called
 the control animals). At the end of the investigation, animals receiving the compound are
 compared to the controls. Such comparative pathological examinations are common, especially
 when there is concern that the vehicle itself may be toxic.

 I have conducted my comparative pathological analysis based on Bennett’s reported pathological
 findings for the following compounds he tested, which are as follows:


           Compound A: Mixture of tri- and tetrachloranaphthalenes [sic] (chlorine content,
            49.4%);

           Compound B: Mixture of tetra- and pentachloranaphthalenes [sic] (chlorine content,
            56.9%);

           Compound C: Mixture of tetra- and pentachloranaphthalenes [sic], plus chlorinated
            diphenyl (chlorine content, 43.5%);

           Compound D: Mixture of penta- and hexachloranaphthalenes [sic] (chlorine content,
            62.6%);



                                                                                                 Page 39
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 63
Case 2:15-cv-00201-SMJ         ECF No. 382-1      filed 01/28/20      PageID.16083 Page 59 of 705

                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 1
                                                                                    April 5, 2019


           Compound E: Mixture of penta- and hexachloranaphthalenes [sic] (chlorine content,
            62.6%);

           Compound F: Mixture of 90% penta- and hexachloranaphthalenes [sic], plus 10%
            diphenyl (chlorine content, 63%); and

           Compound G: Chlorinated di-phenyl [sic] (chlorine content, 65.0%).

 I noted that while Bennett reported that he had used a “pure” Aroclor (Compound G), he later
 issued an errata clarification indicating there was a mix-up with Compound G. While it was
 reported in the previous studies that Compound G was a “pure” PCB (Aroclor 1265), Drinker’s
 erratum clarified that the pure PCB tested was not a pure Aroclor, but was a mixture of PCBs
 and chlorinated diphenyl benzene, stating:

        The sixth compound has been listed previously as chlorinated diphenyl [PCBs]. It
        contained 65% of chlorine and proved very destructive to the liver. Later
        experiments with compound 13 which contained 68% chlorine [Aroclor 1268]
        and which was also labelled chlorinated diphenyl, were a surprise to us since this
        second compound was almost non-toxic. On inquiry it was found that substance 6
        was in reality a mixture of chlorinated diphenyl and chlorinated diphenyl benzene
        and that number 13 was actual chlorinated diphenyl.

 To avoid any confusion in my analysis, I have ignored all the experiments and discussions
 regarding Compound G.

 As can be seen in Bennett list of compounds, Compound B and Compound C are very similar;
 the only difference is that a small amount of PCBs was added to Compound B to make
 Compound C. In other words, Compound B can be thought of as the vehicle in which Compound
 C is dissolved (note that the actual amount of PCBs is not presented). With this comparison, it
 can be determined whether adding a small amount of PCBs either increased, decreased, or had
 no effect on the toxicity compared with Compound B (the vehicle).

 Likewise, a similar comparison can be made between Compounds E and Compound F, since
 they are identical except for the addition of a small amount of PCBs to Compound E (so it now
 contains 10% PCBs).


                                                                                               Page 40
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 64
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16084 Page 60 of 705

                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 1
                                                                                      April 5, 2019


 In summary, the comparisons I made were:


           Toxicity of Compound B (vehicle) versus Compound C (containing PCBs); and

           Toxicity of Compound E (vehicle) versus Compound F (containing 10% PCBs).

 For the sake of simplicity, I will herein refer to these comparisons as:


           Compound B versus Compound B+PCBs; and

           Compound E versus Compound E+PCBs.

 This study design and comparisons of this type are standard practice in toxicology.

 My comparative analysis of PCB-induced liver damage is based on the morphological analysis
 and pathology lesions described by Bennett for each of the compounds noted above. My analysis
 focused on four toxicity/pathological endpoints that are most often used to score or rank the
 severity of compound-induced liver damage.


           Liver weight;

           Liver cell (or hepatocyte) damage;

           Presence, absence, or appearance of hyaline bodies; and

           Mitotic figures.

        3.2.3. Compound B versus Compound B+PCBs Feeding Experiments

 In comparing the pathological changes representing the relative toxicity of Compound B (pure
 naphthalenes) and Compound B+PCBs (naphthalenes plus PCBs), I should first note that the
 experiments for these two compounds were feeding experiments conducted with different
 concentrations (Compound B+PCBs: 3 g/day; Compound C: 0.5/day). Nevertheless, based on his
 own experiments, Drinker made a final conclusion that Compound B+PCBs was twice as toxic
 as Compound B (no PCBs). Drinker’s conclusion was reported in his later table (Drinker



                                                                                                 Page 41
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 65
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16085 Page 61 of 705

                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 1
                                                                                      April 5, 2019


 1939),[24] in which his recommended safe airborne concentration for Compound B+PCBs was
 0.5 mg/cubic meter compared with twice that level for Compound B, which was 1.0 mg/cubic
 meter. I briefly describe the differences in the pathological damage between Compound B and
 Compound B+PCBs for the primary pathological lesions in the following sections.

            3.2.3.1.     Liver Weight

 Liver weight is a sensitive toxic endpoint that is documented in all toxicity studies on the liver.
 Increases in liver weight indicate general damage has occurred due to liver toxicity/pathological
 changes induced by exposure to toxic compounds that target the liver.

 The comparative pathology showed that Compound B+PCBs caused significantly more damage
 than did the vehicle (Compound B). For example, Drinker reported that “there were no
 significant variations in weights” observed with Compound B. However, for Compound B+PCB,
 Drinker reported that, “In all animals the livers were enlarged (33 to 90 per cent). The average
 weight increase was 71 percent.”

            3.2.3.2.     Liver Cell Damage

 The liver cell damage resulting from Compound B, was described as follows:

        The majority of the liver cells contained large numbers of small fat vacuoles.

 Liver cells exposed to Compound B+PCBs appeared to have more extensive and different
 pathological lesions:

        Practically every liver cell was swollen and rounded. Their cytoplasm contained
        large numbers of hyaline bodies [emphasis added]. These were circular or oval in
        shape and varied in size from about half the size of a red blood corpuscle to twice
        the size of the nucleus of a liver cell.

            3.2.3.3.     Hyaline Bodies

 While no hyaline bodies were mentioned as being formed with Compound B exposure, there was
 a stark contrast with animals exposed to Compound B+PCB. These unique structures, which are


                                                                                                 Page 42
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 66
Case 2:15-cv-00201-SMJ        ECF No. 382-1        filed 01/28/20     PageID.16086 Page 62 of 705

                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 1
                                                                                    April 5, 2019


 indicative of severe pathology and are potential hallmarks of early cancer, were obvious,
 numerous, and uniquely arranged only after Compound B+PCB exposure:

        In numerous instances, many small hyaline [emphasis added] bodies had fused,
        forming large circular masses as large or larger than a normal cell. These bodies
        stained brilliantly with eosin dye. They were often laminated and occasionally
        contained small clear fat vacuoles in the central portions…The most conspicuous
        feature of these rats was the presence of large numbers of circular hyaline
        droplets [emphasis added] in the cytoplasm of the liver cells…Although similar
        hyaline droplets [emphasis added] were observed in livers of rats exposed to
        various chlorinated naphthalenes, this type of degeneration occurred much
        earlier and to a much more marked degree in those rats that were exposed to
        preparations containing chlorinated diphenyl [emphasis added]…”

            3.2.3.4.   Mitotic Figures

 Following Compound B exposure, mitotic figures were observed:

        Mitotic figures were present in increased numbers indicating accelerated
        regenerative activity.

 Similarly, Compound B+PCBs induced a similar change:

        Mitotic figures in liver cells were sufficiently numerous to indicate an increased
        rate of regeneration.

        3.2.4. Compound D versus Compound D+PCBs (10%): Inhalation Exposures

 This comparison is based on the pathological changes Drinker reported in which both Compound
 D and Compound D+PCBs were used in inhalation experiments using approximately the same
 dose and dosing regimen (Compound D: 1.16 mg/per cubic meter for 16 hours/day for 134 days;
 Compound D+PCB: 1.37 mg/per cubic meter for 16 hours/day for 134 days).

            3.2.4.1.   Liver Weight

 Drinker stated the following for Compound D:



                                                                                               Page 43
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 67
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16087 Page 63 of 705

                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 1
                                                                                     April 5, 2019


        There were no significant alterations in the liver weights.

 However, rats exposed to Compound D with just 10% PCB exhibited liver weight increases of
 approximately 20%:

        There were no very significant alterations in the weights of livers although the
        majority were slightly swollen (average of 20 percent increase in weight).

            3.2.4.2.    Liver Cell Damage

 There was a distinct difference in the severity of the cellular changes to hepatocytes with the
 addition of just 10% PCBs. With Compound D, liver cells showed slight damage:

        After the initial exposure period of 37 days there was evidence of slight injury to
        liver cells which appeared more granular than normal.

 In contrast, Compound D+PCBs clearly caused increases in liver weight, with hepatocytes that
 increased in size:

        The observed pathological changes consisted of swelling and rounding of liver
        cells…

            3.2.4.3.    Hyaline Bodies

 The greatest pathological changes between Compound D and Compound D+PCBs were in the
 hyaline bodies. After exposure to Compound D, the following observations were made:

        The cytoplasm of occasional cells contained small acidophilic hyaline droplets
        [emphasis added] and there was a moderate excess of fat in the form of tiny
        vacuoles.

 In contrast, the following observations were made following exposure to Compound D+PCBs:

        The observed pathological changes consisted of swelling and rounding of liver
        cells accompanied by a definite increase in the prominence of the cytoplasmic
        granules. Hyaline droplets in the altered cytoplasm were a conspicuous feature.
        [Emphasis added.]


                                                                                                Page 44
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 68
Case 2:15-cv-00201-SMJ         ECF No. 382-1      filed 01/28/20      PageID.16088 Page 64 of 705

                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 1
                                                                                    April 5, 2019


            3.2.4.4.    Mitotic Figures

 Following exposure to Compound D, there was no mention of mitotic figures. In stark contrast,
 after exposure to Compound D+PCBs, the following statement was made:

        Mitotic figures were present in abnormally large numbers.

        3.2.5. Compound D versus Compound D+PCBs (10%): Feeding Exposures

 In addition to the inhalation experiments described above, Drinker also conducted feeding
 studies of Compound D and Compound D+PCBs using the same dosing regimen (3 g per day)
 for both compounds. The survival periods for rats at this exposure were approximately one
 month for both compounds (Compound D: 33 days; Compound D+PCBs: 35 days).

 Drinker noted that both groups of animals were ill during this one-month dosing period.
 However, there was a distinct difference in the severity of the toxic effects between Compound
 D and Compound D+PCB. The morbidity of rats in the Compound D+PCB was significantly
 increased (which is surprising, since only a small quantity of PCBs—10%—was added to their
 food). In fact, the toxic effects of Compound D+PCBs were so severe that imminent death was
 such a concern that feeding was discontinued after only 12 days. This was directly due to the
 morbid state of the rats.

            3.2.5.1.    Liver Weight

 Dosing with Compound D resulted in “no significant weight variations.”

 In contrast, all the livers weights were increased with Compound D+PCB. Remarkably, the
 largest liver had more than doubled in size:

        Macroscopically, the majority of the livers were enlarged, the largest showing an
        increase in weight of 118 per cent; the average increase was approximately 40
        per cent.




                                                                                               Page 45
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 69
Case 2:15-cv-00201-SMJ          ECF No. 382-1        filed 01/28/20      PageID.16089 Page 65 of 705

                                                                         Richard DeGrandchamp, PhD
                                                                              Expert Opinion, Book 1
                                                                                       April 5, 2019


               3.2.5.2.   Liver Cell Damage

 Exposure to Compound D caused some damage to hepatocytes, but these changes were described
 as follows:

        …occurring in cells only occasionally with degeneration occurring rarely.

 Macroscopically, “the livers were friable, yellow and mottled” and:

        Microscopically they showed marked swelling and vacuolization of the cells.
        There was also complete degeneration of scattered cells. Occasional mitotic
        figures were observed (see fig. 4, plate II). Suitable stains revealed very marked
        fatty degeneration. They contained serous precipitate, a few strands of fibrin, and
        occasionally a few leucocytes [sic]…Rarely one observed one or two
        degenerating within these spaces.

 Exposure to Compound D+PCBs caused similar lesions, but the damage was much greater than
 that observed with Compound D, and it appeared to be more widespread throughout the liver. In
 addition, some pathological lesions that were produced by adding just 10% PCBs were not seen
 in livers exposed only to chlorinated naphthalenes. The damage that was unique to PCB
 exposures included obvious pitting and a granular macroscopic appearance of the entire liver. At
 the cellular level, hemorrhage (bleeding) in the liver, inflammation (involving
 polymorphonuclear leucocytic invasion), and proliferative bile duct cell division (the finding of
 this hyperplasia is particularly concerning, as it is associated with cancer).

 Macroscopically, “All livers were yellow, friable, and many of them were markedly mottled….
 In addition, the external and cut surfaces of the livers appeared slightly pitted or granular.”

        Liver cells between such spaces were distorted, swollen, and showed marked fatty
        degeneration. In these more severely damaged specimens, extensive hemorrhage
        had occurred (fig. 2, plate VIII)…In many sections the architecture of the liver
        was so completely altered that it was difficult to recognize the portal areas.

 Most notably, bile duct hyperplasia was also described as follows:




                                                                                                  Page 46
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 70
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16090 Page 66 of 705

                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 1
                                                                                     April 5, 2019


        Proliferative changes were occasionally observed in the bile ducts. This was
        indicated by increased numbers of ducts in certain areas and by mitotic figures in
        the bile duct epithelial cells. [Emphasis added.]

 Drinker also conducted a separate study to investigate the pathological effects associated with a
 much lower dose for both compounds (0.5 g every second day). While the compounds produced
 different pathological changes, the overall damage occurred less rapidly and to a lesser degree.

 Importantly, however, even with this lower dose, the liver weights of rats treated with
 Compound D+PCBs increased.

            3.2.5.3.   Hyaline Bodies

 Exposure to Compound D produced the following:

        Occasional cells contained oval shaped or circular acidophilic hyaline inclusions.

 But exposure to compound D+PCBs led to the following observation:

        Hyaline droplets in the altered cytoplasm were a conspicuous feature. [Emphasis
        added.]

            3.2.5.4.   Mitotic Figures

 There was a large difference between Compound D and Compound D+PCBs in terms of the
 emergence of mitotic figures. After exposure to Compound D:

        Occasional mitotic figures were observed.

 This is much different from what was found after exposure to Compound D+PCBs:

        Mitotic figures were present in abnormally large numbers.

 In addition to these above differences, a major difference between Compound D and Compound
 D+PCBs was the observation that just 10% PCBs caused hyperplasia in the bile ducts:




                                                                                                Page 47
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 71
Case 2:15-cv-00201-SMJ         ECF No. 382-1        filed 01/28/20      PageID.16091 Page 67 of 705

                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 1
                                                                                      April 5, 2019


        Proliferative changes were occasionally observed in the bile ducts. This was
        indicated by increased numbers of ducts in certain areas and by mitotic figures in
        the bile duct epithelial cells.

            3.2.5.5.    Summary

 In summary, all the above comparisons show that adding a small quantity of PCBs to the
 chlorinated naphthalenes caused an overall increase in the severity of liver pathology. This
 should have been an alarming trigger for Monsanto and prompted it to conduct chronic animal
 studies.

 PCB-induced pathology was observed both macroscopically (i.e., by the naked eye) and
 microscopically. Based on commonly used indices of damage, damage to hepatocytes was also
 significantly different between the groups.

 My conclusion that PCBs produce more severe and unique pathological lesions than do
 chlorinated naphthalenes is supported by other scientists who have made similar comparisons.

 In 1955, Wolfgang Felix von Oettingen, MD, PhD (National Institutes of Health, US Department
 of Health, Education, and Welfare, Public Health Service) reviewed the same Drinker studies
 that I have analyzed and presented his assessment of the toxicity and dangers of PCBs in a book
 entitled, The Halogenated Hydrocarbons: Toxicity and Potential Dangers.[27] This is a very
 lengthy (more than 400 pages) and complete summary of toxicity information that was available
 at the time of publication. In sections where he specifically discusses the toxicity of chlorinated
 naphthalenes versus that of PCBs, the main conclusion reached by Dr. von Oettingen was that
 PCBs are much more toxic than are chlorinated naphthalenes.

 As I noted previously, Monsanto had for many years considered the Drinker studies not pertinent
 to PCBs because pure PCBs were not tested. In later years, Monsanto referred to the studies as
 confusing when asked about toxicity information (Kelly 1950).[26] However, von Oettingen’s
 conclusions showed that when the Drinker studies were carefully evaluated in a comparative
 manner, the systemic toxicity produced by PCBs was clear, severe, and long-lasting. Von
 Oettingen analyzed the Drinker studies in the same detailed comparative manner I did (he did not


                                                                                                 Page 48
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 72
Case 2:15-cv-00201-SMJ         ECF No. 382-1      filed 01/28/20      PageID.16092 Page 68 of 705

                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 1
                                                                                    April 5, 2019


 present individual comparisons), but he came to the same conclusion: PCBs are much more toxic
 than are chlorinated naphthalenes. In so doing, von Oettingen concluded that the Drinker studies
 provided sufficient and obvious evidence the health threat and danger posed by PCBs.

 In comparing the pathological liver lesions resulting from inhaled mixtures of pure chlorinated
 naphthalenes and chlorinated naphthalenes+PCBs, von Oettingen stated:[27]

        Drinker, Warren, and Bennett (1937) and Bennett, Drinker, and Warren (1938)
        studied the toxicity of a mixture of penta- and hexachloronaphthalenes, [pure
        chlorinated naphthalenes] containing 62.6 percent of chlorine, and a mixture of
        90 percent penta- and hexachloronaphthalenes plus 10 percent refined
        chlorinated diphenyl, [pure chlorinated naphthalenes+PCBs] containing 63.0
        percent of chlorine.

 In line with my opinion, von Oettingen concluded that the liver damage from pure naphthalenes
 was generally limited to “fatty degeneration and centrolobular necrosis:”

        They found that with exposure of rats to an average concentration of 8.88 mg. per
        m.3 of the mixture of penta- and hexachloronaphthalene [pure chlorinated
        naphthalenes]…most of them heavily jaundiced, the livers showing marked fatty
        degeneration and centrolobular necrosis [emphasis added] of the liver cells.

 Von Oettingen contrasted the above description of results following exposure to pure
 naphthalenes with Drinker’s observations after inhalation of chlorinated naphthalenes plus just a
 small amount of PCBs (10%) in the following description, which indicates a different and more
 severe pathology:

        With inhalation of the same mixture and a mixture of 90 percent penta- and
        hexachloronaphthalene with 10 percent …the microscopic examination after 6
        weeks' exposure showed swelling of the liver cells, excessive granulation, hyaline
        inclusions, and occasional mitotic figures [emphasis added].




                                                                                               Page 49
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 73
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16093 Page 69 of 705

                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 1
                                                                                     April 5, 2019


 His overall conclusion is identical to mine:

        It is, therefore, evident that the toxicity of chlorinated naphthalenes increases
        with the degree of chlorination and that the chlorinated diphenyls are especially
        toxic.

 Von Ottingen also reviewed the comparative toxicity between chlorinated naphthalenes and
 PCBs in the feeding experiments:

        Feeding experiments with rats receiving about 0.3 gm. of the mixture of penta-
        and hexachloronaphthalene illustrated also the toxicity of these compounds. The
        animals sickened and died gradually, and on autopsy they showed injury of the
        liver. With mixtures of 90 percent penta-and hexachloronaphthalene and 10
        percent chlorinated diphenyl the hepatic lesions were extremely severe [emphasis
        added], which was also the case with the administration of smaller doses (about
        0.05 gm.).

        3.2.6. Interpreting Bennett’s Findings: Early Indications PCBs Were Carcinogenic

 In addition to the degenerative pathological lesions, Bennett[14] reported hyperplastic changes
 (cell division that occurs in cancer) and other features suggesting cancer.


 There were three obvious and specific pathological changes reported by Bennett that were
 known by the time of his publication in 1938 that were hallmarks scientists used to identify the
 early stages of cancer. These are as follows:


           Bile duct hyperplasia;

           Hyaline bodies (also known as hyaline figures and hyaline inclusions); and

           Mitotic figures.

 Although the Drinker studies reported these pathological changes in the livers of rats exposed to
 PCBs, the studies were stopped well before (at approximately 3.5 months) any well-developed
 tumors would form (usually not seen before 18 months[28]). However, the appearance of bile



                                                                                                Page 50
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 74
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16094 Page 70 of 705

                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 1
                                                                                      April 5, 2019


 duct hyperplasia, hyaline bodies, and mitotic figures seen so early after rats were exposed to
 PCBs should have been alarming because these findings were already known to be the first signs
 of tumorigenesis (see Section 4.2.5 below).

 The Drinker studies showed that the PCB-induced liver damage was very severe and—perhaps
 more importantly—that the widespread pathological lesions were not repaired even after rats
 were allowed to recover for two months. This unusual finding by itself should have constituted a
 red flag to Monsanto’s toxicologists/industrial hygienists and triggered chronic animal studies.
 Monsanto did not know the outcome of the damage from the Bennett study, nor did it seem to
 care about the prognosis because they did not start any experiments to address this specific issue
 until the late 1960s.

 Unfortunately, Drinker did not offer a prognosis of the long-lasting liver damage, which was still
 quite pronounced when he killed the animals for examination, but he was not asked to offer any
 opinion since his charge from Halowax was to determine the cellular liver changes that resulted
 in death. In other words, his assignment was a cause of death study, rather than a cancer study.

 Had Bennett[14] extended the PCB exposures in his study to be a chronic lifetime study, it is my
 opinion that he would have followed the gradual progression of the hyperplastic changes and
 mitotic figures to areas of hyperplasia to neoplastic nodules and, finally, to well-defined tumors.
 In fact, some PCB-induced nodules and tumors reported in later chronic animal studies have
 been so large that they would have been obvious and detected even with the naked eye
 (macroscopic examination). For example, in the photograph below, Norback and Weltman
 (1985) showed a very conspicuous neoplastic nodule measuring a little less than half a
 centimeter that is visible on the bottom of the right liver lobe (located in the red rectangular
 outline) (Exhibit 4).[28] This nodule would be immediately obvious upon removing the liver at
 necropsy. Any suggestion that Drinker would not have seen evidence of cancer in 1939 because
 cancer studies were not sophisticated or that standard cancer testing protocols were not available
 is simply not tenable. When tumors are visible to the naked eye and develop in animals exposed
 to PCBs in 2-year rodent studies, even the most basic cancer study would have concluded that
 PCBs were carcinogenic.


                                                                                                 Page 51
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 75
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16095 Page 71 of 705

                                                                            Richard DeGrandchamp, PhD
                                                                                 Expert Opinion, Book 1
                                                                                          April 5, 2019


             Exhibit 4.       Figure 1 from Norback and Weltman (1985),
                            PCB-exposed Rat Liver at 23 Months[28]




 Figure 1. PCB-exposed rat liver; at 23 months. The liver surface is dotted with non-elevated tan foci, .5 to
 1 mm in diameter. A neoplastic nodule is present at the tip of one lobe
 My opinion that Drinker (or Monsanto) would have found tumors if the study was continued to
 evaluate lifetime PCB exposures is supported by EPA’s analysis of all major cancer PCB studies
 that were published 1975–1985.[29] In all of these lifetime PCB exposure cancer studies,
 researchers found a significant statistical increase in the liver tumor incidence rates in lifetime
 cancer studies. (Note: Although the NCI results were reevaluated and showed fewer tumor rates,
 Morgan et al. (1931)[30] and Ward (1985)[31] reevaluated the NCI slides for stomach tumors
 and found 6 adenocarcinomas in 144 exposed rats, which was statistically significant.
 Furthermore, the tumor rates followed a dose-response relationship (an increase in cancer
 incidence increased with higher PCB dose levels). The following table from the 1996 EPA report
 presents the summary results of the tumor incident rates for each study (Exhibit 5).




                                                                                                     Page 52
                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude R. DeGrandchamp Expert Testimony - 76
Case 2:15-cv-00201-SMJ        ECF No. 382-1      filed 01/28/20     PageID.16096 Page 72 of 705

                                                                    Richard DeGrandchamp, PhD
                                                                         Expert Opinion, Book 1
                                                                                  April 5, 2019


                    Exhibit 5.     Table from EPA (1996)
           Liver Tumor Incidences in Rats from Lifetime Exposure Studies,
                                   1975–1985[29]




 Similar results were found in a 1996 lifetime PCB exposure study that examined multiple
 Aroclors: 1260, 1254, 1242, and 1016 (a refined 1242 Aroclor). The summary results are shown
 below (EPA 1996) (Exhibit 6). (Note that there was a gender difference between females and
 males).


                   Exhibit 6.    Table from EPA (1996),
      Liver Tumor Incidences in Rats from 1996 Lifetime Exposure Study[29]




                                                                                             Page 53
                                                          Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 77
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16097 Page 73 of 705

                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 1
                                                                                     April 5, 2019




 Collectively, the above studies support my opinion that it is more likely than not that an
 independent and objective scientist conducting lifetime cancer animal studies in 1938 would
 have concluded that PCBs were carcinogenic.

 My opinion is further supported by the Norback and Weltman study, which was specifically
 designed to follow the pathological lesions from the first month of exposure to the end of the
 study 24 months later.[28]. The EPA study summarized those findings:[29]

        Norback and Weltman (1985). Groups of male or female Sprague-Dawley rats
        were fed diets with 0 or 100 ppm Aroclor 1260 for 16 months; the latter dose was
        reduced to 50 ppm for 8 more months. After 5 additional months on the control
        diet, the rats were killed and their livers were examined. Partial hepatectomy (a
        portion of the liver was removed and examined at different periods) was
        performed on some rats at 1, 3, 6, 9, 12, 15, 18, and 24 months to evaluate
        sequential morphologic changes. In males and females fed Aroclor 1260, liver
        foci appeared at 3 months, area lesions at 6 months, neoplastic nodules at 12
        months, trabecular carcinomas at 15 months, and adenocarcinomas at 24 months,



                                                                                                Page 54
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 78
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16098 Page 74 of 705

                                                                     Richard DeGrandchamp, PhD
                                                                          Expert Opinion, Book 1
                                                                                   April 5, 2019


       demonstrating progression of liver lesions to carcinomas [emphasis added]. By 29
       months, 91 percent of females had liver carcinomas and 95 percent had
       carcinomas or neoplastic nodules; incidences in males were lower, 4 and 15
       percent, respectively (see table 2–1).

In following the progression of the hallmarks of cancer (tumorigenesis), the lesions start as
preneoplastic areas (areas of mitotic figures, which were reported in the 1938 Bennett study[14]),
progress to nodules, and then progress to carcinomas. This progression is shown in the Norback
and Weltman table presented in Exhibit 7.[28]


         Exhibit 7.   Table 1 from Norback and Weltman (1985),
      Development of Preneoplastic and Neoplastic Hepatocellular Lesions in
        Male and Female Rats During Chronic Aroclor 1260 Exposure[28]




The photomicrograph in Exhibit 8 from Norback and Weltman shows an example of the early
cancer hallmarks at 1 month. This is a liver section containing many mitotic figures (in the red
area; they describe this as cell hypertrophy). This the same early pathological evidence of mitotic
figures reported by Bennett in 1938, where he stated that “mitotic figures were present in
abnormally large numbers.”


        Exhibit 8.   Figure 6 from Norback and Weltman (1985),
    Hypertrophic Hepatocytes Developed in the Central Lobular Region of the
                             Liver at 1 Month[28]



                                                                                               Page 55
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 79
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16099 Page 75 of 705

                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 1
                                                                                      April 5, 2019




 Figure 6. Hypertrophic hepatocytes developed in the central lobular
 region of the liver obtained at 1 month. H & E; x 160. (Norback and Weltman 1985)



 While Bennett’s study could not address the issue of cancer because the exposures were
 insufficiently long, one of his experiments did address the issue of whether the mitotic figures
 could simply have represented regeneration of damaged cells, indicating repair of the liver.[14]
 After dosing the rats for approximately 130 days, PCB exposure was discontinued. The livers
 were then given the opportunity to recover for 2 months (which is normally a sufficient period of
 time for the liver to show a more normal appearance). The damaged rat livers did not recover,
 which was acknowledged in the following statement regarding for rats exposed to Compounds D
 and F (90% Compound D with 10% Compound F):

        These lesions were still demonstrable after a 2 month’s recovery period.

 This suggests the tumorigenic progression was not halted.

 However, Bennett did observe that cells were rapidly dividing, undergoing extensive cell
 division. He stated, “mitotic figures were present in abnormally large numbers,” which is clear



                                                                                                 Page 56
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 80
Case 2:15-cv-00201-SMJ           ECF No. 382-1         filed 01/28/20      PageID.16100 Page 76 of 705

                                                                           Richard DeGrandchamp, PhD
                                                                                Expert Opinion, Book 1
                                                                                         April 5, 2019


 evidence of hyperplasia, a well-established prerequisite step in tumorigenesis since the basic
 definition of cancer is uncontrolled cell division. Tumors develop from these hyperplasic cells
 that are rapidly undergoing rapid mitotic cell division. Cells that are seen at the light microscope
 level undergoing cell division are dividing in a process known as mitosis (i.e., it is the
 chromosomes that are made visible with stains under the light microscope). These mitotic cell
 divisions are called mitotic figures. As shown in the photomicrograph of a liver section below,
 they are easily identified. (Exhibit 9; National Toxicology Program [NTP].[32])


                    Exhibit 9.   National Toxicology Program
                Photomicrograph of Mitotic Figures in a Liver Section[32]




 Note: Four arrows point to mitotic figures
 Source: https://ntp.niehs.nih.gov/nnl/hepatobiliary/liver/hinmitos/index.htm



 During organ growth (organogenesis) in early development, mitotic figures are numerous as the
 cells need to multiply for the organ to grow in size. However, once an organ such as the liver
 reaches its functioning mature size, the cells no longer divide, except in response to injury or
 cancer. As stated by the NTP, mitotic figures are rare, except in certain conditions.[32]

         A high mitotic frequency can be seen during phases of early growth, during
         physiologic conditions such as pregnancy, or in rodents bearing tumors at other
         sites. While occasional mitoses can be seen in a normal liver, finding more than
         one or two mitoses per 10 high-power fields is not typical for adult rodents. In
         this example [photomicrograph shown above], the high frequency of mitosis


                                                                                                    Page 57
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude R. DeGrandchamp Expert Testimony - 81
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16101 Page 77 of 705

                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 1
                                                                                     April 5, 2019


        (arrows) is a repair response following hepatocyte loss secondary to treatment
        with a hepatotoxicant [liver toxicant].

 The NTP recommends that in toxicity studies where more than a few mitotic figures are
 produced in response to a toxic chemical, the study should “grade” or score the increase in
 mitotic figures and report the results. “An increased frequency of mitosis is unusual; it should be
 documented whenever present and given a qualitative severity grade.” There is a limit to how
 many times a cell can divide (typically, 50–70); under normal circumstances, the cell simply dies
 once that limit is reached. This occurs through a process known as programmed cell death or
 apoptosis. However, in response to chemical carcinogens such as PCBs, the normal process of
 programmed cell death can be aborted, allowing the cell to become “immortal” (caused by
 complex carcinogen-induced genetic changes to specific genes in the DNA). This means that the
 damaged cell can now essentially divide forever forming a tumor mass giving rise to the
 hyperplasia Bennett[14] described in 1938.

 The Bennett studies reported the same early hallmarks of cancer produced by PCB exposure as
 those described by Norback and Weltman in 1985.[28] But while Bennett terminated his
 experiment after only 3.5 months, Norback’s study was a lifetime PCB cancer study in which the
 pathological changes were followed over time until the animals were killed at 2 years. I illustrate
 the comparison by juxtaposing the Bennett findings at 3.5 months to the sequential tumorigenic
 steps described by Norback in Exhibit 10.




                                                                                                Page 58
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 82
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16102 Page 78 of 705

                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 1
                                                                                      April 5, 2019


              Exhibit 10.       Comparison of Bennett[14] Results with
                               Norback and Weltman[28] Results




 The most obvious hallmark of cancer is the high proliferation of liver cells in the early stages,
 which is termed hypoplasia and mitotic cell division. Both Bennett and Norback describe this
 event occurring during the early months of PCB exposure. Norback shows these early changes
 progress to tumors.

 The focus on mitotic figures is not an esoteric aspect of cancer only used in basic research.
 Identifying and quantifying mitotic figures in biopsies taken from suspicious growths or palpable
 tumor masses are fundamental to clinical oncology practice. All pathologists specializing in
 cancer and oncologists treating cancer patients rely on the mitotic index to make important
 decisions (Ha 2016) regarding cancer patients’ treatment and care.[33] The mitotic index is the
 most widely used metric to: 1) diagnose cancers; 2) stage cancers (determine how far the cancer
 has progressed); 3) assess a cancer’s aggressiveness; and 4) make cancer prognoses. In clinical
 cancer practices, as well as in all fields of cancer research, the mitotic index is now a basic and
 routine measurement because it is the most useful and simple method for analysis of cell



                                                                                                 Page 59
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 83
Case 2:15-cv-00201-SMJ         ECF No. 382-1        filed 01/28/20      PageID.16103 Page 79 of 705

                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 1
                                                                                      April 5, 2019


 proliferation. Determining the mitotic index is a simple matter of counting the number of mitotic
 figures in tissue specimens within a prespecified area at low magnification.

            3.2.6.1.    1939: Mitotic Figures Are Known Early Cancer Hallmarks

 Although the mitotic index has been well-established as one of the most important tools in
 cancer research and clinical practice, and I have conducted extensive historical research into the
 state-of-the-science at the time, including what was known about mitotic figures and whether
 they were being interpreted as early indicators of cancer.

 I have identified specific studies to highlight what was known at different time points regarding
 the pathological findings of mitotic figures and whether an objective Monsanto scientist would
 have identified them as early indications of cancer. Based on my research, I have concluded that
 a reasonable scientist conducting any toxicological animal experiment investigating pathological
 damage (in any organ) would have been well aware that mitotic figures were early hallmarks of
 cancer. The importance of mitotic figures was not only well-established as a toxicological
 indicator of cancer by the time Drinker published his first study in 1937, but the mitotic index
 was already widely used both in both general cancer studies and in clinical practice by those
 diagnosing and treating cancer patients. By 1939, hundreds of studies were clearly relying on the
 appearance of mitotic figures as the single key pathological hallmark for all types of cancers.
 From the more than 75 published studies and abstracts I reviewed, I have selected several key
 publications from 1889 to 1939 (when the last of the Drinker studies was published) as
 supporting evidence that the mitotic figures identified in the Drinker studies should have been
 interpreted as heralds of developing cancer. By 1939, mitotic figures were routinely used to: 1)
 identify cancers, 2) diagnose cancers, 3) quantify growth rates of cancers, and 3) make prognoses
 on likelihood of survival based on the type and aggressiveness of tumors.

 In 1965, Triolo provided a well-researched and chronological construction of the history of
 cancer pathology studies, of which mitotic figures were the key visual identifiers, in his article
 entitled, “Nineteenth century foundations of cancer research advances in tumor pathology,
 nomenclature, and theories of oncogenesis.”[34] He traced the first studies that recognized



                                                                                                 Page 60
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 84
Case 2:15-cv-00201-SMJ         ECF No. 382-1        filed 01/28/20      PageID.16104 Page 80 of 705

                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 1
                                                                                      April 5, 2019


 mitotic figures as important pathological features in cancer, which were published as early as
 1889. At this early time point, scientists were observing fully developed tumors in which
 aberrant mitotic figures were under intense study:

        The cytology of cancer was given special consideration by the peripatetic
        pathologist Edwin Klebs (1889) whose theory of cancer formation as a
        conjugation of epithelial cells and leukocytes largely grew out of the assumption
        that the neoplastic cell demonstrated a characteristically atypical (asymmetric)
        mitotic behavior [emphasis added] in which fragments of leukocytes participated.
        (The question of pathologic mitosis already had become a lively research issue…

 Beginning in 1894, Houser published a series of studies advancing his conclusions regarding the
 cellular changes in skin cancer, of which mitotic “behavior” was a key feature. Triolo wrote:

        In a series of articles (179-182) Hauser contended that connective tissue
        alterations were entirely incidental to the performances of the epithelium in the
        development of carcinoma…According to Hauser, cancerous degeneration was
        associable with a biologic disordering of the epithelium, in which the cells
        appeared to undergo a loss of normal physiologic function by virtue of
        derangements in the cellular and nuclear dimensions, chromatin content, mitotic
        behavior [emphasis added], and protoplasmic character.

 By the early 1900s, cancer studies were so advanced that elegant studies were being conducted
 on tumor transplants to evaluate their survival and growth rates when tumors were grafted
 between species (typically between rats and mice). Mitotic figures were used to not only identify
 the transplanted cancerous cells but to track their growth rates in the host tissue. For example,
 Murphy and Nakahara published a study in 1920 that relied on mitotic figures to characterize the
 appearance of cancer and confirm transplanted tumor cells were indeed growing in the
 spleen.[35]

        Spleen -The stimulation of germinal centers was manifest 48 hours after the blood
        injection. In a section taken at this stage an average nodule usually contained a
        few well marked mitotic figures [emphasis added], three to five as a rule, more
        rarely six or seven. All stages of mitosis [emphasis added] were easily




                                                                                                 Page 61
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 85
Case 2:15-cv-00201-SMJ            ECF No. 382-1         filed 01/28/20      PageID.16105 Page 81 of 705

                                                                            Richard DeGrandchamp, PhD
                                                                                 Expert Opinion, Book 1
                                                                                          April 5, 2019


         distinguished…The frequency of mitosis [emphasis added] in the germinal center
         after 4 days was apparently greater than before (Fig. 1).

 Exhibit 11 presents Figure 1 referred to in the preceding quote from Murphy and Nakahara.


            Exhibit 11. Figure 1 from Murphy and Nakahara (1920),
                Germinal Center of the Spleen with Mitotic Figure[35]




 Fig. 1. Germinal center of the spleen 4 days after the blood injection. M, mitotic figure



 In 1925, Ludford authored a lengthy treatise on “The general and experimental cytology of
 cancer.”[36] Combining his research with an extensive review of more than 50 published studies,
 he described key cellular hallmarks of cancer for research and clinical diagnosis purposes.
 Ludford’s extremely detailed descriptions of the appearance (morphology) of cancer cells
 includes many discussions of mitotic figures. Ludford, published his work more than a decade
 before Drinker’s first PCB study was published in 1937. Most notably, he discusses at some
 length the appearance of mitotic figures as a key feature in developing tumors. Ludford extended
 his discussion of mitotic figures to identify both normal mitotic figures (that appear in the early
 cancer stages) to aberrant mitotic figures (that appear in fully formed malignant tumors). His
 detailed drawings of mitotic figures are no different from those used today by toxicologists in
 cancer studies to identify different stages of cancer.



                                                                                                     Page 62
                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude R. DeGrandchamp Expert Testimony - 86
Case 2:15-cv-00201-SMJ            ECF No. 382-1         filed 01/28/20         PageID.16106 Page 82 of 705

                                                                               Richard DeGrandchamp, PhD
                                                                                    Expert Opinion, Book 1
                                                                                             April 5, 2019


 One of Ludford’s schematic drawings is presented in Exhibit 12, and it is noteworthy that his
 review is one of the first publications to correct the previous misconception that tumors develop
 from aberrant mitotic cell division. Ludford correctly concluded that while aberrant mitotic
 figures are present in tumors, cells with atypical mitoses are aborted and die because they are so
 damaged and compromised that they cannot undergo further cell division and contribute to the
 tumor mass. In other words, aberrant mitotic figures have no diagnostic importance. The total
 number of mitotic figures is the only important feature needed to identify cancerous tissue.


                     Exhibit 12.    Figure 13 from Ludford (1925),
                     Variations in the Mitotic Process in Cancer Cells[36]




 Figure 13. Variations in the mitotic process in cancer cells



 On this topic, Ludford concluded that mitotic abnormalities do not contribute to tumor growth
 and that they are secondary results of tumor growth.

         The experimental investigation of the conditions favouring [sic] abnormal mitosis,
         together with the observation of cells in tissue cultures, indicate, then, as Ewing
         says, that the abnormalities are secondary results of tumour [sic] growth, and not
         primary and essential.




                                                                                                        Page 63
                                                                     Decl. of A. Miller in Support of Daubert Motion
                                                                To Exclude R. DeGrandchamp Expert Testimony - 87
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16107 Page 83 of 705

                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 1
                                                                                     April 5, 2019


 He discussed the frequency of detecting normal and abnormal mitosis with regard to establishing
 the growth rate of tumorigenesis, which is the key indicator of the aggressiveness of different
 cancer tumors, as follows:

        The frequency of occurrence of abnormalities in mitosis is subject to a great deal
        of variation. Usually in slow-growing tumours [sic] there are relatively few
        mitoses, and these are of the normal type, but with more rapid growth the mitotic
        figures are more numerous and exhibit abnormalities, especially where
        degeneration occurs, and where there is a marked inflammatory reaction.

 Ludford noted that the mitotic figures are more numerous when degeneration and inflammation
 reactions occur in damaged organs. This is noteworthy because Drinker’s findings included both
 degenerative changes and inflammation in the PCB rat livers. In 1935, Mendelsohn reconfirmed
 that mitotic figures alone were the only hallmark necessary to identify cancers (abnormal mitotic
 figures were not important for diagnosis of developing tumors).[37]

        At the present time asymmetrical divisions are not considered to be diagnostic for
        malignancy, but their occurrence in malignant tissues is not disputed. Some
        animal tumors are characterized by many abnormal figures and others by a
        smaller number, but there is none in which abnormal figures have never been
        found. Their presence in normal regenerating and inflammatory tissue seems to
        have been accepted by many investigators. However, a review of the literature
        will reveal that the occurrence of abnormal mitoses in normal tissues is still a
        moot question; if they are present they must be rare. Levine (1931) has published
        a comprehensive review with especial emphasis on mitosis in cancer cells.

 The point that Bennett would not have had to conduct a sophisticated, lengthy, and time-
 consuming pathological investigation of the complex morphology of mitotic figures,
 differentiating normal and abnormal mitotic figures. The sole finding of mitotic figures was
 sufficient to cause concern that PCBs were carcinogenic.

 By 1937, counting the number of mitotic figures was so established and routine that clinical
 pathologists were relying on this diagnostic feature as the sole cancer hallmark to estimate
 survival rates from tumorous growths. For example, in the same year Bennett published his first



                                                                                                Page 64
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 88
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20        PageID.16108 Page 84 of 705

                                                                         Richard DeGrandchamp, PhD
                                                                              Expert Opinion, Book 1
                                                                                       April 5, 2019


 study (1938), Casey published a study investigating the prognostic value of using the mitotic
 index to evaluate both the longevity and mortality associated with lymphosarcoma tumors
 (lymphosarcomas are among the group of non-Hodgkin lymphomas that IARC has linked to
 PCB exposures).[38] In his introduction, Casey noted that the mitotic counts for the primary
 tumor, metastases (secondary tumor that has traveled to another organ), and recurrent tumors had
 the same mitotic index as biopsy tissue. Using the mitotic index had now become such a standard
 and routine pathological practice in 1937 that Casey was able to rely solely on this single
 criterion to differentiate between malignant and benign tumors. Furthermore, he concluded
 mitotic counts in animal tumors were similar to those in human tumors:

        The evidence obtained indicated that the primary tumor, the metastases, and the
        recurrences had the same mitotic coefficient [emphasis added] in biopsy material.
        Autopsy specimens have not been studied sufficiently. Tumors of man have been
        found to have mitosis counts [emphasis added] similar to the tumors of other
        mammals. Malignant tumors have shown more than 4 mitoses per 1000 tumor
        cells and benign tumors less than 4 mitoses per 1000 tumor cells, irrespective of
        type, site, and mammalian species.

 Casey’s results of the mitotic counts (column in red rectangle) in various tumor biopsy
 specimens versus patient longevity are presented in 0.




                                                                                                  Page 65
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 89
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16109 Page 85 of 705

                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 1
                                                                                     April 5, 2019


                    Exhibit 13.    Table I from Casey (1937),
               Prognostic Value of Mitosis Count in Lymphosarcoma[38]




 Finally, Casey concluded the following:[38]

        A high and significant correlation was found between the mitosis count in
        biopsies of lymphosarcoma and the longevity and mortality from the tumors after
        biopsy. The study was objective in that the diagnosis was made by others and the
        clinical outcome was not known to the author at the time the mitosis count was
        made.

 This conclusion was based on the results of mitotic coefficients versus mortality at different
 survival times, as show in Exhibit 14:




                                                                                                Page 66
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 90
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16110 Page 86 of 705

                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 1
                                                                                     April 5, 2019


                  Exhibit 14. Table III from Casey (1937),
        Mortality from Lymphosarcoma for Various Mitotic Coefficients[38]




 In addition to these cancer studies and use of the mitotic index in all areas of oncology and
 clinical pathology, mitotic figures were the key morphological feature of studies on chemically
 induced cancers. By 1939, many studies had been published in which counting mitotic figures
 allowed scientists to detect the early stages of cancer and follow tumor development induced by
 chemical carcinogens. For example, Morton et al. (1936) investigated benzene-based chemicals
 triphenylbenzene and tetraphenylmethane isolated from coal tar, and showed they were
 carcinogenic in animal studies.[39] They described the tumor mass as follows:

        The cells show variations in size, shape, and staining reaction, the cytoplasm
        being rather uniformly strongly acidophilic, while the nuclei tend to be large,
        clear and vesicular, and show considerable variation in size and shape.
        Numerous irregular mitotic figures [emphasis added] are encountered and not
        infrequently very large cells are noted… Cells comprising this infiltrating mass
        tend to be rather large, clear and vesicular in character, the nuclei being
        particularly irregular in size and shape. Mitotic figures [emphasis added] are
        encountered.

 Barnes and Furth (1937) conducted cancer investigations in laboratory animals by exposing them
 to benzpyrene (a benzene-based compound), another carcinogen isolated from coal tar.[40]
 When injected into the spleen, benzpyrene caused cancer of the blood cells. When these


                                                                                                Page 67
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 91
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16111 Page 87 of 705

                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 1
                                                                                     April 5, 2019


 malignant cancer cells circulated in the bloodstream, they lodged in the liver, where they were
 identified based on their mitotic count. In other words, Barnes and Furth followed the path of
 cancer cells created in the spleen and transported to other organs using only mitotic counts to
 identify the malignant blood cells (emphasis added):

        The liver showed moderate diffuse and perivascular infiltration similar to that
        shown in Fig. 20. The malignant cells occurred singly or in groups of from four to
        fifteen scattered throughout the sinusoids. Mitotic figures were numerous
        [emphasis added]…Microscopically the subcutaneous tumor was composed of the
        atypical cells already described. Mitotic figures [emphasis added] occurred in
        vast numbers, so that as many as nine were found in one field viewed at 900 X
        magnification.

 In 1939, Brues et al. designed a clever experiment to investigate the “cancer potency” between
 similar carcinogens to determine the precise molecular chemical structure that made one
 carcinogen more potent than a slightly different carcinogen.[41] This was an investigation
 delving into the possibility that the potency of chemical carcinogens was somehow linked to the
 latency between the beginning of exposure and when the tumor first appeared. The researchers
 postulated that more potent chemical carcinogens would have a shorter latency period than did
 weaker carcinogens. As in previous carcinogen studies, they used the mitotic index to identify
 developing tumors caused by carcinogens with slightly different chemical structures:

        Most mice were killed after tumors had reached considerable size and paraffin
        sections were made. Mitoses were enumerated in groups of 1000 [emphasis
        added] or more counted tumor cells…In the 3 groups in which mitosis counts
        [emphasis added] were done, they were seen to show a good degree of correlation
        with growth rate. Here, again, it was not possible to demonstrate such
        correlations in individual instances, but only by groups.

 Brues et al. found a correlation between the potency of the different chemical carcinogens and
 the latency period, summarizing:

        There is a high degree of correlation between the malignancy of chemically
        induced tumors, as measured by growth rate and mitotic index [emphasis added],
        and shortness of the latent period before appearance of palpable tumors. This


                                                                                                Page 68
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 92
Case 2:15-cv-00201-SMJ           ECF No. 382-1     filed 01/28/20      PageID.16112 Page 88 of 705

                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 1
                                                                                     April 5, 2019


        relation holds true in the various responses of different strains of mice to the same
        agent, and in responses to different agents and modes of administration.

 In summary, the historical studies previously described clearly show that the general state-of-the
 science regarding the importance and significance of mitotic figures as early hallmarks of cancer
 was well established a decade before the Bennett studies were published. Many toxicity studies
 published in the 1930s considered mitotic figures to be the most obvious and key pathological
 feature of cancer.


        3.2.7. 1939: Mitotic Figures Were Cancer Hallmarks

 In addition to mitotic figures, the other pathological hallmark of cancer emphasized by Bennett
 was hyaline bodies. Scientists studying these structures in cancerous tissue also referred to them
 as hyaline inclusions or droplets. A microphotograph produced by the National Institute of
 Environmental Health Sciences (NIEHS) as part of its Digitized Atlas of Mouse Liver Lesions
 shows hyaline bodies, which are readily identified in this image as numerous light pink-staining
 liver cells (Exhibit 15).[42]




                                                                                                Page 69
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 93
Case 2:15-cv-00201-SMJ          ECF No. 382-1        filed 01/28/20      PageID.16113 Page 89 of 705

                                                                         Richard DeGrandchamp, PhD
                                                                              Expert Opinion, Book 1
                                                                                       April 5, 2019


       Exhibit 15.        National Institute of Environmental Health Sciences
                           Photomicrograph of Hyaline Bodies[42]




 Source: https://www.niehs.nih.gov/research/resources/visual-
 guides/liverpath/degenerative/hyaline_bodies/index.cfm



 NIEHS describes hyaline bodies as being seen in liver degeneration, as well as in hepatocellular
 neoplasms. Despite Bennett’s reporting that hyaline bodies are characteristic of the pathological
 changes that occur with PCB exposures,[14] Monsanto’s scientists conducted no follow-up
 studies to determine the eventual outcome of these damaged cells. That is, since hyaline bodies
 can be evidence of degeneration or developing cancers, Monsanto should have confirmed
 whether the livers would develop tumors. It is now well-known that PCB exposure is associated
 with developing hyaline bodies and that cancer does indeed develop with prolonged PCB
 exposure.

 These bodies have more recently been studied to determine the composition of the hyaline
 material that builds up in cancerous liver cells. In 1999, Stumptner et al. published a detailed
 study of these structures, describing both the morphology and composition of these malignant
 structures.[43]



                                                                                                  Page 70
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 94
Case 2:15-cv-00201-SMJ         ECF No. 382-1        filed 01/28/20      PageID.16114 Page 90 of 705

                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 1
                                                                                      April 5, 2019


        HCC cells [hepatocellular carcinoma cells; liver cancer cells] may contain a
        variety of intracytoplasmic inclusions differing in morphology and chemical
        composition.…However, IHBs…[intracytoplasmic hyaline bodies] so far evaded
        further characterization. The HCC case presented in this communication was
        exceptional as IHBs were particularly numerous in the tumor cells allowing
        further analysis of this material.

 It is my opinion that, like mitotic figures, hyaline bodies were well-established as morphological
 indicators of liver cancer at the time Bennett published his studies. To support this opinion, I
 conducted a similar historical literature review to establish a timeline showing when these
 hallmark cancer structures were first identified in tumor cells, when it became common or
 general knowledge, and when they were routinely used as visual indicators to identify liver
 cancers. The following sections highlight just a few of the numerous published studies that were
 published well before the Bennett studies were completed.

 In the previously described 1965 Triolo review in which he detailed the use of mitotic figures for
 identifying cancerous tissues,[34] Triolo stated that hyaline bodies were first reported by Muller
 as early as 1836 as being a specific and morphologically distinct category of cancer.

        Muller's results, a part of which were reported as early as 1836…prompted him
        to reject the Laennecean concept of heterologous tissues and to adopt a cellular
        basis for tumor taxonomy. He distinguished according to cell type, (a) fibrous or
        scirrhus cancer, (b) reticular cancer, (c) alveolar or colloid cancer, and (e)
        hyaline cancer. [Emphasis added.]

 One of the first published studies that referred to hyaline bodies in cancer was “An address on
 characteristic organism of cancer” by Russell in 1890.[44] He reviewed numerous studies and
 reported the following:

        “Professor Klebs published, in June of this year…papers "On the Nature and
        Diagnosis of Cancer Formation," in which he discusses these questions with
        fairness and masterliness [sic]. In them he refers to hyaline bodies [emphasis
        added] present in cancer, which, however, he is decidedly disposed to regard as
        degenerative products… I am, however, disposed to regard most of his hyaline
        bodies [emphasis added] as productions of the cells, for hyaline masses [emphasis


                                                                                                 Page 71
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 95
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16115 Page 91 of 705

                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 1
                                                                                     April 5, 2019


        added] are frequently present, and are easy of recognition [emphasis added] in
        the alveoli of the more adenomatous cancers…

 Hyaline bodies were some of the most obvious hallmarks used in clinical practice to identify
 tumors in biopsy tissue or excised livers tumors. For example, Keen (1899) reported his findings
 of a liver tumor mass he removed from a patient that had the following appearance:[45]

        Immediately adjacent to this wall begins the extensive necrotic change which
        permeates the whole tumor. It would seem that fully 80 per cent. of the tumor
        mass, if not more, is made up of cellular detritus, caseous, or hyaline material.
        [Emphasis added.]

 By 1925, it was well-established that malignant cancers develop in tandem with degenerative
 changes for some chemical carcinogens. That is, while some chemical carcinogens only produce
 cancerous tumors (with only slight evidence of cell damage), some carcinogens produce both
 severe degenerative changes that occur in tandem with malignant cell growth that eventually
 lead to tumor formation. PCBs fall into the latter category. Ludford stated that while
 investigating tumors, areas of degeneration are common.[36]

        Since areas of necrosis [cell degeneration] are of common occurrence in
        tumours, all stages of cellular degeneration are seen in histological sections.

 In tumors, cells undergoing degeneration form intracellular hyaline bodies and become one of
 the distinguishing features of the tumors themselves. They are easily visible with common stains
 used in the laboratory (as shown in Exhibit 15 with the pink-stained cells):

        Retrogressive changes in the ground cytoplasm often result in the formation of
        granules of different kinds, and hyaline droplets. [Emphasis added.] Some of these
        products of cytoplasmic degeneration exhibit special affinities for stains. Hyaline
        droplets [emphasis added] stain specially with fuchsin, and were at one time
        regarded as cancer parasites.




                                                                                                Page 72
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 96
Case 2:15-cv-00201-SMJ          ECF No. 382-1      filed 01/28/20      PageID.16116 Page 92 of 705

                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 1
                                                                                     April 5, 2019


 Ludford stated that hyaline bodies by themselves may not be specific to cancer but that since
 degeneration occurs in tumors, they are one characteristic that can be used to follow developing
 tumors.

 Hyaline bodies were characteristic clinical diagnostic indicators of tumors produced by chemical
 carcinogens. Twort and Twort (1935) conducted a series of experiments to evaluate whether
 carcinogens would produce tumors when directly applied to organs.[46] They explained their
 investigations in which they applied carcinogens to the surfaces of different organs. They then
 evaluated those organs for the presences of cancer hallmarks or “special features,” including
 hyaline bodies. They stated:

        The organs with which we shall deal are the skin, liver, spleen, thyroid,
        parathyroids, brain, and pituitary gland. The special features relating to the
        organs with which we are at the moment concerned are…

                Liver: Presence of fatty infiltration (condition X) and hyaline
                degeneration. [Emphasis added.]

                Spleen: Size of organ and presence of hyaline degeneration. [Emphasis
                added.]

                Thyroid: Size of organ, presence of hyaline degeneration [emphasis
                added], colloid and parathyroid.

 Twort and Twort used different benzene-containing synthetic hydrocarbon carcinogens to
 produce skin cancer. The diagnostic feature used to identify malignant skin cancer tumors was
 hyaline bodies, as shown in their table, which is presented in 0.




                                                                                                Page 73
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 97
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16117 Page 93 of 705

                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 1
                                                                                     April 5, 2019


              Exhibit 16.   Table 11 from Twort and Twort (1935),
                   Effect of Three Hydrocarbons on the Spleen[46]




 I continue this discussion of hyaline bodies as hallmarks of cancer in my discussion of the Miller
 (1944) PCB study in section 3.3 below.[17]

 In summary, mitotic figures and hyaline bodies were used as primary indicators of the early
 stages of cancer and to follow the progression of tumorigenesis well before the Bennett study
 was published.

 Even if Monsanto’s toxicologists did conclude, after reviewing Bennett’s findings, that they only
 represented degenerative liver damage, the fact that the severe and extensive degenerative
 pathological lesions were still present in animals that were allowed to recover for 2 months after
 PCB exposure was stopped should, by itself, have triggered further studies. If longer exposure
 studies had been performed ostensibly only for the purpose of following the progression and
 outcome of the “degenerative” lesions, Monsanto’s scientists would have found tumors in the
 livers, even if the intended purpose of the study was not to identify PCB-induced tumors.


 3.3.   1944: Dr. Miller

 Miller J.W. Pathologic changes in animals exposed to a commercial chlorinated diphenyl.
 Public Health Reports. 1944; 59(33):1085–1093.[17]


 Like the Bennett study,[14] the 1944 Miller PCB exposure study[17] should have been another
 trigger for Monsanto to have conducted long-term animal cancer studies.



                                                                                                Page 74
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 98
Case 2:15-cv-00201-SMJ          ECF No. 382-1        filed 01/28/20      PageID.16118 Page 94 of 705

                                                                         Richard DeGrandchamp, PhD
                                                                              Expert Opinion, Book 1
                                                                                       April 5, 2019


 By 1939, when the last of the three Drinker studies was published,[24] there was no uncertainty
 that PCBs caused severe and long-lasting systemic liver damage and initiated the early steps in
 tumorigenesis. However, because the Bennett studies were essentially cause of death applied
 toxicity studies, there were several fundamental and basic toxicity questions that needed to be
 addressed. For example, the Bennett studies only focused on the liver because the Halowax
 workers died of liver disease, but could PCBs also produce toxic effects in other organs? Since
 the Bennett studies only investigated the effects in the liver, their results could not be used to
 answer questions about toxicity/cancer in other organs.

 The Bennett studies only used rats, so it was also not known whether rats were the most sensitive
 or were representative of human toxicity (most well-designed basic toxicity studies use multiple
 test species). To address outstanding questions, the US Public Health Service conducted a series
 of very robust toxicology studies that confirmed and extended the Bennett’s results regarding
 PCB toxicity. If Monsanto’s toxicologists had any outstanding questions after carefully
 reviewing the Drinker studies, they could not claim as much after reviewing the Miller study in
 1944.

 The Miller study was published not in an obscure or rarely read scientific journal, but rather in a
 National Institutes of Health, Public Health Report, based on research conducted in the Industrial
 Hygiene Research Laboratories—a highly regarded publication by industrial hygienists in all
 fields of chemical manufacturing operations.

 In 1944, Dr. Miller, who was a Surgeon with the United States Public Health Service (US PHS;
 founded in 1798, it is the oldest governmental health agency), published the results of numerous
 toxicity studies that were conducted with a commercial Aroclor (Aroclor 1242). As a doctor
 employed in the US PHS, Dr. Miller’s professional responsibility as a US PHS officer was to
 monitor and identify potential health threats posed by industrial chemicals to the general public
 and workers. That is, he was responding to empirical work-related evidence that PCBs were
 already causing health-related problems and could represent an emerging health threat to workers
 and the public.




                                                                                                  Page 75
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 99
Case 2:15-cv-00201-SMJ          ECF No. 382-1        filed 01/28/20      PageID.16119 Page 95 of 705

                                                                         Richard DeGrandchamp, PhD
                                                                              Expert Opinion, Book 1
                                                                                       April 5, 2019


 While Dr. Miller published the Aroclor study, the experiments were actually conducted in the US
 National Institutes of Health, Industrial Hygiene Research Laboratories, by Surgeon B.J. Jones
 and Physiologist D.D. Donahue. Miller’s study significantly extended the Drinker findings for
 the following reasons:


        1. Animals were exposed to a pure commercial biphenyl: Aroclor 1242;

        2. Multiple animal species were exposed to the Aroclor (rats, mice, and guinea pigs);

        3. Animals were exposed via multiple exposure routes;

        4. All major organs were examined for pathological damage; and

        5. It provides direct evidence that PCB-induced pathology included the early hallmarks
           of cancer, not only in the liver but in the immune system (Drinker did not investigate
           any changes related to blood cancers).

 While the Miller study investigated PCB-induced damage in all organs, the pathological lesions
 reported specifically for the liver were nearly identical to Bennett’s description of the lesions.
 This supports my conclusions regarding the severe damage produced by formulations that
 included PCBs, as discussed for the Bennett studies.

 Dr. Miller was very clear in clarifying the purpose of his study:

        The demands of industry as a result of the war have greatly increased the use of
        chlorinated naphthalenes and chlorinated diphenyls. In the past few years the
        hazards associated with their application have attracted much interest and a
        number of reports regarding the systemic and dermatologic effects of exposure,
        including fatal cases, have been made.

 He also emphasizes that his study would only focus on Aroclor 1242 (to avoid any confusion
 regarding the interpretation of his toxicological results):

        Only the pathologic changes in animals exposed to a commercial chlorinated
        diphenyl [Aroclor 1242] are given here.




                                                                                                  Page 76
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 100
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20     PageID.16120 Page 96 of 705

                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 1
                                                                                     April 5, 2019


 Miller noted that there was a consistent pattern of damage among the different species he tested
 and that it always involved the liver:

         Two conspicuous pathologic findings were observed-liver damage in all series of
         experiments and skin changes in the animals receiving subcutaneous injections or
         applications of the material to the skin.

 Interestingly, he identified a different sensitivity between toxic responses to PCBs among guinea
 pigs, rabbits, and rats:

         It was possible to detect a difference in response of the three species to the
         material on the basis of liver damage. Most liver damage was found in the guinea
         pig, less in the rabbit, and least in the rat. This same species order was followed,
         regardless of dose, duration of test, or mode of administration.

 The importance of this finding is that is not clear what species best represents humans. If guinea
 pigs are the best representatives of the human toxic response, Bennett’s studies likely
 underestimated the PCB toxicity since the Bennett studies only used rats.

 Miller cites the previous Drinker studies and concludes the specific PCB-induced pathological
 changes in the liver first reported by the Bennett study,[14] in which the pathology was reported
 for a mixture of chlorinated diphenyls [PCBs] and naphthalenes), were nearly identical to the
 pathological lesions he found on exposing rats to pure Aroclor 1242. As did Bennett, Miller
 identified hyaline bodies as one of the major unique PCB-induced pathological lesions in the
 liver, stating:[17]

         Intracellular hyaline bodies were found in the liver of the rat alone…They
         occurred in from 20 to 38 percent of the animals treated in the various ways. They
         were somewhat less marked in degree and in number of animals when the
         chlorinated diphenyl was ingested. These findings agree with Bennett who
         reported similar hyaline bodies in liver cells of white rats exposed to mixtures of
         chlornaphthalenes and chlorinated diphenyl, chlorinated diphenyl, and less
         frequently to mixtures of chlornaphthalenes. To date such bodies have only been
         observed in rats exposed to such chlorinated compounds. [Emphasis added.]




                                                                                                Page 77
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 101
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16121 Page 97 of 705

                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 1
                                                                                     April 5, 2019


 Miller went on to discuss the importance, appearance, and interpretation of PCB-induced hyaline
 bodies with regard to the hallmarks of cancer:

        The hyaline bodies are morphologically different from those produced by butter
        yellow in hepatic tumor cells. They probably represent further development of the
        same general type of hyaline degeneration as has been observed with certain
        azobenzenes.

 This is a very important statement because it compared the appearance of pathological hyaline
 bodies to known animal and human carcinogens, which were the azo-dyes. It was well known
 throughout the scientific community by 1944 that azobenzene compounds were used as dyes and
 cause cancer. In fact, the very first long-term animal study investigating chemical carcinogenesis
 was conducted more than a decade earlier on azobenzenes—namely, o-aminoazotoluene. In this
 groundbreaking study by Yoshida in 1932,[47] who is credited with performing the seminal
 lifetime cancer study in laboratory animals, he dosed animals with azo dyes.

 This single study heralded an explosion of cancer studies in the 1930s and 1940s investigating
 chemical carcinogens. This was noted by Orr and Stickland (1941):[48]

        “The production of liver tumours [sic] in rats by the inclusion of azo-dyes in their
        diet was first demonstrated by Yoshida [1932; Sasaki & Yoshida, 1935]. In this
        work the dye used was o-aminoazotoluene (2:1:1:4:3-tolueneazoaminotoluene).

 If Monsanto scientists were not convinced that hyaline bodies were important triggers for cancer
 after reviewing the Bennett study, the suggestion that PCBs caused pathological lesions similar
 to azo compounds, which were known animal and human carcinogens, should have convinced
 Monsanto that cancer studies were certainly necessary to address this new finding by Miller.

 It is clear that Miller considered hyaline bodies to be the most important pathological lesions
 produced by PCB in the livers of rats because the only photomicrograph he included in his work
 is a group of hyaline bodies. It is common practice for scientists to include photomicrographs
 only for the most important features of a study. While Miller reported many pathological lesions,
 he only showed the one lesion he thought important. That photo is shown below in Exhibit 17.



                                                                                                Page 78
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 102
Case 2:15-cv-00201-SMJ             ECF No. 382-1         filed 01/28/20       PageID.16122 Page 98 of 705

                                                                              Richard DeGrandchamp, PhD
                                                                                   Expert Opinion, Book 1
                                                                                            April 5, 2019


                       Exhibit 17.    Plate I from Miller (1944),
                  Intracellular Hyalin Bodies in Livers of rats Exposed to a
                                  Chlorinated Diphenyl[17]




 Plate I. Figure 1. Intracellular hyaline bodies in livers of rats exposed to a chlorinated diphenyl.



 Another important aspect of Miller’s work is that he reported the pathology for three species,
 exposing the animals through numerous routes of administration. The pathology was
 “conspicuous” and consistent. He summarized as follows:

         Guinea pigs, rats, and rabbits were exposed to a commercial chlorinated diphenyl
         by subcutaneous injections and applications to the skin. The material was also
         administered to guinea pigs and rats by ingestion and to rats alone by corneal
         instillations. The doses varied from 17 to 1,380 mg. and were either single or
         were repeated at regular intervals.

         Two conspicuous pathologic findings were observed-liver damage in all series of
         experiments and skin changes in the animals receiving subcutaneous injections or
         applications of the material to the skin.



                                                                                                        Page 79
                                                                   Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude R. DeGrandchamp Expert Testimony - 103
Case 2:15-cv-00201-SMJ         ECF No. 382-1        filed 01/28/20       PageID.16123 Page 99 of 705

                                                                         Richard DeGrandchamp, PhD
                                                                              Expert Opinion, Book 1
                                                                                       April 5, 2019


        Fatty degeneration and atrophy of the centrolobular cells were present in varying
        amounts and in varying numbers of animals the different test groups. In the rat an
        additional finding, hyaline bodies within the liver cells, was noted in certain
        animals.

 Miller also specifically highlighted the fact that the pathological changes were unique to PCBs
 and emphasized the species difference in sensitivity:

        Attention is called to the fact that the chlorinated diphenyl used in the above
        experiments produces liver changes in the rat having marked differences from
        those resulting from other toxic substances and that such changes were not found
        in the guinea pig and rabbit… It was possible to detect a difference in response of
        the three species to the material on the basis of liver damage. Most liver damage
        was found in the guinea pig, less in the rabbit, and least in the rat.

 Finally, Miller also for the first time identified evidence of cancer not yet reported by Bennett.
 Miller reported PCB-induced early evidence of lymphomas in the guinea pig, stating:

        Changes in the spleen were essentially the same except that lvmphoid hyperplasia
        was more frequent and few to moderate numbers of hemosiderin-bearing cells
        were seen in 12 of 23 animals.

 Which was also seen in rabbits:

        The changes noted were slight to marked congestion of the cavernous veins and
        slight to moderate follicular lymphoid hyperplasia.

 If, for any reason, Monsanto was confused or unconvinced about the import of studies conducted
 prior to Miller’s work, his conclusions left no room for uncertainty. Monsanto should have
 conducted chronic exposure studies to investigate the effects of long-term exposure to PCBs.




                                                                                                  Page 80
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 104
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20       PageID.16124 Page 100 of
                                                 705
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 1
                                                                                    April 5, 2019


4.     MONSANTO’S PCB STUDIES FAIL TO ACCOUNT FOR
       CHRONIC EXPOSURE

Monsanto used contract laboratories to conduct PCB studies from 1934 to 1972. However, not
one of these studies was conducted according to the generally accepted standards in the field of
toxicology that could be used to derive safe exposure levels to protect the general public.
Furthermore, the chronic animal testing Monsanto conducted after 1970 is not credible.

I conclude that Monsanto produced scant relevant, applicable, or credible toxicity information in
any of its studies. With very few exceptions, Monsanto did not share any toxicity information
with the general scientific community, nor was it peer reviewed or published in any scientific
journals.


4.1.   With few exceptions, most well-designed, long-term PCB cancer studies
       have shown strong evidence of cancer.

The protocols used in cancer studies by the mid-1940s were standardized and did incorporate the
important features necessary to identify chemical carcinogens, as is evidenced by the fact they
did detect cancer. The results and conclusions of the pre-1970 cancer studies have withstood the
test of time, and chemicals identified as carcinogens in the 1930s are still considered carcinogens
today.[11], [12] Had Monsanto conducted cancer tests for PCBs at that time, the tests would
have shown what later tests made clear–that PCBs are carcinogens.

With few exceptions, most well-designed, long-term PCB cancer studies have shown strong
evidence of cancer as I showed in the EPA Exhibit 5 and Exhibit 6. The evidence of
carcinogenicity was so strong in these studies published by independent scientists that it was
persuasive to non-toxicologists serving in Congress. It was Congress that banned PCBs in 1976
and not based on EPA scientist’s recommendations. For example, a 1976 EPA press release
stating why PCBs were being banned, states specifically noted they caused cancer in animals
(https://archive.epa.gov/epa/aboutepa/epa-bans-pcb-manufacture-phases-out-uses.html):[49]



                                                                                               Page 81
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 105
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20      PageID.16125 Page 101 of
                                                   705
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 1
                                                                                     April 5, 2019


          PCBs have caused birth defects and cancer in laboratory animals, and they are a
          suspected cause of cancer and adverse skin and liver effects in humans. EPA
          estimates that 150 million pounds of PCBs are dispersed throughout the
          environment, including air and water supplies; an additional 290 million pounds
          are located in landfills in this country.

It is important to note that EPA does not state that PCBs are “suspected” animal carcinogens, but
they “caused” cancer in laboratory animals.

I carefully reviewed Monsanto’s own cancer study protocols that were developed by IBT and
were used to test the carcinogenicity of different Aroclors—there is nothing new in its study
design that could have not been used by the mid-1940s. Indeed, the same study design used in
the later Monsanto studies could have been used by Monsanto in the 1930s, 1940s, 1950s, or
1960s. It is my opinion that if Monsanto did conduct lifetime animal cancer studies on each of its
Aroclor products (namely, Aroclors 1242, 1016, 1248, 1254, and 1260), those studies would
have shown that PCBs were carcinogenic in animals. Most of the studies that were conducted in
the 1970s and 1980s, which EPA summarizes in its tables, were positive and show PCBs were
animal carcinogens. These studies could have been carried out in the mid-1940s and they would
have shown that PCBs were carcinogenic. There is no compelling reason to believe that if those
studies were performed prior to the 1970s and 1980s the results would have been significantly
different.

I should also stress again, that in evaluating different cancer studies, positive cancer studies carry
much more weight than negative studies, for the simple reason that it is easy to conduct a so-
called bad cancer study that does not show cancer, but it is nearly impossible to force tumors to
develop for a chemical that is not a carcinogen. Moreover, negative cancer results are never
evaluated separately from positive cancer studies. For example, there are people who are chain
smokers and who will smoke until they die but will not develop lung cancer. This negative
finding cannot be interpreted to mean that the carcinogens in cigarette smoking do not cause lung
cancer.




                                                                                                Page 82
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 106
Case 2:15-cv-00201-SMJ           ECF No. 382-1      filed 01/28/20       PageID.16126 Page 102 of
                                                  705
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 1
                                                                                     April 5, 2019


4.2.   It is not the number of PCB studies but the type of studies that
       determine toxicity and carcinogenicity.

Monsanto conducted only 165 laboratory studies on numerous compounds Monsanto was
developing or manufacturing. None of the studies on PCBs can be considered toxicity studies;
rather, they were lethality studies.

Monsanto conducted only 79 studies on pure biphenyl Aroclor and these studies were crude
LD50 studies--not toxicity studies. In fact, there was zero data in any of the 79 studies that could
be used to derive an acceptable safe chronic exposure level for either workers or the general
public (with the exception of the Drinker[24] study that proposed workplace air levels, but that
study may not be applicable because it was a subchronic study and they evaluated a mixture of
chlorinated compounds). I am aware of no Aroclor study that was relevant to actual anticipated
human exposures.

The remaining Monsanto studies are toxicity studies on complex Monsanto mixtures that
contained different amounts of PCBs along with other toxic compounds. For example, Pydraul
contains organophosphate esters and PCBs. When animals were exposed to Pydraul it is not
possible to extract the specific toxic effects contributed by PCBs or organophosphate esters from
the overall toxic effect observed in the study. The Pydraul toxicity studies are relevant to sites
where Pydraul exposures have occurred, but not to sites where Aroclor exposures are the focus.
This being said, even if the confounding influence of the complex mixtures could somehow be
untangled, these remaining studies would still be unusable for evaluate the chronic exposures
associated with PCB either in the workplace or for the general public.

In summary, Monsanto conducted no credible toxicology study that is relevant and useful for
determining the systemic toxicity from chronic exposures prior to 1970.




                                                                                                Page 83
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 107
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16127 Page 103 of
                                                 705
                                                                     Richard DeGrandchamp, PhD
                                                                          Expert Opinion, Book 1
                                                                                   April 5, 2019


4.3.   The studies commissioned by Monsanto in the 1930s through the 1960s
       were not applicable to the evaluation of human toxicity for Monsanto’s
       workers or the general public.

Monsanto generated little toxicology information and what they did generate was largely
unusable. The president and principal scientists of Monsanto’s own toxicology contract
laboratory’s statements support my opinion. Prior to 1966, Monsanto had consistently used the
Younger Laboratory to conduct crude single dose studies on lethality and also to assess skin and
eye irritation from very short-term exposures. When Jensen published his watershed study in
1966 confirming that extensive PCB environmental contamination had occurred from
uncontrolled releases of PCBs from 1930–1966,[50] Monsanto retained another toxicology
group: Industrial Bio-Test Laboratories (IBT). The first task for IBT was to evaluate the existing
toxicity studies Monsanto conducted prior to 1970 to determine the quality and extent of toxicity
information Monsanto had for PCBs. In one of the first toxicology reports produced by IBT
(Bates 0531555; TOXSTUDIES0996) the cover page reads (Exhibit 18):[51]




                                                                                              Page 84
                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 108
Case 2:15-cv-00201-SMJ               ECF No. 382-1          filed 01/28/20        PageID.16128 Page 104 of
                                                          705
                                                                                Richard DeGrandchamp, PhD
                                                                                     Expert Opinion, Book 1
                                                                                              April 5, 2019


     Exhibit 18.           Cover Page from IBT Study (TOXSTUDIES0996)[51]




This indicates that Monsanto’s toxicity information was “limited,” which would have been a
generous characterization based on my assessment. More importantly, it states that there was no
chronic toxicity information available, which is consistent with my opinion.

In summary, not one of the studies conducted on Monsanto PCB Aroclors was applicable for
long term exposure to PCBs in the workforce or general public.7 The contract studies only
produced information on the lethal dose and short-term irritation—i.e., the quantity of PCBs that
could cause death and qualitative information on short-term irritation effects on the skin and eye.
Chronic toxicity information is vital for widespread contaminants like PCBs because exposure is

7
  Note, I also reviewed the Treon study, which was poorly designed and implemented such that its results are not
helpful.[122] For example, the toxicity of Aroclor 1242 was studied with a hodgepodge of “one cat, 6 guinea pigs,
10 mice, 4 rabbits and 10 rats.” Typically, at minimum, 15 to 20 animals would be tested in each species and there
would be an equal number of age and sex matched control animals. It is not even possible to calculate the average
toxic response for cats with only one cat test animal. Furthermore, many of the test animals were severely ill and
suffering from infectious pneumonia which renders the entire study unusable.


                                                                                                           Page 85
                                                                     Decl. of A. Miller in Support of Daubert Motion
                                                               To Exclude R. DeGrandchamp Expert Testimony - 109
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20       PageID.16129 Page 105 of
                                                  705
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 1
                                                                                     April 5, 2019


chronic throughout a person’s entire life from various exposure pathways starting with exposures
in the womb and during breast feeding. My analysis of Monsanto’s toxicological studies is
attached as Appendix C.

           4.3.1.1.    LD50

The overwhelming majority of Monsanto studies were “lethal dose 50” or LD50 studies. This is
a very crude test to determine the lethal dose. An LD50 study, however, is not a toxicity study
because it provides no information on the toxicity of a compound; it just establishes the lethal
dose. These studies—also known as “dose-them-and-count-them” studies—use a single high
dose to kill animals. The LD50 study is so named because laboratory animals are given one
single high dose of a chemical and the number of animals that die within 14 days is then counted;
that is the end of the study. The LD50 is then calculated by determining the chemical dose that
killed 50% of the animals. No cause of death is determined; no pathology is conducted; and there
is no urine analysis, no blood analysis, or any other examination on any organ system.

These studies provide no toxicity information and are only directly used by toxicologists in cases
of suicides or accidental overdose. The lethal dose is also used to design a dosing regimen for
chronic toxicity testing. However, Monsanto clearly did not use the LD50 information for those
studies, since they did not produce any chronic toxicity study until 1970. It is unclear how, if at
all, Monsanto used this information.

The LD50 study provides such limited information that the Pharmaceutical Manufacturers’
Association recommended that the traditional LD50 test be banned because too many laboratory
animals are killed for studies that yield little or no toxicity information Lebeau (1983).[52]
Instead a “range find” test is substituted to delineate an approximate lethal dose with just a few
animals.

           4.3.1.2.    Subchronic Rodent Studies

Subchronic rodent studies are usually 90-day studies and are useful for evaluating relatively
short-term exposures, either in the workplace or to the general public. Like the LD50 studies,
they are not relevant to toxic effects in members of the general public. Based on my review I


                                                                                                Page 86
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 110
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16130 Page 106 of
                                                 705
                                                                     Richard DeGrandchamp, PhD
                                                                          Expert Opinion, Book 1
                                                                                   April 5, 2019


could find no subchronic PCB Aroclor Monsanto study before 1971 and that study was on a
chicken—a nonrodent species.


4.4.   Throughout the 1940s-1960s, Monsanto misled customers and the
       public about PCB toxicity and the adequacy of its testing.

Throughout the 1940s–1960s, Monsanto appears to have misled many of its customers about the
toxicity of PCBs. Moreover, while Monsanto was warning the chemical industry that toxicity
studies should be performed on newly developed compounds, Monsanto did not perform any
toxicity studies on PCBs, despite manufacturing hundreds of millions of pounds of the chemical.

In 1947, for example, Monsanto highlighted a recent address from Dr. Kelly (Monsanto’s
Physician; WASHARCH00015) to the American Public Health Association (APHA).[53] In this
address, Dr. Kelly focused on the challenges the industrial chemical field faced with regard to
making sure “toxicological investigations” were “keep apace because it is broadening too
rapidly.” He stated:

       Although many new products are being developed by manufactures, the problem is to
       make certain that no new chemical is used in a manner in which systemic toxicity or skin
       irritation might result either in workers making the product or in consumers.


While Dr. Kelly specifically urged the chemical industry to ensure that “no new chemical is used
in a manner in which systemic toxicity” might result “in consumers,” Monsanto itself did not
follow Dr. Kelly’s advice regarding PCBs. Additionally, Dr. Kelly stated:

       every new textile chemical developed by Monsanto is subjected to a laboratory study for
       such reactions culminating in patch testing on 200 human subjects. In plastics, animal
       experimentation involving, in some cases, two-year feeding tests must be made before
       they can be marketed. Some substances are so innocuous that they can be used in any
       application, while the use of others must be more limited.




                                                                                              Page 87
                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 111
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20       PageID.16131 Page 107 of
                                                   705
                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 1
                                                                                      April 5, 2019


This statement is important for two reasons. First, it shows that Monsanto not only had the
capability to conduct chronic 2-year animal studies but that it was actually conducting chronic
animal studies as early as 1947 for other compounds it was producing. Second, the only way to
determine if a compound is “innocuous” is to run toxicity tests to prove it. But Monsanto’s very
first chronic animal study would have shown chronic PCBs exposures were not innocuous—but
rather, were toxic and carcinogenic.

Another example of Monsanto providing misleading toxicity information is a 1950 response
letter to Dr. Spolyar (Director of the Division of Industrial Hygiene, Indiana State Board of
Health), who had written to Dr. Kelly asking for basic toxicity information on Aroclors. Dr.
Kelly responded:[26]

       The toxicology of Aroclors is somewhat confused. The experimental work done by Dr.
       Drinker at Harvard about 12 years ago, and was done in connection with chlorinated
       naphthalene, chlorinated diphenyl, and chlorinated diphenyl high boiler. Both of these
       last two are Aroclors. In the particular work at Harvard, Dr. Drinker found that Aroclor
       1268, which means diphenyl chlorinated to 68%, was of low toxicity. The confusion
       existed in his findings that Aroclor 1254 which is the diphenyl chlorinated to only 54%,
       was considerably toxic on inhalation. We did not supply him with this material, and I was
       never convinced that some error might not have been made in the sample.


There are several misleading statements in Dr. Kelly’s letter. First, he stated, “We (Monsanto)
did not supply him [Dr. Drinker] with this material” (referring to PCBs). While that may be true,
Dr. Kelly knew that Dr. Drinker was testing Monsanto’s PCBs since it produced all PCBs in the
United States. Second, it shows that, as late as 1950, Monsanto itself was unsure of Aroclor’s
toxicity yet took no steps to conduct toxicity testing itself to deal with this uncertainty. As I will
discuss below, dozens of studies were conducted by 1950 to evaluate the toxicity of DDT, and
Monsanto could have addressed this “uncertainty” regarding PCBs by simply following the exact
same scientific protocols used in 1945–1950 to investigate DDT. If Monsanto believed Dr.
Drinker’s PCB study findings in 1937 were corrupted, flawed, or uncertain, Monsanto could
have independently conducted its own PCB toxicity studies by 1950, when Dr. Kelly sent this


                                                                                                 Page 88
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 112
Case 2:15-cv-00201-SMJ            ECF No. 382-1       filed 01/28/20       PageID.16132 Page 108 of
                                                    705
                                                                         Richard DeGrandchamp, PhD
                                                                              Expert Opinion, Book 1
                                                                                       April 5, 2019


letter. Third, although the Miller study provided unequivocal findings of PCB toxicity years
earlier--in 1944--Dr. Kelly failed to offer that information or even provide a reference to Miller’s
study.

Even the steps Monsanto took to protect its workers seem to have been belated. While Miller
(1944) showed toxicity linked to ingestion of PCBs, Monsanto did not warn its workers until a
decade later that they should not ingest PCBs; Mr. Garrett wrote in a 1955 internal memo
(MONS093616) that the Medical Department warned that eating contaminated food could lead
to “serious difficulties:”[54]

         It has long been the opinion of the Medical Department that eating in the process
         departments is a potentially hazardous procedure that could lead to serious difficulties.
         While the Aroclors are not particularly hazardous from our own experiences, this is a
         difficult problem to define because early literature work claimed that chlorinated
         biphenyls were quite toxic materials by ingestion or inhalation. In any case where a
         workman claimed physical harm from any contaminated food, it would be extremely
         difficult on the basis of past literature reports to counter such claims.


In 1963, another customer requested toxicity information about Aroclors. Dr. Kelly’s response
letter (PCB-ARCHO736677) to Mr. Hempel regarding TK Products Inc. seems misleading:

         Even though they don’t ask for the toxicity, I think we should tell them that these
         compounds do not possess the long-term toxicity needed for the toxicological clearance
         and that such clearance probably only can be obtained by showing non-extraction.


It is not clear why Dr. Kelly would state that PCBs do not possess “long-term toxicity” when
Monsanto had never conducted any long-term toxicity tests on any Aroclor; Monsanto did not
even have preliminary chronic toxicity information until the early 1970s. However, Kelly stated
just the opposite in a letter just 4 years later to Mr. Wilde. In his 1967 letter, Dr. Kelly
summarized a conversation he had just had with Dave Wood in Brussels about the recently
published 1966 Jensen study that suggested PCBs were likely a worldwide contaminant. In that


                                                                                                  Page 89
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 113
Case 2:15-cv-00201-SMJ          ECF No. 382-1      filed 01/28/20       PageID.16133 Page 109 of
                                                 705
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 1
                                                                                    April 5, 2019


letter, Kelly admitted there was no chronic toxicity information on PCBs as of 1967 (MONS
096495):[55]

       The customers would like some reassurance on the toxicity of Aroclor (I explained to
       Dave that there just was no information available on the action of nanograms of Aroclor
       in the human body over a lifetime). There is no toxicological work going on at present in
       Sweden and it appears there is some likelihood that it will not be able to obtain funding
       and might not be done. Everybody over there is 100% convinced that what Jensen and
       Widmark found was Aroclor.


Dr. Kelly admitted that there were no chronic toxicity PCB studies at that point. This highlights
the fact that, even though he stated in his 1947 address that 2-year lifetime studies were being
conducted by Monsanto for other compounds, PCBs did not merit investigation.


4.5.   Monsanto’s studies conducted by Industrial Bio-Test Laboratories, Inc.
       (IBT) would not be held as reliable by a reasonable toxicologist.

Fifty-five of the studies funded by Monsanto were conducted by Industrial Bio-Test
Laboratories, Inc. (“IBT”). To the extent they bear on the carcinogenicity of PCBs, those studies
are suspect because the results diverge so significantly from other cancer studies conducted by
independent scientists in the 1970s and 1980s. Further, the three IBT scientists who oversaw the
Monsanto PCB cancer studies (Drs. Paul Wright, James Plank, and M.L. Keplinger), were
indicted and convicted of mail fraud, wire fraud, and making false statements because they
submitted to the FDA false results of studies they conducted for Monsanto and another client for
other non-PCB chemicals (https://www.courtlistener.com/opinion/460360/united-states-v-
moreno-l-keplinger-paul-l-wright-and-james-b-plank).[56] And Philip Smith, an assistant
toxicologist with IBT beginning around 1971, admitted in trial testimony that IBT falsified data




                                                                                               Page 90
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 114
Case 2:15-cv-00201-SMJ               ECF No. 382-1         filed 01/28/20        PageID.16134 Page 110 of
                                                         705
                                                                               Richard DeGrandchamp, PhD
                                                                                    Expert Opinion, Book 1
                                                                                             April 5, 2019


in long-term, chronic toxicity tests performed on rats using Aroclors 1242, 1254, and 1260.
(WATER_PCB-00056547–56623).8

The IBT debacle is well known with the field of toxicology as most toxicologists receive training
in ethics and professional responsibility. The IBT story involves hundreds of fraudulent studies
that were submitted to U.S. regulatory agencies. For example, IBT produced 801 toxicity studies
of pesticides,[56] and their reports were submitted to EPA to show that those pesticides were
safe. Following the discovery of IBT’s false data during the trial of the three IBT scientists, EPA
conducted a re-review of the IBT reports and found that 594 of those studies were invalid (74%)
because they contained false or fraudulent data or information.

Although the fraud conviction did not relate directly to Monsanto’s PCB studies, the Monsanto
studies did not undergo an independent analysis. Additionally, the EPA has shown a reluctance
to rely on IBT’s PCB studies given the “suspicion with which their data are regarded.” EPA,
Proposed Rule, Toxic Chemical Release Reporting; Community Right-To-Know, 52 FR 27226-
01 (July 20, 1987).9

Furthermore, Monsanto pressured IBT to change conclusions of their Aroclor cancer studies.
Starting in 1970, the IBT laboratory prepared and sent several draft reports to Monsanto that
presented the number of tumors that were found after rats were exposed to Aroclor 1260, 1254,
and 1242. They also stated their overall conclusions about how the Aroclors should be classified
as to being either carcinogenic or noncarcinogenic. IBT originally classified the tested Aroclors
as “slightly tumorigenic.” After reviewing the draft reports, Monsanto requested that IBT alter
the language to “does not appear to be carcinogenic” and IBT agreed. This is shown in a July 18,
1975 Monsanto Memo from Dr. Levinskas (Monsanto’s Manager of Environmental Assessment
and Toxicology) to Dr. Calandra (President of IBT) where Levinskas unilaterally altered the IBT
conclusion. Whereas IBT stated in the draft report Aroclors were “slightly tumorigenic”


8
  Note, Monsanto’s Elmer Wheeler stated in a February 23, 1973 letter that the studies performed by IBT created
data “which has led the government agencies to permit the continued but restricted use.” MONS 092758.
9
  The FDA also decided not to rely on IBT’s studies, explaining that “doubt has been cast” on studies by IBT. FDA,
Final Rule, Polychlorinated Biphenyls (PCBs); Reduction of Tolerances, 44 Fed Reg 38330 (June 29, 1979) at p.
3833.


                                                                                                         Page 91
                                                                    Decl. of A. Miller in Support of Daubert Motion
                                                              To Exclude R. DeGrandchamp Expert Testimony - 115
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16135 Page 111 of
                                                  705
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 1
                                                                                    April 5, 2019


Monsanto misrepresented the carcinogenicity to “does not appear to be carcinogenic:” (MONS
093565):

       Dear Joe:

       The attached table [attached to the memo] summarizes a comparison of the 3
       revised AROCLOR [sic] reports (1242, 1254, 1260).

       In 2 instances, the previous conclusion of “slightly tumorigenic” was changed to
       “does not appear to be carcinogenic.” The latter phrase is preferable. [emphasis
       added]

It is highly unusual and irregular for a chemical company to unilaterally alter the findings or
conclusions reached by their own experts or contract laboratories conducting toxicity tests on
their products. If Monsanto had requested IBT to make a revision based on a technical or
scientific issue, it would perhaps be understandable (depending on the reason). However,
according to the memo, no scientific explanation was given for the change and Monsanto simply
directed IBT to alter the report. In Monsanto’s view, their phrase was simply “preferable.”

Altering the IBT cancer classification of PCBs should not be considered a minor “tweak.”
Rather, Monsanto changed the classification of PCBs from a carcinogen to a non-carcinogen.
When chemicals undergo animal cancer testing, a two-step process is always followed. In the
first step, a determination is made whether a chemical is a carcinogen or not. This is a yes-or-no
determination. If a chemical is determined to be a carcinogen, then and only then, is the dose
response relationship evaluated to determine its cancer causing potency. That is, a determination
is made to evaluate it potency as a “slightly, moderately, or very potent carcinogen.” Instead of
following this standard two-step process, Monsanto in the very first step concluded PCBs were
not carcinogenic. Obviously, this precluded a further determination of the cancer potency in the
second step.

Monsanto made these changes in classification despite the fact that all the Aroclors caused focal
hyperplasia and tumors. Exhibit 19, which is presented in the Monsanto memo, shows the
number of tumors that were detected in the IBT cancer tests. It also shows the changes they


                                                                                               Page 92
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 116
Case 2:15-cv-00201-SMJ          ECF No. 382-1      filed 01/28/20       PageID.16136 Page 112 of
                                                 705
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 1
                                                                                    April 5, 2019


directed IBT to make, altering the classification of each Aroclor to read “does not appear to be
carcinogenic:[51]


              Exhibit 19.        Tumors Detected in IBT Cancer Tests




From the table, it is clear that the Aroclors produced hepatomas in each case. Despite this clear
evidence of tumors, Monsanto chose to arbitrarily change the cancer classification.

I have also reviewed a trial transcript dated 10.28.1991 that presents testimony by Mr. Philip
Smith pertaining to Monsanto’s IBT 1970 PCB chronic toxicity studies. Mr. Smith testified that
he was an assistant toxicologist with IBT and actively participated in IBT’s PCB studies. Mr.
Smith admitted that IBT falsified data, information, and conclusions in these studies.




                                                                                               Page 93
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 117
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20       PageID.16137 Page 113 of
                                                  705
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 1
                                                                                     April 5, 2019


Mr. Smith first testified to participating in generating falsified rodent body weight. During any
toxicological testing protocol, body weight is always carefully measured because it provides very
important information about the overall health of rodents. Because necropsy examinations cannot
be carried out during the 2-year period, body weight is the best and most insightful proxy data
that provides a window into a rodent’s health. Accordingly, it is critical to weigh the animals
frequently to monitor their health as well as food and water intake. Mr. Smith testified that “a lot
of the body weight data” was missing and he was instructed to take all the rodent weight data
that the laboratory had amassed and graph it, and then his superior, Dr. Wright, made up false
weights for the missing data. These false data were inserted into the final IBT PCB reports
submitted to Monsanto.

Additionally, Mr. Smith testified that the PCB-dosed rats’ survival rate was “[v]ery poor,” and
he estimated it was less than 10 percent or less. Furthermore, some of that data was never
recorded in laboratory notes and false survival rates were entered into the final study. No
necropsies were performed on the dead animals due to advanced decomposition, which
precluded pathological examination or a determination of the cause of death. There was also no
record of the dead animals entered into the laboratory records so it was as if the animal had never
been in the study and according to Mr. Smith they just “disappeared.”

Based on Mr. Smith’s testimony, the Aroclor study results and conclusions lack veracity and
should not be considered as probative evidence for any conclusions IBT and Monsanto reached
regarding PCB carcinogenicity. Moreover, all Monsanto subsequent presentations, publications,
communications that relied on the falsified IBT cancer study findings should be disregarded as
unreliable.

Given the differences between the IBT studies and other published animal cancer studies, the
history of fraudulent activity at IBT, and admissions that IBT falsified data during PCB toxicity
studies, a reasonable toxicologist would not hold the IBT studies as reliable studies.




                                                                                                Page 94
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 118
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20     PageID.16138 Page 114 of
                                         705
                                                            Richard DeGrandchamp, PhD
                                                                 Expert Opinion, Book 2
                                                                          April 5, 2019




                             Book 2




                                                                                     Page 95
                                                  Decl. of A. Miller in Support of Daubert Motion
                                            To Exclude R. DeGrandchamp Expert Testimony - 119
Case 2:15-cv-00201-SMJ          ECF No. 382-1      filed 01/28/20      PageID.16139 Page 115 of
                                                 705
                                                                     Richard DeGrandchamp, PhD
                                                                          Expert Opinion, Book 2
                                                                                   April 5, 2019


5.      EXECUTIVE SUMMARY

Based on common scientific knowledge established by the late 1800s and routinely utilized in
the scientific community for decades thereafter, Monsanto had all necessary information on the
physicochemical property of PCBs by as early as 1945, and no later than 1950, to predict that
PCBs would bioaccumulate and biomagnify in animals and humans.

Well before Monsanto began producing PCBs, the scientific community predicted
bioaccumulation of a chemical based on the oil-water partition coefficient. By 1945, empirical
evidence from actual environmental exposures to DDT was published. These studies confirmed
that highly lipophilic compounds bioaccumulated and biomagnified in the food chain. By at least
1945, Monsanto must have known that DDT and PCBs were nearly equal with regard to lipid
solubility (and thus would similarly bioaccumulate & biomagnify) because Monsanto was
manufacturing both DDT and PCBs in 1944. The company also must have known from
published DDT studies that bioaccumulation and biomagnification of DDT were solely governed
by the physicochemical property of lipid solubility. This fact was known throughout the
chemical industry. In addition, Monsanto must have known that both DDT and PCBs, due to
their similar chemical structures, were extremely stable compounds and would be equally
resistant to degradation and, therefore, both would be highly persistent when released into the
environment.

Based on the similar lipid solubilities of DDT and PCB, and the overwhelming empirical
evidence that had amassed for DDT, it is my opinion that Monsanto could have predicted and
correctly concluded that PCBs would bioaccumulate and biomagnify in fat tissues of all animals
and humans to essentially the same magnitude reported for DDT studies published in 1945–
1950. For these and other reasons stated in this report, Monsanto must have known by 1945-
1950 that its PCBs posed a significant risk of environmental persistence, bioaccumulation, and
biomagnification in animals and humans.




                                                                                              Page 96
                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 120
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20       PageID.16140 Page 116 of
                                                   705
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


6.      MONSANTO MUST HAVE KNOWN THAT PCBS WOULD
        BIOACCUMULATE AND BIOMAGNIFY BASED ON
        LIPID SOLUBILITY.

In this section, I present evidence to support my opinion that Monsanto must have known during
1935–1950 and thereafter that its polychlorinated biphenyls (PCBs; Aroclors) would
bioaccumulate in animals and man. In this report, I define bioaccumulation as a gradual increase
in PCB body burden that results from the net between absorption of PCB into the body minus its
elimination from the body. When rate of intake and absorption of PCBs into the body exceeds
the rate of excretion from the body, PCBs bioaccumulate with continued exposure. The body
burden is the net sum of PCBs measured in the body at a particular point in time. PCBs
bioaccumulate primarily in fat (adipose) tissue and in fat-rich cell membranes because PCBs are
highly fat- or lipid-soluble compounds.

This opinion is based a careful reconstruction of the state of the science in the late 1800s and
early 1900s regarding the physicochemical property of lipid solubility. This property was known
to be the sole property responsible for the absorption of fat-soluble chemical compounds like
PCBs through cell membranes and, ultimately, their sequestration in fat-rich tissues and
membranes. As I will detail in this section, the theory for this physiological phenomenon was
first postulated in the late 1800s; with each passing year, experiments solidified it into a
scientific “rule.” By the early 1900s, scientists were applying this rule to make predictions about
the degree to which compounds would preferentially be absorbed into animals (based on the
partitioning between oil and water). To reconstruct the chronological sequence of studies that
ultimately led to scientists to predict bioabsorption of organic chemical compounds, I reviewed
approximately 70 historical peer-reviewed studies starting in the mid-1880s through 1945. I also
examined historical reviews recently published by experts in the field. These contemporary
scientists have compiled histories consistent with the one I present in this report.

The scientific industry understood principles of bioaccumulation well before Monsanto began
producing PCBs. Therefore, Monsanto must have known that PCBs would bioaccumulate from


                                                                                                Page 97
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 121
Case 2:15-cv-00201-SMJ           ECF No. 382-1      filed 01/28/20       PageID.16141 Page 117 of
                                                  705
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


the time it began manufacturing PCBs. A summary of facts supporting this opinion is as
follows:

       A. The lipid solubility of a chemical was an easy physiochemical parameter to measure
           in the laboratory and was the only physical measurement needed to predict uptake
           and bioaccumulation in aquatic and terrestrial animals.

       B. The lipid solubility of numerous and diverse organic chemical compounds was
           quantified in the laboratory by the oil–water partition correlation coefficient, which
           described the relative degree of partitioning of a compound between oil and water.

       C. The first use of the oil–water partition coefficient to predict and quantify
           bioaccumulation in animals occurred in the late 1800s.

       D. The partition coefficient was the predominant property governing bioaccumulation in
           laboratory animals in the late 1800s; it was identified as the sole physicochemical
           property governing drug effects and toxicity.

       E. Aquatic organisms were the first animals tested in the late 1800s to determine the oil-
           water partition coefficients.

       F. By the 1930s and 1940s, lipid solubility was the primary physical property used by
           scientists to make predictions and comparisons regarding bioaccumulation in
           biological systems.

       G. Monsanto must have known by 1929 (when Swann Research Company started
           production) that PCBs were highly lipid soluble because the company referred to
           them as oils in its original patent that was granted.

       H. Any independent, competent scientist in the 1930s would have predicted PCBs were
           bioaccumulative based solely on the knowledge that they were highly lipid soluble
           and, therefore, would accumulate in cell membranes and fat stores; no further
           chemical-specific information was needed to make this prediction.


                                                                                                Page 98
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 122
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20       PageID.16142 Page 118 of
                                                   705
                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 2
                                                                                      April 5, 2019


       I. Monsanto must have known in 1935 that PCBs were extremely stable compounds
           based on their chemical structure and the strong chlorine-bond, which was resistant to
           degradation; based on this stability, Monsanto could have predicted that PCBs would
           be extremely persistent in the environment.


The analysis I present in this section focuses specifically on the oil–water partition coefficient as
the single physical property that was used through the year 1944 to make predictions regarding
bioaccumulation. I reconstruct the time period of approximately 1944–1955 to show how
scientists verified their earlier predictions based on lipid solubility and partition coefficients by
conducting environmental studies based on empirical data that proved their early predictions. In
this section, I focus on one of the most notorious bioaccumulative and biomagnifying chemical
compounds first identified as a ubiquitous and worldwide contaminant: dichlorodiphenyl
trichloroethane (DDT)—a product that Monsanto manufactured starting in 1944. In this report, I
define biomagnification as the accumulation of organic compounds (e.g., PCB and DDT) by
animals and humans from chemical intake that results in a body burden that is greater than the
intake concentration. This describes the increase or magnification of the body burden at each
trophic level moving up the food chain. Because humans sit at the apex of the food chain, the
body burden will be highest in man.

I opine that Monsanto must have known by 1950 that PCBs bioaccumulate and biomagnify. A
summary of facts supporting this opinion is as follows:

       A. The scientific community utilized the lipophilic property of organic chemical
           compounds to predict bioaccumulation in biological animals;

       B. DDT and PCBs were similar chemical compounds possessing high lipophilic
           properties;

       C. Empirical evidence had accumulated to prove DDT bioaccumulates in fat tissue and
           biomagnifies as it moved up each successive step in the food chain; and




                                                                                                 Page 99
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 123
Case 2:15-cv-00201-SMJ          ECF No. 382-1        filed 01/28/20      PageID.16143 Page 119 of
                                                   705
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


       D. Based on the similar lipid solubility of PCBs and DDT and the empirical evidence
           that had amassed by 1950 proving that DDT bioaccumulated and biomagnified in the
           food chain, Monsanto must have known that PCBs would likewise bioaccumulate and
           biomagnify in animals and humans.


6.1.   For over 130 Years, Lipid Solubility Has Been Key to Determining the
       Potential for Bioaccumulation.

This section presents evidence of the pivotal role that lipid solubility plays in predicting
bioaccumulation. It is the sole physicochemical property determining the potential for
bioaccumulation, and it has been used for more than 130 years to predict bioaccumulation in
biological systems.

In the environment, lipid-soluble organic chemical compounds partition into the fat tissue of
biological receptors—particularly those in aquatic environments. Once an organism
bioaccumulates lipid-soluble compounds, those compounds are biomagnified when eaten by a
predator in the next trophic level. Since humans occupy the apex position in the food web, we
have the highest bioaccumulation and body burdens of lipophilic chemical compounds. Finally,
pregnant mothers transfer lipophilic compounds across the placenta and continue to expose
suckling newborns to high concentrations of lipophilic compounds, ultimately rendering young
children the most-exposed group in this long bioaccumulative chain (based on body weight).
Young children are truly the apex group.

Lipid-soluble (also called fat-soluble or fat-loving) compounds bioaccumulate because they enter
cells through passive transport. Membranes of all biological systems are made up of a lipid
bilayer. Once lipid-soluble compounds are absorbed into the body, they are transported in blood
bound to lipoprotein carrier molecules and are then distributed to fat tissue, where they are
stored. These physiological phenomena of absorption, distribution, and storage can be predicted,
and the magnitude estimated simply based on the lipid solubility of a chemical compound.




                                                                                               Page 100
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 124
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20       PageID.16144 Page 120 of
                                                   705
                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 2
                                                                                      April 5, 2019


The solubility in lipid is compared to a chemical’s solubility in water and was initially defined as
the oil–water partition coefficient because scientists used olive oil and water (today, this is
known as the octanol-water partition coefficient because the distribution is measured in the
laboratory using octanol and water). While the nomenclature has changed over the 130 years
since the concept was first defined, the principle has remained the same and has been used to
predict the bioaccumulation in terrestrial and aquatic animals, as well as in humans. Accordingly,
I will use all of these terms interchangeably in this report.

The oil–water partition coefficient (or, partition coefficient) is a fundamental physicochemical
property of all chemicals. Some chemicals preferentially dissolve in water, while others
preferentially dissolve in lipid. By measuring how a chemical partitions between oil and water,
scientists can predict how a newly synthesized chemical will partition into membranes and fat
compartments of the body versus the water compartments. Thus, the partition coefficient is one
of the most fundamental and basic laboratory analyses that, together with the boiling point and
vapor pressure, is measured for all newly synthesized industrial chemical compounds. In fact, the
partitioning coefficient is a required chemical parameter that must be determined to comply with
U.S. and E.U. regulations as I discuss below.

However, it is not always necessary to conduct an actual partitioning laboratory experiment if the
compound is highly lipid soluble and virtually insoluble in water (like PCBs). It is only
necessary to calculate the oil-water partitioning coefficient for compounds that are on the
margins where a compound is miscible in both oil and water to some degree. That is, the
measurement need only be conducted on those compounds when there is some uncertainty in
how it precisely partition between oil and water. When a compound is extremely lipophilic, such
a measurement need not be carried out to make predictions about its fate and transport in the
environment.

Based on Monsanto’s chemical description of PCBs, it must have known that PCBs were not
miscible in water and were highly lipophilic compounds. For example, in its 1944 sales brochure
(MONS092683),[57] Monsanto stated that the solubility of water in Aroclor 1242 was 0.08%
which (indicates that PCBs and water were essentially immiscible), while it was extremely


                                                                                               Page 101
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 125
Case 2:15-cv-00201-SMJ          ECF No. 382-1      filed 01/28/20       PageID.16145 Page 121 of
                                                 705
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


miscible in many organic (lipophilic) industrial solvents like benzene. Thus, the oil-water
partition coefficient for PCBs would be so high that an actual measurement was unnecessary.

The oil–water partition coefficient analysis is easy to measure and requires no special laboratory
equipment. It is such a basic and fundamental physicochemical property that most undergraduate
students taking a course in organic chemistry are taught how to conduct such analyses early in
their academic training. It simply involves adding a test chemical compound to a vessel or test
tube containing equal parts oil or octanol and water, mixing the solution, and then allowing the
solution to equilibrate; the chemical concentration is then measured in each of the oil and water
phases. The simple steps in this measurement are shown in Exhibit 20 below:


                 Exhibit 20. Oil–water Partition Coefficient Analysis




Source: Cumming and Rücker 2017.[58]
A chemical compound’s oil-water partition coefficient was measured in the late 1800s and early
1900s to characterize how numerous industrial organic solvents and drugs would accumulate in
animals and the human body. By the early 1900s, this was known as the “Meyer-Overton Rule”
(Perouansky, 2015).[59]

The importance of this single physical property cannot be overstated. It is now commonly used
as the basis for the development of environmental regulations, as well as for human health and
ecological risk assessments. For example, guidance for deriving the partition coefficient, which
is known as the Kow, was standardized by the U.S. National Bureau of Standards for the U.S.



                                                                                             Page 102
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 126
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16146 Page 122 of
                                                  705
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


Environmental Protection Agency (EPA) more than 30 years ago so that diverse chemical
compounds could be characterized in order to make predictions about their potential to
bioaccumulate. Furthermore, numerical risk-based screening concentrations presented in
regulatory guidance documents like the U.S. EPA’s Soil Screening Levels tables were developed
for the Superfund Program so they could be used to predict fate and transport of each organic
compound at thousands of sites to track the movement of pollutants through the
environment.[60], [61]

In addition, U.S. EPA’s Office of Prevention, Pesticides and Toxic Substances’ specific
guidelines for testing pesticides emphasizes the importance of the partition coefficient:[62]

        (ii) In the study of the environmental fate of organic chemicals, the octanol/water
       partition coefficient has become a key parameter. It has been shown to be correlated to
       water solubility, soil/sediment sorption coefficient, and bioconcentration. The importance
       of this property to SAR [structure activity relationships] is indicated by its discussion in
       the first chapter of Lyman, Reehl and Rosenblatt’s (see paragraph (e)(11) of this
       guideline). These authors consider the measurement or estimation of the octanol/water
       partition coefficient to be the necessary first step [emphasis added] in assessing the fate
       of chemicals.

       (iii) Of the three properties that can be estimated from Kow, water solubility is the most
       important because it affects both the fate and transport of chemicals. For example, highly
       soluble chemicals become quickly distributed by the hydrologic cycle, have low sorption
       coefficients for soils and sediments, and tend to be more easily degraded by
       microorganisms. In addition, chemical transformation processes such as hydrolysis,
       direct photolysis, and indirect photolysis (oxidation) tend to occur more readily if a
       compound is soluble.


The critical importance of identifying fat-soluble compounds to predict bioaccumulation is not
limited to the United States. The European Union’s chemicals legislation, Registration,
Evaluation, Authorization and Restriction of Chemicals (REACH), also requires the


                                                                                             Page 103
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 127
Case 2:15-cv-00201-SMJ                  ECF No. 382-1        filed 01/28/20          PageID.16147 Page 123 of
                                                           705
                                                                                   Richard DeGrandchamp, PhD
                                                                                        Expert Opinion, Book 2
                                                                                                 April 5, 2019


determination of the oil–water partition coefficient for every new chemical compound
manufactured or imported in amounts ≥ 1 ton/year.[63] The European Union enacted REACH to
address and prevent further environmental contamination. REACH puts the burden on the
chemical industry to identify bioaccumulative industrial compounds, prove they are safe to use,
and prove they will not cause widespread contamination.[64]

The REACH regulations state that the oil–water partition coefficient is the most important
parameter to gauge absorption into biological systems; this parameter is known as Kow or, more
specifically, the log of the Kow or log P.10

A Kow value of 1.0 indicates that a chemical compound is equally distributed oil and water (the
log of Kow = 1 is zero). As the fat solubility increases for a group of chemical compounds, the
Kow (or log P) increases concomitantly. The REACH defines a highly lipophilic compound that
will bioaccumulate as log P = 4. A partitioning ratio or log P equal to 4 indicates that the
compound will be soluble in octanol 10,000 greater than water (the ratio is 10,000:1). For
comparison purposes, all Aroclors have log Kow values > 4.0 so they would be defined by
REACH as highly bioaccumulating compounds that would be regulated. As shown in Exhibit 21
below, the range of PCB log Kow values increases with increasing chlorination of the mixture of
PCB congeners from 4.7 to 6.8. This demonstrates that Monsanto’s Aroclors have high
bioaccumulation properties.


                                   Exhibit 21. Aroclor Kow Values

         Octanol-water
             partition         Aroclor       Aroclor      Aroclor        Aroclor      Aroclor       Aroclor
           coefficient           1221         1232          1016          1242          1254          1260

        Log Kow                   4.7           5.1          5.6           5.6           6.5           6.8


10
  Log P is equal to log Kow and is sometimes used instead of Kow because it conveniently converts the oil-water
partition values to a log scale. For example, log P = 0 is equal to 1. The log P values of 1–4 represent the Kow (oil
water partition coefficient) equal to 10:1 (log P) to 10,000:1 (log P) parts oil:water.


                                                                                                             Page 104
                                                                         Decl. of A. Miller in Support of Daubert Motion
                                                                   To Exclude R. DeGrandchamp Expert Testimony - 128
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16148 Page 124 of
                                                  705
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


Source: ATSDR 2014.[65]
The Agency for Toxic Substances and Disease Registry (ATSDR) has also gathered information
on the log Kow values for individual PCB congeners because PCBs constitute some of the most
persistent chemicals that are routinely detected in human blood. Examples of log Kow values for
five PCB congeners that have increasing degrees of chlorination are presented in Exhibit 22.


                               Exhibit 22. PCB Kow Values

  Oil–water
   partition
  coefficient      PCB 77         PCB 138         PCB 153           PCB 169            PCB 180

 Log Kow          6.04–6.63       6.50–7.44       8.35 6.72          7.408        6.70–7.21 (calc.)

Source: ATSDR 2014.[65]
The REACH regulations also note that, in addition to providing information on bioabsorption in
the environment, the Kow is used to predict bioaccumulation that results from chronic exposures
when elimination from the body is slow because of the chemical-specific half-life. That is, with
each subsequent exposure (or continuous exposure over time), the lipophilic organic compound
builds up in fat tissue and membranes because it is not be eliminated. When bioaccumulation
exceeds elimination, body burden increases. The European Union concluded that the Kow
threshold for bioaccumulation is 4.0:[63]

       Lipophilic substances have the potential to accumulate within the body if the dosing
       interval is shorter than 4 times the whole body half-life. Although there is no direct
       correlation between the lipophilicity of a substance and its biological half-life,
       substances with high log P values tend to have longer half-lives unless their large volume
       of 10 distribution is counter-balanced by a high clearance. On this basis, there is the
       potential for highly lipophilic substances (log P >4) to accumulate in individuals that are
       frequently exposed (e.g. daily at work) to that substance.




                                                                                             Page 105
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 129
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20       PageID.16149 Page 125 of
                                                  705
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


REACH regulations focus on workers with their example of “daily at work” values utilized in
chemical industry exposures. However, this issue is of critical importance to the general
population when there are widespread environmental exposures that can lead to contamination of
the food supply and the general population.

The concept of the chemical half-life is based on the time it takes for 50% of a chemical
compound to be eliminated from the body (assuming exposure stopped at time zero and it
follows a first-order elimination constant). This is illustrated in Exhibit 23.[66] As shown, it
actually takes about 10 half-lives for the chemical to be completely eliminated from the body
(assuming first order rate elimination kinetics). As a practical example, if a newborn child
bioaccumulates a lipophilic organic chemical compound in the womb as a fetus, and then during
breastfeeding, and that compound has a half-life of 5 years, it would take approximately 50 years
for the entire dose to be eliminated from the body after the newborn has been weaned throughout
its life (assuming that there is no further subsequent exposures).


 Exhibit 23. It Takes About 10 Half-Lives To Eliminate Chemical From Body




                                                                                              Page 106
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 130
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20       PageID.16150 Page 126 of
                                                   705
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


Source:        Byers and Sarver 2009.[66]

The half-lives for different Aroclors and PCB congeners varies. For example, Exhibit 24 from
ATSDR shows the “Apparent Half-lives” for individual PCB congeners:[67]


          Exhibit 24. Apparent Half-lives of Aroclors and PCB congeners




Source: ATSDR 2000.[67]
Based on these tables, it appears that as the lipid solubility of an Aroclor increases the half-life
also increases. For example, both Philips et al. (1989) and Taylor and Lawrence (1992) show
that Aroclor 1254 is eliminated from the body slower than Aroclor 1242. Aroclor 1254 is more
lipid soluble than Aroclor 1242 based on their respective Log Kow values, which are 6.5 and 5.6.


                                                                                               Page 107
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 131
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20       PageID.16151 Page 127 of
                                                  705
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


Independent from the regulations, the European Union has adopted testing procedures that are as
restrictive as the official REACH regulations and has put into place industrywide procedures to
predict which industrial chlorinated compounds have the potential to bioaccumulate. These
testing procedures focus on lipid solubility as the property that is most important for screening of
all new chemicals (as do the REACH regulations).

For example, Euro Chlor, an industry group representing chlor-alkali producers in the European
Union and European Free Trade Association (EFTA) regions (which employ about 39,000
people at 69 manufacturing locations with almost 2,000,000 jobs in Europe) is intent on
precluding both bioaccumulation and biomagnification in the food web:[68]

       A particular concern attaches to substances that might ‘biomagnify’, such that the levels
       steadily increase in food webs from prey to predator (secondary poisoning) so the highest
       levels are found in animals at the top of the food chain (including humans). Complicating
       factors in the assessment of biomagnification are the increasing lipid content of higher
       organisms and changing lipid content of organisms over the year.


Euro Chlor recognizes that it is imperative to screen all newly synthesized compounds using
“simple” laboratory analyses or computer modeling in order to predict which will bioaccumulate:

       It is often possible, however, to ‘screen’ substances on the basis of some simple physical
       and chemical properties, or using computer modelling, to exclude the majority of
       substances from further consideration as they clearly do not have any potential to
       bioaccumulate, or to prioritise substances which appear to have the greatest potential to
       pose a risk.


One of the first analyses the group recommends is calculating the log Kow:

       The octanol/water partition coefficient is an important bioaccumulation parameter that
       can be used as a surrogate measure to indicate or exclude the intrinsic potential of an
       organic substance to be taken up in fatty tissues.



                                                                                              Page 108
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 132
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20       PageID.16152 Page 128 of
                                                   705
                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 2
                                                                                      April 5, 2019


In summary, this section presents evidence of the pivotal role lipid solubility plays in predicting
bioaccumulation. It is the sole physicochemical property determining the potential for
bioaccumulation. As explained further in the next section, lipid solubility is not a new concept; it
has been used for more than 130 years to predict bioaccumulation in biological systems. The
importance of this single physical property cannot be overstated as it is largely the basis for the
development of environmental regulations regarding lipid-soluble substances.

Monsanto must have known that PCBs were highly lipophilic from the time it began producing
PCBs. PCBs were described in the early 1931 patent (originally filed in 1929) as “oils” by
Swann Research Inc., indicating lipophilicity.[69] Later, when characterizing the physical
properties of PCBs, Monsanto described them as being soluble in numerous organic solvents and
as being virtually insoluble in water (MONS092683).[57] Monsanto’s own descriptions of its
PCBs correctly defined them as highly lipid-soluble compounds, and PCBs would have been
recognized as such in the 1930s by independent and competent scientists.


6.2.   Chronological History 1880s-1945: Oil–Water Partition Coefficient and
       the Meyer-Overton Rule

This section addresses the question of whether Monsanto should have predicted or foreseen that
lipid-soluble PCBs could bioaccumulate in biological systems if PCBs were released into the
environment during the early period of their production (1935–1945). In order to answer this
question, I have examined approximately 70 peer-reviewed studies published in 1850–1945 as a
state-of-the-science framework from which to form my opinion.

I began by identifying the seminal studies that would have been used to define the concept of the
oil–water partition coefficient. I then proceeded to establish the time period when the oil–water
partition coefficient was used in diverse scientific disciplines as a predictive scientific tool to
identify which new compounds were absorbed by animals and aquatic organisms. I ended my
research on this topic in 1945, at which time it was no longer necessary for Monsanto and others
in the chemical industry to rely solely on the partition coefficient because empirical evidence of
bioaccumulation and biomagnification was now well established with numerous studies on DDT


                                                                                                Page 109
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 133
Case 2:15-cv-00201-SMJ          ECF No. 382-1        filed 01/28/20       PageID.16153 Page 129 of
                                                   705
                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 2
                                                                                      April 5, 2019


that were published during 1945–1950. At this point, it became necessary only to identify
chemical compounds that had a lipid solubility similar to that of DDT. After these DDT studies
were published, the only question remaining was how similar PCB was to DDT in terms of lipid
solubility; if similar, Monsanto must have expected PCBs to bioaccumulate and biomagnify in
similar ways. I also reviewed early Monsanto documents, patents, and peer-reviewed
publications to analyze when the company first acknowledged that PCBs were lipid-soluble
compounds.

My review revealed that the concept of organic substances partitioning between oil and water
was a well-known physicochemical property of all chemicals as early as the 16th century. In fact,
it seems as though the concept was developed from simple common sense and direct
observation, almost akin to the discovery of gravity.

Diluting chemicals and substances in “like” solvents may have first been described by Paracelsus
(Philippus Theophrastus Aureolus Bombastus von Hohenheim), who is regarded as the father of
toxicology.[70] Kenndler and Maier (2018) traced the history of scientists and physicians first
conceptualizing that idea that chemicals dissolve in solvents having similar properties.[71]
Paracelsus is commonly thought to have noted that “likes dissolve likes,” which as most student
chemists are taught comes from “similia similibus solventure.” Likes dissolve likes simply means
that lipid-soluble compounds dissolve in lipids:

       Such selections are often guided by the well-known rule-of-thumb “similia similibus
       solvuntur” concept, which may be understood as the three-word essence of the
       Rohrschneider’s polarity classification. It appears to have been formulated in analogy to
       the principle “similia similibus curantur”, attributed to Paracelsus, and “similia
       similibus curentur”, a motto of homoeopathy (for the source of the solubility rule see J.H.
       Hildebrand, R.L. Scott, The Solubility of Nonelectrolytes, ACS Monograph No. 17,
       Reinhold Publ. Corp., 1950).


The practical application of likes dissolves likes formed the basis for the separation of mixtures
of chemicals based on their different solubilities (and is the basis of the field of chemical and gas


                                                                                               Page 110
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 134
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16154 Page 130 of
                                                  705
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


chromatography) and is thought to have originated in the early 16th century. In establishing the
date of the first laboratory procedure applying differential solubilities, Kenndler and Maier
(2018) traced it to 1512:

       A curiosity in the history of partition GC is the first traceable separation apparently
       based on gas liquid chromatography and described as early as in 1512, in the period
       between the Late Middle Ages and the early modern age, by Hieronymus Brunschwig (ca.
       1450 - ca. 1512), in his book “Liber de arte Distillandi de Compositis. Das buch der
       waren kunst zu distilieren die Composita”(the title page of this book is shown in Figure
       3).” (Gas Chromatography and Analysis of Binding Media of Museum Objects: A
       Historical Perspective. Substantia 2(2): 93-118. doi: 10.13128/substantia- 64, 2018.)


Kenndler and Maier described Brunschwig’s experiment in which he used olive oil to separate
ethanol (lipid-soluble) from water as follows:

       Brunschwig, a German surgeon and botanist, describes a procedure in which the vapor
       from a mixture of alcohol and water was forced through a sponge moistened with olive
       oil, and was leading to the recovery of a small quantity of pure alcohol. Expressed in
       modern terminology, this technique represents a separation process based on frontal
       GLC, with the oil acting as a liquid stationary phase, the sponge as a porous supporting
       material, and the alcohol vapor as mobile phase.


They also presented a simple laboratory apparatus prepared by Tswett in his first experiment
applying the concept of the partition coefficient to separate organic (lipid-soluble) compounds
from solid matter in the early 1900s:

       In his first publication from 1903 Tswett, a Russian botanist, described the successful
       separation of plant pigments. In his experiments, he applied a chlorophyll extract in
       ligroin (i.e. petroleum ether) at the top of a vertically arranged cylindrical glass tube (see
       Figure 2) filled with particles of a solid material with adsorptive abilities, and continued




                                                                                             Page 111
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 135
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20       PageID.16155 Page 131 of
                                                  705
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


       applying fresh ligroin. Tswett observed the formation of separated colored rings, which
       migrated through the tube and broadened during their migration.


Kenndler and Maier showed the chemical equipment Tswett used to dissolve the fat-loving
chemicals (Exhibit 25).


     Exhibit 25. Tswett’s Chemical Equipment for Dissolving Lipid-Soluble
                                    Chemicals




Source: Kenndler and Maier 2018.[71]
The first investigations quantifying the oil–water partition coefficient focused on industrial
organic solvents and organic compounds were reconstructed by Sangster (1997),[72] who
described the key chronological milestones of research into this subject. He noted that the
physicochemical property was first investigated as early as 1872 by Bertholet and was then
independently investigated by Nernst in 1891.

The first oil-partition coefficient experiments on industrial compounds relied on symptoms of
narcosis and toxicity as the endpoints. That is, to determine the degree of absorption and
bioaccumulation into the bodies of terrestrial and aquatic animals, the toxic effects were
observed, and the absorption was graded depending on the magnitude of the narcosis response.


                                                                                              Page 112
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 136
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20       PageID.16156 Page 132 of
                                                  705
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


An increasing narcotic effect represents an increase in absorption. Organic compounds are still
studied today by evaluating narcosis and the compound’s lipid solubility. Narcosis follows a
dose-response curve that is solely dependent on the lipid-solubility of organic compounds,
whereby the chemical dissolves into the neuronal membrane and attenuates or blocks
propagation of the electrical nerve signal in the central and peripheral nervous systems.

It should be emphasized that, although these organic chemicals were originally labeled narcotic
compounds, these were actually industrial organic solvents that had recently been isolated from
coal tar and petroleum products and used by chemical companies like Monsanto to dissolve
chemical compounds, like PCBs (MONS092683).[57] These narcotic compounds included
widely used solvents such as benzene, toluene, long chain alkenes, and hexane, which Monsanto
identified as excellent solvents for PCBs.

In early oil–water partition experiments, symptoms and endpoints of narcosis included an
animal’s lethargy, stupor, drowsiness, delayed reactions, partial or total paralysis, and—with
higher doses—death. It was easy to correlate an incremental decrease in motor movement with
an increase in dose. A standardized scale could also be developed to compare different
compounds with regard to the dose that results in complete paralysis.

The research in the late 1800s and early 1900s on narcotic compounds was not intended to study
narcosis, but to categorize lipid-soluble solvents based on their ability to absorb into lipids based
on the oil–water partition coefficient. Sangster described this work (1997):

       Meyer (1899) and Overton (1899) independently reported that narcosis potency was
       governed not by water solubility but by partition coefficient. Meyer’s conclusions were
       based on careful measurements of partition coefficients in his laboratory by Fritz Baum
       (1899) for a series of 11 anesthetics of diverse chemical structure using purified olive oil.


Meyer and Overton found that a compound’s ability to produce narcosis was directly due its
partition coefficient, or lipid solubility. Lipnick (1986) published numerous reviews of the
historical work of Overton and his extensive and meticulous experiments in which he correlated



                                                                                              Page 113
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 137
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16157 Page 133 of
                                                  705
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


solvent narcosis to the oil–water partition coefficient for more than 130 industrial
compounds.[73]

Overton’s early studies in the late 1800s are particularly relevant because his experimental
design involved measuring the oil–water partition coefficient in an aquatic environment with
tadpoles and small fish. Compounds that are highly lipid soluble preferentially partition into the
fat-rich nervous systems of aquatic animals, causing paralysis. (Lipnick 1989).[74] Overton
provided clear evidence of the fate of lipid-soluble compounds and showed they are absorbed by
aquatic animals. As previously noted, many of the organic solvents Overton initially tested were
chemicals that Monsanto would later show in 1944 (MONS092683)[57] were excellent solvents
for PCBs, as described by Lipnick (1986):[73]

       Overton employed algae and a wide variety of aquatic animals including tadpoles,
       daphnia, fish, crustaceans, bryozoa, and annelids to study toxicity at a constant blood
       plasma concentration. Most of the experiments which he reported in detail were
       conducted using tadpoles of the species Rana temporia. The compounds tested included
       monohydric, dihydric, and polyhydric alcohols, aliphatic and aromatic hydrocarbons,
       nitriles, nitroparaffins, aldehydes, ketones, sulfones, esters of organic and mineral acids,
       various aromatic compounds, amines and alkaloids.


Overton’s work not only established that the oil–water partition coefficient was the key property
regarding absorption of individual organic compounds, but he also elucidated important
toxicokinetic aspects such as the modulating effects of temperature on the time required for
absorption of lipophilic compounds. Lipnick (1986) noted:[73]

       Overton found that within a homologous series, although the partition coefficient
       continues to increase with chain length, the absolute solubility in oil or a mixture of
       cholesterol and lecithin at room or blood temperatures decreases rapidly beyond a
       certain point in the series. For example, phenanthrene, which is readily soluble in olive
       oil and related substances at room temperature, is a narcotic, but anthracene, an isomer,
       is not soluble and does not show narcotic effects. Overton concluded that low water


                                                                                             Page 114
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 138
Case 2:15-cv-00201-SMJ           ECF No. 382-1      filed 01/28/20       PageID.16158 Page 134 of
                                                  705
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


       solubility alone will not limit narcotic toxicity, as in the case of phenanthrene which
       dissolves in about 300 000 to 400 000 parts of water, but produces narcosis at one part
       in 1500 000. For experiments conducted at this very low concentration, 36 h were
       required for complete narcosis to take place, which Overton accounted for based upon
       the slow rate of transport and accumulation of phenanthrene into the ganglia cells.

Lipnick reproduced Overton’s results relating narcosis (bioabsorption) to the olive oil–water
partition coefficient in Exhibit 26.[75]


 Exhibit 26. Overton’s Data on Test Chemicals Producing Complete Narcosis
                                   in Tadpoles




Source: Nendza 1998.[75]
Perouansky (2015) also published a retrospective on the scientific achievements of Overton’s
work and pointed out that Overton published numerous studies that were well known in the
scientific community.[59]

Even at this early point, Overton linked the oil–water partition coefficient with the ability of an
organic compound to be absorbed through the cell membrane and become embedded or stored in


                                                                                              Page 115
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 139
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20      PageID.16159 Page 135 of
                                                    705
                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 2
                                                                                      April 5, 2019


fat-rich substances. The fatty substances he highlighted were cholesterol, lecithin, and other oily
substances that constitute all biological cell membranes, thus explaining why the lipid solubility
property of organic compounds is the driving force controlling bioabsorption. Perouansky stated:

       Overton published five papers between 1895 and 1900 reporting the results of his
       experiments on the permeability (referred to him, following contemporaneous
       terminology, as ‘osmotic properties’) of living plant and animal cells for biological and
       synthetic substances. In 1899 he expressed his ‘suspicion’ (note his avoidance of
       ‘hypothesis’) that cholesterin or cholesterin-like substances, possibly with lecithin and
       other oily substances, impregnated the boundary between cell protoplasm and the
       exterior. This became known as Overton’s lipoid theory or ‘Overton’s rule’, which states
       that the permeability coefficient of a solute is linearly related to its partition coefficient
       between oil and water. This work has since been celebrated as a foundation stone of
       membrane science.


Overton’s seminal work in the late 1800s was so important that he is now recognized as laying
the foundation for the medical practice of anesthesiology. In his editorial in the British Journal of
Anaesthesia, Perouansky specifically identified the oil–water partition experiments as a
milestone in explaining absorption and bioaccumulation of organic lipophilic compounds:[59]

       Hardly any discourse on anesthetic mechanisms avoids mention of the Meyer–Overton
       rule. Thanks to the eponymous rule, Charles Ernst Overton (1865–1933) enjoys together
       with Hans Horst Meyer (1853–1939) the highest name recognition where anesthetic
       mechanisms are concerned (Fig. 1). It may therefore come as a surprise, especially for
       clinicians, that the work underlying Overton’s contribution to the Meyer–Overton rule
       was merely a by-product of Overton’s principal body of scientific work; his lifelong
       interest in the movement of substances between the environment and the interior of living
       cells.


Perouansky went further to credit Overton’s work, which led to the Overton rule, as contributing
to other scientific fields, including toxicology:


                                                                                               Page 116
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 140
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20       PageID.16160 Page 136 of
                                                  705
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


       Overton’s work had far-reaching consequences well beyond anaesthesia. It became one
       of the foundation stones for the conceptualization of the boundary between cell
       protoplasm and its environment (known today as the cell membrane) and anticipated by
       several decades the understanding of impulse propagation in excitable membranes.
       Moreover, his contributions to structure–activity data, to toxicology, and to plant
       chemistry and genetics are also notable.


With contributions on the same oil–water partition coefficient phenomenon, another scientist—
Hans H. Meyer (1853–1939)—was added to the Overton rule, which is now referred to as the
Meyer-Overton rule.[74] This rule is based on the concept that predictions of bioaccumulation
can be based solely on how organic industrial compounds partition between oil and water phases,
as described by the laboratory measurement of the oil–water partition coefficient. Kurt H. Meyer
(Hans Meyer’s son) published a study in 1937 that summarized the “lipoid” mechanism, as
follows:[76]

       Any attempt to elucidate the mechanism of narcosis must take account of two well-known
       facts: firstly, that the same effect is produced by substances belonging to quite different
       classes of compounds, with a relatively high chemical inactivity as their only common
       characteristic; and, secondly, that many narcotics leave the body again completely
       unchanged, without having, on their part, effected any permanent change in it. This leads
       to the conclusion, first drawn by H. Meyer and Overton, that the action of narcotics
       depends on the formation of very loose compounds with certain cell constituents; in the
       opinion of both these workers these constituents were fat-like substances, the “lipoids.”


Meyer discussed how lipophilic compounds interact with lipids in the membrane:

       There is hardly any other possibility than to take the limiting concentration and to
       determine, purely physically, the corresponding concentrations set up in various places:
       at the boundary surfaces, in the albumens, in the fats (triglycerides) and, finally, in the
       higher alcohols of the fatty series of the cholesterin type. Oleic alcohol was chosen as the
       model for substances of the latter class, it being the most closely related of all the readily


                                                                                              Page 117
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 141
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16161 Page 137 of
                                                  705
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


       available substances which might be considered for the purpose. The importance of this
       relationship cannot be overstated as it is the cornerstone of all fate and transport
       environmental studies.


Based on this relationship between the fat-rich membrane and lipid soluble compounds, Meyer
stated that the empirical evidence was conclusive:

       The deduction seems inevitable that such a constant concentration is set up also in the
       body lipoids, i.e. in the higher alcohols of the organism, and, further, that great
       biological significance must be attached to this rule. The experimental observation may
       be formulated as follows: Narcosis commences when any chemically indifferent
       substance has attained a certain molar concentration in the lipoids of the cell (or, to be
       more precise in the lipoid alcohols of the cell substance) This concentration depends on
       the nature of the animal or cell, but is independent of the narcotic. The above statement
       seems to me to reproduce best the true nature of the Meyer–Overton lipoid theory: it is
       not really a theory which explains the mechanism of narcosis but rather the expression of
       an experimentally observed regularity, a rule of which every theory must take account.


This rule was well-established and used in many scientific disciplines to make predictions about
the absorption of lipophilic compounds into terrestrial and aquatic animals by the turn of the 20th
century—some 35 years before Monsanto started PCB production.

A competent, independent, academic or industrial scientist working in the early 1900s would
have been knowledgeable of the Meyer–Overton rule and would have predicted—on the basis of
knowing how lipid-soluble PCBs were—that PCBs were readily absorbed by environmental
terrestrial and aquatic animals. A scientist could make such a prediction by knowing that PCBs
were extremely lipophilic and were insoluble in water, even in the absence of knowing the
specific oil–water partition measured value. As previously noted, determining the oil water
partition coefficient of different Aroclors would have been extremely easy and could have been
completed in a very short period of time.



                                                                                             Page 118
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 142
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20        PageID.16162 Page 138 of
                                                  705
                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 2
                                                                                      April 5, 2019


By the 1930s, the oil–water partition coefficient was routinely used as the primary tool to
investigate the absorption of many different organic industrial compounds. Partition
measurements were being used by pharmacologists and toxicologists to predict the absorption of
different compounds into fat tissues of biological receptors for the purpose of developing drugs
such as anesthetics. The potency of the effect, as well as the toxicity, could then be assessed
simply based on a candidate compound being lipophilic. For example, Leake and Chen (1930)
used the partition coefficient in pharmacology experiments to identify candidate anesthetic
compounds from a family of structurally similar compounds (homologous series).[77] They
predicted that increasing the carbon length would increase fat solubility, which would, in turn,
increase absorption and ultimately increase toxicity:

       From a general consideration of the chemo-pharmacological properties of di-ethyl ether
       and ethylene, especially in regard to their marked anesthetic power and relatively low
       toxicity, it seemed possible to predict that compounds combining the chemical
       characteristics of each would be interesting general anesthetic agents. This prediction
       might be made more specific by further reference to the theory of the relationship
       between chemical constitution and pharmacological action. In certain homologous series
       of absorbable aliphatic compounds (as the monohydric alcohols) toxicity increases
       (without a comparable increase in desired activity), in proportion to the number of
       carbon atoms in the straight carbon chain.


Exhibit 27 shows the results of the partition coefficient analyses conducted by Leake and Chen
for six compounds. This clearly demonstrates that Monsanto could have rapidly and very easily
characterized the oil–water partition coefficient for all Aroclor compounds.




                                                                                               Page 119
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 143
Case 2:15-cv-00201-SMJ          ECF No. 382-1      filed 01/28/20       PageID.16163 Page 139 of
                                                 705
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


       Exhibit 27. Leake and Chen: Partition Coefficient Analyses for Six
                                   Compounds




Source: Leake and Chen 1930.[77]
Hans Meyer’s 1937 study extended the previous investigations on the importance of the oil–
water partition coefficient in making predictions about bioaccumulation.[76] He showed that
compounds with quite different chemical structures, but similar oil–water partition coefficients,
are similarly absorbed.

A year after Meyer published his work, chemical industry scientists involved in the production of
chlorinated compounds at chemical companies were using oil–water partition coefficients to
classify industrial chemicals. For example, Ferguson (1938), who was a toxicologist at Castner-
Kellner Alkali Company (which, like Monsanto, produced chlorinated organic compounds)
published a treatise on the mechanisms of toxicity, stating [78]

       A number of investigations have been published in which attempts are made to correlate
       the chemical or physical properties of substances with the intensity of their toxic action.




                                                                                             Page 120
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 144
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20       PageID.16164 Page 140 of
                                                  705
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


Ferguson noted that, by this time, it was clear the physicochemical oil–water partition coefficient
property governed absorption across the fat rich membrane and bioaccumulation for diverse
lipophilic chemicals. He, like Meyer,[76] showed that diverse substances with the same lipid
solubility will be absorbed similarly:[78]

        The great influence of phase distribution relationships in determining the values of
        physiologically active concentrations if of course recognized in the Meyer-Overton lipoid
        theory of narcosis. In the later form of this theory adopted by K. H. Meyer (Meyer and
        Hemmi 1935), it is assumed that isonarcotic effects are produced by the most diverse
        substances when their molar concentrations in the cell lipoids are identical.


He also noted that other studies were being published to correlate their physical properties with
their toxic action.

        A number of investigations have been published in which attempts are made to correlate
        the chemical or physical properties of substances with the intensity of their toxic action.


Ferguson was interested in extending Meyer’s lipoid studies to correlate other chemical and
physical properties of industrial chemicals and develop a rule for classification. Clearly, the oil–
water partition coefficient properties of organic compounds was extending to toxicology and the
chemical industry solely based on the property of lipid solubility.

By 1943, occupational physicians were warning their colleages not to ignore the physical
properties of industrial compounds with regard to the lipid solubility. For example, Dr.
Goldblatt, of Imperial Chemical Industries (a large British industrial chemical company),
delivered a lecture to the Association of Industrial Medical Officers in October of 1943 warning
that lipid-soluble compounds could be absorbed into the body and pose a health threat to
workers.[79] He stated:

        The purpose of this paper is to draw the attention of medical officers in industry who are
        responsible for the health of workers engaged in operations involving the use or



                                                                                              Page 121
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 145
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20       PageID.16165 Page 141 of
                                                   705
                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 2
                                                                                      April 5, 2019


       manufacture of toxic materials, to the importance of a measure of fundamental or
       elementary knowledge of the measures that must be taken to discover the dangerous
       properties of such materials.


Goldblatt urged his fellow physicians to focus on the physical properties of the diverse industrial
compounds in order to identify those compounds with high lipoid solubility because they are
absorbed through the skin, which can produce toxic effects:

       In the vast field of organic compounds, there is a tendency to ignore purely physical
       properties, particularly when dealing with solids. I always look with suspicion at
       materials of low melting point and high or considerable lipoid solubility if in association
       with toxic radicles. These are the compounds which more or less readily penetrate the
       skin. In general, these compounds show little, if any, solubility in water.


Notably, Goldblatt expressed concern that lipophilic compounds pose a specific risk relating to
lipid solubility. The emphasis had shifted from the toxic effects on the skin itself (like chloracne)
to the bioabsorption through the skin that could lead to bioaccumulation in the body. That is, skin
was not the target but was a route of bioabsorption and entry into the bloodstream, where the
chemical could then attack target organs:

       No discussion of industrial hazards can overlook reference to the skin. As an industrial
       route of entry of toxic products into the organism, the skin is second only to the lungs.
       Reference has been made to the rough general criteria of skin absorbability—viz. low
       melting point, lipoid solubility or miscibility, fat solvents.


By 1944, the oil–water partition coefficient was used as the basis for classifying chemical
toxicity in industrial medicine and hygiene programs. For example, Lazarev (Lipnick and Filov
1992) used this sole physicochemical property to classify lipid-soluble organic compounds that
were bioaccumulative and could cause toxic effects in workers.[80] Recognizing that many toxic
industrial compounds were lipid soluble, Lazarev developed a framework based on the oil–water
partition coefficient in a series of industrial hygiene studies in which he calculated the Kow for


                                                                                               Page 122
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 146
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20       PageID.16166 Page 142 of
                                                    705
                                                                         Richard DeGrandchamp, PhD
                                                                              Expert Opinion, Book 2
                                                                                       April 5, 2019


each compound. Lipnick and Filov noted that Lazarev called lipophilic compounds
“nonelectrolytes” (they have limited solubility in water and are not charged molecules) and
published a compendium of his work:

        In his 1944 monograph Neelektrolity’ (Nonelectrolytes) (Fig. l), Russian scientist Nikolai
        Vasilyevich Lazarev proposed a system for the biological, physical and chemical
        characterization of nonelectrolytes, using the logarithm of the olive oil/water partition
        coefficient (log Koil/water) as a primary measure of classification. This system provided
        a framework for developing a systematic approach to toxicology that was needed to set
        industrial hygiene standards for workplace exposure to organic chemicals in the Soviet
        Union.


Lipnick and Filov prepared a table from Lazarev’s work that shows numerous toxic effects are
associated with an increase in the lipid solubility (partition coefficient) (Exhibit 28). It is
particularly noteworthy that, as demonstrated by the previous studies by Overton and Meyer,
scientists knew at this point in time that, with an increase in the partition coefficient, lipid-
soluble chemicals bioaccumulate in both aquatic receptors and humans. That is, lipid-soluble
industrial compounds could be predicted to accumulate in environmental and human receptors as
they partitioned into fat-rich organs.




                                                                                                Page 123
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 147
Case 2:15-cv-00201-SMJ           ECF No. 382-1     filed 01/28/20       PageID.16167 Page 143 of
                                                 705
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


       Exhibit 28. Lazarev’s Increasing Partition Coefficient Correlations




Source: Lipnick and Filov 1992.[80]
Lipnick and Filov noted that Lazarev’s industrial hygiene study built on the historical work
started by the Meyer and Overton studies more than four decades earlier. Lazarev recognized the
overwhelming complexity of evaluating each of the vast number and chemically diverse
industrial chemicals to characterize the myriad toxicokinetic parameters (absorption, distribution,
metabolism, and excretion [ADME]). As this would have been a Herculean task, Lazarev
simplified the analysis of industrial compounds by exclusively focusing on lipid solubility using
the Know (Exhibit 29):

       Given this complexity, he sought to derive regular relationships between chemical
       structure and physicochemical properties that could be used in relating chemical
       structure to biological activity. Although Lazarev considered studying various
       homologous series of compounds, he concluded that this approach was not practical due
       to the infinite number of such series. Instead, he chose as his starting point Richet’s 1893
       report of an inverse relationship between water solubility and narcotic effect on small



                                                                                             Page 124
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 148
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20       PageID.16168 Page 144 of
                                                   705
                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 2
                                                                                      April 5, 2019


       fish, and the broader and more precise independent studies of Meyer and Overton
       relating partition coefficient to narcotic potency.


As noted in the previous discussions, this is the identical scientific approach that is still used
today by U.S. and E.U. regulators to predict which industrial organic compounds will
bioaccumulate in order to prevent worldwide pollution from organic compounds such as PCBs,
which were historically released into the environment in massive quantities.


  Exhibit 29. Lazarev’s Kow Equations: Physicochemical Properties, In Vitro
                           Effects, and In Vivo Effects




Source: Lipnick and Filov 1992.[80]




                                                                                               Page 125
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 149
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16169 Page 145 of
                                                  705
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


6.3.   Monsanto Must Have Known that PCBs Were Highly Lipophilic Oils,
       and Would Bioaccumulate, as Early as 1929

This section provides evidence that Monsanto must have known PCBs were lipid soluble the
entire time it manufactured PCBs, such that Monsanto must have known that PCBs would
bioaccumulate.

PCBs were initially produced by the Swann Research, Inc., starting in 1929, when a patent
application for producing an “insulating di-electric liquid” adapted “to be used as a filling
material for oil immersed transformers” was submitted by C. McCullough, et al., of the Swann
company.[69] From this very quote, Swann (later acquired by Monsanto) knew PCBs were lipid
soluble and even labeled them “oils” in the patent application.

As its patent application (Exhibit 30), Swann consistently referred to “chlorinated diphenyls” (as
they were called then, rather than biphenyls or PCBs) as “oils:”


   Exhibit 30. Excerpt from Swann Research, Inc., PCB Patent Application,
                                     1929




Source: https://patents.google.com/patent/US1836180A/en




                                                                                              Page 126
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 150
Case 2:15-cv-00201-SMJ            ECF No. 382-1     filed 01/28/20       PageID.16170 Page 146 of
                                                  705
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


From this patent, it is clear that Swann/Monsanto knew PCBs were oils and were, therefore,
lipophilic.

The next year (1930), Penning (who worked at Swann company) published a study detailing
many of the physicochemical properties of PCBs.[81] One of the properties of these newly
produced Aroclors that he emphasized was that they were lipid soluble and were miscible
(dissolved) in “a large number of organic liquids” (as only lipophilic compounds are):

        This mixture, being liquid through a wide temperature range, exhibits marked solvent
        properties, and is itself soluble in or miscible with a large number of organic liquids.


According to Penning, the Aroclor oils were stable (which led to their persistence because they
do not undergo oxidation) and remained fluid oils that were thermoplastic (they do not change
their physical state, which is an oil):

        The Aroclor oils are non-drying; they undergo no appreciable oxidation or hardening on
        exposure to air. Similarly, the Aroclor resins are apparently permanently thermoplastic.
        They undergo no further condensation or hardening on repeated melting and cooling, so
        far as experiments have been carried.


Even in 1930, PCBs were known to be insoluble in water but soluble in a “wide range of other
liquids, including practically all of the ordinary organic solvents,” as well as mineral and
vegetable oils. This was not surprising, since all scientists had known since the 15th century that
likes dissolve likes:

        The Aroclors are insoluble in water; they are also insoluble in glycerol, and not readily
        soluble (particularly those of high chlorine content) in the lower alcohols, but they are
        soluble in a very wide range of other liqids, including practically all of the ordinary
        organic solvents, solvent mixtures, and mineral and vegetable oils.




                                                                                              Page 127
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 151
 Case 2:15-cv-00201-SMJ          ECF No. 382-1         filed 01/28/20 PageID.16171 Page 147 of
                                                     705
                                                                     Richard DeGrandchamp, PhD
                                                                          Expert Opinion, Book 2
                                                                                   April 5, 2019


Exhibit 31 shows that Aroclors 1242 and 1254 were liquid oils at normal room temperature,
while other terphenyls and higher chlorinated Aroclors were waxy resins (that become oils upon
heating):


            Exhibit 31. Physical Characteristics of Chlorinated Diphenyls




Source: Penning 1930.[81]
It is also interesting to note that, from the very beginning, PCBs were promoted as additives to
surface coatings like varnishes, lacquers, and plastic resins because they were oily compounds
and would, therefore, serve to prevent cracking, whereas coatings without the oily PCBs could
become brittle. Penning described this as follows:

       PROTECTIVE COATINGS—The protective-coating industries are greatly interested in
       Aroclor, and a large amount of work is being done in this line. Quick-drying tung oil
       varnishes have been made with both the viscous (Aroclor 1254) and the resinous
       (Aroclor 4465) Aroclors, and the solubility of the viscous products in linseed and tung
       oils indicates their use as plastic resins or gums for varnishes, especially of the short oil
       type where failure is due to cracking of a brittle resin present.


Penning also highlighted numerous other applications of PCBs that were being suggested by
customers that could be used at reasonable prices:

       MISCELLANEOUS USES—Printing inks, artificial leather, leather finishing, textile
       finishing—no attempt will be made to complete the list of multitudinous projects on which


                                                                                              Page 128
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 152
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20       PageID.16172 Page 148 of
                                                  705
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


       work is being done with the Aroclors. And when it is considered that these products
       represent only one of the many types of derivatives which may be made from diphenyl,
       one gets some idea of the enormous field opened by the production of this compound at a
       reasonable price.


Monsanto took advantage of the oil–water partition coefficient of PCBs in a 1944 patent
application by Paul Benignus (a Monsanto employee).[82] In this patent, a new fungicide
application was developed based on PCBs being insoluble in water but soluble in oils (meaning
they would have a high oil–water partition coefficient). These oil–water emulsions (emulsions
refer to a fine dispersion of minute droplets of oil suspended in water, as they are immiscible)
were necessary because salts (which imparted the fumigant property) do not dissolve in PCBs,
making the addition of water necessary to dissolve the salts.

       One of the objects of the present invention is to provide a process whereby textiles,
       cordage, paper, wood and other cellulosic or part cellulosic materials may be
       impregnated with sufficient amount of relatively insoluble fungicidal agents in a single
       immersion to render the subsequently dried cellulosic material permanently and
       effectively resistant to the action of fungus and bacteria.


This fungicide emulsion was developed specifically for application to “textiles, cordage, paper,
wood and other cellulosic or part cellulosic materials.” Uses of the treated fabrics and textiles
were not specified, but it appears that any material used outside that could become wet and
encourage fungal growth were potential materials for treatment. They were also materials that
needed to be laundered or washed at some point with soap and water because Monsanto tested
them under those conditions.

Ultimately, the goal of the PCB oil–water emulsion was clear: to make the coating “permanent”
and water resistant. This new PCB-emulsion application would replace the water-soluble
fumigant formulations used at the time that were removed with washing. Thus, Monsanto not
only knew PCB had a very high oil–water partition property, but the company capitalized on this



                                                                                              Page 129
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 153
Case 2:15-cv-00201-SMJ          ECF No. 382-1      filed 01/28/20       PageID.16173 Page 149 of
                                                 705
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


specific property of PCBs to develop this new PCB-emulsion application. Benignus emphasized
these properties: [82]

       However, subsequent wetting or laundering of the fabric thus treated tends to remove the
       fungicidal or bactericidal agent and thereby to reduce drastically the resistance of the
       fabric to fungi and bacteria.


The PCB-emulsion was prepared in a range of water phase to oil phase ratios, but a 1:1 ratio of
oil–water was recommended:

       The emulsion composition of the present invention may contain any desired proportions
       of water phase to oil phase in the range of 1:4 to 4:1. A desirable proportion is that of 50
       parts of water and 50 parts of oil.


The proportion of PCBs in the emulsion could exceed 25% of the total volume:

       The quantity of chlorinated diphenyl mixture which may be employed in the composition
       may be varied over a wide range, for example, from 3% or less to 25% or more.


Monsanto clearly identified the entire range of Aroclors that were amenable to this oil–water
emulsion as it states that Aroclor 1242, 1254, and 1260 could be used:

       The chlorinated diphenyls suitable as components of the composition of this invention are
       the mixtures of chlorinated diphenyls obtained by chlorinating diphenyl and which
       mixtures contain from 20–68% of chlorine.


It is interesting to note that Monsanto claimed that this new PCB-based oil–water emulsion
would perform as advertised because the conducted tests to show the PCBs were not removed
after the fabrics were laundered. In these tests, Monsanto treated “a cotton duck fabric” and
washed it for 40 minutes at 100 degrees Celsius, and the PCB emulsion remained bound to the
material and was not significantly altered:




                                                                                             Page 130
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 154
Case 2:15-cv-00201-SMJ          ECF No. 382-1      filed 01/28/20       PageID.16174 Page 150 of
                                                 705
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


       A cotton duck fabric was impregnated with the emulsion in a vessel equipped with
       squeeze rolls and known in the art as a padder. Following the impregnation, the fabric
       was air dried. A portion of the treated fabric was laundered for 40 minutes at 100° C
       with hot soap water, rinsed four times with water and air dried. The laundering
       procedure thus employed was that known as the standard cotton wash test of the
       American Association of textile Chemists and Colorists.


In addition to the patents, Monsanto also produced numerous sales brochures for its salesmen to
share with potential customers, highlighting diverse physicochemical properties of PCBs,
including that PCBs were highly soluble in a wide range of organic fat-soluble solvents, they
were not soluble in water, and they were highly resistant to degradation. For example, a 1944
Monsanto Chemical Company “Salesmen’s Manual” for Aroclors (MONS092683) stated that
they were mixtures of compounds based on “physical properties” rather than on “chemical
composition.”[57]

                                  DESCRIPTION AND PROPERTIES

       The Aroclors are a series of chlorinated hydrocarbons based on biphenyl and terphenyl.
       They are not pure compounds but are mixtures of closely related chlorine substitution
       products manufactured essentially to a set of specifications based on physical properties
       rather than chemical composition.


Another page from this manual touts the number of organic solvents with which PCB was
miscible (Exhibit 32). Being soluble in a wide variety of industrial organic solvents like benzene,
toluene, and xylene created sales opportunities for PCBs. This highlights the fact that Monsanto
clearly knew PCBs were lipid soluble because only lipophilic compounds are miscible with
organic solvents. These were all organic solvents that were used industry-wide to dissolve oils,
fats, and other lipophilic compounds the chemical industry was manufacturing.




                                                                                             Page 131
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 155
Case 2:15-cv-00201-SMJ          ECF No. 382-1      filed 01/28/20      PageID.16175 Page 151 of
                                                 705
                                                                     Richard DeGrandchamp, PhD
                                                                          Expert Opinion, Book 2
                                                                                   April 5, 2019


      Exhibit 32. Excerpt from Monsanto Chemical Company’s Salesmen’s
                          Manual: Solubility of Aroclor 1268




Source: Monsanto Chemical Company’s Salesmen’s Manual 1944.[57]
PCBs were widely known in the scientific community to be lipid soluble. In his comprehensive
toxicity study of Aroclor 1242, Miller emphasized that PCBs were insoluble in water but soluble
in vegetable oils and “fat solvents”:[17]

       The chlorinated diphenyl used was viscous, almost water white, and clear at room
       temperature. It consisted of a mixture of isomers of diphenyl chlorinated in different
       positions and extent, with an approximate chlorine content of 42 percent and an


                                                                                            Page 132
                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 156
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20       PageID.16176 Page 152 of
                                                  705
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


       approximate empirical formula of C12H7Cl3. It was insoluble in water but soluble in
       mineral and vegetable oils, other chlorinated hydrocarbons, and fat solvents. Its specific
       gravity was 1.374 to 1.393.


7.      MONSANTO KNEW IN 1935 THAT PCBS WERE STABLE
        AND PERSISTENT LIPOPHILIC COMPOUNDS.

In addition to its very high lipid solubility, Monsanto documents demonstrate an understanding
of PCBs’ stability. In fact, Monsanto referred to PCBs as stable compounds that resist
degradation. This is the characteristic that lead to PCBs becoming a ubiquitous and worldwide
environmental contaminant. Although the first study into the widespread environmental pollution
of PCBs was triggered by Soren Jensen’s (1966) work on this topic, Monsanto should have
predicted and foreseen this result from the earliest chemical analyses of PCBs Because the
chemical structure of PCBs had been known since its synthesis in the 1800s.[50]

As an example of Monsanto’s knowledge of PCBs resistance to chemical breakdown (which was
used in sales pitch to potential customers), it prepared a 1944 sales brochure (MONS092683) to
tout the chemical stability of the PCB molecule. [57] Monsanto claimed in this brochure titled,
“Salesmen’s Manual: Aroclor Description and Properties” that one of the most “outstanding”
physicochemical properties of Aroclors was its resistance to degradation from light, water, acids
and alkalies, oxidation, and chemical action. The company was correct in 1944 to make such a
statement. However, while the chemical stability of PCBs was widely recognized by Monsanto
as a “virtue,” serving as a sales pitch for Monsanto’s Aroclors, the fact that they do not break
down when released into the environment and can survive harsh environmental conditions cause
the chemicals to be persistent in the environment.

In Monsanto’s tests to determine PCBs’ compatibility with different metals, Monsanto
(MONS092683) showed that while there was some interaction with copper, it found no evidence
of dechlorination from the biphenyl rings:[57]




                                                                                              Page 133
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 157
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16177 Page 153 of
                                                 705
                                                                     Richard DeGrandchamp, PhD
                                                                          Expert Opinion, Book 2
                                                                                   April 5, 2019


       Toward Oxidation

       When Aroclor 1254 is heated for 50 or 0 days at 150°C in the presence of oxygen and
       copper, there is likely to be some attack on the copper. Examination of Aroclor 1254
       after that period of time will usually show the presence of soluble copper. This also
       occurs with mineral oil and other insulating liquids.

       In general, even after severe oxidation conditions no evidence of chlorine splitting from
       the parent hydrocarbon has been found [emphasis added].


Likewise, PCBs were extremely resistant to degradation with high heat, as shown in Exhibit 33.


     Exhibit 33. Excerpt from Monsanto Chemical Company’s Salesmen’s
                          Manual: Stability of Aroclor 1248




Source: Monsanto Chemical Company’s Salesmen’s Manual 1944 (MONS092683).[57]
Monsanto summarized the stability of PCBs by noting four “valuable” properties, as seen in
Exhibit 34.




                                                                                            Page 134
                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 158
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16178 Page 154 of
                                                  705
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


     Exhibit 34. Excerpt from Monsanto Chemical Company’s Salesmen’s
          Manual: Valuable Properties of Chlorinated Naphthalenes and
                                   Diphenyls




Source: Monsanto Chemical Company’s Salesmen’s Manual 1944 (MONS092683).[57]
In another 1948 Monsanto Technical Bulletin (MONS 074287),[83] Monsanto extolled the fact
that Aroclor 1254 was very persistent because it was resistant to degradation from “biological
influences” and attacks by bacteria. This property is extremely important, because microbial
degradation is one of the most efficient processes for degradation of industrial chemical
compounds. In fact, many polluted sites rely on microbial degradation as a remedy selected for
cleanup.

Statements that none of the known physical mechanisms for degrading chemicals would work on
PCBs, and that PCBs do not undergo microbial degradation, indicate an understanding of PCBs’
stability and persistence. From as early as 1948, Monsanto’s documents extoll PCBs’ resistance
to microbial degradation:

       VIII. ADVANTAGES OF USING AROCLOR 1254 IN COMBINATION WITH DOP (a
       coplasticizer)

       1. Depending on the plasticizer ratios used as indicated above, it is possible to save
           from $1 to $2 per cubic foot of plastic.




                                                                                             Page 135
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 159
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20       PageID.16179 Page 155 of
                                                 705
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


       2. Aroclor 1254 offers superior pigment grinding and pigment dispersing qualities in
           preparing the organosol.
       3. The use of Aroclor 1254 in these plastics markedly reduces their susceptibility to
           burning.
       4. Aroclor offers outstanding electrical properties and resistance to organism attack.
       5. Aroclor offers toughness and tensile strength and in other respects the over-all
           qualities of the plastic such as “hand”, flexibility and gloss are maintained.
       6. Aroclor 1254 resists attack by biological influences.


Most organic compounds breakdown and are detoxified in the environment by microbial
degradation. Not only were PCBs highly resistant to “microorganism attack” but Monsanto
believed that PCBs could actually kill microorganisms (PCB-ARCH0232927). In a 1948 letter
to Dr. Leake of the U.S. Department of Agriculture (MONS 1987737), Dr. Benignus stated that
work had been ongoing to evaluate Aroclor 1242 as a pesticide (miticides, larvicides, and
mosquito repellents):[84]

       During a recent trip to Washington, we had opportunity to discuss with Dr. E.E. Knipling
       the work done with Aroclors at Orlando, Florida, as lousicides, miticides, larvicides and
       mosquito repellents given in the USDA Report E-733.


and

       Although the biphenyl Aroclors, and especially the lower chlorinated members of the
       series are known to possess activity as lousicides, miticides, larvicides and show
       synergistic action on nicotine, these properties seem to diminish with higher
       chlorination…


In addition, Monsanto was in the process of determining the solubility of Aroclors in DDT and
even provided PCBs to the Department of Agriculture so the agency could perform its own tests.




                                                                                             Page 136
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 160
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20       PageID.16180 Page 156 of
                                                 705
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


       In accordance with Dr. Knipling’s suggestions, we are sending you without charge one
       gallon each of Aroclors 1221, 1232, 1242 and 1248 and also one gallon of MB-40. Our
       laboratory is scheduled to determine the solubility of DDT in the various Aroclors and
       also check the similar solubility in MB-40. It is our understanding that MB-40 will
       dissolve about 20 percent by weight of DDT. MB-40 is considered to be relatively non-
       phytotoxic.


In a 1950 Monsanto Technical Bulletin (PCB-ARCH-EXT0020686), Monsanto again
highlighted the fact that Aroclors could kill soil microbes—the very microbes that were
responsible for PCB degradation—even labeling them as “soil-poisons.”[85]

       AROCLORS* USED IN COMBINATION WITH SANTOPHEN* 20
       (PENTACHLOROPHENOL TECHNICAL) IN THE PREPARATION OF WOOD-
       TREATING FORMULATIONS AND SOIL-POISONS


In addition to insecticidal properties, Monsanto must have conducted tests to ensure PCBs were
stable in soil, since PCBs would not have commercial value as pesticides if they underwent
environmental degradation:

       Liquid Aroclors such as Aroclor 1242 are highly efficient soil-poisoning agents used to
       treat soil to protect wood against attack by termites.


In a 1953 technical bulletin (TOWOLDMON0037820), Monsanto promoted the use of Aroclors
as pesticide “extenders” to be mixed with Lindane (a pesticide):[86]

       Synergism, however, cannot be readily predicted and the possibility of synergism in this
       Aroclor-lindane mixture is at the present time being investigated by the Bureau of
       Entomology and Plant Quarantine.


Although the document primarily referred to Aroclor 5460 (which is a terphenyl), it does
mention using Aroclors 1254, 1260, and 1268.



                                                                                             Page 137
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 161
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16181 Page 157 of
                                                 705
                                                                     Richard DeGrandchamp, PhD
                                                                          Expert Opinion, Book 2
                                                                                   April 5, 2019


In 1961, Monsanto explicitly promoted the fact that Aroclors were “just about the most
unreactive materials ever synthesized” and resistant to degradation in an advertisement in
Chemical & Engineering News (PCB-ARCH0232927).[87] The blaring heading stated:

                 “THE UBIQUITOUS AROCLOR “GENIE” DOES IT AGAIN!
                                SECRET OF THE SORCERY?”


Monsanto claimed that Aroclors were just about the most “unreactive materials ever
synthesized.” According to Monsanto, they “stubbornly refuse to volatilize, oxidize, hydrolyze,
harden, disintegrate, burn, condense, or corrode anything!”


8.      MONSANTO MUST HAVE KNOWN BY 1945-1950 THAT
        PCBS BIOACCUMULATE AND BIOMAGNIFY.

This section will show that, by 1945-1950, Monsanto must have known that PCBs would
bioaccumulate in the environment given 1) the chemical’s similarity to DDT and 2) knowledge
in the scientific industry that DDT bioaccumulated and biomagnified in the food web.

Between 1945 and 1950, an explosion of peer-reviewed scientific studies provided definitive
proof that a highly lipophilic and persistent chlorinated organic compound (DDT) would
bioaccumulate and biomagnify in the food web. From the start, all DDT investigations singled
out lipid solubility as the one property responsible for DDT bioaccumulation and
biomagnification. By 1944, Monsanto was producing both DDT and PCBs;[88] both chemicals
have very similar chemical structures and nearly the same lipid solubility. Based on my research,
the entire scientific and regulatory community was keenly aware of DDT’s ability to
bioaccumulate and biomagnify based on its lipid or fat solubility (Woodard 1945; Bishopp
1946).[89], [90] Given that PCBs have similar chemical structures and nearly identical lipid
solubility, Monsanto must have known that PCBs would bioaccumulate and biomagnify if
released into the environment. Given that PCBs have similar chemical structures and nearly




                                                                                            Page 138
                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 162
Case 2:15-cv-00201-SMJ           ECF No. 382-1      filed 01/28/20      PageID.16182 Page 158 of
                                                  705
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


identical lipid solubility, Monsanto must have known that PCBs would bioaccumulate and
biomagnify if released into the environment.

As discussed in the previous sections, the lipid solubility of PCBs was the only physicochemical
laboratory information that would have been necessary for Monsanto to predict the
bioaccumulation of PCBs into animals and humans, and as discussed above, Monsanto must
have been aware by 1935 that PCBs were lipid soluble.

Starting in 1944, new and empirical information was published in the major peer-reviewed
scientific journals proving that a lipophilic compound would bioaccumulate and biomagnify.
These studies analyzed DDT.

By about 1950, the amassed published studies left no doubt in the scientific and regulatory
communities that DDT was highly bioaccumulative and biomagnified in the food web. Even the
earliest studies proved this fact; by around 1946, when the question of bioaccumulation was
definitively answered, attention focused on how far up and how fast DDT traveled up the food
chain. With the alarming answer that DDT could easily biomagnify between species by 10- or
100-fold and very rapidly contaminate the entire food web, the questions very quickly moved to
human exposures and health. The questions of whether DDT was absorbed through the placenta
to expose the human fetus and whether it was secreted into breast milk were also answered in a
quick succession of studies. Science is typically cautious, methodical, and slow, but the answers
to all these questions regarding DDT were answered almost immediately in by 1950. Afterword,
there were few remaining questions regarding bioavailability and biomagnification. Next
scientific investigation turned to determining the toxic effects associated with the inexorably
bioaccumulated DDT in humans and the U.S. food supply. In this section, I summarize the most
salient aspects of the published research dealing with bioaccumulation and biomagnification
during 1945–1950. Given the similarities between DDT and PCBs, the industry-wide knowledge
of DDT bioaccumulating and biomagnifying, and the fact that Monsanto manufactured DDT,
Monsanto must have known by 1945-1950 that PCBs would bioaccumulate and biomagnify if
released into the environment.




                                                                                             Page 139
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 163
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16183 Page 159 of
                                                  705
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


DDT was first synthesized in 1874, but its effectiveness as an insecticide was only discovered in
1939. Shortly thereafter, and particularly during World War II, chemical companies in the United
States began producing massive quantities of DDT to control insects that were responsible for a
wide variety of vector-borne diseases such as typhus and malaria in order to protect U.S. troops
fighting abroad. After 1944, DDT production shifted to widespread commercial use, and massive
amounts of DDT were intentionally released into the environment to kill insects. Although DDT
was assumed to be safe during wartime exposure, the Department of Defense conducted no
studies related to the impacts of DDT on the environment or food web, or any short-term or
chronic toxicity studies. Determinations regarding the toxicity and safety of DDT were largely
based on a few acute lethality studies. It was only after 1944-1945 when commercial production
began in earnest for several chemical companies (as noted previously Monsanto’s production
began in 1944), that numerous scientific studies were launched. These studies focused on the
impacts of DDT on the environment, environmental terrestrial and aquatic receptors, livestock,
and the food supply, as well as human exposures.

Massive quantities of DDT were released into the environment from 1945 to 1972. EPA
states:[91]

       After 1945, agricultural and commercial usage of DDT became widespread in the U.S.
       The early popularity of DDT, a member of the chlorinated hydrocarbon group, was due
       to its reasonable cost, effectiveness, persistence, and versatility. During the 30 years
       prior to its cancellation, a total of approximately 1,350,000,000 pounds of DDT was used
       domestically.

Although it is widely assumed that Rachel Carson’s book Silent Spring started the push to ban
DDT, that effort started more than a decade before. In the late 1950s, regulatory action was
initiated to limit environmental uses; by 1972, DDT was banned. The EPA provides a brief
summary of DDT’s historical use and ultimate ban:[92]

       The U.S. Department of Agriculture, the federal agency with responsibility for regulating
       pesticides before the formation of the U.S. Environmental Protection Agency in 1970,



                                                                                             Page 140
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 164
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20       PageID.16184 Page 160 of
                                                  705
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


       began regulatory actions in the late 1950s and 1960s to prohibit many of DDT's uses
       because of mounting evidence of the pesticide's declining benefits and environmental and
       toxicological effects. The publication in 1962 of Rachel Carson’s Silent Spring stimulated
       widespread public concern over the dangers of improper pesticide use and the need for
       better pesticide controls.

       In 1972, EPA issued a cancellation order for DDT based on its adverse environmental
       effects, such as those to wildlife, as well as its potential human health risks. Since then,
       studies have continued, and a relationship between DDT exposure and reproductive
       effects in humans is suspected, based on studies in animals. In addition, some animals
       exposed to DDT in studies developed liver tumors. As a result, today, DDT is classified
       as a probable human carcinogen by U.S. and international authorities.


EPA provides a short chronological summary of the regulatory action milestones taken as early
as 1957 to protect “aquatic areas:”


       Initial Federal Regulatory Actions


The Federal Government has not been oblivious to the hazards of DDT use as is indicated by
various Government studies and actions undertaken since the late 50s.


   1. In 1957, as a matter of policy, the Forest Service, U.S. Department of Agriculture
       (USDA), prohibited the spraying of DDT in specified protective strips around aquatic
       areas on lands under its jurisdiction.


   2. In 1958, after having applied approximately 9-1/2 million pounds of the chemical in its
       Federal-State control programs since 1945, USDA began to phase out its use of DDT.
       They reduced spraying of DDT from 4.9 million acres in 1957 to just over 100,000 acres
       in 1967 and used persistent pesticides thereafter only in the absence of effective
       alternatives. The major uses of DDT by the Forest Service have been against the gypsy
       moth and the spruce budworm. The development of alternative pesticides such as


                                                                                              Page 141
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 165
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20 PageID.16185 Page 161 of
                                                 705
                                                                Richard DeGrandchamp, PhD
                                                                     Expert Opinion, Book 2
                                                                              April 5, 2019


    Zectran, which was in operation in 1966, contributed to further reduction in DDT use by
    the Department.


 3. In 1964, the Secretary of the Interior issued a directive stating that the use of chlorinated
    hydrocarbons on Interior lands should be avoided unless no other substitutes were
    available. This regulatory measure, as well as others which followed, was reaffirmed and
    extended in June 1970, when the Secretary issued an order banning use of 16 types of
    pesticides, including DDT, on any lands or in any programs managed by the
    Department's bureaus and agencies.


 4. Between November 1967 and April 1969, USDA canceled DDT registrations for use
    against house flies and roaches, on foliage of more than 17 crops, in milk rooms, and on
    cabbage and lettuce.


 5. In August 1969, DDT usage was sharply reduced in certain areas of USDA's cooperative
    Federal-State pest control programs following a review of these programs in relation to
    environmental contamination.


 6. In November 1969, USDA initiated action to cancel all DDT registrations for use against
    pests of shade trees, aquatic areas, the house and garden and tobacco. USDA further
    announced its intention to discontinue all uses nonessential to human health and for
    which there were safe and effective substitutes.


 7. In August 1970, in another major action, USDA canceled Federal registrations of DDT
    products used as follows: (1) on 50 food crops, beef cattle, goats, sheep, swine, seasoned
    lumber, finished wood products and buildings; (2) around commercial, institutional, and
    industrial establishments including all nonfood areas in food processing plants and
    restaurants, and (3) on flowers and ornamental turf areas.




                                                                                            Page 142
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 166
Case 2:15-cv-00201-SMJ          ECF No. 382-1      filed 01/28/20       PageID.16186 Page 162 of
                                                 705
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


EPA highlights the fact that DDT was largely banned in 1972 because it was lipid soluble and
bioaccumulated in animals and humans—the same reasons PCBs were banned just 5 years later.

DDT and PCB are very similar compounds. Because of their similar lipid solubilities, both
chemicals are bioaccumulative and persist in the body for long periods of time. In fact, DDT and
PCBs are still detected in blood samples today, even though both were banned approximately 50
and 40 years ago, respectively.[93]

In this section, I have reconstructed the historical state of the science of DDT research. My
historical reconstruction begins in 1945, after Monsanto began producing DDT, and continues
through about the next 5 years—to 1950—at which point an overwhelming cache of studies were
published and available. It should be noted that after 1950, hundreds of DDT studies were
published, but they only refined what scientists already knew about the chemical’s
bioaccumulation and biomagnification properties.

My initial query of published studies in the National Library of Medicine (PubMed) revealed an
extensive database of peer-reviewed published works on DDT during 1945–1950. In just this 5-
year period, 700–800 studies were published on numerous aspects of DDT. This is an
extraordinary number of studies published over such a short period of time. This large collection
studies indicates that: 1) the Department of Defense had not conducted many toxicity studies on
DDT before 1945 and 2) the initial findings on the potential for bioaccumulation and toxicity in
1945 launched several new studies in many different directions. After vetting the larger database
of DDT publications, I identified those that provided the clearest empirical evidence of
contemporary knowledge.

Given the similar chemical characteristics of DDT and PCBs, and the knowledge held by the
scientific industry during 1945-1950, Monsanto must have known during that period that PCBs
would bioaccumulate and biomagnify in people and animals if released into the environment.




                                                                                             Page 143
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 167
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20       PageID.16187 Page 163 of
                                                  705
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


8.1.   PCBs and DDT Share a Similar Chemical Structure.

As an insecticide, DDT was produced in a technical grade mixture comprising up to 14 similar
chemical compounds, of which only 65–80% was the active ingredient, p,p’-DDT. As shown in
Exhibit 35, DDT is a relatively simple organic chemical compound: two phenyl groups are
attached to trichloroethane. The chemical structure of DDT is similar—but not identical—to that
of PCB in that both contain phenyl rings.[67], [94]


                  Exhibit 35. Chemical Structures of DDT and PCB




Source: ATSDR 2000, 2002.[67], [94]
Both DDT (technical grade) and PCBs (as Aroclors) were complex mixtures of many closely
related individual chemical compounds. Theoretically, it is possible to synthesize 45
dichlorodiphenyl trichloroethanes by virtue of different chlorine substitutions made on the two
phenyl rings.[95] Likewise, 209 possible different individual PCB congeners can be synthesized,
depending on the number and location of chlorine molecules on the biphenyl rings. Different
Aroclor formulations were produced for different industrial uses; while each Aroclor mixture
differs slightly, they all share physicochemical properties of being highly lipophilic, very stable,
and virtually resistant to environmental degradation. Accordingly, these properties are the
primary focus of this section of my report because they govern bioaccumulation,
biomagnification, and environmental persistence.




                                                                                               Page 144
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 168
Case 2:15-cv-00201-SMJ              ECF No. 382-1     filed 01/28/20     PageID.16188 Page 164 of
                                                    705
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


Both DDT and PCBs are highly lipophilic. Exhibit 36 shows that DDT and Aroclors 1242, 1254,
and 1260 have very similar partition coefficients; thus, they are all similarly absorbed into
biological systems.


    Exhibit 36. Octanol-Water Partition Coefficients: Comparing DDT and
                                      Aroclor

              Octanol-water partition                  Aroclor      Aroclor       Aroclor
                      coefficient            DDT         1242          1254         1260

                      Log Kow                6.9          5.6          6.5           6.8

Source: Sources:        ATSDR 2002, 2014.[65], [96]
Monsanto, as a manufacturer of both DDT and PCBs, must have known about this similar
characteristic of PCBs and DDT early on. Chiefly, because both compounds share the same
physicochemical property of lipid solubility and dissolve in the same solvents.

In 1943, (a year before Monsanto started producing DDT), Haller and Busbey described the
solubility of DDT as:[97]

       practically insoluble in water, but is soluble in a wide variety of organic solvents, such as
       acetone, benzene, xylene, chloroform, carbon tetrachloride, vegetable oils, petroleum
       oils, and many others. Crude or unrefined kerosene can be used to prepare solutions
       containing 5 percent of DDT, but refined kerosenes require the addition of 10 to 20
       percent of an auxiliary solvent. For this purpose, xylene, cyclohexanone, and alkylated
       naphthalenes have been used.


Monsanto sales brochures explained that PCBs were soluble in the very same organic solvents
(MONS092683).[57] This common characteristic would have signaled a similar likelihood of
bioaccumulation.




                                                                                              Page 145
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 169
Case 2:15-cv-00201-SMJ               ECF No. 382-1        filed 01/28/20       PageID.16189 Page 165 of
                                                        705
                                                                             Richard DeGrandchamp, PhD
                                                                                  Expert Opinion, Book 2
                                                                                           April 5, 2019


8.2.       State of the Science, 1945–1950

Insecticidal preparations containing DDT were first brought to the attention of the U.S.
Department of Agriculture in October 1942 by the Geigy Co., Inc., New York, NY.[95] From the
start, DDT proved to be a very effective insecticide. Once the effectiveness was proved, and
DDT started to enjoy wide use in the United States, demand increased, and production soon
exploded. Soon afterward, other chemical companies started their own DDT production. One of
these companies was Monsanto, which produced DDT from 1944–1957.11 According to
Monsanto’s corporate representative, Monsanto was aware of the DDT literature during this time
period.12

For insecticidal use, DDT was produced in a technical grade mixture comprising up to 14 similar
chemical compounds, of which only 65–80% was the active ingredient, p,p’-DDT. As shown in
Error! Reference source not found., DDT is relatively simple organic chemical compound:
two phenyl groups are attached to trichloroethane.

Early warnings about DDT use started in 1945–1946. DDT’s effectiveness in controlling disease
transmitted by insects was widely hailed from the very start, but many scientists, public health
officials and environmental agencies urged that only low volumes be used to prevent widespread
environmental releases. This was because many early studies showed that DDT could kill both
terrestrial animals and fish.[98], [99] Moreover, warnings were issued in 1946 (2 years after
Monsanto started DDT production) that humans should not come into contact with the oil-DDT
formulation because it was lipid soluble and would be readily absorbed through the skin. In a
1946 editorial in the American Journal of Public Health,[100] the American Public Health
Association (APHA) stated that DDT is “definitely toxic to man and domestic animals” and that
it should not be allowed to get into foods or “applied to the skin in an oil solution.” Furthermore,
the editorial noted:




11
     https://monsanto.com/company/media/q/what-is-monsantos-opinion-on-agent-orange-and-ddt/
12
     Kaley Deposition, Colella v. Monsanto, 11/17/2011, pages 41-43.


                                                                                                     Page 146
                                                                   Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude R. DeGrandchamp Expert Testimony - 170
Case 2:15-cv-00201-SMJ              ECF No. 382-1       filed 01/28/20      PageID.16190 Page 166 of
                                                      705
                                                                          Richard DeGrandchamp, PhD
                                                                               Expert Opinion, Book 2
                                                                                        April 5, 2019


           Therefore, it is important that the suggestions of the Insecticide Division of the
           Department of Agriculture with regard to standardization and labelling be enforced; and
           that DDT sprays be not used on cabbage or similar vegetables after the heads have
           formed, or on crops to be fed to stock, until more is known of their limits of tolerance.


This caution was warranted because so little was known about DDT. Indeed, even the early
studies investigating how DDT actually killed insects were not successful in revealing the
mechanism of action. What was known, however, was that DDT must penetrate the insect
skeleton and be absorbed into the fat-containing nervous system in order for DDT to kill insects;
this penetration was due to the lipid solubility property of DDT.

Kirkwood and Phillips (1946)[101] studied the insecticidal properties of DDT and noted that the
earlier insecticidal mechanism proposed by Lauger (1944)[101] was due to the “lipoid” property,
stating:

           Lauger’s suggestion is an extension of the Meyer-Overton theory of the mechanism of
           transportation and “storage” of the general anesthetics. He presented evidence to show
           that DDT acts on the insect’s nervous system…This evidence points rather definitely to a
           relationship between lipoid affinity and insecticidal activity and as such offers an
           explanation for the mechanism of action of 1, i-bis(pchlorophenyl) 2,2, 2-trichloroethane
           and related insecticides as suggested by Lauger.


In other words, DDT’s effectiveness as an insecticide was due to its lipid solubility -- not to a
newly developed chemical/biological mechanism.

Two of the earliest studies to evaluate the lipid-solubility property of DDT that governed its
bioabsorption and toxicity were published in 1944 (when Monsanto started production) by Smith
and Stohlman[102] and by Nelson et al.[103] These studies were published the year Monsanto
commenced DDT production.




                                                                                                 Page 147
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 171
Case 2:15-cv-00201-SMJ            ECF No. 382-1      filed 01/28/20       PageID.16191 Page 167 of
                                                   705
                                                                         Richard DeGrandchamp, PhD
                                                                              Expert Opinion, Book 2
                                                                                       April 5, 2019


Smith and Stohlman noted that DDT was absorbed through the skin and that it had a “cumulative
action,” indicating that its lipid solubility would cause it to accumulate until toxic concentration
levels were reached:[102]

       The toxicity of this compound, its cumulative action, and its absorbability through the
       skin under a variety of conditions of external application have made it desirable to devise
       a method for its identification in the tissues and body fluids.


DDT was not absorbed from the gastrointestinal tract in a water suspension but was absorbed
when in a DDT-oil solution:

       Gastro-intestinal absorption when given in aqueous suspension is irregular and poor,
       consequently the toxicity of the substance when given in this manner is much lower than
       when given in olive oil.


DDT’s toxicity was only seen with cumulative exposure as it built up in the body to toxic
concentrations, which took 18–80 days:

       The effects of DDT in experimental animals are cumulative, and small single doses given
       repeatedly lead to chronic poisoning. In a group of 10 rats of about 80 gm. weight, DDT
       fed at a level of 0.1 percent in a semisynthetic adequate diet containing 18 percent
       protein as casein was uniformly fatal in from 18 to 80 days…In rabbits the daily oral
       administration of 50 mg. per kg. in olive oil, a dose which by itself produces only slight
       or no demonstrable effects, resulted in cumulative effects terminating in death in from 15
       to 23 days after a total dose of from 0.75 to 1.25 gm. per kg. had been given.


Smith and Stohlman concluded that DDT should be regarded as a health hazard because of its
lipid solubility and cumulative toxicity:

       The toxicity of DDT combined with its cumulative action and absorbability from the skin
       places a definite health hazard upon its use.



                                                                                              Page 148
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 172
Case 2:15-cv-00201-SMJ                 ECF No. 382-1          filed 01/28/20         PageID.16192 Page 168 of
                                                            705
                                                                                   Richard DeGrandchamp, PhD
                                                                                        Expert Opinion, Book 2
                                                                                                 April 5, 2019


Nelson et al. also stated that the lipid solubility of the oil-DDT solution controls toxicity and that
powdered DDT applied to skin does not cause systemic toxic effects:[103]

         Lesions caused by DDT in this group were relatively slight, probably because of poor
         absorption of dry DDT as compared with that dissolved in corn oil.


In the next year, study designs shifted from using laboratory animals to more environmentally
relevant exposures in livestock. Based on the lipid solubility, investigators were interested in
quantifying the magnitude of bioaccumulation and biomagnification as DDT was transferred
through food chains.

In 1945, Dr. Woodard and his colleagues at the Division of Pharmacology at the U.S. Food and
Drug Administration (FDA) published the seminal work on DDT bioaccumulation in breast
milk.[89] They theorized that the lipid solubility of DDT enables it to be absorbed into the
female body, where it bioaccumulates in the fat-rich breast tissue during pregnancy and that
stored DDT is secreted into breastmilk. The DDT in breastmilk would then be absorbed by the
suckling offspring to bioaccumulate in the bodies of offspring. This study showed not only that
DDT could be transported through livestock and food chains to ultimately target human
newborns, but that absorption by livestock could be very significant.13

Woodard et al. showed that when dogs were administered DDT for periods of time ranging from
138 days to 2 years, the pups readily bioaccumulated DDT in significant amounts; the DDT was
stored in the dogs’ fat tissues. Furthermore, DDT was eliminated only slowly from those stores
after exposure was discontinued.

Perhaps more alarming—because of the obvious potential for exposures to human newborn
children—was the degree to which DDT was secreted into the breastmilk of a lactating female
dog. This finding obviously had real-life implications for environmental biological systems, as
well as for humans. DDT was soon found to contaminate not only the environment but the U.S.

13
  This study was published around the same time that Monsanto started DDT production. Furthermore, it was
published in Science, one of the most prestigious and widely read scientific journals. Science is the official journal
of the American Association for the Advancement of Science [AAAS].


                                                                                                             Page 149
                                                                       Decl. of A. Miller in Support of Daubert Motion
                                                                 To Exclude R. DeGrandchamp Expert Testimony - 173
Case 2:15-cv-00201-SMJ                 ECF No. 382-1         filed 01/28/20       PageID.16193 Page 169 of
                                                           705
                                                                                Richard DeGrandchamp, PhD
                                                                                     Expert Opinion, Book 2
                                                                                              April 5, 2019


food supply, where women of childbearing age could bioaccumulate DDT and expose their
offspring. This first study in dogs seemed to cause considerable concern for public health
professionals; as in dogs, human breast milk has a high fat content and could likewise
bioaccumulate DDT.

What prompted this study is noteworthy and pertinent to this case. Woodard cited one property
as governing bioaccumulation of organic compounds: lipid solubility. He predicted that, based
on the single property of lipid solubility, DDT would be bioaccumulative because “The high
lipoid-water distribution ratio of DDT suggested that it might be preferentially stored in the
adipose [fat] tissues of mammals fed DDT.” In other words, he made the logical prediction that
DDT bioaccumulates based on its lipid solubility and that DDT is stored in fat.14

               ACCUMULATION OF DDT IN THE BODY FAT AND ITS APPEARANCE IN THE
                                                     MILK OF DOGS

           The high lipoid-water distribution ratio of DDT suggested that it might be preferentially
           stored in the adipose tissues of mammals fed DDT. The toxicological behavior of this
           compound pointed also to the possible deposition in body fat.


Because the dogs were fed DDT, it meant that it was well absorbed from the gastrointestinal
tract, distributed in blood, and stored in fat tissue. Exhibit 37 shows that extremely high levels of
DDT were detected in fat, with the DDT fat concentration in one dog reaching 4,940 ppm when
dosed at 80 mg/kg-day. This means the DDT not only bioaccumulated but also biomagnified.
Even after the DDT exposure was terminated for approximately 3 months (80 days), 1 of the 2
dogs still had fat levels of 13 ppm. Both dogs secreted DDT metabolites after dosing was
discontinued.




14
     Given PCBs’ known lipid solubility, the same prediction could have made that very same year regarding PCBs.


                                                                                                        Page 150
                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                To Exclude R. DeGrandchamp Expert Testimony - 174
Case 2:15-cv-00201-SMJ             ECF No. 382-1     filed 01/28/20     PageID.16194 Page 170 of
                                                   705
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


  Exhibit 37. Excerpt from Woodard et al.: Bioaccumulation of DDT by Dogs




Source: Woodard et al. 1945.[89]
A further analysis of different fat stores revealed that DDT was distributed uniformly throughout
the body, as it was detected in both subcutaneous (skin) and intraperitoneal (abdominal) fat.

Woodard confirmed his assumption that the lipophilic property of DDT is the sole determinant
governing bioaccumulation and toxicity because no animals died when dogs were fed dry solid
DDT (0/4 dogs), whereas the oil-DDT formulation resulted in the deaths of 14 out of 16 dogs.

In their investigation of the toxicokinetics of DDT, Woodard et al. found that a lactating dog
dosed with 80 mg/kg-day-DDT secreted DDT into breast milk at concentrations of 40–60 ppm.
In another lactating dog, a single dose of 50 mg/kg-day produced a milk concentration of 50 ppm
in just 24 hours, demonstrating that not only was DDT readily absorbed, distributed, and secreted
into the milk of lactating animals, but that the transfer was very rapid. Obviously, this shows that
the DDT that had rapidly accumulated in the bitch was transferred to her litter of pups and that
the same could be expected in humans.

A similar study published in 1945 by Telford and Guthrie also showed that DDT was quickly
absorbed and “transmitted through the milk of white rats and goats” to their suckling




                                                                                             Page 151
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 175
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16195 Page 171 of
                                                  705
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


young.[104]. This study was important because it was an “environmental” study on livestock that
represented the fate and transfer of DDT in the food chain.

In the Telford and Guthrie study, DDT-induced tremors were used as the proxy metric for
absorption (instead of direct DDT fat and milk analysis); exhibitions of excitation of the central
or peripheral nervous system by the animals would indicate high absorption. Female rats with a
1-day-old litter were fed DDT and developed tremors between 6 and 13 days; their nursing
young developed tremors between 14 and 15 days. Telford and Guthrie concluded that DDT was
rapidly absorbed in the dams and transferred into the milk, stating, “Evidence was thus obtained
that the toxic principle was transmitted through the mothers’ milk, since the young showed toxic
symptoms before weaning.”

In addition, Telford and Guthrie revealed that DDT bioaccumulates and continues to
bioaccumulate with chronic dosing, and that it can be transferred between species. When the
researchers fed DDT to goats and then fed the goat milk to rats, the rats developed tremors and
died within 2–9 days; milk from goats fed DDT for longer periods was more toxic. Telford and
Guthrie stated:

       Milk obtained from goats having received these dosages from 21 to 26 days was much
       more toxic than milk obtained from animals subjected to shorter periods of treatment.
       This indicated that DDT continued to bioaccumulate with continued exposures and once
       in fat tissue it remained for significant periods of time and was not rapidly eliminated.


Telford and Guthrie also showed that the DDT can be continuously transported through the food
chain, and their findings showed biomagnification. For example, milk from a goat dosed with
DDT for only 25 days was given to a “half-grown kitten,” the kitten died within 3 days,
indicating that the DDT level in the breast milk was very high. When goats were administered
feed contaminated with DDT and the collected goat milk was fed that to parturient rats (about to
give birth), the suckling rat pups exhibited DDT toxicity.




                                                                                             Page 152
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 176
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20       PageID.16196 Page 172 of
                                                  705
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


Like Woodard et al. (1945),[89] Telford and Guthrie also concluded that the lipid-solubility of
DDT controls bioabsorption and produces the toxic effects they observed, stating:[104]

       There is evidence that the toxic principle is concentrated in the fat globules of the milk,
       for butter, prepared from the milk of goats under similar treatment, when fed to rats
       produced typical tremors in the latter within 24 hours.


Telford and Guthrie noted that their findings had real-life implications for the transfer of DDT
through the environment and, ultimately, for exposure to humans:

       The data strongly suggest the need for more intensive research on the toxicity of milk
       from dairy cows ingesting DDT residues either from sprayed or dusted forage plants or
       from licking themselves after being sprayed or dusted with this insecticide.


These studies compelled other scientists to focus on environmental exposures and to determine
whether the U.S. food supply was now at risk. As indiscriminant use of DDT was expanding,
with large regional areas contaminated by widespread airborne spraying of DDT, pollution was
now being taken seriously. The focus of scientific investigations turned to measuring the
concentrations of food residues and making a determination regarding whether DDT residues in
different commodities in the U.S. food supply could pose risks to the general population.

In a second June 1946 editorial in the American Journal of Public Health, the APHA took a
position on protecting human health from exposure to, and toxicity from, DDT.[90] This was
essentially a cautionary statement noting that, while DDT was a “wonder insect killer,”
exposures to humans was a real concern and must be taken into account. APHA believed it was
its professional responsibility to issue a caution that DDT is highly lipophilic and will
bioaccumulate and biomagnify if used to spray crops or directly applied to human skin in an oil-
DDT formulation because no regulations existed in 1946 regarding the judicious and safe use of
DDT. The other emerging concern was that DDT was persistent.




                                                                                              Page 153
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 177
Case 2:15-cv-00201-SMJ          ECF No. 382-1         filed 01/28/20     PageID.16197 Page 173 of
                                                    705
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


The editorial was written by Dr. Bishopp. The APHA specifically reached out to Dr. Bishopp
(who was at the U.S. Department of Agriculture; the agency that had primacy over how DDT
could be used) to prepare a Special Review Article. To summarize, Bishopp issued a forewarning
that DDT posed real threats to public health because it was being released in massive levels to
the environment. This could have catastrophic consequences. He noted that while DDT is a very
powerful weapon against disease-carrying insects, scientists needed to begin looking more
carefully at the potential human health impacts.

Bishopp also issued a prescient forewarning in 1947 about the longevity of environmental
contamination from widespread use of DDT. This warning would prove to be correct. Although
Bishopp could not know at the time, the one physical characteristic of DDT he noted was its
“persistence,” which would later cause DDT to be identified as a global pollution problem (as
would PCBs). Bishopp noted that, while persistence was an excellent property for DDT as an
insecticide, great care should be exercised to prevent contamination of the U.S. food supply—
with specific reference to protecting livestock. He stated:

       One of the outstanding characteristics of DDT is its persistence. In fact, this is perhaps
       the major element in making it superior to many other insecticides. This persistence,
       however, makes it necessary to use care when applying it on crops or products intended
       for food or feed…The Bureau of Entomology and Quarantine does not recommend DDT
       for use on cabbage or similar vegetables after the heads or other edible parts are formed.
       Likewise, that bureau does not recommend its use on alfalfa, corn, or other crops to be
       fed to stock, especially dairy animals, until more is learned of the fate of small amounts
       ingested, especially with fatty materials.


By 1947, even major chemical companies were actively participating in, and funding research
on, the topics of bioaccumulation, biomagnification, and human health risks from DDT. For
example, American Cyanamid Company provided funding for a study by Howell et. al (1947) to
investigate DDT bioaccumulation into cows and subsequent milk contamination. [105] This
study was launched under actual environmental exposure conditions to determine whether the
DDT sprayed on cows (to kill flies) was absorbed by the cows and secreted into milk that could


                                                                                              Page 154
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 178
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20      PageID.16198 Page 174 of
                                                   705
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


potentially reach U.S. consumers. Spraying cows and dairy barns with DDT was becoming a
concerning practice by 1947 as a method to control flies in dairy barns, as Howell noted:

        considerable interest was created in the possibility that cows sprayed with this insecticide
        for fly control might produce milk containing toxic amounts of DDT.


Alarmed by earlier findings that lipid-soluble DDT was readily absorbed through the skin of
other livestock and laboratory animals, Howell et al. initiated a series of investigations to
determine whether DDT sprayed on the hides of cows absorbs and bioaccumulates. The
researchers stated their concern:

        When it was shown that DDT may be absorbed through the skin of animals and that
        animals fed massive doses of this material produced milk containing toxic doses of DDT,
        considerable interest was created in the possibility that cows sprayed with this insecticide
        for fly control might produce milk containing toxic amounts of DDT. To test this
        hypothesis a cooperative experiment was planned to show the effects of very heavy
        spraying and also the effects of the spraying schedule suggested for hornfly control in
        this area.


The results reported by Howell et al. show detections of DDT in milk from all cows after the 3-
week exposure period during which cows were either sprayed daily or every 14 days with
varying DDT concentrations ranging from 0.25–5.0% DDT, which corresponded to the actual
exposure conditions that farmers were using. These exposures resulted in all cows secreting DDT
in milk, with a maximum concentration of 33.6 ppm in milk from a cow sprayed for 20 days.
[105]

Their findings also showed that once cows were sprayed and bioaccumulated DDT into their
fattissue, the DDT remained and was not quickly eliminated. DDT was still detected in the milk
for at least another 3.5 months (120 days). Daily measurements showed that DDT-contaminated
milk was still detected on December 1, although DDT exposure had been terminated on
September 30. [105]


                                                                                              Page 155
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 179
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20       PageID.16199 Page 175 of
                                                  705
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


In addition to the concerns regarding bioaccumulation of lipophilic DDT in milk (which was
confirmed in 1946), scientists were concerned about the U.S. meat supply and predicted that beef
muscle fat could also be contaminated. A study by Carter et al. (1948)[106] showed that DDT
remained resistant to degradation, no matter the method of cooking, once DDT was absorbed
into muscle fat tissue: “The results of the chemical analyses, given in Table 1, indicate that the
DDT in the beef was not materially decomposed or lost during the cooking.” When beef cattle
were fed DDT-contaminated hay, the highly lipophilic compound accumulated in muscle fat and
was not appreciably degraded, even after four different cooking methods.[106]

In 1947, Rubin et al. investigated the bioaccumulation of DDT in eggs laid by chickens
administered feed with different DDT residue concentrations.[107] The DDT bioaccumulation
appeared to follow a dose-bioaccumulation relationship.

Rubin et al. concluded:

       It is apparent that deposition of DDT in the eggs increased as the dietary intake of this
       compound increased but reached a maximum when the intake was 0.125% of the diet.

One year later, in 1948, biomagnification through the food web became a major concern for
public health officials and regulatory agencies, who now saw that low levels of DDT in the U.S.
food supply were producing very high levels in fat stores. This prompted Dr. Fitzhugh, of the
Food and Drug Administration, to conduct a biomagnification study:[20]

       Because small amounts of DDT in animal food cause the storage of large amounts in
       animal products which are used in enormous quantities by man, the question of the safety
       of DDT on and in food products becomes critically important…The general availability
       and effectiveness of DDT as an insecticide introduce the possibility of its widespread
       occurrence in food products. The most serious source of danger from the use of DDT is
       the repeated ingestion of small amounts that cling to forage, fruits, and vegetables that
       have been treated with this insecticide.




                                                                                              Page 156
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 180
Case 2:15-cv-00201-SMJ           ECF No. 382-1         filed 01/28/20     PageID.16200 Page 176 of
                                                     705
                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 2
                                                                                      April 5, 2019


The Fitzhugh (1948) study was intended to evaluate the possibility that widespread use and
availability of DDT resulting in low levels of DDT detected in fat-containing foods during
FDA’s food surveillance could inexorably build up as DDT was transferred from one animal to
another up the food chain. The greatest impact of biomagnification would be in humans.

In effect, he was raising the same issue as Bishopp (1946).[90] While Bishopp was only able to
predict biomagnification through the complex food web, Fitzhugh and his staff at the FDA were
in a position to test this possibility. As discussed previously, many at the time were of the
opinion that DDT was still safe to use because it was virtually nontoxic, based on a single acute
dose. Now knowing that cumulative exposures to livestock led to bioaccumulation and secretion
into milk because DDT was so highly lipophilic, each subsequent exposure led to more DDT
accumulating in the fat tissue increasing the body burden. In short, DDT levels were
compounded and magnified with continuous daily exposures where the concentration in body fat
far exceeded the concentration in their feed .[20]

        The storage of DDT in the tissues, especially in the fatty tissues of animals
        ingesting small amounts, has been demonstrated in cows, monkeys, dogs, rats,
        rabbits, and poultry. DDT has been shown to be secreted in the milk of cows,
        goats, dogs, and rats. Other animals fed the milk from the DDT-treated animals
        showed toxic symptoms. All the DDT in the milk appears to be concentrated in the
        butterfat portion and to be transferred to the butter; therefore, a relatively small
        amount of DDT in the whole milk results in a significant amount in the butter. The
        quantities of DDT that are stored apparently depend both on the level of ingestion
        and on the length of time over which the intake occurs.


Fitzhugh’s major concern regarding the food supply was that each incremental chronic ingestion
of contaminated food (even if the dose was low) could ultimately result in the high levels of
DDT in fat stores. In other words, he was stating the obvious: chronic doses are additive,
amplifying the toxic effect, with the sum of each dose eventually equaling a very large single
dose.



                                                                                               Page 157
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 181
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16201 Page 177 of
                                                  705
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


It should also be noted that human infants were then being identified as the most sensitive
subpopulation:

       In long term experiments dosage levels of DDT from 10 to 200 p.p.m. in the diet
       produce relatively similar amounts of DDT in the fat (Table I). An animal may
       store amounts equivalent to several acute intravenous lethal doses without
       showing any obvious signs of intoxication. The accumulation of appreciable
       quantities of DDT in animal tissues at low dietary levels (all levels appear to
       produce storage in fat) poses a difficult problem, since many animal products are,
       used for human consumption. This may be especially important in the case of
       infants, whose chief food is milk. The presence of small amounts of DDT in
       animal food, therefore, assumes the same importance as relatively larger amounts
       on fruits and vegetables consumed directly by man.


Fitzhugh’s empirical evidence of this biomagnification phenomena demonstrated that a low daily
dose was biomagnified in the tissue of rats. Some of the rats had a biomagnification factor of up
to 27-fold. That is, the concentration in body fat (perirenal; kidney fat) was 27 times the dose
concentration the rat was fed (although there was much variation among the rats).[20]

Fitzhugh noted that, when small daily doses yielded the biomagnified DDT fat levels, insidious
and unexpected toxic effects expected from a single large dose were produced. He reasoned that
DDT is sequestered in fat tissue when administered at lower levels, where it is safely stored and
cannot produce DDT-induced neurotoxicity. This is because toxic chemicals are unable to
produce toxic effects when they are bound to proteins or fats. It is only when they become
“unbound” and circulate in a “free” state that they become mobile in the blood circulation and
can reach the brain or peripheral nerve to attack the nervous system. There is a dynamic
equilibrium between DDT stored in lipoproteins in the blood and in fat tissue. Fitzhugh knew
that when the ratio between bound and free DDT shifts with fat loss (as occurs with illness,
disease, or dieting), more free DDT becomes available to reach the target organ (nervous
system). Fitzhugh tested this phenomenon by removing the rat food (essentially mobilizing more
free DDT because fat was now being consumed as an energy source) and confirmed that DDT-


                                                                                             Page 158
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 182
Case 2:15-cv-00201-SMJ                 ECF No. 382-1          filed 01/28/20        PageID.16202 Page 178 of
                                                            705
                                                                                  Richard DeGrandchamp, PhD
                                                                                       Expert Opinion, Book 2
                                                                                                April 5, 2019


induced tremors were produced. This showed the additional risks DDT poses to the U.S. general
population as individuals intentionally or unintentionally (disease and illness) mobilize or lose
body fat, since DDT is then free to attack the liver or central nervous system. It would also
increase the cancer risk: 15 [20]

           The withdrawal of food from animals on high dosage levels of DDT produces
           characteristic DDT tremors. This effect occurs both in starvation experiments
           with DDT-treated animals and in DDT-treated animals made sick by an infection
           {2). In the latter case the animals supposedly were metabolizing their body fat
           containing the DDT in the same manner as a starved animal. This effect could be
           important in cases of human illness where there is an appreciable storage of DDT
           in the body.


The 1948 Fitzhugh study presented clear, simple, and unequivocal empirical evidence that DDT
bioaccumulate and biomagnifies, and that this property is directly and unmistakably due to
DDT’s high lipid solubility. Furthermore, Fitzhugh did not require any elaborate laboratory
equipment or sophisticated study designs to prove these facts. He predicted DDT would
bioaccumulate and biomagnify and used simply designed experimental methods to prove his
prediction. Fitzhugh employed the same experimental animals, study designs, and methods that
were used in the late 1930s.16

A more sophisticated study of absorption, distribution, and elimination of DDT and
dichlorodiphenyldichloroethane (DDD), which have the same lipophilic properties, was
published in 1949 by Finnegan et al.[108] Like the Howell et al. (1947) study,[105] this too was
funded by a chemical company–Rohm and Hass Company. By 1949, DDT had been in
widespread use, with massive quantities released into the environment. Finnegan’s study
investigated the toxicokinetics and combined absorption, storage, and excretion of DDT. After
dosing dogs with DDT and DDD (a major degradation product of DDT) for 2 and 4 weeks,


15
     Fitzhugh and Nelson had shown just a year earlier that DDT causes cancer[123]
16
     Monsanto could have performed a study identical to Fitzhugh’s investigation in the late 1930s on PCBs.


                                                                                                          Page 159
                                                                       Decl. of A. Miller in Support of Daubert Motion
                                                                 To Exclude R. DeGrandchamp Expert Testimony - 183
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20       PageID.16203 Page 179 of
                                                  705
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


Finnegan et al. measured the content of these two pesticides in all major organs. Their results are
tabulated in Exhibit 38. Not surprisingly, fat tissue and organs rich in fat had the highest
concentrations of both compounds.


    Exhibit 38. Excerpt from Finnegan et al.: DDD and DDT Content in Dog
                          Tissues After Oral Administration




Source:        Finnegan JK, Haag HB, Larson PS. 1949.[108]

In a set of additional experiments, Finnegan et al. investigated whether DDT could pass the
placenta circulation from the maternal blood supply to the developing fetus. In these
experiments, some of females became pregnant during the dosing exposure and bore litters of
pups, some of which were stillborn. The surviving pups were killed before they were able to
suckle breast milk. The researchers repeated the earlier experiments and measured the body
burden levels in both the newborn (but not sucking pups) and stillborn pups. With this
experimental protocol preventing the pups from suckling breast milk, they could directly
determine if DDT crossed the placental barrier to expose the developing fetal pup. Again, this
experiment was based on the prediction that lipid-soluble DDT would readily pass the placental
barrier, as other important lipids and lipoproteins do. What Finnegan et al. found was an
unexpectedly high bioaccumulation of DDT in the pups (although they noted that they lost part


                                                                                               Page 160
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 184
Case 2:15-cv-00201-SMJ               ECF No. 382-1         filed 01/28/20        PageID.16204 Page 180 of
                                                         705
                                                                               Richard DeGrandchamp, PhD
                                                                                    Expert Opinion, Book 2
                                                                                             April 5, 2019


of the sample for the T-1 pups, which accounts for the relatively low DDT levels detected in
those dogs). They stated:

        Analysis of the pooled carcasses of the 5 stillborn pups from one of the 4-week
        DDD dogs (D-1) showed a content of 3.7 mg per kg DDD. Similar analyses of
        individual carcasses of (the 2 newborn pups from dog T-1 and the 2 newborn
        pups from dog T-3 (both 4-week DDT dogs) gave average values of 1.3 mg per kg
        for the first pair and 0.04 mg per the for the second. It was thought that the latter
        result was low owing to possible loss of part of the sample. These results
        demonstrate transfer of both DDD and DDT across the placenta.


Their findings added to concerns regarding DDT for two reasons. First, they showed that human
lifetime exposures do not start after birth with breastfeeding, but that exposures and
bioaccumulation start in the womb. Second, their results raised the possibility of birth defects
and developmental abnormalities since DDT exposures to the fetus start very early in
development—before organogenesis—when maternal–fetal blood connection is first established.
The scientific work to this point had shown biomagnification during breastfeeding of the
newborn, but fetal abnormalities were a now a concern because the fetus had been shown to be
exposed to the lipid-soluble DDT. In fact, Fitzhugh concluded that transplacental transfer of
DDT was greater than newborn suckling of breastmilk:

        This again is indicative of a high degree of placental transfer of DDT and further
        suggests that the fetus is more liable to the accumulation of DDT than is the
        suckling offspring, despite the fact that DDT has been shown to be secreted in the
        milk17.


Once again, Finnegan et al. identified DDT’s lipid solubility as the governing property of DDT.
Moreover, they noted the same scientific processes that I previously discussed with regard to the


17
  Given that DDT and PCBs share the same lipid solubility property, Fitzhugh’s conclusion could have been
extended to PCBs. Based on Fitzhugh’s study, PCBs should have been understood to be absorbed from maternal
blood into fetal blood, resulting in exposure of the developing fetus in the womb, with unknown health effects.


                                                                                                        Page 161
                                                                    Decl. of A. Miller in Support of Daubert Motion
                                                              To Exclude R. DeGrandchamp Expert Testimony - 185
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20       PageID.16205 Page 181 of
                                                  705
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


Meyer-Overton rule explaining bioaccumulation of both DDT and DDD. That is, both
compounds are chemically similar, and both are similarly soluble in olive oil.

       It seems that, in general DDD and DDT were deposited in fat to a similar degree.
       This is in agreement with the thesis of von Oettingen and Sharpless that since the
       2 compounds have similar solubility’s in olive oil they would probably be stored
       to about the same degree in fat.


It should be noted that, although this was the first empirical evidence of a specific lipophilic
compound transferred from maternal blood to fetal blood (namely DDT and DDD), it was well-
established a decade earlier—in 1937—that lipids and lipophilic substances readily pass through
the placental circulation and are absorbed into the developing fetus.[109], [110] Finnegan et al.
noted that this new finding was more significant than those of earlier studies revealing that DDT
was secreted into breast milk. Direct blood transfer of lipid-soluble DDT from mother to fetus
increased body burden more than subsequent newborn suckling of breastmilk:[108]

       This again seems indicative of a high degree of placental transfer of DDT and
       further suggests that the fetus is more liable to the accumulation of DDT than is
       the suckling offspring, despite the fact that DDT has been shown to be secreted in
       the milk.


To summarize, the chemical industry knew by 1949 that lipophilic chemical compounds like
DDT readily cross the placental circulation to the fetus and are also secreted into the mother’s
milk. This means that the body burden of such lipophilic compounds would already be
significant at birth and that the body burden would only increase with subsequent breast-feeding.

Additionally, when bioaccumulation of DDT fetal and newborn body burden is considered based
on body weight, newborns would have the largest body burden at this stage of life. By 1950,
scientists had established that DDT bioaccumulated and biomagnified in the food web and that
the developing fetus and newborn were of growing concern. Newborn animals not only
accumulated high levels of DDT, but they were at particular risk because they were undergoing


                                                                                              Page 162
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 186
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16206 Page 182 of
                                                 705
                                                                     Richard DeGrandchamp, PhD
                                                                          Expert Opinion, Book 2
                                                                                   April 5, 2019


organogenesis. While many previous studies dosed animals at elevated DDT levels (thought to
be above what the general population would receive in its daily diet) in experiments, it was
unknown whether DDT would bioaccumulate at lower doses—those levels closer to the
“assumed” daily dietary intakes. However, no governmental agency had started a food
surveillance-sampling program at this time, so the residue levels were unknown. To determine if
lower doses would also be bioaccumulative and biomagnify, Laug et al. (1950) conducted
experiments at very low doses (far lower than would be reported in food residue studies).[21]
The lowest DDT level they used was 1 ppm. They explained their rationale:

       Storage within the organism of any toxic substance foreign to its tissues may he
       regarded as a potential hazard. As reported from this laboratory the DDT content
       of the adipose tissues of animals consuming high concentrations of DDT in their
       diets can be 100 times as great as in other tissues. While these data clearly
       indicate DDT storage in fat when DDT is ingested in large amounts, it does not
       necessarily follow that storage would occur when very small amounts of DDT are
       ingested. In view of the widespread use of DDT as an insecticide, the content of a
       variety of foods may be expected to be of the order of 1 .0 p.p.m. more or less.


Exhibit 39 presents Laug et al. findings that food residues as low as 1 ppm did indeed
bioaccumulate and biomagnify in perirenal fat.




                                                                                            Page 163
                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 187
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16207 Page 183 of
                                                 705
                                                                     Richard DeGrandchamp, PhD
                                                                          Expert Opinion, Book 2
                                                                                   April 5, 2019


    Exhibit 39. Excerpt from Laug et al.: DDT Content in Perirenal Fat, by
                              Dietary Level of DDT




Source:        Laug et al. 1949.[21]

As shown, a concentration as low as 1 ppm DDT in the diet was not only bioaccumulated, but
the storage ratio (DDT fat concentration/DDT in diet) was much higher at lower doses. This
means that the ability of DDT to bioaccumulate was higher at lower doses. Their results also
showed a gender sensitivity in that female rats accumulated DDT to much greater fat
concentrations, which, in turn, meant they would transfer larger amounts of DDT to their
offspring. Females fed a diet with DDT residues at 1 ppm resulted in fat concentrations of 20, 38,
25, and 33 ppm at 15, 19, 23, and 27 weeks, respectively. Another interesting finding from the
Laug et al. study is that DDT bioaccumulation occurred even in the control animals (shown in 0
as Control*). This is significant because it revealed that the environment was ubiquitously
contaminated with DDT. Despite the fact that control animals were not dosed with DDT and
were housed in a separate animal room, DDT was detected in their body fat. Laug et al.
concluded this result showed extremely low levels of DDT residues in their purchased
commercial rat chow and even at these “extremely” low dietary levels, animals were
bioaccumulating DDT. Laug et al. also stressed that this demonstrated the “avidity” of DDT in
that even miniscule amounts could lead to bioaccumulation:


                                                                                            Page 164
                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 188
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20       PageID.16208 Page 184 of
                                                 705
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


       The finding of DDT in the fat of the control animals demonstrates the avidity with
       which the adipose tissue can accumulate DDT from extremely small dietary
       residues. It should be emphasized that the finding of DDT in the fat was not
       restricted to the animals serving as controls for this series, but was observed also
       in other animals housed in different laboratories for longer periods of time (see
       footnote, table 1).


He further stated that there was no “floor” (minimum dose level) below which DDT would not
bioaccumulate.

       DISCUSSION. The experiments reported here show that very small quantities of
       DDT in the diet are reflected in storage in the fat of rats. Furthermore, it appears
       that as the amount of DDT offered the rat in its diet decreases, the percentage
       thereof which goes into storage increases. It. may be concluded therefore that
       there is no “floor” of dietary concentration below which the storage of DDT does
       not occur.


Laug et al. prepared a graph demonstrating how DDT bioaccumulation inexorably increases with
chronic exposure over a 27-week exposure period (Exhibit 40). This graph mirrors the types of
exposures that would be expected in the U.S. general population.




                                                                                             Page 165
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 189
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16209 Page 185 of
                                                  705
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


   Exhibit 40. Laug et al. Excerpt: Increase of DDT Storage in Rat over Time




Source:        Laug et al. 1949.[21]

After showing that DDT body burden levels would build to potentially toxic levels with chronic
exposures, Laug et al. turned their attention to the elimination rate to determine how fast DDT
would be secreted in stool or urine if DDT exposures were discontinued. DDT would be
eliminated very slowly, with fat stores still at high levels (73%) after 1 month at a low dose (1
ppm); at a higher dose (50 ppm), DDT would still be elevated after 3 months (26% in female
rats).

Two years before the Laug et al. study was published (1950), Carter (1948) published one of the
first analytical surveys of DDT.[111] His results were troubling because he detected DDT at
levels much higher than 1 ppm (the level used by Laug et al). Working in collaboration with food
cooperatives and industry, he investigated how DDT was routinely used and followed the DDT
literally from the “ground up” to measure bioaccumulation and other impacts on food chains in
order to get a clear picture of the potential contamination of the U.S. food supply. Their goals
were as follows: 1) determine the DDT residues on fruits, vegetables, and forage crops; 2)
measure the absorption of DDT residues by plants and its translocation into the edible portions
from applications to the aerial parts; 3) measure absorption and storage of DDT in the organs and
tissues of farm animals that received small amounts ingested with the food; 4) quantify DDT
content of milk from cows fed silage containing DDT residues; 5) evaluate the effect of cooking


                                                                                             Page 166
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 190
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20      PageID.16210 Page 186 of
                                                   705
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


meat from animals that had stored appreciable amounts of DDT in their tissues as a result of
having been fed rations containing this compound; and 6) measure the DDT content of eggs from
hens receiving DDT in their feed. Carter’s experiments not only quantified the residue amounts
of DDT that would contaminate specific food items, but provided a wider perspective on the
complex fate and transport environmental processes controlling how DDT moved and
biomagnified through the various trophic levels. For example, Carter determined what amount of
DDT deposited in soil would be translocated up into the edible plant parts that would be fed to
livestock, where the DDT would bioaccumulate into fat tissue of fish, poultry, meat, milk, eggs,
etc. His analysis showed that potential DDT contamination of food was likely well above levels
of 1 ppm that were “assumed” by Laug et al. in 1950.[21] For example, cows were raised on pea
vines and had a residue concentration of 50 ppm (Exhibit 41).[111]


          Exhibit 41. Excerpt from Carter: DDT Residues on Various Crops




Source:        Carter 1948.[111]

Carter attributed the total environmental “load” in all food to be due to the stability or persistence
of DDT because, even when DDT was applied early in the growing season, it still contaminated
the crops at harvest and would then be bioaccumulated into livestock administered the
contaminated feed:

       Insecticide formulations containing DDT applied to field crops during the
       growing season generally result in residues which persist until the crop is




                                                                                              Page 167
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 191
Case 2:15-cv-00201-SMJ           ECF No. 382-1      filed 01/28/20       PageID.16211 Page 187 of
                                                  705
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


        harvested. When forage crops containing large amounts of DDT residue are fed
        to farm animals, DDT may be stored in the tissues and eliminated in the milk.


After slaughter and analysis of different butchered cuts of meat, pigs fed corn meal and ground
beef containing 5 ppm DDT revealed that the lipophilic property of DDT was the sole
determinant factor in the disposition of DDT in fat:

        The pigs were butchered and the carcasses separated into three portions—lean
        meat, leaf fat, and external plus intramuscular fat. The amounts of DDT from the
        two lots were 2 and 1.7 p.p.m. in the lean meat, 15.6 and 11.4 p.p.m. in the
        external and intramuscular fat, and 17.6 and 11.4 p.p.m. in the leaf fat.


DDT content in milk depended on the silage DDT residue concentration in food, which ranged
from zero to 25 ppm. In eggs, the concentration was much higher. When chickens were fed a diet
with DDT levels of 0.031, 0.062, 0.125, and 0.250% DDT, the concentrations found in the eggs
were 0, 180, 240, 360, and 320 ppm, respectively, showing significant biomagnification even
when limiting the food chain from chicken to egg. Based on the totality of his analyses, Carter
attributed contamination of the food supply on DDT’s environmental persistence and lipid
solubility:

        CONCLUSIONS Insecticide formulations containing DDT applied to field crops
        during the growing season generally result in residues which persist until the
        crop is harvested. When forage crops containing large amounts of DDT residue
        are fed to farm animals, DDT may be stored in the tissues and eliminated in the
        milk.”


By 1947, the U.S. Department of Agriculture was concerned that indiscriminant use of DDT
could lead to contamination of the U.S. milk supply after considering all the published studies
summarized here. Shepherd et al. (1949) conducted a controlled environmental study on feeding
milking cows both alfalfa and pea vine silage with various residue levels of DDT.[112] They
stated the department’s alarm:


                                                                                              Page 168
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 192
Case 2:15-cv-00201-SMJ          ECF No. 382-1        filed 01/28/20      PageID.16212 Page 188 of
                                                   705
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


       Insecticides containing DDT now are being used on various crops grown as feed
       for milking cows. The relationship between the amount of DDT residue on the
       crop when fed, or the amount of DDT ingested by the cows, and the amount of
       DDT that may appear in the milk is not too well known. It is possible that enough
       DDT may be secreted in the milk to make it detrimental to consumers, especially
       if consumption of such milk is continued over a long period of time, since Kunze
       et al. (3) have reported that as little as 5 p.p.m, of DDT in the diet of the rat for 4
       to 6 months will produce histopathological alterations of the liver.


They identified the seminal previous studies that were begun in 1946 that prompted their work:

       Carter et al. (1) fed pea vine silage to milking cows at the rate of 3 lb. per 100 lb.
       of body weight. The silage contained 2.7 to 5.4 ɣ, of DDT per g. on a fresh basis
       and 7.7 to 18.7 7 on a dry weight basis. The daily intake of DDT per cow was
       approximately 44 to 88 rag. The DDT content of the milk was less than 0.5 y per
       g. Wilson et al. (5) found 15 V of DDT per g. in the milk from cows fed pea vine
       silage that provided an intake of about 1.5 g. of DDT per day per 1,000 lb. of
       body weight. These same investigators also found 44 T per g. in the milk from a
       cow that received 24 g. of DDT per day. This report gives the results of recent
       studies showing the concentration of DDT in the milk from cows fed alfalfa hay
       that had been treated with DDT under field conditions.


Although their study was a field study, Shepherd et al. applied the amount of DDT that was
routinely used to control the potato leafhopper:

       In August, 1947, a field of alfalfa, from which the third cutting was to be taken,
       was treated with different amounts of DDT by means of an aerosol machine. Part
       of the field was treated with 0.6 lb. of DDT per acre, the rate usually
       recommended for control of the potato leafhopper, and harvested 20 days later.




                                                                                              Page 169
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 193
Case 2:15-cv-00201-SMJ          ECF No. 382-1      filed 01/28/20       PageID.16213 Page 189 of
                                                 705
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


Data for one cow show that DDT accumulated in milk while the cow was fed contaminated pea
vines and after the DDT was terminated (on April 14, 1948).

Their findings were a stark warning that the entire U.S. milk supply could be contaminated with
DDT. Shepherd et al. also showed that once DDT bioaccumulated in milk cows, it continued to
contaminate the milk for long periods of time after exposure ceased (Exhibit 42).


          Exhibit 42. Excerpt from Shepherd et al.: Summary of Findings




Source:        Shepherd et al. 1949.[112]


8.3.   The link between DDT Food Residues and Body Burden continued to be
       developed after 1950.

All of the DDT studies described above were published 1944–1950 and demonstrated that
DDT’s high lipid solubility resulted in bioaccumulation and biomagnification in animals and
humans. After studies through 1950 provided overwhelming empirical evidence of DDT
bioaccumulating and biomagnifying, scientists and the regulatory community continued to
further quantify food contamination, as well as body burden in the U.S. general population. I
summarize these efforts in the remainder of this section.




                                                                                             Page 170
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 194
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20      PageID.16214 Page 190 of
                                                   705
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


Once it had been established that DDT food residues were elevated, the next step was to confirm
that was directly linked to increased body burden in the general U.S. population. Pearce et al.
(1952), from the U.S. Public Health Service, began a surveillance study in 1949 to measure DDT
and dichlorodiphenyldichloroethylene (DDE) in human fat.[113] They initially measured the
levels in individuals who had known high exposures to DDT. In 1952, Pearce extended those
initial investigations to measuring the DDT concentration in fat stores from persons who had no
known exposure to DDT or who had not been exposed for “some time.” This group was assumed
to represent the U.S. general population exposed to DDT residues only through consuming food.
Pearce et al. based their sampling on two cohorts—neither of which had known direct DDT
exposures—and found that both had bioaccumulated very significant levels of both DDT and
DDE in their fat stores.

Based on this data, Pearce et al. stated that the levels of DDT “in the fat of individuals of the
general population arises mainly through contamination of a number of common foodstuffs.”
They also raised the possiblity that DDT health risks may have been previously underestimated
because those studies had not measured DDE levels, so the toxicity from this second group of
DDT-like compounds would have been ignored. Pearce et al. showed that both DDT and DDE
were found together in every sample.

       If DDT is slowly degraded after deposition in the fat, it would seem of great
       importance in assessing any potential danger from food contamination with DDT.
       In any case, the evidence for the occurrence of substantial proportions of DDE
       suggest that the possible health hazards involved in the widespread use of DDT
       need to be reconsidered and further investigated.


In a subquent experiment to verify the results of Pearce et al. that members of the general
population had significant levels of DDT in their fat and that this was not a spurious finding,
Mattson et al. (1953) (also at the Public Health Service) obtained and measured DDT in human
archival autopsy fat specimens dating back to 1938 and 1940 (prior to the manufacture of DDT
in approximately 1944).[114] They found no evidence of DDT or DDE, which they assumed
were breakdown products. A summary of their DDT and DDE data is presented in Exhibit 43.


                                                                                              Page 171
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 195
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16215 Page 191 of
                                                  705
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


  Exhibit 43. Excerpt from Mattson et al.: DDT and DDE in Human Archival
                                 Fat Specimens




Source:        Mattson et al. 1953.[114]

With this verication step completed, Mattson et al. stated, “The writers believe that DDT and
DDE are contaminants of human fat of the general population.” Thus, the DDT residue levels
quantified by Carter now appeared to be directly linked to the general U.S. population. In a fairly
comprehensive analysis of DDT residues in the general food supply, Walker and his colleagues
at the Public Health Service (1954) launched a detailed analysis of the U.S. food supply based on
actual meals that were being consumed by average Americans (Exhibit 44).[115] They stated:

       To determine the amounts of DDT and DDE ingested during normal food intake,
       18 meals were obtained from restaurants and 7 were obtained from a correctional
       institution. Most of the food prepared by the restaurants was not locally grown.
       Much of the food consumed at the correctional institution was produced within
       the institution itself. Regional items, such as fresh sea food and unusual foods,
       were avoided, so that a representative cross section of food items consumed by
       the public could be obtained. Home-cooked meals also were avoided because of
       the difficulty of obtaining a representative cross section.




                                                                                             Page 172
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 196
Case 2:15-cv-00201-SMJ          ECF No. 382-1      filed 01/28/20       PageID.16216 Page 192 of
                                                 705
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


   Exhibit 44. Excerpt from Walker et al.: DDT and DDE Content of Typical
                                    U.S. Meals




       Source:        Walker et al. 1954.[115]

Walker et al. found that the U.S. general population was chronically exposed to elevated levels
of DDT, based on residues measured in normal meals in 1954—less than 10 years after the
insecticide started being used as a pesticide throughout the nation. Although Walker et al. stated
that the daily ingestion of 0.0026 DDT by an average man would not likeley produce systemic
toxicity, they acknowledged that there was no precise toxicity information available for humans.
Furthermore, they were solely focussed on sytemic toxicity or “injury”:

       To date there is no precise information as to the amount of DDT which can be
       consumed by humans over a long period of time wdthout the possibility of adverse



                                                                                             Page 173
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 197
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20       PageID.16217 Page 193 of
                                                   705
                                                                        Richard DeGrandchamp, PhD
                                                                             Expert Opinion, Book 2
                                                                                      April 5, 2019


       results. Basing his conclusion mainly on chronic toxicity studies conducted on
       laboratory animals, but taking a safety factor into account, Neal (77) estimated
       that 5 mg. of DDT can be ingested daily without untoward effects… Fitzhugh (7)
       and Heyroth estimated that man can ingest 2.5 mg. of DDT daily over a long
       period of time without injury.


However, they did not consider that even these low DDT exposures could cause DDT-induced
cancer. Their summary completely ignored the study by Fitzhugh et al. (1947) that demonstrated
DDT was carcinogenic. Fitzhugh et al. stated:

       Taken together, the 15 rats having either liver tumor or nodular adenomatoid
       hyperplasia are numerically enough to strongly suggest a distinct although
       minimal tumorigenic tendency of DDT…The observations of this experiment show
       that chronic poisoning with small amounts of DDT is characterized by
       degenerative changes in the liver and other organs. This toxicity places a definite
       and inherent danger in the consumption of small amounts of DDT for a long time.


In 1951, Laug et al. reported the presence of DDT in human breast milk.[116] They reported
that, out of 32 women, “DDT was present in all except three of the specimens of human milk
examined,” with an average concentration of 0.13 ppm. In response to the amassed human
studies, the American Medical Association (AMA) started speaking out regarding the dangers of
bioaccumulating and biomagnifying DDT in human fat and the results of those high levels being
detected in the U.S. population. In a 1951 editorial in the Journal of the American Medical
Association, the AMA issued a warning about the potential consequences of the
biomagnification of DDT.[117] Perhaps even more importantly, the editorial educated scientists
and other health professionals for the first time about the critical function fat provides to health.
In so doing, the AMA corrected many misconseptions—namely, that fat is just a depot or
repository that holds fat like a “sponge.” Most scientists at this time regarded fat tissue (known
as adipose tissue) as a static nonmetabolic tissue that simply absorbed toxic lipophilic chemical
compounds like DDT and PCBs. The AMA corrected this misconception by stating that adipose



                                                                                               Page 174
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 198
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20       PageID.16218 Page 194 of
                                                  705
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


tissue plays a vital role in many metabolic functions, and the accumulation of toxic lipophilic
compounds could compromise health:

       Adipose tissue is not merely connective tissue which functions in a passive
       manner as a fat depot; it is also a structure possessing functions that have been
       compared to those of a ductless gland… The tissue has a rich blood supply, and
       the mobilization and deposition of the fat is regulated by endocrine as well as
       nervous (sympathetic) influences… Nevertheless, enzymatic activity is carried out
       by the fat cells, which can accumulate glycogen, change carbohydrates into fat
       and transform one fatty acid into another. It has been asserted that, as part of the
       reticuloendothelial system, blood-forming functions may become established in
       adipose tissue under appropriate conditions, and that the cells of the omentum
       are capable of forming antibodies.


As I noted in a previous section, the DDT stores are mobilized as part of the normal fat
mobilization cycle of all adipose tissue, and the normal use of fat as an energy source releases
“free” DDT that can then target different organs. DDT is also released in significant amounts in
illness and disease—at precisely the time when further toxic insults can compound a person’s
illness. The AMA noted that normal fat turnover is continuous and that, although the human
turnover rate is unknown, the turnover rate in the rat is just 6 days. This process can free up
unbound DDT, which will then circulate in the blood:

       The functions bearing directly on the mobilization and deposition of fat appear to
       be a continuous process. Complete fat turnover in the mouse on a constant diet is
       estimated to require six days. The turnover in man is probably slower, because
       his metabolic rate is lower; it most likely varies within wide limits and must be
       greatly accelerated under conditions that make demands on the fat reserve… It
       appears to be a reasonable assumption that adipose tissue, which has these many
       important functions, can be influenced by the presence of cumulative poisons such
       as the chlorinated hydrocarbon insecticides. Among the more important of these
       materials are dichlorodiphenyltrichloroethane (DDT)…”


                                                                                              Page 175
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 199
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20      PageID.16219 Page 195 of
                                                   705
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


The AMA highlighted the fact that DDT is a proven “biological magnifier” with major
implications because DDT continually builds up in adipose tissue and can insidiously target
important cardiac enzymes and alter the metabolic activity of the adipose tissue itself:

       The accumulation of dichlorodiphenyltrichloroethane in fat tissue has been
       studied extensively, and it has been shown that this tissue acts as a biologic
       magnifier for the insecticide. The ingestion of minute amounts of
       dichlorodiphenyltrichloroethane (about 1 part per million) in the diet of rats over
       a period of time causes accumulation in the fat which can be as high as 30 times
       the level of intake. It has been demonstrated that dichlorodiphenyltrichloroethane
       concentrations of 3 to 30 parts per million in the substrate inhibit rat heart
       cytochrome oxidase. It is possible that this deposited DDT can influence
       enzymatic activity in adipose tissue.


The AMA also directly linked bioaccumulation to toxicity, stating that increasing lipid solubility
increases toxicity:

       Perhaps a better indication of the influence of a poison that is retained in the fat
       is the comparison of the effects of the four principal isomers of benzene
       hexachloride. If the degree or retention of gamma isomer in fatty tissue is
       assigned the value of 1, then alpha is rated as 2, beta as 10 and delta less than 1.
       Chronic effects of these isomers, when fed to rats, can be observed with 100 parts
       of gamma per million in the diet, 50 of alpha, 10 of beta and about 800 of delta.
       The direct relation between retention and chronic toxicity appears obvious.


Additionally, the AMA highlighted an often-ignored fact about lipophilic chemical compounds.
While scientists at this time had reached consesus that DDT bioaccumulation and
biomagnifaction occurred in fat tissue, little thought had been given to the fact that every cell in
the body has a membrane that is rich in lipids. When DDT dissolves in cell membranes, DDT
can disrupt the very fine balance of cellular transport; transplacental transport in the developing
fetus would be a major concern.


                                                                                              Page 176
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 200
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20       PageID.16220 Page 196 of
                                                  705
                                                                      Richard DeGrandchamp, PhD
                                                                           Expert Opinion, Book 2
                                                                                    April 5, 2019


       In fact, dichlorodiphenyltrichloroethane is found in all other tissues in proportion
       to their fat content. Fats and lipids are constituents of cell membranes and are
       concerned with the phenomena of cell permeability and cell organization in every
       tissue of the body…Also, embryonic fat cells have a great capacity for synthesis of
       cholesterol. The importance of cholesterol in the formation of vitamins and
       hormones is well established. Consequently, storage of a toxicant in the fat of
       parenchymal cells is essentially storage in the cell itself, where such important
       enzymatic processes as oxidation, phosphorylation and cholesterol synthesis take
       place. The fact that TDE specifically affects the adrenal cortex of the dog gives
       credence to this postulation.


Finally, the AMA pointed to the properties of all lipid-soluble stable chlorinated hydrocarbons as
the overriding threats to human health and the body’s homeostatic mechanisms. In other words,
the toxicity was not “chemical-specific,” and if other compounds (such as PCBs) shared the
physical property of fat solubility, they would be expected to be equally toxic.

       At present, compounds of the chlorinated hydrocarbon group of insecticides that
       are fat soluble and chemically stable appear to be readily retained in adipose
       tissue. Such compounds possess a high order of chronic toxicity, and it is believed
       that at least part of these effects may be due to the adverse influence the
       chemicals have on important functions of adipose tissue.


In 1955, a very important presentation was given at the AAAS meeting by Hayes et al. (the
report was published in 1956) entitled, “The Effect of Known Repeated Oral Doses of
Chlorophenothane (DDT) in Man.”[118] Because previous animal studies had shown consistent
but variable DDT bioaccumulation, Hayes et al. concluded it was necessary to confirm the
effects of human exposures by directly exposing humans in a controlled feeding experiment and
measuring DDT in biopsied fat tissue. This was a very unique set of experiments because
humans were used as the “animal” and were knowingly exposed to a confirmed toxic compound:




                                                                                              Page 177
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 201
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20      PageID.16221 Page 197 of
                                                   705
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


       Much knowledge is available regarding the effect of repeated doses of
       chlorophenothane (DDT) on a variety of animals. Significant interspecies
       variation has been found in its toxicity when given orally, the storage of DDT in
       fat, and the conversion of DDT to 1,1,-dichloro-2,2-bis( p-chlorophenyl ) ethylene
       (DDE). Some other aspects of the pharmacology of DDT have not been
       investigated sufficiently to determine whether interspecies differences are present.
       A final evaluation of the effect of DDT on man must be made with human subjects.
       The practical importance of the problem is evident from the fact that a greater
       tonnage of DDT than of any other insecticide is used in agriculture, that DDT
       occurs regularly in prepared meals, and that it is stored in the fat of most persons
       in the general population.


They stated that DDT was then known to have bioaccumulated “in most of the persons in the
general population.” This statement is extremely important and noteworthy for this case because
Hayes et al. predicted bioaccumulation based on just two facts: 1) DDT’s high lipid solubility
had resulted in rapid and high bioaccumulation animals and livestock; and 2) a great “tonnage”
of DDT had been released into the environment. Despite having no more information than these
two facts, Hayes et al. felt comfortable about this prediction that the “general population” had
accumulated DDT.

The Hayes et al. experiments[118]8 (started in 1954) were conducted on human male prison
volunteers in which each man was given a daily dose of 3.5 or 35 mg DDT in various emulsions
for periods of up to 18 months. At the end of the prescribed interval of an exposure, a small
incision was made in the abdomen, a biopsy specimen of abdominal fat was removed, and the
DDT content was measured. As noted earlier, the U.S. food supply was known to be
contaminated, so adjustments were made for both DDT and DDE residue concencentrations
detected in the typical prison meal.

Based on their graphs, Hayes et al. stated, “It is clear that storage was directly proportional to
dosage. The graphs suggest that, at the dosages used, human males achieve storage equilibrium
for DDT in about a year, but further observation is necessary to establish this.” DDT had


                                                                                              Page 178
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 202
Case 2:15-cv-00201-SMJ                ECF No. 382-1         filed 01/28/20       PageID.16222 Page 198 of
                                                          705
                                                                               Richard DeGrandchamp, PhD
                                                                                    Expert Opinion, Book 2
                                                                                             April 5, 2019


bioaccumulated to significant levels even at low levels of exposure and that it was biomagnified.
For example a DDT dose of 3.5 mg resulted in fat concentrations of 354 mg and 613 mg after
approximately 6- and 12-month exposures, respectively. As the apex receptor in the food chain,
humans unknowingly accumulate chlorinated compounds released into the environment to
significant levels.


8.4.       In the 1960s, DDT and PCBs were known to be ubiquitous and
           bioaccumulative

If PCBs had been substituted for DDT by investigators in each of the above-summarized studies,
the results would have been roughly the same. As producers of both PCBs and DDT, Monsanto
must have known that both compounds shared very similar lipid solubility properties and,
therefore, should have known that all of the DDT studies pertained to PCBs as well. This
proposition is supported by the testimony of Monsanto’s corporate representative.18

By the 1960s, the full realization of the massive historical uncontrolled releases of both DDT and
PCBs came into sharp focus. Detailed food residue measurements were made of these two highly
lipid-soluble compounds in different categories of food products, confirming that the U.S. food
supply was highly contaminated and that the general public had likely been unknowingly
consuming DDT and PCBs for many years prior. Starting in 1969, the FDA began monitoring
PCBs in a variety of foods and could then determine the amount of PCBs in the total U.S. diet;
from this information, FDA could calculate the daily human PCB intake.[119]

In 1975, at the National Conference on Polychlorinated Biphenyls (sponsored by the U.S. EPA),
Drs. Jelinek and Corneliussen (Director of the Division of Chemical Technology, Bureau of
Foods, Food and Drug Administration and Assistant to the Director of the Division of Chemical
Technology, Bureau of Foods, respectively) presented “Levels of PCBs in The U.S. Food
Supply.”[119]




18
     Kaley Deposition, Colella v. Monsanto, 11/17/2011, pages 34-44.


                                                                                                       Page 179
                                                                     Decl. of A. Miller in Support of Daubert Motion
                                                               To Exclude R. DeGrandchamp Expert Testimony - 203
Case 2:15-cv-00201-SMJ              ECF No. 382-1     filed 01/28/20     PageID.16223 Page 199 of
                                                    705
                                                                       Richard DeGrandchamp, PhD
                                                                            Expert Opinion, Book 2
                                                                                     April 5, 2019


From the amount of PCB contamination measured in each food commodity, the authors
calculated the average daily intake for a typical diet, which they termed the “Total Diet.” It
should be stressed that 50% of this population would have higher daily intakes. Jelinek and
Corneliussen noted that they could look at the multiyear survey results and identify patterns of
foods contaminated with the highest levels of PCBs and make the following broad generalization
by 1975:

       In summary, the breadth of occurrence of PCB's has narrowed to the point where
       freshwater fish are now the primary source of PCB's in our diet. Thus, the daily PCB
       intake for the average citizen is low, since his consumption of freshwater fish is low, and
       even here, most of the commercial freshwater fish contain less than 5 ppm PCBs.
       However, the estimated intake of the average consumer is only a guidepost, and the Food
       and Drug Administration must consider the dietary consumption patterns of significant
       sectors of the population which are significantly different from the average. For example,
       PCB intake could be quite different for those people whose diets include substantial
       quantities of sports fish.


Because fish was the food commodity exhibiting the highest PCB contaminant levels, Jelinek
and Corneliussen stated that the focus should be on preventing PCBs from entering and
contaminating the aquatic environment:

       For the future…means must be employed by the responsible Federal and State agencies
       to effectively halt the entry of PCB's into the aquatic environment.


It wasn’t until the early 1970s that routine biomonitoring of the U.S. general population was
conducted to determine the body burdens for many environmental pollutants among the U.S.
general population. In 1967, the Human Monitoring Survey was established by the Pesticides
Program of the U.S. Department of Health, Education, and Welfare. In 1970, (the first year the
EPA was established as an Agency), EPA began measuring DDT and, later in 1972, PCBs in fat
tissue as part of its National Human Monitoring program. In these early biomonitoring studies,
both DDT and PCBs were detected in the general population.[120]


                                                                                              Page 180
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 204
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16224 Page 200 of
                                                 705
                                                                     Richard DeGrandchamp, PhD
                                                                          Expert Opinion, Book 2
                                                                                   April 5, 2019


Although the extent of PCB contamination was not widely studied until the late 1960s and
1970s, it is my opinion that Monsanto had all the facts necessary to know PCBs as
bioaccumulative, ubiquitous environmental contaminants much earlier. This opinion is supported
by a memo developed by a consultant (Dr. Robert Metcalf) for Monsanto in 1969.[121] At the
time, Metcalf was a professor at Illinois University and one of Monsanto’s scientific consultants.
In 1969, he wrote an internal memo to Monsanto titled, “Report and Comments on Meeting on
Chlorinated Biphenyls in the Environment at Industrial Biotest Laboratories, Chicago, March
21.” In this memo, he considered whether it is possible that the massive amounts of PCBs
Monsanto had produced over decades could have resulted in worldwide pollution. His
conclusion was a simple yes. What is striking about Metcalf’s conclusion is that it was based on
a few specific long-known facts and scientific principles: Monsanto produced massive amounts
of PCB over 40 years; tens of millions of pounds of PCBs were used in applications where PCBs
“must escape into the environment;” PCBs are stable and environmentally persistent; and both
PCBs and DDT are lipid soluble and water insoluble, and had been produced in roughly the same
amounts over decades. Metcalf’s conclusions did not require the development of any new
technology or scientific discoveries—the stated bases for his conclusions were available to
Monsanto decades before.




                                                                                            Page 181
                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 205
Case 2:15-cv-00201-SMJ        ECF No. 382-1      filed 01/28/20       PageID.16225 Page 201 of
                                               705
                                                                    Richard DeGrandchamp, PhD
                                                                      Expert Opinion, References
                                                                                   April 5, 2019




                              References
[1]   J. L. Hartwell, Survey of Compounds Which Have Been Tested for Carcinogenic Activity.
      Bethesda: U.S. Public Health Service, 1941.
[2]   W. Hueper, F. Wiley, and H. Wolfe, “Experimental production of bladder tumors in dogs
      by administration of beta-naphthylamine,” J Ind Hyg Toxicol, vol. 20, no. 46–84, 1938.
[3]   S. Khandjian, “Sicurezza Alimentare: Le Sfide per i Produttori di Adesivi (Food Safety:
      The Challenges for Producers).”
[4]   D. Holden, “What the Foundation Plant Surveys are Disclosing,” 1942.
[5]   C. Hackmann, “Problems of Testing Preparations For Carcinogenic Properties in the
      Chemical Industry,” in Ciba Foundation Symposium on Carcinogenesis, Mechanism of
      Action, 1958.
[6]   A. Roeder, “Deadly occupation, forged report.”
[7]   C. Clark, Radium Girls: Women and Industrial Health Reform, 1910-1935. Chapel Hill:
      University of North Carolina Press, 1997.
[8]   K. A. DeVille and M. E. Steiner, “The New Jersey Radium Dial Workers and the
      Dynamics of Occupational Disease Litigation in the Early Twentieth Century,” Miss. Law
      Rev., vol. 62, 1997.
[9]   W. Chambless, “Haskell Laboratory for Toxicology and Industrial Medicine: Fifty Years
      of Research and Service,” Wilmington, 1985.
[10] K. Itchikawa and S. M. Baum, “The rapid production of cancer in rabbits by coal-tar,” J.
     Cancer Res., vol. 9, no. 1, pp. 85–104, Mar. 1925.
[11] J. W. Cook and E. L. Kennaway, “Chemical Compounds as Carcinogenic Agents: First
     Supplementary Report: Literature of 1937,” Am. J. Cancer, vol. 33, no. 1, pp. 50–97, May
     1938.
[12] J. W. Cook and E. L. Kennaway, “Chemical Compounds as Carcinogenic Agents: Second
     Supplementary Report: Literature of 1938 and 1939,” Am. J. Cancer, vol. 39, no. 4, pp.
     521–582, Aug. 1940.
[13] C. P. Rhoads, “Recent Studies in the Production of Cancer by Chemical Compounds; the
     Conditioned Deficiency as a Mechanism: The Bulkley Lectuer.,” Bull. N. Y. Acad. Med.,
     vol. 18, no. 1, pp. 53–64, Jan. 1942.
[14] G. A. Bennett, C. K. Drinker, and M. F. Warren, “Morphological changes in the livers of


                                                                                           Page 182
                                                          Decl. of A. Miller in Support of Daubert Motion
                                                    To Exclude R. DeGrandchamp Expert Testimony - 206
Case 2:15-cv-00201-SMJ         ECF No. 382-1      filed 01/28/20       PageID.16226 Page 202 of
                                                705
                                                                     Richard DeGrandchamp, PhD
                                                                       Expert Opinion, References
                                                                                    April 5, 2019


      rats resulting from exposure to certain chlorinated hydrocarbons,” Indust. Hyg. Toxicol.,
      vol. 20, pp. 97–123, 1938.
[15] M. C. Marsh and B. T. Simpson, “Chemotherapeutic Attempts with Coal-Tar Derivatives
     on Spontaneous Mouse Tumors,” J. Cancer Res., vol. 11, no. 4, pp. 417–435, Dec. 1927.
[16] C. D. Klassen, Casarett and Doull’s Toxicology: The Basic Science of Poisons, Sixth Ed.
     New York: McGraw-Hill Medical Publishing Division, 2001.
[17] J. W. Miller, “Pathologic changes in animals exposed to a commercial chlorinated
     diphenyl,” Public Heal. Reports, vol. 59, no. 33, pp. 1085–1093, 1944.
[18] G. Cameron and F. Burgess, “The toxicity of D.D.T,” Br. Med. J., vol. 1, no. 4407, pp.
     865–871, 1945.
[19] C. K. Drinker, M. F. Warren, and G. A. Bennett, “The problem of possible systemic
     effects from certain chlorinated hydrocarbons,” J. Ind. Hyg. Toxicol., vol. 19, pp. 283–
     299, 1937.
[20] O. G. Fitzhugh, “Use of DDT insecticides on food products,” Ind. Eng. Chem., vol. 40, no.
     4, pp. 704–705, 1948.
[21] E. Laug, A. Nelson, O. Fitzhugh, and F. Kunze, “Liver cell alteration and DDT storage in
     the fat of the rat induced by dietary levels of 1 to 50 p.p.m. DDT,” J. Pharmacol. Exp.
     Ther., vol. 98, no. 3, pp. 268–273, 1950.
[22] M. G. Seelig and Z. K. Cooper, “A review of the recent literature of tar cancer (1927–
     1931 inclusive),” Am. J. Cancer, vol. 17, no. 3, pp. 589–667, 1933.
[23] L. Schwartz, “Dermatitis from synthetic resins and waxes,” Am. J. Public Health Nations.
     Health, vol. 26, no. 6, pp. 586–92, Jun. 1936.
[24] C. K. Drinker, “Further observations on the possible systemic toxicity of certain of the
     chlorinated hydrocarbons with suggestions for permissible concentrations in the air of
     workrooms,” J. Ind. Hyg. Toxicol., vol. 21, pp. 155–159, 1939.
[25] C. K. Drinker, “Report to the Monsanto Chemical Company, September 15, 1938,” 1938.
[26] R. Kelly, “Letter from Dr. Kelly (Monsanto) to Dr. Spolyar (Indiana State Board of
     Health), Feb. 14, 1950 (STLCOPCB4008211).” 1950.
[27] W. F. von Oettingen, The Halogenated Aliphatic, Olefinic, Cyclic, Aromatic, and
     Aliphatic-Aromatic Hydrocarbons Including the Halogenated Insecticides, Their Toxicity
     and Potential Dangers. Washington, DC: U.S. Department of Health, Education, and
     Welfare, 1955.
[28] D. H. Norback and R. H. Weltman, “Polychlorinated biphenyl induction of hepatocellular
     carcinoma in the Sprague-Dawley rat.,” Environ. Health Perspect., vol. 60, pp. 97–105,
     May 1985.


                                                                                            Page 183
                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 207
Case 2:15-cv-00201-SMJ        ECF No. 382-1      filed 01/28/20       PageID.16227 Page 203 of
                                               705
                                                                    Richard DeGrandchamp, PhD
                                                                      Expert Opinion, References
                                                                                   April 5, 2019


[29] V. Cogliano, “PCBs: Cancer Dose-Response Assessment and Application to
     Environmental Mixtures (1996).”
[30] R. W. Morgan, J. M. Ward, and P. E. Hartman, “Aroclor 1254-induced intestinal
     metaplasia and adenocarcinoma in the glandular stomach of F344 rats.,” Cancer Res., vol.
     41, no. 12 Pt 1, pp. 5052–9, Dec. 1981.
[31] J. M. Ward, “Proliferative Lesions of the Glandular Stomach and Liver in F344 Rats Fed
     Diets Containing Aroclor 1254,” Environ. Health Perspect., vol. 60, p. 89, May 1985.
[32] National Toxicology Program, “Liver, Hepatocyte – Increased Mitosis - Nonneoplastic
     Lesion Atlas.” [Online]. Available:
     https://ntp.niehs.nih.gov/nnl/hepatobiliary/liver/hinmitos/index.htm. [Accessed: 04-Apr-
     2019].
[33] S. Y. Ha, M. Choi, T. Lee, and C.-K. Park, “The Prognostic Role of Mitotic Index in
     Hepatocellular Carcinoma Patients after Curative Hepatectomy,” Cancer Res. Treat., vol.
     48, no. 1, p. 180, 2016.
[34] V. A. Triolo, “Nineteenth Century Foundations of Cancer Research Advances in Tumor
     Pathology, Nomenclature, and Theories of Oncogenesis,” Cancer Res., vol. 25, no. 2 Part
     1, pp. 75–106, Feb. 1965.
[35] W. Nakahara and J. B. Murphy, “The lymphocyte in natural and induced resistance to
     transplanted cancer: VI. Histological comparison of the lymphoid tissue of naturally
     immune and susceptible mice,” J. Exp. Med., vol. 33, no. 3, pp. 327–36, Feb. 1921.
[36] R. J. Ludford, “XV. The general and experimental cytology of cancer,” J. R. Microsc.
     Soc., vol. 45, no. 3, pp. 272–292, 1925.
[37] W. Mendelsohn, “The Significance of Abnormal Mitosis in the Development of
     Malignancy,” Am. J. Cancer, vol. 24, no. 3, pp. 626–636, Jul. 1935.
[38] A. E. Casey, “The Prognostic Value of the Mitosis Count in Biopsies of
     Lymphosarcoma,” Am. J. Cancer, vol. 29, no. 1, pp. 47–56, Jan. 1937.
[39] A. A. Morton, C. F. Branch, and D. B. Clapp, “The Production of Cancer by
     Hydrocarbons other than Those of the Phenanthrene Type,” Am. J. Cancer, vol. 26, no. 4,
     pp. 754–760, Apr. 1936.
[40] W. A. Barnes and J. Furth, “A Transmissible Leukemia in Mice with Atypical Cells,” Am.
     J. Cancer, vol. 30, no. 1, pp. 75–94, May 1937.
[41] A. M. Brues, A. E. Weiner, and H. B. Andervont, “Relation Between Latent Period and
     Growth Rate in Chemically Induced Tumors,” Exp. Biol. Med., vol. 42, no. 2, pp. 374–
     377, Nov. 1939.
[42] National Institute of Environmental Health Sciences, “Hyaline Bodies.” [Online].
     Available: https://www.niehs.nih.gov/research/resources/visual-


                                                                                           Page 184
                                                          Decl. of A. Miller in Support of Daubert Motion
                                                    To Exclude R. DeGrandchamp Expert Testimony - 208
Case 2:15-cv-00201-SMJ        ECF No. 382-1      filed 01/28/20      PageID.16228 Page 204 of
                                               705
                                                                   Richard DeGrandchamp, PhD
                                                                     Expert Opinion, References
                                                                                  April 5, 2019


      guides/liverpath/degenerative/hyaline_bodies/index.cfm. [Accessed: 02-Apr-2019].
[43] C. Stumptner et al., “Analysis of Intracytoplasmic Hyaline Bodies in a Hepatocellular
     Carcinoma: Demonstration of p62 as Major Constituent,” Am. J. Pathol., vol. 154, no. 6,
     pp. 1701–1710, Jun. 1999.
[44] W. Russell, “An Address on a Characteristic Organism of Cancer.,” Br. Med. J., vol. 2,
     no. 1563, pp. 1356–60, Dec. 1890.
[45] W. W. Keen, “IV. Report of a Case of Resection of the Liver for the Removal of a
     Neoplasm, with a Table of Seventy-six Cases of Resection of the Liver for Hepatic
     Tumors.,” Ann. Surg., vol. 30, no. 3, pp. 267–83, Sep. 1899.
[46] J. M. Twort and C. C. Twort, “Induction or Cancer by Cracked Mineral Oils.,” Lancet,
     vol. 226, no. 5857, pp. 1226–8, 1935.
[47] T. Sasaki and T. Yoshida, “Experimentelle Erzeugung des Lebercarcinoms durch
     Fütterung mit o-Amidoazotoluol,” Virchows Arch. Pathol. Anat. Physiol. Klin. Med., vol.
     295, no. 2, pp. 175–200, Aug. 1935.
[48] J. W. Orr and L. H. Stickland, “The metabolism of rat liver during carcinogenesis by
     butter yellow.,” Biochem. J., vol. 35, no. 4, pp. 479–87, Apr. 1941.
[49] U.S. Environmental Protection Agency, “EPA Bans PCB Manufacture; Phases Out Uses.”
     [Online]. Available: https://archive.epa.gov/epa/aboutepa/epa-bans-pcb-manufacture-
     phases-out-uses.html. [Accessed: 02-Apr-2019].
[50] S. Jensen, “Report of a new chemical hazard,” New Sci., vol. 32, p. 612, 1966.
[51] M. Keplinger, O. Fancher, and J. Calandra, “IBT: Toxicological Studies with
     Polychlorinated Biphenyls.”
[52] J. E. LeBeau, “The role of the LD50 determination in drug safety evaluation,” Regul.
     Toxicol. Pharmacol., vol. 3, no. 1, pp. 71–74, Mar. 1983.
[53] “News Release (Oct. 7, 1947): Dr. R. Emmet Kelly’s address to the American Public
     Health Association.” p. WASHARCH00015, 1947.
[54] J. Garrett, “Monsanto Internal Memo.” 1955.
[55] R. Kelly, “Letter from Dr Kelly (Monsanto) to Mr Wilde, Feb 21, 1967 (MONS09495).”
     1967.
[56] “United States v. Moreno L. Keplinger, Paul L. Wright, and James B. Plank, 776 F.2d 678
     – CourtListener.com.” [Online]. Available:
     https://www.courtlistener.com/opinion/460360/united-states-v-moreno-l-keplinger-paul-l-
     wright-and-james-b-plank/. [Accessed: 02-Apr-2019].
[57] Monsanto Chemical Company, “1944 Monsanto Chemical Company Salesmen’s Manual:


                                                                                          Page 185
                                                         Decl. of A. Miller in Support of Daubert Motion
                                                   To Exclude R. DeGrandchamp Expert Testimony - 209
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16229 Page 205 of
                                                 705
                                                                     Richard DeGrandchamp, PhD
                                                                       Expert Opinion, References
                                                                                    April 5, 2019


      Aroclor Description and Properties (MONS092683).” 1944.
[58] H. Cumming and C. Rücker, “Octanol–water partition coefficient measurement by a
     simple 1 H NMR method,” ACS Omega, vol. 2, no. 9, pp. 6244–6249, Sep. 2017.
[59] M. Perouansky, “The Overton in Meyer–Overton: a biographical sketch commemorating
     the 150th anniversary of Charles Ernest Overton’s birth,” Br. J. Anaesth., vol. 114, no. 4,
     pp. 537–541, 2015.
[60] U.S. Environmental Protection Agency, “Regional Screening Levels (RSLs) - Generic
     Tables.” [Online]. Available: https://www.epa.gov/risk/regional-screening-levels-rsls-
     generic-tables.
[61] U.S. Environmental Protection Agency, “Part 5 : Chemical-specific parameters,” in Soil
     Screening Guidance: Technical Background Document, Second edition, 1996, pp. 133–
     160.
[62] “Product Properties Test Guidelines: OPPTS 830.7560, Partition Coefficient ( n-
     Octanol/Water), Generator Column Method,” 1996.
[63] European Chemicals Agency (ECHA), “Guidance on Information Requirements and
     Chemical Safety Assessment Chapter R.7c: Endpoint specific guidance, Draft Version
     3.0,” no. March, p. 274, 2017.
[64] E. C. A. (ECHA), “(ECHA), European Chemicals Agency (ECHA): Understanding
     REACH.” [Online]. Available: https://echa.europa.eu/regulations/reach/understanding-
     reach.
[65] Agency for Toxic Substances and Disease Registry (ATSDR), “Chapter 4: Chemical and
     physical information,” in Toxicity Profile for Polychlorinated Biphenyls (PCBs), 2014, pp.
     3–7.
[66] J. P. Byers and J. G. Sarver, “Chapter 10: Pharmacokinetic Modeling,” in Pharmacology,
     Academic Press, 2009, pp. 201–277.
[67] “Toxicological Profile for Polychlorinated Biphenyls (PCBs),” Atlanta, 2000.
[68] Euro Chlor, “Bioaccumulation,” Focus Chlorine Sci., no. 08, pp. 1–4, 2013.
[69] R. M. and J. R. L. Campbell, “Transformer oil,” 28-Oct-1929.
[70] J. F. Borzelleca, “Paracelsus: herald of modern toxicology,” Toxicol. Sci., vol. 53, no. 1,
     pp. 2–4, 2002.
[71] E. Kenndler and N. M. Maier, “Gas chromatography and analysis of binding media of
     museum objects: a historical perspective,” Substantia, vol. 2, pp. 93–118, 2018.
[72] J. Sangster, Octanol-water partition coefficients: fundamentals and physical chemistry.
     Wiley, 1997.


                                                                                            Page 186
                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 210
Case 2:15-cv-00201-SMJ         ECF No. 382-1      filed 01/28/20      PageID.16230 Page 206 of
                                                705
                                                                    Richard DeGrandchamp, PhD
                                                                      Expert Opinion, References
                                                                                   April 5, 2019


[73] R. L. Lipnick, “Charles Ernest Overton: narcosis studies and a contribution to general
     pharmacology,” Trends Pharmacol. Sci., vol. 7, no. May, pp. 161–164, 1986.
[74] R. L. Lipnick, “A quantitative structure-activity relationship study of Overton’s data on
     the narcosis and toxicity of organic compounds to the tadpole, Rana temporaria,” Aquat.
     Toxicol. Environ. Fate Elev. Vol. ASTM STP 1007, pp. 468–489, 1989.
[75] M. Nendza, Structure—Activity Relationships in Environmental Sciences. 2011.
[76] K. H. Meyer, “Contributions to the theory of narcosis,” Trans. Faraday Soc., vol. 33, no.
     0, p. 1062, Jan. 1937.
[77] C. D. Leake and M.-Y. Chen, “The anesthetic properties of certain unsaturated ethers,”
     Exp. Biol. Med., vol. 28, no. 2, pp. 151–154, Nov. 1930.
[78] J. Ferguson, “The use of chemical potentials as indices of toxicity,” Proc. R. Soc. London.
     Ser. B - Biol. Sci., vol. 127, no. 848, pp. 387–404, 1939.
[79] M. W. Goldblatt, “Research in Industrial Health in the Chemical Industry,” Occup.
     Environ. Med., vol. 12, no. 1, pp. 1–20, 1955.
[80] R. L. Lipnick and V. A. Filov, “Nikolai Vasilyevich Lazarev, toxicologist and
     pharmacologist, comes in from the cold,” Trends Pharmacol. Sci., vol. 13, no. C, pp. 56–
     60, 1992.
[81] C. H. Penning, “Physical characteristics and commercial possibilities of chlorinated
     diphenyl,” Ind. Eng. Chem., vol. 22, no. 11, pp. 1180–1182, 1930.
[82] P. G. Benignus, “Fungus-proofing composition,” 11-Aug-1944.
[83] “Monsanto Technical Bulletin (MONS 074287),” 1948.
[84] P. Benignus, “Letter from Dr. Benignus (Monsanto) to Dr. Leake (USDA) (MONS
     1987737).” 1948.
[85] “Monsanto Technical Bulletin (PCB-ARCH-EXT0020686),” 1950.
[86] “Monsanto Technical Bulletin (TOWOLDMON0037820),” 1953.
[87] “Monsanto Advertisement,” Chem. Eng. News, p. PCB-ARCH0232927, 1961.
[88] Monsanto, “What is Monsanto’s opinion on Agent Orange and DDT? | Monsanto.”
     [Online]. Available: https://monsanto.com/company/media/q/what-is-monsantos-opinion-
     on-agent-orange-and-ddt/.
[89] G. Woodard, R. R. Ofner, and C. M. Montgomery, “Accumulation of DDT in the body fat
     and its appearance in the milk of dogs,” Science, vol. 102, no. 2642, pp. 177–8, Aug.
     1945.
[90] F. C. Bishopp, “Present position of DDT in the control of insects of medical


                                                                                           Page 187
                                                          Decl. of A. Miller in Support of Daubert Motion
                                                    To Exclude R. DeGrandchamp Expert Testimony - 211
Case 2:15-cv-00201-SMJ          ECF No. 382-1      filed 01/28/20       PageID.16231 Page 207 of
                                                 705
                                                                      Richard DeGrandchamp, PhD
                                                                        Expert Opinion, References
                                                                                     April 5, 2019


      importance*,” Am. J. Public Health, vol. 36, no. 6, pp. 593–606, 1946.
[91] U.S. Environmental Protection Agency, “DDT Regulatory History: A Brief Survey (to
     1975),” no. to 1975, pp. 1–6, 1975.
[92] U.S. Environmental Protection Agency, “DDT - A Brief History and Status.”
[93] “2019 Fourth National Report on Human Exposure to Environmental Chemicals Special
     Analysis of Pooled Samples for Select Chemicals Background,” 2019.
[94] “Toxicological Profile for DDT, DDE, DDD,” Atlanta, 2002.
[95] H. L. Haller et al., “The chemical composition of technical DDT,” J. Am. Chem. Soc., vol.
     67, no. 9, pp. 1591–1602, Sep. 1945.
[96] Agency for Toxic Substances and Disease Registry (ATSDR), “Chapter 4: Chemical and
     physical information,” in Toxicological Profile for DDT, DDE, and DDD, 2002.
[97] H. L. Haller and R. L. Busbey, “The chemistry of DDT,” in U.S. Department of
     Agriculture Yearbook, 1943, pp. 616–622.
[98] M. M. Ellis, B. A. Westfall, and M. D. Ellis, “Toxicity of dichloro-diphenyltrichlorethane
     (DDT) to goldfish and frogs,” Science (80-. )., vol. 100, no. 2604, p. 477, 1944.
[99] C. Cottam and E. Higgins, “DDT and its effect on fish and wildlife.,” J. Econ. Entomol.,
     vol. 39, pp. 44–52, 1946.
[100] “Editorial: Taking stock of DDT.,” Am. J. Public Health Nations. Health, vol. 36, no. 6,
      pp. 657–8, Jun. 1946.
[101] S. Kirkwood and P. Phillips, “The relationship between the lipoid affinity and the
      insecticidal action of 1, 1-bis (p-fluorophenyl) 2, 2, 2-trichloroethane and related
      substances,” J. Pharmacol. Exp. Ther., vol. 87, no. 4, pp. 375–381, 1946.
[102] M. I. Smith and E. F. Stohlman, “The pharmacologic action of 2,2 bis(p-chlorophenyl)
      1,1,1 trichlorethane and its estimation in the tissues and body fluids,” Public Heal.
      Reports, vol. 59, no. 30, p. 984, 1944.
[103] A. A. Nelson, J. H. Draize, G. Woodard, O. G. Fitzhugh, R. B. S. Jr., and H. O. Calvery,
      “Histopathological changes following administration of DDT to several species of
      animals,” Public Heal. Reports, vol. 59, no. 31, p. 1009, 1944.
[104] H. S. Telford and J. E. Guthrie, “Transmission of the toxicity of DDT through the milk of
      white rats and goats,” Science (80-. )., vol. 102, no. 2660, p. 647, 1945.
[105] D. E. Howell, H. W. Cave, V. G. Heller, and W. G. Gross, “The amount of DDT found in
      the milk of cows following spraying,” J. Dairy Sci., vol. 30, no. 9, pp. 717–721, 1947.
[106] G. Carter, RH; Hubanks, PE; Mann, HD; Alexander, LM; Schopmeyer, “Effect of cooking
      on the DDT content of beef,” Science (80-. )., vol. 107, no. 2779, p. 347, 1948.


                                                                                             Page 188
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 212
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16232 Page 208 of
                                                  705
                                                                      Richard DeGrandchamp, PhD
                                                                        Expert Opinion, References
                                                                                     April 5, 2019


[107] M. Rubin, H. R. Bird, N. Green, and R. H. Carter, “Toxicity of DDT to laying hens,”
      Poult. Sci., vol. 26, no. 4, pp. 410–413, 1947.
[108] J. K. Finnegan, H. B. Haag, and P. S. Larson, “Tissue distribution and elimination of DDD
      and DDT following oral administration to dogs and rats,” Exp. Biol. Med., vol. 72, no. 2,
      pp. 357–360, Nov. 1949.
[109] K. McConnell and R. Sinclair, “Passage of elaidic acid through the placenta and also into
      the milk of the rat,” J. Biol. Chem., vol. 118, pp. 123–129, 1937.
[110] W. Goldwater and D. Stetten, “Studies in fetal metabolism*,” J. Biol. Chem., vol. 169, no.
      3, pp. 723–738, 1947.
[111] R. H. Carter, “DDT Residues in Agricultural Products,” Ind. Eng. Chem., vol. 40, no. 4,
      pp. 716–717, 1948.
[112] J. B. Shepherd, L. A. Moore, R. H. Carter, and F. W. Poos, “The Effect of Feeding Alfalfa
      Hay Containing DDT Residue on the DDT Content of Cow’s Milk,” J. Dairy Sci., vol. 32,
      no. 6, pp. 549–555, 2010.
[113] G. W. Pearce, A. M. Mattson, and W. J. Hayes, “Examination of human fat for the
      presence of DDT,” Science (80-. )., vol. 116, no. 3010, pp. 254–256, 1952.
[114] A. M. Mattson, J. T. Spillane, C. Baker, and G. W. Pearce, “Determination of DDT and
      related substances in human fat,” Anal. Chem., vol. 25, no. 7, pp. 1065–1070, 1953.
[115] K. C. Walker, M. B. Goette, and G. S. Batchelor, “Pesticide residues in foods:
      dichlorodiphenyltrichloroethane and dichlorodiphenyldichloroethylene content in
      prepared meals,” J. Agric. Food Chem., vol. 2, no. 20, pp. 1034–1037, 1954.
[116] E. P. Laug, F. M. Kunze, and C. S. Prickett, “Occurrence of DDT in human fat and milk,”
      Arch. Indust. Hyg. Occup. Med., vol. 3, no. 3, pp. 245–6, 1951.
[117] “Editorial: Insecticide storage in adipose tissue,” J. Am. Med. Assoc., vol. 145, no. 10, pp.
      735–736, 1951.
[118] W. J. Hayes, W. Durham, and C. J. Cueto, “The effect of known repeated oral doses of
      chlorophenothane (DDT) in man,” J. Am. Med. Assoc., vol. 162, no. 9, pp. 890–897, 2016.
[119] C. Jelinek and P. Corneliussen, “Levels of PCB’s in the U.S. food supply,” in Conference
      Proceedings: National Conference on Polychlorinated Biphenyls, 1976, no. March, pp.
      147–154.
[120] F. W. Kutz, A. R. Yobs, and S. C. Strassman, “Organochlorine pesticide residues in
      human adipose tissue,” Toxicol. Pathol., vol. 4, no. 1, pp. 17–19, 1976.
[121] R. Metcalf, “Report and comments on meeting on chlorinated biphenyls in the
      environment at Industrial Biotest Laboratories, Chicago, March 21, 1969.” pp. 1–3, 1969.



                                                                                             Page 189
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 213
Case 2:15-cv-00201-SMJ         ECF No. 382-1      filed 01/28/20      PageID.16233 Page 209 of
                                                705
                                                                    Richard DeGrandchamp, PhD
                                                                      Expert Opinion, References
                                                                                   April 5, 2019


[122] J. F. Treon, F. P. Cleveland, F. E. Shaffer, J. Cappel, T. Gahegan, and W. Wagner, “The
      Toxicity of the Fogs Formed by Dropping Pydraul F-9, Aroclor 1248 and Tricresyl
      Phosphate, Upon the Surface of a Heated Inconel (Project 49). March 11, 1953.,” 1953.
[123] O. G. Fitzhugh and A. A. Nelson, “The chronic oral toxicity of DDT (2,2-bis (p-
      chlorophenyl-1,1,1-trichloroethane),” J. Pharmacol. Exp. Ther., vol. 89, no. 1, pp. 18–30,
      1947.




                                                                                           Page 190
                                                          Decl. of A. Miller in Support of Daubert Motion
                                                    To Exclude R. DeGrandchamp Expert Testimony - 214
       Case 2:15-cv-00201-SMJ             ECF No. 382-1       filed 01/28/20      PageID.16234 Page 210 of
                                                            705




                                                                                            5910 Northwood Drive
                                                                                            Evergreen, CO 80439
                                                                                       Healthcare: (303) 674-3732
                                                                       Toxicology/Risk Assessment: (303) 674-8751
                                                                                        Facsimile: (303) 674-8755
                                                                     E-Mail: richard.degrandchamp@ucdenver.edu



                                        DR. RICHARD L. DEGRANDCHAMP
                                       President and Principal Toxicologist


                                                     EDUCATION

University of Colorado Medical School, Department of Physiology, National Institutes of Health Postdoctoral Fellow, 1988-
1991
Rutgers University School of Pharmacy and Toxicology, Rutgers Postdoctoral Fellow, 1986-1988
Cornell University Medical School, Department of Pharmacology, Research Associate, 1987-1988
University of Michigan, School of Public Health, Ph.D., Toxicology, 1986
Eastern Michigan University, B.S., Biochemistry, 1978


                                             ACADEMIC APPOINTMENTS

University of Colorado Denver/Anschutz Medical Campus, Faculty Member in Graduate Program
       Courses: Environmental Risk Assessment (2006-Current)
       Environmental Epidemiology (2008-Current)
       Toxicology (2016-Current)
University of Colorado Medical School, School of Pharmacy, Adjoint Professor
       Course: Risk Assessment and Toxicology (May 1998-2009)
Naval Civil Engineer Corps Officers School, Port Hueneme, California
       Courses: Human Health Risk Assessment and Management (1996-2002)
       Environmental Statistics (1996-2002)


                                             PROFESSIONAL POSITIONS

Scientia Veritas, L.L.P.
Evergreen, Colorado
President and Principal Toxicologist
March 1997-Current

Terranext
Lakewood, Colorado
Corporate Director of Medical Toxicology and Health Sciences and Principal Toxicologist

                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                To Exclude R. DeGrandchamp Expert Testimony - 215
        Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20       PageID.16235 Page 211 of
                                                              705
                                                                                              Dr. Richard L. DeGrandchamp
                                                                                                               Page 2 of 12


November 1996-March 1997
GeoTrans Inc.
Boulder, Colorado
Director of Toxicology and Risk Assessment and Principal Toxicologist
February 1996-November 1996

PRC Environmental Management Inc.
Denver, Colorado
Toxicology and Atmospheric Science Discipline Leader and Principal Toxicologist
February 1992-November 1995

PTI Inc.
Boulder, Colorado
Senior Toxicologist
May 1991-February 1992

EPA Neurotoxicology Division
Research Triangle Park, North Carolina
Consulting Toxicologist
1984-1986

University of Michigan School of Public Health, Department of Industrial and Environmental Health
Ann Arbor, Michigan
Consulting Toxicologist and Research Assistant
1980-1986

University of Michigan School of Public Health, Department of Water Quality
Ann Arbor, Michigan
1978-1980
Research Assistant


                                      PROFESSIONAL SOCIETIES/ASSOCIATIONS

Society of Toxicology
Society for Risk Analysis
Society of Environmental Toxicology and Chemistry
American Society for the Advancement of Science
American Chemical Society


                                              PROFESSIONAL EXPERIENCE

EXPERTISE OVERVIEW

Dr. Richard DeGrandchamp has been a practicing toxicologist for more than 33years. During this time, he has served in the
U.S. Department of Justice’s (DOJ) Expert Witness Unit and testified in numerous high-profile trials involving
environmental contamination in which the judgment awards totaled more than $20 billion. Dr. DeGrandchamp provides
expert witness testimony to DOJ on risk assessment, chemical injury, and toxicology. He has also testified as the toxicologist



                                               SCIENTIA VERITAS, L.L.P.
                                                                         Decl. of A. Miller in Support of Daubert Motion
                                                                   To Exclude R. DeGrandchamp Expert Testimony - 216
        Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20       PageID.16236 Page 212 of
                                                              705
                                                                                             Dr. Richard L. DeGrandchamp
                                                                                                              Page 3 of 12


expert witness in numerous toxic tort lawsuits that focused on cancer-causing environmental toxicants. He has held a faculty
appointment in the Graduate Faculty Program at the University of Colorado Denver/Anschutz Medical Campus for more
than 15 years. Dr. DeGrandchamp has served on numerous scientific review panels and has been a toxicological consultant
for the U.S. Environmental Protection Agency (U.S. EPA); Department of the Navy (DON); Department of Energy (DOE);
Department of Defense (DOD); Massachusetts Department of Environmental Protection (MDEP); Michigan Department of
Environmental Quality (MDEQ); District of Columbia’s District Department of the Environment (DDOE); and many
chemical, pharmaceutical, and manufacturing companies. He has conducted or directed more than 300 human health risk
assessments regulated under the Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA;
Superfund); Resource Conservation and Recovery Act (RCRA); and Underground Storage Tank (UST) programs. He has
been the lead negotiator in over 150 regulatory meetings and provides expert toxicological support, as well as expert witness
testimony, on all issues related to toxic chemical exposure. Dr. DeGrandchamp has provided expert toxicological legal
support in the private sector and U.S EPA Regions 3, 5 and 8 in environmental cases involving RCRA and CERCLA
hazardous sites. He has been a member of numerous expert scientific panels and authored many risk assessment, statistical,
and toxicological guidance documents for U.S. EPA and DOD.

FACULTY APPOINTMENTS

Dr. DeGrandchamp holds a faculty appointment in the Graduate Program at the University of Colorado Denver/Anschutz
Medical Campus where he is the lecturer and course director for three courses: Human Health Risk Assessment, Toxicology,
and Environmental Epidemiology for the M.S. and Ph.D. program.
Dr. DeGrandchamp also taught human health risk assessment and toxicology courses at the University of Colorado Medical
School, School of Pharmacy, where he was responsible for training students in the Ph.D. Toxicology Program.
Dr. DeGrandchamp was a faculty member and instructor at the Naval Civil Engineering Corps Officers School (CECOS),
Port Hueneme, California. He developed the first courses for human health risk assessment, toxicology, and risk
management.
Dr. DeGrandchamp has developed and presented a hands-on training, three-day toxicology/risk assessment workshop to
risk assessors, physicians, and industrial hygienists at the Navy Environmental Health Center (NEHC), Bureau of Medicine,
in Norfolk, Virginia.
Dr. DeGrandchamp has instructed many U.S. EPA CERCLA and RCRA personnel, and Navy project managers, in the
practice and application of risk assessment, statistics, and toxicology at petroleum-contaminated sites.

LITIGATION EXPERTISE

Dr. DeGrandchamp has been retained as an expert toxicologist to evaluate the cause of death of a 14 male adult. This
individual suffered acute and severe clonic-toxic seizures triggered by numerous prescribed medications to control his
seizures Dr. DeGrandchamp is investigating the cause of death. He has been tasked with evaluating the toxicity and
synergistic effects of the prescribed medications by the attending physician and how the nursing personnel administered
the drugs. He is also determining if his non-prescribed drugs that led to his emergency admission could have contributed
to his death and he is reviewing all medical records and hospital treatment to determine and explain the how the child
died.

Dr. DeGrandchamp has been retained as toxicological expert consultant for a case involving a pesticide (pyrethroid)
exposure that resulted in a 6th month old infant developing severe tonic clonic seizures. He was asked to provide a review
of the available medical toxicology information for the pesticide as well as the patient medical records to form an opinion
about whether the medical treatment he received during his hospitalization the prescribed medications were correctly
administered. He has been tasked with identifying the initial triggering cause and the subsequent toxicological sequelae that



                                              SCIENTIA VERITAS, L.L.P.
                                                                         Decl. of A. Miller in Support of Daubert Motion
                                                                   To Exclude R. DeGrandchamp Expert Testimony - 217
        Case 2:15-cv-00201-SMJ              ECF No. 382-1         filed 01/28/20       PageID.16237 Page 213 of
                                                                705
                                                                                                Dr. Richard L. DeGrandchamp
                                                                                                                 Page 4 of 12


have now triggered nearly 1,000 seizures per day and resulted in severe impairment of cognitive development.
Dr. DeGrandchamp has been retained as an expert for a case involving PFAS contamination and exposure to residents. He
will be testifying on all issues relating to PFAS toxicity and epidemiology studies in a large cohort (approximately 30,000
residents) that have been exposed to PFAS over the last 4 decades.
Dr. DeGrandchamp has been retained as an expert for a PCB case involving contaminated fish. He will be testifying on all
issues relating to the human health risks and toxicology of PCB ingestion at different transects of a major river that
encompasses areas of fishing.
Dr. DeGrandchamp has been retained as an expert for a polluted site where PFAS was manufactured and have been released
into a river that serves as a drinking water source for hundreds of thousands of residents. This group of toxic chemical
compounds includes PFOA, PFOS, as well as more recently manufactured compounds that were specifically developed to
replace the highly toxic PFAS compounds (including GenX, and Nafion-117) that are no longer produced in the U.S. He
has been tasked with forming an opinion about the individual and collective toxicity of these compounds to the exposed
population. He is responsible for reviewing company documents that include operation history and numerous toxicity
studies.
Dr. DeGrandchamp is an expert witness for a toxic-tort lawsuit. He will be testifying that decades of exposure to PCBs
caused diverse and severe health effects in a tribe that was exposed to PCBs over 4 decades. He is responsible for evaluating
the fingerprint from multiple sources and linking those to blood samples for the cohort. He will be evaluating specific PCB
congeners based on body burden studies and show they are specifically associated with non-cancer health effects based on
a series of epidemiology studies. He will also be conducting an epidemiology study of cancers in the cohort to determine
if those PCBs are also associated with an elevated risk of cancer.
Dr. DeGrandchamp is an expert witness for a coal-burning facility that has generated numerous heavy metals that have
contaminated numerous properties near the facility. He is responsible for evaluating the regional distribution of
centrospheres, that serve as indicator particles, to first identify the extent of the regional contamination and then to evaluate
the heavy metal contamination associated with those particles to determine if the level of those metals pose a risk to the
community.
Dr. DeGrandchamp is an expert witness for a PCB site, where PCBs have been historically released for more than four
decades to determine the sources of those PCBs as a foundation to identify localized releases of Potentially Responsible
Parties. He will be determining the extent of regional Natural Resources damages for purposes of liability and to support
extensive cleanup.
Dr. DeGrandchamp recently completed testifying in a series of toxic tort lawsuits suits that culminated in a jury award of
$46 million for three Non-Hodgkin Lymphoma (NHL) patients. During these trials, his testimony on the history of cancer
testing demonstrated Monsanto could have and should have conducted cancer studies back in the 1930s and that those
studies would have clearly shown PCBs were carcinogenic, which could have prevented widespread PCB environmental
contamination that then ultimately led to contamination of the U.S. food supply over an 80-year period. He showed that
while hundreds of other synthetic chemicals resembling PCBs had been tested for carcinogenicity by 1940, Monsanto took
no steps to conduct any cancer study until the 1960s. He also provided testimony that linked PCB-body burden with NHL,
which was necessary to prove Monsanto’s PCBs “caused” NHL. For this part of his testimony, Dr. DeGrandchamp showed
that the complex molecular events triggered by PCBs cause specific genetic lesions at locations in the DNA, triggering a
cascade of events that result in NHL (summary available at http://verdictsearch.com/verdict/monsanto-to-blame-for-pcb-
exposure-cancer-suit-argued/; http://www.ecowatch.com/monsanto-ordered-to-pay-46-5-million-in-pcb-lawsuit-in-rare-
win-for-pl-1891143419.html). This verdict subsequently triggered settlement discussions (reported to be $280 million) that
are underway between the hundreds of remaining NHL patients and Monsanto.

Dr. DeGrandchamp is the expert witness for plaintiffs in the Blackwell Zinc Smelter lawsuit alleging property damages
due to lead, arsenic, and cadmium contamination of more than 200 properties in Blackwell, Oklahoma. He is responsible



                                                SCIENTIA VERITAS, L.L.P.
                                                                           Decl. of A. Miller in Support of Daubert Motion
                                                                     To Exclude R. DeGrandchamp Expert Testimony - 218
        Case 2:15-cv-00201-SMJ             ECF No. 382-1         filed 01/28/20       PageID.16238 Page 214 of
                                                               705
                                                                                              Dr. Richard L. DeGrandchamp
                                                                                                               Page 5 of 12


for conducting risk assessments to determine the effects of contaminants on the central nervous systems of the Blackwell
children living on contaminated Blackwell properties.

Dr. DeGrandchamp was the DOJ expert in toxicology in the British Petroleum (BP) Deep Water Horizon oil spill in the
Gulf of Mexico case that was settled last year for $20 billion (case summary available at:
https://www.justice.gov/enrd/deepwater-horizon). He was responsible for conducting toxicological evaluations,
epidemiology studies, and risk assessment to assess the potential health threats to more than 40,000 cleanup workers and
shoreline residents living in Louisiana, Florida, and Alabama.

Dr. DeGrandchamp was the expert consultant to the U.S. Department of Justice providing toxicology and risk assessment
support on a coke/steel manufacturing operation site in West Virginia. He was responsible for assessing human health risks
to children living off site in a residential area and at their schools. He determined that the cancer and noncancer risks were
unacceptable based on recent EPA air monitoring data collected at nearby schools. Dr. DeGrandchamp applied EPA
guidance for early lifetime exposures for coke-related contaminants that are mutagenic. He also conducted an
epidemiological evaluation and determined that the residential population was at risk for a wide range of medical conditions.
Dr. DeGrandchamp was an expert consultant to DOJ on the Centredale Manor Superfund site in Rhode Island. This complex
site was highly contaminated with dioxins, PCBs, and heavy metals. DOJ was awarded $104 million, and a case summary
is available at https://www.epa.gov/enforcement/case-summary-epa-issues-104-million-order-cleanup-work-centredale-
manor-superfund-site.
Dr. DeGrandchamp was retained as an expert witness in a toxic tort suit involving a wrongful death associated with exposure
to cleaning solutions. He was responsible for evaluating all medical records and the death certificate to determine whether
the cause of death was related to an acute exposure.
Dr. DeGrandchamp was an expert witness for the District of Columbia’s Department of the Environment and D.C. Attorney
General’s office in a case involving vapor intrusion into approximately 500 homes in Washington D.C. due to gasoline and
chlorinated solvents (PERC). For this site, he conducted more than 1,500 individual risk assessments for each of the sites
to identify specific homes where the contaminants could trigger medical conditions and/or cancer and made the necessary
toxicological/dosimetric adjustments to EPA toxicity values for early life exposures and individuals with preexisting
medical conditions. This study was used to determine which homes required vapor mitigation to reduce indoor contaminants
to acceptable levels. Dr. DeGrandchamp also conducted a newly developed forensic statistical approach to determine the
responsible contaminant sources.
Dr. DeGrandchamp served as the toxicological expert for the Navy Office of General Council and the Navy Environmental
Health Center, Bureau of Medicine, in a toxic tort suit filed by more than 6,000 residents on the Island of Vieques. He
evaluated the plaintiffs’ claims alleging long-term toxic exposures due to Navy activities on the island over a 60-year period
associated with bombing exercises resulted in wide-ranging medical conditions. Damages were set at more than $1 billion.
Dr. DeGrandchamp was responsible for analyzing hundreds of historical documents, medical records, and biological hair
samples. Additionally, he was responsible for analyzing biological samples to determine the current levels of toxic metal
exposures to distinguish between background and military-related exposures, as well as conducting an epidemiological
study to verify cancer rates, which were then compared with the current cancer registry.
Dr. DeGrandchamp was an expert witness providing toxicological expertise to DOJ and EPA Region 3 on the Metal Bank
Superfund Site in Pennsylvania, which was contaminated with PCBs and dioxins. He provided expert reports, rebuttal
reports, supplemental reports, depositions, and interrogatories, and assisted DOJ in preparing for depositions. Ultimately,
the court ruled in DOJ’s favor, deferring to Dr. DeGrandchamp’s expert opinion regarding the level of contamination and
associated human health risks. He also provided supporting risk assessments in the second phase of the trial, where he
developed a risk-based remedial strategy for mitigating risks to acceptable levels. A summary of the approximate $30
million settlement is available at https://www.paed.uscourts.gov/documents/opinions/03D0023P.pdf
Dr. DeGrandchamp was an expert witness for DOJ in a bankruptcy trial for three hazardous waste sites in Pennsylvania. He



                                               SCIENTIA VERITAS, L.L.P.
                                                                          Decl. of A. Miller in Support of Daubert Motion
                                                                    To Exclude R. DeGrandchamp Expert Testimony - 219
        Case 2:15-cv-00201-SMJ             ECF No. 382-1         filed 01/28/20       PageID.16239 Page 215 of
                                                               705
                                                                                              Dr. Richard L. DeGrandchamp
                                                                                                               Page 6 of 12


was responsible for conducting a toxicological assessment of potential risk associated with exposure to PCBs and to address
the question of whether it was necessary to secure the funds for future remediation. The court ruled for DOJ and required
that $15 million be secured for additional studies and remediation.
Dr. DeGrandchamp was an expert witness for DOJ and EPA Region 8 involving PCBs and dioxins at the U.S. Magnesium
Corporation (MagCorp) Superfund Site in Utah. He was responsible for conducting a comprehensive toxicological
evaluation of workers’ health and exposure conditions based on their occupational responsibilities within the plant. He
collaborated with Occupational Safety and Health Administration (OSHA), National Institute for Occupational Safety and
Health (NIOSH), and EPA toxicologists and physicians to design and implement a medical surveillance program in which
blood samples and employee coveralls were collected to determine the extent of dioxin and PCB exposure. Based on the
blood sample data, Dr. DeGrandchamp was able to identify high-risk workers and submit a worker protection plan to
attenuate exposures. He also used the dioxin levels measured in their contaminated work coveralls to show they were
exposing family members to high cancer risk and reproductive effects. This analysis proved that they were unknowingly
engaging in the well-known phenomenon of “Fouling Their Own Nests” and provided the basis for developing a worker
and family protection plan.
Dr. DeGrandchamp served as the expert toxicologist for U.S. DOJ and U.S. EPA Region 5 in a case against a steel
manufacturing facility in Ohio. He was responsible for conducting toxicological evaluations for residents who lived near
the AK Steel Superfund Site and had been eating PCB-contaminated fish caught in a nearby river. Upon completion of
expert reports, a settlement was reached for approximately $25 million. A description is available at
https://www.justice.gov/archive/opa/pr/2006/April/06_enrd_200.html.
Dr. DeGrandchamp has provided expert testimony in several toxic tort litigation cases for a potentially responsible party at
a chrome-plating facility in Texas. His responsibilities included reviewing medical records, preparing pretrial reports, giving
depositions, presentations during arbitration and mediations, and preparing guardian ad litem documents.
Dr. DeGrandchamp has worked extensively with U.S. Navy attorneys on diverse health and environmental issues. Dr.
DeGrandchamp provided toxicological expertise and negotiation support in the Navy CLEAN program. He was a member
of a multifaceted installation wide technical panel that evaluated the legal basis for developing innovative remediation
strategies to streamline the CERCLA process for all Navy bases scheduled for closure or transfer. He prepared position
papers; developed the Navy’s overall remediation strategy; and negotiated with local, state, and federal regulatory agencies.
He was the technical expert in numerous negotiations and dispute resolution meetings.
Dr. DeGrandchamp served as the toxicological expert in a toxic tort case filed against a major pesticide manufacturer that
involved domestic exposure to a pyrethroid pesticide. He prepared an expert report that was successfully used to have the
case dismissed.
Dr. DeGrandchamp provided litigation support for a toxic tort case involving a PRP in Montana involving exposure to
petroleum constituents. His responsibilities included developing the overall scientific strategy and designing a sampling
plan for the defense.
Dr. DeGrandchamp provided legal support for a chlorinated solvent site in Montana. He also served as the technical advisor
on community relations for this project. He was responsible for interacting with the U.S. Department of Health and Human
Services, Agency for Toxic Substances and Disease Registry (ATSDR).

SUMMARY OF PROJECT EXPERIENCE

Under Dr. DeGrandchamp’s direction, SV was awarded a sole source contract to provide expert consulting services to the
Michigan Department of Environmental Quality (MDEQ). Dr. DeGrandchamp provided toxicological, risk assessment, and
negotiation support to MDEQ regarding perfluorinated chemical (PFCs) contamination of Wurtsmith Air Force Base
groundwater that migrated offsite to the Au Sable River, where it has contaminated fish. Dr. DeGrandchamp conducted a
literature review of PFC information; prepared a report summarizing findings of the literature search; conducted a site-



                                               SCIENTIA VERITAS, L.L.P.
                                                                          Decl. of A. Miller in Support of Daubert Motion
                                                                    To Exclude R. DeGrandchamp Expert Testimony - 220
        Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20       PageID.16240 Page 216 of
                                                              705
                                                                                             Dr. Richard L. DeGrandchamp
                                                                                                              Page 7 of 12


specific review and analysis of PFC data from the Wurtsmith site; performed a comparison of exposure and general media
contaminant levels at other sites (nationally and worldwide); analyzed the potential risks to humans and ecosystems in and
around the Wurtsmith site; provided a report on the site-specific review and analysis; provided an analysis of Air Force
responsibilities in relation to CERCLA and other environmental and human health regulations; proposed additional work at
the Wurtsmith site by the Air Force, MDEQ, and/or EPA necessary to identify risks, actual human health impacts and
ecological impacts, as appropriate; summarized this analysis into a report of additional responsibilities; and traveled to
Michigan to meet with personnel from MDEQ and the Air Force.
The PFCs are the result of firefighting training activities at Wurtsmith, and Dr. DeGrandchamp provided support to MDEQ
in working with EPA Region 5 and the U.S. Air Force. PFCs constitute an emerging group of highly toxic chemicals of
concern (COCs) and Dr. DeGrandchamp was charged with developing toxicity values. SV was also contracted to work on
the project because of Dr. DeGrandchamp’s previous experience working on Air Force projects. Dr. DeGrandchamp aided
the state of Michigan in connecting with the proper Air Force personnel in order to secure funding for future studies and in
pointing out to all parties the benefits of conducting such work before any potential property transfers or re-use plans are
implemented.
Under Dr. DeGrandchamp’s direction, SV was awarded a sole source contract with the District of Columbia Department of
the Environment and is currently providing oversight for all risk assessments at the Washington Navy Yard in D.C., which
has been in continuous operation for 200 years. He is responsible for evaluating the public health threats from contaminants
on the base, as well as releases into the Anacostia River. He is currently conducting a forensic analysis of PCBs and dioxins
that will be used to forensically “fingerprint” different sources of contamination in the river.
Dr. DeGrandchamp conducted a time-critical toxicological evaluation of children in a daycare facility in the District of
Columbia that resulted in an emergency evacuation of children from the daycare. His analysis showed vapor levels had
reached neurotoxic levels, which required evacuation until vapor mitigation systems could be installed.
Dr. DeGrandchamp prepared toxicological support for new regulations for exposure to toxic chemicals bacteria, viruses,
and protozoa in stormwater reuse in D.C. The approach combines the risk assessment approach developed by U.S. EPA and
the World Health Organization’s disability-adjusted lifetime years (DALY).
Dr. DeGrandchamp was retained to provide expert witness testimony in a toxic tort suit involving a death from phosphoric
acid inhalation. Responsibilities included evaluating epidemiological/toxicological published studies to derive the plausible
lethal dose, reconstructing possible exposure dose, reviewing medical records to evaluate etiology of illness and symptoms
leading to death, and a critique of the coroner’s report.
Dr. DeGrandchamp has developed new toxicity values for DON for chemicals did not have U.S. EPA-verified toxicity
values. To date, he has developed toxicity values for more than 95 chemicals.
Dr. DeGrandchamp routinely conducts toxicological reviews to determine if U.S. EPA-toxicity values need to be modified
or updated based on new toxicological studies.
Dr. DeGrandchamp prepared a comprehensive guidance document on sampling and analysis, and conducting risk
assessments at PCB- and dioxin-contaminated sites for DOD. These documents were used to train Navy personnel in the
environmental restoration program who are responsible for remediating Navy installations that will be returned to civilian
use.
Dr. DeGrandchamp conducted a geostatistical analysis of background conditions for dioxin, furans, and PCBs for the Rocky
Mountain Front Range for EPA Region 8. This analysis was based on a new statistical method he developed based on
geochemical analyses using linear regression and principal component analysis.
Dr. DeGrandchamp developed and negotiated a geochemical method for evaluating background conditions in the state of
Florida for the Department of Defense (Navy). After conducting a pilot study to demonstrate that the geochemical technique
could be used to define background conditions and identify chemical release areas, the Florida Department of Environmental
Protection (FDEP) formally approved the technique for use on Superfund and Federal Facilities throughout Florida.



                                              SCIENTIA VERITAS, L.L.P.
                                                                         Decl. of A. Miller in Support of Daubert Motion
                                                                   To Exclude R. DeGrandchamp Expert Testimony - 221
        Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16241 Page 217 of
                                                             705
                                                                                            Dr. Richard L. DeGrandchamp
                                                                                                             Page 8 of 12


Dr. DeGrandchamp conducted a toxicological evaluation of chemicals detected at Naval Air Station (NAS) Atsugi in Japan
for the Department of the Navy. This project involved developing new toxicity values for unique chemicals and their
breakdown products. This was a sole source contract resulting from specific recommendations by the National Academy of
Sciences and the Navy Surgeon General. Ultimately, Dr. DeGrandchamp used these toxicity values to show that contaminant
levels did not pose risks to Japanese citizens.
Dr. DeGrandchamp was selected by U.S. EPA to serve on an expert External Peer Review Panel to provide technical
oversight for Draft Human Health Risk Assessment Protocols for Hazardous Waste Combustion Facilities and Screening
Level Ecological Risk Assessment Protocols for Hazardous Waste Combustion Facilities. He was responsible for providing
expertise in risk assessment and toxicology on the panel and participated in a two-day public hearing/workshop to field and
respond to public comments prior to finalization and release of the guidance.
Dr. DeGrandchamp served as the Technical Lead for EPA Region 6 in developing a new technical guidance document for
RCRA sites: Risk Management Strategy. He was responsible for all technical sections and responding to public comments.
Dr. DeGrandchamp served as an Expert Consultant to Booz Allen for a project involving asbestos-containing materials
(ACMs) at Lowry AFB in Colorado. His responsibilities included researching technical and legal precedence for sampling
ACM in soil; reviewing Air Force ACM sampling work plans for substance and approach; identifying potential legal
liabilities pertaining to ACM issues; outlining ACM health risk scenarios; and recommending a path forward for ACM
sampling and remedial activities for the Air Force at Lowry AFB, Colorado. In the course of this work, Dr. DeGrandchamp
conducted surveys and pattern analysis of surface soil; attended meetings/negotiations with CDPHE; provided legal non-
testifying expert support to Air Force attorneys; developed sampling and analysis plans for contaminated areas and activity-
based sampling; conducted statistical analysis on areas of concern; developed risk management protocols and evaluated
several novel approaches based on new analytical procedures to expedite decision-making; conducted field investigations;
reviewed extensive epidemiological studies to evaluate toxicological endpoints; and calculated health risks and prepared
risk assessment reports.
Dr. DeGrandchamp provided EPA Region 8 with toxicological and risk assessment technical support at two RCRA sites
involving hazardous solvent exposure to off-site residents. He was responsible for evaluating risks and health hazards
associated with vapor entering homes from contaminated groundwater into nearby homes. He was responsible for evaluating
current toxicological peer-reviewed toxicological studies on formaldehyde to identify health problems among residents,
determine acceptable levels of exposure, and identify homes that may require interim measures or evacuation of residents.
Dr. DeGrandchamp conducted a background analysis implementing Procedural Guidance for Statistically Analyzing
Environmental Background Data, which he authored for the Navy, at NAS Whiting (Milton Florida). This approach was
then used to identify chemicals of concern for risk assessment, evaluate Applicable or Relevant and Appropriate
Requirements (ARAR), and identify chemical releases. Successful completion of this project was expected to save DOD
and the state of Florida $30 million in potential remediation costs.
Dr. DeGrandchamp conducted a comprehensive review and analysis of diverse scientific methods used to evaluate risks
associated with lead exposure for DON. He prepared a Navy position paper that evaluated all lead risk assessment models,
including the scientific veracity of the U.S. EPA Integrated Exposure Uptake Biokinetic Model (IEUBK) software code,
the California Lead Spread Model, and the probabilistic Integrated Stochastic Model to make recommendations for
improvement. He also developed the DON risk assessment strategy to evaluate adult lead exposure in order to expedite lead
cleanup at closing Naval installations.
Dr. DeGrandchamp developed a cost-effective, risk-based corrective action (RBCA) approach for a hazardous waste site
for Lockheed Martin in Denver, Colorado. The approach incorporated Monte Carlo simulation techniques to accurately
estimate actual site-specific risks based on realistic exposures. A cost-benefit matrix was developed to guide risk
management decisions.
Dr. DeGrandchamp provided technical expertise on wide-ranging issues to EPA Regions 8 and 6 RCRA and CERCLA
programs. He provided toxicological and statistical support on all remedial investigations and feasibility studies conducted



                                              SCIENTIA VERITAS, L.L.P.
                                                                        Decl. of A. Miller in Support of Daubert Motion
                                                                  To Exclude R. DeGrandchamp Expert Testimony - 222
        Case 2:15-cv-00201-SMJ              ECF No. 382-1        filed 01/28/20        PageID.16242 Page 218 of
                                                               705
                                                                                               Dr. Richard L. DeGrandchamp
                                                                                                                Page 9 of 12


at Rocky Flats Nuclear Weapons Plant (RFP) and was involved in all investigations pertaining to the analysis of human
health risks resulting from chemical and radionuclide exposures. He developed data quality objectives and risk assessment
methodology, statistical analyses, sampling and analysis plans, and oversaw all chemical and radiological fate and transport
modeling. He compiled a database for conducting Monte Carlo simulations and provided technical reviews on supplemental
guidance for conducting Monte Carlo simulations for EPA Region 8. He developed a cost-effective risk assessment template
for RFP to streamline and provide consistency for all risk assessments. Dr. DeGrandchamp was responsible for evaluating
DOE’s statistical analyses and risk assessments, and ensured results were consistent with U.S. EPA, the International
Commission on Radiation Protection (ICRP), and Nuclear Regulatory Commission (NRC) methodologies. He assisted EPA
Region 8 in negotiating numerous disputes and was a participant in a workgroup of nationally recognized experts in binding
arbitration involving statistical analyses. He was selected as a member of an interagency committee that included the
Colorado Department of Natural Resources, Colorado Department of Health, Colorado Fish and Wildlife Service, EPA
Region 8, and DOE to scope, design, and implement a comprehensive, installationwide human health and ecological risk
assessment for Rocky Flats.
Dr. DeGrandchamp provided scientific expertise to DOE on toxicological, risk assessment, and statistical issues at the
Savannah River Site (SRS) in South Carolina. He reviewed human health risk and dose assessments conducted for numerous
operable units and participated on a task force responsible for establishing background conditions. He was invited to lecture
on risk assessment and statistical issues by EPA Region 4, DOE, and the South Carolina Department of Health project
managers and toxicologists.
Dr. DeGrandchamp conducted numerous baseline risk assessments at NAS Lemoore in California. These risk assessments
were ultimately combined into a comprehensive installationwide risk assessment that involved fate and transport modeling
of contaminants, coupled with the analysis of current and potential future health risks. He was responsible for all negotiations
with federal and state regulators. He successfully negotiated cost-effective management of human health risks during
remedy selection by using a risk-based approach to avoid unnecessary and expensive remediation.
Dr. DeGrandchamp conducted all risk assessments and coordinated feasibility studies for NAS Moffett Field in California.
He carried out a detailed future land use analysis that was used to focus risk mitigation strategies based on probable future
land use. The land use analysis was also used to focus human health risk assessments on realistic exposure conditions to
avoid unrealistic conservative default assumptions. He negotiated all aspects of the risk assessment approach with state and
federal regulatory agencies. The Navy requested that Dr. DeGrandchamp assist the Department of Justice in averting formal
dispute resolution.
Dr. DeGrandchamp conducted risk assessments for NAS Alameda in California. He was responsible for developing the
overall risk assessment approach and negotiating all technical aspects of the Navy project with local, state, and federal
regulators. He was also tasked with preparing innovative approaches to establish anthropogenic and nonanthropogenic
background conditions, preliminary remediation goals, and data aggregation to estimate exposure-point chemical doses. He
was also responsible for developing a Navy policy document for risk-based corrective action at petroleum sites.
Dr. DeGrandchamp provided oversight to DOD for risk assessments conducted for NAS China Lake. He was responsible
for implementing a risk-based, cost-effective approach for remediation and alternative cleanup levels based on actual site
exposures.
Dr. DeGrandchamp provided technical expertise to the Massachusetts Department of Environmental Protection for
radionuclide risk assessments, compliance, and cleanup standards. He worked with the state to develop state guidance for
radionuclide cleanup of all Department of Defense and Nuclear Regulatory Commission operated sites within the state.
Dr. DeGrandchamp provided EPA Region 8 with technical oversight for all remedial investigations and risk assessments
for F.E. Warren Air Force Base in Wyoming and Tooele Army Depot in Utah. He conducted a risk assessment in response
to an emergency exposure condition for off-site residents at F.E. Warren AFB who were directly exposed to high
concentrations of organic solvents.
Dr. DeGrandchamp led the human health and environmental risk assessment task force for EPA Region 6 in studying



                                               SCIENTIA VERITAS, L.L.P.
                                                                          Decl. of A. Miller in Support of Daubert Motion
                                                                    To Exclude R. DeGrandchamp Expert Testimony - 223
        Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20       PageID.16243 Page 219 of
                                                              705
                                                                                             Dr. Richard L. DeGrandchamp
                                                                                                             Page 10 of 12


potential adverse health effects associated with emissions from several incinerators in Midlothian, Texas. This investigation
was prompted by strong public concern about adverse health effects on humans and livestock. In this evaluation, Dr.
DeGrandchamp analyzed the potential for dioxin to produce birth defects, spontaneous abortions, and other potential toxic
effects.
Dr. DeGrandchamp investigated the human health risks associated with RCRA facilities in southern California. He
conducted the risk assessment for the onsite human receptors, as well as the surrounding community, to determine the
potential risks to pregnant women from benzene, arsenic, and cadmium exposure in groundwater. He also evaluated the
risks to fetuses via in utero exposure. At another RCRA facility, he conducted a risk analysis to determine potential risks
associated with arsenic-laden fly ash used as landfill material.
Dr. DeGrandchamp provided oversight and technical support to the EPA Region 8 (Montana office) RCRA division for
remediation of oil refineries in Billings, Montana; Mandan, North Dakota; and Commerce City, Colorado. He oversaw all
phases of the RCRA process involving preliminary investigations and corrective measures studies. He developed health-
protective cleanup levels, and evaluated facility permitting and remediation enforcement. Together with Colorado
Department of Health officials, he worked to negotiate remediation goals and a cost settlement.


BIOMEDICAL RESEARCH

Dr. DeGrandchamp investigated the neurotoxic mechanisms associated with exposure to mercury and acrylamide. This
information was incorporated into the toxicological database developed by U.S. EPA and the Occupational Safety and
Health Administration to set regulations and establish safe exposure conditions for occupational workers.
Dr. DeGrandchamp investigated the neurotoxic effects of alcohol on the developing nervous system, which produces fetal
alcohol syndrome. He was responsible for developing new research methodologies and approaches to investigate subtle
molecular changes in the nervous system.
Dr. DeGrandchamp designed experimental paradigms to study the bioavailability of mineralogical forms of heavy metals,
such as arsenic and cadmium, from mining tailings for a CERCLA site in Montana.
Dr. DeGrandchamp worked on a project for the National Institutes of Health to investigate the neurophysiological
mechanisms of strychnine poisoning. In this capacity, he coordinated a team of experts and managed all technical personnel
in a multifaceted research program to elucidate the steps that result in central nervous system damage.
Dr. DeGrandchamp further refined the neurotoxic esterase in vivo enzyme assay used to evaluate neurotoxic damage
resulting from nerve agents and pesticides. This laboratory method has become a standard methodology to screen neurotoxic
compounds in the chemical industry and to evaluate the neurotoxic potential of chemical weapons. He also developed a
correlative animal model for U.S. EPA to quantify chemical-induced neuropathies associated with exposure to pesticides
and nerve agents.

PUBLICATIONS AND POLICY DOCUMENTS

Dr. DeGrandchamp has authored over 100 major toxicological and human health risk assessments that have undergone
extensive peer-review. However, many of these reports could not be published due to confidentiality or proprietary
information.
1. Delaney, R. and R. L. DeGrandchamp. 2012. Michigan’s Contaminant Induced Human Health Crisis. Addressing
   Michigan’s Future by Facing the Challenge of the Evolving Nature of Environmental Contamination. August 12,
   2012. 93 pages.
2. DeGrandchamp, R. L. 2007. Expert Report of Dr. Richard L. DeGrandchamp, Ph.D. Regarding the Magnesium
   Corporation of America, Rowley, Utah. Prepared for the U. S. Department of Justice, February 6, 2007. 108 pages.



                                              SCIENTIA VERITAS, L.L.P.
                                                                         Decl. of A. Miller in Support of Daubert Motion
                                                                   To Exclude R. DeGrandchamp Expert Testimony - 224
       Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20       PageID.16244 Page 220 of
                                                          705
                                                                                         Dr. Richard L. DeGrandchamp
                                                                                                         Page 11 of 12


3. DeGrandchamp, R. L. 2005. Final Standard Operating Procedures: Investigating and Managing Lead Risks at Navy
    Installations.
4. Johnston, R. K., S. A. Kurtz, R. L. DeGrandchamp, and M. G. Barron. 2005. A Guide for Determining the Risk of
    PCB Exposure to Ecological Receptors. Final Report. Prepared for Naval Facilities Engineering Command
    (NAVFAC) Risk Assessment Workgroup, Washington Navy Yard, Washington, D.C.
5. DeGrandchamp, R. L. and M. G. Barron. 2005. PCB Analysis and Risk Assessment at Navy Installations. Part A:
    Overview of PCB Mixtures. http://web.ead.anl.gov/ecorisk/issue/pdf/PCBAnalysisPartA.pdf
6. DeGrandchamp, R. L. and M. G. Barron. 2005. PCB Analysis and Risk Assessment at Navy Installations. Part B: PCB
    Human Health Risk Assessment. http://web.ead.anl.gov/ecorisk/issue/pdf/PCBAnalysisPartB.pdf
7. DeGrandchamp, R. L. and M. G. Barron. 2005. PCB Analysis and Risk Assessment at Navy Installations. Part C:
    PCB Ecological Risk Assessment. http://web.ead.anl.gov/ecorisk/issue/pdf/PCBAnalysisPartC.pdf
8. DeGrandchamp, R. L. 2006. Draft Toxicological Evaluation. Prepared for Navy Environmental Health Center.
9. DeGrandchamp, R. L. 2001. Draft Final NAF Atsugi Toxicological Evaluation. Prepared for Navy Environmental
    Health Center.
10. DeGrandchamp, R. L. 1998. Developing Monte Carlo for Probabilistic Risk Assessment. Prepared for the Naval
    School, Civil Engineer Corps Officers (CECOS). Port Hueneme, CA
11. DeGrandchamp, R. L. 1998. Applying a Tiered Risk Assessment Approach. Prepared for the Naval School, Civil
    Engineer Corps Officers (CECOS). Port Hueneme, CA
12. DeGrandchamp, R. L. 1998. Using Geostatistics in Risk Assessment. Prepared for the Naval School, Civil Engineer
    Corps Officers (CECOS). Port Hueneme, CA
13. DeGrandchamp, R. L. 1998. Evaluating Future Land Use in Risk Assessment. Prepared for the Naval School, Civil
    Engineer Corps Officers (CECOS). Port Hueneme, CA
14. DeGrandchamp, R. L. 1998. Applying RAGS Part C in Risk Assessment. Prepared for the Naval School, Civil
    Engineer Corps Officers (CECOS). Port Hueneme, CA
15. DeGrandchamp, R. L. 1998. Environmental Risk Assessment & Management for Human Health Risk, Student Guide.
    Prepared for the Naval School, Civil Engineer Corps Officers (CECOS). Port Hueneme, CA
16. DeGrandchamp, R. L. 1998. Applying Risk-Based-Corrective-Action. Prepared for the Naval School, Civil Engineer
    Corps Officers (CECOS). Port Hueneme, CA.
17. DeGrandchamp, R. L. 1997. Risk-based Screening Using a Back-calculating Approach. Prepared for the Naval
    School, Civil Engineer Corps Officers (CECOS). Port Hueneme, CA
18. DeGrandchamp, R. L., and R. J. Richardson. 1996. Degeneration of rat muscle spindles induced by organophosphorus
    compounds (in preparation).
19. DeGrandchamp, R. L., and H. E. Lowndes. 1990. Early degeneration and sprouting at the rat neuromuscular junction
    following acrylamide administration. Neuropathol. Appl. Neurobiol/ 16:239-254.
20. DeGrandchamp, R. L., K. R. Reuhl, and H. E. Lowndes. 1990. Synaptic terminal degeneration and remodeling at the
    rat neuromuscular junction resulting from a single exposure to acrylamide. Toxicol. and Appl. Pharmacol. 105:422-
    443.
21. McNiven, A. I., R. L. DeGrandchamp, and A. R. Martin. 1990. Conductance properties of glycine-activated chloride
    channels depend on cytoplasmic chloride concentration. Abstract, Biophysical Society.
22. McNiven, A. I. R. L. DeGrandchamp, and A. R. Martin. 1990. Effects of cytoplasmic chloride on glycine-activated
    chloride channels. Proc. of Rocky Mountain Regional Neuroscience Group. Fort Collins, Colorado.
23. DeGrandchamp, R. L., and H. E. Lowndes. 1988. Early degenerative and regenerative changes at the neuromuscular
    junction (NMJ) in acrylamide neuropathy. The Toxicologist 8:244.
24. Walewski, J. L., M. Okamoto, and R. L. DeGrandchamp, 1988. An in vivo model demonstrating the synaptotoxic



                                           SCIENTIA VERITAS, L.L.P.
                                                                     Decl. of A. Miller in Support of Daubert Motion
                                                               To Exclude R. DeGrandchamp Expert Testimony - 225
         Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16245 Page 221 of
                                                           705
                                                                                         Dr. Richard L. DeGrandchamp
                                                                                                         Page 12 of 12


      effects of chronic perinatal ethanol exposure. Proc. of the Society of Physiology. Washington, DC: Society of
      Physiology.
25.   DeGrandchamp, R. L., S. F. Matheson, and H. E. Lowndes. 1987. Decreased de novo AChe synthesis following
      axotomy. The Toxicologist 7:53.
26.   Halleck, M. M., B. G. Gold, R. L. DeGrandchamp, M. DeJesus, K. R. Reuhl, and H. E. Lowndes. 1987.
      Neuropathology of trimethyl lead in the rat. The Toxicologist 7:27.
27.   DeGrandchamp, R. L. 1986. Organophosphorus-induced delayed neuropathy in the rat. Thesis, University of
      Michigan, Ann Arbor, Michigan.
28.   DeGrandchamp, R. L., R. Gray, and R. J. Richardson. 1983. Assessment of neuronal damage in TOCP-dosed hens: a
      quantitative neurohistochemical approach using horseradish peroxidase. The Toxicologist 3:123.
29.   Dudek, B. R., R. L. DeGrandchamp, and R. J. Richardson. 1981. Neurotoxic esterase in developing chick embryo
      brain. The Toxicologist 1:33.




                                            SCIENTIA VERITAS, L.L.P.
                                                                     Decl. of A. Miller in Support of Daubert Motion
                                                               To Exclude R. DeGrandchamp Expert Testimony - 226
Case 2:15-cv-00201-SMJ      ECF No. 382-1       filed 01/28/20      PageID.16246 Page 222 of
                                              705



           APPENDIX B: MILESTONES IN CANCER STUDIES
                                 PERTAINING TO PCBs



1775:      First Environmental Cancer Identified
           Dr. Percivall Pott identifies a relationship between exposure to chimney soot and
           the incidence of squamous cell carcinoma of the scrotum among chimney sweeps.
           This later established the connection between coal tar carcinogens and cancer. His
           report is the first to clearly link an environmental exposure to the development of
           cancer, as described in Casarett and Doull. [2]

1798:      US Public Health Service Established
           Fifth Congress of the United States creates agency that later became the US
           Public Health Service (US PHS) in 1912. The agency is now known as the US
           Department of Health, Education and Welfare
           (https://www.usphs.gov/aboutus/history.aspx). [3]

1863       Inflammation and Cancer
           Dr. Rudolph Virchow identifies white blood cells (leukocytes) in cancerous
           tissue, making the first connection between inflammation and cancer. Virchow
           also coins the term leukemia and is the first person to describe the excess number
           of white blood cells in the blood of patients with this disease. PCBs cause
           immunotoxicity (https://www.cancer.gov/research/progress/250-years-
           milestones). [4]

1889       Mitotic Figures Identified in Tumors
           Dr. Klebs first identifies mitotic figures in tumors (Triolo 1965). [5]

1899       Hyaline Bodies Identified as Cancer Hallmarks in Liver Cancer
           Dr. Keen reported his findings of hyaline bodies in liver cells from a tumor mass
           he removed from a patient. (Triolo 1965). [5]

1906       Pure Strains of Laboratory Rats Developed
           Wistar Institute Breeds Wistar Rat Strain for Biomedical Studies (Baker et al.
           1979). [1]

1915:      Additional Strains of Laboratory Rats Developed
           Long-Evans Rat strain developed for biomedical studies (Baker et al. 1979). [5]


                                                                                             Page 1



                                                        Decl. of A. Miller in Support of Daubert Motion
                                                  To Exclude R. DeGrandchamp Expert Testimony - 227
Case 2:15-cv-00201-SMJ     ECF No. 382-1      filed 01/28/20       PageID.16247 Page 223 of
                                            705


1915       First Carcinogenic Chemical Animal Study
           Drs. Yamagiwa and Itchikawa induce skin cancer in rabbits by painting coal tar
           on their ears, constituting the first experimental animal cancer study. Coal tars
           provide the starting chemical compounds for chemical industry (Loeb and Harris
           2008). [6]

1922       First Governmental Cancer Research Center Opens
           US Public Health Service establishes a special cancer investigations laboratory at
           Harvard Medical School (https://www.usphs.gov/aboutus/history.aspx). [2]

1925       Extensive Pathological “Atlas,” Hallmarks of Cancer Described
           Dr. Ludford publishes a lengthy treatise titled, The general and experimental
           cytology of cancer. The pathological lesions used to identify cancers and
           establishes mitotic figures as key hallmarks of cancer (Ludford 1925). [7]

1925       Last Major Strain of Laboratory Rats Developed Sprague-Dawley Rats bred for
           laboratory research (Baker et al. 1979). [5]

1934       Dow Chemical Company Establishes its Toxicology Laboratory [8]

1934       Monsanto Begins Testing for Acute PCB Toxicity
           Monsanto toxicity studies determine how much can kill animals and evaluates the
           acute toxic effects of PCBs. Monsanto does not evaluate chronic toxicity in any
           study until 1970, when the first long-term rat study is completed (Appendix C).

1935       Drs. Sasaki and Yoshida Report on Yoshida’s First Long-Term Animal Cancer
           Study
           Liver tumors were produced in rats by including azo dyes in their diets, as
           reported by Sasaki and Yoshida (in German, 1935), and then by Loeb and Harris.
           [6]

1935       DuPont Dedicates the Haskell Laboratory
           The laboratory was built to conduct toxicity studies to protect the health of
           workers from toxic new chemical products during their manufacture, as well as
           public health. Laboratories were designed for biochemistry, pathology, and
           toxicology, and the laboratory was completed with a full library for studying
           toxicological problems (JAMA 1935). [9] The stated goal was to “Test Each
           Product for Safety.” [8]

1936       U.S. Public Health Service Recommends Chlorinated Hydrocarbon
           Manufacturing Be Entirely Enclosed and Recommends Laws Be Passed for
           Medical Monitoring
           Dr. Schwartz, MD, a Senior Surgeon in the U.S. Public Health Service, published
           a peer-reviewed study detailing the emerging reports of widespread skin diseases
                                                                                            Page 2


                                                       Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude R. DeGrandchamp Expert Testimony - 228
Case 2:15-cv-00201-SMJ      ECF No. 382-1      filed 01/28/20       PageID.16248 Page 224 of
                                             705


           and systemic toxicity among workers who were exposed to chlorinated
           compounds, including PCBs. He made eight specific recommendations to protect
           both workers and the general public from exposures (Schwartz 1936). [9]

1937       Mitotic Figures Are Now Routinely in Animal Cancer Studies and Clinical
           Practice To Identify Tumors
           Dr. Casey publishes a study showing that counting the number of mitotic figures
           in tumors was so established and routine that clinical pathologists and oncologists
           based their diagnoses and prognoses on this one cancer hallmark. (Casey 1937)

1937       National Cancer Institute created by US Congress
           Congress passed the National Cancer Act of 1937 to support for cancer research.
           The Act established the National Cancer Institute (NCI) as the federal
           government’s primary agency to address research and training needs for the
           cause, diagnosis, and treatment of cancer (https://www.cancer.gov/about-
           nci/overview/history). [10]

1938:      DuPont Publishes First Animal Cancer Study
           Dr. Hueper identifies DuPont chemicals (not known to be human carcinogens)
           based on chemical structural triggers in animal studies and identifies many that
           are carcinogenic. Hueper identifies additional DuPont chemical candidates based
           on triggers focusing on structural similarities (Hueper 1938). [11]

1937       First PCB Study Published
           Dr. Drinker et al. study shows PCBs are extremely toxic and produce unique
           pathological lesions in the liver (Drinker et al., 1937). [12]

1938       First Major List of Animal Cancer Studies Published
           Drs. Cook and Kennaway publish summaries of chemicals tested for
           carcinogenicity in chronic animal studies, listing approximately 170 referenced
           studies (Cook and Kennaway 1938). [12]

1938       Second Study on PCBs Published
           Dr. Bennett et al. showed unique pathological lesions in the livers of rats that
           were caused by PCBs. Hyaline bodies, mitotic figures, and hyperplasia were
           reported, which are all early hallmarks of cancer. [14]

1938       Dow Chemical Company Completes First Long-Term Animal Carcinogenicity
           Study [15]

1939       Workplace Exposure PCB Levels Developed
           Dr. Drinker et al. published further observations on the possible systemic toxicity
           of certain of the chlorinated hydrocarbons, with suggestions for permissible
           concentrations in the air of workrooms (Drinker et al. 1939). [16]
                                                                                             Page 3


                                                        Decl. of A. Miller in Support of Daubert Motion
                                                  To Exclude R. DeGrandchamp Expert Testimony - 229
Case 2:15-cv-00201-SMJ     ECF No. 382-1       filed 01/28/20      PageID.16249 Page 225 of
                                             705


1940       Second Major List of Animal Cancer Studies Published
           Drs. Cook and Kennaway publish second list of chemicals tested for
           carcinogenicity in chronic animal studies. The publication lists approximately 480
           referenced studies (Cook and Kennaway 1940). [12]

1941       Dr. Berenblum First Describes the Molecular Mechanism of Cancer
           Cancer studies have advanced to study the mechanism of carcinogenesis using
           coal tar chemicals. [18]

1941       National Cancer Institute Compiles Extensive Compendium of Chemicals Tested
           in Animal Studies
           This summarizes the results of 696 of animal studies focusing on diverse
           chemicals, identifies 169 carcinogenic chemicals, and includes 1200 references.
           [19]

1944       First Commercial Pure Aroclor Toxicity Study [21]

1955       U.S. Public Health Service Publishes Review of the Toxicity of PCBs
           Dr. von Oettingen, previously DuPont’s first director of the Haskell Laboratories
           and now the director of the National Institutes of Health, US Department of
           Health, Education, and Welfare, reviewed the same Drinker studies that I have
           analyzed and presented his assessment of the toxicity and dangers of PCBs in a
           book he authored, The Halogenated Hydrocarbons: Toxicity and Potential
           Dangers. Dr. von Oettingen concluded that PCBs were very toxic and were much
           more toxic than chlorinated naphthalenes. [21]

1966       Widespread PCB Contamination Identified in Sweden
           Dr. Jensen reports on widespread PCB contamination in the environment. [22]

1968       Yusho Massive PCBs Poisoning in Japan from 1788 People Eating PCB
           Contaminated Rice
           A mass poisoning incident, was caused by ingestion of rice oil that was
           contaminated with Kanechlor 400, a commercial brand of Japanese PCBs and also
           contaminated with polychlorinated dibenzofurans (PCDFs) and polychlorinated
           quaterphenyls (PCQs). Of the 31 deaths reported, 11 (35.5%) were from
           neoplasms. Among the Yu-Cheng patients, 24 deaths were reported; half of them
           were from hepatoma, liver cirrhosis, or liver diseases with hepatomegaly. [24]

1970       Monsanto Completes Its First Chronic PCB Study in Rats
           The study was conducted by Industrial Bio-Test Laboratories (IBT) and purports
           to show that PCBs are not carcinogenic, but the studies do not appear to be
           credible. In reviewing past contract testing work performed by IBT to evaluate the
           large disparity between IBT’s results and other published PCB cancer studies,
           three IBT scientists were convicted of submitting fraudulent studies to the US
                                                                                        Page 4


                                                       Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude R. DeGrandchamp Expert Testimony - 230
Case 2:15-cv-00201-SMJ    ECF No. 382-1      filed 01/28/20      PageID.16250 Page 226 of
                                           705


          Food and Drug Administration (FDA) in 1993. One of the animal toxicity studies
          was performed on Monsanto’s trichlorocarbanilide ("TCC"), an ingredient in
          deodorant soaps. (https://www.courtlistener.com/opinion/460360/united-states-v-
          moreno-l-keplinger-paul-l-wright-and-james-b-plank/). IBT prepared three
          allegedly fraudulent written documents that Monsanto submitted to the FDA. [23]




                                                                                         Page 5


                                                     Decl. of A. Miller in Support of Daubert Motion
                                               To Exclude R. DeGrandchamp Expert Testimony - 231
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20     PageID.16251 Page 227 of
                                         705



      APPENDIX C: SUMMARY OF MONSANTO

             PRODUCT TESTING, 1934-1972




                                                                               Page 1



                                                  Decl. of A. Miller in Support of Daubert Motion
                                            To Exclude R. DeGrandchamp Expert Testimony - 232
Case 2:15-cv-00201-SMJ       ECF No. 382-1     filed 01/28/20     PageID.16252 Page 228 of
                                             705




           Exhibit C-1.     Chemical Structure Categories:
              Polychlorinated Biphenyls and Similar Compounds


                 Compound                                 Chemical Structure



          Polychlorinated biphenyls



          Polychlorinated terphenyls


         Polychlorinated naphthalenes



                   Pydraul




                                                                                        Page 2




                                                      Decl. of A. Miller in Support of Daubert Motion
                                                To Exclude R. DeGrandchamp Expert Testimony - 233
Case 2:15-cv-00201-SMJ          ECF No. 382-1     filed 01/28/20      PageID.16253 Page 229 of
                                                705


          Exhibit C-2.               Number of Studies Provided by Monsanto,
                                    by Category and Specific Chemical


            Chemical Category                                     Number of Studies


                                             Aroclors

                 Aroclor 1016                                               1
                 Aroclor 1221                                               8
                 Aroclor 1232                                               1
                 Aroclor 1242                                               20
                 Aroclor 1248                                               4
                 Aroclor 1254                                               17
                 Aroclor 1260                                               15
                 Aroclor 1262                                               3
                 Aroclor 1268                                               2
                 Aroclor 1269                                               1
                 Aroclor 1272                                               1
                  MCS 1016                                                  6
    Total Studies on Chemicals in Category                                  79


                            Monsanto Mixtures (Not Pure Biphenyl PCBs)

        5-ring polyphenyl ether product                                     2
     Aroclor 1270 ammonia reaction product                                  1
                 Aroclor 2565                                               1
                 Aroclor 4273                                               1
                 Aroclor 4465                                               2
                 Aroclor 5432                                               1
                 Aroclor 5442                                               2
                 Aroclor 5460                                               4
                 Aroclor 6037                                               1
                 Aroclor 6040                                               1
                 Aroclor 6062                                               1
                 Aroclor 6070                                               1
                 Aroclor 6090                                               1
        Aroclor Mixture Aroclor/Styrene                                     3
           Aroclor/Halowax Mixtures                                         4
             Chloro Ethyl Benzene                                           1

                                                                                                Page 3


                                                          Decl. of A. Miller in Support of Daubert Motion
                                                    To Exclude R. DeGrandchamp Expert Testimony - 234
Case 2:15-cv-00201-SMJ          ECF No. 382-1     filed 01/28/20     PageID.16254 Page 230 of
                                                705



           Chemical Category                                     Number of Studies

              Chlorinated Styrene                                          1
                     DDT                                                   4
                    FH 145                                                 1
                    FH-159                                                 1
                 Inerteen PPO                                              1
    Halowax 1000 (chlorinated naphthalenes)                                1
                Halowax 1001                                               1
                Halowax 1004                                               1
                Halowax 1014                                               2
                Halowax 1099                                               3
           Hydrolyzed Aroclor 1268                                         1
                  MCS-1009                                                 1
                  MCS-1230                                                 1
                  MCS-153                                                  1
                  MCS-295                                                  1
                  MCS-312                                                  1
                  MCS-300                                                  1
                  MCS-395                                                  1
                  MCS-404                                                  2
                  MCS-528                                                  2
                   MCS-90                                                  1
                  MCS-900                                                  1
                  MCS-9001                                                 1
                  MCS-999                                                  1
                    OS-54                                                  1
                    OS-57                                                  1
                    OS-63                                                  1
                    OS-83                                                  1
                    OS-95                                                  3
                   Pydraul                                                 1
                 Pydraul 135                                               1
                 Pydraul 230                                               1
                 Pydraul 280                                               2
                 Pydraul 281                                               1
                 Pydraul 312                                               1
                 Pydraul 600                                               2
                 Pydraul 625                                               2
                 Pydraul AC                                                2

                                                                                               Page 4



                                                         Decl. of A. Miller in Support of Daubert Motion
                                                   To Exclude R. DeGrandchamp Expert Testimony - 235
Case 2:15-cv-00201-SMJ              ECF No. 382-1      filed 01/28/20     PageID.16255 Page 231 of
                                                     705



             Chemical Category                                        Number of Studies

                   Pydraul F-9                                                  5
                   Pyranol 1470                                                 1
                  Santicizer 1706                                               1
                    Toxaphene                                                   3
                Tricresyl phosphate                                             1
     Total Studies on Chemicals in Category                                     86


                              Manuscripts and Memos Not Considered a Study

                   Not a study                                                  6
 Total Reports in Category (not included in total)                              6


                      Total                                                    165




                                                                                                    Page 5



                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 236
Case 2:15-cv-00201-SMJ             ECF No. 382-1             filed 01/28/20         PageID.16256 Page 232 of
                                                           705


                          Exhibit C-3.     Toxicological Analysis
                      Studies Conducted by Monsanto Contractors (1934–1972)

                                                                                          Type of Aroclors/PCBs
                                      Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                            Analyzed/Health Effect
                                                   Finding
                                                                                               Investigated

1.   1934 (0001)                    Acute dermal patch study with rabbits.          1. Aroclor 1262: Neg. Rxn.
REPORT OF DR. FREDERICK B, FLINN    Endpoint - dermatitis with short 24 or 48 hr.   2. Aroclor Mixture Aroclor/Styrene:
OF PATCH TESTS MADE ON MATERIAL     exposures and 8 tests per solution. 2 week      Neg. Rxn.
RECEIVED FROM SWANN RESEARCH,       observation.
                                                                                    3.. Aroclor Mixture: Aroclors/Styrene:
INC.
                                                                                    Pos. Rxn
Dr. Frederick Flynn
                                                                                    4. Aroclor 1248:
                                                                                    Pos. Rxn
                                                                                    5. Aroclor 1248 “Special”: Pos. Rxn.
                                                                                    6.Aroclor 1269:
                                                                                    Neg. Rxn.
                                                                                    7. Aroclor Mixture:
                                                                                    Aroclor/Styrene Neg. Rxn.
                                                                                    8. Aroclor 1269: Neg. Rxn.
                                                                                    9. Aroclor 1269: Neg Rxn.
                                                                                    10. Halowax 1000(chlorinated
                                                                                    naphthalenes) : Pos. Rxn with ulceration.
                                                                                    11. Halowax 1001: Neg. Rxn.
                                                                                    12. Halowax 1004: Neg Rxn.
                                                                                    13. Styrene Dichloride: Pos. Rxn.
                                                                                    14. Aroclor 1248: Pos. Rxn .
                                                                                    15. Aroclor 1260: Neg. Rxn.
                                                                                    16. Aroclor 1262: Neg. Rxn.
                                                                                    17. Chlor Ethyl Benzene: Pos
                                                                                    Rxn./Ulceration
                                                                                    18. Chlorinated Styrene: Pos
                                                                                    Rxn/Ulceration

2.   1937 (0005)                    Discussed in Section 2.                         Aroclor/Halowax Mixtures
THE PROBLEM OF POSSIBLE
SYSTEMIC EFFECTS FROM CERTAIN
CHLORINATED HYDROCARBONS. Drs.
Drinker, Field, Bennett

3.   1938 (0034)                    Discussed in Section 2.                         Aroclor/Halowax Mixtures
MORPHOLOGICAL CHANGES IN THE
LIVERS OF RATS RESULTING FROM
EXPOSURE TO CERTAIN
CHLORINATED HYDROCARBONS. Drs.
Bennett, Drinker, Warren

4.   1938 (0061)                    Discussed in Section 2.                         Aroclor/Halowax Mixtures
REPORT TO THE MONSANTO
CHEMICAL COMPANY.
Dr. Drinker.


                                                                                                                   Page 6


                                                                       Decl. of A. Miller in Support of Daubert Motion
                                                                 To Exclude R. DeGrandchamp Expert Testimony - 237
Case 2:15-cv-00201-SMJ                   ECF No. 382-1             filed 01/28/20               PageID.16257 Page 233 of
                                                                 705


                                                                                                       Type of Aroclors/PCBs
                                            Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                         Analyzed/Health Effect
                                                         Finding
                                                                                                            Investigated

5.   1938 (0061)                          Discussed in Section 2.                               Not a study. Aroclor/Halowax Mixtures
REPORT TO THE MONSANTO
CHEMICAL COMPANY.
Dr. Drinker.
Second Report Same Year

6.   1938                                 Discussed in Section 2.                               Not a Study. Aroclor/Halowax Mixtures
REPORT TO THE MONSANTO
CHEMICAL COMPANY
Dr. Drinker.




7.   1939 (0085)                          Discussed in Section 2.                               Aroclor/Halowax Mixtures
FURTHER OBSERVATIONS ON THE
POSSIBLE SYSTEMIC TOXICITY OF
CERTAIN OF THE CHLORINATED
HYDROCARBONS WITH SUGGESTIONS
FOR PERMISSIBLE CONCENTRATIONS
IN THE AIR OF WORKROOMS.
Dr. Drinker

8.   1948 (0091)                          Human screening “Patch Test”                          Not a Study. One-page summary did not
                                                                                                identify specific Aroclor. Skin irritation.
COVER LETTER: PROJECT W-31                Simple test to evaluate if “Aroclors” irritated the
AROCLOR (REPORT ON PATCH                  skin or caused sensitization from contact with
TESTING)                                  Aroclors.
Dr. Halpern The Barnard Free Skin and     Raw data and details not presented-nevertheless
Cancer Hospital.                          irritation was considered negative.
One Page                                  Cohort: 46 volunteers aged 20-53 yrs old
                                          36F/10M (“no negros”) .
                                          Protocol was very short-term. 24 hr exposure and
                                          observed for 48,72 hours for irritation. Repeated
                                          10 days later for “sensitivity.”

9.   1949 (0092)                          Appears to be similar to the study referenced         Handwritten note states the Aroclor
                                          above (1948) with larger cohort (218 v. 46)           tested was
COVER LETTER: PROJECT W-31
                                          volunteers.
AROCLOR (REPORT ON PATCH                                                                        “1254”.
TESTING)                                  Cohort: 218 aged 20-70 yrs 131F/87M
Dr. Halpern, The Barnard Free Skin and    Protocol was very short-term. 24 hr exposure and
Cancer Hospital.                          observed for 48,72 hours for irritation. Repeated
                                          10 days later for sensitivity.
Two Pages




                                                                                                                                 Page 7



                                                                              Decl. of A. Miller in Support of Daubert Motion
                                                                        To Exclude R. DeGrandchamp Expert Testimony - 238
Case 2:15-cv-00201-SMJ                           ECF No. 382-1              filed 01/28/20            PageID.16258 Page 234 of
                                                                          705


                                                                                                            Type of Aroclors/PCBs
                                                    Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                              Analyzed/Health Effect
                                                                 Finding
                                                                                                                 Investigated

10. 1951 (0094)                                   Single Minimum Lethal Dose (MLD) study.             Pydraul F-9: Not pure Aroclor
THE MINIMUM LETHAL DOSE OF                        Determined the acute toxicity from one single       Organophosphate with 52.5% Aroclor
PYDRAUL F-9 WHEN FED ORALLY TO                    high dose.                                          1248 added.
NEW ZEALAND WHITE RABBITS.
                                                  MLD was 0.45–0.67 ml/kg body weight (rabbit) .      Single Minimum Lethal Dose (MLD)
Fred Younger, Scientific Associates               Interesting that although Aroclors were had been    study.
                                                  manufactured at this point for ~19 years
                                                                                                      Determined the acute toxicity from one
                                                  Monsanto did not conduct a similar MLD study
                                                                                                      single high dose of Pydraul F-9. The
                                                  on that group.
                                                                                                      MLD would be classified as very toxic.
                                                                                                      Death was used as an endpoint and only
                                                                                                      gross observations of organs were made
                                                                                                      during necropsy.

11. 1951 (0096)                                   Single Minimum Lethal Dose (MLD) study.             Pydraul F-9: Not pure Aroclor
THE MINIMUM LETHAL DOSE OF                        Determined the acute toxicity from one single       Organophosphate with 52.5% Aroclor
PYDRAUL F-9 WHEN FED ORALLY TO                    high dose.                                          1248 added.
LABORATORY RATS.
                                                  MLD (rat) was 8.4–12.5 ml/kg body weight. This      Single Minimum Lethal Dose (MLD)
Fred Younger, Scientific Associates               dose is more than 10x higher than previous study    study.
                                                  with rabbits.
                                                                                                      Determined the acute toxicity from one
                                                  One of the key findings was the rats showed         single high dose of Pydraul F-P
                                                  severe jaundice with liver damage.
                                                                                                      MLD was 0.45 and 0.67 ml/kg body
                                                                                                      weight. Interesting that although
                                                                                                      Aroclors were had been manufactured at
                                                                                                      this point for ~19 years Monsanto did not
                                                                                                      conduct a similar MLD study on that
                                                                                                      group.

12. 1951 (0098)                                   Report was illegible.                               Pydraul F-9 (?)
Letter report to Dr. Kelly from Dr. Halpern,
The Barnard Free Skin and Cancer Hospital.
Report is illegible, but appears to be a patch
test for Pydraul F-9.

13. 1953 (0100)                                   Short term (acute) study of the effects of          Pydraul F-9: Not pure Aroclor:
                                                  inhalation when vaporized on inconel tubes          Organophosphate with 52.5% Aroclor
THE TOXICITY OF THE FOGS FORMED
                                                  heated to extreme conditions. Exposure to           1248 added.
BY DROPPING PYDRAUL F-9,
                                                  Aroclor 1248 caused fatty infiltration and
AROCLOR 1248 AND TRICRESYL                                                                            Toxicity of Pydraul F-9, “Fogs.”
                                                  necrosis of liver parenchymal cells. Animals
PHOSPHATE, UPON THE SURFACE OF
                                                  survived exposure to Pydraul F-9 and tricresyl      Effects on lung, and liver evaluated.
A HEATED INCONEL (PROJECT 49) .
                                                  phosphate, but died with Aroclor 1248.              Patch tests also conducted.
Treon, Cleveland, Shaffer, Cappel, Gahegan,       Significant differences in toxicological effects
Wagner. Kettering Laboratory, University of       between species. Toxic effects were dose related.
Cincinnati.                                       Skin patch tests were also conducted and showed
                                                  a dose-dependence mortality ratio of all
                                                  compounds.
                                                  MLD of undiluted Pydraul F-9, when maintained
                                                  in contact with the intact skin of rabbits
                                                  according to the 24-hr sleeve method of Draise,
                                                  Woodard and Calvery, was > 3.6 ml/kg and <6.0
                                                  ml/kg body weight. Correspond value for
                                                  tricresyl phosphate was 1.6–2.5 ml/kg. Aroclor
                                                  1248 was not lethal at 9.4 ml/kg. Pydraul F-9 and
                                                  Aroclor 1248 are more toxic if applied to the
                                                  abraded skin.




                                                                                                                                      Page 8



                                                                                     Decl. of A. Miller in Support of Daubert Motion
                                                                               To Exclude R. DeGrandchamp Expert Testimony - 239
Case 2:15-cv-00201-SMJ                       ECF No. 382-1            filed 01/28/20               PageID.16259 Page 235 of
                                                                    705


                                                                                                           Type of Aroclors/PCBs
                                                Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                             Analyzed/Health Effect
                                                             Finding
                                                                                                                Investigated

14. 1953 (0182)                               The purpose of the study was to determine the        Aroclor 1254 was used to kill rats. The
                                              lethal dose of Aroclor 1254 based on the LD50.       endpoint was mortality. No cause of
THE ACUTE ORAL TOXICITY (LD50) OF
                                                                                                   death was investigated.
AROCLOR 1254 FOR RATS.                        It is noteworthy that the “LD50” toxicity test was
                                              developed by Bliss in 1939, but Monsanto did not     Only gross observation was conducted at
Fred Younger, Scientific Associates.
                                              conduct this very basic toxicity study until 1953    necropsy. Color change of liver was
                                              which is >20 years after production and use          noted.
                                              started.
                                              The LD50 was determined to be 3.1 ml/kg (rat) .

15. 1953 (0185)                               The purpose of the study was to determine the        Aroclor 1242 was used to kill rats. The
                                              lethal dose of Aroclor 1242 based on the LD50.       endpoint was mortality. No cause of
THE ACUTE ORAL TOXICITY (LD50) OF
                                                                                                   death was investigated.
AROCLOR 1242 FOR RATS.                        It is noteworthy that the “LD50” toxicity test was
                                              developed by Bliss in 1939, but Monsanto did not     Only gross observation was conducted at
Fred Younger, Scientific Associates.
                                              conduct this very basic toxicity study until 1953    necropsy. Color change of liver was
                                              which is >20 years after production and use          noted-dull red greenish hue. Spleen
                                              started.                                             abnormally dark.
                                              The LD50 was determined to be 4.15 ml/kg (rat) .

16. 1954 (0188)                               Acute (LD50) study to determine the lethal dose,     Copy was illegible, but appears to
                                              eye irritation and inhalation toxicity.              reference OS-54. OS designation
(A) THE ACUTE ORAL TOXICITY
                                                                                                   appears to indicate it is an aromatic ether
(LD50) OF FUNCTIONAL FLUID OS-54              Acute oral toxicity (rat) : the LD50 was 13.5
                                                                                                   not Pure Aroclor
FOR RATS                                      g/kg.
(B) INHALATION OF OS-54 FUMES BY
RABBITS OVER PERIOD OF THREE
DAYS
(C) OCULAR IRRITATION PRODUCED
BY OS-54
Fred Younger, Scientific Associates



17. 1954 (0194)                               Acute oral LD50, dermal lethal dose, eye and         OS-57
                                              skin irritation and inhalation toxicity.
THE TOXICOLOGICAL INVESTIGATION                                                                    Handwritten note indicates study was
OF FLUID OS-57                                The LD50 (rat) could not be determined but           with Pydraul 150.
                                              highest dose was 28.5 g/kg.
Fred Younger, Scientific Associates                                                                Not Pure Aroclor Organophosphate with
                                              Overall toxicity very low.                           52.5% Aroclor 1248 added. I THINK
                                                                                                   THIS WAS COPIED. NOT SURE IT IS
                                                                                                   CORRECT.




18. 1955 (0200)                               The oral LD50 (rat) was 24 g/kg.                     Pydraul F-9: Organophosphate with
                                                                                                   52.5% Aroclor 1248 added.
TOXICOLOGICAL INVESTIGATION OF                Skin absorption MLD (rabbit): 2.0–2.8 g/kg.
PYDRAUL F-9 (FH-103).                                                                              Animals were exposed to Pydraul F-9
                                              Low dermal and eye irritation.
                                                                                                   and acute toxicity evaluated with oral,
Fred Younger, Scientific Associates
                                               why the lethal dose was greater with dermal         eye and skin exposures.
                                              absorption than oral administration.


19. 1955 (0206)                               The oral LD50 (rat) was 17 g/kg.                     Animals were exposed to Fluid OS-63
                                                                                                   and acute toxicity evaluated with oral,
Toxicological investigation of Fluid OS-63    Skin absorption MLD (rabbit) : 2.4-3.0 g/kg
                                                                                                   eye and skin exposures.
Fred Younger, Scientific Associates           Low dermal and eye irritation.
                                               Why the lethal dose was greater with dermal
                                              absorption than oral administration.



                                                                                                                                    Page 9



                                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                                           To Exclude R. DeGrandchamp Expert Testimony - 240
Case 2:15-cv-00201-SMJ                         ECF No. 382-1             filed 01/28/20               PageID.16260 Page 236 of
                                                                       705


                                                                                                            Type of Aroclors/PCBs
                                                  Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                              Analyzed/Health Effect
                                                               Finding
                                                                                                                 Investigated

20. June 22, 1955 (0212)                        Study results are invalidated due to the wide         Aroclor 1242, 1254 inhalation study.
                                                spread epidemic of pneumonia infection and ill        Several endpoints measured but findings
THE TOXICITY OF THE VAPOR OF
                                                health of colony of laboratory animals.               negated by poor health of animals.
AROCLORS 1242 AND 1254.
                                                Should not be considered a “toxicity” study since
Treon, Cleveland, Shaffer, Cappel, Atchley,
                                                the majority of the “health” endpoints were death
Torbeck, Wagner. Kettering Laboratory,
                                                and body weight.
University of Cincinnati.
                                                Concludes that mortality was due to natural
                                                pneumonia infections not Aroclors.
                                                Authors state that although mortality rate was not
                                                increased: “For practical purposes this conclusion
                                                is subject to the critique of further experiments
                                                involving more prolonged exposure of animals to
                                                somewhat lower concentrations.”

21. June 28, 1955 (0314)                        Study was a supplement to earlier study. Results      Not a study. Aroclor 1242, 1254
                                                are largely invalid. There was wide spread
THE TOXICITY OF THE VAPOR OF
                                                epidemic of pneumonia infection and ill health of
AROCLOR 1242 AND OF AROCLOR
                                                colony of laboratory animals. The mortality rate
1254.
                                                of all animals-including controls-was
Treon, Cleveland, Shaffer, Cappel, Boller,      unacceptably high.
Torbeck, Kettering Laboratory, University of
                                                States that there were no gross or microscopic
Cincinnati.
                                                evidence of pathology with Aroclor 1242
                                                although
                                                Aroclor 1254 exposures produced lesions in
                                                livers and kidneys. Authors state that prolonged
                                                respiratory exposure to Aroclor 1254 is capable
                                                of causing some injury to the tissues of
                                                susceptible animals…

21.        July 5 1955 (0388)                   Specific purpose was to determine if Pydraul          Not pure Aroclor. Specific type of
                                                vapors produced during simulation of a catapult       Pydraul; organophosphate/aroclor added
THE TOXICITY OF A MIST GENERATED
                                                system on an aircraft carrier were toxic from an      not identified. Pydraul is not pure
BY THE ASPIRATION OF PYDRAUL.
                                                acute exposure.                                       Aroclor.
Treon, Cleveland, Atchley. Kettering
                                                Following 2 or 4 hr. to 0.45 mg/L exposures           Endpoint was death.
Laboratory, University of Cincinnati.
                                                guinea pigs died. Cats, rabbits, and rats survived;
                                                livers and kidneys were examined after sacrifice,
                                                and cats and rabbits exhibited degenerative
                                                changes.

22. 1955 (0404)                                 Screening toxicity study for oral lethal dose and     Pydraul 600. Not Pure Aroclor. Precise
                                                eye and skin irritation.                              chemical composition not known, but
TOXICOLOGICAL INVESTIGATION OF
                                                                                                      Pydraul 625 is Organophosphate
PYDRAUL 600.                                    Only gross observation of organs. No cause of
                                                                                                      containing 50% Aroclor 1260.
                                                death.
Fred Younger, Scientific Associates
                                                Oral LD50 (rat) = 30.5 g/kg.
                                                Skin absorption MLD (rabbit) : 3.9–5.2 g/kg.
                                                Slight skin and eye irritation with Draize test. No
                                                deaths on vapor inhalation.

23. 1955 (0410)                                 Follow-up to previous study with single dose of       Pydraul 600. Not Pure Aroclor. Precise
                                                25.0 g/kg.                                            chemical composition not known, but
TOXICOLOGICAL INVESTIGATION OF
                                                                                                      Pydraul 625 is Organophosphate
PYDRAUL 600.                                    Oral LD50 is ~0.72 g/kg for rabbits. The
                                                                                                      containing 50% Aroclor 1260.
                                                compound proved to be much more toxic for
Fred Younger, Scientific Associates
                                                rabbits than for mice.




                                                                                                                                  Page 10



                                                                                     Decl. of A. Miller in Support of Daubert Motion
                                                                               To Exclude R. DeGrandchamp Expert Testimony - 241
Case 2:15-cv-00201-SMJ               ECF No. 382-1             filed 01/28/20              PageID.16261 Page 237 of
                                                             705


                                                                                                 Type of Aroclors/PCBs
                                        Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                   Analyzed/Health Effect
                                                     Finding
                                                                                                      Investigated

24.   1956 (0413)                     Screening Study for oral lethal dose, eye and skin   Pydraul AC: Not Pure Aroclor, 5-Ring
                                      irritation, and inhalation exposure                  Polyphenyl Ether organophosphate
TOXICOLOGICAL INVESTIGATION OF
PYDRAUL AC (OS-67)                    Oral LD50 (rats) : 52 g/kg
Fred Younger, Younger Laboratories    Oral MLD (rabbits) : 3.5–4.5 g/kg
                                      Skin Absorption MLD (rabbits) : 4.0–5.0 g/kg
                                      Slight skin and eye irritation with Draize test.
                                      Survived inhalation for 6 hours.




25. 1957 (0420)                       Screening Study for oral lethal dose, eye and skin   Aromatic Ether-Not Pure Aroclor
                                      irritation, and inhalation exposure
TOXICOLOGICAL INVESTIGATION OF:
HYDRAULIC FLUID OS-81- MONSANTO       OS-81: Oral LD50 (rat) : 8.6 g/kg
SAMPLE N0.1; HYDRAULIC FLUID OS-
                                      Oral MLD (rabbit) : 0.35–0.5 g/kg
83 – MONSANTO SAMPLE NO.2
                                      Mild skin, eye, inhalation
Fred Younger, Younger Laboratories
                                      OS-83: Oral LD50 (rat) : 34.3 g/kg
                                      Oral MLD (rabbit) : 4.25–5.0 g/kg
                                      Mild skin, eye, inhalation

26. 1957 (0430)                       Screening Study for oral lethal dose, eye and skin   Not Pure Aroclor. Aroclor 1270
                                      irritation exposure.                                 Ammonia Reaction Product
TOXICOLOGICAL INVESTIGATION OF
AROCLOR 1270 AMMONIA REACTION         Oral LD50 (rat) : 7.10 g/kg
PRODUCT
                                      mild eye and skin irritation
Fred Younger, Younger Laboratories
3 Pages

27. 1958 (0433)                       Screening Study for oral lethal dose, eye and skin   Not Pure Aroclor. 5 Ring Polyphenyl
                                      irritation exposure.                                 Ether Product
TOXICOLOGICAL INVESTIGATION OF
OS-95                                 Oral LD50 (rat) : 10.5 g/kg,
Fred Younger, Younger Laboratories    Skin absorption MLD (rabbit) : 0.63–1.25 g/kg
                                      mild eye and skin irritation, and mild inhalation

28. 1958 (0440)                       Rats were exposed to “fogs” of Pydraul that was      Pydraul 625. Not Pure Aroclor.
                                      superheated.                                         Organophosphate containing 50% 1260.
THE TOXICITY OF THE THERMAL
                                                                                           General observations of animals after
DECOMPOSITION PRODUCTS OF             Moderate mist 6hrs 2/8 deaths (18 and 21 days) .
                                                                                           exposures. Death was the endpoint
‘PYDRAUL 625’
                                      Heavy Mist 15 min. all rats survived.
Fred Younger, Younger Laboratories
                                      Heavy Mist 1hr. all survived




                                                                                                                       Page 11



                                                                           Decl. of A. Miller in Support of Daubert Motion
                                                                     To Exclude R. DeGrandchamp Expert Testimony - 242
Case 2:15-cv-00201-SMJ                 ECF No. 382-1             filed 01/28/20               PageID.16262 Page 238 of
                                                               705


                                                                                                    Type of Aroclors/PCBs
                                          Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                      Analyzed/Health Effect
                                                       Finding
                                                                                                         Investigated

29. 1958 (0448)                         Single Dose Screening Study for oral and dermal       Not Pure Aroclor. Hydrolyzed Aroclor
                                        lethal dose.                                          1268.
TOXICOLOGICAL INVESTIGATION OF
THE FOLLOWING COMPOUNDS                 1.POLYCHLORINATED BISPHENOL
                                        (HYDROLYZED AROCLOR 1268),
1.POLYCHLORINATED BISPHENOL
(HYDROLYZED AROCLOR 1268) ,             Oral LD50 (rat): 785 mg/kg
SAMPLE NO. 119; 2) DIGLYCIDYL
                                        Skin absorption lethal dose (rabbit) : >2.5 g/kg
ETHER OF TETRACHLOROBISPHENOL
                                        and <3.25 g/kg
A (?) , SAMPLE NO 120; 3) DIGLYCIDYL
ETHER OF POLYCHLORINATED                2) DIGLYCIDYL ETHER OF
BISPHENOL, SAMPLE NO. 121               TETRACHLOROBISPHENOL A (?)
                                        Oral LD50 (rat): 28.8 g/kg
REST OF TITLE AND TEXT MOSTLY           Skin absorption (rabbit) : highest application of
ILLEGIBLE.                              10 g/kg was nonlethal
                                        3) DIGLYCIDYL ETHER OF
                                        POLYCHLORINATED BISPHENOL
                                        Oral LD50 (rat): 5.5 g/kg
                                        Skin absorption (rabbit): highest application of 10
                                        g/kg was nonlethal
                                        All, non to mild eye and skin irritants

30. 1958 (0463)                         Screening study for skin absorption and irritation.   Not Pure Aroclor. 5-Ring Polyphenyl
                                                                                              Ether
TOXICOLOGICAL INVESTIGATION OF          Sample 102, Lot 7501-3677
OS-95.
                                        Skin absorption MLD (rabbit) : 2–2.5 g/kg
Fred Younger, Younger Laboratories
                                        Sample 17, Lot S-59
                                        Skin absorption MLD (rabbit) : 1.25–1.5 g/kg
                                        Both, mild to moderate skin irritants.



31. 1958 (0467)                         Exposure to fog of thermal decomposition              Not Pure Aroclor. 5-Ring Polyphenyl
                                        products.                                             Ether
THE TOXICITY OF THE THERMAL
DECOMPOSITION PRODUCTS OF ‘OS-          Moderate mist (6 h): no deaths
95’
                                        Heavy conc (15 min): no deaths.
Fred Younger, Younger Laboratories
                                        Heavy conc (1 h): No deaths.



32. 1962 (0475)                         Oral LD50 (rat) : 4.47 g/kg                           Aroclor 1232. Single dose skin irritation
                                                                                              and death.
TOXICOLOGICAL INVESTIGATION OF:         Skin absorption MLD (rabbit) : >1.26 g/kg and
AROCLOR 1232.                           <2 g/kg
Fred Younger, Younger Laboratories.



33. 1962 (0479)                         Single dose oral LD50 study and dermal LD50           Aroclor 1221. Single dose death skin
                                        study.                                                irritation and death.
TOXICOLOGICAL INVESTIGATION OF:
AROCLOR 1221.                           Oral LD50 (rat) : 4.98 g/kg (slightly toxic)
Fred Younger, Younger Laboratories.     Skin absorption MLD (rabbit) : >2 g/kg and
                                        <3.16 g/kg (slightly)




                                                                                                                            Page 12



                                                                            Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude R. DeGrandchamp Expert Testimony - 243
Case 2:15-cv-00201-SMJ                ECF No. 382-1              filed 01/28/20             PageID.16263 Page 239 of
                                                               705


                                                                                                   Type of Aroclors/PCBs
                                         Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                     Analyzed/Health Effect
                                                      Finding
                                                                                                        Investigated

34. 1962 (0483)                        Single dose oral LD50 study and dermal LD50          Aroclor 1242. Single dose death skin
                                       study.                                               irritation and death.
TOXICOLOGICAL INVESTIGATION OF:
AROCLOR 1242.                          Oral LD50 (rat) : 8.65 g/kg (essentially nontoxic)
Fred Younger, Younger Laboratories.    Skin absorption MLD (rabbit) : >794 g/kg and <
                                       1.26 g/kg (moderately toxic)


35. 1962 (0487)                        Oral LD50 (rat) : 12.5 g/kg (practically nontoxic)   Aroclor 1248
TOXICOLOGICAL INVESTIGATION OF:        Skin absorption MLD (rabbit) : >794 g/kg and
AROCLOR 1248                           <1.26 g/kg
Fred Younger, Younger Laboratories

36. 1962 (0491)                        Single dose oral LD50 study and dermal LD50          Aroclor 1260. Single dose skin irritation
                                       study.                                               and death.
TOXICOLOGICAL INVESTIGATION OF:
AROCLOR 1260.                          Oral LD50 (rat) : 10 g/kg (essentially nontoxic)
Fred Younger, Younger Laboratories.    Skin absorption MLD (rabbit) : >1.26 g/kg and
                                       <2 g/kg (moderately toxic)


37. 1962 (0495)                        Single dose oral LD50 study and dermal LD50          Aroclor 1254. Single dose skin irritation
                                       study.                                               and death.
TOXICOLOGICAL INVESTIGATION OF:
AROCLOR 1254.                          Oral LD50 (rat) : 11.9 g/kg (essentially nontoxic)
Fred Younger, Younger Laboratories.    Skin absorption MLD (rabbit) : >1.26 g/kg and
                                       <2 g/kg (moderately toxic)

38. 1962 (0499)                        Single dose oral LD50 study and dermal LD50          Aroclor 1262. Single dose skin irritation
                                       study.                                               and death.
TOXICOLOGICAL INVESTIGATION OF
AROCLOR: 1262.                         Oral LD50 (rat) : 11.3 g/kg (essentially nontoxic)
Fred Younger, Younger Laboratories.    Skin absorption MLD (rabbit) : >1.26 g/kg and
                                       <3.16 g/kg (mildly toxic)


39. 1962 (0503)                        Single dose oral LD50 study and dermal LD50          Not Pure Biphenyl Aroclor.
                                       study.
TOXICOLOGICAL INVESTIGATION OF:                                                             Aroclor 4465: Terphenyl Single dose
AROCLOR 4465.                          Oral LD50 (rat) : 16 g/kg (essentially nontoxic)     skin irritation and death.
Fred Younger, Younger Laboratories.    Skin absorption MLD (rabbit) : > 2 g/kg and
                                       <3.16 g/kg (slightly toxic)
                                       Mild skin irritation, moderate eye irritant.

40. 1962 (0509)                        Single dose oral LD50 study and dermal LD50          Aroclor 1268. Aroclor Single dose skin
                                       study.                                               irritation and death.
TOXICOLOGICAL INVESTIGATION OF:
AROCLOR 1268.                          Oral LD50 (rat) : 10.9 g/kg (essentially nontoxic)
Fred Younger, Younger Laboratories.    Skin absorption MLD (rabbit) : highest
                                       application = 2.51 g/kg (slightly toxic)
                                       Mild skin irritation, moderate eye irritant.

41. 1962 (0513)                        Single dose oral LD50 study and dermal LD50          Not Pure Bi-phenyl Aroclor. Aroclor
                                       study.                                               2565: 25% Terphenyl and 75%
TOXICOLOGICAL INVESTIGATION OF:
AROCLOR 2565.                          Oral LD50 (rat) : 6.31 g/kg (essentially nontoxic)   Aroclor 1265.
Fred Younger, Younger Laboratories.    Skin absorption MLD (rabbit) : >2 g/kg and           Single dose skin irritation and death.
                                       <3.16 g/kg (slightly toxic)
                                       Mild skin irritation.




                                                                                                                           Page 13



                                                                           Decl. of A. Miller in Support of Daubert Motion
                                                                     To Exclude R. DeGrandchamp Expert Testimony - 244
Case 2:15-cv-00201-SMJ                   ECF No. 382-1             filed 01/28/20            PageID.16264 Page 240 of
                                                                 705


                                                                                                   Type of Aroclors/PCBs
                                            Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                     Analyzed/Health Effect
                                                         Finding
                                                                                                        Investigated

42. 1963 (0517)                           Single dose oral LD50 study and dermal MLD50       Pyranol 1470. Aroclor 1254 Electrical
                                          study.                                             Grade.
TOXICOLOGICAL INVESTIGATION OF:
PYRAN0L 1470.                             Oral LD50 (rat) : 2.25 g/kg (slightly toxic)       Single dose oral and dermal death and
                                                                                             irritation.
Fred Younger, Younger Laboratories.       Skin absorption MLD (rabbit) : >2 g/kg and
                                          <3.16 g/kg (slightly toxic)
                                          Moderate skin irritation, moderate eye irritant,
                                          slightly toxic with inhalation.

43. 1963 (0525)                           Single dose oral LD50 study and dermal MLD50       Inerteen PPO. Not pure Aroclor-Dilute
                                          study.                                             product of PCBs and mineral oil. Acute
TOXICOLOGICAL INVESTIGATION OF:
                                                                                             death and irritation body surfaces.
INERTEEN PPO.                             Oral LD50 (rat) : 2.37 g/kg (slightly toxic)
Fred Younger, Younger Laboratories.       Skin absorption MLD (rabbit) : >3.16 g/kg and
                                          <5.01 g/kg (slightly toxic)
                                          Moderate skin irritation, moderate eye irritant,
                                          slightly toxic with inhalation.

44. 1963 (0533)                           Subacute dermal exposure. Three test groups        Aroclor 1248. Primary interest was
                                          with 2 rabbits/group for 20 days evaluated 2       LD50 and skin irritation with subacute
SUBACUTE DERMAL TOXICITY OF
                                          weeks later. Groups were 10,50, 100 mg/kg/day.     20 day exposures
AROCLOR 1248.
                                          End point was primarily skin irritation.
Richard Palazzolo, Industrial Bio-Test
                                          50% of 50 mg/kg/day and all 100 mg/kg/day
Laboratories, Inc.
                                          died.
                                          LD 50 = 50 mg/kg/day
                                          LD 0.01 = 16.8 mg/kg/d
                                          LD 99.99 = 150 mg/kg/d
                                          Liver discoloration in 50 and 100 groups with
                                          moderate necrosis in 50. Animals that died were
                                          not examined.

45. 1963 (0549)                           Subacute dermal exposure. Three test groups        Aroclor 1242. Primary interest was
                                          with 2 rabbits/group for 20 days evaluated 2       LD50 skin irritation with subacute 20
SUBACUTE DERMAL TOXICITY OF
                                          weeks later. Groups were 50, 75, 100 mg/kg/day.    day exposures
AROCLOR 1242.
                                          End point was primarily skin irritation.
Richard Palazzolo, Industrial Bio-Test
                                          50% of 50 mg/kg/day and all 100 mg/kg/day
Laboratories, Inc.
                                          died.
                                          LD 50 = 75 mg/kg/day
                                          LD 0.01 = 44 mg/kg/d
                                          LD 99.99 = 128 mg/kg/d
                                          Liver discoloration in 50 and 100 groups with
                                          moderate necrosis in 50. Animals that died were
                                          not examined.

46. 1963 (0566)                           Subacute dermal exposure. Four test groups with    Aroclor 1268. Primary interest was
                                          2 rabbits/group for 20 days evaluated 2 weeks      LD50 skin irritation with subacute 20
SUBACUTE DERMAL TOXICITY OF
                                          later. Groups were 500, 1000, 1500, and 2000       day exposures
AROCLOR 1268.
                                          mg/kg/day. End point was primarily skin
Richard Palazzolo, Acute Toxicity         irritation.
Department, Industrial Bio-Test
                                          All animals in 1500 and 2000 mg/kg/day groups
Laboratories, Inc.
                                          died.
                                          LD 50 = 1250 mg/kg/d
                                          LD 0.01 = 635 mg/kg/d
                                          LD 99.99 = 2450 mg/kg/d


                                                                                                                          Page 14



                                                                              Decl. of A. Miller in Support of Daubert Motion
                                                                        To Exclude R. DeGrandchamp Expert Testimony - 245
Case 2:15-cv-00201-SMJ                ECF No. 382-1             filed 01/28/20             PageID.16265 Page 241 of
                                                              705


                                                                                                 Type of Aroclors/PCBs
                                         Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                   Analyzed/Health Effect
                                                      Finding
                                                                                                      Investigated
                                       Moderate hepatic necrosis in Liver in two high
                                       dose groups. Animals that died were not
                                       examined.




47. 1963 (0602)                        Subacute dermal exposure. Four test groups with     Aroclor 1254. Primary interest was
                                       2 rabbits/group for 20 days evaluated 2 weeks       LD50 and skin irritation with subacute
SUBACUTE DERMAL TOXICITY OF
                                       later. Groups were 10, 50,100, 200 mg/kg/day.       20 day exposures
AROCLOR 1254.
                                       End point was primarily skin irritation.
Richard Palazzolo, Acute Toxicity
                                       50% of animals in 50 and 100 groups died;
Department, Industrial Bio-Test
                                       100% of animals in 200 group died
Laboratories, Inc.
                                       LD 50 = 75 mg/kg/day
                                       LD 0.01 = 6.2 mg/kg/d
                                       LD 99.99 = 915 mg/kg/d
                                       Moderate liver necrosis seen in 50 and 100 group.
                                       Animals that died were not examined.

48. 1963 (0620)                        Subacute dermal exposure. Three test groups         Aroclor 4465 – Not a pure Aroclor
                                       with 2 rabbits/group for 20 days evaluated 2        biphenyl. 40% terphenyl and 65%
SUBACUTE DERMAL TOXICITY OF
                                       weeks later. Groups were 75, 150, 300               Aroclor with 65% chlorine. Primary
AROCLOR 4465.
                                       mg/kg/day. End point was primarily skin             interest was dermal LD50 and skin
Richard Palazzolo, Acute Toxicity      irritation.                                         irritation with subacute 20 day exposures
Department, Industrial Bio-Test
                                       50% of animals at 150, 100% died at 300
Laboratories, Inc.
                                       LD 50 = 150 mg/kg/day
                                       LD 0.01 = 76 mg/kg/d
                                       LD 99.99 = 300 mg/kg/d
                                       Hepatic cell necrosis and vacuolization with
                                       mononuclear white blood cell infiltration in 150
                                       group.
                                       Animals that died were not examined.

49. 1963 (0637)                        Acute exposure study                                MCS – 300. Not an Aroclor. Aromatic
                                                                                           Ether.
TOXICOLOGICAL INVESTIGATION OF:        Rat oral LD50: 8.9 g/kg
MCS-300.
                                       Rabbit skin absorption MLD: >3.98 g/kg and <
Fred Younger, Younger Laboratories.    6.31 g/kg
                                       Rabbit Skin irritation - moderate
                                       Rabbit Eye irritation - mild
                                       Rat Vapor inhalation - nontoxic




                                                                                                                        Page 15



                                                                            Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude R. DeGrandchamp Expert Testimony - 246
Case 2:15-cv-00201-SMJ                ECF No. 382-1              filed 01/28/20         PageID.16266 Page 242 of
                                                               705


                                                                                              Type of Aroclors/PCBs
                                         Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                Analyzed/Health Effect
                                                      Finding
                                                                                                   Investigated

50. 1964 (0645)                        Acute exposure study causing death.              FH 145-330 (?) – Does not appear to be
                                                                                        an Aroclor.
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) : 6.68 g/kg
FH-145.
                                       Oral MLD (rabbit) : >1 g/kg and <1.58 g/kg
Fred Younger, Younger Laboratories.
                                       Skin absorption MLD (rabbit) : >2.51 g/kg and
                                       <3.98 g/kg
                                       Rabbit Skin irritation - moderate
                                       Rabbit Eye irritation - mild
                                       Rat Vapor inhalation – slightly toxic.

51. 1964 (0654)                        Acute exposure study causing death.              MCS-295. Not a pure Aroclor.
                                                                                        Aromatic Ether
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) : 4.2 g/kg
MCS-295.
                                       Skin absorption MLD (rabbit) : >0.5 g/kg and
Fred Younger, Younger Laboratories.    <0.8 g/kg
                                       Rabbit Skin irritation - moderate
                                       Rabbit Eye irritation – moderate
                                       Rat Vapor inhalation – nontoxic.



52. 1964 (0662)                        Acute exposure study causing death.              FH-159 - Not a Pure Aroclor.
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) : 8.9 g/kg
FH 159.
                                       Skin absorption MLD (rabbit) : >1.5 g/kg and
Fred Younger, Younger Laboratories.    <2.61 (?) g/kg
                                       Rabbit Skin irritation - moderate
                                       Rabbit Eye irritation – moderate
                                       Rat Vapor inhalation – nontoxic.



53. 1964 (0670)                        Acute exposure study causing death.              Pydraul 280. Not a Pure Aroclor.
                                                                                        Organophosphate with PCB added.
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) : 11.8 g/kg
PYDRAUL 280.
                                       Skin absorption MLD (rabbit) : > 1.3 g/kg and
Fred Younger, Younger Laboratories.    <2.0 g/kg
                                       Rabbit Skin irritation - moderate toxic
                                       Rabbit Eye irritation – moderate toxic
                                       Rat Vapor inhalation – mildly toxic

54. 1964 (0678)                        Acute exposure study causing death.              MCS 312. Not an Aroclor. Aromatic
                                                                                        Ether
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) : 6.5 g/kg
MCS 312.
                                       Skin absorption MLD (rabbit) : > 2.0 g/kg and
Fred Younger, Younger Laboratories.    <3.16 g/kg
                                       Rabbit Skin irritation – slight skin irritant
                                       Rabbit Eye irritation – slight eye irritant
                                       Rat Vapor inhalation – practically nontoxic




                                                                                                                    Page 16



                                                                            Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude R. DeGrandchamp Expert Testimony - 247
Case 2:15-cv-00201-SMJ                ECF No. 382-1              filed 01/28/20         PageID.16267 Page 243 of
                                                               705


                                                                                              Type of Aroclors/PCBs
                                         Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                Analyzed/Health Effect
                                                      Finding
                                                                                                   Investigated

55. 1966 (0686)                        Acute exposure study causing death.              MCS 395. Not an Aroclor. Aromatic
                                                                                        Ether
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) : 4.6 g/kg
MCS 395.
                                       Oral MLD (rabbit) : 1.6 g/kg
Fred Younger, Younger Laboratories.
                                       Skin absorption MLD (rabbit) : >2.5 g/kg and
                                       <4.0 g/kg
                                       Rabbit Skin irritation – nonirritating
                                       Rabbit Eye irritation – slight irritant
                                       Rat Vapor inhalation – non-toxic

56. 1966 (0695)                        Acute exposure study causing death.              MCS-404. Not a pure Aroclor.
                                                                                        Aromatic Ether
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) : 19.8 g/kg
MCS-404.
                                       Oral MLD (rabbit) : 1.6 g/kg/day
Fred Younger, Younger Laboratories.
                                       Skin absorption MLD (rabbit) : > 1.0 g/kg and
                                       <1.6 g/kg
                                       Rabbit Skin irritation – slight irritation
                                       Rabbit Eye irritation – slight toxic
                                       Rat Vapor inhalation – non-toxic



57. 1966 (0704)                        Acute exposure study causing death.              MCS 90. Not a pure Aroclor. Aromatic
                                                                                        Ether
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) : 3.3 g/kg
MCS 90.
                                       Skin absorption MLD (rabbit) : > 2.0 g/kg and
Fred Younger, Younger Laboratories.    <3.2 g/kg
                                       Rabbit Skin irritation – slight irritation
                                       Rabbit Eye irritation – moderate toxic
                                       Rat Vapor inhalation – non-toxic

58. 1966 (0712)                        Acute exposure study causing death.              MCS 528. Not a pure Aroclor.
                                                                                        Aromatic Ether
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) : 8.4 g/kg
MCS 528.
                                       Skin absorption MLD (rabbit) : > 0.79 g/kg and
Fred Younger, Younger Laboratories.    <1.26 g/kg



59. 1966 (0716)                        Acute exposure study causing death.              PYDRAUL AC. Not a pure Aroclor.
                                                                                        Organophosphate 47% containing 57%
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) : 18.9 g/kg
                                                                                        Aroclor 1254.
PYDRAUL AC.
                                       Skin absorption MLD (rabbit) : > 0.79 g/kg and
Fred Younger, Younger Laboratories.    <1.26 g/kg



60. 1966 (0720)                        Acute exposure study causing death.              PYDRAUL 280. Not a pure Aroclor.
                                                                                        Organophosphate containing PCBs.
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) : 8.4 g/kg
PYDRAUL 280.
                                       Skin absorption MLD (rabbit) : > 2.0 g/kg and
Fred Younger, Younger Laboratories.    <3.16 g/kg
                                       Liver dehydration and discoloration.




                                                                                                                  Page 17



                                                                            Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude R. DeGrandchamp Expert Testimony - 248
Case 2:15-cv-00201-SMJ                ECF No. 382-1              filed 01/28/20         PageID.16268 Page 244 of
                                                               705


                                                                                              Type of Aroclors/PCBs
                                         Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                Analyzed/Health Effect
                                                      Finding
                                                                                                   Investigated

61. 1966 (0724)                        Acute exposure study causing death.              PYDRAUL 135. Not a pure Aroclor.
                                                                                        Organophosphate containing 9.5%
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) : 4.2 g/kg g/kg/day
                                                                                        Aroclor 1232, 36.5% Aroclor 1242
PYDRAUL 135.
                                       Skin absorption MLD (rabbit) > 1.26 g/kg and
Fred Younger, Younger Laboratories.    <2.0 g/kg
                                       Liver dehydration and discoloration.



62. 1966 (0728)                        Acute exposure study causing death.              PYDRAUL 625. Not a pure Aroclor.
                                                                                        Organophosphate containing 50%
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) : 20.7 g/kg
                                                                                        Aroclor 1260
PYDRAUL 625.
                                       Skin absorption MLD (rabbit) : > 2.0 g/kg and
Fred Younger, Younger Laboratories.    <3.16 g/kg
                                       Liver discoloration.

63. 1966 (0732)                        Acute exposure study causing death.              MCS 404. Chemical Composition
                                                                                        Unknown.
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) : 15.0 g/kg
MCS 404.
                                       Skin absorption MLD (rabbit) : > 1.26 g/kg and
Fred Younger, Younger Laboratories.    <2.0 g/kg



64. 1966 (0736)                        Acute exposure study causing death.              Pydraul F-9. Not a pure Aroclor.
                                                                                        Organophosphate containing 52.5%
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) : 11.2 g/kg
                                                                                        Aroclor 1248
PYDRAUL F-9.
                                       Skin absorption MLD (rabbit) : > 0.5 g/kg and
Fred Younger, Younger Laboratories.    <0.8 g/kg



65. 1966 (0740)                        Acute exposure study causing death.              MCS-153. Chemical composition
                                                                                        unknown.
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) : 7.9 g/kg
MCS 153.
                                       Skin absorption MLD (rabbit) : > 1.3 g/kg and
Fred Younger, Younger Laboratories.    <2.0 g/kg




66. 1967 (0744)                        Acute exposure study causing death.              PYDRAUL 230. Organophosphate
                                                                                        containing 3.0 % Aroclor 1221, 54.7
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) :10.5 g/kg
                                                                                        Aroclor 1242
PYDRAUL 230.
                                       Skin absorption MLD (rabbit) : > 1.3 g/kg and
Fred Younger, Younger Laboratories.    <2.0 g/kg
                                       Rabbit Skin irritation – slight irritation
                                       Rabbit Eye irritation – mild irritant
                                       Rat Vapor inhalation – non-toxic



67. 1967 (0752)                        Acute exposure study causing death.              SANTICIZER 1706
TOXICOLOGICAL INVESTIGATION OF:        Oral LD50 (rat) : 6.9 g/kg                       Chemical composition unknown
(XA-140) SANTICIZER 1706.
Fred Younger, Younger Laboratories.



                                                                                                                    Page 18



                                                                            Decl. of A. Miller in Support of Daubert Motion
                                                                      To Exclude R. DeGrandchamp Expert Testimony - 249
Case 2:15-cv-00201-SMJ                   ECF No. 382-1              filed 01/28/20           PageID.16269 Page 245 of
                                                                  705


                                                                                                    Type of Aroclors/PCBs
                                            Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                      Analyzed/Health Effect
                                                         Finding
                                                                                                         Investigated

68. 1969 (0754)                           Acute exposure study causing death.                Santosafe 300.
TOXICOLOGICAL INVESTIGATION OF:           Oral LD50 (rat) : 4.9 g/kg                         Chemical composition unknown
SANTOSAFE 300 (MCS-528) OR-116021.
                                          Skin absorption MLD (rabbit) : > 1.3 g/kg and
Melvin Birch, Younger Laboratories.       <2.0 g/kg
                                          Rabbit Skin irritation – mild irritation
                                          Rabbit Eye irritation – slight irritant

69. 1969 (0760)                           Acute exposure study causing death.                Pydraul 312. Organophosphate
                                                                                             containing 47.3% Aroclor 1242.
TOXICOLOGICAL INVESTIGATION OF:           Oral LD50 (rat) : 5.3 g/kg
PYDRAUL 312 (MCS-312) OR-116021
                                          Skin absorption MLD (rabbit) : > 3.2 g/kg and
Melvin Birch, Younger Laboratories.       <5.0 g/kg
                                          Rabbit Skin irritation – mild irritation
                                          Rabbit Eye irritation – slight irritant

70. 1969 (0766)                           Not A Toxicology Study                             Aroclor II.
30-DAY TISSUE COLLECTION STUDY            IBT – Conducted the feeding. Animals were          1. Aroclor 1242
IN ALBINO RATS WITH AROCLORS              sacrificed and tissues were shipped to Monsanto.
                                                                                             2. Aroclor 1254
BTL-AROCLOR II                            Monsanto conducted
                                                                                             3. Aroclor 1260
James Plank,
                                                                                             Not Biphenyl Aroclors - Terphenyls
Industrial Bio-Test Laboratories, Inc.
                                                                                             4. Aroclor 5460
Tissues Sent To: Dr. Hunt, Monsanto
                                                                                             5. Halowax 1014 62% Cl
                                                                                             6. Halowax 1099 52% Cl
                                                                                             Non Aroclors
                                                                                             7. Toxaphene
                                                                                             8. DDT




71. 1969 (0773)                           Two Phase                                          1. Aroclor 1242
CHICKEN RESIDUE STUDIES ON                1. Determine LD50                                  2. Aroclor 1254
AROCLORS AND VARIOUS OTHER
                                          2. 7-day feeding at 1/5 LD50 dose                  3. Aroclor 1260
MATERIALS BTL-AROCLOR
                                          Results:                                           Not Biphenyl Aroclors - Terphenyls
Allen Wolvin,
                                          Oral LD50 for 4 Aroclors, 2 Halowax materials,     4. Aroclor 5460
Industrial Bio-Test Laboratories, Inc.
                                          and DDT: > 10 g/kg
                                                                                             5. Halowax 1014 62% Cl
Tissues Sent To: Dr. Hunt, Monsanto
                                          TOXAPHENE oral LD50: 0.316 g/kg
                                                                                             6. Halowax 1099 52% Cl
                                          No Toxicity Data Presented
                                                                                             Non Aroclors
                                                                                             7. Toxaphene
                                                                                             8. DDT




                                                                                                                         Page 19



                                                                               Decl. of A. Miller in Support of Daubert Motion
                                                                         To Exclude R. DeGrandchamp Expert Testimony - 250
Case 2:15-cv-00201-SMJ                     ECF No. 382-1              filed 01/28/20         PageID.16270 Page 246 of
                                                                    705


                                                                                                   Type of Aroclors/PCBs
                                              Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                     Analyzed/Health Effect
                                                           Finding
                                                                                                        Investigated

72. 1969 (0789)                             Acute exposure study causing death.              MCS 900 Chemical composition
                                                                                             unknown.
TOXICOLOGICAL INVESTIGATION OF:             Oral LD50 (rat) : 1.3 g/kg/day
MCS 900
                                            Skin absorption MLD (rabbit) : > 7.9 g/kg
Melvin Birch, Younger Laboratories.
                                            Rabbit Skin irritation – mild irritation
                                            Rabbit Eye irritation – slight irritant
                                            Vapor inhalation
                                            Non-toxic



73. 1969 (0798)                             Acute 4-Day exposure to Trout and Blue Gill      1. Aroclor 1242
FOUR-DAY FISH TOXICITY STUDIES              to determine LC50                                2. Aroclor 1254
ON SEVEN MATERIALS
                                            Trout LC50 (4-day, ppm)                          3. Aroclor 1260
Carmen Mastri,
                                            1. Aroclor 1242: >100 ppm                        Not Biphenyl Aroclors - Terphenyls
Industrial Bio-Test Laboratories, Inc.
                                            2. Aroclor 1254: >100 ppm                        4. Aroclor 5460
Sent to: Mr. Wheeler, Hunt, Monsanto
                                            3. Aroclor 1260: >100 ppm                        5. Halowax 1099 52% Cl
                                            4. Aroclor 5460: >100 ppm                        Non Aroclors
                                            5. Toxaphene: 0.008 ppm                          6. Toxaphene
                                            6. DDT 0.0052                                    7. DDT
                                            7. Halowax 1099: (10–100 ppm)
                                            Blue Gill LC50 (4-day, ppm)
                                            1. Aroclor 1242: 0.66 ppm
                                            2. Aroclor 1254: 0.66 ppm
                                            3. Aroclor 1260: >100 ppm
                                            4. Aroclor 5460: >100 ppm
                                            5. Toxaphene: 0.0056 ppm
                                            6. DDT: 0.0078 ppm
                                            7. Halowax 1099: (>100 ppm)
                                            Parentheses indicate range-finding data



74. 1969 (0832)                             Acute exposure study causing death.              MCS 9001 Chemical composition
                                                                                             unknown.
TOXICOLOGICAL INVESTIGATION OF:             Oral LD50 (rat) : 1.2 g/kg
MCS 9001
                                            Skin absorption MLD (rabbit) : > 2.0 g/kg and
Melvin Birch, Younger Laboratories, Inc.    <2.0 g/kg
                                            Rabbit Skin irritation – non irritating
                                            Rabbit Eye irritation – slight irritant
                                            Vapor inhalation
                                            slightly toxic




                                                                                                                         Page 20



                                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                                           To Exclude R. DeGrandchamp Expert Testimony - 251
Case 2:15-cv-00201-SMJ                     ECF No. 382-1              filed 01/28/20             PageID.16271 Page 247 of
                                                                    705


                                                                                                       Type of Aroclors/PCBs
                                              Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                         Analyzed/Health Effect
                                                           Finding
                                                                                                            Investigated

75. 1970 (0840)                             Acute exposure study causing death.                  PYDRAUL 281 Organophosphate
                                                                                                 containing unknown PCB composition.
TOXICOLOGICAL INVESTIGATION OF:             Oral LD50 (rat) : 10.4 g/kg
PYDRAUL 281—Lot QL-42
                                            Skin absorption MLD (rabbit) : > 1.3 g/kg and
Melvin Birch, Younger Laboratories, Inc.    <2.0 g/kg
                                            Rabbit Skin irritation – mild to moderate irritant
                                            Rabbit Eye irritation – mild irritant
                                            Vapor inhalation
                                            non toxic

76. 1970 (0848)                             Acute exposure study causing death.                  MCS 1009.
TOXICOLOGICAL INVESTIGATION OF:             Oral LD50 (rat) : 7.7 g/kg                           Unknown composition.
MCS 1009
                                            Skin absorption MLD (rabbit) : > 1.3 g/kg and
Melvin Birch, Younger Laboratories, Inc.    <2.0 g/kg
                                            Rabbit Skin irritation – moderate irritating
                                            Rabbit Eye irritation – slight irritant
                                            Vapor inhalation
                                            non toxic

77. 1970 (0856)                             Acute exposure study causing death.                  MCS 999.
TOXICOLOGICAL INVESTIGATION OF:             Oral LD50 (rat) : 11.8 g/kg                          Unknown composition.
MCS 999
                                            Skin absorption MLD (rabbit) : >3.2 g/kg and
Melvin Birch, Younger Laboratories, Inc.    <5.0 g/kg
                                            Rabbit Skin irritation –mild irritating
                                            Rabbit Eye irritation – slight irritant
                                            Vapor inhalation
                                            non toxic



78. 1970 (0864)                                                                                  1. Aroclor 1242
TOXICITY, REPRODUCTION AND                                                                       2. Aroclor 1254
RESIDUE STUDY ON AROCLOR 1242,
                                                                                                 3. Aroclor 1260
LOT #AK-255; AROCLOR 1254, LOT
#AK-38; AROCLOR 1260, LOT #AK-3 IN
WHITE LEGHORN CHICKENS
James Stephens,
Industrial Bio-Test Laboratories, Inc.



79. 1970 (0950)                             Acute single dose exposure study causing death.      Aroclor 6062. Not Pure Biphenyl
                                                                                                 Aroclor.
TOXICOLOGICAL INVESTIGATION OF:             Oral LD50 (rat) : 8.1 g/kg
AROCLOR 6062—LOT QM 1304                                                                         Aroclor 6062-Blend of Aroclor 5460
                                            Skin absorption MLD (rabbit) : > 7.9 g/kg
                                                                                                 (which is a Terphenyl) and Aroclor 1221
Melvin Birch, Younger Laboratories, Inc.
                                            Rabbit Skin irritation –slight irritating
                                            Rabbit Eye irritation – slight irritant




                                                                                                                             Page 21



                                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                                           To Exclude R. DeGrandchamp Expert Testimony - 252
Case 2:15-cv-00201-SMJ                      ECF No. 382-1               filed 01/28/20            PageID.16272 Page 248 of
                                                                      705


                                                                                                        Type of Aroclors/PCBs
                                               Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                          Analyzed/Health Effect
                                                            Finding
                                                                                                             Investigated

80. 1970 (0957)                              Acute single dose exposure study causing death.      Aroclor 6037
TOXICOLOGICAL INVESTIGATION OF:              Oral LD50 (rat) : 4.9 g/kg g/kg/day
AROCLOR 6037—MCS 1057-1
                                             Skin absorption MLD (rabbit) : >5.0 g/kg and
Melvin Birch, Younger Laboratories, Inc.     <7.9 g/kg
                                             Rabbit Skin irritation –mild irritating
                                             Rabbit Eye irritation – slight irritant
                                             inhalation: non-toxic



81. 1970 (0965)                              Acute single dose exposure study causing death.      Aroclor 4273. Not Pure Biphenyl
                                                                                                  Aroclor.
TOXICOLOGICAL INVESTIGATION OF:              Oral LD50 (rat) : 8.9 g/kg
MCS 1004--AROCLOR 4273, LOT                                                                       Aroclor 4273-40% Terphenyl and 60%
                                             Skin absorption MLD (rabbit) : > 2.0 g/kg and
NUMBER: OR 151723-3                                                                               Aroclor 73% chlorine
                                             <3.2 g/kg
Melvin Birch, Younger Laboratories, Inc.
                                             Rabbit Skin irritation –non-irritating
                                             Rabbit Eye irritation – slight irritant
                                             Inhalation –
                                             non-toxic



82. 1970 (0974)                              Acute single dose exposure study causing death.      Aroclor 6040. Not Pure Biphenyl
                                                                                                  Aroclor.
TOXICOLOGICAL INVESTIGATION OF:              Oral LD50 (rat) : 3.3 g/kg
AROCLOR 6040—CHLORINATED                                                                          Blend of Terphenyl and Aroclor.
                                             Skin absorption MLD 9rabbit) : > 3.2 g/kg and
POLYPHENYL
                                             <5.0 g/kg
Melvin Birch, Younger Laboratories, Inc.
                                             Rabbit Skin irritation –moderate to severe
                                             irritation
                                             Rabbit Eye irritation – slight irritant
                                             Inhalation – non-toxic

83. 1970 (0982)                              Acute single dose exposure study causing death.      Aroclor 6070. Not Pure Biphenyl
                                                                                                  Aroclor.
TOXICOLOGICAL INVESTIGATION OF:              Oral LD50 (rat) : 4.0 g/kg
AROCLOR 6070—CHLORINATED                                                                          Blend of Terphenyl and Aroclor.
                                             Skin absorption MLD (rabbit) : >7.9 g/kg
POLYPHENYL
                                             Rabbit Skin irritation –non-irritating
Melvin Birch, Younger Laboratories, Inc.
                                             Rabbit Eye irritation – slight irritant
                                             Inhalation – non-toxic

84. 1970 (0990)                              Acute single dose exposure study causing death.      Aroclor 6090. Not Pure Biphenyl
                                                                                                  Aroclor.
TOXICOLOGICAL INVESTIGATION OF:              Range finding acute oral toxicity (rat) : >10 g/kg
AROCLOR 6090—CHLORINATED                     and <12.6 g/kg                                       Blend of Terphenyl and Aroclor.
POLYPHENYL
                                             Skin absorption MLD (rabbit) : >7.9 g/kg
Melvin Birch, Younger Laboratories, Inc.
                                             Rabbit Skin irritation –non-irritating
                                             Rabbit Eye irritation – slight irritant


85. No Date-1970?? (0996)                    Study prompted by reports of PCBs detected           Aroclors 1242, 1254, and 1260. No
                                             in wildlife. Key findings was evidence of            raw data presented to evaluate.
TOXICOLOGICAL STUDIES WITH
                                             reproductive toxicity and tumor formation.
POLYCHLORINATED BIPHENYLS.                                                                        Preliminary 30-day rat study
                                             1. This is the first Monsanto study that             conducted to determine the “no
M.L. Keplinger et al. Industrial Bio-Test
                                             investigates the toxicological effects of            apparent effect” of 1254 and 1260.
Laboratories, Inc.
                                             CHRONIC exposures.

                                                                                                                              Page 22



                                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                                            To Exclude R. DeGrandchamp Expert Testimony - 253
Case 2:15-cv-00201-SMJ               ECF No. 382-1                 filed 01/28/20         PageID.16273 Page 249 of
                                                                 705


                                                                                                Type of Aroclors/PCBs
                                        Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                  Analyzed/Health Effect
                                                     Finding
                                                                                                     Investigated
                                      Notes that up until this time (1970?) no            2-year rat study used 1, 10 and 100
                                      information on chronic exposures was                ppm. 2-year dog feeding study.
                                      available. It is also the first study where
                                                                                          100 ppm 1254 and 1260 caused
                                      ingestion from the diet was evaluated.
                                                                                          increased liver weight.
                                      “Although some toxicological data were
                                                                                          Three generation study: First
                                      available, they were rather limited.
                                                                                          generation showed 1254 had
                                      Information on chronic effects especially of the
                                                                                          reproductive toxicity-lactation index
                                      PCB’s were not available.”
                                                                                          decrease. Mating indices were
                                       2. First noted appearance of tumors in             reduced.
                                      chickens.
                                                                                          Second generation showed decreased
                                                                                          survival with 1242 and lactation
                                                                                          decrease with 1254.
                                                                                          Chicken fed diet with 1242 and 1254
                                                                                          lower body weight. Chickens also
                                                                                          showed “extensive growths” on the
                                                                                          kidneys, gonads, liver or heart.

86. 1971 (1002)                       Acute inhalation study with 10 rats to a 4-hour     MCS 1016. Aroclor 1016 is a refined
                                      period-14-day observation.                          Aroclor 1242 developed after 1971.
REPORT TO MONSANTO COMPANY
ACUTE VAPOR INHALATION                Endpoint was death from acute exposures. No
TOXICITY STUDY WITH MCS 1016 IN       deaths.
ALBINO RATS
Donn Hathaway, Industrial BIO-TEST
Laboratories, Inc.

87. 1971 (1008)                       Acute study with one dose.                          Aroclor 1221, 5442, and MCS 1016.
REPORT TO MONSANTO COMPANY            Aroclor 1221:                                       Aroclor 5442 is not a pure biphenyl. It is
ACUTE TOXICITY STUDIES WITH                                                               a terphenyl and biphenyl mixture. MCS
                                      Acute oral toxicity, LD50 (rat) : 2.0 g/kg.
AROCLOR 1221, AROCLOR 5442, AND                                                           1016 is a refined Aroclor 1242
MCS 1016                              Acute dermal toxicity, LD50 (rabbit) : 5.0 g/kg     developed after 1971.
Carmen Mastri, Industrial BIO-TEST    Eye irritation-rabbits- minimally irritating.
Laboratories, Inc.
                                      Skin irritation-rabbits-
                                      moderately irritating.
                                      Aroclor 5442:
                                      Acute oral toxicity, LD50 (rat) : 8.4 g/kg.
                                      Acute dermal toxicity, LD50 (rabbit) : >10.2 g/kg
                                      Eye irritation-rabbits- non-irritating.
                                      Skin irritation-rabbits-
                                      moderately irritating
                                      MCS 1016:
                                      Acute oral toxicity, LD50 (rat) : 6.8 g/kg.
                                      Acute dermal toxicity, LD50 (rabbit) : 6.0 g/kg
                                      Eye irritation-rabbits- non irritating.
                                      Skin irritation-rabbits-
                                      moderately irritating




                                                                                                                        Page 23



                                                                           Decl. of A. Miller in Support of Daubert Motion
                                                                     To Exclude R. DeGrandchamp Expert Testimony - 254
Case 2:15-cv-00201-SMJ                     ECF No. 382-1              filed 01/28/20             PageID.16274 Page 250 of
                                                                    705


                                                                                                       Type of Aroclors/PCBs
                                              Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                         Analyzed/Health Effect
                                                           Finding
                                                                                                            Investigated

88. 1971 (1049)                             Subchronic chicken feeding study.                    Aroclor 1242.
REPORT TO MONSANTO COMPANY                  Aroclor 2, 4, and 8 ppm mixed in diet for 39         Effect of Aroclor on egg laying.
TOXICITY, REPRODUCTION AND                  weeks (ave. chicken life span 15 years)
RESIDUE STUDY WITH AROCLOR 1242,
                                            No specific effects noted.
LOT #AK-255 IN WHITE LEGHORN
CHICKENS                                    Tissues were collected and shipped to Monsanto,
                                            and Monsanto findings were not reported in this
Dale Flecher, Industrial BIO-TEST
                                            study.
Laboratories, Inc.



89. 1971 (1085)                             Acute single dose exposure study causing death.      Aroclor 1272.
TOXICOLOGICAL INVESTIGATION OF:             Acute Oral MLD (rat) : >7.9 g/kg                     Blend of Terphenyl and Aroclor.
DECACHLOROBIPHENYL–AROCLOR
                                            Skin absorption MLD (rabbit) : >7.9 g/kg
1272—LOT: OR 179021
                                            Rabbit Skin irritation –non-irritating
Melvin Birch, Younger Laboratories, Inc.
                                            Rabbit Eye irritation – slight irritant

90. 1971 (1091)                             First study to evaluate the teratologic effects of   Aroclor 1254.
                                            Aroclors on rats.
REPORT TO MONSANTO COMPANY                                                                       Fetal death and physical malformations
TERATOGENIC STUDY WITH                      Pregnant rats dosed at 6–15 days of gestation        in live fetuses evaluated.
AROCLOR 1254 IN ALBINO RATS                 with 10 or 30 mg/kg Aroclor 1242 killed on day
                                            20.
James Plank, Industrial BIO-TEST
Laboratories, Inc.                          Maternal body weight reduction.
                                            Percent of females with resorption sites was
                                            elevated.
                                            Only gross teratogenic observations were made.
                                            12% of fetuses from females administered 30
                                            mg/kg had caudal renal ectopia (abnormal
                                            positioning/development of kidney

91. 1971 (1111)                             Evaluation of the teratologic effects of Aroclors    Aroclor 1242.
                                            on rats.
REPORT TO MONSANTO COMPANY                                                                       Effect of Aroclor on egg laying.
TERATOGENIC STUDY WITH                      Pregnant rats dosed at 6–15 days of gestation
AROCLOR 1242 IN ALBINO RATS                 with 10 or 30 mg/kg Aroclor 1242 killed on day
                                            20.
James Plank, Industrial BIO-TEST
Laboratories, Inc.                          Percent of females with resorption sites was
                                            elevated.

92. 1971 (1129)                             Evaluation of the teratologic effects of Aroclors    Aroclor 1260.
                                            on rats.
REPORT TO MONSANTO COMPANY
TERATOGENIC STUDY WITH                      Pregnant rats dosed at 6–15 days of gestation
AROCLOR 1260 IN ALBINO RATS                 with 10 or 30 mg/kg Aroclor 1260 killed on day
                                            20.
James Plank, Industrial BIO-TEST
Laboratories, Inc.                          Decrease in pregnant female body weight in both
                                            dose groups.
                                            Percent of females with resorption sites was
                                            elevated.




                                                                                                                              Page 24



                                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                                           To Exclude R. DeGrandchamp Expert Testimony - 255
Case 2:15-cv-00201-SMJ               ECF No. 382-1              filed 01/28/20                PageID.16275 Page 251 of
                                                              705


                                                                                                    Type of Aroclors/PCBs
                                        Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                      Analyzed/Health Effect
                                                     Finding
                                                                                                         Investigated

93. 1971 (1147)                       Evaluation of the 2nd litter obtained from the 3rd      Aroclor 1242.
                                      parental generation- reproductive toxicity in rats.
REPORT TO MONSANTO COMPANY
THREE-GENERATION REPRODUCTION         Rats were dosed at 1, 10 and 100 ppm
STUDY WITH AROCLOR 1242 IN
                                      The F1 rats had increased brain and liver weights
ALBINO RATS
                                      in 100 ppm group.
Sandra Haley, Industrial BIO-TEST
                                      100 ppm F2 rats had lower mating indices and
Laboratories, Inc.
                                      reduced pregnancies. It was so low, the study was
                                      stopped at the F2 stage.

94. 1971 (1198)                       It states it is a “chronic 2-year toxicity study.” It   Aroclor 1254.
                                      is not a cancer lifetime study. Beagle lifespan is
REPORT TO MONSANTO COMPANY
                                      ~13 years in dogs.
TWO-YEAR CHRONIC ORAL TOXICITY
STUDY WITH AROCLOR 1254 IN            Dogs were fed PCBs in diet at 1, 10 and 100
BEAGLE DOGS                           ppm.
Bruce Burtner, Industrial BIO-TEST    This study found no systemic toxicity or cancer.
Laboratories, Inc.
                                      These findings do not appear to be credible.
Paul Wright and M.L.

95. 1971 (1276)                       It states it is a “chronic 2-year toxicity study.” It   Aroclor 1242.
                                      is not a cancer lifetime study. Beagle lifespan is
REPORT TO MONSANTO COMPANY
                                      ~13 years in dogs.
TWO-YEAR CHRONIC ORAL TOXICITY
STUDY WITH AROCLOR 1242 IN            Toxicological Parameters Evaluated in 1, 10 and
BEAGLE DOGS                           100 ppm-dosed dogs:
Bruce Burtner, Industrial BIO-TEST    Body weight
Laboratories, Inc.
                                      Food Consumption
Paul Wright and M.L. Keplinger
                                      Behavioral Reactions
                                      Hematologic Studies
                                      Blood Chemistry Studies
                                      Urine Analysis
                                      This study found no systemic toxicity or cancer.
                                      These findings do not appear to be credible.



96. 1971 (1351)                       It states it is a “chronic 2-year toxicity study.” It   Aroclor 1260.
                                      is not a cancer lifetime study. Beagle lifespan is
REPORT TO MONSANTO COMPANY
                                      ~13 years in dogs.
TWO-YEAR CHRONIC ORAL TOXICITY
STUDY WITH AROCLOR 1260 IN            Toxicological Parameters Evaluated in 1, 10 and
BEAGLE DOGS                           100 ppm-dosed dogs:
Bruce Burtner, Industrial BIO-TEST    Body weight
Laboratories, Inc.
                                      Food Consumption
Paul Wright and M.L. Keplinger
                                      Behavioral Reactions
                                      Hematologic Studies
                                      Blood Chemistry Studies
                                      Urine Analysis
                                      This study found no systemic toxicity or cancer.
                                      These findings do not appear to be credible.




                                                                                                                      Page 25



                                                                           Decl. of A. Miller in Support of Daubert Motion
                                                                     To Exclude R. DeGrandchamp Expert Testimony - 256
Case 2:15-cv-00201-SMJ              ECF No. 382-1             filed 01/28/20                PageID.16276 Page 252 of
                                                            705


                                                                                                  Type of Aroclors/PCBs
                                       Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                    Analyzed/Health Effect
                                                    Finding
                                                                                                       Investigated

97. 1971 (1426)                      Reproduction study to ascertain potential              Aroclor 1254.
                                     toxicological effects of subacute oral
REPORT TO MONSANTO COMPANY
                                     administration of Aroclor 1254. This report
THREE-GENERATION STUDY WITH
                                     presents data from initiation of the investigation
AROCLOR 1254 IN ALBINO RATS
                                     to weaning of the 2nd litters obtained from the 3rd
Sandra Haley, Industrial BIO-TEST    parental generation.
Laboratories, Inc.
                                     Rats fed 1, 10, or 100 ppm Aroclor 1254.
James Plank, Paul Wright and M.L.
                                     Results. Body weight, mortality, reactions, gross
Keplinger
                                     pathologic findings, population data: no
                                     difference between control and test animals; liver
                                     weights and liver to body weight or brain weight
                                     ratios were significantly elevated in 100 ppm
                                     males; 2nd generation 100 ppm rats had lowered
                                     mating indices and reduced incidence of
                                     pregnancy; pup survival lower in litters from 100
                                     ppm dams.

98. 1971 (1477)                      Reproduction study, subacute oral administration       Aroclor 1260.
                                     of Aroclor 1260 in 3 generations of rats. Initiation
REPORT TO MONSANTO COMPANY
                                     to weaning of 2nd litters from 3rd parental
THREE-GENERATION STUDY WITH
                                     generation.
AROCLOR 1260 IN ALBINO RATS.
                                     Rats fed 1, 10, or 100 ppm.
Sandra Haley, Industrial BIO-TEST
Laboratories, Inc.                   Results. Body weight, mortality and reactions,
                                     gross pathology, lesions, population data,
James Plank, Paul Wright and M.L.
                                     survival, body weights of progeny, pathology of
Keplinger
                                     progeny: no differences. Absolute liver weights
                                     and liver to body weight or brain weight rations
                                     elevated in F0 and F1 males fed 100 ppm.

99. 1971 (1525)                      Chronic oral toxicity study. Rats fed 1, 10, or 100    Aroclor 1260
                                     ppm.
MONSANTO TWO-YEAR CHRONIC
ORAL TOXICITY STUDY WITH             Results. Food consumption, body weight gains,
AROCLOR 1260 IN ALBINO RATS.         mortality, hematological and clinical blood
                                     chemistry, urine analyses, organ weights: no
Philip Smith, Industrial BIO-TEST
                                     change. Liver weights and liver to body weight or
Laboratories, Inc.
                                     brain weight ratios significantly elevated in 100
James Plank, Paul Wright and M.L.    ppm rats, along with vacuolar changes; focal
Keplinger                            hypertrophy and focal hyperplasia found in livers
                                     of rats fed Aroclor 1260.

100. 1971 (1612)                     2-year chronic toxicity study. Rats fed 1, 10, or      Aroclor 1254
                                     100 ppm Aroclor 1254.
MONSANTO TWO-YEAR CHRONIC
ORAL TOXICITY WITH AROCLOR 1254      Results. Body weight of females at 3 and 12
IN ALBINO RATS.                      months, body weight of males at all time points,
                                     mortality, hematological and clinical blood
Philip Smith, Industrial BIO-TEST
                                     chemistry, urine analyses, organ weighs except
Laboratories, Inc.
                                     liver: no change.
James Plank, Paul Wright and M.L.
                                     Body weight at 24 mo. was less in 100 ppm
Keplinger
                                     females. Absolute liver weight and liver to body
                                     weight or brain weight ratios were significantly
                                     elevated in 100 ppm rats, with histologic exam
                                     revealing vacuolar changes. Focal hypertrophy
                                     and focal hyperplasia in livers of animals fed
                                     Aroclor 1254.




                                                                                                                    Page 26



                                                                         Decl. of A. Miller in Support of Daubert Motion
                                                                   To Exclude R. DeGrandchamp Expert Testimony - 257
Case 2:15-cv-00201-SMJ                      ECF No. 382-1             filed 01/28/20               PageID.16277 Page 253 of
                                                                    705


                                                                                                         Type of Aroclors/PCBs
                                               Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                           Analyzed/Health Effect
                                                            Finding
                                                                                                              Investigated

101. 1971 (1702)                             2-year chronic oral toxicity study. Rats fed 1, 10,   Aroclor 1242
                                             or 100 ppm Aroclor 1242.
MONSANTO TWO-YEAR CHRONIC
ORAL TOXICITY WITH AROCLOR 1242              Results. Food consumption, body weight gains,
IN ALBINO RATS.                              mortality, hematological and clinical blood
                                             chemistry studies, urine analyses: no change.
Philip Smith, Industrial BIO-TEST
                                             Liver weights and liver to body weight or brain
Laboratories, Inc.
                                             weight ratios were significantly elevated in 100
James Plank, Paul Wright and M.L.            ppm females. 100 ppm livers: vacuolar changes.
Keplinger                                    Focal hypertrophy and focal hyperplasia in livers
                                             of rats fed Aroclor 1242.

102. 1971 (1790)                             Bioassay report. Median tolerance limit (TL50)        Aroclor 1016, Aroclor 1242, and DDT.
                                             developed.
ACUTE TOXICITY OF AROCLOR 1016,                                                                    Toxicity analyzed in bluegill and channel
AROCLOR 1242, AND DDT TO BLUEGIL             Results: Test fish behaved similar to chemically      catfish over 21 days of continuous
(LEPOMIS MACROCHIRUS) AND                    poisoned fish at Aroclor concentrations as low as     exposure to the chemicals in the water.
CHANNEL CATFISH (ICTALURUS                   40 ug/l.
PUNCTATUS) DURING 21 DAYS
                                             Aroclor 1016, bluegill: 7-day TL50=>500.0 ug/l;
CONTINUOUS EXPOSURE TO THE
                                             14-day TL50=186 ug/l; 21-day TL50=136 ug/l.
CHEMICALS IN WATER.
                                             Aroclor 1016, channel catfish: 7-d TL50=>500.0
Bevier Hasbrouck Sleight III, Bionomics,
                                             ug/l; 14-d TL50=298 ug/l; 21-d TL50-138 ug/l.
Inc.
                                             Aroclor 1242, bluegill: 7-d TL50=339 ug/l; 14-d
                                             TL50=163 ug/l; 21-d TL50=71.9 ug/l.
                                             Aroclor 1242, channel catfish: 7-d TL50=500.0
                                             ug/l; 14-d TL50=391 ug/l; 21-d TL50=289 ug/l.
                                             DDT, bluegill: 7-d TL50=1.39 ug/l; 14-d
                                             TL50=0.887 ug/l; 21-d TL50=0.823 ug/l.
                                             DDT, channel catfish: 7-d TL50=>5.0 ug/l; 14-d
                                             TL50=3.83 ug/l; 21-d TL50=2.61 ug/l.

103. 1971 (1799)                             90-day subacute oral toxicity study. Dogs fed 1,      Aroclor 1221.
                                             10, and 100 ppm for first 28 days. After 28 days,
REPORT TO MONSANTO COMPANY.                                                                        Body weight, food consumption,
                                             lowest level was increased from 1 ppm to 300
NINETY-DAY SUBACUTE ORAL                                                                           behavioral reactions, mortality,
                                             ppm; other levels remained the same.
TOXICITY STUDY WITH AROCLOR                                                                        hematologic studies, blood chemistry
1221 IN BEAGLE DOGS.                         Results. No significant abnormalities                 studies, urine analyses, gross pathologic
                                                                                                   studies, histopathologic studies.
Bruce Burtner, Industrial BIO-TEST
Laboratories, Inc.
Paul Wright and M.L. Keplinger

104. 1971 (1854)                             Background review                                     Aroclor 1242, Aroclor 1254, Aroclor
                                                                                                   1260
Manuscript for Toxicol. Appl. Pharmacol.
TOXICOLOGICAL STUDIES OF THREE
POLYCHLORINATED BIPHENYLS.
O. Fancher, M.L. Keplinger, E.P. Wheeler,
and J.C. Clandra.
M.L. Keplinger co-author




105. No date (1869)                          1.0% and 10.0% (w/v) soln in acetone.                 Aroclor 1260
RESULTS OF FOUR-DAY STATIC FISH              4-day TL50: >1.0 ppm
TOXICITY STUDIES RAINBOW TROUT.
Industrial BIO-TEST Laboratories, Inc.




                                                                                                                                 Page 27



                                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                                           To Exclude R. DeGrandchamp Expert Testimony - 258
Case 2:15-cv-00201-SMJ                     ECF No. 382-1               filed 01/28/20              PageID.16278 Page 254 of
                                                                     705


                                                                                                         Type of Aroclors/PCBs
                                              Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                           Analyzed/Health Effect
                                                           Finding
                                                                                                              Investigated

106. No date (1871)                         1.0% and 10.0% (w/v) solution in acetone               Aroclor 1242
RESULTS OF FOUR-DAY STATIC FISH             4-day TL50 (rainbow trout) : >10 ppm and
TOXICITY STUDIES RAINBOW TROUT              <100.0 ppm;
AND BLUEGILLS.
                                            4-day TL50 (bluegill) : >10 ppm and <100.0 ppm
Gary Rausina, Industrial BIO-TEST
Laboratories, Inc.

107. 1972 (1873)                            3 types of assay: 1) test material and fish            Aroclor 1221, Aroclor 5432, Aroclor
                                            exposure; 2) blank exposure (without fish) ; 3)        5442, Aroclor 5460, MCS 1016.
FOUR-DAY STATIC FISH TOXICITY
                                            control exposure (without test material) .
STUDIES WITH AROCLOR 1221,                                                                         Determining TL50
AROCLOR 5432, AROCLOR 5442,                 Aroclor 1221 (bluegill) : TL50=0.23 ppm.
AROCLOR 5460, AND MCS 1016 IN               Aroclor 1221 (channel catfish) : TL50=3.34 ppm.
BLUEGILLS AND CHANNEL CATFISH               Aroclor 5432 (bluegill) : TL50= >100.0 ppm.
                                            Aroclor 5432 (channel catfish) : TL50=>100.0
John Hamlin, Industrial BIO-TEST
                                            ppm. Aroclor 5442 (bluegill) : TL50= >100.0
Laboratories, Inc.
                                            ppm. Aroclor 5442 (channel catfish) :
                                            TL50=>100.0 ppm. Aroclor 5460 (bluegill) :
                                            TL50= >100.0 ppm. Aroclor 5460 (channel
                                            catfish) : TL50=>100.0 ppm. MCS 1016
                                            (bluegill) : TL50=0.65 ppm. MCS 1016 (channel
                                            catfish) : TL50-0.75 ppm

108. 1972 (1902)                            Acute oral and skin absorption minimal lethal          MCS 1230
                                            dose, as well as skin irritation, eye irritation,
TOXICOLOGICAL INVESTIGATION OF:
                                            vapor inhalation.
MCS 1230 GERMAN MINE FLUID—Lot:
OR 162483.                                  Acute oral MLD (rat) : >10 g/kg and <12.6 g/kg.
Melvin Birch, Younger Laboratories, Inc.    Acute skin absorption MLD (rabbit) : >7.9 g/kg.
                                            Skin irritation (rabbit) : non-irritating.
                                            Eye irritation (rabbit) : slight irritant.
                                            Vapor inhalation, ambient temp (rat) : nontoxic.
                                            Vapor inhalation, 150°C (rat) : nontoxic.




109. 1972 (1911)                            Dominant lethal mutagenic study. Single IP             Aroclor 1260
                                            injection at 0.5 mg/kg or 1.0 mg/kg.
MUTAGENIC STUDY WITH AROCLOR
1260 IN ALBINO MICE.                        Mating indices, implantation site, resorption sites,
                                            embryos, and mutation rates were unchanged.
Dennis Arnold, Industrial BIO-TEST
Laboratories, Inc.
M.L. Keplinger reviewed study.

110. 1972 (1928)                            Dominant lethal mutagenic study. Single IP             Aroclor 1254
                                            injection at 0.5 mg/kg or 1.0 mg/kg.
MUTAGENIC STUDY WITH AROCLOR
1254 IN ALBINO MICE.                        Mortality: 3 rats treated with 1 g/kg died within 2
                                            days, and 2 control rats died over course of study.
Dennis Arnold, Industrial BIO-TEST
Laboratories, Inc.                          Mating index: somewhat low for 1.0 mg/kg at 4
                                            and 6 weeks.
M.L. Keplinger reviewed study.
                                            Autopsy and mutation: no changes.

111. 1972 (1944)                            Dominant lethal mutagenic study. Single IP             Aroclor 1242
                                            injection at 0.5 mg/kg or 1.0 mg/kg.
MUTAGENIC STUDY WITH AROCLOR
1242 IN ALBINO MICE.



                                                                                                                               Page 28



                                                                                   Decl. of A. Miller in Support of Daubert Motion
                                                                             To Exclude R. DeGrandchamp Expert Testimony - 259
Case 2:15-cv-00201-SMJ               ECF No. 382-1             filed 01/28/20               PageID.16279 Page 255 of
                                                             705


                                                                                                  Type of Aroclors/PCBs
                                        Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                    Analyzed/Health Effect
                                                     Finding
                                                                                                       Investigated
Dennis Arnold, Industrial BIO-TEST    No change in ability of males to mate with or
Laboratories, Inc.                    fertilize untreated males, mutation indices, or
                                      dominant lethality.
M.L. Keplinger reviewed study.



112. 1972 (1962)                      90-day subacute oral toxicity at 1) 1 ppm (days       MCS 1016.
                                      1–28) to 30 ppm (days 29–90) ; 2) 10 ppm (days
90-DAY SUBACUTE ORAL TOXICITY                                                               Measured body weight, food
                                      1–28) to 300 ppm (days 29–90) ; and 3) 100
STUDY WITH MCS 1016 IN BEAGLE                                                               consumption, behavioral reactions,
                                      ppm.
DOGS.                                                                                       mortality, hematologic studies, blood
                                      Results: No changes in body weight, food              chemistry studies, urine analyses, gross
Bruce Burtner, Industrial BIO-TEST
                                      consumption, behavioral reactions, mortality,         pathologic studies, and histopathologic
Laboratories, Inc.
                                      hematologic studies, blood chemistry studies,         studies.
M.L. Keplinger reviewed study.        urine analyses, gross pathologic studies, or
                                      histopathologic studies.



113. 1972 (2017)                      90 days feeding of rats at 30 ppm, 100 ppm, and       MCS 1016.
                                      300 ppm.
90-DAY SUBACUTE ORAL TOXICITY                                                               Measured body weight, food
STUDY WITH MCS 1016 IN ALBINO         Results: significant elevation in liver weights and   consumption, survival, hematologic
RATS.                                 ratios for female rats feed 300 ppm.                  studies, clinical blood chemistry,
                                                                                            urologic studies, and gross and
Philip Smith, Industrial BIO-TEST     No other changes in body weight, food
                                                                                            microscopic pathologic studies.
Laboratories, Inc.                    consumption, survival, hematologic studies,
                                      clinical blood chemistry, urologic studies, or
Paul Wright, James Plank and M.L.
                                      gross and microscopic pathologic studies.
Keplinger reviewed study.

114. 1972 (2049)                      90-day feeding of rats at 10, 100, and 300 ppm.       Aroclor 1221.
90-DAY SUBACUTE ORAL TOXICITY         Results: no changes in body weight gain, food
STUDY WITH AROCLOR 1221 IN            consumption, survival, hematologic studies,
ALBINO RATS.                          clinical blood chemistry, urologic studies, gross
                                      and microscopic pathologic studies, or organ
Philip Smith, Industrial BIO-TEST
                                      weights or ratios.
Laboratories, Inc.
Paul Wright, James Plank and M.L.
Keplinger reviewed study.

115. 1972 (2081)                      Toxicity, reproduction, and residue study.            MCS 1016
                                      Chickens fed 1, 3, or 10 ppm compound.
TOXICITY, REPRODUCTION AND
RESIDUE STUDY WITH MCS 1016 IN        Results. Mortality: 6 females deaths: 1 control, 2
WHITE LEGHORN CHICKENS.               in 1 ppm group, 1 in 3 ppm group, and 2 in 10
                                      ppm group.
Dale Fletcher, Industrial BIO-TEST
Laboratories, Inc.                    No abnormalities or systemic signs of toxicity
                                      attributable to MCS 1016. Egg production and
M.L. Keplinger reviewed study.
                                      quality was normal. Hatchability in 3 ppm group
                                      was lower than control, 1 ppm, and 10 ppm
                                      groups. No differences in specific gravity and
                                      shell thickness of eggs. No differences in body
                                      weight, viability of chicks, or gross pathologic
                                      changes in chicks.

116. 1972 (2109)                      Toxicity, reproduction, and residue study in          Aroclor 1221
                                      chickens. Doses of 1 ppm, 3 ppm, and 10 ppm.
TOXICITY, REPRODUCTION AND
RESIDUE STUDY WITH AROCLOR 1221       Results. Body weights, food consumption, gross
IN WHITE LEGHORN CHICKENS.            pathology, and systemic signs of toxicity are
                                      normal. Egg production was lower for control
Dale Fletcher, Industrial BIO-TEST
                                      birds, and percentage of defective eggs was
Laboratories, Inc.
                                      greater in the control group. No differences in
                                      specific gravity and shell thickness. Hatchability

                                                                                                                          Page 29



                                                                          Decl. of A. Miller in Support of Daubert Motion
                                                                    To Exclude R. DeGrandchamp Expert Testimony - 260
Case 2:15-cv-00201-SMJ                ECF No. 382-1            filed 01/28/20              PageID.16280 Page 256 of
                                                             705


                                                                                                 Type of Aroclors/PCBs
                                         Study Type/Importance of Study/Key
Year, Study Title, and Authors                                                                   Analyzed/Health Effect
                                                      Finding
                                                                                                      Investigated
M.L. Keplinger                         of eggs was slightly lower in the 10 ppm than for
                                       the other groups.




117. 1972 (2137)                       4-day fish toxicity studies in 3 bioassay           Aroclor 1242, Aroclor 1254, Aroclor
                                       conditions: 1) Aroclor and fish; 2) blank (no       1260.
FOUR-DAY FISH TOXICITY STUDIES
                                       fish) ; and 3) control (fish but no aroclor) .
WITH AROCLOR 1242, AROCLOR 1254,
AND AROCLOR 1260 IN BLUEGILLS          Results. Aroclor 1242 (bluegill) : TL50=0.24
AND CHANNEL CATFISH.                   ppm. Aroclor 1242 (channel catfish) : TL50=0.13
                                       ppm. Aroclor 1254 (bluegill) : TL50= >100.0
Kenneth Ebbens, Industrial BIO-TEST
                                       ppm. Aroclor 1254 (channel catfish) :
Laboratories, Inc.
                                       TL50=~0.20 ppm. Aroclor 1260 (bluegill) :
M.L. Keplinger                         TL50=>100.0 ppm. Aroclor 1260 (channel
                                       catfish) : TL50=>100.0 ppm.




                                                                                                                       Page 30



                                                                          Decl. of A. Miller in Support of Daubert Motion
                                                                    To Exclude R. DeGrandchamp Expert Testimony - 261
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20     PageID.16281 Page 257 of
                                         705




      Documents Considered or Reviewed




                                                  Decl. of A. Miller in Support of Daubert Motion
                                            To Exclude R. DeGrandchamp Expert Testimony - 262
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16282 Page 258 of
                                         705


                   Deposition of Robert Kaley – City of San Diego
                   v. Monsanto Company; February 19-20, 2019

                   Deposition of Dr. Robert Kaley – Colella v.
                   Monsanto Company; November 17, 2011
                   (HARTOLDMON0000183-288)

                   ADM 005446- ADM 005472
                   ADM 003545- ADM 003719
                   ADM 003720- ADM 003804
                   ADM 004571- ADM 004680
                   ADM 004681- ADM 004697
                   ADM 004700- ADM 004727
                   ADM 004728- ADM 004755
                   ADM 004756- ADM 004771
                   ADM 004772- ADM 004787
                   ADM 004788- ADM 004806
                   ADM 004807- ADM 004836
                   ADM 004837- ADM 004884
                   ADM 005446- ADM 005472
                   C000386- C000389
                   C000406- C000417
                   C000418- C000427
                   DSW 019343- DSW 019344
                   DSW 036627- DSW 004226
                   DSW 189731- DSW 189748
                   DSW 554432
                   E000622- E000883
                   M11678
                   MON-MT-001598- MON-MT-001618
                   MONS 053861- MONS 053872
                   MONS 002720
                   MONS 031710
                   MONS 037565- MONS 037567
                   MONS 037711- MONS 037713
                   MONS 043458- MONS 043487
                   MONS 046518
                   MONS 053861- MONS 053872
                   MONS 070144- MONS 070158
                   MONS 070623- MONS 070625
                   MONS 087993- MONS 087994
                   MONS 090071
                   MONS 092757
                   MONS 095194- MONS 095195



                                                   Decl. of A. Miller in Support of Daubert Motion
                                             To Exclude R. DeGrandchamp Expert Testimony - 263
Case 2:15-cv-00201-SMJ   ECF No. 382-1      filed 01/28/20      PageID.16283 Page 259 of
                                          705



                   MONS 095196- MONS 095197
                   MONS 096495
                   MONS 096509- MONS 096511
                   MONS 097304- MONS 097305
                   MONS 097308
                   MONS 097316- MONS 097317
                   MONS 097459- MONS 097460
                   MONS 043458- MONS 043487
                   MT-001490- MT-001557
                   NEV 033013- NEV 033027
                   NEV 041850- NEV 041854
                   NEV 043354- NEV 043550
                   NEV 035712- NEV 035727
                   PLTEXP034258- PLTEXP034272
                   PLTEXP034258- PLTEXP034431
                   PLTEXP035285- PLTEXP035286
                   SCM 058795
                   STLCOPCB4042061- STLCOPCB4042078
                   TOWOLDMON0000001-36
                   TOWOLDMON0001414-1419
                   TOXSTUDIES0001- TOXSTUDIES2155
                   TOXSTUDIESINDEX0001-06
                   TOWOLDMON0046416-18
                   Depo of Emmet Kelly Vol. I 5/31/1990, Brown,
                   et al. v. Monsanto Company

                   Monsanto Imagine Backgrounder Testing Fraud:
                   IBT and Craven Laboratories June 2005

                   Inerteen Vapors Exposure Letter from E.C.
                   Barnes to J.W. Wigert, 9/15/1947

                   Studies of the Chick Disease: Preparation and
                   Biological effects of a crystalline chick edema
                   factor concentrate; 2/23/1965; by Flick D.F.,
                   Firestone, D., Marliac, J.P.

                   Etiology of Chick Edema Disease; Sept. 1973; by
                   Firestone, David

                   Polychlorinated Biphenyls EPA 1929-1979 Final
                   Report May 1979

                   Polychlorinated Biphenyl Poisoning in Chickens
                   by Shoya, Shigemi 11/1/1974



                                                    Decl. of A. Miller in Support of Daubert Motion
                                              To Exclude R. DeGrandchamp Expert Testimony - 264
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16284 Page 260 of
                                         705



                  Late lessons from early warnings: the
                  precautionary principle 1896-2000; PCBs and the
                  precautionary principle; by Koppe, Janna G.;
                  Keys, Jane

                  Modern Occupational Medicine 1960 Fleming by
                  A.J.; D'Alonzo, C.A., Zapp, J.A.
                  Answers of Plaintiffs City of Bloomington,
                  Indiana and Utilities Service Board of
                  Bloomington, Indiana to Monsanto’s Third
                  Interrogatories; City of Bloomington v.
                  Westinghouse Electric Corporation and
                  Monsanto Company.

                  Modern Occupational Medicine, Fleming and
                  D’Alonzo, Second Edition (1960), pages 5-15,
                  396-398

                  October 7, 1947 – Monsanto News Release
                  regarding 75th Annual Meeting of the American
                  Public Health Association – Dr. Kelly

                  DSW 586432- DSW 586433
                  DSW 033795- DSW 033803
                  DSW 189731- DSW 189748
                  MONS 043458- MONS 043487
                  MONS 051270- MONS 051290
                  TOXSTUDIES0094- TOXSTUDIES0095
                  WALES 081- WALES 084
                  DEFEXP0005034- DEFEXP0005085
                  MONS 095019- MONS 095139
                  MAXUS1178097-1178213
                  MAXUS1178214-1178266
                  HARTOLDMON0008166-8175
                  PCB-ARCH0064836- PCB-ARCH0064854
                  PCB-ARCH0735611- PCB-ARCH0735643
                  PCB-ARCH0733582- PCB-ARCH0735584
                  MONS095218- MONS095223
                  PCB-ARCH0735956- PCB-ARCH0735962
                  PCB-ARCH735978- PCB-ARCH0735998
                  PCB-ARCH0735963- PCB-ARCH0735966
                  C000406-C000417
                  C000418-C000427




                                                   Decl. of A. Miller in Support of Daubert Motion
                                             To Exclude R. DeGrandchamp Expert Testimony - 265
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20     PageID.16285 Page 261 of
                                         705



                  LEXOLDMON002994-LEXOLDMON003009
                  NCR-FOX-477426- NCR-FOX-477436
                  MONS094559- MONS094561
                  MONS094562- MONS094569
                  MONS213336- MONS213405
                  PCB-ARCH-EXT0065148
                  PCB-ARCH-EXT0065329
                  MONS029665
                  PCB-ARCH-EXT0020480- PCB-ARCH-
                  EXT0020484
                  PCB-ARCH-EXT0020465- PCB-ARCH-
                  EXT0020466
                  DSW197913
                  MONS004134- MONS004136
                  PCB-ARCH-EXT0020492- PCB-ARCH-
                  EXT0020493
                  PCB-ARCH-EXT0017116- PCB-ARCH-
                  EXT0017117
                  WATER_PCB-SD0000079197
                  WATER_PCB-SD0000079278- WATER_PCB-
                  SD0000079281
                  MONS100040
                  MONS213502- MONS213506
                  DSW002969- DSW02972
                  DSW034658- DSW034659
                  MONS099146- MONS099163
                  MONS099039- MONS099041
                  MONS099620- MONS099632
                  NEV035967
                  MONS202064- MONS202065
                  MONS201235
                  MONS044665- MONS044674
                  NEV035461
                  MONS202532- MONS202535
                  MONS201022- MONS201023
                  SIR030651- SIR30654
                  MONS201023
                  NEV031300
                  MONS201033
                  NEV035838- NEV035839
                  PCB-ARCH0740515- PCB-ARCH0740526
                  MONS225491
                  NEV035261- NEV035262



                                                  Decl. of A. Miller in Support of Daubert Motion
                                            To Exclude R. DeGrandchamp Expert Testimony - 266
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20     PageID.16286 Page 262 of
                                         705



                   MONS201607- MONS201617
                   NEV035802- NEV035815
                   MONS205887
                   MONS202320
                   MONS075432
                   MONS202295- MONS202296
                   NEV035491
                   MONS205973
                   MONS002476- MONS002477
                   MONS201591
                   MONS201592
                   MON-MT-003090- MON-MT-003102

                   WATER_PCB-SD0000036024- 36025
                   M42601
                   DSW195713- DSW195716
                   WATER PCB-SD0000083563- WATER PCB-
                   SD0000083582
                   DSW584740
                   DSW18654- DSW18655
                   TOWOLDMON0046416-
                   TOWOLDMON0046418
                   GENP002020- GENP002052
                   HARTOLDMON0004519-
                   HARTOLDMON0004546
                   TOWOLDMON0001498-
                   TOWOLDMON0001528
                   Dermatitis from Synthetic Resins and Waxes,
                   Louis Schwartz, June 1936
                   M11678
                   MONS095143
                   MON-MT-003090- MON-MT-003102
                   MONS010394- MONS010558
                   MONS031540- MONS031541
                   MONS037714
                   MONS045979- MONS046485
                   MONS060342- MONS060346
                   MONS061332
                   MONS061664- MONS061681
                   MONS071292
                   MONS071306
                   MONS080382- MONS080384
                   MONS086881- MONS086882



                                                  Decl. of A. Miller in Support of Daubert Motion
                                            To Exclude R. DeGrandchamp Expert Testimony - 267
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20     PageID.16287 Page 263 of
                                         705



                    MONS089406
                    MONS089413
                    MONS089439- MONS089441
                    MONS090353- MONS090354
                    MONS090434
                    MONS090540
                    MONS091163
                    MONS092048- MONS094049
                    MONS092643- MONS092683
                    MONS093616
                    MONS095152
                    MONS095187
                    MONS095192
                    MONS095194- MONS095195
                    MONS095196- MONS095197
                    MONS095204
                    MONS095218- MONS095223
                    MONS095628- MONS095630
                    MONS095631
                    MONS095639
                    MONS095640
                    MONS096341
                    MONS096495
                    MONS096643- MONS096659
                    MONS096887
                    MONS097873- MONS097874
                    MONS097894
                    MONS097926- MONS097927
                    MONS097945
                    MONS097949
                    MONS098053
                    MONS098480
                    MONS099489- MONS099490
                    MONS219708- MONS219709
                    NEV 006480- NEV 006481
                    PCB-ARCH0459041- PCB-ARCH0459042
                    PCB-ARCH0736677
                    PCB-ARCH0740974
                    TOWOLDMON0001291-93
                    TOWOLDMON0054689-92
                    TRAN016789- TRAN016791
                    TRAN086293- TRAN086295
                    WASHARCH 00011 - 15



                                                  Decl. of A. Miller in Support of Daubert Motion
                                            To Exclude R. DeGrandchamp Expert Testimony - 268
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20     PageID.16288 Page 264 of
                                         705



                    WATER_PCB-SD0000043378
                    WATER_PCB-SD0000079197
                    MONS002959- MONS002961
                    MONS000096- MONS000097
                    MONS000079- MONS000082
                    MONS065084- MONS065108
                    DSW147911- DSW147912
                    MONS002720
                    NEV043354- NEV043550
                    PCB-ARCH0569626- PCB-ARCH0569665
                    PCB-ARCH0058195
                    PCB-ARCH0623437
                    MONS002720
                    DSW147911- DSW147912
                    DSW586449- DSW586453
                    PCB-ARCH0073208- PCB-ARCH0073209
                    PCB-ARCH0069697- PCB-ARCH0069701
                    PCB-ARCH0069723- PCB-ARCH069726
                    DSW586432- DSW586433
                    PCB-ARCH0070020- PCB-ARCH0070027
                    TOXSTUDIES0096- TOXSTUDIES0097
                    PCB-ARCH0070094- PCB-ARCH0070097
                    MONS061763- MONS061765
                    PCB-ARCH0070102- PCB-ARCH0070105
                    MONS037568- MONS037570
                    PCB-ARCH0631675- PCB-ARCH0631686
                    WATER-PCB-SD0000079992
                    MONS071931- MONS071942
                    PCB-ARCH0222285- PCB-ARCH0222289
                    PCB-ARCH0069746
                    PCB-ARCH0305786- PCB-ARCH0305810
                    PCB-ARCH0055416- PCB-ARCH0055428
                    MONS044665- MONS044674
                    PCB-ARCH0458972- PCB-ARCH0458977
                    MONS047703- MONS047706
                    PCB-ARCH0050158- PCB-ARCH0050162
                    PCB-ARCH0254300- PCB-ARCH0254316
                    PCB-ARCH0458972- PCB-ARCH0458977
                    MONS047703- MONS047706
                    PCB-ARCH0461193- PCB-ARCH0461194
                    DFP006311
                    MONS042755- MONS042759
                    PCB-ARCH0046360- PCB-ARCH0046361



                                                  Decl. of A. Miller in Support of Daubert Motion
                                            To Exclude R. DeGrandchamp Expert Testimony - 269
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20     PageID.16289 Page 265 of
                                         705



                    PCB-ARCH0049460- PCB-ARCH0049469
                    MONS098206
                    PCB-ARCH0641332- PCB-ARCH0641363
                    PCB-ARCH-EXT0011921-11927
                    PCB-ARCH-EXT0056707-
                    PCB-ARCH0254283- PCB-ARCH0254299
                    PCB-ARCH0254259- PCB-ARCH0254282
                    PCB-ARCH0254238- PCB-ARCH0254258
                    PCB-ARCH0104461- PCB-ARCH0104469
                    PCB-ARCH0109158
                    PCB-ARCH0266495- PCB-ARCH0266504
                    PCB-ARCH0070044- PCB-ARCH0070045
                    PCB-ARCH0249926
                    PCB-ARCH0115920
                    MONS002940- MONS002941
                    MONS002942- MONS002945
                    MONS000100- MONS000101
                    MONS000096- MONS000097
                    MONS000079- MONS000082
                    MONS002720
                    DSW147911- DSW147912
                    MONS002959- MONS002961
                    MONS002796
                    PCB-ARCH0058195
                    MONS002994
                    MONS014104- MONS014146
                    PCB-ARCH0574949- PCB-ARCH0574950
                    PCB-ARCH0638056- PCB-ARCH0638096
                    PCB-ARCH0638097- PCB-ARCH0638255
                    PCB-ARCH0458972- PCB-ARCH0458977
                    PCB-ARCH0461193- PCB-ARCH0461194
                    PLEXP0051306- PLEXP0051318
                    HARTOLDMON0000182-93
                    WATER_PCB-SD0000083162- 83163
                    WATER_PCB-SD0000043388- 43389
                    WATER_PCB-00056547- 5656623
                    HARTOLDMON0000747-761
                    HARTOLDMON0000304-306
                    HARTOLDMON0000335
                    HARTOLDMON0000336-339
                    HARTOLDMON0000747-761
                    HARTOLDMON0000794-797
                    HARTOLDMON0004517



                                                  Decl. of A. Miller in Support of Daubert Motion
                                            To Exclude R. DeGrandchamp Expert Testimony - 270
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16290 Page 266 of
                                         705




                   HARTOLDMON0004516
                   HARTOLDMON0000182-288
                   HARTOLDMON0004547-75
                   TOXSTUDIES001 – TOXSTUDIES2161
                   NEV035712-727
                   STLCOPCB4042061 – STLCOPCB4042078
                   MONS 095194- MONS 095195
                   MONS 095196- MONS 095197
                   TOWOLDMON0000001-36
                   MONS 096495
                   MONS 097304- MONS 097305
                   MONS 097316- MONS 097317
                   PLTEXP034258- PLTEXP034272
                   MT-001490 – MT-001557
                   PLTEXP035285- PLTEXP035286
                   NEV 033013-NEV033027
                   ADM 005446- ADM 005472
                   ADM 004837 – ADM 004884
                   ADM 004756 – ADM 004771
                   ADM 004681- ADM 004697
                   ADM 004772- ADM 004787
                   ADM 004700 – ADM 004727
                   ADM 004788 – ADM 004806
                   ADM 004571- ADM 004680
                   ADM 004728- ADM 004755
                   ADM 004807 – ADM 004836
                   NEV 043354- NEV043550
                   NEV 041850-NEV 041854
                   ADM 003720- ADM 003804
                   ADM- 003545- ADM 003719
                   SCM 058795

                   DEGRAND-000716 through 000741 (Twort; “Disease
                   in Relation to Carcinogenic Agents Among 60,000
                   Experimental Mice.”)

                   DEGRAND-001598 through 001602 (Neal; “Next
                   Steps in Industrial Hygiene Research”)

                   DEGRAND-001746 through 001748

                   DEGRAND-006272 through 006273 (other bates
                   range: STLCOPCB4024865 -66)




                                                   Decl. of A. Miller in Support of Daubert Motion
                                             To Exclude R. DeGrandchamp Expert Testimony - 271
Case 2:15-cv-00201-SMJ     ECF No. 382-1       filed 01/28/20       PageID.16291 Page 267 of
                                             705



               DEGRAND-001841 through 001855 (Hackman;                   -
               “Problems of Testing Preparations for Carcinogenic
               Properties in the Chemical Industry”)

               DEGRAND-002125 through 002135 (Kimbrough, et
               al.; “Morphological Changes in Livers of Rats Fed
               Polychlorinated Biphenyls”)

               DEGRAND-021615 through 021622 (Ito, et al.;
               “Interactions of Liver Tumorigenesis in Mice Treated
               with Technical Polychlorinated Biphenyls (PCBs) AND
               Benzene Hexachloride (BHC)”)

               DEGRAND-002348 through 002358 (Squire and
               Levitt; “Report of a Workshop on Classification of
               Specific Hepatocellular Lesions in Rats”)

               DEGRAND-023114 through 023125 (Melnick and
               Bucher; “Determining Disease Causality from
               Experimental Toxicology Studies”)

               DEGRAND-003486 through 3493 (Morgan et al.;
               “Aroclor 1254-induced Intestinal Metaplasia and
               Adenocarcinoma in the Glandular Stomach of F344
               Rats”)

               DEGRAND-003545 through 3551 (Ward;
               “Proliferative Lesions of the Glandular Stomach and
               Liver in F344 Rats Fed Diets Containing Aroclor
               1254”)

               DEGRAND-024910 through DEGRAND-024913
               (“Polychlorinated Biphenyls” – National Toxicology
               Program, Department of Health and Human Services)

              MONS 092643 – MONS 092683

              DSW 554432

              MONS 037565-67

              MONS 096509 –511

              MONS 097709—11

              MONS 097459-60

              MONS 099535-36

              DSW 019343-44




                                                        Decl. of A. Miller in Support of Daubert Motion
                                                  To Exclude R. DeGrandchamp Expert Testimony - 272
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20     PageID.16292 Page 268 of
                                         705




                           MONS 053861 – MONS 053872

                           TOWOLDMON0001414 –1419

                           DSW 036627—29

                           DSW 004225—26

                           MONS 093565 – 67

                           STLCOPCB4052173—76

                           MONS 002684 – 85

                           MONS 006969 – 007035

                           MONS 002720

                           MONS 043458-043487

                           TOWOLDMON0005563-5609




                                                  Decl. of A. Miller in Support of Daubert Motion
                                            To Exclude R. DeGrandchamp Expert Testimony - 273
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20       PageID.16293 Page 269 of
                                                    705




    1. TOXICITY OF DICHLORO-DIPHENYL-TRICHLORETHANE (DDT) TO GOLDFISH AND
       FROGS.
Ellis MM, Westfall BA, Ellis MD. Science. 1944 Nov 24;100(2604):477. No abstract available.

   2. DDT; toxicity and indications.[No authors listed]
J Am Vet Med Assoc. 1945;107:405. No abstract available.

   3. Risks to man and animals from the use of 2,2-bis (p-chlorphenyl), l,l,l,-trichlorethane (DDT) with
      a note on the toxicology of y-benzene hexachloride (666, gammexane). CAMERON GR. Br Med
      Bull. 1945;3(9-10):233-5. No abstract available.

   4. CALCIUM IN PREVENTION AND TREATMENT OF EXPERIMENTAL DDT POISONING.
       Vaz Z, Pereira RS, Malheiro DM. Science. 1945 Apr 27;101(2626):434-6. No abstract available.
   5. The isolation of di (p-chlorophenyl) acetic acid (DDA) from the urine of rabbits poisoned with
       2,2 bis (p-chlorophenyl) 1,1,1 trichloroethane (DDT). STOHLMAN EF, SMITH MI. J Pharmacol
       Exp Ther. 1945 Aug;84:375-9. No abstract available.
   6. ACCUMULATION OF DDT IN THE BODY FAT AND ITS APPEARANCE IN THE MILK
       OF DOGS. Woodard G, Ofner RR, Montgomery CM. Science. 1945 Aug 17;102(2642):177-8.
       No abstract available.
   7. NON-TOXICITY OF DDT ON CELLS IN CULTURES. Lewis WH, Richards AG Jr. Science.
       1945 Sep 28;102(2648):330-1. No abstract available.
   8. Determination of DDT (2,2-bis (p-chlorophenyl) 1,1,1-trichloroethane) and its metabolite in
       biological materials by use of the Schechter-Haller method. OFNER RR, CALVERY HO. J
       Pharmacol Exp Ther. 1945 Dec;85:363-70. No abstract available.
   9. Toxic effects of 2,2-bis (p-chlorphenyl) l,l,l-trichlorethane (D.D.T.) in man. CASE RA. Br Med J.
       1945 Dec 15;2:842-5. No abstract available.
   10. A fatal case of D.D.T. poisoning in a child, with an account of two accidental deaths in dogs.
       HILL KR, ROBINSON G. Br Med J. 1945 Dec 15;2:845-7. No abstract available.

   11. TRANSMISSION OF THE TOXICITY OF DDT THROUGH THE MILK OF WHITE RATS
       AND GOATS. Telford HS, Guthrie JE. Science. 1945 Dec 21;102(2660):647. No abstract
       available.

   12. The toxicity and potential dangers of DDT to humans and warm-blooded animals. NEAL PA,
       VON OETTINGEN WF. Med Ann Dist Columbia. 1946 Jan;15:15-9. No abstract available.
   13. Stability of DDT and related compounds. FLECK EE, HALLER HL. J Am Chem Soc. 1946
       Jan;68:143. No abstract available.

   14. The relation between the chemical structure of DDT and its toxicity with oral administration to
       mice. VAN OETTINGEN WF, SHARPLESS NE. Fed Proc. 1946;5(1 Pt 2):210. No abstract
       available.

   15. The pharmacologic action and metabolism of a series of compounds chemically related to DDT.
       SMITH MI, BAUER H, et al. Fed Proc. 1946;5(1 Pt 2):203. No abstract available.

   16. Accumulation of DDT in the fat of rats in relation to dietary level and length of feeding.
       WOODARD G, OFNER RR. Fed Proc. 1946;5(1 Pt 2):215. No abstract available.

   17. Studies on the chromic toxicity of DDT in the dog. McNAMARA BP, BING RJ, HOPKINS F.
       Fed Proc. 1946;5(1 Pt 2):67. No abstract available.




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 274
Case 2:15-cv-00201-SMJ           ECF No. 382-1         filed 01/28/20       PageID.16294 Page 270 of
                                                     705




   18. The sensitization of the myocardium to sympathetic stimulation during acute DDT intoxication in
       animals. PHILIPS FS, GILMAN A, CRESCITELLI F. Fed Proc. 1946;5(1 Pt 2):80. No abstract
       available.

   19. The mode of action of DDT. WELSH JH, GORDON HT. Fed Proc. 1946;5(1 Pt 2):112. No
       abstract available.

   20. Effect of chronic intoxication of rats with DDT on lipids and other constituents of liver. SARETT
       HP, JANDORF BJ. Fed Proc. 1946;5(1 Pt 2):151. No abstract available.

   21. D.D.T. poisoning. HILL KR. Br Med J. 1946 Feb 16;1:255. No abstract available.

   22. Studies on the phaarmacology of DDT (2,2 bis-(parachlorphenyl)-l,l,l trichloroethane); the acute
       toxicity of DDT following intravenous injection in mammals with observations on the treatment
       of acute DDT poisoning. PHILIPS FS, GILMAN A. J Pharmacol Exp Ther. 1946 Mar;86:213-21.
       No abstract available.

   23. Studies on the pharmacology of DDT (2,2,bis-parachlorphenyl-l,l,l trichloroethane); the
       sensitization of the myocardium to sympathetic stimulation during acute DDT intoxication.
       PHILIPS FS, GILMAN A, CRESCITELLI FN J Pharmacol Exp Ther. 1946 Mar;86:222-8. No
       abstract available.

   24. Relation of absorbability to the comparative toxicity of DDT for insects and mammals. TOBIAS
       JM, KOLLROS JJ, SAVIT J. J Pharmacol Exp Ther. 1946 Mar;86:287-93. No abstract available.

   25. DDT poisoning in man. MACKERRAS IM, WEST RF. Med J Aust. 1946 Mar 23;1:400. No
       abstract available.

   26. Some physical properties of DDT and certain derivatives. ANDREWS HL, WHITE WC, et al.
       Public Health Rep. 1946 Mar 29;61:450-6. No abstract available.

   27. D.D.T. poisoning; a future problem for the practitioner. [No authors listed]

   28. Whats New. 1946 Apr;(102):12. No abstract available.

   29. Contact dermatitis due to DDT; report of a case. NIEDELMAN ML. Occup Med (Chic Ill). 1946
       Apr;1:391-5. No abstract available.

   30. Two industry problems caused by release of DDT. SMITH CL. J Econ Entomol. 1946
       Apr;39:270. No abstract available.

   31. Distribution of 2,2 (p-chlorophenyl) 1,1,1 trichlorethane (DDT) in tissues of rats after its
       ingestion.
   32. LUDEWIG S, CHANUTIN A. Proc Soc Exp Biol Med. 1946 May;62:20. No abstract available.

   33. Morphologic effects of DDT on nerve endings, neurosomes, and fiber types in voluntary muscles.
       CAREY EJ, DOWNER EM, et al. Proc Soc Exp Biol Med. 1946 May;62:76-83. No abstract
       available.




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 275
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20       PageID.16295 Page 271 of
                                                    705




  34. 2,2-bis (p-chlorophenyl)-1,1,1-trichloroethane (DDT) in the tissues of the rat following oral
      ingestion for periods of six months to two years. LAUG EP, FITZHUGH OG. J Pharmacol Exp
      Ther. 1946 May;87:18-23. No abstract available.

  35. DDT: a review; with special reference to veterinary medicine. KANEGIS LA, ROEPKE MH.J
      Am Vet Med Assoc. 1946 May;108:316-21. No abstract available.

  36. Studies on the Toxity of DDT. Konst H, Plummer PJ. Can J Comp Med Vet Sci. 1946
      May;10(5):128-36. No abstract available. Studies on the toxicity of DDT for domestic and
      laboratory animals. KONST H, PLUMMER PJ. Can J Comp Med Vet Sci. 1946 May;10:128-36.
      No abstract available.

  37. Studies on the pharmacology of DDT (2,2 bis-para-chlorophenyl-l,l,l,trichloroethane); the chronic
      toxicity of DDT in the dog. BING RJ, NcNAMARA B, HOPKINS FH. Bull Johns Hopkins
      Hosp. 1946 May;78:308-15. No abstract available. Toxicity of D.D.T. to man. STAMMERS FM,
      WHITFIELD FG. Nature. 1946 May 18;157:658. No abstract available.

  38. The Effect of DDT on Cutaneous Sensations in Man. Chin YC, T'ant CH. Science. 1946 May
      24;103(2682):654. No abstract available. Dermatitis resulting from exposure to DDT; a
      preliminary report. STRYKER GV, GODFROY B. Mo Med. 1946 Jun;43:384-6. No abstract
      available.

  39. Accidental ingestion of DDT, with a note on its metabolism in man. SMITH MI. J Am Med
      Assoc. 1946 Jun 8;131:519. No abstract available.

  40. Colorimetric methods for the detection and determination of DDT. ILLING ET, STEPHENSON
      WH. Analyst. 1946 Jul;71:310-4. No abstract available.

  41. Some aspects of the pharmacology of DDT. JONES LM. North Am Vet. 1946 Aug;27(8):492-4.
      No abstract available.

  42. The relationship between the lipoid affinity and the insecticidal action of 1,1-bis (p-fluorophenyl)
      2,2,2-trichloroethane and related substances. KIRKWOOD S, PHILLIPS PH. J Pharmacol Exp
      Ther. 1946 Aug;87(4 Suppl):375-81. No abstract available.

  43. Tolerance of Turkeys to DDT. Kingscote AA, Jarvis CH. Can J Comp Med Vet Sci. 1946
      Aug;10(8):211-8. No abstract available.

  44. Toxicity of DDT sprays to livestock. TELFORD HS, GUTHRIE JE. Soap Sanit Chem. 1946
      Sep;22(9):124. No abstract available.

  45. Lethal effects of D.D.T. on young fish. PIELOU DP. Nature. 1946 Sep 14;158:378. No abstract
      available. The use of DDT in medicine; a review. WESTERFIELD C. Vet Med. 1946
      Oct;41:355-60. No abstract available.

  46. Neural effects of DDT poisoning in cats. PLUVINAGE RJ, HEATH JW. Proc Soc Exp Biol
      Med. 1946 Oct;63(1):212-4. No abstract available. DDT in medical practice. MILLER EE. Med
      Soc Report. 1946 Oct;40(8):9-16. No abstract available.

  47. Persistence of certain DDT deposits under field conditions. GUNTHER FA, LINDGREN DL, et
      al. J Econ Entomol. 1946 Oct;39(5):624-7. No abstract available.




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 276
Case 2:15-cv-00201-SMJ          ECF No. 382-1         filed 01/28/20      PageID.16296 Page 272 of
                                                    705




   48. Poisonous effects of D.D.T. on humans. CHIT THOUNG U. Ind Med Gaz. 1946 Oct;81(10):432.
       No abstract available.

   49. The toxic effects of prolonged ingestion of DDT on dogs with special reference to lesions in the
       brain. HAYMAKER W, GINZLER AM, FERGUSON RL. Am J Med Sci. 1946 Oct;212(4):423-
       31. No abstract available.

   50. Toxic effects of DDT on a cat. NEVE H. Vet Rec. 1946 Oct 26;58(43):469. No abstract available.

   51. Comparative Toxicity of DDT and Four Analogues to Goldfish, Gambusia, and Culex Larvae.
       Odum EP, Sumerford WT. Science. 1946 Nov 22;104(2708):480-2. No abstract available.

   52. Effect of oral administration of DDT on the metabolism of glucose and pyruvic acid in rat tissues.
       JANDORF BJ, SARETT HP, BODANSKY O. J Pharmacol Exp Ther. 1946 Dec;88(4):333-7. No
       abstract available.

   53. The pharmacologic action of certain analogues and derivatives of DDT. SMITH MI, BAUER H,
       et al. J Pharmacol Exp Ther. 1946 Dec;88(4):359-65. No abstract available.

   54. Feeding experiments with DDT-treated pea vine silage with special reference to dairy cows,
       sheep, and laboratory animals. WILSON HF, ALLEN NN, et al. J Econ Entomol. 1946
       Dec;39(6):801-6. No abstract available.

   55. Tolerance of Cattle to DDT. Kingscote AA. Can J Comp Med Vet Sci. 1946 Dec;10(12):348-9.
       Further observations upon the tolerance of cattle to DDT. KINGSCOTE AA. Can J Comp Med
       Vet Sci. 1946 Dec;10(12):348. No abstract available.

   56. Death following exposure to DDT; report of a case. HILL WR, DAMIANI CR. N Engl J Med.
       1946 Dec 19;235(25):897-9. doi: 10.1056/NEJM194612192352503. No abstract available.

   57. The chronic oral toxicity of DDT (2,2-bis(p-chlorophenyl-1,1,1-trichloroethane). FITZHUGH
       OG, NELSON AA. J Pharmacol Exp Ther. 1947 Jan;89(1):18-30. No abstract available.

   58. Differentiation of gluconate, glucose, calcium, and insulin effects of DDT poisoning in cats.
       KOSTER R. Fed Proc. 1947;6(1):346. No abstract available.


   59. DDT in canine practice. KIRK H. Vet Med. 1947 Feb;42(2):76-8. No abstract available.
   60. Toxic effects of DDT on a cat. NEVE H. Vet Med. 1947 Feb;42(2):78. No abstract available.
   61. Comparative Toxicity of DDT Isomers and Related Compounds to Mosquito Larvae and Fish.
       Ginsburg JM. Science. 1947 Feb 28;105(2722):233-4.
   62. The toxicity of DDT to man and animals. STAMMERS FM, WHITFIELD FG. Bull Entomol
       Res. 1947 May;38(1):1-73. No abstract available.
   63. Acute fatal poisoning following ingestion of a solution of DDT. REINGOLD IM, LASKY II.
       Ann Intern Med. 1947 Jun;26(6):945-7. No abstract available.
1946




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 277
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16297 Page 273 of
                                         705




             1943




             1944




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 278
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16298 Page 274 of
                                         705




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 279
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16299 Page 275 of
                                         705




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 280
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16300 Page 276 of
                                         705




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 281
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16301 Page 277 of
                                         705




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 282
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16302 Page 278 of
                                         705




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 283
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16303 Page 279 of
                                         705




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 284
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16304 Page 280 of
                                         705




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 285
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20       PageID.16305 Page 281 of
                                                    705




  Occurrence of DDT in human fat and milk.
  EP Laug, FM Kunze, CS Prickett - Arch. Indust. Hyg. & Occupational …, 1951 - cabdirect.org
  Seventy-five samples of fat obtained from different persons at autopsy or during biopsy
  or abdominal surgery were examined for content of DDT. The. DDT content of breast milk
  from 32 Negro women was estimated. The investigation was planned as a preliminary …
  Cited by 270Related articlesAll 3 versions
  Colorimetric determination of DDT in milk and fatty materials
  MS Schechter, MA Pogorelskin, HL Haller - Analytical Chemistry, 1947 - ACS Publications
  A procedure has been developed for the determination of DDT as such in foodstuffs
  containing considerable amounts of fatty matter such as milk, butter, and animal fat.
  Although the method is not rapid, it permits the detection and determination of DDT in milkin …
  Cited by 60Related articlesAll 3 versions
  Estimation of DDT in milk by determination of organic chlorine
  RH Carter - Analytical Chemistry, 1947 - ACS Publications
  THE use of DDT as an insecticide on forage and truck crops such as alfalfa, clover, andpea
  vines, which may be used as feed for livestock, particularly for beef and dairy cattle, has created
  a need for methods of determining DDT in milk or meat products from these animals. Methods …
  Cited by 42Related articlesAll 2 versions
  Transmission of the Toxieity of DDT through the Milk of White Rats
  and Goats.
  HS Telford, JE Guthrie - Science (Washington), 1945 - cabdirect.org
  Three female rats, each with a one-day old litter, were fed with 0.1 per cent. DDT in mash.
  Typical tremors appeared in the mothers mothers Subject Category: People Groupssee
  more details between the 6th and the 13th days and in their young between the 14th and …
  Cited by 46Related articlesAll 9 versions
  The effect of feeding alfalfa hay containing DDT residue on
  the DDT content of cow's milk
  JB Shepherd, LA Moore, RH Carter, FW Poos - Journal of Dairy Science, 1949 - Elsevier
  Alfalfa treated with 2.4 lb. of DDT per acre, in the form of an aerosol, and fed to cows at the
  rate of 1 lb. of hay per day per 100 lb. of body weight produced milk containing up to 10.1 γ
  of DDT per g. or 259.1 γ per g. of butterfat. The daily intake of DDT was as high as 903 mg …
  Cited by 26Related articlesAll 3 versions
  The effect of dosage level and various methods of administration on
  the concentration of DDT in milk
  RE Ely, LA Moore, RH Carter, HD Mann… - Journal of Dairy Science, 1952 - Elsevier
  Higher concentrations of DDT in the milk occurred when cows were fed DDT as a residue on
  field-sprayed alfalfa than when comparable dosages of crystalline DDT were fed, suggesting
  that possibly intestinal absorption of DDT residues from sprayed forages is more complete …
  Cited by 29Related articlesAll 3 versions
  The DDT content of milk products.
  HD Mann, RH Carter, RE Ely - … of Milk and Food Technology, 1950 - cabdirect.org
  see more details were prepared on a pilot-plant scale. The DDT content was determined by
  the Schechter-Haller colorimetric method. The DDT contents were 7.5 and 150 ppm in the
  raw whole milk and in the butterfat respectively. The corresponding figures for raw skim milk …
  Cited by 20Related articles
  [PDF] journalofdairyscience.org
  The amount of DDT found in the milk of cows following spraying.
  DE Howell, HW Cave, VG Heller, WG Gross - Journal of Dairy …, 1947 - cabdirect.org




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 286
Case 2:15-cv-00201-SMJ           ECF No. 382-1         filed 01/28/20        PageID.16306 Page 282 of
                                                     705




  Sixteen Jersey and Holstein cows were sprayed daily or at 14-day intervals with either
  an emulsion containing 0.25 to 1.0 per cent. or a suspension containing 0.25 to 5.0
  per cent. of DDT. The amount of DDT excreted in the milk, estimated colorimetrically …
  Cited by 16Related articlesAll 3 versions
  Secretion of DDT in milk of dairy cows fed low-residue alfalfa hay.
  RF Smith, WM Hoskins, OH Fullmer - Journal of Economic …, 1948 - cabdirect.org
  During a period of 3 months 7 dairy cows were given lucerne hay which had been
  sprayed, 10 days before cutting, with 0-25 lb. DDT in 5 gal. water per acre. The residue
  of DDT in the hay during feeding was on the average 7 to 8 ppm It was estimated that …
  Cited by 16Related articlesAll 2 versions
  Isolation of DDT from fats.
  B Davidow - Journal of the Association of Official Agricultural …, 1950 - cabdirect.org
  A chromatographic method is described for extracting DDT from butterfat using
  a column of ceîite (a diatomaceous earth) impregnated with an H2SO4-fuming
  H2SO4 mixture and slurried with carbon tetrachloride. SEI.
  Cited by 78Related articles



   of milk from cows fed pea vine silage containing DDT residues.
  RH Carter, PE Hubanks, HD Mann… - Journal of economic …, 1949 - cabdirect.org
  In 1946 chemical analyses were made to determine the DDT content of red vines and
  silage from fields treated with DDT sprays, dust, and aerosols'. The DDT content in milk
  from cows fed silage from pea vines that had been treated with Freon-pröpelled aerosols …
  Cited by 14Related articlesAll 5 versions
  DDT residues in agricultural products
  RH Carter - Industrial & Engineering Chemistry, 1948 - ACS Publications
  … DDT content of milk from cows fed silage containing DDT residues … DDT CONTENT OF MILK
  In a cooperative experiment with the University of Maryland, cows were fed pea-vine silage
  at the rate of 3 pounds per 100 pounds of animal for 2 months …
  Cited by 18Related articles
  Fly control and milk flow.
  WN Bruce, GC Decker - Journal of Economic Entomology, 1947 - cabdirect.org
  Two dairy herds in Illinois were treated three times during the season at intervals of three or four
  weeks for the control of flies with a spray containing water-wettable DDT, applied at the rate of
  28 gm. DDT per cow, two others were similarly treated with Rhothane (dichlordiphenyldichlo …
  Cited by 21Related articlesAll 3 versions
  Use of DDT insecticides on food products
  OG Fitzhugh - Industrial & Engineering Chemistry, 1948 - ACS Publications
  … symptoms. All the DDT in themilk appearsto be concentrated in thebutterfat portion
  and to be transferred to thebutter {6); therefore, a relatively small amount of DDT
  in the whole milk resultsin a significant amount in the butter …
  Cited by 27Related articles
  Toxicity of DDT to laying hens
  M Rubin, HR Bird, N Green, RH Carter - Poultry Science, 1947 - academic.oup.com
  … & Eng. Chem., Anal. Ed. 17: 704-709. Telford, Horace S., and James E. Guthrie, 1945.
  Transmission of the toxicity of DDT through the milk of white rats and goats. Science 102: 647.
  Umhoefer, Robert R., 1943. Determination of halo- gens in organic compounds. Ind. and Eng …
  Cited by 35Related articles
  Survey analyses of human milk and fat for DDT content.
  EP Laug, CS PRICKETT, FM KUNZE - … Proceedings. Federation of …, 1950 - cabdirect.org




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 287
Case 2:15-cv-00201-SMJ          ECF No. 382-1        filed 01/28/20       PageID.16307 Page 283 of
                                                   705




  The DDT concentrations in the milk of 24 women, some of whom occasionally used
  household DDT sprays, ranged from o to 0.77 (average 0.14) ppm GFS.
  Cited by 9Related articles
  Methoxychlor, DDT, CS-708 and Dieldrin their Rates of Excretion
  in Milk.
  HV Claborn, RW Wells - Agric. Chem., 1952 - cabdirect.org
  Jersey cows in Texas were spraved once with a suspension of DDT, methoxy-DDT
  (methoxychlor) or CS-708 (a 1: 2 mixture of l, l-bis(p-chlorophenyl)-2-nitropropane
  and 1, 1 -bis(p-chlorophenyl) -2-nitrobutane) or an emulsified solution of …
  Cited by 8Related articles
  Contamination of milk from DDT sprays applied to dairy barns.
  HV Claborn, HF Beckman, RW Wells - Journal of Economic …, 1950 - cabdirect.org
  Up to 1-4 ppm DDT were secreted in the milk of cows after spraying dairy barns with
  this insecticide. Contamination was probably due to spray residues on the feeding troughs
  as it did not occur when the troughs were covered during spraying or were washed …
  Cited by 7Related articlesAll 3 versions
  DDT poisoning—A new syndrome with neuropsychiatric
  manifestations
  MS Biskind, I Bieber - American journal of psychotherapy, 1949 - Am Psychiatric Assoc
  … According to the TJ. 8. Department of Agriculture (56), milk from eattle sprayed with the minimum
  concentration of DDT in use (0.5 per … Telford, HS, and Guthrie, JE: Transmission of the Toxicity
  of DDT Through the Milk of White Eats and Goats, Science, 102: 647, Dec. 21, 1945 …
  Cited by 19Related articlesAll 4 versions
  [PDF] journalofdairyscience.org
  The effect of various dosage levels of crystalline lindane on the
  concentration of lindane in cow's milk
  RE Ely, LA Moore, HD Mann, RH Carter - Journal of Dairy Science, 1952 - Elsevier
  … Comparison of the concentrations of lindane in the milk with the concentration of DDT
  in milk (3) indicates that approximately the same amounts are excreted in the milk
  when comparable intakes are given. This is clearly evident …
  Cited by 13Related articlesAll 2 versions
  rocarbon content of milk from cattle sprayed for control of horn flies.
  RH Carter - Journal of economic entomology, 1949 - cabdirect.org
  The amount of chlorinated hydrocarbons, if any, in milk produced by cows sprayed for the control
  of Siphona irritans[Haematobia irritans], L., with water suspensions of commercial wettable
  powders containing them was investigated in Texas between May and September 1947. The …
  Cited by 22Related articlesAll 5 versions
  [PDF] nih.gov
  The control of rat fleas (Xenopsylla cheopis) by DDT
  DE Davis - Pub. Health Rep, 1945 - ncbi.nlm.nih.gov
  … The use of DDT to reduce the number of rat fleas is a practical procedure which may be useful
  in control of typhus fever … OUTBREAKS OF DISEASE IN THE UNITED STATES DURING 1943,
  TRANSMITTED BY WATER, MILK AND MILK PROD- UCTS, AND OTHER FOODS …
  Cited by 21Related articlesAll 4 versions
  Effect of DDT on Dairy Cattle and Milk.
  CW Wingo, OS Crisler - Journal of Economic Entomology, 1948 - cabdirect.org
  see more details [cf. RAE, B 36 105-106] after being sprayed for the control of flies.
  Technical DDT was administered to the two test animals by means of capsule and balling
  gun each day except the four Sundays for 29 days, and they received the standard ration of …
  Cited by 5Related articlesAll 2 versions




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 288
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20       PageID.16308 Page 284 of
                                                    705




  Experiments with peas and sweet corn treated
  with DDT insecticides
  HA Lardy - Industrial & Engineering Chemistry, 1948 - ACS Publications
  … DDT in Milk of Cows Fed on Dusted Pea Vine Silage PPM DDT in Milk Days on'Expt. From cow
  500 From others 75 0.3 82 0.0 ”.” 116 0.4 0.3 120 0.1∞ 135 ”.2 ... ∞ Colostrum sample … Table
  V. DDT in Milk from Cows Fed Corn Silage Containing 5 10 PPM DDT Days on Expt …
  Cited by 7Related articlesAll 2 versions
  Excretion of DDT and TDE in Milk from Cows treated with these
  Insecticides.
  HV Claborn, HF Beckman, RW Wells - Journal of Economic …, 1950 - cabdirect.org
  see more details or l, l-dichloro-2, 2-bis (parachlorophenyl) ethane [DDD] in emulsion
  concentrates diluted to contain 0.5 per cent. insecticide. Four dairy herds were treated with
  DDT and three with DDD, and at the beginning of the tests and sometimes subsequently …
  Cited by 5Related articlesAll 3 versions
  Effect of treatment of dairy pastures with BHC and DDT on the
  flavour and composition of milk, cream, and butter.
  FH McDowall, MR Patchell, F Hurst… - New Zealand Journal of …, 1955 - cabdirect.org
  see more details. Treatment with commercial BHC containing 10 per cent. γ-isomer at 20 lb.
  per acre caused a slight taint in milk, butter and cream. Treatment of wet pastures with both
  insecticides insecticides Subject Category: Miscellaneoussee more details and with …
  Cited by 5Related articles
  [PDF] journalofdairyscience.org
  Feeding DDT and alfalfa sprayed with DDT to calves
  JW Thomas, PE Hubanks, RH Carter, LA Moore - Journal of Dairy Science, 1951 - Elsevier
  … Mice. Proe. Soc. Exptl. Biol., Med., 66: 642-645. 1947. (8) SCHECHTER~ MS~
  POGORELSKIN, MA~ AND HALLER, HL Colorimetric Determinations of DDT in Milk
  and Fatty Materials. Anal. Chem., 19: 52-53. 1947. (9) WILSON …
  Cited by 10Related articlesAll 3 versions
  DDT Toxicity.
  HS Telford - Soap and sanitary Chemicals, 1945 - cabdirect.org
  An account is given of tests noticed in more detail elsewhere [RAE, a 36 379] to determine
  the toxicity of milk, cream and butter from goats that had received oral doses of DDT [cf. B
  35 193]. The whole milk of a goat that received 0.68 gm. DDT per Ib …
  Cited by 6Related articles
  The transfer of DDT from the feed to eggs and body tissues of white
  leghorn hens
  CI Draper, JR Harris, DA Greenwood… - Poultry …, 1952 - academic.oup.com
  … 1950. DDT in milk and tissues of dairy cows fed DDT-dusted alfalfa hay. Advances in Chem.,
  Series 1:237-243 … Therap. 98: 268-273. Schechter, MA, MA Pogorelskin and HL Haller. 1947.
  Colorimetric determination of DDT in milk and fatty materials. Anal. Chem. 19: 51- 53 …
  Cited by 22Related articlesAll 2 versions
  Degradation of DDT by resistant and susceptible strains of house
  flies
  J Sternburg, CW Kearns - Annals of the Entomological Society of …, 1950 - academic.oup.com
  … 447 flies were allowed to feed on milk containing 2 mg. of DDT per ml. of milk … TABLE III
  RECOVERY OF DDT AND DDE FROM POOLED TISSUES DISSECTED FROM 20 RESISTANT
  FLIES 15 HOURS AFTER FEEDING ON MILK CONTAINING 2 MG. DDT PER ML …
  Cited by 64Related articlesAll 3 versions




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 289
Case 2:15-cv-00201-SMJ            ECF No. 382-1         filed 01/28/20       PageID.16309 Page 285 of
                                                      705




  ent in the fly food on the resistance to DDT
  GG Mer, W Furmaska - Rivista di Parassitologia, 1953 - cabdirect.org
  These experiments were carried out with a laboratory strain of Musca domestica: the lethal dose
  of DDT was well known and was stable. The control adults were given water to drink and cane
  sugar plus whole milk powder as food. The experimental adults were...
  Cited by 10Related articlesAll 2 versions
  [PDF] nih.gov
  Toxic effects of DDT in man
  RAM Case - British medical journal, 1945 - ncbi.nlm.nih.gov
  … in vitamins A and C. The protein content of the children's diet was inadequate, owing in large
  measure to the fact that no milk was available for … TOXIC EFFECrS OF 2,2-bis (p-CHLORPHENYL)
  1,1,1-TRICHLORETHANE (DDT) IN MAN BY RAM CASE, Ph.D., MB, Ch.B. (From the …
  Cited by 45Related articlesAll 8 versions
  Determination of DDT in Milk produced in Barns sprayed
  with DDT Insecticides.
  HJ Harris, EJ Hansens, CC Alexander - Agrie. Chew., 1950 - cabdirect.org
  The following is based on the authors' introduction and summary. In view of a report
  that DDT could be found in milk as a result of the application of the insecticide to
  dairy barns, and of a recommendation by the United States Department of Agriculture …
  Cited by 3Related articlesAll 2 versions
  Contamination of meat and milk by chlorinated hydrocarbon
  insecticides used for livestock pest control.
  RC Bushland, HV Claborn, HF Beckman… - Journal of Economic …, 1950 - cabdirect.org
  … United States on the effects of sprays and dips of DDT, DDD (TDE [dichlorodiphenyldichloroethane]
  ), methoxy-DDT (methoxychlor), chlordan, toxaphene, technical BHC (benzene hexachloride)
  and lindane [containing at least 99 per cent. γ BHC] on the meat and milk of treated …
  Cited by 15Related articlesAll 3 versions
  The Effectiveness of DDT as a residual Spray against Houseflies.
  AW Lindquist, AH Madden, HG Wilson… - Journal of Economic …, 1944 - cabdirect.org
  Some results are given of studies begun in Florida in February 1943 in which it was found that
  DDT, applied as, a spray in a suitable solvent, remains as a nearly invisible deposit after the liquid
  has volatilised and acts as a residual contact insecticide against house-flies [Musca domestica …
  Cited by 18Related articlesAll 2 versions
  The Effect of Dosage Level and Method of Administration of DDT on
  the Concentration of DDT in Milk.
  RE Ely, LA Moore, RH Carter, HD Mann… - … of DDT in Milk., 1950 - cabdirect.org
  These papers, of which the first is virtually a summary of the second, contain the results
  of experiments in which DDT was administered by various methods and in different
  quantities to healthy cows that were fed and milked twice daily. Crystalline DDT as …
  Cited by 3Related articles
  The effect on cattle of long-continued cutaneous applications
  of DDT.
  WJ Roulston, LF Hitchcock, AW Turner… - Australian Journal of …, 1953 - CSIRO
  … Anal. Ed. 17: 704-9. SCHECHTER, MS, POWRELSKIN, M. A., and HAL~ER, HL
  (1947).-Colorimetric determination of DDT in milk and fatty material. Anal. Chem … C. M.
  (1945).-Accumulation of DDT in the body fat and its appearance in the milk of dogs. Science 102 …
  Cited by 6Related articlesAll 4 versions
  The penetration of the insect cuticle by DDT and related compounds
  G Armstrong, FR Bradbury… - Annals of Applied …, 1952 - Wiley Online Library




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 290
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20       PageID.16310 Page 286 of
                                                    705




  … It was found sub- sequently that this unpleasant and time-consuming operation could
  be successfully avoided by modification of the method used by Davidow (1950) for the
  separation of DDT from fat in the analysis of DDT in milk samples …
  Cited by 18Related articlesAll 2 versions
  Feeding experiments with DDT-treated pea vine silage with special
  reference to dairy cows, sheep and laboratory animals.
  HF Wilson, NN Allen, G Bohstedt, J Betheil… - Journal of economic …, 1946 - cabdirect.org
  No adverse effect was noted when pea vine silage, treated in the silo with DDT at the rate of 1
  lb. per ton of fresh vines, was fed to 5 cows for 4 to 5 months. No change in any blood constituent
  was observed, though appreciable quantities of DDT could be demonstrated in the liver …
  Cited by 17Related articlesAll 4 versions
  DDT Developments. Further Light on recent DDT Failures against
  the House Fly-DDT Bans discussed.
  EF Knipling - Soap and sanitary Chemicals, 1949 - cabdirect.org
  Since the Food and Drug Administration of the United States has pronounced that the presence
  of DDT in milk will be considered contrary to the provisions of the Food, Drug and Cosmetic Act,
  the Bureau of Entomology and Plant Quarantine has changed its recommendations …
  Cited by 4Related articlesAll 2 versions
  lem
  JC Leary, WI Fishbein, LC Salter - 1946 - krishikosh.egranth.ac.in
  Page 1. DDT and the Insect Problem Page 2. DDT and the Insect Problem JAMES C.
  LEARY Former Science Editor, Chicago Daily News WILLIAl\1 I. FISHBEIN, BS, l\ID
  Epidemiologist, Chicago Board of Health LAWRENCE C. SALTER …
  Cited by 20Related articlesAll 5 versions
  [PDF] aphapublications.org
      Present position of DDT in the control of insects of medical
  [PDF]
  importance
  FC Bishopp - American Journal of Public Health and the …, 1946 - ajph.aphapublications.org
  … 7. Following ingestion in appreciable quan- tities, DDT is excreted in the milk, pre-
  sumably associated with the fat globules.10' 11 8. DDTis a nerve poison, as indicated
  by the early appearance of muscular tremors and other symptoms …
  Cited by 27Related articlesAll 5 versions
  The storage of DDT in the tissues of pigs fed beef containing this
  compound
  RH Carter, PE Hubanks, HD Mann… - Journal of animal …, 1948 - academic.oup.com
  … Beef from the carcasses of three steers which had been fed for a number of months on hay
  containing DDT residues, and of two calves which had been raised on milk from cows on
  similar feed, was used as a supplement to corn meal in these tests …
  Cited by 14Related articlesAll 3 versions
  [PDF] aphapublications.org
  [PDF]   Present status of our knowledge of DDT intoxication
  WJ Hayes Jr - American Journal of Public Health and the …, 1955 - ajph.aphapublications.org
  … p-p'-isomer. DDT-derived material is excreted in man in urine, feces, and milk. Animal
  studies have indicated that DDT occurs in the secretion of the skin and that it passes
  the placental barrier into the fetus. The absorption and …
  Cited by 32Related articlesAll 5 versions
  Determination of DDT by bioassay.
  C Pagan, RH Hageman - Science (Washington), 1950 - cabdirect.org




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 291
Case 2:15-cv-00201-SMJ            ECF No. 382-1         filed 01/28/20       PageID.16311 Page 287 of
                                                      705




  A method is described in which guppies (Lebistes reticulatus[Poecilia reticulata]) are used in
  the bio-assay of DDT. Mortality counts after 24 hours in concentrations from 0.025 to 0.200 part
  per million of technical DDT in water ranged from 15 to 90 per cent., and the data gave a straight …
  Cited by 4Related articlesAll 8 versions
  Agricultural Applications of DDT, with special Reference to the
  Importance of Residues.
  GC Decker - Journal of economic entomology, 1946 - cabdirect.org
  The author discusses the possible injurious effects on man or domestic animals of DDT residues
  on plants, with special reference to the United States. He points out that there is little or no risk
  in using DDT on plants of which no part is used as food or fodder, on such crops as potato …
  Cited by 12Related articlesAll 4 versions
  DDT in milk following barn spraying.
  DEH Frear, WN Bruce, AC Ragsdale - Journal of Economic …, 1950 - cabdirect.org
  An investigation into the extent of contamination of milk from cows housed and fed in
  barns sprayed with DDT [cf. RAE, B 39 81] was carried out in 1949 in four barns in
  Pennsylvania, three in Illinois and one in Missouri. A suspension containing 10 lb. of …
  Cited by 2Related articlesAll 3 versions
  DDT poisoning and the elusive “virus X:” A new cause for gastro-
  enteritis
  MS Biskind - The American journal of digestive diseases, 1949 - Springer
  … 15. W.oodard, G., Ofner, Ruth B., and Montgomery, CM: Accumulation of DDT in the body fat and
  its appearance in the milk of dogs … 16. Telford, HS, and Guthrie, JB: Transmission of the toxicity
  of DDT throug~ll the milk of white rats and goats, ibid., 102:647, Dec. 21, 1945. 17 …
  Cited by 18Related articlesAll 6 versions
  The DDT content of milk from a cow sprayed with DDT.
  RH Carter, HD Mann - Journal of economic entomology, 1949 - cabdirect.org
  In further work on the amount of DDT in the milk of sprayed cows [cf. RAE, B 38 53],
  the quantities found in the milk of an Iowa herd thoroughly sprayed with a wettable
  powder suspension containing 4 lb. DDT per 100 US gals. on 17th July 1948 were …
  Cited by 2Related articlesAll 4 versions
  The Effect of Fly Food on Resistance to Insecticides
  containing DDT or Pyrethrum.
  ER McGowan, WA Gersdorff - Soap and sanitary Chemicals, 1945 - cabdirect.org
  An account is given of experiments made to assess the extent to which the resistance of
  house-flies [Muscat domestica, L.] to insecticidal sprays is influenced by the food suppiied to
  the insects before and after treatment, and to determine whether resistance to different insecticides …
  Cited by 4Related articles
  , 1-Trichloro-2, 2-bis (p-methoxyphenyl) ethane in Milk and Fatty
  Materials
  HV Claborn, HF Beckman - Analytical Chemistry, 1952 - ACS Publications
  … p- L methoxyphenyl) ethane] for the control of livestock pests (Z, S) made further studies necessary
  to determine more accurately than has previously been possible the amount of methoxychlor
  de- posited in fat and excreted in the milk of animals … (S) for separating DDT from fats …
  Cited by 14Related articles
  The control of houseflies by DDT sprays
  WC Baker, HI Scudder, EL Guy - Public Health Reports (1896-1970), 1947 - JSTOR
  … The investigations covered in this paper were made at milk and food establishments to determine
  the effective duration of DDT as a residual spray deposit on surfaces, the amount of treatment
  necessary to obtain practical control, and the most effective method of appli- cation …
  Cited by 17Related articlesAll 5 versions




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 292
Case 2:15-cv-00201-SMJ           ECF No. 382-1         filed 01/28/20       PageID.16312 Page 288 of
                                                     705




  Toxicity of DDT sprays to livestock.
  HS Telford, JE Guthrie - Soap and sanitary Chemicals, 1946 - cabdirect.org
  Studies on the effect on dairy cows and goats of DDT applied in sprays as emulsified solutions
  were undertaken in view of the widespread use that is likely to be made of it in sprays, dips and
  dusts for livestock. Weekly haemoglobin determinations and white and red cell counts on …
  Cited by 5Related articlesAll 3 versions
  [PDF] journalofdairyscience.org
  The toxaphene and chlordane content of milk from cows receiving
  these materials in their feed
  RH Carter, PE Hubanks, FW Poos, LA Moore… - Journal of Dairy …, 1953 - Elsevier
  … (2) CAR~R, RH Estimation of DDT in Milk by Determination of Organic Chlorine. Ind … (5) ELY,
  RE, MOORE, LA, CARTER, RH, AND POOS, FW The DDT, Toxaphene and Chlordane Content
  of Milk as Affected by Feeding Alfalfa Hay Sprayed with These Insecticides. USDA, Bur …
  Cited by 6Related articlesAll 3 versions
  Death following accidental ingestion of DDT: experimental studies
  NJ Smith - Journal of the American Medical Association, 1948 - jamanetwork.com
  … 1, 1946. On the afternoon of hat day he drank, accidentally, 120 cc. of a 5 per cent solution of
  DDT. He immediately realized his error and drank a quart of milk within a few minutes after
  swallowing the poison. The patient then drank several glasses of beer …
  Cited by 33Related articlesAll 2 versions
  [PDF] jfoodprotection.org
  Membrane Filter Method for Determination of Coliforms in
  Pasteurized and Certified Milk
  R Ehrlich - Journal of Milk and Food Technology, 1953 - jfoodprotection.org
  … Ibid, 7, 31-40 ( 19:36). 8. Schecter, MS, Pogorelskin, :\·f. A., and Haller, HL Colorimetric DP-
  termination of DDT in Milk. Agr. Chem., Oct. (1946). 9. Schecter, MS, Pokorelskin, M. A .. and
  Haller, H. L. Colorimetric Determin- ations of DDT in Milk and Fatty Mater- ials. Ind. Eng …
  Cited by 5Related articlesAll 2 versions
  DDT to control insect pests affecting livestock.
  WG Bruce, EB Blakeslee - Journal of economic entomology, 1946 - cabdirect.org
  The following is based on the authors' summary of this account of experiments made in 1944
  and 1945 on the effectiveness of DDT for the control of various Arthropod pests of livestock (mostly
  cattle) in the south-eastern United States. A serious outbreak of Stomoxys calcitrans, L …
  Cited by 8Related articlesAll 4 versions
  DDT-resistance in House Flies. Experience at Roseworthy
  Agricultural College.
  RN McCulloch - Journal of the Department of Agriculture of South …, 1955 - cabdirect.org
  DDT gave good control of house-flies (Musca domestica L.) at Roseworthy Agricultural College,
  South Australia, in 1947-50, but populations then began to rise again. The piggery was sprayed
  twice with DDT and twice with BHC in the spring of 1952, but populations were so great …
  Cited by 4Related articles
  Effect of coconut milk on the growth in vitro of plant virus tumor
  tissue
  LG Nickell - Botanical Gazette, 1950 - journals.uchicago.edu
  … I950. 6. S1WITH, FF; BRIERLY, P.; and FULTON, RA Response of some plants to DDT, hexaethyl
  tetraphosphate, and parathion applied as aero- sols … I947- EFFECT OF COCONUT MILK ON THE
  GROMiTH IN VITRO OF PLANT VIRUS TUMOR TISSUE LOUIS G. NICKELL …
  Cited by 31Related articlesAll 3 versions
  Effect of feeding DDT dusted alfalfa hay to fattening lambs
  LE Harris, T Myint, C Biddulph… - Journal of Animal …, 1951 - academic.oup.com




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 293
Case 2:15-cv-00201-SMJ           ECF No. 382-1         filed 01/28/20       PageID.16313 Page 289 of
                                                     705




  … DDT accumulates in the fatty tissue and milk of dairy cows (Bid- dulph et al., 1950) as well as
  the fatty tissue and eggs of chickens (Bryson et al., 1950) … 1950. DDT in milk and tissues of dairy
  cows fed DDT-dusted alfalfa hay. Advances in Chem. Series No. 1 pp. 237 …
  Cited by 6Related articlesAll 2 versions



  cell alteration and DDT storage in the fat of the rat induced by
  dietary levels of 1 to 50 ppm DDT.
  EP Laug, AA Nelson, OG Fitzhugh… - … of Pharmacology and …, 1950 - cabdirect.org
  1. Accumulation of DDT in the fat occurs at every level of intake, down to and including 1 ppm
  Greater storage is favoured in the female. " 2. With time there is a progressive rise in storage,
  reaching a maximum at 19 to 23 weeks. "3. The age of the animal does not appear to affect …
  Cited by 122Related articlesAll 6 versions
  Studies on the resistance of insects to insecticides. I.
  Cholinesterase in house flies (Musca domestica L.) resistant to DDT
  FH Babers, JJ Pratt Jr - Physiological Zoology, 1950 - journals.uchicago.edu
  … flies were reared in the labora- tory on standard larval medium (Anon., 1949), and the adults
  were fed the gela- tin-milk formula' in use at the laboratory of the Bureau of Entomology and Plant
  Quarantine, at Orlando, Florida. The col- ony of flies resistant to DDT was started from …
  Cited by 37Related articlesAll 4 versions
  Toxicity of DDT: a Report on. Experimental Studies.
  PA Neal, WF Von Oettingen - Soap, 1946 - cabdirect.org
  This is one of the best summaries of the DDT toxicity problem that has so far appeared. Some
  of the new facts and opinions are worthy of comment. 1. The most effective solvents for DDT
  possess physico-chemical properties which often lead to irritation of the skin and mucous …
  Cited by 4Related articles
  DDT resistance in Korean body lice.
  HS Hurlbut, RM Altman, C Nibley Jr - Science (Washington), 1952 - cabdirect.org
  To combat lousiness in a large group of Korean troops, 10 per cent. DDT powder was applied
  weekly throughout the winter and spring of 1951; but nevertheless, infestation steadily increased.
  By May, the fifth month of routine application, over 34, 000 lb. of powder had been used …
  Cited by 62Related articlesAll 6 versions
  Analysis of a DDT-resistant strain of Drosophila.
  JF Crow - Journal of Economic Entomology, 1954 - cabdirect.org
  In an attempt to duplicate to some extent the conditions under which strains of insects develop
  resistance to DDT in nature, Drosophila was bred in cages in which DDT was applied to the inside
  surface in concentrations that were increased at irregular intervals over a period of three …
  Cited by 80Related articlesAll 3 versions
  [PDF] egranth.ac.in
  [BOOK]   Ddt Killer Of Killers
  OT Zimmerman, I Lavine - 1946 - krishikosh.egranth.ac.in
  … DDT used in dairy barns and on cattle re,luccs the fly population and results in an increased yielel
  of milk. The Female of the Species … 117 22. Cows kept free from flies by direct application
  of DDT will give from 3 to 8% more milk than their untreated sisters. 118 23 …
  Cited by 18Related articlesAll 4 versions
  Comparative Effectiveness of DDT and DDD for Control of Flies.
  HL Sweetman - Journal of Economic Entomology, 1947 - cabdirect.org
  During 1946, sprays prepared from 25 per cent. emulsion concentrates of DDD [
  dichlordiphenyldichlorethanej and DDT were compared for the control of flies on two dairy herds
  of about 60 cows each in Massachusetts. Horn flies [Siphona irritans[Haematobia irritans], L.] …
  Cited by 4Related articles




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 294
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20       PageID.16314 Page 290 of
                                                    705




  The fate of labelled insecticide residues in food products. I.—
  Studies with a radioactive bromine analogue of DDT
  FPW Winteringham, A Harrison… - Journal of the …, 1950 - Wiley Online Library
  … I.-Studies with a Radioactive Bromine Analogue of DDT By FPW WINTERINGHAM,t A.
  HARRISON,t C. R. JONES,$ JL McGIRRS and WH TEMPLETON11 … (11) of the normal insecticide
  DDT (I). Hansen, Hansen and (p-ClC,H,),CHCCl, (p-BrC,H,),CHCCl, (p-ClC,H,),C:CCl …
  Cited by 19Related articlesAll 3 versions
  DDT as a spot treatment for flies.
  HL Sweetman - Journal of economic entomology, 1946 - cabdirect.org
  Tests in Massachusetts have shown that under local conditions, DDT sprays for the control of
  flies need not be applied indiscriminately over extensive areas but only to favoured resting places.
  A solution of 5 per cent. DDT in odourless kerosene applied in this way gave adequate …
  Cited by 3Related articlesAll 5 versions
  Resistance of houseflies to DDT.
  FPW Winteringham, PM Loveday, A Harrison - Nature, 1951 - cabdirect.org
  Recently, American workers have shown that DDT can be rapidly metabolized to an inactive
  compound in the milkweed bug (Oncopeltus fasciatus); also that DDT-resistant houseflies possess
  this power of metabolizing DDT to a greater degree than do normal susceptible flies. This …
  Cited by 53Related articlesAll 5 versions



  y of DDT
  AJ Lehman - Advances in Food Research, 1949 - Elsevier
  … by Claborn (1946). The determination of DDT in body fat of experiinental animals
  and milk requires certain modifications of the Schechter procedure before satisfactory
  recoveries can be obtained. Samples containing large …
  Cited by 2Related articles
  DDT and newer persistent insecticides.
  TF West, GA Campbell - DDT and newer persistent insecticides., 1950 - cabdirect.org
  The second edition of this book with the additional chapters on benzene hexachloride, chlordane
  and toxaphene enables those whose work is connected with insecticides to view DDT and the
  newer persistent insecticides in a better perspective, and to use them with greater effect …
  Cited by 42Related articlesAll 3 versions
  Absorption and Metabolism of DDT by resistant and susceptible
  House Flies.
  J Sternburg, CW Kearns, WN Bruce - Journal of Economic …, 1950 - cabdirect.org
  Some of the literature on the development of resistance to DDT in Musca domestica, L. [cf. RAE,
  B 38 187, etc.] is reviewed, and an account is given of an investigation into the possibility that
  resistant flies may have developed an abnormal ability to metabolise the compound. The …
  Cited by 120Related articlesAll 3 versions
  [PDF] gipe.ac.in
  [BOOK]   Milk and food sanitation practice
  HS Adams - 1947 - dspace.gipe.ac.in
  Page 1. Milk and Food Sanitation Practice By HS ADAMS Page 2 … Page 3. MILK AND FOOD
  SANITATION PRACTICE Page 4. LONDON GEOFFREY CUMBERLEGE OXFORD UNIVERSITY
  PRESS Page 5. MILK AND FOOD SANITATION PRACTICE . . . H~ S;. ADAMS, B.Sc …
  Cited by 23Related articlesAll 6 versions
  Populations of the wood mouse (Peromyscus leucopus) subjected
  to the applications of DDT and parathion
  WB Jackson - Ecological Monographs, 1952 - Wiley Online Library




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 295
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20       PageID.16315 Page 291 of
                                                    705




  … In the case of mam- mals, it may be passed through the placenta or in the milk and affect the young
  at some stage in their de … Hoffmann & Linduska (1949) have summarized in general terms the
  effects of DDT on various forms of wildlife, and only that portion of the voluminous …
  Cited by 38Related articlesAll 4 versions
  Agranulocytosis occurring after exposure to a DDT pyrethrum
  aerosol bomb
  CS Wright, CA Doan, HC Haynie - The American journal of medicine, 1946 - amjmed.com
  … The Dispensatory of the United States of America. 23rd ed., Phila- delphia, 1943. JB Lippincott
  Co. 37. WOODWARD, G., OFNER, RR and MONTGOMERY, CM Accumulation of DDT in the
  body fat and its appearance in the milk of dogs. Science, 102: 177,1945.
  Cited by 20Related articlesAll 4 versions
  [PDF] journalofdairyscience.org
  Excretion of heptachlor epoxide in the milk of dairy cows fed
  heptachlor-sprayed forage and technical heptachlor
  RE Ely, LA Moore, PE Hubanks, RH Carter… - Journal of Dairy …, 1955 - Elsevier
  … REFERENCES (1) CAKTER, R. IX., AND I-IuBANKS, PE Determination of DDT Deposits on Fruits,
  Vegetables and Vegetation. J. Assoc. O~c. Agr … 1953. (3) DAVIDO'W, B., RADOMSKI, J'. L., AND
  ELY, RE Excretion of Heptachlor Epoxide in Milk of a Dairy Cow Fed tIeptachlor …
  Cited by 29Related articlesAll 2 versions
  Purpura following exposure to DDT.
  FE Karpinski Jr - Journal of Pediatrics, 1950 - cabdirect.org
  Five cases of purpura occurring in children following exposure to DDT mixtures are presented.
  "The known toxic effects of DDT in animals and human beings are briefly discussed. "The purpuric
  manifestations were extensive and associated with marked thrombocytopenia in four …
  Cited by 34Related articlesAll 5 versions
  Enzymatic Dehydrochlorination of DDT by resistant Flies.
  J STENBURG, EB Vinson, CW Kearns - Journal of Economic …, 1953 - cabdirect.org
  DDT-resistant house-flies [Musca domestica L.] have been shown to dehydrochlorinate DDT
  to DDE (l, l-dichloro-2, 2-bis (p-chlorophenylj ethylene) more rapidly than susceptible ones [RAE,
  B 38 209; 40 56], and Sternburg & Kearns concluded that the resistance of a strain with which …
  Cited by 49Related articlesAll 3 versions
  DDT residues in soil.
  RD Chisholm, L Koblitsky, JE Fahey - Journal of Economic …, 1950 - cabdirect.org
  In cultivated apple orchards sprayed annually for 3 or 4 years, DDT concentrations in the top
  3-in. of soil under the trees increased from 17.4 to 79.5 in 3 years and from 14.1 to 60.9 lb./acre
  in 4 years. DDT contents of 18.0-37.5 lb./acre are reported for peach orchards. The DDT content …
  Cited by 33Related articlesAll 3 versions



   Gesarol" or the new" DDT" in the Control of Stable Flies.
  R Wiesmann - Soap, 1943 - cabdirect.org
  The principal disadvantage of the usual methods of controlling flies in animal sheds in Switzerland
  is their lack of residual effect. Numerous large scale tests showed that various species of flies
  are killed in a short time by contact with deposits of Gesarol [a spray concentrate containing …
  Cited by 3Related articlesAll 2 versions
  The Adsorption, Distribution, and Site of Action of DDT in DDT-
  resistant and DDT-susceptible House Flies using Carbon14
  Labelled DDT.
  EJ LeRoux, FO Morrison - Journal of Economic Entomology, 1954 - cabdirect.org




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 296
Case 2:15-cv-00201-SMJ           ECF No. 382-1         filed 01/28/20       PageID.16316 Page 292 of
                                                     705




  The technique of experiments in which radioactive (l4C-labelled) DDT was used to study the
  adsorption, distribution and site of action of DDT in house-flies [Musca domestica L.] of a resistant
  and a susceptible strain [cf. RAE, B 42 139; 43 188] is described, and the results are given …
  Cited by 36Related articlesAll 3 versions
  The detoxification of DDT by resistant houseflies and inhibition of
  this process by piperonyl cyclonene.
  AS Perry, WM Hoskins - Science (Washington), 1950 - cabdirect.org
  Several investigators have found that the common house-fly, Musca domestica, becomes resistant
  to DDT after one or more seasons' exposure. No marked effect on the action of DDT has been
  found when synergists are added, such as has been reported with pyrethrins. A study …
  Cited by 96Related articlesAll 6 versions
  Toxaphene, Transmission Studies of Milk of Dairy Cows Fed
  Toxaphene-Treated Hay
  GQ Bateman, C Biddulph, JR Harris… - Journal of Agricultural …, 1953 - ACS Publications
  … THE RESIDUE REMAINING On alfalfa hay treated with economic levels of DDT and methoxychlor,
  and the amount of insecticide found in the milk and tissues of dairy cows (7, 2), the tis- sues of
  lambs (7), and the tissues and eggs of hens (3, 5), after they consumed such treated …
  Cited by 23Related articles
  Effects of oral Dosages of DDT on certain Vertebrates.
  HS Telford, JE Guthrie - Journal of economic entomology, 1946 - cabdirect.org
  DDT administered by stomach tube to goats at 1-5-3-3 gm. per kg. body weight caused mild to
  severe tremors from which the animals recovered, with the exception of one goat in poor condition
  at the outset, which became prostrate in 52 hours and was destroyed. A goat that received …
  Cited by 2Related articlesAll 4 versions
  Toxicity of DDT to Fish.
  JM Ginsburg - Journal of Economic Entomology, 1945 - cabdirect.org
  The following is substantially the author's summary. Observations in the course of field experiments
  in New Jersey with mosquito larvicides containing DDT indicated that this chemical was toxic
  to three kinds of fish. Laboratory experiments with various'concentrations of DDT applied …
  Cited by 30Related articles
  The Absorption, Distribution and Metabolism of DDT in DDT-
  resistant Houseflies.
  AS Tahori, WM Hoskins - Journal of Economic Entomology, 1953 - cabdirect.org
  Previous work has shown that certain strains of DDT-resistant house-flies [Musca domestica L.]
  can change absorbed DDT into the relatively non-toxic DDE [RAE, B 39 211]. However, the fact
  that apparently healthy DDT-resistant flies can store in their bodies amounts of DDT that …
  Cited by 57Related articlesAll 4 versions
  Development of a Strain of Houseflies Resistant to DDT.
  AW Lindquist, HG Wilson - Science (Washington), 1948 - cabdirect.org
  i. About 300 houseflies from a laboratory colony were exposed to an atomized mist of DDT in
  kerosene; about 10 per cent, survived and these were used as parents for the next generation.
  By repeating this for fourteen generations, a markedly DDT-resistant strain was developed …
  Cited by 41Related articlesAll 6 versions
  Rate of Evaporation of DDT.
  EE Fleck - Journal of Economic Entomology, 1944 - cabdirect.org
  To determine the rate at which DDT [2, 2-bis (parachlorphenyl)-l, 1, 1-trichlorethane] will evaporate
  from a dusted surface, a glass plate 50 sq. cm. in area with a deposit of 63-36 mg. DDT from a
  325-mesh sieve was put in an air bath, for which a four-inch tube was used, and air was …
  Cited by 26Related articlesAll 2 versions
  The Toxicity of DDT to Daphnia.




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 297
Case 2:15-cv-00201-SMJ            ECF No. 382-1         filed 01/28/20       PageID.16317 Page 293 of
                                                      705




  BG Anderson - Science (Washington), 1945 - cabdirect.org
  This is a note to the effect that DDT in concentrations of 1 to 100 parts per billion [thousand million]
  of water immobilizes Daphnia magna. Less than 1 part per billion is ineffective. These results
  may be important in relation to the use of DDT for mosquito control, since in many localities …
  Cited by 28Related articlesAll 7 versions



  ith DDT.
  M Hertig, RA Fisher - Bulletin of the United States Army Medical …, 1945 - cabdirect.org
  Sandflies of the genus Phlebotomus are notoriously difficult to control but an observation of their
  habits suggested that they might be vulnerable to DDT films on the walls of buildings. Those
  species whose habits have been studied progress by short flights, alighting on stones and …
  Cited by 31Related articlesAll 2 versions
  [PDF] nih.gov
  DDT and its application in veterinary medicine
  CR Twinn - Canadian journal of comparative medicine and …, 1946 - ncbi.nlm.nih.gov
  … The transmission of DDT through the milk of animals has also been demonstrated with rats
  and goats by Telford and Guthrie (33). Flies A valuablecharacteristic of DDT is its extreme
  toxicity to flies and mosquitoes even when present in minute quantities …
  Cited by 4Related articlesAll 3 versions
  DDT and related insecticides in milk.
  EF Knipling - Journal of Milk and Food Technology, 1950 - cabdirect.org
  A review of recent literature on the occurrence of insecticide residues in milk
  following the application of DDT and related insecticides to feed crops, to dairy
  cows and in dairy barns. The insecticides mentioned in particular are DDT …
  Cited by 2Related articles
  Improved Procedure for Extraction of DDT in Milk
  H Mann, R Carter - Analytical Chemistry, 1951 - ACS Publications
  'T'HE determinationof DDT in milkby the colorimetric method described by Schechter et al.(4)
  is a lengthy process; it is advantageous tointroduce every time-saving device possible. The
  procedure heretofore used in this laboratory in carrying out the method has included as the …
  Cited by 1Related articlesAll 2 versions
  DDT Part II. Detection and quantitative determination
  of DDT (in milk).
  S Krauze, CJ Rzymowska - Roczmki Panst-wowego Zakladu Hig., 1950 - cabdirect.org
  The authors describe in detail a number of methods used for the detection and quantitative
  determination of DDT in different products including milk. [See DSA 13 (4) 522 (1951), MANN
  et al and DAVIDOW; and 9 (1) 67 (1947) CANTER, and SCHECHTER et al.] FL.
  Cited by 1Related articles
  The control of Phlebotomus in Peru with DDT.
  M Hertig, GB Fairchild - American Journal of Tropical Medicine, 1948 - cabdirect.org
  The authors, both of whom are authorities on the entomological side of the subject, give an account
  of the control of Phlebotomus in Peru with DDT, together with a number of valuable notes on
  the biology of these insects. Preliminary work in the Mediterranean had shown that spraying …
  Cited by 48Related articlesAll 5 versions
  [PDF] jfoodprotection.org
  The influence of DDT wettable powder on the methylene blue
  reduction test in milk
  SJ Millian, HH Weiser - Journal of Milk and Food Technology, 1953 - jfoodprotection.org




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 298
Case 2:15-cv-00201-SMJ           ECF No. 382-1         filed 01/28/20       PageID.16318 Page 294 of
                                                     705




  DDT has been detected in the milk of cows fed forage crops exposed to the insecticide. DDT,
  in the form of a wettable powder, was added to raw milk to determine its effect on the
  methylene blue reduction test. The results indicate that the presence of appreciable …
  Cited by 1Related articlesAll 2 versions
  Synergistic Action with DDT toward resistant House Flies.
  AS Perry, WM Hoskins - Journal of Economic Entomology, 1951 - cabdirect.org
  The investigations here recorded, made in California between March 1949 and June 1950, had
  the object of finding a Synergist that would make DDT effective against strains of house-flies
  (Musca domestica L.) that are resistant to it. Acetone solutions of p, p' DDT alone and combined …
  Cited by 59Related articlesAll 3 versions
  Chemoreception in insects and the action of DDT
  T Smyth Jr, CC Roys - The Biological Bulletin, 1955 - journals.uchicago.edu
  … LE Chadwick of the Army Chemical Center, and for DDT-sensitive blowflies (Phormia regina
  Meigen) obtained from Professor VG Dethier of the Johns Hopkins University. The larvae
  were reared on a milk-yeast-agar medium at 30Â°C. Pupae and …
  Cited by 49Related articlesAll 3 versions
  Laboratory Studies of DDT-Resistant House Flies (Diptera) in
  Canada1
  LAO Roadhouse - The Canadian Entomologist, 1953 - cambridge.org
  … glass panels were washed and again treated after each exposure so that all flies were exposed
  to the same residual concentration of DDT. As soon as the flies were introduced into the test cage,
  the machine was turned on and the zero time marked on the tape. Milk soaked in a …
  Cited by 5Related articlesAll 2 versions
  inst Insecticide-resistant House Flies.
  RB March, RL Metcalf, LL Lewallen - Journal of Economic …, 1952 - cabdirect.org
  Strains of the house-fly [Musca domestica L.] that are not controlled by deposits of the insecticides
  in general use have developed in many parts of southern California [cf. RAE, B 40 14]. To
  investigate the possibility of activating the insecticides against the resistant strains, 96 compounds …
  Cited by 60Related articlesAll 3 versions
  Resistance of Insects to Insecticides: the Metabolism of
  injected DDT.
  FH Babers, JJ Pratt Jr - Journal of Economic Entomology, 1954 - cabdirect.org
  The following is based on the authors' summary. The ability of a resistant strain of Musca,
  domestica, L. to metabolise DDT was compared with that of a susceptible strain following the
  topical application on individual flies or injection into them of measured dosages. Analyses of …
  Cited by 38Related articlesAll 3 versions
  Effect of Feeding DDT-Treated Alfalfa Hay to Swine and of Feeding
  the Swine Tissues to Rats: Two Figures
  LE Harris, JR Harris, FL Mangelson… - The Journal of …, 1953 - academic.oup.com
  … DDT accumulated in the fatty tissue and milk of dairy cows (Biddulph et al., '50), the fatty tissue
  and eggs of chickens (Bryson et al., '50) and the fat of lambs (Harris et al., '49) … L. MADSEN 1950
  DDT in milk and tissues of dairy cows fed DDT-dusted alfalfa hay …
  Cited by 4Related articlesAll 4 versions
  [PDF] biodiversitylibrary.org
  [PDF]   Facts and fallacies about DDT
  HH Stage - Mosquito news, 1946 - biodiversitylibrary.org
  … It has been shown that when DDT is ingested by milk cows as much as 3 parts of DDT per million
  can be reclaimed from the Page 5 … Flies and rats have been killed by feeding on milk produced
  by cows fed DDT, and nursing pups have been killed by feeding DDT to the mothers …
  Cited by 2Related articlesAll 3 versions




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 299
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20       PageID.16319 Page 295 of
                                                    705




  " DDT" Poisoning in Man.
  IM Mackerras - Medical Journal of Australia, 1946 - cabdirect.org
  The, following observations on DDT poisoning were made in New Guinea: -(1) Poisoning by
  ingestion. A native cook-boy used DDT in mistake for baking powder to make a tart, which was
  eaten by some 25 soldiers. All suffered from a feeling of giddiness and weakness, commencing …
  Cited by 20Related articlesAll 5 versions
  Determination of DDT Residues on Corn. Comparison of Analytical
  Methods
  J Fahey, H Rusk - Analytical Chemistry, 1951 - ACS Publications
  … When the nitrated solution is diluted with water, samples con- taining appreciable
  quantities of DDT will be milk}-. This milki- ness can be taken as an indicator of the
  dilution, or aliquot part, needed for the final color formation …
  Cited by 4Related articles
  DDT Intoxication in a Family of Southern Taiwan.
  HC Hsieh - Arch. Indust. Hyg. & Occupational Med., 1954 - cabdirect.org
  Observations on accidental DDT intoxication were made in a family eating DDT-contaminated
  pork dumplings in a rural village of southern Taiwan. "Seven of 11 members of the family, eating
  approximately 16.3 to 120.5 mg. of pure DDT per kilogram of body weight, showed multiple …
  Cited by 29Related articlesAll 3 versions
  DDT penetration prevented by adding aluminum stearate to DDT-
  kerosene solutions.
  W Ebeling - Journal of economic entomology, 1945 - cabdirect.org
  The addition of 1 per cent. aluminum stéarate to kerosene greatly retards its penetration into
  foliage leaves. The effect when a DDT solution in kerosene (4 per cent.) is used, is to keep the
  solution on the surface of the leaves so that DDT crystals are left exposed instead of penetrating …
  Cited by 17Related articlesAll 4 versions
  Metabolism of chlorinated hydrocarbon insecticides
  G Woodard, B Davidow, A Lehman - Industrial & Engineering …, 1948 - ACS Publications
  … amount of DDT present in the silage. Table V. DDT in Milk from Cows Fed Corn Silage
  Containing 5 10 PPM DDT Days on Expt. 31 42 65 85 100 DDT in Milk, PPM 0.3 0.2
  0.3 0.1 0.5 Based on these experiments, feeding corn silage …
  Cited by 19Related articles
  Detoxification of DDT as a Factor in the Resistance of House Flies.
  AS Perry, WM Hoskins - Journal of Economic Entomology, 1951 - cabdirect.org
  Details are given of a degradation of DDT to the relatively harmless DDE [l, l-dichloro-2,
  2-bis(p-chlorophenyl)ethylene] in four strains of house-flies. [Musca domestica L.] of different
  degrees of resistance [see preceding abstract] treated by topical application of DDT in acetone …
  Cited by 68Related articlesAll 3 versions



  thion by fruits.
  GE Carman - Advances Chem. Ser., 1950 - cabdirect.org
  Absorption of insecticide residues of DDT and parathion by fruit was investigated. Specific
  techniques for the physical separation of component fruit parts with minimization of sample
  contamination are described. The relatively rapid penetration of the toxicants was followed by …
  Cited by 19Related articles
  DDT-Resistant House-Flies.
  CM Harrison - Annals of Applied Biology, 1950 - cabdirect.org
  The author reports the progress of research in London on two strains of house-fly (Musca
  domestica) obtained from Italy, (a) from, an area where DDT house-spraying had produced
  evidence of a resistant strain and (b) from Rome, where virtually no spraying had been done …




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 300
Case 2:15-cv-00201-SMJ          ECF No. 382-1        filed 01/28/20       PageID.16320 Page 296 of
                                                   705




  Cited by 16Related articlesAll 3 versions
  Effect of DDT ingestion on total cholesterol content of ovaries of
  white rat.
  OE Tauber, AB Hughes - Proceedings of the Society for …, 1950 - journals.sagepub.com
  … Usually 1,0100 g of each level of DDT were made as an experimental diet supply and kept in
  a covered container for 1 day … t Ingredients, in %: ground yellow 'corn, 63.75 ; soy bean meal,
  10.0; wheat middlings, 10.0; linsced oil meal, 8.0; dried skim milk, 5.0; alfalfa meal, 2.0 …
  Cited by 13Related articlesAll 3 versions
  House Flies resistant to DDT residual Sprays.
  GW Barber, JB Schmitt - Bulletin. New Jersey Agricultural …, 1948 - cabdirect.org
  In April 1948, flies were collected from a hotel at Ellenville, New York, where DDT deposits were
  falling to give adequate control, though they had been used with great success in the two previous
  years. In the first paper, summarised results are given of numerous experiments made …
  Cited by 30Related articlesAll 2 versions
  The Genetics of Resistance to DDT in Drosophila melanogaster.
  JC King - Journal of Economic Entomology, 1954 - cabdirect.org
  The author describes experiments in which lines of Drosophila melanogaster Mg. were developed
  from a laboratory stock and from a batch of wild flies collected in New York in July 1952, ' by
  exposing the adults to a DDT aerosol for 4, 8, 16, 24 or 32 minutes and breeding from the …
  Cited by 31Related articlesAll 4 versions
  Effect of Cooking on the DDT Content of Beef.
  RH Carter, PE Hubanks, HD Mann… - Science …, 1948 - cabdirect.org
  One of a herd of cattle that had received DDT in clover hay from 5th January to 1st April was
  slaughtered on 10th May, and the carcass was kept in cold ' storage until December. Beef from
  it was then cooked by five methods or left uncooked and tested for DDT content. Chemical analysis …
  Cited by 23Related articlesAll 6 versions
  [PDF] journalofdairyscience.org
  Excretion of dieldrin in the milk of cows fed dieldrin-sprayed forage
  and technical dieldrin
  RE Ely, LA Moore, RH Carter, PE Hubanks… - Journal of Dairy …, 1954 - Elsevier
  … Biol. Med., 79: 236. 1952. (3) CARTER, RH, AND HYBANKS, PE Determination oe DDT Deposits
  oil Fruits, Vege- tables, and Vegetation. J. Assoc. O]]ic. .4gr … t~,;52. (9) SAOEI~ O. S., AND
  SANDERS, (}. P. A BDI Detergent Test for Butterfat in Milk and Oilier I)siry Products. Proc …
  Cited by 15Related articlesAll 2 versions
  Susceptibility of DDT-resistant Houseflies to Other Insecticidal
  Sprays.
  HG Wilson, JB Gahan - Science (Washington), 1948 - cabdirect.org
  ii. Flies were exposed to atomized mists of various insecticides in a 100 cu. ft. cabinet. The
  insecticides were applied at various concentrations and their toxic effects were determined on
  the normal laboratory fly stock and the strain selected for resistance to DDT as described above …
  Cited by 23Related articlesAll 6 versions
  Failure of DDT to control House Flies.
  WV King, JB Gahan - Journal of economic entomology, 1949 - cabdirect.org
  A few reports were received in 1947 and many in 1948 of the failure of DDT deposits to control
  Musca domestica, L., in the United States under conditions in which similar deposits had formerly
  proved highly successful. Preliminary tests with flies from various localities near Orlando …
  Cited by 28Related articlesAll 6 versions
  Metabolic Fate of DDT when applied to certain naturally tolerant
  Insects.
  J Sternburg, CW Kearns - Journal of Economic Entomology, 1952 - cabdirect.org




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 301
Case 2:15-cv-00201-SMJ            ECF No. 382-1          filed 01/28/20        PageID.16321 Page 297 of
                                                       705




  It is shown by the experiments described in the first paper, which are noticed in more detail
  elsewhere [RAE, A 40 347], that Melanoplus differentialis (Thos.), M. femur-rubrum (Deg.) and
  larvae of Epilachna varivestis Muls, and Eulia (Argyrotaenia) velutinana (Wlk.) can all degrade …
  Cited by 55Related articlesAll 2 versions
  n of DDT by resistant Cockroaches.
  FH Babers, CC EOAN - Journal of Economic Entomology, 1954 - cabdirect.org
  Experiments were carried out to determine whether cockroaches (Blattella germánica (L.)) of
  a Texas strain highly resistant to chlordane and somewhat so to certain other insecticides [RAE,
  B 41 179; 42 136] could dehydro-chlorinate DDT faster than a susceptible strain. The stock …
  Cited by 18Related articlesAll 2 versions
  Pathologic action of DDT and certain of its analogs and derivatives.
  RD Lillie, MI Smith, EF Stohlman - Arch. Pathol., 1947 - cabdirect.org
  Cookies on CAB Direct. Like most websites we use cookies. This is to ensure
  that we give you the best experience possible. Continuing to use www.cabdirect.
  org means you agree to our use of cookies. If you.
  Cited by 23Related articlesAll 3 versions
  DDT Resistance in an Italian Strain of Musca domestica L.
  CM Harrison - Bulletin of Entomological Research, 1952 - cambridge.org
  … cube cages, and on emergence flies were fed with sugar and a solution of 50 per cent, milk and
  50 per cent, water … Preliminary tests in which flies of the Roma strain were exposed to filter papers
  impregnated with DDT gave the following information :— (1) Male flies were more …
  Cited by 20Related articlesAll 3 versions
  Thermal Decomposition of DDT and Benzène Hexaehloride
  Mixtures.
  FA Gunther - Journal of economic entomology, 1947 - cabdirect.org
  " Thus it becomes apparent that benzene hexachloride in any of the forms studied has a
  pronounced deleterious effect upon the thermal stability of DDT in admixture. In all probability
  the hexachloride preparations contained minute traces of iron or other catalyzing materials which …
  Cited by 15Related articlesAll 4 versions
  DDT-resistant House Flies and Mosquitoes.
  WV King - Journal of Economic Entomology, 1950 - cabdirect.org
  The following is mainly based on the author's summary. Tests were carried out in dairy barns
  in two localities in Florida in 1949 to determine the relative effectiveness of different insecticides
  applied as treatments to leave a toxic residue against house-flies (Musca domestica L.) that …
  Cited by 24Related articlesAll 3 versions
  The Distribution of Radioactive DDT in House Flies.
  AW Lindquist, AR Roth, RA Hoffman… - Journal of Economic …, 1951 - cabdirect.org
  " The distribution of radioactive DDT in various internal organs and external parts of resistant
  house flies, Musca domestica L., was studied. Flies topically treated with 8 to 11.25 micrograms
  of DDT each showed from 26 to 34 per cent of the total absorbed in the internal organs and …
  Cited by 17Related articlesAll 3 versions
  Effect of Temperatures on Knockdown and Kill of Houseflies
  exposed to DDT.
  AW Lindquist, HG Wilson, HO Schroeder… - Journal of Economic …, 1945 - cabdirect.org
  Temperature exerts a marked effect on the rate of knock-down and the final mortality of flies
  exposed to treated surfaces. When exposed at a temperature of 70°F. and transferred after being
  knocked down to a temperature of 80°F. to 100°F. they recover, collapsing again when put …
  Cited by 41Related articlesAll 3 versions
  Insecticidal Activity of some Alkoxy Analogs of DDT.
  EA Prill, A Hartzell, JM Arthur - Science (Washington), 1945 - cabdirect.org




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 302
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20        PageID.16322 Page 298 of
                                                    705




  In comparative tests of 2, 2-bis (parachlorphenyl)-l, 1, 1-trichlorethane (DDT) and several synthetic
  alkoxy analogues of it against Musca domestica by the Peet-Grady method, a solution of 2.5 gm.
  DDT per litre of a refined petroleum distillate gave 42 per cent, knock-down in ten minutes …
  Cited by 23Related articlesAll 7 versions
  The potentiation of DDT against resistant houseflies by several
  structurally related compounds.
  WT Sumerford, MB GUETTE, KD Quarterman… - Science …, 1951 - cabdirect.org
  Recently there have been a series of reports of substances acting as synergists with DDT against
  DDT-resistant house-flies. The authors describe investigations on DDT analogues as synergists.
  Of eleven analogues tested 1, 1-bis(p-chlorophenyl)-ethanol (DMC) was outstanding …
  Cited by 28Related articlesAll 6 versions
  The new insecticidal material DDT
  IM Heilbron - Journal of the Royal Society of Arts, 1945 - JSTOR
  … It has Ьеед reported from the USA, for instance, that the application of DDT sprays to the walls
  of cattle-sheds badly infested with flies, caused a rapid drop in the fly population, coupled with
  a more satisfied condition of the animals resulting in higher milk yields …
  Cited by 4Related articlesAll 2 versionson. Report of a Fatal Case.
  K Biden-Steele, RE Stuckey - Lancet, 1946 - cabdirect.org
  A labourer swallowed in its concentrated form with fatal-results 6 oz. of DDT emulsion
  intended.to be diluted 40 times. " The necropsy showed pulmonary and gastrointestinal congestion.
  Cited by 16Related articlesAll 5 versions
  Airplane Application of DDT Larvicides.
  CC Deonier, RW Burrell - Journal of Economic Entomology, 1945 - cabdirect.org
  The application of DDT as a dust from aircraft presents several technical difficulties, and is not
  a certain means of killing mosquito larvae. The application of solutions, or emulsions, by this
  means, however, is a very promising method of mosquito control. Less weight of material need …
  Cited by 11Related articlesAll 3 versions
  Inhibition of the catalyzed thermal decomposition of DDT.
  FA Gunther, LR Tow - Science (Washington), 1946 - cabdirect.org
  The presence of iron catalyses the decomposition (dehydrohalogenation) of DDT at high
  temperatures, and this may be responsible for much of the loss of active DDT from thermally
  generated smokes, etc., and possibly also from residual deposits exposed to weathering. Two …
  Cited by 12Related articlesAll 8 versions
  Toxicity of Dichloro-Diphenyl-Trichlorethane (DDT) to Goldfish and
  Frogs.
  MM Ellis, BA Westfall, MD Ellis - Science (Washington), 1944 - cabdirect.org
  Goldfish and frogs are more susceptible to DDT than rats, cats and rabbits. Single doses of
  63-200 mgm. per kgm. were lethal when dissolved in olive oil and incorporated in food pellets
  which were swallowed by gold fish weighing 6-10 gm. In this range the mortality was 55 per cent …
  Cited by 25Related articlesAll 6 versions
  Contact Dermatitis due to DDT. Report of a Case.
  ML Niedelman - Occupational medicine, 1946 - cabdirect.org
  A case of contact dermatitis due to DDT is presented. It is presumed that the kerosene was not
  the primary contactant. Physicians should be on the alert for this type of dermatitis.
  Cited by 13Related articlesAll 3 versions
  An increase in the duration of the life cycle of DDT-resistant strains
  of the house fly.
  D Pimentel, JE Dewey, HH Schwardt - Journal of Economic …, 1951 - cabdirect.org




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 303
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20       PageID.16323 Page 299 of
                                                    705




  Few careful observations of the length of life cycle of DDT-resistant and susceptible flies have
  been made. The length of life cycle of 5 strains of houseflies, one susceptible, one highly
  DDT-resistant, and 3 with intermediate resistance were compared in the laboratory. The egg …
  Cited by 52Related articlesAll 3 versions
  The toxic effects of prolonged ingestion of DDT on dogs with special
  reference to lesions in the brain.
  W Haymaker, AM Ginzler, RL Ferguson - American Journal of …, 1946 - cabdirect.org
  From clinical observations as well as physiologic and electroencephalographic data, it appears
  that the cerebellum is the chief portion of the nervous system on which DDT acts. The same would
  seem to hold pathologically, inasmuch as degenerative changes in DDT-intoxicated …
  Cited by 59Related articlesAll 3 versions
  A Comparison of DDT-resistant and non-resistant House Flies.
  RB March, LL Lewallen - Journal of Economic Entomology, 1950 - cabdirect.org
  Wiesmann reported morphological and physiological differences between a DDT-resistant strain
  of house-flies [Musca domestica L.] from Sweden and a non-resistant strain from Switzerland
  [RAE, B 37 217]. A study was therefore undertaken to determine whether similar differences …
  Cited by 28Related articlesAll 2 versions
  The toxicity of DDT to certain forms of aquatic life.
  PM Eide, CC Deonier, RW Burrell - Journal of Economic …, 1945 - cabdirect.org
  The following is the authors' summary. DDT in concentrations greater than 0.1 part per million
  was found to be toxic to goldfish in laboratory testo. In field tests, surface applications of DDT
  as a dust and in oils were not harmful to fish in dosages used for mosquito control. Other cold …
  Cited by 20Related articlesAll 3 versions
  Mode of Action of Pesticides, Absorption and Excretion, Distribution,
  and Metabolism of Carbon-14-Labeled DDT by the American
  Cockroach
  WE Robbins, PA Dahm - Journal of Agricultural and Food …, 1955 - ACS Publications
  … and Metabolism of Carbon-14-Labeled DDT by the American Cockroach WILLIAM E. ROBBINS1
  and PAUL A. DAHM2 Department of Entomology, Kansas State College,Manhattan, Kan.
  Radioactive DDT and DDE, topically applied to American cockroaches, are …
  Cited by 5Related articles




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 304
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16324 Page 300 of
                                         705




 Select item 18138208      1.
 The DDT content of milk from a cow sprayed with DDT.
 CARTER RH, MANN HD.
 J Econ Entomol. 1949 Aug;42(4):708. No abstract available.
 PMID:

           18138208
 Similar articles

 Select item 18129491      2.
 DDT content of milk from cows fed pea vine silage
 containing DDT residues.
 CARTER RH, HUBANKS PE, et al.
 J Econ Entomol. 1949 Feb;42(1):119-22. No abstract available.
 PMID:

           18129491
 Similar articles

 Select item 21007650      3.
 Transmission of the toxicity of DDT through the milk of white rats
 and goats.
 TELFORD HS, GUTHRIE JE.
 Science. 1945 Dec 21;102(2660):647. No abstract available.
 PMID:

           21007650
 Similar articles

 Select item 17788252      4.
 TRANSMISSION OF THE TOXICITY OF DDT THROUGH
 THE MILK OF WHITE RATS AND GOATS.
 Telford HS, Guthrie JE.
 Science. 1945 Dec 21;102(2660):647. No abstract available.
 PMID:

          17788252




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 305
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16325 Page 301 of
                                         705




   Similar articles

   Select item 17844226      5.
   ACCUMULATION OF DDT IN THE BODY FAT AND ITS
   APPEARANCE IN THE MILK OF DOGS.
   Woodard G, Ofner RR, Montgomery CM.
   Science. 1945 Aug 17;102(2642):177-8. No abstract available.
   PMID:

             17844226
   Similar articles




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 306
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16326 Page 302 of
                                                     705




 Risks to man and animals from the use of 2,2-bis (p-chlorphenyl), l,l,l,-trichlorethane (DDT) with a note
 on the toxicology of y-benzene hexachloride (666, gammexane). CAMERON GR. Br Med Bull.
 1945;3(9-10):233-5.

 Use of DDT in the field. WHITE HR, GRAFFEO NL. Hosp Corps Q. 1945;18(12):37-9. DDT; toxicity
 and indications. [No authors listed] J Am Vet Med Assoc. 1945;107:405.

 The application of the Xanthydrol-KOH-pyridine method to the determination of 2,2, bis (p-
 chlorophenyl) 1,1,1 trichlorethane (DDT) in water. CASTILLO JC, STIFF HA Jr. Mil Surg.
 1945;97:500-2.

 Operational planning for the malaria control in war areas DDTresidual house spraying program.
 HENDERSON JM. Proc Annu Meet N J Mosqu Exterm Assoc. 1945;32:75-81.

 The development of DDT as a mosquito control agent. STAGE HH. Proc Annu Meet N J Mosqu Exterm
 Assoc. 1945;32:62-74.

 Experiments using DDT for the control of resting adults of Anopheles quadrimaculatus Say. HANSENS
 EJ. Proc Annu Meet N J Mosqu Exterm Assoc. 1945;32:57-61.

 Progress in the development of DDT mosquito larvicides. GINSBURG JM. Proc Annu Meet N J Mosqu
 Exterm Assoc. 1945;32:45-57.



 Ensektisit maddeler arasinda D.D.T. ve gülhanede istihsal ettigimiz D.D.T. üzerinde tecrübeler. [DDT].
 ZEKI FAIK URAL, BERKSAN NA. Savasta Erbaslar. 1945;74(45):52-60. Undetermined Language.

 TOXICITY OF DICHLORO-DIPHENYL-TRICHLORETHANE (DDT) TO GOLDFISH AND FROGS.
 Ellis MM, Westfall BA, Ellis MD. Science. 1944 Nov 24;100(2604):477. No abstract available.

 Fly Sprays and Repellents: Part II. DDT. Cameron TW. Can J Comp Med Vet Sci. 1944 Sep;8(9):254-8.
 No DDT. [No authors listed] Am J Public Health Nations Health. 1944 Apr;34(4):385.

 Free PMC Article Similar articles

 ACCUMULATION OF DDT IN THE BODY FAT AND ITS APPEARANCE IN THE MILK OF
 DOGS. Woodard G, Ofner RR, Montgomery CM. Science. 1945 Aug 17;102(2642):177-8. No abstract

 available. PMID: 17844226 Similar articles Select item 17802434         13009.




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 307
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16327 Page 303 of
                                                     705




 USE OF A DOUBLE-NOZZLED SPRAY APPARATUS FOR THE APPLICATION OF DDT OR
 OILS. Starr DF. Science. 1945 Aug 10;102(2641):156-7. No abstract available. PMID: 17802434

 Similar articles Select item 21004432     13010.

 The isolation of di (p-chlorophenyl) acetic acid (DDA) from the urine of rabbits poisoned with 2,2 bis (p-
 chlorophenyl) 1,1,1 trichloroethane (DDT). STOHLMAN EF, SMITH MI. J Pharmacol Exp Ther. 1945
 Aug;84:375-9.

 THE EFFECTS OF DDT AND OF SODIUM MONOFLUORACETATE UPON PHYSARELLA
 OBLONGA MORGAN. Abbott CE. Science. 1945 Jul 20;102(2638):71. No abstract available.
 PMID: 17821287

 DDT in Forest Preservation. [No authors listed] Can Med Assoc J. 1945 Jul;53(1):71-2. Free PMC

 Article Similar articles Select item 20284615      13013. D. D. T. ROWAN CP. Health Bull (Melb).
 1945 Jul-Dec;(83-84):2225-8. No abstract available. PMID: 20284615 Similar articles Select item

 17799000      13014.

 CRYSTAL STRUCTURE OF DDT [2,2-bis (p-CHLOROPHENYL) 1,1,1,-TRICHLOROETHANE].
 Clark GL, Cagle FW Jr. Science. 1945 May 4;101(2627):465-6.

 INSECTICIDAL ACTIVITY OF SOME ALKOXY ANALOGS OF DDT. Prill EA, Hartzell A, Arthur
 JM. Science. 1945 May 4;101(2627):464-5. No abstract available. PMID:

 The use of the new insecticide DDT in relation to the problems of tropical medicine. BUXTON PA.
 Trans R Soc Trop Med Hyg. 1945 May;38(5):367-400.

 A COLORIMETRIC METHOD FOR THE MICRO-DETERMINATION OF 2,2, BIS(P-
 CHLOROPHENYL) 1,1,1 TRICHLORETHANE (DDT). Stiff HA Jr, Castillo JC. Science. 1945 Apr

 27;101(2626):440-3. PMID: 17808048 Similar articles Select item 17808043           13018.

 CALCIUM IN PREVENTION AND TREATMENT OF EXPERIMENTAL DDT POISONING. Vaz Z,
 Pereira RS, Malheiro DM. Science. 1945 Apr 27;101(2626):434-6. No abstract available.

 PMID: 17808043 Similar articles Select item 18016153         13019.

 Insect Problems in World War II with Special References to the Insecticide DDT. Bishopp FC. Am J
 Public Health Nations Health. 1945 Apr;35(4):373-8. No abstract available. PMID: 18016153




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 308
Case 2:15-cv-00201-SMJ          ECF No. 382-1        filed 01/28/20       PageID.16328 Page 304 of
                                                   705




Free PMC Article Similar articles Some derivatives of 1:1:1-trichloro-2: 2-di (4-chlorophenyl) ethane
(DDT). BACKBERG OG, MARIAS JL. J Chem Soc. 1945 Nov:803-5. No abstract available.

PMID: 21008354 Similar articles Select item 21010487        12982.

DDT insecticide. BEARD RR. Stanford Med Bull. 1945 Nov;3:193. No abstract available.

PMID: 21010487 Similar articles Select item 17730625        12983.

THE COMPARATIVE ANTIFOULING EFFICACY OF DDT. Seagren GW, Smith MH, Young GH.
Science. 1945 Oct 26;102(2652):425-6. No abstract available. PMID: 17730625 Similar articles Select

item 21026487      12984.

CONSULTA SOBRE el D.D.T. y sus posibles efectos tóxicos en el organismo humano. [No authors
listed] Actual Med Peru. 1945 Oct;11:143. Undetermined Language. No abstract available.

PMID: 21026487 Similar articles Select item 21065591        12985.

DDT for control of the onion thrips. CHAPMAN AJ, FIFE LC, McGARR RL. J Econ Entomol. 1945

Oct;38:608. No abstract available. PMID: 21065591 Similar articles Select item 21065590         12986.

DDT and lead arsenate compared for control of the pecan nut casebearer. NICKELS CB, PIERCE WC. J
Econ Entomol. 1945 Oct;38:607. No abstract available. PMID: 21065590 Similar articles Select item

21008246      12987.

DDT-like effects from injection of other compounds into roaches. MUNSON SC, YEAGER JF. J Econ
Entomol. 1945 Oct;38:618. No abstract available. PMID: 21008246 Similar articles Select item

21008244      12988.

DDT for the tent caterpillar. MANTER JA. J Econ Entomol. 1945 Oct;38:615. No abstract available.

PMID: 21008244 Similar articles Select item 21008242        12989.

DDT for the control of goat lice. PARISH HE, RUDE CS. J Econ Entomol. 1945 Oct;38:612. No abstract

available. PMID: 21008242 Similar articles Select item 21008239       12990.

DDT and control of honeybees. KULASH WM. J Econ Entomol. 1945 Oct;38:609. No abstract available.

PMID: 21008239 Similar articles Select item 21008238        12991.




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 309
Case 2:15-cv-00201-SMJ             ECF No. 382-1     filed 01/28/20      PageID.16329 Page 305 of
                                                   705




 DDT residual spray tests in Panama. LINDQUIST AW, McDUFFIE WC. J Econ Entomol. 1945

 Oct;38:608. No abstract available. PMID: 21008238 Similar articles Select item 21008236       12992.

 DDT and bedbugs in chicken houses. KULASH WM, MAXWELL JM. J Econ Entomol. 1945

 Oct;38:606. No abstract available. PMID: 21008236 Similar articles Select item 21008232       12993.

 DDT for control of the grape bud beetle. EBERLING W. J Econ Entomol. 1945 Oct;38:600. No abstract

 available. PMID: 21008232 Similar articles Select item 21008225     12994.

 DDT and other insecticides to control the Saratoga spittle insect on jack pine. ANDERSON RF. J Econ
 Entomol. 1945 Oct;38:564-6. No abstract available. PMID: 21008225 Similar articles Select item

 21008224      12995.

 DDT and rotenone used in oil to control the California red scale. EBELING W. J Econ Entomol. 1945

 Oct;38:556-63. No abstract available. PMID: 21008224 Similar articles Select item 21008223
 12996.

 DDT to control ticks on vegetation. SMITH CN, GOUCK HK. J Econ Entomol. 1945 Oct;38:553-5. No

 abstract available. PMID: 21008223 Similar articles Select item 21008222     12997.

 DDT surface sprays for control of stablefly breeding in shore deposits of marine grass. BLAKESLEE
 EB. J Econ Entomol. 1945 Oct;38:548-52. No abstract available. PMID: 21008222 Similar articles

 Select item 21008221     12998.

 DDT-oil sprays applied from an airplane to control Anopheles and Mansonia mosquitoes. LINDQUIST
 AW, McDUFFIE WC. J Econ Entomol. 1945 Oct;38:545-8. No abstract available. PMID: 21008221

 Similar articles Select item 21008220   12999.

 DDT dispersed from airplanes for control of adult mosquitoes. LINDQUIST AW, MADDEN AH, et al. J
 Econ Entomol. 1945 Oct;38:541-4. No abstract available. PMID: 21008220 Similar articles Select item

 21008219      13000.

 DDT as a culicine larvicide. EIDE PM, DEONIER CC, BURRELL RW. J Econ Entomol. 1945
 Oct;38:537-41. No abstract available. PMID: 21008219 Similar articles




                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 310
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20       PageID.16330 Page 306 of
                                                    705




 Dehydrochlorination of 1-trichloro-2-o-chlorophenyl-2-p-chlorophenylethans (o, p-DDT isomer).
 CRISTOL SJ, HALLER HL. J Am Chem Soc. 1945 Dec;67:2222. No abstract available.

 PMID: 21005692 Similar articles Select item 21015641        12962.

 Factors affecting the larvicidal action of DDT on Culex quinquefasciatus. HURLBUT HS, BOHART
 RM. J Econ Entomol. 1945 Dec;38:725. No abstract available. PMID: 21015641 Similar articles Select

 item 21015635     12963.

 DDT as a chicken louse control. TELFORD HS. J Econ Entomol. 1945 Dec;38:700-3. No abstract

 available. PMID: 21015635 Similar articles Select item 21015634       12964.

 DDT as a larvicide against Simulium. FAIRCHILD GB, BARREDA EA. J Econ Entomol. 1945

 Dec;38:694-9. No abstract available. PMID: 21015634 Similar articles Select item 21015633         12965.

 Dispersion of DDT sprays from fast combat aircraft. JONES HA, LINDQUIST AW, et al. J Econ
 Entomol. 1945 Dec;38:691-3. No abstract available. PMID: 21015633 Similar articles Select item

 21015632     12966.

 DDT penetration prevented by adding aluminum stearate to DDT-kerosene solutions. EBELING W. J
 Econ Entomol. 1945 Dec;38:689-91. No abstract available. PMID: 21015632 Similar articles Select item

 21015631     12967. Airplane spraying of rice fields with DDT to kill mosquito larvae. WISECUP CB,
 BROTHERS WC, EIDE PM. J Econ Entomol. 1945 Dec;38:686-8. No abstract available.

 PMID: 21015631 Similar articles Select item 21010746        12968.

 Determination of DDT (2,2-bis (p-chlorophenyl) 1,1,1-trichloroethane) and its metabolite in biological
 materials by use of the Schechter-Haller method. OFNER RR, CALVERY HO. J Pharmacol Exp Ther.

 1945 Dec;85:363-70. No abstract available. PMID: 21010746 Similar articles Select item 21010798
 12969.

 The use of D.D.T. STOCK PG, WILSON MU, BUSVINE JR. Mon Bull Minist Health Emerg Public
 Health Lab Serv. 1945 Dec;4:238-42. No abstract available. PMID: 21010798 Similar articles Select

 item 21013349     12970.

 DDT treatment of mange (scabies) in rabbits. [No authors listed] North Am Vet. 1945 Dec;26:725. No

 abstract available. PMID: 21013349 Similar articles Select item 21014199       12971.




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 311
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20       PageID.16331 Page 307 of
                                                    705




 Beobachtungen über die Wirkung des DDT Geigy (Dichlordiphenyltrichlormethylmethan) auf
 Vogelmilben und Federlinge. SCHMID G. Schweiz Arch Tierheilkd. 1945 Dec;87:524-6. Undetermined

 Language. No abstract available. PMID: 21014199 Similar articles Select item 17730025          12972.

 THE TOXICITY OF DDT TO DAPHNIA. Anderson BG. Science. 1945 Nov 23;102(2656):539. No

 abstract available. PMID: 17730025 Similar articles Select item 21008616        12973. Ueber die
 Nebenprodukte des technischen DDT. GATZI K, STAMMBACH W. Experientia. 1945 Nov 15;1:276.
 Undetermined Language. No abstract available. PMID: 21008616 Similar articles Select item 21003837

     12974.

 ADVANCES in disinfestation; DDT. [No authors listed] Lancet. 1945 Nov 10;2(6378):609. No abstract

 available. PMID: 21003837 Similar articles Select item 17831481        12975.

 EFFECT OF DDT, SULPHUR AND LETHANE DUSTS ON GERMINATION OF SUGARBEET
 AND ONION POLLENS. Artschwager E. Science. 1945 Nov 9;102(2654):482. No abstract available.

 PMID: 17831481 Similar articles Select item 18016260         12976.

  Control of Typhus Fever in Mexican Villages and Rural Populations Through the Use of DDT. Ortiz-
 Mariotte C, Malo-Juvera F, Payne GC. Am J Public Health Nations Health. 1945 Nov;35(11):1191-5. No

 abstract available. PMID: 18016260 Free PMC Article Similar articles Select item 20982025
 12977.

  Traitement de la gale par le diphényl dichloro-trichloroethane (D.D.T.) en dissolution dans un solvant
 organique. DEGOS R, GARNIER G. Ann Dermatol Syphiligr (Paris). 1945 Nov-Dec;5:322.
 Undetermined Language. No abstract available. PMID: 20982025 Similar articles Select item 21003327

     12978.

  The use of DDT as a mosquito larvicide on still waters. RIBBANDS CR. Bull Entomol Res. 1945

 Nov;36:315-30. No abstract available. PMID: 21003327 Similar articles Select item 21003325
 12979.

 The residual toxicity of DDT to bed-bugs. BARNES S. Bull Entomol Res. 1945 Nov;36:273-82. No

 abstract available. PMID: 21003325 Similar articles Select item 19312450        12980.




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 312
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20       PageID.16332 Page 308 of
                                                   705




 The Medical and Public Health Importance of the Insecticide DDT. Bishopp FC. Bull N Y Acad Med.
 1945 Nov;21(11):561-80. No abstract available. PMID: 19312450 Free PMC Article Similar articles

 use of DDT as an insecticide. WEBSTER MH. J R Sanit Inst. 1946 Jan;66:25-35. No abstract available.

 PMID: 21011586 Similar articles Select item 21010137        12942.

 The toxicity and potential dangers of DDT to humans and warm-blooded animals. NEAL PA, VON
 OETTINGEN WF. Med Ann Dist Columbia. 1946 Jan;15:15-9. No abstract available. PMID: 21010137

 Similar articles Select item 21009752    12943.

  How to use DDT. WEED A. Mod Hosp. 1946 Jan;66:120-2. No abstract available. PMID: 21009752

 Similar articles Select item 20986230    12944.

 NOWY srodek owadobójczy D.D.T. [No authors listed] Pol Tyg Lek (Wars). 1946;1(4):129.
 Undetermined Language. No abstract available. PMID: 20986230 Similar articles Select item 20986684

     12945.

 Aerosol toxicity; effect of the nonvolatile content of a DDTaerosol on mortality of houseflies. FALES
 JH, McGOVRAN ER, GOODHUE LD. Soap Sanit Chem. 1946;22(6):157. No abstract available.

 PMID: 20986684 Similar articles Select item 20994857        12946.

  Chemical evaluation of technical DDT by dehydrochlorination. SOLOWAY SB, SCHECTER MS,
 JONES HA. Soap Sanit Chem Blue Book Cat Ed. 1946;(18):215-8. No abstract available.

 PMID: 20994857 Similar articles Select item 20260208        12947.

  Beiträge zur Kenntnis der Wirkungsweise des 4,4'-Dichlordiphenyl-trichlormethyl-methans beim
 Warmblüter. EMMEL L, KRUPE M. Z Naturforsch B. 1946;1B:691-5. Undetermined Language. No

 abstract available. PMID: 20260208 Similar articles Select item 21014203      12948.

  Spraying trials with D.D.T. and 666 against the sheep blowfly. HARBOUR HE, WATT JA. Vet Rec.

 1945 Dec 29;57:685. No abstract available. PMID: 21014203 Similar articles Select item 21007633
 12949.

  Efficacy of D.D.T. in soap. CAMPBELL GA, HYMAS FC, WEST TF. Nature. 1945 Dec 22;156:749.

 No abstract available. PMID: 21007633 Similar articles Select item 21007651       12950.




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 313
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20       PageID.16333 Page 309 of
                                                    705




  A fog or aerosol applicator for DDT. VORHIES CT, WEHRLE LP. Science. 1945 Dec

 21;102(2660):648. No abstract available. PMID: 21007651 Similar articles Select item 21007650
 12951.

  Transmission of the toxicity of DDT through the milk of white rats and goats. TELFORD HS,
 GUTHRIE JE. Science. 1945 Dec 21;102(2660):647. No abstract available. PMID: 21007650 Similar

 articles Select item 17788255     12952.

 A "FOG" OR AEROSOL APPLICATOR FOR DDT. Vorhies CT, Wehrle LP. Science. 1945 Dec

 21;102(2660):648. No abstract available. PMID: 17788255 Similar articles Select item 17788252
 12953.

 TRANSMISSION OF THE TOXICITY OF DDT THROUGH THE MILK OF WHITE RATS AND
 GOATS. Telford HS, Guthrie JE. Science. 1945 Dec 21;102(2660):647. No abstract available.

 PMID: 17788252 Similar articles Select item 21007170        12954.

  A fatal case of D.D.T. poisoning in a child, with an account of two accidental deaths in dogs. HILL KR,
 ROBINSON G. Br Med J. 1945 Dec 15;2:845-7. No abstract available. PMID: 21007170 Similar

 articles Select item 21007169     12955.

  Toxic effects of 2,2-bis (p-chlorphenyl) l,l,l-trichlorethane (D.D.T.) in man. CASE RA. Br Med J. 1945

 Dec 15;2:842-5. No abstract available. PMID: 21007169 Similar articles Select item 21021187
 12956.

  Expériences de protection des animaux domestiques contre la piqûre des tiques par la poudre insecticide
 D.D.T. SERGENT E, DONATIEN A, PARROT L. Arch Inst Pasteur Alger. 1945 Dec;23:249-69.
 Undetermined Language. No abstract available. PMID: 21021187 Similar articles Select item 21065364

     12957.

 INFLUENCE OF natural waters on the effectiveness of DDTas a mosquito larvicide. [No authors listed]
 Bull U S Army Med Dep. 1945 Dec;4:633. No abstract available. PMID: 21065364 Similar articles

 Select item 21004175     12958.

 USE of DDT in plague control at Casablanca. [No authors listed] Bull U S Army Med Dep. 1945

 Dec;4:633. No abstract available. PMID: 21004175 Similar articles Select item 21010551         12959.




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 314
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20       PageID.16334 Page 310 of
                                                   705




 D.D.T. and cattle ticks. SONI BN. Curr Sci. 1945 Dec;14:334. No abstract available. PMID: 21010551

 Similar articles Select item 21010541   12960.

 Some analogues of D.D.T. SHAH GD, KSHATRIYA KC, et al. Curr Sci. 1945 Dec;14:321. No abstract
 available. PMID: 21010541

 Similar articles ecent advances in disinfestation; D.D.T. in social welfare work. BURN JL. Nurs Mirror
 Midwives J. 1946 Jan 26;82:275. No abstract available. PMID: 21014011 Similar articles Select item

 21012336      12922.

 Recent advances in disinfestation; D.D.T. in war and peace. GEE AC. Nurs Mirror Midwives J. 1946 Jan

 19;82:253. No abstract available. PMID: 21012336 Similar articles Select item 21065576        12923.

 Some x-ray cristallographic data on DDT. FANKUCHEN L, SCHNEIDER M, SINGER J. Science. 1946

 Jan 4;103(2662):25. No abstract available. PMID: 21065576 Similar articles Select item 21007656
 12924.

 TDE, 1,1-dichloro 2,2-bis (p-chlorophenyl) ethane, as an anopheline larvicide. DEONIER CC, JONES
 HA. Science. 1946 Jan 4;103(2662):13. No abstract available. PMID: 21007656 Similar articles Select

 item 17742673      12925.

 Some X-Ray Crystallographic Data on DDT. Fankuchen I, Schneider M, Singer J. Science. 1946 Jan

 4;103(2662):25. No abstract available. PMID: 17742673 Similar articles Select item 21018873
 12926.

 Malaria e DDT. VARGAS A, FARIA S. An Paul Med Cir. 1946 Jan;51:5-19. Undetermined Language.

 No abstract available. PMID: 21018873 Similar articles Select item 21007556       12927.

 FLY control with DDT. [No authors listed] Bull U S Army Med Dep. 1946 Jan;5:22. No abstract

 available. PMID: 21007556 Similar articles Select item 21018670       12928.

 Value of DDT for the control of the northern feather mite. POVAR ML. Cornell Vet. 1946 Jan;36:91. No

 abstract available. PMID: 21018670 Free Article Similar articles Select item 21066768        12929.




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 315
Case 2:15-cv-00201-SMJ             ECF No. 382-1       filed 01/28/20      PageID.16335 Page 311 of
                                                     705




Effect of chronic intoxication of rats with DDT on lipids and other constituents of liver. SARETT HP,
JANDORF BJ. Fed Proc. 1946;5(1 Pt 2):151. No abstract available. PMID: 21066768 Similar articles

Select item 21066529      12930.

The mode of action of DDT. WELSH JH, GORDON HT. Fed Proc. 1946;5(1 Pt 2):112. No abstract

available. PMID: 21066529 Similar articles Select item 21066415         12931.

 The sensitization of the myocardium to sympathetic stimulation during acute DDT intoxication in
animals. PHILIPS FS, GILMAN A, CRESCITELLI F. Fed Proc. 1946;5(1 Pt 2):80. No abstract available.

PMID: 21066415 Similar articles Select item 21066382         12932.

 Studies on the chromic toxicity of DDT in the dog. McNAMARA BP, BING RJ, HOPKINS F. Fed Proc.

1946;5(1 Pt 2):67. No abstract available. PMID: 21066382 Similar articles Select item 21064522
12933.

 Accumulation of DDT in the fat of rats in relation to dietary level and length of feeding. WOODARD G,
OFNER RR. Fed Proc. 1946;5(1 Pt 2):215. No abstract available. PMID: 21064522 Similar articles

Select item 21064448      12934.

 The pharmacologic action and metabolism of a series of compounds chemically related to DDT. SMITH
MI, BAUER H, et al. Fed Proc. 1946;5(1 Pt 2):203. No abstract available. PMID: 21064448 Similar

articles Select item 20983219      12935.

 The relation between the chemical structure of DDT and its toxicity with oral administration to mice.
VAN OETTINGEN WF, SHARPLESS NE. Fed Proc. 1946;5(1 Pt 2):210. No abstract available.

PMID: 20983219 Similar articles Select item 20343021         12936.

 The toxicity of DDT to Chinese rose beetle. HOLDAWAY FG, NISHIDA T. Hawaii Acad Sci Honol.

1946;21:7. No abstract available. PMID: 20343021 Similar articles Select item 21008335         12937.

Stability of DDT and related compounds. FLECK EE, HALLER HL. J Am Chem Soc. 1946 Jan;68:143.

No abstract available. PMID: 21008335 Similar articles Select item 21008333         12938.

 Bromine analogs of DDT. CRISTOL SJ, HALLER HL. J Am Chem Soc. 1946 Jan;68:140. No abstract

available. PMID: 21008333 Similar articles Select item 20242819         12939.




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 316
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16336 Page 312 of
                                                     705




 The insecticide D.D.T. ZEIN-el-DINE K. J Egypt Med Assoc. 1946 Jan-Feb;29(1-2):38-54. No abstract

 available. PMID: 20242819 Similar articles Select item 21027942         12940.

 D.D.T. in public health. McCARTHY DF. J Med Assoc Eire. 1946;18(107):66-9. No abstract available.
 PMID: 21027942

 Similar articles he control of sheep blowflies by D. D. T. dips. CRAGG JB. Ann Appl Biol. 1946

 Feb;33(1):127-9. No abstract available. PMID: 20997950 Similar articles Select item 20997949
 12902.

 The control of flies in farm buildings by D. D. T. STEER W, COGHILL KJ. Ann Appl Biol. 1946

 Feb;33(1):126. No abstract available. PMID: 20997949 Similar articles Select item 20997948
 12903.

 Experiments with D.D.T. smokes. COHEN M. Ann Appl Biol. 1946 Feb;33(1):125. No abstract

 available. PMID: 20997948 Similar articles Select item 20997947         12904.

 Apple blossom weevil and its control by D. D. T. DICKER GH. Ann Appl Biol. 1946 Feb;33(1):124. No

 abstract available. PMID: 20997947 Similar articles Select item 21015620         12905.

 The influence of certain biological factors on the resistance of bed-bugs (Cimex lectularius, L.) to DDT.
 BARNES S. Bull Entomol Res. 1946 Feb;36:419-22. No abstract available. PMID: 21015620 Similar

 articles Select item 21019063     12906.

 Breve reseña sobre el D.D.T. GARCIA HIDALGO R. Gac Med Occidente. 1946 Feb;8:1645.
 Undetermined Language. No abstract available. PMID: 21019063 Similar articles Select item 21026779

     12907.

 USE of DDT and 666 as insecticides against grain pests; DDT and 666 as sterilisants of floor debris in
 grain storage sheds. [No authors listed] J Counc Sci Ind Res. 1946 Feb;4:495-9. No abstract available.

 PMID: 21026779 Similar articles Select item 21026778         12908.

 USE of DDT and 666 as insecticides against grain pests; the persistence of toxicity of DDT and 666
 applied in wall washes. [No authors listed] J Counc Sci Ind Res. 1946 Feb;4:493-5. No abstract available.

 PMID: 21026778 Similar articles Select item 21024823         12909.




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 317
Case 2:15-cv-00201-SMJ           ECF No. 382-1         filed 01/28/20       PageID.16337 Page 313 of
                                                     705




 DDT to control the winter horse tick. PARISH HE, RUDE CS. J Econ Entomol. 1946 Feb;39:92. No

 abstract available. PMID: 21024823 Similar articles Select item 21024822        12910.

 DDT and hornfly populations. PEAIRS LM. J Econ Entomol. 1946 Feb;39:91. No abstract available.

 PMID: 21024822 Similar articles Select item 21024819         12911.

 DDT for the control of the horn fly in Kansas. LAAKE EW. J Econ Entomol. 1946 Feb;39:65-8. No

 abstract available. PMID: 21024819 Similar articles Select item 21024818        12912.

 DDT to control hornflies and Gulf Coast ticks on range cattle in Florida. MATTHYSSE JG. J Econ
 Entomol. 1946 Feb;39:62-5. No abstract available. PMID: 21024818 Similar articles Select item

 21024817      12913.

 DDT to control household and stored grain insects. DAVIS JJ. J Econ Entomol. 1946 Feb;39:59-61. No

 abstract available. PMID: 21024817 Similar articles Select item 21024816        12914.

 DDT residual-type sprays as affected by light. LINDQUIST AW, JONES HA, MADDEN AH. J Econ
 Entomol. 1946 Feb;39:55-9. No abstract available. PMID: 21024816 Similar articles Select item

 21024815      12915.

 DDT emulsion applied to rice-field water to control mosquitoes. WISECUP CB, BROTHERS WC, et al.
 J Econ Entomol. 1946 Feb;39:52-5. No abstract available. PMID: 21024815 Similar articles Select item

 21024814      12916.

 DDT and its effect on fish and wildlife. COTTAM C, HIGGINS E. J Econ Entomol. 1946 Feb;39:44-52.

 No abstract available. PMID: 21024814 Similar articles Select item 21024813         12917.

 DDT to control bugs that cause deformed peaches. SNAPP OI. J Econ Entomol. 1946 Feb;39:41-3. No

 abstract available. PMID: 21024813 Similar articles Select item 21019801        12918.

 Insect control in standing barracks; a report on the use of D.D.T. in Jamaica, February to October, 1945.
 DeMONT HG. J R Army Med Corps. 1946 Feb;86:47-54. No abstract available. PMID: 21019801

 Similar articles Select item 21016516    12919.

 The Naples typhus epidemic: the use of D.D.T. CHALKE HD. Proc R Soc Med. 1946 Feb;39:165-8. No

 abstract available. PMID: 21016516 Similar articles Select item 21023281        12920.




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 318
Case 2:15-cv-00201-SMJ           ECF No. 382-1         filed 01/28/20      PageID.16338 Page 314 of
                                                     705




 SUGERENCIAS con respecto al uso del DDT por los civiles. [No authors listed] Rev Quim Farm. 1946
 Feb;3(37):2-8. Undetermined Language. No abstract available. PMID: 21023281

 Similar articles e of DDT to control sarcoptic mange. MOORE EN. J Am Vet Med Assoc. 1946

 Mar;108:162. No abstract available. PMID: 21014214 Similar articles Select item 20988194          12882.

 Preliminary laboratory experiments with DDT and 666 as locusticides. Du PLESSIS C, SMIT C. J
 Entomol Soc South Afr. 1946 Mar;9:82-8. No abstract available. PMID: 20988194 Similar articles

 Select item 20988190     12883.

 Gammexane and DDT in fruit fly baits; a preliminary study. MYBURGH AC. J Entomol Soc South Afr.

 1946 Mar;9:14-9. No abstract available. PMID: 20988190 Similar articles Select item 21020052
 12884.

 Relation of absorbability to the comparative toxicity of DDTfor insects and mammals. TOBIAS JM,
 KOLLROS JJ, SAVIT J. J Pharmacol Exp Ther. 1946 Mar;86:287-93. No abstract available.

 PMID: 21020052 Similar articles Select item 21020042         12885.

 Studies on the pharmacology of DDT (2,2,bis-parachlorphenyl-l,l,l trichloroethane); the sensitization of
 the myocardium to sympathetic stimulation during acute DDTintoxication. PHILIPS FS, GILMAN A,
 CRESCITELLI FN. J Pharmacol Exp Ther. 1946 Mar;86:222-8. No abstract available. PMID: 21020042

 Similar articles Select item 21020041      12886.

 Studies on the phaarmacology of DDT (2,2 bis-(parachlorphenyl)-l,l,l trichloroethane); the acute toxicity
 of DDT following intravenous injection in mammals with observations on the treatment of
 acute DDT poisoning. PHILIPS FS, GILMAN A. J Pharmacol Exp Ther. 1946 Mar;86:213-21. No

 abstract available. PMID: 21020041 Similar articles Select item 21023410       12887.

 The use of DDT residual sprays in native Mexican homes for controlling Anopheles pseudopunctipennis
 mosquitoes. STAGE HH. Mosq News. 1946 Mar;6:38. No abstract available. PMID: 21023410 Similar

 articles Select item 21023407     12888.

 Composition of DDT products. GINSBURG JM. Mosq News. 1946 Mar;6:29-31. No abstract available.

 PMID: 21023407 Similar articles Select item 21023406         12889.




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 319
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20       PageID.16339 Page 315 of
                                                   705




 Effectiveness of DDT as a residual treatment of bed nets. TRAVIS BV. Mosq News. 1946 Mar;6:25. No

 abstract available. PMID: 21023406 Similar articles Select item 21023405       12890.

 Tests on the airplane application of DDT for the control of adult mosquitoes in open, unwooded areas.
 WISECUP CB, BROTHERS WC, EIDE PM. Mosq News. 1946 Mar;6:20-4. No abstract available.

 PMID: 21023405 Similar articles Select item 21023404        12891.

 Quick-breaking fuel-oil emulsions containing DDT. EIDE PM, DEONIER CC, NOTTINGHAM E.
 Mosq News. 1946 Mar;6:17-9. No abstract available. PMID: 21023404 Similar articles Select item

 21023403      12892.

 DDT applied with hand equipment for the control of salt-marsh mosquito larvae. WISECUP CB,
 MINNICH VS, WHITE WC. Mosq News. 1946 Mar;6:14-6. No abstract available. PMID: 21023403

 Similar articles Select item 21023402    12893.

 Mosquitoes and other insects killed by aerial spraying with DDT in Panama. STAGE HH. Mosq News.

 1946 Mar;6:12. No abstract available. PMID: 21023402 Similar articles Select item 21023401
 12894.

 Outdoor control of adult mosquitoes with DDT or pyrethrum applied with ground equipment. MADDEN
 AH, LINDQUIST AW, et al. Mosq News. 1946 Mar;6:7-11. No abstract available. PMID: 21023401

 Similar articles Select item 21023400    12895. Facts and fallacies about DDT. STAGE HH. Mosq
 News. 1946 Mar;6:1-6. No abstract available. PMID: 21023400 Similar articles Select item 21018398

     12896.

 Control of trickling filter flies with DDT. CAROLLO JA. Sewage Work J. 1946 Mar;18:208-11. No

 abstract available. PMID: 21018398 Similar articles Select item 21018397       12897.

 Experiments with DDT in filter fly control. BROTHERS WC. Sewage Work J. 1946 Mar;18:181-207.

 No abstract available. PMID: 21018397 Similar articles Select item 20991701       12898.

 Emulsions and emulsifying agents with special reference to D. D. T. PLANTE EC. Aust J Sci. 1946 Feb

 21-Apr 22;8:111-5. No abstract available. PMID: 20991701 Similar articles Select item 21014571
 12899.




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 320
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16340 Page 316 of
                                                     705




 D.D.T. poisoning. HILL KR. Br Med J. 1946 Feb 16;1:255. No abstract available. PMID: 21014571

Similar articles Select item 18016301       12900.

 Control of Typhus in Italy 1943-1944 by Use of DDT. Wheeler CM. Am J Public Health Nations Health.
1946 Feb;36(2):119-29. No abstract available. PMID: 18016301 Free PMC Article



Similar articles other new insecticides for control of cauliflower worms on Long Island. HUCKETT HC.
J Econ Entomol. 1946 Apr;39:184-8. No abstract available. PMID: 20983166 Similar articles Select

item 20983165       12862.

DDT on peaches; three years field experiments. DRIGGERS BF. J Econ Entomol. 1946 Apr;39:181-3.

No abstract available. PMID: 20983165 Similar articles Select item 20983164          12863.

Chemical methods for analysis of dichloro-diphenyltrichloroethane (DDT). GAINSBURG JM. J Econ
Entomol. 1946 Apr;39:174-7. No abstract available. PMID: 20983164 Similar articles Select item

21027196       12864.

 2,2-bis (p-chlorophenyl)-1,1,1-trichloroethane (DDT) in the tissues, body fluids and excreta of the rabbit
following oral administration. LAUG EP. J Pharmacol Exp Ther. 1946 Apr;86:332-5. No abstract

available. PMID: 21027196 Similar articles Select item 21027195          12865.

 A biological assay method for determing 2,2 bis (p-chlorophenyl)-1,1,1 trichloroethane (DDT). LAUG
EP. J Pharmacol Exp Ther. 1946 Apr;86:324-31. No abstract available. PMID: 21027195 Similar

articles Select item 20982166      12866.

 Contact dermatitis due to DDT; report of a case. NIEDELMAN ML. Occup Med (Chic Ill). 1946

Apr;1:391-5. No abstract available. PMID: 20982166 Similar articles Select item 20251713           12867.



Results of the 1945 Malaria Control in War Areas DDTresidual house spraying program. BRADLEY
GH. Proc Annu Meet N J Mosqu Exterm Assoc. 1946 Apr;33:43-7. No abstract available.

PMID: 20251713 Similar articles Select item 20251712          12868.




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 321
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20       PageID.16341 Page 317 of
                                                    705




 Operation of the Malaria Control in War Areas DDT residual house spraying program. HENDERSON
 JM. Proc Annu Meet N J Mosqu Exterm Assoc. 1946 Apr;33:36-42. No abstract available.

 PMID: 20251712 Similar articles Select item 20251707         12869.

 Experiments with DDT for the control of mosquito adults and larvae in fresh water areas in Morris
 County. VANNOTE RL. Proc Annu Meet N J Mosqu Exterm Assoc. 1946 Apr;33:23. No abstract

 available. PMID: 20251707 Similar articles Select item 20251706        12870.

 Field experiments with DDT on mosquitoes in 1945. GINSBURG JM, HANSENS EJ. Proc Annu Meet
 N J Mosqu Exterm Assoc. 1946 Apr;33:9-23. No abstract available. PMID: 20251706 Similar articles

 Select item 20982945      12871.

 D.D.T. poisoning; a future problem for the practitioner. [No authors listed] Whats New. 1946

 Apr;(102):12. No abstract available. PMID: 20982945 Similar articles Select item 21020105         12872.

 Some physical properties of DDT and certain derivatives. ANDREWS HL, WHITE WC, et al. Public
 Health Rep. 1946 Mar 29;61:450-6. No abstract available. PMID: 21020105 Similar articles Select item

 21025810      12873.

 DDT poisoning in man. MACKERRAS IM, WEST RF. Med J Aust. 1946 Mar 23;1:400. No abstract

 available. PMID: 21025810 Similar articles Select item 21018372        12874.

 The excretion of DDT (2,2-bis-(p-chlorophenyl)-1,1,1-trichloroethane) in man, together with clinical
 observations. NEAL PA, SWEENEY TR, et al. Public Health Rep. 1946 Mar 22;61:403-9. No abstract

 available. PMID: 21018372 Similar articles Select item 21017932        12875.

 Some uses of D.D.T. in agriculture. SHAW H. Nature. 1946 Mar 9;157:285-7. No abstract available.

 PMID: 21017932 Similar articles Select item 21015140         12876.

 The site of action of DDT in the cockroach. ROEDER KD, WEIANT EA. Science. 1946 Mar

 8;103(2671):304-6. No abstract available. PMID: 21015140 Similar articles Select item 17819348
 12877.

 The Site of Action of DDT in the Cockroach. Roeder KD, Weiant EA. Science. 1946 Mar

 8;103(2671):304-6. PMID: 17819348 Similar articles Select item 21066158          12878.




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 322
Case 2:15-cv-00201-SMJ            ECF No. 382-1       filed 01/28/20      PageID.16342 Page 318 of
                                                    705




Acetylcholine and related substances in the cockroach, fly and crayfish and the effect of DDT. TOBIAS
JM, KOLLROSS JJ, SAVIT J. Anat Rec. 1946 Mar;94:375. No abstract available. PMID: 21066158

Similar articles Select item 21020554      12879.

 Studies on loci of action of DDT in the cockroach (Periplaneta americana). TOBIAS JM, KOLLROS JJ.
Anat Rec. 1946 Mar;94:421. No abstract available. PMID: 21020554 Similar articles Select item

21020513      12880.

 Effect of DDT on permeability to water in larval and adult Diptera. BUCK JB, KEISTER ML. Anat Rec.
1946 Mar;94:375. No abstract available. PMID: 21020513

Similar articles T in the treatment of scabies, larva migrans and pediculosis pubis. FRANKS AG, DOBES
WL. Arch Derm Syphilol. 1946 Apr;53:381. No abstract available. PMID: 21026349 Similar articles

Select item 21023418     12842.

Investigation on the locus of action of DDT in flies (Drosophila). BODENSTEIN D. Biol Bull. 1946

Apr;90:148-57. No abstract available. PMID: 21023418 Similar articles Select item 21023414
12843.

Correlation between the possession of a chitinous cuticle and sensitivity to DDT. RICHARDS AG,
CUTKOMP LK. Biol Bull. 1946 Apr;90:97-108. No abstract available. PMID: 21023414 Similar

articles Select item 21027307     12844.

The use of D.D.T. in the Peace River health unit. MURRELL JF. Can J Public Health. 1946 Apr;37:160-

2. No abstract available. PMID: 21027307 Similar articles Select item 21024255       12845.

 The effect of DDT on the stem rust reaction of Khapli wheat. JOHNSON T. Can J Res. 1946

Apr;24(Sect C):23-5. No abstract available. PMID: 21024255 Similar articles Select item 20990764
12846.

 DDT. TAGGART RS. Cornell Vet. 1946 Apr;36:159-69. No abstract available. PMID:

DDT and health in the tropics. WIGGLESWORTH VB. Health Horiz. 1946 Apr;2:26-30. No abstract

available. PMID: 21065244 Similar articles Select item 21020439       12848.

Preliminary tests with DDT for single-treatment eradication of the swine louse, Haematopinus suis.
KEMPER HE, ROBERTS IH. J Am Vet Med Assoc. 1946 Apr;108:252-4.




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 323
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20      PageID.16343 Page 319 of
                                                    705




 Recent advances in airplane spraying of DDT for insect control. SULLIVAN WN. J Aviat Med.
 1946Apr;17:192-200. No abstract available. PMID: 20981912 Similar articles Select item 20983183

     12850.

 DDT for control of a book louse. JENSEN DD, HOLDAWAY FG. J Econ Entomol. 1946 Apr;39:274.

 Two industry problems caused by release of DDT. SMITH CL. J Econ Entomol. 1946 Apr;39:270.

 Compatibility of DDT and fungicides on potatoes. HEUBERGER JW, STEARNS LA. J Econ
 Entomol.1946 Apr;39:267. No abstract available. PMID: 20983180 Similar articles Select item

 20983179      12853.

 The control of mites on apple trees sprayed with DDT. HOUGH WS. J Econ Entomol. 1946 Apr;39:266.

 No abstract available. PMID: 20983179 Similar articles Select item 20983176       12854.

 DDT thermal aerosol fogs to control clothes moths in a wool storage warehouse. COLLINS DL,
 GLASGOW RD. J Econ Entomol. 1946 Apr;39:241-5. No abstract available. PMID: 20983176 Similar

 articles Select item 20983174    12855.

 The thermal aerosol for generator for large scale application of DDT and other insecticides. GLASGOW
 RD, COLLINS DL. J Econ Entomol. 1946 Apr;39:227-35. No abstract available. PMID: 20983174

 Similar articles Select item 20983172     12856.

 DDT preparations for control of the pea aphid. DITMAN LP. J Econ Entomol. 1946 Apr;39:219-22. No

 abstract available. PMID: 20983172 Similar articles Select item 20983170      12857.

 DDT and ryanex to control oriental fruit moth; their effect upon parasite populations. WHEELER EH, La
 PLANTE AA Jr. J Econ Entomol. 1946 Apr;39:211-5. No abstract available. PMID: 20983170 Similar

 articles Select item 20983169    12858.

 DDT for codling moth control in western New York in 1945. HARMAN SW. J Econ Entomol. 1946

 Apr;39:208-10. No abstract available. PMID: 20983169 Similar articles Select item 20983168
 12859.

 DDT to control potato aphids. GYRISKO GG, WENE GP, RAWLINS WA. J Econ Entomol. 1946

 Apr;39:205-8. No abstract available. PMID: 20983168 Similar articles Select item 20983167        12860.




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 324
Case 2:15-cv-00201-SMJ             ECF No. 382-1      filed 01/28/20       PageID.16344 Page 320 of
                                                    705




DDT as a control for the pea aphid. GLASGOW H. J Econ Entomol. 1946 Apr;39:195-9. No abstract
available. PMID: 20983167

Similar articles on clothing impregnated with DDT as an anti-louse measure. MUSGRAVE AJ. Bull
Entomol Res. 1946 May;37:43-56. No abstract available. PMID: 20987001 Similar articles Select item

20982234      12822.

 Studies on the pharmacology of DDT (2,2 bis-para-chlorophenyl-l,l,l,trichloroethane); the chronic
toxicity of DDTin the dog. BING RJ, NcNAMARA B, HOPKINS FH. Bull Johns Hopkins Hosp. 1946

May;78:308-15. No abstract available. PMID: 20982234 Similar articles Select item 21022881
12823.

 JEEP aerosol generator for DDT applications. [No authors listed] Bull U S Army Med Dep. 1946

May;5:514. No abstract available. PMID: 21022881 Similar articles Select item 21022876          12824.
NEW DDT applicators for screens. [No authors listed] Bull U S Army Med Dep. 1946 May;5:502. No

abstract available. PMID: 21022876 Similar articles Select item 20998644        12825.

Studies on the toxicity of DDT for domestic and laboratory animals. KONST H, PLUMMER PJ. Can J
Comp Med Vet Sci. 1946 May;10:128-36. No abstract available. PMID: 20998644 Similar articles

Select item 17648191      12826.

Studies on the Toxity of DDT. Konst H, Plummer PJ. Can J Comp Med Vet Sci. 1946 May;10(5):128-36.

No abstract available. PMID: 17648191 Free PMC Article Similar articles Select item 20983002
12827.

A review of the uses of the insecticide DDT in the control of insect pests affecting humans. BAILLIE JH.
Can J Public Health. 1946 May;37:214-6. No abstract available. PMID: 20983002 Similar articles Select

item 21024862      12828.

Synthesis of some analogues of 1,1-bis-(p-chlorophenyl)-2,2,2-trichloròethane (DDT); three fluorine
analogues. KIRKWOOD S, DACEY JR. Can J Res. 1946 May;24(Sect B):69-72. No abstract available.

PMID: 21024862 Similar articles Select item 21024762         12829.




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 325
Case 2:15-cv-00201-SMJ              ECF No. 382-1       filed 01/28/20        PageID.16345 Page 321 of
                                                      705




 DDT: a review; with special reference to veterinary medicine. KANEGIS LA, ROEPKE MH. J Am Vet
 Med Assoc. 1946 May;108:316-21. No abstract available. PMID: 21024762 Similar articles Select item

 21064796      12830.

 Chemical investigations of the insecticide DDT and its analogues; reactions of DDT and associated
 compounds. FORREST J, STEPHENSON O, WATERS WA. J Chem Soc. 1946 May:333-9. No abstract

 available. PMID: 21064796 Similar articles Select item 20988292           12831.

 Chemical investigations of the insecticide DDT and its analogues; symmetrical analogues.
 STEPHENSON O, WATERS WA. J Chem Soc. 1946 May:339-43. No abstract available.

 PMID: 20988292 Similar articles Select item 20988291           12832.

 Chemical investigations of the insecticide DDT and its analogues. FORREST J, STEPHENSON O,
 WATERS WA. J Chem Soc. 1946 May:333-43. No abstract available. PMID: 20988291 Similar articles

 Select item 20986675      12833.

 2,2-bis (p-chlorophenyl)-1,1,1-trichloroethane (DDT) in the tissues of the rat following oral ingestion for
 periods of six months to two years. LAUG EP, FITZHUGH OG. J Pharmacol Exp Ther. 1946

 May;87:18-23. No abstract available. PMID: 20986675 Similar articles Select item 21025884
 12834.

 INCREASED use of DDT. [No authors listed] N Y State J Med. 1946 May 1;46:985. No abstract

 available. PMID: 21025884 Similar articles Select item 20987576           12835.

 Morphologic effects of DDT on nerve endings, neurosomes, and fiber types in voluntary muscles.
 CAREY EJ, DOWNER EM, et al. Proc Soc Exp Biol Med. 1946 May;62:76-83. No abstract available.

 PMID: 20987576 Similar articles Select item 20987564           12836.

 Measured dose of gamma hexachlorocyclohexane (y 666) required to kill flies and cockroaches, and a
 comparison with DDT. SAVIT J, KOLLROS JJ, TOBIAS JM. Proc Soc Exp Biol Med. 1946 May;62:44-

 8. No abstract available. PMID: 20987564 Similar articles Select item 20987554           12837.

 Distribution of 2,2 (p-chlorophenyl) 1,1,1 trichlorethane (DDT) in tissues of rats after its ingestion.
 LUDEWIG S, CHANUTIN A. Proc Soc Exp Biol Med. 1946 May;62:20. No abstract available.

 PMID: 20987554 Similar articles Select item 21019892           12838.




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 326
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16346 Page 322 of
                                                     705




 New use for DDT. KREBS ET Jr. Science. 1946 Apr 12;103(2676):459. No abstract available.

 PMID: 21019892 Similar articles Select item 17754362         12839.


 PMID: 17754362 Similar articles Select item 21023338         12840.

 Some domestic uses of D.D.T. HAY CP. Med Off. 1946 Apr 6;75:129. No abstract available.
 PMID: 21023338

 Similar articles o control the relapsing fever tick. RANDOLPH NM. J Econ Entomol. 1946 Jun;39:396.

 No abstract available. PMID: 20996721 Similar articles Select item 20996718         12802.

 Normal offspring produced by moribund aphids treated with DDT. SMITH FF. J Econ Entomol. 1946

 Jun;39:383. No abstract available. PMID: 20996718 Similar articles Select item 20996717          12803.

 DDT as a spot treatment for flies. SWEETMAN HL. J Econ Entomol. 1946 Jun;39:380. No abstract

 available. PMID: 20996717 Similar articles Select item 20996714         12804.

 DDT to control insect pests affecting livestock. BRUCE WG, BLAKESLEE EB. J Econ Entomol. 1946

 Jun;39:367-74. No abstract available. PMID: 20996714 Similar articles Select item 20996713
 12805.

 DDT to control insects affecting man. KNIPLING EF. J Econ Entomol. 1946 Jun;39:360-6. No abstract

 available. PMID: 20996713 Similar articles Select item 20996712         12806.

 Effect of short contact with DDT residues on Anopheles gambiae. KARTMAN L, DA SILVEIRA MM. J
 Econ Entomol. 1946 Jun;39:356-9. No abstract available. PMID: 20996712 Similar articles Select item

 20996711      12807.

 DDT for insect control at Army installations in the Fourth Service Command. DEWS SC, MORRILL
 AW Jr. J Econ Entomol. 1946 Jun;39:347-55. No abstract available. PMID: 20996711 Similar articles

 Select item 20282616      12808.

 A preliminary report on some laboratory and field experiments to determine the relative effectiveness of
 pyrethrum, D.D.T. and gammexane D919 as insecticides and larvicides. WU CC, GHOSH SM, et al. J
 Malar Inst India. 1946 Jun;6(3):285-95. No abstract available. PMID: 20282616 Similar articles Select

 item 20994007      12809.




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 327
Case 2:15-cv-00201-SMJ          ECF No. 382-1        filed 01/28/20      PageID.16347 Page 323 of
                                                   705




 The use of D. D. T. for domestic purposes. HARRISON LJ. J R Army Med Corps. 1946 Jun;86:276. No

 abstract available. PMID: 20994007 Similar articles Select item 20982360      12810.

 Dermatitis resulting from exposure to DDT; a preliminary report. STRYKER GV, GODFROY B. Mo
 Med. 1946 Jun;43:384-6. No abstract available. PMID: 20982360 Similar articles Select item 20989686

     12811.

 DDT for household use. BUSVINE JR. Mother Child. 1946 Jun;17:44-6. No abstract available.

 PMID: 20989686 Similar articles Select item 21028739       12812.

 Uses and limitations of DDT. GUYTON FE. Vet Med. 1946 Jun;41:197. No abstract available.

 PMID: 21028739 Similar articles Select item 20986324       12813.

 La lutte contre les parasites; le DDT Geigy et son rôle en médecine. TRIPOD-DE-TREY J. Rev Med
 Suisse Romande. 1946 May 25;66:335. Undetermined Language. No abstract available.

 PMID: 20986324 Similar articles Select item 20986323       12814.

 L'importance du D.D.T. Geigy dans la lutte contre les parasites et son rôle en médecine. TRIPOD-DE-
 TREY J. Rev Med Suisse Romande. 1946 May 25;66:333. Undetermined Language. No abstract

 available. PMID: 20986323 Similar articles Select item 21028155      12815.

 The Effect of DDT on Cutaneous Sensations in Man. Chin YC, T'ant CH. Science. 1946 May

 24;103(2682):654. No abstract available. PMID: 17834275 Similar articles Select item 20982758
 12817.

 Toxicity of D.D.T. to man. STAMMERS FM, WHITFIELD FG. Nature. 1946 May 18;157:658. No

 abstract available. PMID: 20982758 Similar articles Select item 21028431      12818.

 The practical action of D.D.T. McLACHLAN IM. Med Off. 1946 May 4;75:177. No abstract available.

 PMID: 21028431 Similar articles Select item 20985528       12819.

 Use of D.D.T. against sheep ticks, Ixodes ricinus L. HEATH GB, MITCHELL JG, BLAXTER KL. Br
 Vet J. 1946 May;102:130-40. No abstract available. PMID: 20985528 Similar articles Select item

 20987002      12820.




                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 328
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20       PageID.16348 Page 324 of
                                                   705




 The use of DDT as a mosquito larvicide; flowing water. RIBBANDS CR. Bull Entomol Res. 1946
 May;37:105-12. No abstract available. PMID: 20987002

 Similar articles olorimetric methods for the detection and determination of DDT. ILLING ET,
 STEPHENSON WH. Analyst. 1946 Jul;71:310-4. No abstract available. PMID: 20994206 Similar

 articles Select item 20998425     12782.

 D. D. T. and ox warble control. SONI BN. Curr Sci. 1946 Jul;15:197. No abstract available.

 PMID: 20998425 Similar articles Select item 20992129       12783.

 Some domestic uses of D.D.T. HAY CP. J R Inst Public Health. 1946 Jul;9(7):204-8. No abstract

 available. PMID: 20278063 Similar articles Select item 20258525       12785.

 The use of D.D.T. emulsion for the control of cockroaches. McKENNY-HUGHES AW. Mon Bull Minist
 Health Public Health Lab Serv. 1946 Jul;5:129. No abstract available. PMID: 20258525 Similar articles

 Select item 20998651     12786.

 Reports on the use of DDT in the form of deenols in canine practice. EASTMAN DA, LACROIX JV, et
 al. North Am Vet. 1946 Jul;27(7):415-9. No abstract available. PMID: 20998651 Similar articles Select

 item 20983709      12787.

 Accidental ingestion of DDT, with a note on its metabolism in man. SMITH MI. J Am Med Assoc. 1946

 Jun 8;131:519. No abstract available. PMID: 20983709 Similar articles Select item 20988181
 12788.

 A field trial of D.D.T. and gamexane (666) in the control of sheep myiasis. HUGHES LE, JENKINS JR,
 JONES JM. Vet Rec. 1946 Jun 8;58:251. No abstract available. PMID: 20988181 Similar articles Select

 item 20984364      12789.

 DDT in the general health program. HANSON HG. Am J Public Health Nations Health. 1946

 Jun;36:653-6. No abstract available. PMID: 20984364 Similar articles Select item 20984355        12790.

 Present position of DDT in the control of insects of medical importance. BISHOPP FC. Am J Public
 Health Nations Health. 1946 Jun;36:593-606. No abstract available. PMID: 20984355 Similar articles

 Select item 18016371     12791.




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 329
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20       PageID.16349 Page 325 of
                                                   705




 Taking Stock of DDT. [No authors listed] Am J Public Health Nations Health. 1946 Jun;36(6):657-8. No

 abstract available. PMID: 18016371 Free PMC Article Similar articles Select item 18016370
 12792.

 DDT in the General Health Program. Hanson HG. Am J Public Health Nations Health. 1946
 Jun;36(6):653-6. No abstract available. PMID: 18016370 Free PMC Article Similar articles Select

 item 18016361      12793.

 Present Position of DDT in the Control of Insects of Medical Importance. Bishopp FC. Am J Public
 Health Nations Health. 1946 Jun;36(6):593-606. No abstract available. PMID: 18016361 Free PMC

 Article Similar articles Select item 20280832   12794.

 Expériences de destruction des varrons (Hypoderma bovis de Geer) par la poudre insecticide D.D.T.
 SERGENT E. Arch Inst Pasteur Alger. 1946 Jun;24(2):110. Undetermined Language. No abstract

 available. PMID: 20280832 Similar articles Select item 20999430       12795.

 Flies, mosquitoes and DDT. DAGGY RH. Everybody's Health. 1946 Jun-Aug;31(6):2. No abstract

 available. PMID: 20999430 Similar articles Select item 20985685       12796.

 Using DDT for fly control. SANDHOLZER LA, LEMON JM. Food Ind. 1946 Jun;18:860-3. No abstract

 available. PMID: 20985685 Similar articles Select item 20996727       12797.

 DDT for the control of Triatoma. RANDOLPH NM. J Econ Entomol. 1946 Jun;39:419. No abstract

 available. PMID: 20996727 Similar articles Select item 20996726       12798.

 DDT to control cat and dog fleas and dog lice. SWEETMAN HL. J Econ Entomol. 1946 Jun;39:417. No

 abstract available. PMID: 20996726 Similar articles Select item 20996724       12799.

 Effects of oral dosages of DDT on certain vertebrates. TELFORD HS, GUTHRIE JE. J Econ Entomol.

 1946 Jun;39:413. No abstract available. PMID: 20996724 Similar articles Select item 20996723
 12800.

 DDT to control rat fleas. GOUCK HK. J Econ Entomol. 1946 Jun;39:410. No abstract available.
 PMID: 20996723




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 330
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20       PageID.16350 Page 326 of
                                                    705




Similar articles fect of particle size on the toxicity of DDT diluents in water suspension. WOODRUFF
N, TURNER N. J Econ Entomol. 1947 Apr;40(2):206-11. No abstract available. PMID: 20247568

Similar articles Select item 20247565      12602.

Apple maggot control with DDT sprays and dusts. DEAN RW. J Econ Entomol. 1947 Apr;40(2):183-9.

No abstract available. PMID: 20247565 Similar articles Select item 20266406         12603.

The effect of DDT on the protoplasm in Amoeba proteus. SEAMAN GR. Trans Am Microsc Soc. 1947

Apr;66(2):212-8. No abstract available. PMID: 20266406 Similar articles Select item 20343599
12604.

 The use of DDT to control murine typhus fever in San Antonio, Texas. DAVIS DE. Public Health Rep.
1947 Mar 28;62(13):449-63. No abstract available. PMID: 20343599 Similar articles Select item

20256073      12605.

 Le mécanisme de l'action insecticide du dichloro-diphényl-trichloréthane (D.D.T) et la régle
thermodynamique des narcotiques indifférents. GAVAUDON P, POUSSEL H. C R Hebd Seances Acad
Sci. 1947 Mar 3;224(9):683-5. Undetermined Language. No abstract available. PMID: 20256073

Similar articles Select item 20244412      12606.

 Absorcion y toxicidad percutanea del D D T en animales de sangre caliente. SALVA MIQUEL JA. Actas
Dermosifiliogr. 1947 Mar;38(6):606-12. Undetermined Language. No abstract available.

PMID: 20244412 Similar articles Select item 20292035         12607.

The effectiveness of DDT residual house sprays in controlling Anopheles quadrimaculatus. HESS AD,
KEENER GG Jr. Am J Hyg. 1947 Mar;45(2):133-43. No abstract available. PMID: 20292035 Similar

articles Select item 20292034     12608.

 Control of Anopheles pseudopunctipennis in Mexico with DDT residual sprays applied in buildings.
GAHAN JB, PAYNE GC. Am J Hyg. 1947 Mar;45(2):123-32. No abstract available. PMID: 20292034

Similar articles Select item 20292226      12609

Reduction of anopheles density effected by the pre-season spraying of building interiors with DDT in
kerosene, at Castel Volturno, Italy, in 1944-1945, and in the Tiber Delta in 1945. SOPER FL, KNIPE




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 331
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16351 Page 327 of
                                                  705




 FW, et al. Am J Trop Med Hyg. 1947 Mar;27(2):177-200. No abstract available. PMID: 20292226

 Similar articles Select item 20287803   12610.

 The excitant and repellent effects on mosquitos of sub-lethal contacts with DDT. KENNEDY JS. Bull
 Entomol Res. 1947 Mar;37(4):593-607. No abstract available. PMID: 20287803 Similar articles Select

 item 20287802      12611.

 The use of residual films of DDT and gammexane in malaria control. RIBBANDS CR. Bull Entomol
 Res. 1947 Mar;37(4):567-92. No abstract available. PMID: 20287802 Similar articles Select item

 20252434      12612.

 Methyl bromide delousing, DDT insecticides, and rodent control problems at New York Port of
 Embarkation. RICHARDSON HH. Bull U S Army Med Dep. 1947 Mar;7(3):308-16. No abstract

 available. PMID: 20252434 Similar articles Select item 20244133     12613.



 Recomendaciones para usar el DDT. GREEN FS. Control Plagas. 1947 Mar;9(3):35. Undetermined

 Language. No abstract available. PMID: 20244133 Similar articles Select item 20289433       12614.

 Isolation of the o, o'-DDT isomer from technical DDT. CRISTOL SJ, SOLOWAY SB, HALLER HL. J
 Am Chem Soc. 1947 Mar;69(3):510-5. No abstract available. PMID: 20289433 Similar articles Select

 item 20244544      12615.

 Comparative tests with DDT and phenothiazine against two American and three New Guinea species of
 mosquito larvae. BUSHLAND RC. Mosq News. 1947 Mar;7(1):14-7. No abstract available.

 PMID: 20244544 Similar articles Select item 20244541      12616.

  Pre-hatching applications of DDT larvicides on floodwater Aedes mosquitoes. YATES WW, GJULLIN
 CM. Mosq News. 1947 Mar;7(1):4-6. No abstract available. PMID: 20244541 Similar articles Select

 item 20256996      12617.

  The use of DDT and 1080 in murine typhus control in the Southwest. UPTON RG. Pest Control. 1947

 Mar;15(3):24-6. No abstract available. PMID: 20256996 Similar articles Select item 20287316
 12618.




                                                          Decl. of A. Miller in Support of Daubert Motion
                                                    To Exclude R. DeGrandchamp Expert Testimony - 332
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20      PageID.16352 Page 328 of
                                                    705




 The medical use of DDT. MELLANBY K. Practitioner. 1947 Mar;158(945):255. No abstract available.

 PMID: 20287316 Similar articles Select item 20293564       12619.

 The effect of various condensing agents and inert solvents in the production of DDT. CASTONGUAY
 TT, FERM RL. Trans Kans Acad Sci. 1947 Mar;49(4):433-5. No abstract available. PMID: 20293564

 Similar articles Select item 20288535     12620.

 Observations on the dispersal of DDT from aircraft for the control of mosquitoes. HURLBUT HS,
 MAPLE JD, et al. U S Nav Med Bull. 1947 Mar-Apr;47(2):368-79. No abstract available.

 PMID: 20288535 Similar articles Select item 20341596       12621.

 The inactivation of DDT used in anopheline mosquito larvicides. UPHOLT WM. Public Health Rep.
 1947 Feb 28;62(9):302-9. No abstract available. PMID: 20341596 Similar articles Select item 20341595

     12622.

 Control of anopheline mosquito larvae by use of DDT-oil mists. FERGUSON FF, ARNOLD EH,
 UPHOLT WM. Public Health Rep. 1947 Feb 28;62(9):296-302. No abstract available. PMID: 20341595

 Similar articles Select item 17775927     12623.

 Comparative Toxicity of DDT Isomers and Related Compounds to Mosquito Larvae and Fish. Ginsburg
 JM. Science. 1947 Feb 28;105(2722):233-4. PMID: 17775927 Similar articles Select item 20288660

     12624.

 Pathologic action of DDT and certain of its analogs and derivatives. LILLIE RD, SMITH MI,
 STOHLMAN EF. Arch Pathol (Chic). 1947 Feb;43(2):127-42. No abstract available. PMID: 20288660

 Similar articles Select item 20295982     12625.

 The relative insecticidal activities of DDT and related organic molecules. PROVERBS MD,
 MORRISON FO. Can J Res. 1947 Feb;25(1):12-44. No abstract available. PMID: 20295982 Similar

 articles Select item 20240403    12626.

 A comparison of rotenone, DDT, and benzene hexachloride for pea aphid control. WILSON HF, HULL
 WB, SRIVASTAVA AS. J Econ Entomol. 1947 Feb;40(1):101-3. No abstract available.

 PMID: 20240403 Similar articles Select item 20292354       12627.




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 333
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20       PageID.16353 Page 329 of
                                                    705




 The rate of CO2 production by cockroaches dusted with DDTand other insecticidal dusts. NEL RG,
 DURR HJ. J Entomol Soc South Afr. 1947 Feb;9(2):115-26. No abstract available. PMID: 20292354

 Similar articles Select item 20255503    12628.

 Azione del DDT sulle larve degli anofelini. SERRA A. Riv Malariol. 1947 Feb;26(1):31-3. Undetermined

 Language. No abstract available. PMID: 20255503 Similar articles Select item 20279636         12629.
 Toxic effects of DDT on a cat. NEVE H. Vet Med. 1947 Feb;42(2):78. No abstract available.

 PMID: 20279636 Similar articles Select item 20279635        12630.

 DDT in canine practice. KIRK H. Vet Med. 1947 Feb;42(2):76-8. No abstract available.

 PMID: 20279635 Similar articles Select item 20341378        12631.

 The comparative residual toxicity of DDT to Anopheles quadrimaculatus when applied on different
 surfaces. CLAPP JM, SIMMONS SW. Public Health Rep. 1947 Jan 31;62(5):158-70. No abstract

 available. PMID: 20341378 Similar articles Select item 20341377        12632.

 Extended laboratory investigations on the toxicity of DDTresidues to adults of Anopheles
 quadrimaculatus. FAY RW, SIMMONS SW, CLAPP JM. Public Health Rep. 1947 Jan 31;62(5):149-58.

 No abstract available. PMID: 20341377 Similar articles Select item 20341375        12633.

 Comparative studies of DDT dusts, DDT-oil sprays, and paris-green dusts used routinely in anopheline
 larvae control. MATHIS WV, FERGUSON FF, SIMMONS SW. Public Health Rep. 1947 Jan

 17;62(3):95-102. No abstract available. PMID: 20341375 Similar articles Select item 20341374
 12634.

 Observations on the nighttime resting and biting habits of anopheline mosquitoes in DDT-treated and
 untreated buildings. TARZWELL CM, FISK FW. Public Health Rep. 1947 Jan 17;62(3):84-94. No

 abstract available. PMID: 20341374 Similar articles Select item 20341373        12635.

 The control of rat ectoparasites with DDT. LUDWIG RG, NICHOLSON HP. Public Health Rep. 1947

 Jan 17;62(3):77-84. No abstract available. PMID: 20341373 Similar articles Select item 20279084
 12636.

 Dehydrohalogenation of p,p'-D.D.T. WAIN RL, MARTIN AE. Nature. 1947 Jan 11;159(4028):68. No

 abstract available. PMID: 20279084 Similar articles Select item 17797182        12637. Work With




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 334
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20       PageID.16354 Page 330 of
                                                    705




 Residual DDT Spray in Puerto Rico: A Report of the First Year's Work. Stephens PA, Pratt HD. Science.
 1947 Jan 10;105(2715):32-3. No abstract available. PMID: 17797182 Similar articles Select item

 20255997      12638.



 Action sur les larves de moustique, d'une suspension pure de D.D.T. obtenue par les ultrasons. SAUTET
 J, AUDOUIN A, et al. C R Hebd Seances Acad Sci. 1947 Jan 6;224(1):66. Undetermined Language. No

 abstract available. PMID: 20255997 Similar articles Select item 20284813       12639.

 DDT dust for the control of head lice. COWAN FA, McGREGOR T, RANDOLPH NM. Am J Trop Med
 Hyg. 1947 Jan;27(1):67. No abstract available. PMID: 20284813 Similar articles Select item 20286379

     12640.

 The estimation of 2:2-bis-(p-chlorophenyl)-l:1:l-trichloroethane (p,p'-DDT) by methods depending on its
 dehydrohalogenation. WAIN RL, MARTIN AE. Analyst. 1947 Jan;72(850):1-6. No abstract available.

 PMID: 20286379 Similar articles Select item 18906088        12641.

 The control of Phlebotomus in Peru with DDT. HERTIG M, FAIRCHILD GB. Annu Rep Gorgas Meml
 Lab Rep Audit. 1947-1948;4:28-30. No abstract available. PMID: 18906088 Similar articles Select item

 18906087      12642.

 DDT residual house-spraying experiments, Chagres River. TRAPIDO H. Annu Rep Gorgas Meml Lab
 Rep Audit. 1947-1948;4:22-5. No abstract available. PMID: 18906087 Similar articles Select item

 18938884      12643.

 Traitement de la gale chez l'enfant par le D. D. T. LECOULANT, MARCHAND. Arch Fr Pediatr.
 1947;4(6):578. Undetermined Language. No abstract available. PMID: 18938884 Similar articles Select

 item 20268474      12644.

 Usage of DDT. BUSVINE JR. Br Med Bull. 1947;5(1):75. No abstract available. PMID: 20268474

 Similar articles Select item 20284941     12645.

 The effect of medium on the toxicity of DDT to aphids. TATTERSFIELD F, POTTER C, GILLHAM
 EM. Bull Entomol Res. 1947 Jan;37(3):497-502. No abstract available. PMID: 20284941 Similar

 articles Select item 20284940    12646.




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 335
Case 2:15-cv-00201-SMJ              ECF No. 382-1      filed 01/28/20       PageID.16355 Page 331 of
                                                     705




 A laboratory comparison of the toxicity as a contact poison of DDT with nicotine, derris products and the
 pyrethrins. POTTER C, TATTERSFIELD F, GILLHAM EM. Bull Entomol Res. 1947 Jan;37(3):469-96.

 No abstract available. PMID: 20284940 Similar articles Select item 20284938         12647.

 Initial experiments in the use of DDT against mosquitoes in British Guiana. SYMES CB, HADAWAY
 AB. Bull Entomol Res. 1947 Jan;37(3):399-430. No abstract available. PMID: 20284938 Similar articles

 Select item 20268214      12648.

 Contribution à l'etude du mécanisme de l'action physiologique de l'insecticide D.D.T.; D.D.T. et
 cholinestérase du serum. VINCENT D, TRUHAUT R. C R Seances Soc Biol Fil. 1947 Jan;141(1-2):65.
 Undetermined Language. No abstract available. PMID: 20268214 Similar articles Select item 18731164

     12649.

 "GAMMA-666" vs. DDT. Manwaring WH. Calif Med. 1947 Jan;66(1):52-3. No abstract available.

 PMID: 18731164 Free PMC Article Similar articles Select item 20291364             12650.

 The technique of D. D. T. impregnation of native huts. HIGHTON RB. East Afr Med J. 1947

 Jan;24(1):22-5. No abstract available. PMID: 20291364 Similar articles Select item 20343722
 12651.

 Differentiation of gluconate, glucose, calcium, and insulin effects of DDT poisoning in cats. KOSTER R.
 Fed Proc. 1947;6(1):346. No abstract available. PMID: 20343722 Similar articles Select item 20281336

     12652.

 The chronic oral toxicity of DDT (2,2-bis(p-chlorophenyl-1,1,1-trichloroethane). FITZHUGH OG,
 NELSON AA. J Pharmacol Exp Ther. 1947 Jan;89(1):18-30. No abstract available. PMID: 20281336

 Similar articles Select item 20248690     12653.

 DDT. MOCKLER EJ. J R Nav Med Serv. 1947 Jan;33(1):17-24. No abstract available.

 PMID: 20248690 Similar articles Select item 20288726         12654.

 Treatment of pediculus capitis in school children with DDTpowder. KAISER AD. J Sch Health. 1947

 Jan;17(1):23. No abstract available. PMID: 20288726 Similar articles Select item 20293513          12655.




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 336
Case 2:15-cv-00201-SMJ           ECF No. 382-1          filed 01/28/20      PageID.16356 Page 332 of
                                                      705




 Aerial spraying of DDT. FRIEDBERG A. Med Bull U S Army Force Europe Theater Off Theater Chief
 Surg. 1947 Jan;2(1):36-9. No abstract available. PMID: 20293513 Similar articles Select item 20243867

     12656.

 Contribución al estudio de la toxicidad del D D T (dicloro-difenil-tricloro-metil-metano). DIAZ-
 JIMENEZ C. Med Colon. 1947 Jan;9(1):51-74. Undetermined Language. No abstract available.

 PMID: 20243867 Similar articles Select item 20269110         12657.

 Analyse und Zusammensetzung des technischen DDT. MEYER R. Mitt Geb Lebensmittelunters Hyg.
 1947;38(2-3):151-60. Undetermined Language. No abstract available. PMID: 20269110 Similar articles

 Select item 20269109      12658.

 Die DDT-Präparate als Schädlingsbekämpfungsmittel. WIESMANN R. Mitt Geb Lebensmittelunters
 Hyg. 1947;38(2-3):144-51. Undetermined Language. No abstract available. PMID: 20269109 Similar

 articles Select item 20244012      12659.

 Accion del D.D.T. sobre el Argas persicus. LIKERMAN JE, VIEGAS AURELIO JI. Rev Med Vet (B
 Aires). 1947 Jan-Mar;29:550-6. Undetermined Language. No abstract available. PMID: 20244012

 Similar articles Select item 20264258       12660.

 Imaginesbekämpfung der Anophelen im Sinne der Malariadesinfektion mit den DDT.-Präparaten.
 KRUEPE M, LOEPMANN A. Z Hyg Infektionskr. 1947;127(3-4):262-72. Undetermined Language. No

 abstract available. PMID: 20264258 Similar articles Select item 20277651        12661.

 Death following exposure to DDT; report of a case. HILL WR, DAMIANI CR. N Engl J Med. 1946 Dec
 19;235(25):897-9. doi: 10.1056/NEJM194612192352503. No abstract available. PMID: 20277651

 Similar articles Select item 20341274       12662.

 Duration of toxicity of several DDT residual sprays under conditions of malaria-control operations.
 KNOWLES FL. Public Health Rep. 1946 Dec 13;61(50):1806-10. No abstract available.

 PMID: 20341274 Similar articles Select item 20341448         12663.

 The action of DDT on crustacean nerve. WELSH JH, GORDON HT. Anat Rec. 1946 Dec;96(4):557. No

 abstract available. PMID: 20341448 Similar articles Select item 20341379        12664.




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 337
Case 2:15-cv-00201-SMJ            ECF No. 382-1     filed 01/28/20       PageID.16357 Page 333 of
                                                  705




 The effects of DDT on respiration and water balance in Phormia. BUCK JB, KIESTER ML. Anat Rec.

 1946 Dec;96(4):499. No abstract available. PMID: 20341379 Similar articles Select item 20281504
 12665.

 The effects of DDT on the protoplasm in Amoeba proteus. WILBER CG, SEAMAN GR. Anat Rec. 1946

 Dec;96(4):500. No abstract available. PMID: 20281504 Similar articles Select item 20281503
 12666.

 The action of DDT on the campaniform organs of the cockroach. ROEDER KD. Anat Rec. 1946

 Dec;96(4):499. No abstract available. PMID: 20281503 Similar articles Select item 20245468
 12667.

 Zur biologischen Wirkung einiger DDT-Derivate. DOMENJOZ R. Arch Int Pharmacodyn Ther. 1946
 Dec 1;73(1-2):128-46. Undetermined Language. No abstract available. PMID: 20245468 Similar articles

 Select item 20281571    12668.

 Loci of action of DDT in the cockroach (Periplaneta americana). TOBIAS JM, KOLLROS JJ. Biol Bull.
 1946 Dec;91(3):247-55. No abstract available. PMID: 20281571 Similar articles Select item 20247131

     12669.

 Control de una epidemia de peste bubónica con DDT y 1080. MACCHIAVELLO A, MOSTAJO B. Bol
 Oficina Sanit Panam. 1946 Dec;25(12):1097-1100. Undetermined Language. No abstract available.

 PMID: 20247131 Similar articles Select item 20283530      12670.

 The use of D.D.T. as an antitick sheep dip. HEATH GB. Br Vet J. 1946 Dec;102(12):393-7. No abstract

 available. PMID: 20283530 Similar articles Select item 20283505      12671.

 Further observations upon the tolerance of cattle to DDT. KINGSCOTE AA. Can J Comp Med Vet Sci.
 1946 Dec;10(12):348. No abstract available. PMID: 20283505 Similar articles Select item 17648228

     12672.

 Tolerance of Cattle to DDT. Kingscote AA. Can J Comp Med Vet Sci. 1946 Dec;10(12):348-9.

 PMID: 17648228 Free PMC Article Similar articles Select item 20282403          12673.




                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 338
Case 2:15-cv-00201-SMJ          ECF No. 382-1        filed 01/28/20       PageID.16358 Page 334 of
                                                   705




 X-ray study of some DDT analogs. SCHNEIDER M, FANKUCHEN I. J Am Chem Soc. 1946

Dec;68(12):2669. No abstract available. PMID: 20282403 Similar articles Select item 20278002
12674.

Certain biochemical changes in the DDT poisoned cockroach and their prevention by prolonged
anesthesia. MERRILL RS, SAVIT J, TOBIAS JM. J Cell Comp Physiol. 1946 Dec;28(3):465-76. No

abstract available. PMID: 20278002 Similar articles Select item 20341654       12675.

Increase in the population of Lecanium pruinosum on English walnuts following applications
of DDT sprays. MICHELBACHER AE, SWANSON C, MIDDLEKAUFF WW. J Econ Entomol. 1946

Dec;39(6):812. No abstract available. PMID: 20341654 Similar articles Select item 20286305
12676.

Controlling the fall armyworm in sweet corn and popcorn with DDT. BLANCHARD RA,
CHAMBERLIN TR, SATTERTHWAIT AF. J Econ Entomol. 1946 Dec;39(6):817. No abstract

available. PMID: 20286305 Similar articles Select item 20286298       12677.

DDT residues on pea vines and canned peas from fields treated with DDT dusts. WILSON HF,
SRIVASTAVA AS, et al. J Econ Entomol. 1946 Dec;39(6):806-9. No abstract available.

PMID: 20286298 Similar articles Select item 20286297        12678.

Feeding experiments with DDT-treated pea vine silage with special reference to dairy cows, sheep, and
laboratory animals. WILSON HF, ALLEN NN, et al. J Econ Entomol. 1946 Dec;39(6):801-6. No abstract

available. PMID: 20286297 Similar articles Select item 20286293       12679.

Effect of xanthone, DDT, and other insecticides on the Pacific mite. NEWCOMER EJ, DEAN FP. J Econ
Entomol. 1946 Dec;39(6):783-6. No abstract available. PMID: 20286293 Similar articles Select item

20286290      12680.

An oil-DDT vapor spray to control grape leaf-hopper. JONES PR, GLOVER LC, HANSBERRY R. J
Econ Entomol. 1946 Dec;39(6):770-4. No abstract available. PMID: 20286290 Similar articles Select

item 20286287      12681.

Effects of DDT on the body louse. EDDY GW, CARSON NB. J Econ Entomol. 1946 Dec;39(6):759-62.

No abstract available. PMID: 20286287 Similar articles Select item 20286286        12682.




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 339
Case 2:15-cv-00201-SMJ             ECF No. 382-1      filed 01/28/20      PageID.16359 Page 335 of
                                                    705




DDT used to control flies in Manila. GRIFFITHS JT Jr. J Econ Entomol. 1946 Dec;39(6):750-5. No

abstract available. PMID: 20286286 Similar articles Select item 20286284       12683.

DDT to control maggots in latrines. TRAVIS BV, BOHART RM. J Econ Entomol. 1946 Dec;39(6):740-

2. No abstract available. PMID: 20286284 Similar articles Select item 20286283       12684.

DDT-xylene emulsions for use against insects affecting man. JONES HA, FLUNO HJ. J Econ Entomol.
1946 Dec;39(6):735-40. No abstract available. PMID: 20286283 Similar articles Select item 20286281

    12685.



Cub airplanes in the South Pacific for application of DDT. TRAVIS BV, MAPLE JD, et al. J Econ
Entomol. 1946 Dec;39(6):726-8. No abstract available. PMID: 20286281 Similar articles Select item

20286280      12686. DDT used to control a rice-field mosquito, Psorophora confinnis. HORSFALL WR.
J Econ Entomol. 1946 Dec;39(6):723-5. No abstract available. PMID: 20286280 Similar articles Select

item 20286278      12687.

Salt marsh and anopheline mosquito control by ground dispersal of DDT aerosols. BRESCIA F. J Econ
Entomol. 1946 Dec;39(6):698-715. No abstract available. PMID: 20286278 Similar articles Select item

20276039      12688.

Effects of DDT on cercariae of Schistosoma mansoni. KUNTZ RE, STIREWALT MA. J Parasitol. 1946

Dec;32(6):529-38. No abstract available. PMID: 20276039 Similar articles Select item 20279276
12689.

The toxicity and toxic manifestations of 2,2-bis-(p-chlorophenyl)-1,1,1-trichloroethane (DDT) as
influenced by chemical changes in the molecule; a contribution to the relation between chemical
constitution and toxicological action. VON OETTINGEN WF, SHARPLESS NE. J Pharmacol Exp Ther.
1946 Dec;88(4):400-13. No abstract available. PMID: 20279276 Similar articles Select item 20279271

    12690.

The pharmacologic action of certain analogues and derivatives of DDT. SMITH MI, BAUER H, et al. J
Pharmacol Exp Ther. 1946 Dec;88(4):359-65. No abstract available. PMID: 20279271 Similar articles

Select item 20279267      12691.




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 340
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20       PageID.16360 Page 336 of
                                                    705




 Effect of oral administration of DDT on the metabolism of glucose and pyruvic acid in rat tissues.
 JANDORF BJ, SARETT HP, BODANSKY O. J Pharmacol Exp Ther. 1946 Dec;88(4):333-7. No

 abstract available. PMID: 20279267 Similar articles Select item 20279266        12692.

 Studies on DDT (2 2 bis-parachloro phenyl-1,1,1, trichlorethane); effects on oxidative metabolism.
 RIKER WF Jr, HUEBNER VR, et al. J Pharmacol Exp Ther. 1946 Dec;88(4):327-32. No abstract

 available. PMID: 20279266 Similar articles Select item 20292845        12693.

 Performance of aerial spray equipment used to disperse DDTat Orlando, Florida; summary. SEBORA
 LH, DEONIER CC, et al. Mosq News. 1946 Dec;6(4):169-77. No abstract available. PMID: 20292845

 Similar articles Select item 20286134    12694.

 A simple device for the application of DDT larvicide. AZIZ M. Trans R Soc Trop Med Hyg. 1946

 Dec;40(3):353. No abstract available. PMID: 20286134 Similar articles Select item 17734649
 12695.

 Comparative Toxicity of DDT and Four Analogues to Goldfish, Gambusia, and Culex Larvae. Odum EP,
 Sumerford WT. Science. 1946 Nov 22;104(2708):480-2. No abstract available. PMID: 17734649

 Similar articles Select item 20297052    12696.

 Fluoruration du DDT. POUTERMAN E, GIRARDET A. Experientia. 1946 Nov 15;2(11):459.
 Undetermined Language. No abstract available. PMID: 20297052 Similar articles Select item 20341091

     12697.

 Skin sensitizing properties of DDT for the guinea pig. DUNN JE, DUNN RC, SMITH BS. Public Health
 Rep. 1946 Nov 8;61(45):1614-20. No abstract available. PMID: 20341091 Similar articles Select item

 21001589      12698.

 The role of DDT in controlling insect-borne diseases of man. STONE WS. J Am Med Assoc. 1946 Nov

 2;132(9):507-9. No abstract available. PMID: 21001589 Similar articles Select item 21001470
 12699.




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 341
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20       PageID.16361 Page 337 of
                                                    705




Agranulocytosis occurring after exposure to a D.D.T. pyrethrum aerosol bomb. WRIGHT CS, DOAN
CA, HAYNIE HC. Am J Med. 1946 Nov;1(5):562-7. No abstract available. PMID: 21001470 Similar

articles Select item 20279500     12700.

A laboratory infection of the rat with filarial worms. SCOTT JA, CROSS JB. Am J Trop Med Hyg. 1946

Nov;26(6):849-55. No abstract available. PMID: 20279500 Similar articles Select item 20279499
12701.

 On the DDT control of Synosternus pallidus Taschenberg (Siphonaptera, Pulicidae) in Dakar, Senegal,
French West Africa. KARTMAN L. Am J Trop Med Hyg. 1946 Nov;26(6):841-8. No abstract available.

PMID: 20279499 Similar articles Select item 20286324         12702.

The formation of insecticidal films on building materials; preliminary experiments with films of
pyrethrum and DDT in a heavy oil. PARKIN EA, HEWLETT PS. Ann Appl Biol. 1946 Nov;33(4):381-6.

No abstract available. PMID: 20286324 Similar articles Select item 17648224         12703.

 DDT and Black Disinfectant as Spray for Cattle. Kingscote AA, Henderson JA, McIntosh RA. Can J
Comp Med Vet Sci. 1946 Nov;10(11):322-5. No abstract available. PMID: 17648224 Free PMC

Article Similar articles Select item 17648221     12704.

DDT and its Application in Veterinary Medicine. Twinn CR. Can J Comp Med Vet Sci. 1946
Nov;10(11):301-15. No abstract available. PMID: 17648221 Free PMC Article Similar articles Select

item 21002242      12705.

Catalytic decomposition of DDT. FLENNER AL. J Am Chem Soc. 1946 Nov;68(11):2399. No abstract

available. PMID: 21002242 Similar articles Select item 20283019        12706.

 Laboratory tests showing the effect of DDT on several important parasitic insects. PETERSON A. Ohio
J Sci. 1946 Nov;46(6):323-6. No abstract available. PMID: 20283019 Similar articles Select item

20245580      12707.

Control de Anopheles pseudopunctipennis con pulverizaciones residuales de DDT aplicadas en edificios
en México. CAHAN JB, PAYNE GC. Salubr Asist. 1946 Nov-Dec;6(18):71-85. Undetermined

Language. No abstract available. PMID: 20245580 Similar articles Select item 20273617          12708.




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 342
Case 2:15-cv-00201-SMJ          ECF No. 382-1        filed 01/28/20       PageID.16362 Page 338 of
                                                   705




DDT for control of roaches. HENDERSON LS. Soap Sanit Chem. 1946 Nov;22(11):121-3. No abstract

available. PMID: 20273617 Similar articles Select item 20273616       12709.

Mosquito larvicide tests; a resume of tests of compounds related to DDT against larvae of Anopheles
quadrimaculatus. STAMMERS FM, WHITFIELD FG. Soap Sanit Chem. 1946 Nov;22(11):118. No

abstract available. PMID: 20273616 Similar articles Select item 20341115       12710.

DDT poisoning in a cat. KING HC. Vet Rec. 1946 Oct 26;58(43):469. No abstract available.

PMID: 20341115 Similar articles Select item 20275319        12711.

Toxic effects of DDT on a cat. NEVE H. Vet Rec. 1946 Oct 26;58(43):469. No abstract available.

PMID: 20275319 Similar articles Select item 20275317        12712.

DDT and synthetic insecticides. WAIN RL. Vet Rec. 1946 Oct 26;58(43):466. No abstract available.

PMID: 20275317 Similar articles Select item 20275316        12713.

 DDT and gammexane in canine practice. KIRK H. Vet Rec. 1946 Oct 26;58(43):465. No abstract

available. PMID: 20275316 Similar articles Select item 21065211       12714.

A method for the quantitative estimation of DDT in plant and/or sulfur-containing materials. BAIER WE,
EDMONDS EJ, et al. Science. 1946 Oct 18;104(2703):376. No abstract available. PMID: 21065211

Similar articles Select item 17780107    12715.

A Method for the Quantitative Estimation of DDT in Plant and/or Sulfur-containing Materials. Baier WE,
Edmonds EJ, Wilson CW, Elliot MI, Gunther FA. Science. 1946 Oct 18;104(2703):376-7. No abstract

available. PMID: 17780107 Similar articles Select item 20998465       12716.

 Toxicity of DDT isomers to some insects affecting man. CRISTOL SJ, HALLER HL, LINDQUIST AW.
Science. 1946 Oct 11;104(2702):343. No abstract available. PMID: 20998465 Similar articles Select

item 17774533      12717.

Toxicity of DDT Isomers to Some Insects Affecting Man. Cristol SJ, Haller HL, Lindquist AW. Science.
1946 Oct 11;104(2702):343-4. No abstract available. PMID: 17774533 Similar articles Select item

20273903      12718.




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 343
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20       PageID.16363 Page 339 of
                                                    705




The toxic effects of prolonged ingestion of DDT on dogs with special reference to lesions in the brain.
HAYMAKER W, GINZLER AM, FERGUSON RL. Am J Med Sci. 1946 Oct;212(4):423-31. No abstract

available. PMID: 20273903 Similar articles Select item 21003030         12719.

Treatment of pediculus capitis in school children with DDTpowder. KAISER AD. Am J Public Health
Nations Health. 1946 Oct;36(10):1133. No abstract available. PMID: 21003030 Similar articles Select

item 18016428      12720.

Treatment of Pediculus capitis in School Children with DDTPowder. Kaiser AD. Am J Public Health
Nations Health. 1946 Oct;36(10):1133-4. No abstract available. PMID: 18016428 Free PMC Article

Similar articles Select item 20244146     12721.

 DDT as a stomach poison for honeybees. WILSON M. Bios. 1946 Oct;17(3):157-70. No abstract

available. PMID: 20244146 Similar articles Select item 20296229         12722.

 The occupational hazard of DDT spraying. GORDON I. Br J Ind Med. 1946 Oct;3(4):245-9. No abstract

available. PMID: 20296229 Free PMC Article Similar articles Select item 17648216            12723.

DDT When Properly Used. [No authors listed] Can J Comp Med Vet Sci. 1946 Oct;10(10):292-3. No

abstract available. PMID: 17648216 Free PMC Article Similar articles Select item 20281872
12724.

 Poisonous effects of D.D.T. on humans. CHIT THOUNG U. Ind Med Gaz. 1946 Oct;81(10):432. No

abstract available. PMID: 20281872 Free PMC Article Similar articles Select item 21002964
12725.

 Acetylcholine and related substances in the cockroach, fly and crayfish and the effect of DDT. TOBIAS
JM, KOLLROS JJ, SAVIT J. J Cell Comp Physiol. 1946 Oct;28(2):159-82. No abstract available.

PMID: 21002964 Similar articles Select item 20278206          12726.

 Comparative toxicity of p,p'- and o,p'-DDT to larvae of Anopheles quadrimaculatus. JONES HA,
INCHO HH, DEONIER CC. J Econ Entomol. 1946 Oct;39(5):672. No abstract available.

PMID: 20278206 Similar articles Select item 20278199          12727.




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 344
Case 2:15-cv-00201-SMJ          ECF No. 382-1        filed 01/28/20      PageID.16364 Page 340 of
                                                   705




 Insect repellents used as skin treatments by the Armed Forces. TRAVIS BV, MORTON FA, COCHRAN
 JH. J Econ Entomol. 1946 Oct;39(5):627-30. No abstract available. PMID: 20278199 Similar articles

 Select item 20278198     12728.

 Persistence of certain DDT deposits under field conditions. GUNTHER FA, LINDGREN DL, et al. J
 Econ Entomol. 1946 Oct;39(5):624-7. No abstract available. PMID: 20278198 Similar articles Select

 item 20278193     12729.

 Agricultural applications of DDT, with special reference to the importance of residues. DECKER GC. J
 Econ Entomol. 1946 Oct;39(5):557-62. No abstract available. PMID: 20278193 Similar articles Select

 item 20998347     12730.

 DDT in medical practice. MILLER EE. Med Soc Report. 1946 Oct;40(8):9-16. No abstract available.

 PMID: 20998347 Similar articles Select item 20274322       12731.

 Neural effects of DDT poisoning in cats. PLUVINAGE RJ, HEATH JW. Proc Soc Exp Biol Med. 1946

 Oct;63(1):212-4. No abstract available. PMID: 20274322 Similar articles Select item 20998694
 12732.

 The use of DDT in medicine; a review. WESTERFIELD C. Vet Med. 1946 Oct;41:355-60. No abstract

 available. PMID: 20998694 Similar articles Select item 21065190      12733.

 Relation of crystal size and shape to contact toxicity of DDTsuspensions. McINTOSH AH. Nature. 1946

 Sep 21;158:417. No abstract available. PMID: 21065190 Similar articles Select item 20997604
 12734.

 Lethal effects of D.D.T. on young fish. PIELOU DP. Nature. 1946 Sep 14;158:378. No abstract

 available. PMID: 20997604 Similar articles Select item 20995516      12735.

 A spectrophotometric method for the determination of p,p'-DDT. HERRIOTT RM. Science. 1946 Sep

 6;104(2697):228-30. No abstract available. PMID: 20995516 Similar articles Select item 17747466
 12736.

 A Spectrophotometric Method for the Determination of p,p'-DDT. Herriott RM. Science. 1946 Sep

 6;104(2697):228-30. No abstract available. PMID: 17747466 Similar articles Select item 21000730
 12737.




                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 345
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20      PageID.16365 Page 341 of
                                                    705




 Electrical manifestations of the cerebellum and cerebral cortex following DDT administration in cats and
 monkeys. CRESCITELLI F, GILMAN A. Am J Physiol. 1946 Sep;147:127-37. No abstract available.

 PMID: 21000730 Similar articles Select item 21003274        12738.

 Longevity of killing effect of DDT for mosquitoes contacting screen wire painted with DDT solutions.
 ELMENDORF JE Jr, MARUCCI PE, et al. Am J Trop Med Hyg. 1946 Sep;26(5):663-85. No abstract

 available. PMID: 21003274 Similar articles Select item 20275969       12739.

 Seborrhea oleosa equinus. JONES VB. Br Vet J. 1946 Sep;102(9):285-8. Undetermined Language. No

 abstract available. PMID: 20275969 Similar articles Select item 20275968       12740.

 The value of DDT and 666 as anti-ked sheep dips. HEATH GB. Br Vet J. 1946 Sep;102(9):282-5. No

 abstract available. PMID: 20275968 Similar articles Select item 21000962       12741.

 The use of adhesive agents in DDT sprays. BARNES S. Bull Entomol Res. 1946 Sep;37(2):173-6. No

 abstract available. PMID: 21000962 Similar articles Select item 20996655       12742.

 Trichomonas and hemoproteus infections and the experimental use of DDT in the control of ectoparasites
 in a flock of Signal Corps pigeons in the Territory of Hawaii. YAGER RH, GLEISER CA. J Am Vet Med
 Assoc. 1946 Sep;109:204-7. No abstract available. PMID: 20996655 Similar articles Select item

 20283819      12743.

 A preliminary list of mosquitoes occurring in the vicinity of Nome, Alaska. STAGE HH, McKINLAY
 EA. Mosq News. 1946 Sep;6(3):131. No abstract available. PMID: 20283819 Similar articles Select

 item 20283818      12744.

 Development of nonwettable DDT dusts for use against anopheline larvae. MAPLE JD, JONES HA, et
 al. Mosq News. 1946 Sep;6(3):127-30. No abstract available. PMID: 20283818 Similar articles Select

 item 20999354      12745.

 Toxicity of DDT sprays to livestock. TELFORD HS, GUTHRIE JE. Soap Sanit Chem. 1946

 Sep;22(9):124. No abstract available. PMID: 20999354 Similar articles Select item 20284352
 12746.




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 346
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20       PageID.16366 Page 342 of
                                                    705




 A study of the production of DDT. CASTONGUAY TT, FERM RL. Trans Kans Acad Sci. 1946

 Sep;49(2):167-74. No abstract available. PMID: 20284352 Similar articles Select item 20995506
 12747.

 Inhibition of the catalyzed thermal decomposition of DDT. GUNTHER FA, TOW LR. Science. 1946
 Aug 30;104(2696):203. No abstract available. PMID: 20995506 Similar articles Select item 17743941

     12748.

 Inhibition of the Catalyzed Thermal Decomposition of DDT. Gunther FA, Tow LR. Science. 1946 Aug

 30;104(2696):203-4. No abstract available. PMID: 17743941 Similar articles Select item 21065284
 12749.

 Treatment of pediculosis capitis with D. D. T. emulsion. FRAZER AD. Br Med J. 1946 Aug 24;2:263.

 No abstract available. PMID: 21065284 Similar articles Select item 20995272        12750.

 Poisoning by D.D.T. emulsion. BIDEN-STEELE K, STUCKEY RE. Lancet. 1946 Aug 17;2(6416):235.

 No abstract available. PMID: 20995272 Similar articles Select item 20995752        12751.

 DDT in paradichlorobenzene as a larvicide. JOHNSON HA, EASON JL Jr. Public Health Rep. 1946 Aug

 9;61:1185-8. No abstract available. PMID: 20995752 Similar articles Select item 20995751         12752.

 An analysis of the design and performance of airplane exhaust generators for the production
 of DDT aerosols in the control of Anopheles quadrimaculatus. KRUSE CW, METCALF RL. Public
 Health Rep. 1946 Aug 9;61:1171-84. No abstract available. PMID: 20995751 Similar articles Select

 item 21065021      12753.

 DDT and the black widow spider. VAN RIPER W. Science. 1946 Aug 2;104(2692):111. No abstract

 available. PMID: 21065021 Similar articles Select item 17790177        12754.

 DDT and the Black Widow Spider. VAN Riper W. Science. 1946 Aug 2;104(2692):111. No abstract

 available. PMID: 17790177 Similar articles Select item 20994750        12755.

 Plague control with DDT and 1080; results achieved in a plague epidemic at Tumbes, Peru, 1945.
 MACCHIAVELLO A. Am J Public Health Nations Health. 1946 Aug;36:842-54. No abstract available.

 PMID: 20994750 Similar articles Select item 18016392        12756.




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 347
Case 2:15-cv-00201-SMJ             ECF No. 382-1      filed 01/28/20       PageID.16367 Page 343 of
                                                    705




 Plague Control with DDT and "1080"-Results Achieved in a Plague Epidemic at Tumbes, Peru, 1945.
Macchiavello A. Am J Public Health Nations Health. 1946 Aug;36(8):842-54. No abstract available.

PMID: 18016392 Free PMC Article Similar articles Select item 20995141             12757.

 Properties and uses of DDT. KEAGLE LC. Bull Passaic Cty Med Soc. 1946 Aug;9:8-18. No abstract

available. PMID: 20995141 Similar articles Select item 20995886        12758.

Report upon experiments conducted to establish the tolerance of turkeys to DDT. KINGSCOTE AA,
JARVIS CH. Can J Comp Med Vet Sci. 1946 Aug;10:211-8. No abstract available. PMID: 20995886

Similar articles Select item 17648203     12759.

 Tolerance of Turkeys to DDT. Kingscote AA, Jarvis CH. Can J Comp Med Vet Sci. 1946
Aug;10(8):211-8. No abstract available. PMID: 17648203 Free PMC Article Similar articles Select

item 20996056      12760.

 USE of activated DDT emulsion paints in the control of insect pests. [No authors listed] Hosp (Lond).

1946 Aug;42:321-5. No abstract available. PMID: 20996056 Similar articles Select item 21065054
12761.

 A simple purification procedure for DDT. COOK KH, COOK WA. J Am Chem Soc. 1946 Aug;68:1663.

No abstract available. PMID: 21065054 Similar articles Select item 20994998         12762.

The preparation of DDT using hydrogen fluoride as the condensing agent. SIMONS JH, BACON JC, et
al. J Am Chem Soc. 1946 Aug;68:1613-5. No abstract available. PMID: 20994998 Similar articles

Select item 21065250      12763.

 Comparative toxicity to insects of benzene hexachloride and DDT. BOTTGER GT, LEVIN C. J Econ
Entomol. 1946 Aug;39(4):539-41. No abstract available. PMID: 21065250 Similar articles Select item

21000985      12764.

DDT for control of the biting sheep louse. PARISH HE, RUDE CA. J Econ Entomol. 1946

Aug;39(4):546. No abstract available. PMID: 21000985 Similar articles Select item 21000982
12765.

DDT used in control of latrine flies. FURMAN DP. J Econ Entomol. 1946 Aug;39(4):541. No abstract

available. PMID: 21000982 Similar articles Select item 21000979        12766.




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 348
Case 2:15-cv-00201-SMJ              ECF No. 382-1       filed 01/28/20       PageID.16368 Page 344 of
                                                      705




Effects of DDT on certain microbiological processes in the soil. WILSON JK, CHOUDHRI RS. J Econ
Entomol. 1946 Aug;39(4):537. No abstract available. PMID: 21000979 Similar articles Select item

21000978       12767.

DDT in colloidal-type suspensions. JONES HA, FLUNO HJ. J Econ Entomol. 1946 Aug;39(4):536. No

abstract available. PMID: 21000978 Similar articles Select item 21000976           12768.

Insect damage and germination of seed treated with DDT. FARRAR MD, WRIGHT JM. J Econ Entomol.
1946 Aug;39(4):520-2. No abstract available. PMID: 21000976 Similar articles Select item 21000970

     12769.



DDT applied from the ground for control of mosquitoes. MADDEN AH, LINDQUIST AW, KNIPLING
EF. J Econ Entomol. 1946 Aug;39(4):463-7. No abstract available. PMID: 21000970 Similar articles

Select item 20279257       12770.

 The relationship between the lipoid affinity and the insecticidal action of 1,1-bis (p-fluorophenyl) 2,2,2-
trichloroethane and related substances. KIRKWOOD S, PHILLIPS PH. J Pharmacol Exp Ther. 1946
Aug;87(4 Suppl):375-81. No abstract available. PMID: 20279257 Similar articles Select item 20281218

     12771.

 DDT and its manufacture. AMIN IS. J Sci Ind Res (1942). 1946 Aug;5(2):59-61. No abstract available.

PMID: 20281218 Similar articles Select item 20998659           12772.

Some aspects of the pharmacology of DDT. JONES LM. North Am Vet. 1946 Aug;27(8):492-4. No

abstract available. PMID: 20998659 Similar articles Select item 20245750           12773.

Present position of DDT in the control of insects of medical importance. BISHOPP FC. Pest Control.
1946 Aug;14(8):14-28. No abstract available. PMID: 20245750 Similar articles Select item 20245749

     12774.

 DDT in the general health program. HANSON HG. Pest Control. 1946 Aug;14(8):10-4. No abstract

available. PMID: 20245749 Similar articles Select item 20275918           12775.




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 349
Case 2:15-cv-00201-SMJ          ECF No. 382-1        filed 01/28/20       PageID.16369 Page 345 of
                                                   705




 The use of DDT and other new insecticides in protecting food. SCHWARDT HH. Public Health News.
 1946 Aug;28(4):114-7. No abstract available. PMID: 20275918 Similar articles Select item 20275917

     12776.

 Suggestions on the use of DDT. LANG SL. Public Health News. 1946 Aug;28(4):112. No abstract

 available. PMID: 20275917 Similar articles Select item 20993327       12777.

 An improvised spray rig for the dispersal of DDT solutions by airplane. HEMMINGS RJ. U S Nav Med
 Bull. 1946 Aug;46:1296-1301. No abstract available. PMID: 20993327 Similar articles Select item

 20991770      12778. DDT as a marine antifouling agent. MARCHAND JF. Science. 1946 Jul

 26;104(2691):74. No abstract available. PMID: 20991770 Similar articles Select item 17769103
 12779.

 DDT as a Marine Antifouling Agent. Marchand JF. Science. 1946 Jul 26;104(2691):74-5. No abstract

 available. PMID: 17769103 Similar articles Select item 20996626       12780.

 The residual spraying of dwellings with DDT in the control of malaria transmission in Panama, with
 special reference to Anopheles albimanus. TRAPIDO H. Am J Trop Med Hyg. 1946 Jul;26:383-415. No

 abstract available. PMID: 20996626 Similar articles Select item 20994206       12781.

 Colorimetric methods for the detection and determination of DDT. ILLING ET, STEPHENSON WH.
 Analyst. 1946 Jul;71:310-4. No abstract available. PMID: 20994206 Similar articles Select item

 20998425      12782.

 D. D. T. and ox warble control. SONI BN. Curr Sci. 1946 Jul;15:197. No abstract available.

 PMID: 20998425 Similar articles Select item 20992129        12783.

 Some domestic uses of DDT. HAY CP. J R Inst Public Health. 1946 Jul;9:204-8. No abstract available.

 PMID: 20992129 Similar articles Select item 20278063        12784.

 Some domestic uses of D.D.T. HAY CP. J R Inst Public Health. 1946 Jul;9(7):204-8. No abstract

 available. PMID: 20278063 Similar articles Select item 20258525       12785.




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 350
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20       PageID.16370 Page 346 of
                                                   705




 The use of D.D.T. emulsion for the control of cockroaches. McKENNY-HUGHES AW. Mon Bull Minist
 Health Public Health Lab Serv. 1946 Jul;5:129. No abstract available. PMID: 20258525 Similar articles

 Select item 20998651      12786.

 Reports on the use of DDT in the form of deenols in canine practice. EASTMAN DA, LACROIX JV, et
 al. North Am Vet. 1946 Jul;27(7):415-9. No abstract available. PMID: 20998651 Similar articles Select

 item 20983709      12787.

 Accidental ingestion of DDT, with a note on its metabolism in man. SMITH MI. J Am Med Assoc. 1946

 Jun 8;131:519. No abstract available. PMID: 20983709 Similar articles Select item 20988181
 12788.

 A field trial of D.D.T. and gamexane (666) in the control of sheep myiasis. HUGHES LE, JENKINS JR,
 JONES JM. Vet Rec. 1946 Jun 8;58:251. No abstract available. PMID: 20988181 Similar articles Select

 item 20984364      12789.

 DDT in the general health program. HANSON HG. Am J Public Health Nations Health. 1946

 Jun;36:653-6. No abstract available. PMID: 20984364 Similar articles Select item 20984355        12790.

 Present position of DDT in the control of insects of medical importance. BISHOPP FC. Am J Public
 Health Nations Health. 1946 Jun;36:593-606. No abstract available. PMID: 20984355 Similar articles

 Select item 18016371      12791.

 Taking Stock of DDT. [No authors listed] Am J Public Health Nations Health. 1946 Jun;36(6):657-8. No

 abstract available. PMID: 18016371 Free PMC Article Similar articles Select item 18016370
 12792.

 DDT in the General Health Program. Hanson HG. Am J Public Health Nations Health. 1946
 Jun;36(6):653-6. No abstract available. PMID: 18016370 Free PMC Article Similar articles Select

 item 18016361      12793.

 Present Position of DDT in the Control of Insects of Medical Importance. Bishopp FC. Am J Public
 Health Nations Health. 1946 Jun;36(6):593-606. No abstract available. PMID: 18016361 Free PMC

 Article Similar articles Select item 20280832   12794.




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 351
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20       PageID.16371 Page 347 of
                                                   705




 Expériences de destruction des varrons (Hypoderma bovis de Geer) par la poudre insecticide D.D.T.
 SERGENT E. Arch Inst Pasteur Alger. 1946 Jun;24(2):110. Undetermined Language. No abstract

 available. PMID: 20280832 Similar articles Select item 20999430       12795.

 Flies, mosquitoes and DDT. DAGGY RH. Everybody's Health. 1946 Jun-Aug;31(6):2. No abstract

 available. PMID: 20999430 Similar articles Select item 20985685       12796.

 Using DDT for fly control. SANDHOLZER LA, LEMON JM. Food Ind. 1946 Jun;18:860-3. No abstract

 available. PMID: 20985685 Similar articles Select item 20996727       12797.

 DDT for the control of Triatoma. RANDOLPH NM. J Econ Entomol. 1946 Jun;39:419. No abstract

 available. PMID: 20996727 Similar articles Select item 20996726       12798.

 DDT to control cat and dog fleas and dog lice. SWEETMAN HL. J Econ Entomol. 1946 Jun;39:417. No

 abstract available. PMID: 20996726 Similar articles Select item 20996724       12799.

 Effects of oral dosages of DDT on certain vertebrates. TELFORD HS, GUTHRIE JE. J Econ Entomol.

 1946 Jun;39:413. No abstract available. PMID: 20996724 Similar articles Select item 20996723
 12800.

 DDT to control rat fleas. GOUCK HK. J Econ Entomol. 1946 Jun;39:410. No abstract available.
 PMID: 20996723

 Similar articles Persistence of D.D.T. in the soil. CARNE PB. Nature. 1948 Nov 6;162(4123):743. No

 abstract available. PMID: 18892133 Similar articles Select item 18123028       12402.

 Laboratory evaluation of DDT residual effectiveness against house files, Musca domestica. FAY RW,
 BUCKNER AJ, SIMMONS SW. Am J Trop Med Hyg. 1948 Nov;28(6):877-87. No abstract available.

 PMID: 18123028 Similar articles Select item 18107296       12403.

 The duration of residual effect of DDT sprays on building materials used in rural Venezuela. MAIER J,
 RENDTORFF RC, SUAREZ M. Am J Trop Med Hyg. 1948 Nov;28(6):889-94. No abstract available.

 PMID: 18107296 Similar articles Select item 18121831       12404.

 DDT och dess upptäckare. FISCHER G. Hyg Revy. 1948 Nov;37(9):275-8. Undetermined Language. No

 abstract available. PMID: 18121831 Similar articles Select item 18891545       12405.




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 352
Case 2:15-cv-00201-SMJ            ECF No. 382-1      filed 01/28/20       PageID.16372 Page 348 of
                                                   705




The storage of DDT in the tissues of pigs fed beef containing this compound. CARTER RH, HUBANKS
PE, et al. J Anim Sci. 1948 Nov;7(4):509. No abstract available. PMID: 18891545 Similar articles Select

item 18891148      12406.

Inactivation of viruses and cells by mustard gas. HERRIOTT RM. J Gen Physiol. 1948 Nov;32(2):221-

39. PMID: 18891148 Free PMC Article Similar articles Select item 18121817            12407.

 Optische Messungen an DDT -Präparaten. RAUCH W. Pharmazie. 1948 Nov;3(11):510-2.
Undetermined Language. No abstract available. PMID: 18121817 Similar articles Select item 18121349

    12408.

Evaringen met DDT. DE JONG JC, CSEH FIRTOS S. Ned Tijdschr Geneeskd. 1948 Oct
23;92(43):3404-8. Undetermined Language. No abstract available. PMID: 18121349 Similar articles

Select item 18121996     12409.

Intoxication with D.D.T. STERLINGER R. Harefuah. 1948 Oct 15;35(8):59 [Hebrew text]. No abstract

available. PMID: 18121996 Similar articles Select item 18102874       12410.

The insecticidal activity of DDT and related compounds against different insect species. BROWNING
HC, SHAPIRO SK, DUBRULE M. Can J Res. 1948 Oct;26(5):301-6. No abstract available.

PMID: 18102874 Similar articles Select item 18102873        12411.

The biological activity of DDT and related compounds. BROWNING HC, FRASER FC, et al. Can J Res.
1948 Oct;26(5):282-300. No abstract available. PMID: 18102873 Similar articles Select item 18119763

    12412.

 SOME possible causes of complaints on the decline in effectiveness of DDT residual spraying in 1947.
[No authors listed] CDC Bull. 1948 Oct-Dec;27:51-6. No abstract available. PMID: 18119763 Similar

articles Select item 18893160     12413.

The effect of DDT on sensory and motor structures in the cockroach leg. ROEDER KD, WEIANT EA. J
Cell Comp Physiol. 1948 Oct;32(2):175-86. No abstract available. PMID: 18893160 Similar articles

Select item 18101474     12414.




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 353
Case 2:15-cv-00201-SMJ              ECF No. 382-1       filed 01/28/20        PageID.16373 Page 349 of
                                                      705




Decomposition of DDT (1 :1 :1 -tri-choloro-2 :2-di-(4-chlorophenyl)- ethane) by basic substances. LORD
KA. J Chem Soc. 1948 Oct;3:1657-61. No abstract available. PMID: 18101474 Similar articles Select

item 18890023       12415.

Papular urticaria; its response to treatment with DDT and the role of insect bites in its etiology.
SHAFFER B, SPENCER MC, BLANK H. J Invest Dermatol. 1948 Oct;11(4):293-8. No abstract

available. PMID: 18890023 Free Article Similar articles Select item 18889211             12416.

DDT poisoning; histopathologic observations on the central nervous system in so-treated monkeys, dogs,
cats and rats. GLOBUS JH. J Neuropathol Exp Neurol. 1948 Oct;7(4):418-31. No abstract available.
PMID: 18889211 Similar articles Select item 17748041            12417.
A Rapid Method for Preparing DDT in the Laboratory. Ginsburg JM. Science. 1948 Sep
24;108(2804):339-40. No abstract available. PMID: 17748041 Similar articles Select item 18889647
    12418.
Residual effectiveness of DDT in the third season after application. DOWNS WG, IRIS RC, GAHAN JB.
Am J Trop Med Hyg. 1948 Sep;28(5):741-5. No abstract available. PMID: 18889647 Similar articles

Select item 18889646       12419.

The development of a sprayer for use with water suspensions of DDT in rural areas of Latin America.
TRAPIDO H. Am J Trop Med Hyg. 1948 Sep;28(5):721-39. No abstract available. PMID: 18889646

Similar articles Select item 18891757      12420.

Determination of p, p'-DDT in commercial samples. WAIN RL, MARTIN AE. Analyst. 1948

Sep;73(870):479-83. No abstract available. PMID: 18891757 Similar articles Select item 18891441
12421.

Malaria and blackwater fever in Macedonia and Thrace in relation to DDT. FOY H, KONDI A, et al. Ann
Trop Med Parasitol. 1948 Sep;42(2):153-72. No abstract available. PMID: 18891441 Similar articles

Select item 18891440       12422.

Experiments in crossbreeding tsetse-flies, Glossina species. VANDERPLANK FL. Ann Trop Med
Parasitol. 1948 Sep;42(2):131-52. No abstract available. PMID: 18891440 Similar articles Select item

18933481       12423.




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 354
Case 2:15-cv-00201-SMJ            ECF No. 382-1      filed 01/28/20       PageID.16374 Page 350 of
                                                   705




Traitement de la gale par le D.D.T. chez l'enfant. LECOULANT, MARCHAND. J Med Bord. 1948
Sep;125(9):422. Undetermined Language. No abstract available. PMID: 18933481 Similar articles

Select item 18886551     12424.

 Effects of routine DDT mosquito larviciding on wildlife. TARZWELL CM. J Natl Malar Soc. 1948

Sep;7(3):199-206. No abstract available. PMID: 18886551 Similar articles Select item 18102619
12425.

Zur Kenntnis und Anwendung von Dichlordiphenyltrichlormethylmethan in der modernen
Insektenbekämpfung. LIETZ G. Pharmazie. 1948 Sep;3(9):390-7. Undetermined Language. No abstract

available. PMID: 18102619 Similar articles Select item 18883814       12426.

Two methods for application of DDT in the field. HERING ER, GRIFFIN JF. U S Nav Med Bull. 1948
Sep-Oct;48(5):797-802. No abstract available. PMID: 18883814 Similar articles Select item 18874687

    12427.

Arm rest for use in microscopy. SPENDLOVE GA, CUMMINGS M, PATNODE R. Public Health Rep.
1948 Aug 6;63(32):1046. No abstract available. PMID: 18874687 Free PMC Article Similar articles

Select item 18225211     12428.

[New method of biological control of residual action of D. D. T]. SCHIAVI A, PROENCA LM. An Paul
Med Cir. 1948 Aug;56(2):94. Portuguese. No abstract available. PMID: 18225211 Similar articles Select

item 18886065      12429.

A biological test for assessing the acaricidal properties of DDT and gammexane preparations. LAWS SG.
Bull Entomol Res. 1948 Aug;39(Pt 2):277-9. No abstract available. PMID: 18886065 Similar articles

Select item 18886064     12430.

A method of assessing the acaricidal properties of DDT and gammexane preparations in field trials.
WILSON SG. Bull Entomol Res. 1948 Aug;39(Pt 2):269-76. No abstract available. PMID: 18886064

Similar articles Select item 18870925    12431.

Combined typhus-malaria control residual spray operations with five percent DDT emulsion.
NICHOLSON HP, GAINES TB, et al. Public Health Rep. 1948 Jul 30;63(31):1005-13. No abstract

available. PMID: 18870925 Free PMC Article Similar articles Select item 18873115           12432.




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 355
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20       PageID.16375 Page 351 of
                                                   705




 A field trial of M 42 (DDT) dip in the control of sheep myiasis. STAMP JT, WATT JA, BEATTIE IS.
 Vet Med. 1948 Jul 3;43(27):335. No abstract available. PMID: 18873115 Similar articles Select item

 18875065      12433.

 The synthesis and biological toxicities of some DDThomologues and related compounds. BARRY GT,
 BOYER R. Can J Res. 1948 Jul;26(7):511-7. No abstract available. PMID: 18875065 Similar articles

 Select item 18882141     12434.

 The effect of DDT on the blood sugar and of glucose administration on the acute and chronic poisoning
 of DDT in rabbits. STOHLMAN EF, LILLIE RD. J Pharmacol Exp Ther. 1948 Jul;93(3):351-61. No

 abstract available. PMID: 18882141 Similar articles Select item 18103360      12435.

 Impiego del D.D.T. nei mezzi di trasporto ferroviario. CATALANO G. Sicilia Med. 1948 Jul-Aug;5(7-
 8):141-54. Undetermined Language. No abstract available. PMID: 18103360 Similar articles Select item

 18878508      12436.

 A simple field method for detecting DDT residual deposits. BUSVINE JR. Trans R Soc Trop Med Hyg.

 1948 Jul;42(1):6. No abstract available. PMID: 18878508 Similar articles Select item 17735511
 12437.

 Preparation of Standard Films of DDT Crystals for Toxicity Studies. Patton RL, Sarkaria DS. Science.
 1948 Jun 18;107(2790):654. No abstract available. PMID: 17735511 Similar articles Select item

 18865962      12438.

 Exposure to D.D.T. ANDERSON A, KHORRAM MA. Br Med J. 1948 Jun 12;1(4562):1132-4. No

 abstract available. PMID: 18865962 Free PMC Article Similar articles Select item 18863813
 12439.

 The preparation of alpha, alpha, alpha'-4,4'-pentachlorobibenzyl, an isomer of DDT. FLECK EE. J Am
 Chem Soc. 1948 Jun;70(6):2173. No abstract available. PMID: 18863813 Similar articles Select item

 18867817      12440.

 Observations on the duration of toxicity of DDT to Anopheles quadrimaculatus Say under field
 conditions. WEATHERSBEE AA, ARNOLD FT Jr, HOPKINS JP. J Natl Malar Soc. 1948 Jun;7(2):138-
 43.




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 356
Case 2:15-cv-00201-SMJ           ECF No. 382-1          filed 01/28/20      PageID.16376 Page 352 of
                                                      705




 Pancreatitis due to ascariasis. DUNCAN NA. Br Med J. 1948 May 8;1(4557):905. No abstract available.

 PMID: 18858434 Free PMC Article Similar articles Select item 18875923             12442.

 Todesfall nach der Einnahme von DDT. SMITH NJ. Med Nachr Ver Staaten. 1948 May 4;2(Folge 52):7.
 Undetermined Language. No abstract available. PMID: 18875923 Similar articles Select item 18861395

     12443.

 Studies on the use of DDT and phenyl cellosolve for control of pediculosis in villages in Colombia.
 MONTOYA JA, OSEJO PP. Am J Hyg. 1948 May;47(3):247-58. No abstract available.

 PMID: 18861395 Similar articles Select item 18865550         12444.

 Toxicity of limewash containing DDT or gammexane to mosquitos, Aëdes aegypti, L. HADJINIKOLAU
 J, BUSVINE JR. Bull Entomol Res. 1948 May;39(Pt 1):179-83. No abstract available. PMID: 18865550

 Similar articles Select item 18861413       12445.

 Observations on DDT. O'HARA AS. Can J Public Health. 1948 May;39(5):213. No abstract available.

 PMID: 18861413 Similar articles Select item 18873916         12446.

 El insecticida sintetico D. D. T. en la lucha contra el paludismo. PIEDROLA GIL G. Med Colon. 1948
 May;11(5):369-405. Undetermined Language. No abstract available. PMID: 18873916 Similar articles

 Select item 18873004      12447.

 Les procédés modernes de lutte contre le paludisme par le D. D. T. TRINQUIER E. Med Trop (Mars).
 1948 May-Jun;8(3):339-43. Undetermined Language. No abstract available. PMID: 18873004 Similar

 articles Select item 18106215      12448.

 2,2-Bis (p-chlorophenyl) 1,1,1-tirchloroethane; a review of mammalian toxicity studies. GLASSMAN
 JM, BUCHAN RF. Occup Med (Chic Ill). 1948 May;5(5):536-60. No abstract available.

 PMID: 18106215 Similar articles Select item 18099109         12449.

 Osservazioni sull'impiego del D.D.T. in alcune zone della Sicilia. MILLETARI A. Sicilia Med. 1948
 May-Jun;5(5-6):103-9. Undetermined Language. No abstract available. PMID: 18099109 Similar

 articles Select item 17790603      12450.




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 357
Case 2:15-cv-00201-SMJ             ECF No. 382-1       filed 01/28/20      PageID.16377 Page 353 of
                                                     705




 Effect of Cooking on the DDT Content of Beef. Carter RH, Hubanks PE, Mann HD, Alexander LM,
 Schopmeyer GE. Science. 1948 Apr 2;107(2779):347. No abstract available. PMID: 17790603 Similar

 articles Select item 18935135     12451.

 Versuchsergebnisse bei der Seuchenverhütung mit DFDT-Práparaten. KRIEG H. Med Klin. 1948
 Apr;43(7-8):242-4. Undetermined Language. No abstract available. PMID: 18935135 Similar articles

 Select item 18866396     12452.

 DDT toxicity. DEEDERER C. Med Rec (Reading). 1948 Apr;161(4):216-20. No abstract available.

 PMID: 18866396 Similar articles Select item 18933227        12453.

 Peripheral action of botulinum toxin. AMBACHE N. Nature. 1948 Mar 27;161(4091):482. No abstract
 available. PMID: 18933227


 Similar articles Select item 18908929      12454.

 The importance of coverage in DDT residual house spraying for control of Anopheles quadrimaculatus
 mosquitoes. MC CAULEY RH, FAY RW, SIMMONS SW. Public Health Rep. 1948 Mar 26;63(13):401-
 7. No abstract available. PMID: 18908929 Free PMC Article Similar articles Select item 18911304

     12455.

 Experiments with DDT and gamma B.H.C. (gammexane) for use against head lice. BUSVINE JR, BURN
 JL, GAMLIN R. Med Off. 1948 Mar 20;79(12):121-4. No abstract available. PMID: 18911304 Similar

 articles Select item 17844510     12456.

 Development of a Strain of Houseflies Resistant to DDT. Lindquist AW, Wilson HG. Science. 1948 Mar

 12;107(2776):276. No abstract available. PMID: 17844510 Similar articles Select item 17844509
 12457.

 Susceptibility of DDT-resistant Houseflies to Other Insecticidal Sprays. Wilson HG, Gahan JB. Science.
 1948 Mar 12;107(2776):276-7. No abstract available. PMID: 17844509 Similar articles Select item

 18858034      12458.

 Mass destruction of adult anophelines by DDT as a suggested malaria control measure; a preliminary
 report. FLETCHER OK Jr, KRAUSE JB 2nd. Am J Trop Med Hyg. 1948 Mar;28(2):323-32. No abstract

 available. PMID: 18858034 Similar articles Select item 18858022        12459.




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 358
Case 2:15-cv-00201-SMJ             ECF No. 382-1         filed 01/28/20       PageID.16378 Page 354 of
                                                       705




 The control of Phlebotomus in Peru with DDT. HERTIG M, FAIRCHILD GB. Am J Trop Med Hyg.
 1948 Mar;28(2):207-30. No abstract available. PMID: 18858022 Similar articles Select item 18874860

     12460.

 Considérations sur la future lutte anti-anophelopaludéene au moyen du D.D.T. au Congo Belge, resp. en
 Afrique Centrale. SCHWETZ J. Ann Soc Belg Med Trop (1920). 1948 Mar;28(1):51-83. Undetermined

 Language. No abstract available. PMID: 18874860 Similar articles Select item 18864075             12461.



 Insecticide D.D.T. et tiques du boeuf; deuxième note. SERGENT E. Arch Inst Pasteur Alger. 1948
 Mar;26(1):15-20. Undetermined Language. No abstract available. PMID: 18864075 Similar articles

 Select item 18934467       12462.

 Effects observed in dogs following the prolonged feeding of DDT and its analogues. WOODARD G,
 DAVIDOW B, NELSON AA. Fed Proc. 1948 Mar;7(1 Pt 1):266. No abstract available.

 PMID: 18934467 Similar articles Select item 18858685           12463.

 The use of DDT residual spray in malaria control and its effect on general sanitation in rural districts.
 BERBERIAN DA. J Palest Arab Med Assoc. 1948 Mar;3(3):49-61. No abstract available.

 PMID: 18858685 Similar articles Select item 18858688           12464.

 Postpartum eclampsia supervening later than three days after delivery. ACOSTA-SISON H. J Philipp
 Med Assoc. 1948 Mar;24(3):115-7. No abstract available. PMID: 18858688 Similar articles Select item

 18865939       12465.

 Control of salt-marsh sand flies and mosquitoes with DDTinsecticides. BRUCE WG, BLAKESLEE EB.
 Mosq News. 1948 Mar;8(1):26. No abstract available. PMID: 18865939 Similar articles Select item

 18859909       12466.

 Sul meccanismo di azione del DDT sulle larve di culicine. VEROLINI F. Riv Parassitol. 1948
 Mar;9(1):31-7. Undetermined Language. No abstract available. PMID: 18859909 Similar articles Select

 item 18859907       12467.




                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 359
Case 2:15-cv-00201-SMJ            ECF No. 382-1     filed 01/28/20       PageID.16379 Page 355 of
                                                  705




Culex pipiens autogenicus DDT-resistenti e loro controllo con octa-klor e esaclorocicloesano. MOSNA E.
Riv Parassitol. 1948 Mar;9(1):19-25. Undetermined Language. No abstract available. PMID: 18859907

Similar articles Select item 18912193   12468.

Plague controlled in Haifa by the use of DDT alone. POLLOCK JS. Trans R Soc Trop Med Hyg. 1948

Mar;41(5):647-56. No abstract available. PMID: 18912193 Similar articles Select item 18867690
12469.

Persistence of D.D.T. and benzene hexachloride in soils. SMITH MS. Nature. 1948 Feb

14;161(4085):246. No abstract available. PMID: 18867690 Similar articles Select item 18860740
12470. Como desinsectante en medicina. LOPEZ SAIZ I, EI DD. Medicamenta (Madr). 1948 Feb
10;6(142):66-72. Undetermined Language. No abstract available. PMID: 18860740 Similar articles

Select item 18863072     12471.

EI D. D. T.; su uso y abuso. LEETER CS. Monit Farm Ter. 1948 Feb 5;54(1432):47. Undetermined

Language. No abstract available. PMID: 18863072 Similar articles Select item 18907559         12472.

Field experiments with DDT and benzene hexachloride against tsetse (Glossina palpalis). SYMES CB,
HADAWAY AB, et al. Bull Entomol Res. 1948 Feb;38(Pt 4):591-612. No abstract available.

PMID: 18907559 Similar articles Select item 18907558       12473.

Preliminary tests of DDT emulsion concentrates. JONES BM. Bull Entomol Res. 1948 Feb;38(Pt 4):585-

90. No abstract available. PMID: 18907558 Similar articles Select item 18912224      12474.

Experiment on the use of DDT in trypanosomiasis. MOORE T. Can J Comp Med Vet Sci. 1948

Feb;12(2):56. No abstract available. PMID: 18912224 Similar articles Select item 17648318       12475.

DDT in Trypanosomiasis. Moore T. Can J Comp Med Vet Sci. 1948 Feb;12(2):56-7. No abstract

available. PMID: 17648318 Free PMC Article Similar articles Select item 18920847          12476.

CHLORDANE is superior to DDT for controlling insect pests. [No authors listed] Food Ind. 1948

Feb;20(2):172-5. No abstract available. PMID: 18920847 Similar articles Select item 18914910
12477.




                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 360
Case 2:15-cv-00201-SMJ           ECF No. 382-1         filed 01/28/20      PageID.16380 Page 356 of
                                                     705




Tratamiento de la sarna con pomada de DDT. HEPP DUBIAU J, TIMMERMANN KOERNER O. Rev
Med Chil. 1948 Feb;76(2):84. Undetermined Language. No abstract available. PMID: 18914910 Similar

articles Select item 18921485     12478.

A comparison of the effectiveness of 5 and 10 percent DDTdusts for the control of rat fleas.
NICHOLSON HP, GAINES TB. Public Health Rep. 1948 Jan 30;63(5):129-36. No abstract available.

PMID: 18921485 Free PMC Article Similar articles Select item 17817716             12479.

Preflooding Treatments With DDT for Mosquito Control. Deonier CC, Fluno JA, Nottingham E. Science.
1948 Jan 16;107(2768):63-4. No abstract available. PMID: 17817716 Similar articles Select item

18932931      12480.

A preliminary report concerning DDT dusting and murine typhus fever in nine Southeastern states.
WILEY JS. Public Health Rep. 1948 Jan 9;63(2):41-3. No abstract available. PMID: 18932931 Free

PMC Article Similar articles Select item 18921443        12481.

Western equine encephalitis control studies in Kern County, California, 1945; an evaluation of the
effectiveness of certain types of mosquito control including residual DDT on virus infection rates in
Culex mosquitoes and in chickens. HAMMON WM, REEVES WC. Am J Hyg. 1948 Jan;47(1):93-102.

No abstract available. PMID: 18921443 Similar articles Select item 18921442         12482.

Western equine encephalitis control studies in Kern County, California, 1945; the effectiveness of
residual DDT deposits on adult Culex mosquito populations. REEVES WC, WASHBURN GE,
HAMMON WM. Am J Hyg. 1948 Jan;47(1):82-92. No abstract available. PMID: 18921442 Similar

articles Select item 18921436     12483.

The treatment of head lice with the MYL and DDT louse powders and the NBIN emulsion. EDDY GW.
Am J Hyg. 1948 Jan;47(1):29-32. No abstract available. PMID: 18921436 Similar articles Select item

18898698      12484.

An investigation of the house-frequenting habits of mosquitoes of the British Guiana coastland in relation
to the use of DDT. GIGLIOLI G. Am J Trop Med Hyg. 1948 Jan;28(1):43-70. No abstract available.

PMID: 18898698 Similar articles Select item 16748373          12485. The sorption of DDT and its
analogues by chitin. Lord KA. Biochem J. 1948;43(1):72-8. No abstract available.

PMID: 16748373 Free PMC Article Similar articles Select item 20603924             12486.




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 361
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16381 Page 357 of
                                                     705




 Malaria Control by Residual Indoor Spraying with Dichloro-diphenyl-trichloroethane (DDT): Survey of
 Methods for testing Residual Toxicity and of Results. Pampana EJ. Bull World Health Organ.
 1948;1(2):253-96. No abstract available. PMID: 20603924 Free PMC Article Similar articles Select

 item 18901443      12487.

 EI DDT, mina de oro para los ganaderos y criadores. WILLIAMSON K. Control Plagas. 1948
 Jan;10(1):7. Undetermined Language. No abstract available. PMID: 18901443 Similar articles Select

 item 18918801      12488.

 Thiophene analogs of DDT. TRUITT P, MATTISON M, RICHARDSON E. J Am Chem Soc. 1948

 Jan;70(1):79. No abstract available. PMID: 18918801 Similar articles Select item 18857041         12489.



 Toxicity of D.D.T. CHAKRAVARTY SN. J Indian Med Assoc. 1948 Jan;17(4):129. No abstract

 available. PMID: 18857041 Similar articles Select item 18911886         12490.

 DDT-haltige Mittel im Kampfe gegen die Wanzenplage. KEMPER H. Pharmazie. 1948 Jan;3(1):22-4.
 Undetermined Language. No abstract available. PMID: 18911886 Similar articles Select item 18898537

     12491.

 The temperature coefficients of DDT action in insects. FAN HY, CHENG TH, RICHARDS AG. Physiol
 Zool. 1948 Jan;21(1):48-59. No abstract available. PMID: 18898537 Similar articles Select item

 18124084      12492.

 Primi risultati della lotta con l'octa-klor ed il gammesano contro le mosche domestiche resistenti al DDT.
 BETTINI S, BARACHINI B. Rend Ist Sup Sanit. 1948;11(4):841-8. Undetermined Language. No

 abstract available. PMID: 18124084 Similar articles Select item 18864897         12493.

 Biology, taxonomy and control with DDT of phlebotomus sandflies. HERTIG. Res Program. 1948 Jan 1-

 Mar 31;90:152. No abstract available. PMID: 18864897 Similar articles Select item 18919547
 12494.

 Penetration of DDT into wood surfaces. SCHMITZ WR, GOETTE MB. Soap Sanit Chem. 1948

 Jan;24(1):118-21. No abstract available. PMID: 18919547 Similar articles Select item 18208161
 12495.




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 362
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20       PageID.16382 Page 358 of
                                                   705




 DDT poisoning; histopathologic observations on the central nervous system in so-treated monkeys, dogs,
 cats and rats. GLOBUS JH. Trans Am Neurol Assoc. 1948;73(73 Annual Meet.):202-8. No abstract

 available. PMID: 18208161 Similar articles Select item 18869108       12496.

 Ueber die Wirkung von 4,4'-Dichlordiphenyltrichlormethylmethan und von gamma-Hexachlorcyclohexan
 auf Zecken und Schaben. LANGBEIN G. Z Hyg Infektionskr. 1948;127(6-8):570-7. Undetermined

 Language. No abstract available. PMID: 18869108 Similar articles Select item 18935422        12497.

 Urethane as an antidote for DDT. MICKEY GH, SUMERFORD WT, JONES JP. Anat Rec. 1947

 Dec;99(4):617. No abstract available. PMID: 18935422 Similar articles Select item 18895415
 12498.

 Effects of DDT on liver function in rabbits. BATTLE HI, JOHNSON WH. Anat Rec. 1947

 Dec;99(4):617. No abstract available. PMID: 18895415 Similar articles Select item 18861565
 12499.

 Note préliminaire sur la désinsectisation des camps de travailleurs au D. D. T. VAN MEERBEECK PE,
 DOCQ N. Ann Soc Belg Med Trop (1920). 1947 Dec;27(4):411-8. Undetermined Language. No abstract

 available. PMID: 18861565 Similar articles Select item 18895630       12500.

 Treatment of scabies with DDT(dichlorodiphenyltrichloroethane). GOLDBERG LC. Arch Derm
 Syphilol. 1947 Dec;56:871. No abstract available. PMID: 18895630 Similar articles Select item

 18918653      12501.

 Toxicity of DDT applied to lime wash. HADAWAY A, BARLOW F. Bull Entomol Res. 1947

 Dec;38(3):489-95. No abstract available. PMID: 18918653 Similar articles Select item 18918652
 12502.

 Sandfly control with DDT residual spray; field experiments in Palestine. JACUSIEL F. Bull Entomol
 Res. 1947 Dec;38(3):479-88. No abstract available. PMID: 18918652 Similar articles Select item

 18918651      12503.

 The extermination of Glossina palpalis fuscipes, Newstead, by hand catching. GLASGOW JP, DUFFY
 BJ. Bull Entomol Res. 1947 Dec;38(3):465-77. No abstract available. PMID: 18918651 Similar articles

 Select item 18918650     12504. The effects of house spraying with pyrethrum and with DDTon




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 363
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20       PageID.16383 Page 359 of
                                                    705




Anopheles gambiae and A. melas in West Africa. THOMSON RC. Bull Entomol Res. 1947

Dec;38(3):449-64. No abstract available. PMID: 18918650 Similar articles Select item 18918647
12505.

The effect of area dosage, solution concentration and drop size of sprayed solutions and emulsions
of DDT against mosquito larvae. JOHNSON CG, WALTON WH. Bull Entomol Res. 1947

Dec;38(3):405-30. No abstract available. PMID: 18918647 Similar articles Select item 18858130
12506.

DDT and the woolly apple aphid parasite Aphelinus mali. YOTHERS MA. J Econ Entomol. 1947

Dec;40(6):934. No abstract available. PMID: 18858130 Similar articles Select item 18858124
12507.

Benzene hexachloride, DDT, and ryanex to control soybean caterpillars. KULASH WM. J Econ Entomol.

1947 Dec;40(6):927. No abstract available. PMID: 18858124 Similar articles Select item 18858123
12508.

DDT dust deposits on pears. BORDEN AD. J Econ Entomol. 1947 Dec;40(6):926. No abstract available.

PMID: 18858123 Similar articles Select item 18858117         12509. Dusts containing combinations
of DDT, sulphur, and hydroxy pentamethyl flavan to control rat ectoparasites. MORLAN HB. J Econ
Entomol. 1947 Dec;40(6):917. No abstract available. PMID: 18858117 Similar articles Select item

18858106      12510.

Thermal decomposition of DDT and benzene hexachloride mixtures. GUNTHER FA. J Econ Entomol.
1947 Dec;40(6):874-7. No abstract available. PMID: 18858106 Similar articles Select item 18858100

    12511.

Control of vineyard insects with DDT, with special reference to the Japanese beetle and the grape berry
moth. FLEMING WE, MAINES WW. J Econ Entomol. 1947 Dec;40(6):845-50. No abstract available.

PMID: 18858100 Similar articles Select item 18858088         12512.

The effects of feeding DDT-treated insects to nestling birds. GEORGE JL, MITCHELL RT. J Econ
Entomol. 1947 Dec;40(6):782-9. No abstract available. PMID: 18858088 Similar articles Select item

18858085      12513.




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 364
Case 2:15-cv-00201-SMJ           ECF No. 382-1          filed 01/28/20      PageID.16384 Page 360 of
                                                      705




 DDT to control Anopheles farauti on Espiritu Santo, New Hebrides Islands. YUST HR. J Econ Entomol.
 1947 Dec;40(6):762-8. No abstract available. PMID: 18858085 Similar articles Select item 18858084

     12514.

 DDT to control insects affecting man and animals in a tropical village. STAGE HH. J Econ Entomol.
 1947 Dec;40(6):759-62. No abstract available. PMID: 18858084 Similar articles Select item 20273267

     12515.

 Effects of chronic DDT intoxication in rats on lipids and other constituents of liver. SARETT HP,
 JANDORF BJ. J Pharmacol Exp Ther. 1947 Dec;91(4):340-4. No abstract available. PMID: 20273267

 Similar articles Select item 18857224       12516.

 Sobre la acción biológica de algunos derivados del D. D. T. DOMENJOZ R. Med Colon. 1947
 Dec;10(7):481-7. Undetermined Language. No abstract available. PMID: 18857224 Similar articles

 Select item 18900049      12517.

 Effect of dietary variations upon the toxicity of DDT to rats or mice. SAUBERLICH HE, BAUMANN
 CA. Proc Soc Exp Biol Med. 1947 Dec;66(3):642-5. No abstract available. PMID: 18900049 Similar

 articles Select item 18898298      12518.

 Das synthetische Insektenmittel DDT. MOOSER H. Wien Klin Wochenschr. 1947 Nov 28;59(47):773-7.
 Undetermined Language. No abstract available. PMID: 18898298 Similar articles Select item 18896646

     12519.

 The effect of particle size and velocity of movement of DDTaerosols in a wind tunnel on the mortality of
 mosquitoes. LATTA R, ANDERSON LD, et al. J Wash Acad Sci. 1947 Nov 15;37(11):397-407. No

 abstract available. PMID: 18896646 Similar articles Select item 18897212        12520.

 Studies in the formation of DDT. EASTWOOD TA, GARMAISE DL, et al. Can J Res. 1947 Nov;25(6

 Sec B):509-24. No abstract available. PMID: 18897212 Similar articles Select item 20269427
 12521.

 The typhus fever control program: DDT residual dusting, rat proofing and rat extermination. GILBERT
 JP. J Med Assoc State Ala. 1947 Nov;17(5):175. No abstract available. PMID: 20269427 Similar

 articles Select item 20273280      12522.




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 365
Case 2:15-cv-00201-SMJ            ECF No. 382-1         filed 01/28/20      PageID.16385 Page 361 of
                                                      705




 POSSIBLE health hazards of DDT. [No authors listed] Manuf Chem Aerosol News. 1947

 Nov;18(1):504-6. No abstract available. PMID: 20273280 Similar articles Select item 19993684
 12523.

 Malaria Control with D.D.T. on a National Scale-Greece, 1946 [Abridged]. Vine JM. Proc R Soc Med.
 1947 Nov;40(13):841-8. No abstract available. PMID: 19993684 Free PMC Article Similar articles

 Select item 20267547      12524.

 D.D.T. and the aeroplane in the control of the tsetse fly and trypanosomiasis in South Africa. [No authors
 listed] Nature. 1947 Oct 11;160(4067):485. No abstract available. PMID: 20267547 Similar articles

 Select item 17753868      12525.

 DDT for Powder-Post Beetle Control in Bamboo. Plank HK. Science. 1947 Oct 3;106(2753):317. No

 abstract available. PMID: 17753868 Similar articles Select item 18914336        12526.

 The use of DDT-treated sawdust for the control of anopheline mosquito larvae in streams. SMITH HF,
 DY FJ. Acta Med Philipp. 1947 Oct-Dec;4(2):75-82. No abstract available. PMID: 18914336 Similar

 articles Select item 20340623      12527.

 Physiological studies on the mechanism of action of DDT in insects. BUCK JB, KEISTER ML. Biol
 Bull. 1947 Oct;93(2):189. No abstract available. PMID: 20340623 Similar articles Select item 20269830

     12528.

 DDT as a contact insecticide on honeybees and cockroaches. BENNIGHOF DC. Bios. 1947

 Oct;18(3):189-95. No abstract available. PMID: 20269830 Similar articles Select item 18901441
 12529.

 DDT para la destrucción de nidos de la hormiga brava. BRUNER SC, FERNANDEZ ROSENADA M.
 Control Plagas. 1947 Oct;9(10):125. Undetermined Language. No abstract available. PMID: 18901441

 Similar articles Select item 20271919       12530.

 Clover leaf weevil control with DDT dust. GUNDERSON H. J Econ Entomol. 1947 Oct;40(5):751. No

 abstract available. PMID: 20271919 Similar articles Select item 20271906        12531.




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 366
Case 2:15-cv-00201-SMJ          ECF No. 382-1        filed 01/28/20      PageID.16386 Page 362 of
                                                   705




 DDT and other insecticides for squash borer control. CARRUTH LA, HERVEY GE. J Econ Entomol.
 1947 Oct;40(5):716-21. No abstract available. PMID: 20271906 Similar articles Select item 20271895

     12532.

 DDT to control the Gulf Coast tick. BLAKESLEE EB, TISSOT AN, et al. J Econ Entomol. 1947

 Oct;40(5):664-6. No abstract available. PMID: 20271895 Similar articles Select item 20271892
 12533.

 DDT and benzene hexachloride for potato flea beetle control. KULASH WM. J Econ Entomol. 1947

 Oct;40(5):Unknown. No abstract available. PMID: 20271892 Similar articles Select item 20271890
 12534.

 Benzene hexachloride, DDT, and chlordane for Colorado potato beetle control. KULASH WM. J Econ
 Entomol. 1947 Oct;40(5):640-3. No abstract available. PMID: 20271890 Similar articles Select item

 20271887      12535.

 DDT preparations to control certain scale insects on citrus. EBELING W. J Econ Entomol. 1947

 Oct;40(5):619-32. No abstract available. PMID: 20271887 Similar articles Select item 20267584
 12536.

 Determination of chlorine in DDT insecticides. FIERO GW. Soap Sanit Chem. 1947 Oct;23(10):147-51.

 No abstract available. PMID: 20267584 Similar articles Select item 20262423      12537.

 DDT spray outmodes dipping vat. RADELEFF RD. Vet Med. 1947 Oct;42(10):372. No abstract

 available. PMID: 20262423 Similar articles Select item 20263968      12538.

 Insecticidal effect of surface deposits of D.D.T. on mud. HADAWAY AB, BARLOW F. Nature. 1947
 Sep 13;160(4063):363. No abstract available. PMID: 20263968 Similar articles Select item 20271951

     12539.

 The practical control of wireworm by gamma-benzene hexachloride (gammexane) comparisons with
 dichlorodiphenyltrichlorethane (D. D. T.). JAMESON HR, THOMAS FJ, WOODWARD RC. Ann Appl
 Biol. 1947 Sep;3(3):346-56. No abstract available. PMID: 20271951 Similar articles Select item

 18916244      12540.




                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 367
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20       PageID.16387 Page 363 of
                                                    705




 Treatment of scabies with D.D.T. HARI D. Ind Med Gaz. 1947 Sep;82(9):541. No abstract available.

 PMID: 18916244 Free PMC Article Similar articles Select item 18918553             12541.

  D.D.T. and its tickicidal value on dogs. RAU KG, GOVIL JL, SINGH RP. Indian Vet J. 1947

 Sep;24(2):109-19. No abstract available. PMID: 18918553 Similar articles Select item 20256926
 12542.

 DDT dips for the control of sheep ticks, Melophagus ovinus. KEMPER HE, ROBERTS IH, et al. J Am
 Vet Med Assoc. 1947 Sep;111(846):196-9. No abstract available. PMID: 20256926 Similar articles

 Select item 18856735      12543.

 Airplane spraying with DDT for control of salt-marsh mosquito larvae. WISECUP CB, WHITE WC,
 MINNICH VS. Mosq News. 1947 Sep;7(3):103-8. No abstract available. PMID: 18856735 Similar

 articles Select item 20344592      12544.

 Effects of DDT mosquito larviciding on wildlife; the effects on the plankton population of routine
 larviciding with DDT. BISHOP EL. Public Health Rep. 1947 Aug 29;62(35):1263-8. No abstract

 available. PMID: 20344592 Similar articles Select item 20344591         12545.

 Effects of DDT mosquito larviciding on wildlife; effects of routine airplane larviciding on bird and
 mammal populations. ERICKSON AB. Public Health Rep. 1947 Aug 29;62(35):1254-62. No abstract

 available. PMID: 20344591 Similar articles Select item 20344587         12546.

 DDT in oil as a mosquito larvicide. JOHNSON HA, GOODMEN WL. Public Health Rep. 1947 Aug

 15;62(33):1191-8. No abstract available. PMID: 20344587 Similar articles Select item 20256976
 12547. An experiment with DDT against pests of stored products. JONES BM. Bull Entomol Res. 1947

 Aug;38(2):347-52. No abstract available. PMID: 20256976 Similar articles Select item 20256975
 12548.

 Preliminary notes on the loss of DDT and gammexane by absorption. BARLOW F, HADAWAY AB.
 Bull Entomol Res. 1947 Aug;38(2):335-46. No abstract available. PMID: 20256975 Similar articles

 Select item 20256973      12549.




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 368
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20      PageID.16388 Page 364 of
                                                     705




 DDT residual films; the persistence and toxicity of deposits from kerosene solutions on wall-board.
 PARKIN EA, GREEN AA. Bull Entomol Res. 1947 Aug;38(2):311-25. No abstract available.

 PMID: 20256973 Similar articles Select item 20257833         12550.

 Toxicity of DDT for man. GARRETT RM. J Med Assoc State Ala. 1947 Aug;17(2):74-6. No abstract

 available. PMID: 20257833 Similar articles Select item 20249467        12551.

 Toxicological observations on goats fed large doses of DDT. SPICER SS, SWEENEY TR, et al. Vet
 Med. 1947 Aug;42(8):289-93. No abstract available. PMID: 20249467 Similar articles Select item

 20344057      12552.

 DDT in oil as a larvicide in an area ordinarily considered difficult to treat. JOHNSON HA, YATES MW.
 Public Health Rep. 1947 Jul 25;62(30):1085-95. No abstract available. PMID: 20344057 Similar articles

 Select item 20251185      12553.

 Preliminary tests in Mexico with DDT, cube, hexachlorocyclohexane (benzene hexachloride) and
 combinations thereof, for the control of the cattle fever tick, Boophilus annulatus. COBBETT NG. Am J
 Vet Res. 1947 Jul;8(28):280-3. No abstract available. PMID: 20251185 Similar articles Select item

 20268398      12554.

 Action du DDT et de l'hexachlorocyclohexane sur les bactéries des matières stercorales. ROMAN E,
 POULAIN P, RINAUDO E. Ann Inst Pasteur (Paris). 1947 Jul;73(7):709-11. Undetermined Language.

 No abstract available. PMID: 20268398 Similar articles Select item 20248682        12555.

 DDT sprayers. STOCKING GW, MEDLEY TS. Bull U S Army Med Dep. 1947 Jul;7(7):650-4. No

 abstract available. PMID: 20248682 Similar articles Select item 20249444        12556.

 A suspected case of DDT poisoning in a cat. MORSE EV. J Am Vet Med Assoc. 1947 Jul;111(844):55.

 No abstract available. PMID: 20249444 Similar articles Select item 20262306        12557.

 DDT air-spray in malaria control in East Africa. WILSON DB, ROBERTSON AG. Trans R Soc Trop
 Med Hyg. 1947 Jul;40(6):823-50. No abstract available. PMID: 20262306 Similar articles Select item

 20262305      12558.




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 369
Case 2:15-cv-00201-SMJ          ECF No. 382-1        filed 01/28/20       PageID.16389 Page 365 of
                                                   705




DDT spraying inside houses as a means of malaria control in New Guinea. BANG FB, HAIRSTON NG,
et al. Trans R Soc Trop Med Hyg. 1947 Jul;40(6):809-22. No abstract available. PMID: 20262305

Similar articles Select item 20242663    12559.

Acute fatal poisoning following ingestion of a solution of DDT. REINGOLD IM, LASKY II. Ann Intern
Med. 1947 Jun;26(6):945-7. No abstract available. PMID: 20242663 Similar articles Select item

18900950      12560.

Le point d'attaque du DDT (4,4'dichlordiphényl-trichloréthane) chez la grenouille. TRIPOD J. Arch Int
Pharmacodyn Ther. 1947 Jun;74(3-4):343-63. Undetermined Language. No abstract available.

PMID: 18900950 Similar articles Select item 20264536        12561.

The relative toxicity of DDT and calcium arsenate to cotton leafworm. GAINES JC, DEAN HA. J Econ
Entomol. 1947 Jun;40(3):454. No abstract available. PMID: 20264536 Similar articles Select item

20264535      12562.

Effect of DDT on populations of codling moths. CHILDS L. J Econ Entomol. 1947 Jun;40(3):452. No

abstract available. PMID: 20264535 Similar articles Select item 20264529       12563.

Thermal decomposition of DDT dispersed in water. CUTKOMP LK. J Econ Entomol. 1947

Jun;40(3):444. No abstract available. PMID: 20264529 Similar articles Select item 20264528         12564.

Increase of frosted scale following use of DDT and other sprays. MIDDLEKAUFF WW,
MICHELBACHER AE, SWANSON C. J Econ Entomol. 1947 Jun;40(3):442-4. No abstract available.

PMID: 20264528 Similar articles Select item 20264527        12565.

Effect of concentration of DDT in oil aerosols on toxicity to mosquito larvae. BRESCIA F. J Econ
Entomol. 1947 Jun;40(3):441. No abstract available. PMID: 20264527 Similar articles Select item

20264520      12566.

Effects of DDT on some tidewater aquatic animals. TILLER RE, CORY EN. J Econ Entomol. 1947

Jun;40(3):431-3. No abstract available. PMID: 20264520 Similar articles Select item 20264519
12567.




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 370
Case 2:15-cv-00201-SMJ           ECF No. 382-1      filed 01/28/20       PageID.16390 Page 366 of
                                                  705




DDT wettable powders and emulsions used on American and Asiatic elms. ROMNEY VE, WHITTEN
RR, MADDEN AH. J Econ Entomol. 1947 Jun;40(3):430. No abstract available. PMID: 20264519

Similar articles Select item 20264505   12568.

The use of DDT on citrus trees in Florida. GRIFFITHS JT Jr, THOMPSON WL. J Econ Entomol. 1947

Jun;40(3):386-8. No abstract available. PMID: 20264505 Similar articles Select item 20264503
12569.

Cotton-insect control with benzene hexachloride, alone or in mixture with DDT. EWING KP,
PARENCIA CR Jr, IVY EE. J Econ Entomol. 1947 Jun;40(3):374-81. No abstract available.

PMID: 20264503 Similar articles Select item 20264500       12570.

Increasing red clover yields by treatment with DDT or hexachlorocyclohexane. SCHWARDT HH,
NEWSOM LD, NORTON LB. J Econ Entomol. 1947 Jun;40(3):363-5. No abstract available.

PMID: 20264500 Similar articles Select item 20264499       12571.

The effects of DDT and certain other insecticides on alfalfa pollinators. LINSLEY EG, MACSWAIN JW.
J Econ Entomol. 1947 Jun;40(3):358-63. No abstract available. PMID: 20264499 Similar articles Select

item 20264489      12572.

Larvicidal treatment of large areas by ground dispersal of DDT aerosols. BRESCIA F, WILSON IB. J
Econ Entomol. 1947 Jun;40(3):309-13. No abstract available. PMID: 20264489 Similar articles Select

item 20264488      12573.

DDT to control wood ticks. GOUCK HK, SMITH CN. J Econ Entomol. 1947 Jun;40(3):303-8. No

abstract available. PMID: 20264488 Similar articles Select item 20264487      12574.

DDT to control the Gulf Coast tick. RUDE CS. J Econ Entomol. 1947 Jun;40(3):301-3. No abstract

available. PMID: 20264487 Similar articles Select item 20242853      12575.

DDT dusting as a control measure for the American dog tick, the vector of Rocky Mountain spotted fever
in Georgia. McCROAN JE Jr, RAMSEY RL Jr. J Med Assoc Ga. 1947 Jun;36(6):242-4. No abstract

available. PMID: 20242853 Similar articles Select item 20263120      12576.




                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 371
Case 2:15-cv-00201-SMJ              ECF No. 382-1      filed 01/28/20      PageID.16391 Page 367 of
                                                     705




 A preliminary report on malaria control by DDT residual spraying. LINK VB. J Natl Malar Soc. 1947

 Jun;6(2):124-30. No abstract available. PMID: 20263120 Similar articles Select item 20263118
 12577.

 Entomological evaluations of results of residual DDT spraying during 1946. BRADLEY GH, FRITZ RF.
 J Natl Malar Soc. 1947 Jun;6(2):117-21. No abstract available. PMID: 20263118 Similar articles Select

 item 20249510      12578.

 DDT insecticides in public health programs. [No authors listed] Pest Control. 1947 Jun;15(6):30. No

 abstract available. PMID: 20249510 Similar articles Select item 20249509        12579.

 USES of various DDT formulations for the control of insects affecting animals. [No authors listed] Pest
 Control. 1947 Jun;15(6):24-8. No abstract available. PMID: 20249509 Similar articles Select item

 20264247      12580.

 DDT and Aedes aegypti control in British Guiana. DE CAIRES PF. PR J Public Health Trop Med. 1947

 Jun;22(4):416-24. No abstract available. PMID: 20264247 Similar articles Select item 20342274
 12581.

 Preliminary studies on the control of blowflies with DDT. BAKER WC, SCHWARTZ LG. Public Health
 Rep. 1947 May 30;62(22):800-7. No abstract available. PMID: 20342274 Similar articles Select item

 20340500      12582.

 The techniques of application and the control of roaches and bedbugs with DDT. STENBURG RL. Public
 Health Rep. 1947 May 9;62(19):669-81. No abstract available. PMID: 20340500 Similar articles Select

 item 20252514      12583.

 Some effects of 2,4-D, DDT, and Colorado 9 on the bacteria Rhizobium leguminosarum Frank in the root
 nodules of the common bean. FULTS JL, PAYNE MG. Am J Bot. 1947 May;34(5):245-8. No abstract

 available. PMID: 20252514 Similar articles Select item 20240387        12584.

 On the effect of DDT-treated surfaces on adults of Anopheles gambiae and A. funestus. MacINNES DG.
 Bull Entomol Res. 1947 May;38(1):123-30. No abstract available. PMID: 20240387 Similar articles

 Select item 20240384      12585.




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 372
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20      PageID.16392 Page 368 of
                                                    705




 The toxicity of DDT to man and animals. STAMMERS FM, WHITFIELD FG. Bull Entomol Res. 1947

 May;38(1):1-73. No abstract available. PMID: 20240384 Similar articles Select item 20247173
 12586.

 Improved guns for the delivery of liquid DDT spray and powder by mechanical compressors. GORDON
 I. J Hyg (Lond). 1947 May;45(2):173-5. No abstract available. PMID: 20247173 Free PMC Article

 Similar articles Select item 20271503     12587.

 Area spraying of DDT for insect control. MEYER AF Jr, LULL KR. Med Bull U S Army Force Europe
 Theater Off Theater Chief Surg. 1947 May;2(5):51-6. No abstract available. PMID: 20271503 Similar

 articles Select item 20249132    12588.

 Possible uses of DDT against insect pests encountered in sewage treatment. HANSENS EJ. Sewage
 Work J. 1947 May;19(3):513-7. No abstract available. PMID: 20249132 Similar articles Select item

 20243882      12589.

 Experiments with DDT on various species of tsetse flies in the field and laboratory. VANDERPLANK
 FL. Trans R Soc Trop Med Hyg. 1947 May;40(5):603-20. No abstract available. PMID: 20243882

 Similar articles Select item 20243881     12590.

 The residual action of DDT against Anopheles gambiae and funestus. HOCKING KS. Trans R Soc Trop
 Med Hyg. 1947 May;40(5):589-601. No abstract available. PMID: 20243881 Similar articles Select item

 20243880      12591.

 Destruction of adult mosquitoes by residual DDT methods. EDDEY LG. Trans R Soc Trop Med Hyg.
 1947 May;40(5):567-88. No abstract available. PMID: 20243880 Similar articles Select item 20297460

     12592.

 The use of D. D. T. for Pediculus capitis infestation in school children. SEMPLE AB. Med Off. 1947 Apr

 26;77(17):165. No abstract available. PMID: 20297460 Similar articles Select item 20340327
 12593.

 The control of houseflies by DDT sprays. BAKER WC, SCUDDER HI, GUY EL. Public Health Rep.
 1947 Apr 25;62(17):597-612. No abstract available. PMID: 20340327 Similar articles Select item

 20340263      12594.




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 373
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20       PageID.16393 Page 369 of
                                                    705




Effects of DDT mosquito larviciding on wildlife; the effects on surface organisms of the routine hand
application of DDTlarvicides for mosquito control. TARZWELL CM. Public Health Rep. 1947 Apr

11;62(15):525-54. No abstract available. PMID: 20340263 Similar articles Select item 20295949
12595.

D. D. T. as an anti-blowfly dip. CRAGG JB. Br Vet J. 1947 Apr;103(4):117-23. No abstract available.

PMID: 20295949 Similar articles Select item 20255443         12596.

Il D.D.T. nelle sue applicazioni pratiche. NEGRO G. G Batteriol Immunol. 1947 Apr;35(2):179-84.
Undetermined Language. No abstract available. PMID: 20255443 Similar articles Select item 20243588

    12597.

Chlorosulfonic acid in the synthesis of DDT and its p-halogen analogues. SUMERFORD WT. J Am
Pharm Assoc Am Pharm Assoc. 1947 Apr;36(4):127. No abstract available. PMID: 20243588 Similar

articles Select item 20247582     12598.

Results from feeding mosquito larvae, killed by DDT, to goldfish. GINSBURG JM. J Econ Entomol.

1947 Apr;40(2):275. No abstract available. PMID: 20247582 Similar articles Select item 20247580
12599.

DDT, benzene hexachloride and chlordane for Japanese beetle control. LANGFORD GS, SQUIRES DW.
J Econ Entomol. 1947 Apr;40(2):269. No abstract available. PMID: 20247580 Similar articles Select

item 20247577      12600.

An analysis of the DDT spray program for controlling codling moth. HARMAN SW. J Econ Entomol.
1947 Apr;40(2):256-8. No abstract available. PMID: 20247577

Similar articles DT as a residual insecticide against A. letifer and A. maculatus in Malaya. NAIR CP.
Nature. 1951 Jan 13;167(4237):74-5. No abstract available. PMID: 14796749 Similar articles Select

item 14858035      12202.

[Preventive effect of spraying with DDT and Octa-Klor on gastro intestinal diseases of children].
CORBO S. Arch Ital Pediatr Pueric. 1951;14(4):324-30. Undetermined Language. No abstract available.

PMID: 14858035 Similar articles Select item 14811828         12203.




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 374
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16394 Page 370 of
                                                     705




 [Control of the head louse]. van EVERDINGEN WA. Belg Tijdschr Geneesk. 1951 Jan 1;7(1):15-22.
 Undetermined Language. No abstract available. PMID: 14811828 Similar articles Select item 14848281

     12204.

 [Research on the action of DDT in the frog and observations of its activity on excitability of
 corresponding neuromuscular preparation]. MARRAS G, CORDA M. Boll Soc Ital Biol Sper. 1951 Jan-
 Feb;27(1-2):49-51. Undetermined Language. No abstract available. PMID: 14848281 Similar articles

 Select item 14886719      12205.

 Results of recent experiments on the use of DDT and BHC against adult mosquitos at Taveta, Kenya.
 DAVIDSON G. Bull World Health Organ. 1951;4(3):329-32. No abstract available.

 PMID: 14886719 Free PMC Article Similar articles Select item 24541470              12206.

 [Toxicology of some new insecticides]. BERG SP, MAIER F. Dtsch Z Gesamte Gerichtl Med.
 1951;40(4):335-52. Undetermined Language. No abstract available. PMID: 24541470 Similar articles

 Select item 14888360      12207.

 [DDT as insecticide]. VERBEV PE. Izv Meditsinskite Inst Bulg Akad Naukite Sofia Otd Biol
 Meditsinski Nauki. 1951;1:183-7. Undetermined Language. No abstract available. PMID: 14888360

 Similar articles Select item 14861897     12208.

 A case of aortic aneurysm. MALLOWS HR. J R Nav Med Serv. 1951;37(3):156-8. No abstract available.

 PMID: 14861897 Similar articles Select item 14900484          12209.

 [Determination of DDT in flour]. ALESSANDRINI ME, AMORMINO V. Rend Ist Sup Sanit.
 1951;14(9):619-23. Undetermined Language. No abstract available. PMID: 14900484 Similar articles

 Select item 14844811      12210.

 [Effect of chlordane on houseflies resistant to DDT]. MOSNA E. Rend Ist Sup Sanit. 1951;14(2):83-90.
 Undetermined Language. No abstract available. PMID: 14844811 Similar articles Select item 14844810

     12211.

 [2 Years' experience in the DDT antimosquito campaign in the province of Latina, 1948-9]. MOSNA E,
 ALESSANDRINI M. Rend Ist Sup Sanit. 1951;14(2):70-82. Undetermined Language. No abstract

 available. PMID: 14844810 Similar articles Select item 14844809         12212.




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 375
Case 2:15-cv-00201-SMJ              ECF No. 382-1      filed 01/28/20       PageID.16395 Page 371 of
                                                     705




 [Extraction and determination of D.D.T. in animal organs]. GANDOLFO N. Rend Ist Sup Sanit.
 1951;14(1):65-9. Undetermined Language. No abstract available. PMID: 14844809 Similar articles

 Select item 14810142      12213.

 [Observations on W. Eichler's article on problems of laboratory technic in biologic evaluation of DDT].
 SCHUTZ M. Zentralbl Bakteriol Orig. 1950 Dec 29;156(4):268-70. Undetermined Language. No abstract

 available. PMID: 14810142 Similar articles Select item 14796672        12214.

 Analysis of DDT derivatives by reversed-phase paper partition chromatography. WINTERINGHAM FP,
 HARRISON A, BRIDGES RG. Nature. 1950 Dec 9;166(4232):999. No abstract available.

 PMID: 14796672 Similar articles Select item 14791630         12215.

 [Economic analysis of antimalarial campaigns with imagocides of residual action]. SILVETTI PENA L,
 LOPEZ MANAN CE. Bol Oficina Sanit Panam. 1950 Dec;29(12):1257-66. Spanish. No abstract

 available. PMID: 14791630 Similar articles Select item 14801350        12216.

 Effect of p-dimethylaminoazobenzene, o-amino-azotoluene, benzpyrene and 1:2:5:6-dibenzanthracene on
 nicotinic acid synthesis in liver tissue. DE HN, GUHA SR. Br J Cancer. 1950 Dec;4(4):430-33. No

 abstract available. PMID: 14801350 Free PMC Article Similar articles Select item 14784222
 12217.

 [Evaluation of the efficacy of methods in application of DDTagainst mosquitoes in control of malaria].
 BEKLEMISHEV VN. Gig Sanit. 1950 Dec;12:32-3. Undetermined Language. No abstract available.

 PMID: 14784222 Similar articles Select item 14880198         12218.

 Observations on anopheles densities in indoor shelters during the forenoon, afternoon and night.
 VISWANATHAN DK, RAMACHANDRA RAO T, HALGERI AV, KARANDIKAR VS. Indian J
 Malariol. 1950 Dec;4(4):533-47. No abstract available. PMID: 14880198 Similar articles Select item

 14880197      12219.

 Further notes on the use of benzene hexachloride as a residual insecticide compared with dichloro-
 diphenyl-trichloroethane. VISWANATHAN DK, RAMACHANDRA RAO T, JUNEJA MR. Indian J
 Malariol. 1950 Dec;4(4):505-31. No abstract available. PMID: 14880197 Similar articles Select item

 14880196      12220.




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 376
Case 2:15-cv-00201-SMJ             ECF No. 382-1       filed 01/28/20       PageID.16396 Page 372 of
                                                     705




Field experiments to determine the relative efficacy in malaria control of different dosage regimens of
dichloro-diphenyl-trichloroethane (D. D. T.) as judged by mosquito densities, spleen rates, parasite rates
and chemical estimation of the residual deposits of D.D.T. at varying intervals after each application as an
indoor spray. VISWANATHAN DK, GADRE SB. Indian J Malariol. 1950 Dec;4(4):487-503. No abstract

available. PMID: 14880196 Similar articles Select item 13047920          12221.

 [Control of malaria in the region of Xochimilco, D.F]. DOWNS WG, BORDAS E, ENRIQUEZ
CHAVEZ A. Rev Inst Salubr Enferm Trop. 1950 Dec;11(2-3-4):99-105. Undetermined Language. No

abstract available. PMID: 13047920 Similar articles Select item 14788557          12222.

Separatory device for use in testing dipping baths containing organic chlorides. SPURR FA. Vet Med.
1950 Dec;45(12):483-4. No abstract available. PMID: 14788557 Similar articles Select item 14788556

    12223.

A vat-side test for assaying DDT-BHC in dipping vats. LITTLER CA. Vet Med. 1950 Dec;45(12):480-2;

passim. No abstract available. PMID: 14788556 Similar articles Select item 14787471          12224. The
synthesis of 1,1,1,-trichloro-2,2-bis-(4-chlorophenyl-4-C14)-ethane. FIELDS M, GIBBS J, WALZ DE.
Science. 1950 Nov 17;112(2916):591-2. No abstract available. PMID: 14787471 Similar articles Select

item 14789760       12225.

Control of anopheles pseudopunctipennis in Mexico with DDTresidual sprays applied in buildings. Part
III. Malariological observations after 5 years of annual spraying. DOWNS WG, CELIS SH, GAHAN JB.
Am J Hyg. 1950 Nov;52(3):348-52. No abstract available. PMID: 14789760 Similar articles Select item

14783641      12226.

[Attempt at control of Aedes aegypti by application of DDT in water tanks]. RODRIGUEZ JA. Bol
Oficina Sanit Panam. 1950 Nov;29(11):1150-1. Undetermined Language. No abstract available.

PMID: 14783641 Similar articles Select item 14808278          12227.

Effect of DDT ingestion on total cholesterol content of ovaries of white rat. TAUBER OE, HUGHES AB.
Proc Soc Exp Biol Med. 1950 Nov;75(2):420-2. No abstract available. PMID: 14808278 Similar articles

Select item 14808276      12228.

The storage of methoxychlor in the fat of the rat. KUNZE FM, LAUG EP, PRICKETT CS. Proc Soc Exp
Biol Med. 1950 Nov;75(2):415-6. No abstract available. PMID: 14808276 Similar articles Select item




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 377
Case 2:15-cv-00201-SMJ              ECF No. 382-1       filed 01/28/20       PageID.16397 Page 373 of
                                                      705




 14808947      12229. [Campaign against insects infecting man and house in Italy]. PROENCA LM. Rev
 Paul Med. 1950 Nov;37(5):478-81. Undetermined Language. No abstract available. PMID: 14808947

 Similar articles Select item 14787895     12230.

 [Commentary on some new chlorophenothane preparations included in the new Apotekareförbund
 supplements]. ERVENIUS O. Sven Farm Tidskr. 1950 Oct 20;54(29):597-601. Undetermined Language.

 No abstract available. PMID: 14787895 Similar articles Select item 14781779          12231.

 Preparation of thin films of crystalline DDT and gamma-hexachlorocyclohexane in celloidin. PIELOU
 DP. Science. 1950 Oct 6;112(2910):406-7. No abstract available. PMID: 14781779 Similar articles

 Select item 24538827      12232.

 Larvicidal treatments with DDT and gammexane in Upper Assam, with particular reference to their effect
 on Anopheles minimus. BERTRAM DM. Ann Trop Med Parasitol. 1950 Oct;44(3):255-9. No abstract

 available. PMID: 24538827 Similar articles Select item 24538826          12233.

 A critical evaluation of DDT and gammexane in malaria control in Upper Assam over five years, with
 particular reference to their effect of Anopheles minimus. BERTRAM DM. Ann Trop Med Parasitol.
 1950 Oct;44(3):242-54. No abstract available. PMID: 24538826 Similar articles Select item 14783631

     12234.

 Public health significance of cancer. DEIBERT AV. Bol Oficina Sanit Panam. 1950 Oct;29(10):1033-41.

 No abstract available. PMID: 14783631 Similar articles Select item 14792991          12235.

 Antibacterial properties of some quinoline substituted guanides with special reference to the acute toxicity
 and the bacteriostatic activity of N'-(p-chlorophenyl)-N5-(8'chloro-5'quinolyl) biguanide acetate. SIRSI
 M, RAMA RAO R, DE NN. Curr Sci. 1950 Oct;19(10):317-8. No abstract available. PMID: 14792991

 Similar articles Select item 14784198     12236.

 [Newest DDT and hexochlorine insecticides in control of insect pests]. ORLOV AN. Gig Sanit. 1950
 Oct;10:52-4. Undetermined Language. No abstract available. PMID: 14784198 Similar articles Select

 item 14784194       12237.




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 378
Case 2:15-cv-00201-SMJ              ECF No. 382-1       filed 01/28/20       PageID.16398 Page 374 of
                                                      705




[Methods of using DDT preparations and other stable contact insecticides for houseflies]. DERBENEVA-
UKHOVA VP. Gig Sanit. 1950 Oct;10:41-5. Undetermined Language. No abstract available.

PMID: 14784194 Similar articles Select item 14840880            12238.

Effect of DDT and BHC on Ornithodoros ticks. KALRA SL, JACOB VP, RAO KN. Indian J Med Res.
1950 Oct;38(4):457-66. No abstract available. PMID: 14840880 Similar articles Select item 14840874

    12239.

Iron metabolism with typical Indian dietaries and assessment of its requirement for normal Indian adult.
DE HN. Indian J Med Res. 1950 Oct;38(4):393-400. No abstract available. PMID: 14840874 Similar

articles Select item 14811236       12240.

[Toxicity of DDT]. VAN BRAECKEL. Ann Soc Belg Med Trop (1920). 1950 Sep;30(3):599-600.
Undetermined Language. No abstract available. PMID: 14811236 Similar articles Select item 14777600

    12241.

Comparative chronic toxicity for warm-blooded animals of 2,2-bis-(p-chlorophenyl)-1,1,1-trichloroethane
(DDT) and 2,2-bis-(p-methoxyphenyl)-1,1,1-trichloroethane (DMDT, methoxychlor). HAAG HB,
FINNEGAN JK, LARSON PS, RIESE W, DREYFUSS ML. Arch Int Pharmacodyn Ther. 1950 Sep

1;83(4):491-504. No abstract available. PMID: 14777600 Similar articles Select item 14772570
12242.

The persistence of DDT crystals in the coats of sprayed cattle, with special relation to tsetse control.
BRACEY P. Br Vet J. 1950 Sep;106(9):358-60. No abstract available. PMID: 14772570 Similar articles

Select item 14783934       12243.

Effect of nicotine, quinoline, 3-3'-dipyridyl and beta-picoline on the biosynthesis of nicotinic acid in
animals. DE HN, DATTA P Jr. Curr Sci. 1950 Sep;19(9):279-80. No abstract available.

PMID: 14783934 Similar articles Select item 14880179            12244.

Some considerations on indoor residual spraying for malaria control in rural India. KRUSE CW,
DAYANANDA KONCHADY. Indian J Malariol. 1950 Sep;4(3):267-79. No abstract available.

PMID: 14880179 Similar articles Select item 15437281            12245.




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 379
Case 2:15-cv-00201-SMJ            ECF No. 382-1         filed 01/28/20       PageID.16399 Page 375 of
                                                      705




 Purpura following exposure to DDT. KARPINSKI FE Jr. J Pediatr. 1950 Sep;37(3):373-9. No abstract

 available. PMID: 15437281 Similar articles Select item 14775282          12246.

 [Usefulness of a disinsectization and a deratization service in business establishments; technical and
 practical notes]. POULAIN. Med Usine Rev Hyg Ind Mal Prof. 1950 Sep-Oct;12(8):476-81.
 Undetermined Language. No abstract available. PMID: 14775282 Similar articles Select item 15442308

     12247.

 Determination of DDT by bioassay. PAGEN C, HAGEMAN RH. Science. 1950 Aug 25;112(2904):222-

 3. No abstract available. PMID: 15442308 Similar articles Select item 14792891          12248.

 [Multiple renal plasmocytomas and plasmocytosis following repeated injections of DDT in the dog].
 GEREBTZOFF MA, DALLEMAGNE MJ, PHILIPPOT E. C R Seances Soc Biol Fil. 1950 Aug;144(15-
 16):1135-7. Undetermined Language. No abstract available. PMID: 14792891 Similar articles Select

 item 14778304       12249.

 Antimalarial activity of aureomycin in blood induced infection in chicks. RAMASQAMY AS, RAO RR,
 KESHAVAMURTHY NK, DE NN. Curr Sci. 1950 Aug;19(8):245-6. No abstract available.

 PMID: 14778304 Similar articles Select item 14778298          12250.

 Effect of urea, uric acid, barbituric acid and alloxan on the biosynthesis of riboflavin in animals. DE HN,
 ROY JK. Curr Sci. 1950 Aug;19(8):241-2. No abstract available. PMID: 14778298 Similar articles

 Select item 15426317      12251.

 Dermatitis caused by DDT. HOLLANDER L. Arch Derm Syphilol. 1950 Jul;62(1):66-8. No abstract

 available. PMID: 15426317 Similar articles Select item 15433051          12252.

 [Tests for the destruction of the tsetse fly by means of D.D.T. fumigating bombs]. BROU M. Ann Soc
 Belg Med Trop (1920). 1950 Jun 30;30(2):141-8. Undetermined Language. No abstract available.

 PMID: 15433051 Similar articles Select item 15418212          12253.

 The detoxification of DDT by resistant houseflies and inhibition of this process by piperonyl cyclonene.
 PERRY AS, HOSKINS WM. Science. 1950 Jun 2;111(2892):600-1. No abstract available.

 PMID: 15418212 Similar articles Select item 15432910          12254.




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 380
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20       PageID.16400 Page 376 of
                                                   705




 [DDT-resistant flies]. SCHIAVI A. An Paul Med Cir. 1950 Jun;59(6):540-1. Undetermined Language.

 No abstract available. PMID: 15432910 Similar articles Select item 15420388       12255.

 Ophthalmia neonatorum. SORSBY A. Br J Vener Dis. 1950 Jun;26(2):57-62. No abstract available.

 PMID: 15420388 Free PMC Article Similar articles Select item 15435833           12256.

 [Method of isolation of DDT in food products]. SIIANOVA AK. Gig Sanit. 1950 Jun;6:49-50.
 Undetermined Language. No abstract available. PMID: 15435833 Similar articles Select item 15435831

     12257.

 [Toxicity of DDT dust for man]. NIKITIN PI. Gig Sanit. 1950 Jun;6:47-8. Undetermined Language. No

 abstract available. PMID: 15435831 Similar articles Select item 24541000      12258.

 On the control of Phlebotomus (sandflies) with D. D. T. and B.H.C. (gammexane). GHOSH SM. Indian J
 Malariol. 1950 Jun;4(2):175-84. No abstract available. PMID: 24541000 Similar articles Select item

 15422363      12259.

 Discussion of 5 years' use of DDT residuals against Anopheles quadrimaculatus. BRADLEY GH,
 LYMAN FE. J Natl Malar Soc. 1950 Jun;9(2):113-8. No abstract available. PMID: 15422363 Similar

 articles Select item 15442048     12260.

 [Veterinary significance of the new contact insecticides]. BUXTORF A. Schweiz Arch Tierheilkd. 1950
 Jun;92(6):401-4. Undetermined Language. No abstract available. PMID: 15442048 Similar articles

 Select item 15423486     12261.

 Insecticidal action of DDT. SKERRETT EJ, STRINGER A, WOODCOCK D. Nature. 1950 May

 27;165(4204):853. No abstract available. PMID: 15423486 Similar articles Select item 15421325
 12262.

 [Reduction effect of organic magnesium compounds on as-diaryl-trichloro-ethanes of DDT type]. AWE
 W, REINECKE I. Experientia. 1950 May 15;6(5):185. Undetermined Language. No abstract available.

 PMID: 15421325 Similar articles Select item 15414430       12263.

 Newer insecticides and scabicides. LUNSFORD CJ. Calif Med. 1950 May;72(5):350-1.

 PMID: 15414430 Free PMC Article Similar articles Select item 15427859           12264.




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 381
Case 2:15-cv-00201-SMJ           ECF No. 382-1      filed 01/28/20      PageID.16401 Page 377 of
                                                  705




 [Synthetic organic insecticide DDT]. PEGOEV PI. Gig Sanit. 1950 May;5:52. Undetermined Language.

 No abstract available. PMID: 15427859 Similar articles Select item 15422619     12265.

 The control of culicine mosquito breeding in septic tanks by means of D. D. T. bricks. SHEARMAN CE.
 J R Army Med Corps. 1950 May;94(5):259-65. No abstract available. PMID: 15422619 Similar articles

 Select item 15430386     12266.

 Effect of DDT on testes and secondary sex characters of white leghorn cockerels. BURLINGTON H,
 LINDEMAN VF. Proc Soc Exp Biol Med. 1950 May;74(1):48-51. No abstract available.

 PMID: 15430386 Similar articles Select item 15416876      12267.

 [Favorable results with use of DDT]. CSEH FIRTOS S, de JONG JC. Ned Tijdschr Geneeskd. 1950 Apr
 22;94(16):1105-10. Undetermined Language. No abstract available. PMID: 15416876 Similar articles

 Select item 15418323     12268.

 Contact dermatitis due to DDT. MARSHALL J. S Afr Med J. 1950 Apr 22;24(16):300-1. No abstract

 available. PMID: 15418323 Similar articles Select item 15413787     12269.

 [Stomatological DDT; dental divagations totally stomatological]. MUNDI GALIANAS W. An Esp
 Odontoestomatol. 1950 Apr;9(4):292-9. Undetermined Language. No abstract available.

 PMID: 15413787 Similar articles Select item 15414846      12270.

 [Sanitary-educational program on the use of DDT]. TRACHTMAN IN. Feldsher Akush. 1950 Apr;4:39-
 42. Undetermined Language. No abstract available. PMID: 15414846 Similar articles Select item

 14776247      12271.

 [Mass disinfestation in Sardinia and typhoid endemia]. SPANEDDA A. Rass Med Sarda. 1950
 Apr;52(4):205-10. Undetermined Language. No abstract available. PMID: 14776247 Similar articles

 Select item 14811253     12272.

 [Considerations on the biological effect of DDT]. HOFFMANN CH, LINDUSKA EJ. Ann Ig (Roma).
 1950 Mar-Apr;60(2):88-102. Undetermined Language. No abstract available. PMID: 14811253 Similar

 articles Select item 15428986     12273.




                                                          Decl. of A. Miller in Support of Daubert Motion
                                                    To Exclude R. DeGrandchamp Expert Testimony - 382
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16402 Page 378 of
                                                     705




Liver cell alteration and DDT storage in the fat of the rat induced by dietary levels of 1 to 50 p.p.m. DDT.
LAUG EP, NELSON AA, FITZHUGH OG, KUNZE FM. J Pharmacol Exp Ther. 1950 Mar;98(3):268-

73. No abstract available. PMID: 15428986 Similar articles Select item 15410198          12274.

Observations on the toxicity of DDT. ROBERTS A. Practitioner. 1950 Mar;164(981):258-60. No abstract

available. PMID: 15410198 Similar articles Select item 15415737          12275.

 Observations on inbred mice exposed to DDT. BENNISON BE, MOSTOFI FK. J Natl Cancer Inst. 1950

Feb;10(4):989-92. No abstract available. PMID: 15415737 Similar articles Select item 15404706
12276.

Effects of DDT mosquito larviciding on wildlife; the effects on terrestrial insect populations of routine
larviciding by airplane. SCUDDER HI, TARZWELL CM. Public Health Rep. 1950 Jan 20;65(3):71-87,
illust. No abstract available. PMID: 15404706 Free PMC Article Similar articles Select item 15398821

    12277.

Development and viability of Drosophila melanogaster on a medium containing DDT. KALINA BF.
Science. 1950 Jan 13;111(2872):39. No abstract available. PMID: 15398821 Similar articles Select item

15408907      12278.

D.D.T. and gammexane as residual insecticides against Anopheles maculatus in Malaya. WHARTON
RH, REID JA. Nature. 1950 Jan 7;165(4184):28. No abstract available. PMID: 15408907 Similar

articles Select item 15434665      12279.

Residual DDT content a rapid method for the detection and determination of small quantities of DDT on
sprayed surfaces. ALESSANDRINI ME. Bull World Health Organ. 1950;2(4):629-36. No abstract

available. PMID: 15434665 Free PMC Article Similar articles Select item 15434664              12280.

Observations on the density of Phlebotomus populations following DDT campaigns. HERTIG M. Bull
World Health Organ. 1950;2(4):621-8. No abstract available. PMID: 15434664 Free PMC Article

Similar articles Select item 14773915       12281.

[Studies on the use of new insecticides in 1949 (DDTwettable powder and chlordane)]. CEPURNJAK P.
Hig Cas Hig Mikrobiol Epidemiol Sanit Teh. 1950;2(1-2):116-24. Undetermined Language. No abstract

available. PMID: 14773915 Similar articles Select item 15429404          12282.




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 383
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16403 Page 379 of
                                                     705




 [Toxicity of dichloro-diphenyltrichloroethane]. [No authors listed] Med Trop (Mars). 1950 Jan-
 Feb;10(1):135-6. Undetermined Language. No abstract available. PMID: 15429404 Similar articles

 Select item 15429397      12283.

 [Titrimetric assay of solutions of DDT in petroleum; percentage in total DDT and in the active isomer
 pp']. PILLE G. Med Trop (Mars). 1950 Jan-Feb;10(1):73-84. Undetermined Language. No abstract

 available. PMID: 15429397 Similar articles Select item 14777497         12284.

 [Effect of insecticides on salamanders and fish]. LENKE D. Naunyn Schmiedebergs Arch Exp Pathol
 Pharmakol. 1950;210(4-5):389-92. Undetermined Language. No abstract available. PMID: 14777497

 Similar articles Select item 15409098     12285.

 Cholinesterase of house flies (Musca domestica L.) resistant to DDT. BABERS FH, PRATT JJ Jr.
 Physiol Zool. 1950 Jan;23(1):58-63. No abstract available. PMID: 15409098 Similar articles Select item

 15417796      12286.

 [Determination of technical DDT in commercial preparations, in the presence of pyrethrins and coloring
 agents]. DAVIDOVA A. Rend Ist Sup Sanit. 1950;13(2):167-73. Undetermined Language. No abstract

 available. PMID: 15417796 Similar articles Select item 14844794         12287.

 [Effect of DDT on the bedbug in relation to the concentration and contact period of the insecticide].
 CAPONE-BRAGA. Rend Ist Sup Sanit. 1950;13(9-10):710-7. Undetermined Language. No abstract

 available. PMID: 14844794 Similar articles Select item 14844769         12288.

 [Chronic poisoning and contamination of food by DDT]. BETTINI S. Rend Ist Sup Sanit.
 1950;13(5):443-53. Undetermined Language. No abstract available. PMID: 14844769 Similar articles

 Select item 15410058      12289.

 DDT-resistant flies. HARRISON CM. Trans R Soc Trop Med Hyg. 1950 Jan;43(4):355. No abstract

 available. PMID: 15410058 Similar articles Select item 15404741         12290.

 DDT and gammexane as residual insecticides against Anopheles gambiae in African houses.
 MUIRHEAD-THOMSON RC. Trans R Soc Trop Med Hyg. 1950 Jan;43(4):401-12. No abstract

 available. PMID: 15404741 Similar articles Select item 15397659         12291.




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 384
Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20        PageID.16404 Page 380 of
                                                      705




 D.D.T. poisoning in man; a suspected case. CAMPBELL AM. Lancet. 1949 Dec 24;2(6591):1178. No

 abstract available. PMID: 15397659 Similar articles Select item 15399604           12292.

 Methyl anthraquinone (tectoquinone) a synergist for 2,2-bis-(p-chlorophenyl)-1,1,1-trichloroethane
 (D.D.T.). RANGANATHAN SK, KOSHI T, SITARAMAN NL. Nature. 1949 Dec 24;164(4182):1095.

 No abstract available. PMID: 15399604 Similar articles Select item 15402745           12293.

 [About sodium fuosilicate and DDT]. NEURDENBURG MG. Tijdschr Soc Geneeskd. 1949 Dec
 23;27(25):473-5. Dutch. No abstract available. PMID: 15402745 Similar articles Select item 15399059

     12294.

 Le D.D.T. serait-il responsable de certaines gastro-entérites? PLICHET A. Presse Med. 1949 Dec
 3;57(76):1121. Undetermined Language. No abstract available. PMID: 15399059 Similar articles Select

 item 14771467       12295.

 [Brief comparative tests on the action of DDT and gammexane flies (Musca domestica) of different
 origins, subjected to 1-minute contact with these insecticides]. da MOTTA LA. An Inst Med Trop (Lisb).
 1949 Dec;6:139-47. Undetermined Language. No abstract available. PMID: 14771467 Similar articles

 Select item 15397322       12296.

 Studies on the action of DDT on anopheline mosquitos and house-flies. JOHNSTON AN. Bull Entomol
 Res. 1949 Dec;40(3):447-52. No abstract available. PMID: 15397322 Similar articles Select item

 15397319       12297.

 The speed of action of insecticidal sprays and deposits and its use in assessing the biological efficiency of
 BHC, DDT and pyrethrum. KETTLE DS. Bull Entomol Res. 1949 Dec;40(3):403-29. No abstract

 available. PMID: 15397319 Similar articles Select item 15397317           12298.

 Experimental aerial spraying with DDT against mosquitos in Burma. JONES TW. Bull Entomol Res.
 1949 Dec;40(3):379-85, pl. No abstract available. PMID: 15397317 Similar articles Select item

 15407895       12299.

 Effectiveness against flies and mosquitoes of DDTapplications to clay, palm and straw surfaces.
 SUNDARARAMAN S, PEFFLY RL. J Natl Malar Soc. 1949 Dec;8(4):267-9. No abstract available.

 PMID: 15407895 Similar articles Select item 15396797           12300.




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 385
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16405 Page 381 of
                                                     705




 Preliminary field studies on the use of heavy dosages of DDTand benzene hexachloride as residual
 mosquito larvicides. MATHIS W, QUARTERMAN KD. J Natl Malar Soc. 1949 Dec;8(4):270-9. No

 abstract available. PMID: 15396797 Similar articles Select item 15408646         12301.

 DDT larvicides dispersed by spray and thermal aerosol planes for the control of Aedes dorsalis, Meigen
 and Aedes nigromaculis Ludlow. MAGY HI, DAHL AH, et al. Mosq News. 1949 Dec;9(4):153-61. No

 abstract available. PMID: 15408646 Similar articles Select item 15399318         12302.

 A comparison of DDT and other new insecticides for mosquito control. DEONIER CC, RAUN ES, et al.
 Mosq News. 1949 Dec;9(4):150-2. No abstract available. PMID: 15399318 Similar articles Select item

 15399317      12303.

 The effectiveness of DDT and other insecticides as larvicides as larvicides against Arctic species of
 Aedes. McDUFFIE WC, CROSS HF, et al. Mosq News. 1949 Dec;9(4):145-9. No abstract available.

 PMID: 15399317 Similar articles Select item 15392200          12304.

 The use of wettable DDT in pediculosis. Morris GE. N Engl J Med. 1949 Nov 10;241(19):742. No

 abstract available. PMID: 15392200 Similar articles Select item 15407903         12305.

 D.D.T. in control of insects other than mosquitoes. GUPTA PN. Antiseptic. 1949 Nov;46(11):852. No

 abstract available. PMID: 15407903 Similar articles Select item 15395871         12306.

 The susceptibility of Phlebotomus species to DDT. KIRK R, LEWIS DJ. J Trop Med Hyg. 1949

 Nov;52(11):223-5. No abstract available. PMID: 15395871 Similar articles Select item 15399810
 12307.

 [Investigations on the toxicity of DDT in humans]. PIEDROLA GIL G, FERNANDEZ MIRON B. Med
 Colon. 1949 Nov;14(5):459-70. Spanish. No abstract available. PMID: 15399810 Similar articles Select

 item 15399808      12308.

 [A problem of maximum currency and importance, the toxicity of dichlorodiphenyl-
 trichloromethylmethane (DDT) to humans]. PIEDROLA GIL G. Med Colon. 1949 Nov;14(5):427-33.

 Spanish. No abstract available. PMID: 15399808 Similar articles Select item 15398310          12309.




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 386
Case 2:15-cv-00201-SMJ          ECF No. 382-1        filed 01/28/20       PageID.16406 Page 382 of
                                                   705




Tissue distribution and elimination of DDD and DDT following oral administration to dogs and rats.
FINNEGAN JK, HAAG HB, LARSON PS. Proc Soc Exp Biol Med. 1949 Nov;72(2):357-60. No abstract

available. PMID: 15398310 Similar articles Select item 15406810       12310.

County-wide control of the horn fly with DDT. SMITH CL, GATES DE. J Econ Entomol. 1949

Oct;42(5):847. No abstract available. PMID: 15406810 Similar articles Select item 15392800        12311.

The effects of DDT, benzene hexachloride and parathion on the honeybee. SHAW FR, BUTLER GD. J
Econ Entomol. 1949 Oct;42(5):855. No abstract available. PMID: 15392800 Similar articles Select item

15392798      12312. A line of houseflies resistant to methoxychlor. BARBER GW, SCHMITT JD. J
Econ Entomol. 1949 Oct;42(5):844. No abstract available. PMID: 15392798 Similar articles Select item

15392797      12313.

Reaction of certain fly strains to DDT and methoxychlor deposits. HANSENS EJ, GODDIN AH. J Econ
Entomol. 1949 Oct;42(5):843. No abstract available. PMID: 15392797 Similar articles Select item

15392794      12314.

Control of Aëdes mosquitoes by direct introduction of DDTinto irrigation waters. SMITH GF, GEIB AF.
J Econ Entomol. 1949 Oct;42(5):835. No abstract available. PMID: 15392794 Similar articles Select

item 15392792      12315.

The metabolism of DDT in the large milkweed bug. FERGUSON WC, KEARNS CW. J Econ Entomol.
1949 Oct;42(5):810-7. No abstract available. PMID: 15392792 Similar articles Select item 18141397

    12316.

Phlebotomus and residual DDT in Greece and Italy. HERTIG M. Am J Trop Med Hyg. 1949

Sep;29(5):773-809. No abstract available. PMID: 18141397 Similar articles Select item 15393603
12317.

Anopheles aconitus and DDT spraying. SWELLENGREBEL NH, LODENS JG. Doc Neerl Indones
Morbis Trop. 1949 Sep;1(3):245-54. No abstract available. PMID: 15393603 Similar articles Select item

18139009      12318.

Electrical phenomena in nerve; crab nerve. SHANES AM. J Gen Physiol. 1949 Sep;33(1):75-102.

PMID: 18139009 Free PMC Article Similar articles Select item 18139008            12319.




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 387
Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20       PageID.16407 Page 383 of
                                                      705




 Electrical phenomena in nerve; squid giant axon. SHANES AM. J Gen Physiol. 1949 Sep;33(1):57-73.

 PMID: 18139008 Free PMC Article Similar articles Select item 15392001               12320.

 Studies using DDT applied in airplane thermal exhaust aerosols for the control of anopheline larvae in
 rice fields in California. MAGY HI. Mosq News. 1949 Sep;9(3):101-8. No abstract available.

 PMID: 15392001 Similar articles Select item 15391999           12321.

 Exploratory studies on the control of adult mosquitoes and blackflies with DDT under Arctic conditions.
 GOLDSMITH JB, HUSMAN CN, et al. Mosq News. 1949 Sep;9(3):93-7. No abstract available.

 PMID: 15391999 Similar articles Select item 18133330           12322.

 Respiration and water loss in the adult blowfly, Phormia regina, and their relation to the physiological
 action of DDT. BUCK JB, KEISTER ML. Biol Bull. 1949 Aug;97(1):64-81. No abstract available.

 PMID: 18133330 Similar articles Select item 18148020           12323.

 Studies on the toxicity of insecticide films; effect of temperature on the toxicity of DDT films.
 PRADHAN S. Bull Entomol Res. 1949 Aug;40(2):239-65. No abstract available. PMID: 18148020

 Similar articles Select item 18139179       12324.

 Laboratory experiments on the effect of DDT and BHC on certain aphidophagous insects and their hosts.
 WAY MJ. Bull Entomol Res. 1949 Aug;40(2):279-97. No abstract available. PMID: 18139179 Similar

 articles Select item 18138208      12325.

 The DDT content of milk from a cow sprayed with DDT. CARTER RH, MANN HD. J Econ Entomol.

 1949 Aug;42(4):708. No abstract available. PMID: 18138208 Similar articles Select item 18138202
 12326.

 Comparative toxicity to certain insects of DDT, its bromine and fluorine analogs, and gamma benzene
 hexachloride. BOTTGER GT, GERTLER SI. J Econ Entomol. 1949 Aug;42(4):611-4. No abstract

 available. PMID: 18138202 Similar articles Select item 18138195          12327.

 Prehatiching treatment of irrigated lands with DDT, dichlorodiphenyl dichloroethane, and gammabenzene
 hexachloride for control of flood water mosquitoes. REES BE, RALEY TG, DAVIS ED. J Econ
 Entomol. 1949 Aug;42(4):586-90. No abstract available. PMID: 18138195


 Similar articles Select item 18142521       12328.




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 388
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16408 Page 384 of
                                                     705




 DDT vs paludismo en la división del oriente de la Creole Petroleum Corporation Venezuela. POOL CL.
 Med Bull (N Y). 1949 Aug;9(2):117-29. Undetermined Language. No abstract available.

 PMID: 18142521 Similar articles Select item 18133549          12329.

 Some considerations of the biological effects of DDT. HOFFMANN CH, LINDUSKA JP. Sci Mon. 1949

 Aug;69(2):104-14. No abstract available. PMID: 18133549 Similar articles Select item 18133145
 12330.

 Filariasis control by DDT residual house spraying, St. Croix, Virgin Islands; results. BROWN HW,
 WILLIAMS RW. Public Health Rep. 1949 Jul 8;64(27):863-75. No abstract available.

 PMID: 18133145 Free PMC Article Similar articles Select item 18133144             12331.

 Filariasis control by DDT residual house spraying, Saint Croix, Virgin Islands; operational aspects.
 KOHLER CE. Public Health Rep. 1949 Jul 8;64(27):857-62. No abstract available.

 PMID: 18133144 Free PMC Article Similar articles Select item 18153293             12332.

 D.D.T. as a residual insecticide against Anopheles maculipennis. ETHERINGTON D. Nature. 1949 Jul

 2;164(4157):32. No abstract available. PMID: 18153293 Similar articles Select item 18017041
 12333.

 Possible Hazards from the Use of DDT. [No authors listed] Am J Public Health Nations Health. 1949
 Jul;39(7):925-7. No abstract available. PMID: 18017041 Free PMC Article Similar articles Select item

 18138358      12334.

 Toxicité du D.D.T.; intoxication collective par ingestion accidentelle. JUDE A, GIRARD P. Ann Med
 Leg Criminol Police Sci Toxicol. 1949 Jul-Aug;14(4):209-13. Undetermined Language. No abstract

 available. PMID: 18138358 Similar articles Select item 24536197         12335.

 A testing kit for use in field investigations of failure of DDTresidual sprays. McCAULEY RH Jr. CDC
 Bull. 1949 Jul-Sep;40:14. No abstract available. PMID: 24536197 Similar articles Select item 15393610

     12336.

 Dosage du 1 trichloro-2,bis(p chlorophényl) éthane dans le D.D.T. technique. PLUCHON J, PILLE G.
 Med Trop (Mars). 1949 Jul-Aug;9(4):532-5. Undetermined Language. No abstract available.

 PMID: 15393610 Similar articles Select item 18150139          12337.




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 389
Case 2:15-cv-00201-SMJ          ECF No. 382-1        filed 01/28/20       PageID.16409 Page 385 of
                                                   705




 D.D.T. resistance in houseflies in Denmark. KEIDING J, VAN DEURS H. Nature. 1949 Jun

 18;163(4155):964. No abstract available. PMID: 18150139 Similar articles Select item 18145523
 12338.

 The insecticidal action of some D.D.T. analogues and chlorinated (4-chlorophenyl)-ethanes. STRINGER
 A. Ann Appl Biol. 1949 Jun;36(2):206-12. No abstract available. PMID: 18145523 Similar articles

 Select item 18149706     12339.

 Studies on the metabolism and mode of action of DDT. JUDAH JD. Br J Pharmacol Chemother. 1949
 Jun;4(2):120-31. No abstract available. PMID: 18149706 Free PMC Article Similar articles Select

 item 18133349      12340.

 Control of Anopheles mosquitoes with coarse and fine DDTsprays applied by airplane. DEONIER CC,
 SULLIVAN WN, et al. J Econ Entomol. 1949 Jun;42(3):447-50. No abstract available.

 PMID: 18133349 Similar articles Select item 18133344        12341.

 The residual property of DDT as influenced by temperature and moisture. BURGESS AF, SWEETMAN
 HL. J Econ Entomol. 1949 Jun;42(3):420-3. No abstract available. PMID: 18133344 Similar articles

 Select item 18133341     12342.

 Failure of DDT to control house flies. KING WV, GAHAN JB. J Econ Entomol. 1949 Jun;42(3):405-9.

 No abstract available. PMID: 18133341 Similar articles Select item 18150172        12343.

 Anopheles quadrimaculatus activity patterns in the laboratory on untreated and DDT-treated surfaces.
 FAY RW, SHEPPARD EH. J Natl Malar Soc. 1949 Jun;8(2):147-58. No abstract available.

 PMID: 18150172 Similar articles Select item 18150171        12344.

 Laboratory studies on the resistance of Anopheles quadrimaculatus to DDT and other insecticides. FAY
 RW, BAKER WC, GRAINGER MM. J Natl Malar Soc. 1949 Jun;8(2):137-46. No abstract available.

 PMID: 18150171 Similar articles Select item 18149801        12345.

  Effects of DDT dusting on domestic rats under colony and field conditions. DNET JE, MORLAN HB,
 HILL EL. Public Health Rep. 1949 May 27;64(21):666-71. No abstract available.

 PMID: 18149801 Free PMC Article Similar articles Select item 18129701            12346.




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 390
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20       PageID.16410 Page 386 of
                                                   705




 Problems relating to the removal of DDT spray residue from apples. WALKER KC. J Agric Res. 1949
 May 15;78(10):383-7. No abstract available. PMID: 18129701 Similar articles Select item 18121208

     12347.

 Control of Anopheles pseudopunctipennis in Mexico with DDT residual sprays applied in buildings.
 GAHAN JB, DOWNS WG, CELIS SH. Am J Hyg. 1949 May;49(3):285-9. No abstract available.

 PMID: 18121208 Similar articles Select item 18144443       12348.

 The persistent toxicity under standardized field conditions of pyrethrum, DDT and gammexane against
 pests of stored food. O'FARRELL AF, JONES BM, BRETT GA. Bull Entomol Res. 1949

 May;40(1):135-48. No abstract available. PMID: 18144443 Similar articles Select item 18130379
 12349.

 An experiment in control of tsetse with DDT-treated oxen. WHITESIDE EF. Bull Entomol Res. 1949

 May;40(1):123-34. No abstract available. PMID: 18130379 Similar articles Select item 18120056
 12350.

 Tremor and changes in reflex status produced by DDT in decerebrate, decerebrate-decerebellate and
 spinal animals. BROMILEY RB, BARD P. Bull Johns Hopkins Hosp. 1949 May;84(5):414-29. No

 abstract available. PMID: 18120056 Similar articles Select item 18127802      12351.

 Mode d'action de la poudre DDT sur les larves de Culex pipiens. ROMAN E. Lyon Med. 1949 Apr
 17;181(16):241-5. Undetermined Language. No abstract available. PMID: 18127802 Similar articles

 Select item 18121055     12352.

 DDT poisoning; a new syndrome with neuropsychiatric manifestations. BISKIND MS, BIEBER I. Am J
 Psychother. 1949 Apr;3(2):261-70. No abstract available. PMID: 18121055 Similar articles Select item

 18120658      12353.

 Concentration of DDT in the blood and tissues of sheep fed varying levels of DDT. HARRIS JR,
 BIDDULPH C, et al. Arch Biochem. 1949 Apr;21(2):370-6. No abstract available. PMID: 18120658

 Similar articles Select item 18119887   12354. Analysis of the essential structural features of DDT by a
 study of the toxicity of closely related compounds to roaches and to houseflies. PICARD JP, KEARNS
 CW. Can J Res. 1949 Apr;27(2):59-67. No abstract available. PMID: 18119887 Similar articles Select

 item 18128443      12355. Commercial D. D. T. as an insecticide on sugarcane crop. KHANNA KL,




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 391
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20       PageID.16411 Page 387 of
                                                   705




 SHARMA SL. Curr Sci. 1949 Apr;18(4):129. No abstract available. PMID: 18128443 Similar articles

 Select item 18153625     12356. Control of black fly larvae in Alaskan streams by aerial applications
 of DDT. GJULLIN CM, SLEEPER DA, HUSMAN CN. J Econ Entomol. 1949 Apr;42(2):392. No

 abstract available. PMID: 18153625 Similar articles Select item 18127427       12357. Effect on the dark
 rice field mosquito of feeding on cows treated with DDT. WHITEHEAD FE. J Econ Entomol. 1949

 Apr;42(2):393. No abstract available. PMID: 18127427 Similar articles Select item 18127422
 12358. DDT and other insecticides to control the pecan nut casebearer. NICKELS CB. J Econ Entomol.
 1949 Apr;42(2):359-62. No abstract available. PMID: 18127422 Similar articles Select item 18127421

     12359. Oriental fruit moth control with DDT and parathion. DRIGGERS BF, MERRILL LG Jr. J
 Econ Entomol. 1949 Apr;42(2):351-4. No abstract available. PMID: 18127421 Similar articles Select

 item 18127418      12360. Further studies on resistance to DDT in the housefly. BARBER GW,
 SCHMITT JB. J Econ Entomol. 1949 Apr;42(2):287-92. No abstract available. PMID: 18127418

 Similar articles Select item 18127413   12361. Effect of dispersing and spreading agents on toxicity
 of DDTspray powders. WOODRUFF N, TURNER N. J Econ Entomol. 1949 Apr;42(2):243-8. No

 abstract available. PMID: 18127413 Similar articles Select item 18120699       12362. Exfoliative
 dermatitis from contact with DDT. HIGGINS EL, KINDEL DJ. J Invest Dermatol. 1949 Apr;12(4):207-

 9. No abstract available. PMID: 18120699 Free Article Similar articles Select item 18120123
 12363. A propos du D. D. T. dans la lutte contre le paludisme. VALERY C. J Prat Rev Gen Clin Ther.
 1949 Mar 17;63(11):132-4. Undetermined Language. No abstract available. PMID: 18120123 Similar

 articles Select item 18113629    12364. DDT poisoning and elusive virus X; a new cause for gastro-
 enteritis. BISKIND MS. Am J Dig Dis. 1949 Mar;16(3):79-84. No abstract available. PMID: 18113629

 Similar articles Select item 18116926   12365. The effect of insecticides on the respiration of
 Oryzaephilus surinamensis; an attempt to compare the speeds of action of a number of DDT analogues.
 LORD KA. Ann Appl Biol. 1949 Mar;36(1):113-38. No abstract available. PMID: 18116926 Similar

 articles Select item 18117601    12366. [Effect of superficial impregnation of DDT in control of bed
 bugs]. NIKITIN PI. Hig Salubr. 1949 Mar;14(3):39. Undetermined Language. No abstract available.

 PMID: 18117601 Similar articles Select item 18131734        12367. DDT, an ideal insecticide and
 larvicide. CHOPRA BL. Ind Med Gaz. 1949 Mar;84(3):111-3. No abstract available.

 PMID: 18131734 Free PMC Article Similar articles Select item 18113540           12368. The action of




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 392
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20       PageID.16412 Page 388 of
                                                    705




 ultraviolet light on DDT. FLECK EE. J Am Chem Soc. 1949 Mar;71(3):1034-6. No abstract available.

 PMID: 18113540 Similar articles Select item 18117872        12369. A summary of the experimental use
 of DDT as a mosquito larvicide. FERGUSON FF, UPHOLT WM, SIMMONS SW. J Natl Malar Soc.
 1949 Mar;8(1):32-49. No abstract available. PMID: 18117872 Similar articles Select item 18111176

     12370. The control of murine typhus with DDT. WILLIAMS CL. Mil Surg. 1949 Mar;104(3):163-7.

 No abstract available. PMID: 18111176 Similar articles Select item 18119771        12371. Comparative
 toxicity of DDT and some of the newer insecticides to adults of salt-marsh mosquitoes. FLUNO JA,
 RAUN ES, et al. Mosq News. 1949 Mar;9(1):15-8. No abstract available. PMID: 18119771 Similar

 articles Select item 18119770    12372. A preliminary report on the use of DDT emulsible concentrate
 by a modified drip method for Aedes control. GEIB AF, SMITH GF. Mosq News. 1949 Mar;9(1):10-3.

 No abstract available. PMID: 18119770 Similar articles Select item 18119769        12373. The operation
 and physical evaluation of routine applications DDT larvicides by airplane. STIERLI H, SCHMITZ WR.
 Mosq News. 1949 Mar;9(1):1-7. No abstract available. PMID: 18119769 Similar articles Select item

 18116441      12374. Effect of DDT on functional development of larvae of Rana pipiens and Fundulus
 heteroclitus. SCHREIMAN E, RUGH R. Proc Soc Exp Biol Med. 1949 Mar;70(3):431-5. No abstract

 available. PMID: 18116441 Similar articles Select item 18112258       12375. Reversible action of
 D.D.T. HURST H. Nature. 1949 Feb 19;163(4138):286. No abstract available. PMID: 18112258 Similar

 articles Select item 18119624    12376. DDT in the control of pubic lice. DANIELS RP. Hosp Corps Q.

 1949 Feb;22(1):21. No abstract available. PMID: 18119624 Similar articles Select item 18144234
 12377. The toxicity of DDT deposits as influenced by sunlight. CHISHOLM RD, NELSON RN, FLECK
 EE. J Econ Entomol. 1949 Feb;42(1):154. No abstract available. PMID: 18144234 Similar articles

 Select item 18129496     12378. Toxicity of house flies of DDT and two DDT analogs. NELSON RH,
 GERSDORFF WA, GERTLER SI. J Econ Entomol. 1949 Feb;42(1):158. No abstract available.

 PMID: 18129496 Similar articles Select item 18129495        12379. A laboratory method for
 evaluating DDT residues. NELSON RH. J Econ Entomol. 1949 Feb;42(1):151. No abstract available.

 PMID: 18129495 Similar articles Select item 18129491        12380. DDT content of milk from cows fed
 pea vine silage containing DDT residues. CARTER RH, HUBANKS PE, et al. J Econ Entomol. 1949

 Feb;42(1):119-22. No abstract available. PMID: 18129491 Similar articles Select item 18129489
 12381. Residual toxicity of DDT analogs and related chlorinated hydrocarbons to house flies and




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 393
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20       PageID.16413 Page 389 of
                                                   705




mosquitoes. PEFFLY RL, GAHAN JB. J Econ Entomol. 1949 Feb;42(1):113-6. No abstract available.

PMID: 18129489 Similar articles Select item 18112783        12382. Veratrinic effects of
pentamethylenetetrazol and 2,2-bis (p-chlorophenyl) 1,1,1 trichloroethane on mammalian neuromuscular
function. EYZAGUIRRE C, LILIENTHAL JL Jr. Proc Soc Exp Biol Med. 1949 Feb;70(2):272-5. No

abstract available. PMID: 18112783 Similar articles Select item 18200707       12383. Wirkung
der DDT-Körper bei Krätze. LEHMANN H. Zentralbl Haut Geschlechtskr Grenzgeb. 1949
Feb;72(5):255. Undetermined Language. No abstract available. PMID: 18200707 Similar articles Select

item 18132031      12384. La signification de la lutte antipaludique par la méthode du DDT à action
rémanente. PAMPANA EJ. Acta Trop. 1949;6(2):131-40. Undetermined Language. No abstract available.

PMID: 18132031 Similar articles Select item 15404611        12385. [Infant mortality by intestinal
diseases related to DDT and octachlor spraying]. CORBO S. Arch Ital Pediatr Pueric. 1949;13(4):261-72.

Italian. No abstract available. PMID: 15404611 Similar articles Select item 18130678       12386.
DDT vs paludismo en la División del oriente de la Creole Petroleum Corporation, Venezuela. POOL CL.
Bol Med. 1949 Jan;1(2):147-59. Undetermined Language. No abstract available. PMID: 18130678

Similar articles Select item 18128571    12387. A short review of DDT residual house spraying for
malaria control in Trinidad, 1945-1948. GILLETTE HP. Caribb Med J. 1949;11(1):6-26. No abstract

available. PMID: 18128571 Similar articles Select item 18144879       12388. D.D.T.-campagne in
Friesland. WARTENA B. Groene Witte Kruis. 1949 Jan;1(9):143-5. Undetermined Language. No

abstract available. PMID: 18144879 Similar articles Select item 15435995       12389. [Epidemiology of
malaria in Bosnia and Hercegovina]. GRUJIC I. Hig Cas Hig Mikrobiol Epidemiol Sanit Teh. 1949;1(4-
6):220-9. Undetermined Language. No abstract available. PMID: 15435995 Similar articles Select item

15435994      12390. [Epidemiology of malaria in Dalmatia]. TARTAGLIA P. Hig Cas Hig Mikrobiol
Epidemiol Sanit Teh. 1949;1(4-6):206-20. Undetermined Language. No abstract available.

PMID: 15435994 Similar articles Select item 15421606        12391. [Toxicity of DDT and HCH to
Calandra granaria and Acanthoscelides obtectus]. VUKASOVIC P. Hig Cas Hig Mikrobiol Epidemiol
Sanit Teh. 1949;1-3:12-32. Undetermined Language. No abstract available. PMID: 15421606 Similar

articles Select item 18109733    12392. Effect of an analogue of DDT on experimental murine typhus.
FITZPATRICK FK. Proc Soc Exp Biol Med. 1949 Jan;70(1):90. No abstract available.

PMID: 18109733 Similar articles Select item 18208091        12393. Site of action of D.D.T. and cause of
death after acute D.D.T. poisoning. DRESDEN D. Nature. 1948 Dec 25;162(4130):1000. No abstract




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 394
Case 2:15-cv-00201-SMJ          ECF No. 382-1        filed 01/28/20      PageID.16414 Page 390 of
                                                   705




available. PMID: 18208091 Similar articles Select item 18104101       12394. Evaluation of county-
wide DDT dusting operations in murine typhus control. HILL EL, MORLAN HB. Public Health Rep.
1948 Dec 17;63(51):1635-53. No abstract available. PMID: 18104101 Free PMC Article Similar

articles Select item 18105718    12395. The uses of DDT in bug extermination in slum properties.
GUNN WC. Med Off. 1948 Dec 4;80(23):251. No abstract available. PMID: 18105718 Similar articles

Select item 18104366     12396. The feeding of gammexane and DDT to bovines. WILSON SG. Bull
Entomol Res. 1948 Dec;39(Pt. 3):423-34. No abstract available. PMID: 18104366 Similar articles Select

item 18098964      12397. Comparative chronic toxicity for warm-blooded animals of 2,2-bis-(p-
chlorophenyl)-1, 1, 1-trichloroethane and 2,2-bis-(p-chlorophenyl)-1, 1-dichloroethane. HAAG HB,
FINNEGAN JK, et al. Ind Med Surg. 1948 Dec;17(12):477-84. No abstract available. PMID: 18098964

Similar articles Select item 18105936    12398. Unsymmetrical analogs of DDT. SCHNELLER GH,
SMITH GB. J Am Chem Soc. 1948 Dec;70(12):4057-9. No abstract available. PMID: 18105936 Similar

articles Select item 18109264    12399. Some factors influencing the residual effectiveness of DDTand
chlordane in anopheline mosquito control. QUARTERMAN KD. J Natl Malar Soc. 1948 Dec;7(4):300-6.

No abstract available. PMID: 18109264 Similar articles Select item 18894991       12400. The airplane
application of DDT for emergency control of common flies in the urban community. KRUSE CW. Public
Health Rep. 1948 Nov 26;63(48):1535-50. No abstract available. PMID: 18894991 Free PMC Article
Similar articles Use of DDT for the Control of Cyclops Breeding and as an Antidracontiasis Measure.
Ramakrishnan NR, Rathnaswamy GK. Ind Med Gaz. 1953 Jul;88(7):386-390. No abstract available.

PMID: 29015661 Free PMC Article Similar articles Select item 13097069           12002. Band spraying:
an experiment on cheaper residual spraying in malaria control. GRAMICCIA G, GARRETT-JONES C,
EL-D SULTAN G. J Med Liban. 1953 Jul;6(4):245-56. No abstract available. PMID: 13097069 Similar

articles Select item 13088876    12003. Feeding rats tissues from lambs and butterfat from cows that
consumed DDT-dusted alfalfa hay. GREENWOOD DA, HARRIS LE, BIDDULPH C, BATEMAN GQ,
BINNS W, MINER ML, HARRIS JR, MANGELSON F, MADSEN LL. Proc Soc Exp Biol Med. 1953

Jul;83(3):458-60. No abstract available. PMID: 13088876 Similar articles Select item 13076145
12004. DDT detoxification product in American cockroaches. BUTTS JS, CHANG SC, CHRISTENSEN
BE, WANG CH. Science. 1953 Jun 19;117(3051):699. No abstract available. PMID: 13076145 Similar

articles Select item 13088726    12005. [Exophilia of Anopheles is the main cause of residual malaria
which persists after DDT prophylaxis]. SAUTET J. Presse Med. 1953 Jun 10;61(40):836. Undetermined




                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 395
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20        PageID.16415 Page 391 of
                                                   705




Language. No abstract available. PMID: 13088726 Similar articles Select item 13080972          12006. A
field experiment in residual control of the adults of Culex fatigans in British Guiana. CHARLES LJ. Ann
Trop Med Parasitol. 1953 Jun;47(2):113-25. No abstract available. PMID: 13080972 Similar articles

Select item 13120255     12007. [Delousing with DDT soap]. ROLNY D. Pediatr Listy. 1953
Jun;8(3):157-8. Undetermined Language. No abstract available. PMID: 13120255 Similar articles Select

item 13063496      12008. Effects of DDT and BHC on soil arthropods. SHEALS JG. Nature. 1953 May

30;171(4361):978. No abstract available. PMID: 13063496 Similar articles Select item 13056627
12009. Synergistic actions of carbon dioxide with DDT in the central nervous system. POLLOCK GH,
WANG RI. Science. 1953 May 29;117(3048):596-7. No abstract available. PMID: 13056627 Similar

articles Select item 13039595    12010. Survey of insecticide spray practices used in the fruit orchards
of north central Washington. BATCHELOR GS. AMA Arch Ind Hyg Occup Med. 1953 May;7(5):399-

401. No abstract available. PMID: 13039595 Similar articles Select item 13066389         12011. A
preliminary study of the genetics of DDT resistance in houseflies. MAELZER DA, KIRK RL. Aust J Biol
Sci. 1953 May;6(2):244-56. No abstract available. PMID: 13066389 Similar articles Select item

13085077      12012. [Present day treatment of scabies]. DAVID-CHAUSSEE F. J Med Bord. 1953
May;130(5):687-8. Undetermined Language. No abstract available. PMID: 13085077 Similar articles

Select item 13086189     12013. [Effect of sunlight on prolongation of insecticide activity of surfaces
treated with DDT]. NUROVA VP. Med Parazitol (Mosk). 1953 May-Jun;23(3):246-8. Undetermined

Language. No abstract available. PMID: 13086189 Similar articles Select item 13086188          12014.
[Reaction to light of Musca domestica poisoned with DDT]. IAGUZHINSKAIA LV. Med Parazitol
(Mosk). 1953 May-Jun;23(3):242-6. Undetermined Language. No abstract available. PMID: 13086188

Similar articles Select item 13086187    12015. [Effect of DDT and hexachlorocyclohexane on tick
Dermatocentor marginatus Sulz]. POKROVSKAIA EI. Med Parazitol (Mosk). 1953 May-Jun;23(3):239-
42. Undetermined Language. No abstract available. PMID: 13086187 Similar articles Select item

13086184      12016. [Epidemiologic efficacy of focal application of DDT in malaria control]. SERGIEV
PG, SARIKIAN SIa. Med Parazitol (Mosk). 1953 May-Jun;23(3):224-32. Undetermined Language. No

abstract available. PMID: 13086184 Similar articles Select item 13064176        12017. Influence of the
drug DDD on adrenal cortical function in adult rats. BROWN JH. Proc Soc Exp Biol Med. 1953

May;83(1):59-62. No abstract available. PMID: 13064176 Similar articles Select item 13077717




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 396
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20      PageID.16416 Page 392 of
                                                    705




12018. Control of malaria in Mauritius; eradication of Anopheles funestus and Aedes aegypti.
DOWLING MA. Trans R Soc Trop Med Hyg. 1953 May;47(3):177-98. No abstract available.

PMID: 13077717 Similar articles Select item 13056577         12019. Microanatomical study of DDT-
moribund Anopheles quadrimaculatus Say. JONES JC. Science. 1953 Apr 24;117(3043):452-3. No

abstract available. PMID: 13056577 Similar articles Select item 13054681       12020. Absorption
of DDT on suspended solids in river water and its role in black-fly control. FREDEEN FJ, ARNASON
AP, BERCK B. Nature. 1953 Apr 18;171(4355):700-1. No abstract available. PMID: 13054681 Similar

articles Select item 13072657    12021. [DDT poisoning in an infant]. KEIZER DP. Ned Tijdschr
Geneeskd. 1953 Apr 4;97(14):882-4. Undetermined Language. No abstract available. PMID: 13072657

Similar articles Select item 13106006    12022. [Observations on the heredity of characteristics of
resistance and sensitivity of Musca domestica L. to chlorinated insecticides]. D'ALESSANDRO G,
MARIANI M. Boll Soc Ital Biol Sper. 1953 Apr;29(4):687-9. Undetermined Language. No abstract

available. PMID: 13106006 Similar articles Select item 13060658        12023. [Experimental studies on
hygienic principles of maximum permissible concentration of DDT in water supply]. GABRILEVSKAIA
LN. Gig Sanit. 1953 Apr;33(4):15-9. Undetermined Language. No abstract available. PMID: 13060658

Similar articles Select item 13078505    12024. [Trichomonal fluor and its treatment with
dichlorodiphenyltrichloroethene (DDT)]. WEGHAUPT K. Wien Med Wochenschr. 1953 Mar
28;103(13):251. Undetermined Language. No abstract available. PMID: 13078505 Similar articles

Select item 13051444      12025. [Continental expansion of programs for insect control and trends of the
technics employed]. [No authors listed] Bol Oficina Sanit Panam. 1953 Mar;34(3):277-81. Undetermined

Language. No abstract available. PMID: 13051444 Similar articles Select item 29014496          12026.
Review on DDT and BHC-The Two New Synthetic Insecticides with Their Principles and Practices. Basu
BC. Ind Med Gaz. 1953 Mar;88(3):145-152. No abstract available. PMID: 29014496 Free PMC

Article Similar articles Select item 13112491    12027. [Epidemiology of leishmaniasis in Sardinia after
prophylaxis with DDT]. PIRASTU C. Rass Med Sarda. 1953 Mar-Apr;55(3-4):88-94. Undetermined

Language. No abstract available. PMID: 13112491 Similar articles Select item 13043919          12028.
[Organoleptic properties of food products following treatment with DDT and hexachlorane]. RUSIN NN,
ANDRONOVA GP. Gig Sanit. 1953 Feb;33(2):27-32. Undetermined Language. No abstract available.

PMID: 13043919 Similar articles Select item 13055631         12029. DDT, dichlordifenyltrichlorethan.
REJSEK K. Prac Lek. 1953 Feb;5(1):34-7. Undetermined Language. No abstract available.




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 397
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20       PageID.16417 Page 393 of
                                                   705




PMID: 13055631 Similar articles Select item 13015738        12030. Effectiveness of DDT in the control
of body lice in Germany. BUNN RW. U S Armed Forces Med J. 1953 Feb;4(2):243-7. No abstract

available. PMID: 13015738 Similar articles Select item 13025500        12031. Forms of insecticide
resistance in houseflies and body lice. BUSVINE JR. Nature. 1953 Jan 17;171(4342):118-9. No abstract

available. PMID: 13025500 Similar articles Select item 13217684        12032. Method and significance
of the determination of age of female anophelines for basic entomological research in DDT house
spraying. VAN THIEL PH. Acta Leiden. 1953;23:113-6. No abstract available. PMID: 13217684

Similar articles Select item 13138021    12033. [DDT as a factor stimulating fermentation and growth
of yeast]. KOCWA E. Acta Microbiol Pol (1952). 1953;2(2-3):222-5. Undetermined Language. No

abstract available. PMID: 13138021 Similar articles Select item 13124081       12034. [Pervasive
mechanism of DDT in the insect body]. WIESMANN R. Acta Trop. 1953;10(3):259-63. Undetermined

Language. No abstract available. PMID: 13124081 Similar articles Select item 13040945         12035.
[Metabolic transformation of toxic organic compounds; value of studying them]. TRUHAUT R. Ann
Pharm Fr. 1953 Jan;11(1):46-78. Undetermined Language. No abstract available. PMID: 13040945

Similar articles Select item 13260140    12036. [Malaria in the People's Republic of Serbia and anti-
malaria measures from the liberation to the end of the year 1951]. SAULIC SP. Bibl Hig Instituta NR Srb.
1953;(4):1-87. Undetermined Language. No abstract available. PMID: 13260140 Similar articles Select

item 13094472      12037. [Appearance in Ile de Région of resistance to DDT among Culex fatigans
Wiedemann, principal vector of Wuchereria bancrofti filariasis in Ile]. HAMON J. Bull Soc Pathol Exot
Filiales. 1953;46(3):454-63. Undetermined Language. No abstract available. PMID: 13094472 Similar

articles Select item 20603968    12038. Plague studies: 10. Control and prevention. Pollitzer R. Bull
World Health Organ. 1953;9(4):457-551. PMID: 20603968 Free PMC Article Similar articles Select

item 13141132      12039. [Application of the Lanzing modification of the Alessandrini method of
determining very small quantities of DDT]. RICHARD C. Bull World Health Organ. 1953;9(6):813-20.
Undetermined Language. No abstract available. PMID: 13141132 Free PMC Article Similar articles

Select item 13141131     12040. Dose and cycle of insecticide applications in the control of malaria.
MACDONALD G, DAVIDSON G. Bull World Health Organ. 1953;9(6):785-812.

PMID: 13141131 Free PMC Article Similar articles Select item 13141129            12041. Filariasis in
Thailand. IYENGAR MO. Bull World Health Organ. 1953;9(6):731-66. PMID: 13141129 Free PMC




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 398
Case 2:15-cv-00201-SMJ          ECF No. 382-1         filed 01/28/20      PageID.16418 Page 394 of
                                                    705




Article Similar articles Select item 13115982   12042. DDT in the prevention of plague in Ecuador.
SAENZ VERA C. Bull World Health Organ. 1953;9(5):615-8. PMID: 13115982 Free PMC Article

Similar articles Select item 13115981    12043. Application of DDT, BHC, and cyanogas in the control
of plague in India. WAGLE PM, SEAL SC. Bull World Health Organ. 1953;9(5):597-614.

PMID: 13115981 Free PMC Article Similar articles Select item 13106700            12044. [A method for
field detection of adult-mosquito resistance to DDT residues]. FAY RW, KILPATRIK JW, CROWELL
RL, QUARTERMAN KD. Bull World Health Organ. 1953;9(3):345-51. Undetermined Language.

PMID: 13106700 Free PMC Article Similar articles Select item 13082389            12045. Inactivation
of DDT deposits on mud surfaces. BORDAS E, DOWNS WG, NAVARRO L. Bull World Health Organ.

1953;9(1):39-57. PMID: 13082389 Free PMC Article Similar articles Select item 13066986
12046. Daytime distribution of DDT-resistant houseflies inside DDT-sprayed buildings. MER GG. Bull
World Health Organ. 1953;8(4):521-6. PMID: 13066986 Free PMC Article Similar articles Select item

13066984      12047. Development of resistance to DDT by Anopheles sacharovi in Greece. LIVADAS
GA, GEORGOPOULOS G. Bull World Health Organ. 1953;8(4):497-511. PMID: 13066984 Free

PMC Article Similar articles Select item 13019690      12048. The control of insects by chemicals.
BROWN AW. Can J Public Health. 1953 Jan;44(1):1-8. No abstract available. PMID: 13019690 Similar

articles Select item 13052228    12049. The new insecticides and public health. BISKIND M. Harefuah.
1953 Jan 1;44(1):9-13. No abstract available. PMID: 13052228 Similar articles Select item 13063050

    12050. [Effect of continous treatment of domestic animals with DDTpreparations on the population
Anopheles in village]. BANDIN AI. Med Parazitol (Mosk). 1953 Jan-Feb;22(1):20-4. Undetermined

Language. No abstract available. PMID: 13063050 Similar articles Select item 13073373         12051.
[Halogenhydrocarbon causing contact-insecticide intoxications in warm-blooded animals]. EICHLER W,
WASSERBURGER HJ. Pharmazie. 1953 Jan;8(1):66-9. Undetermined Language. No abstract available.

PMID: 13073373 Similar articles Select item 13134382        12052. [Control of pediculosis by
impregnation of undergarment with azotox]. STARZYK J. Przegl Lek. 1953;9(10):258-62. Undetermined

Language. No abstract available. PMID: 13134382 Similar articles Select item 13237688         12053.
[DDT, BHC and other principle insecticides of importance to the army]. CARREIRO AA, DA ROSA
NE. Rev Port Med Mil. 1953;1(3):417-49. Portuguese. No abstract available. PMID: 13237688 Similar

articles Select item 13226756    12054. [Role of the nervous system in the development




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 399
Case 2:15-cv-00201-SMJ            ECF No. 382-1         filed 01/28/20        PageID.16419 Page 395 of
                                                      705




of DDTintoxication]. SEREBRIANAIA SG. Vopr Fiziol. 1953;5:113-21. Russian. No abstract available.

PMID: 13226756 Similar articles Select item 13031299            12055. [Report on a DDT campaign in the
Territory of Astrida]. JADIN J. Ann Soc Belg Med Trop (1920). 1952 Dec 31;32(5):445-64.
Undetermined Language. No abstract available. PMID: 13031299 Similar articles Select item 12991763

    12056. MOSQUITOES and modern insecticides. [No authors listed] Lancet. 1952 Dec

13;2(6746):1170-1. No abstract available. PMID: 12991763 Similar articles Select item 13043347
12057. [Resistance of insects to contact poisons]. HORING FO. Dtsch Med Wochenschr. 1952 Dec
5;77(49):1546-7. Undetermined Language. No abstract available. PMID: 13043347 Similar articles

Select item 13010513       12058. [Determination of small quantities of DDT on surfaces painted with oil
paints and lacquers]. FOMICHEVA NI. Gig Sanit. 1952 Dec;47(12):51-2. Undetermined Language. No

abstract available. PMID: 13010513 Similar articles Select item 13210930           12059. DDT as a
mosquito larvicide and its application in high spreading oils on large expanses of water sheets. TYSSUL-
JONES TW. Indian J Malariol. 1952 Dec;6(4):395-409. No abstract available. PMID: 13210930 Similar

articles Select item 13210929      12060. Malaria control measures in the Terai area under the Terai
colonization scheme, Kichha, District Naini Tal: 1949 to 1951; second report. SRIVASTAVA RS,
CHAKRABARTI AK. Indian J Malariol. 1952 Dec;6(4):381-94. No abstract available.

PMID: 13210929 Similar articles Select item 13210927            12061. A survey of the economic status of
villagers in a malarious irrigated tract in Mysore State, India, before and after D.D.T. residual insecticidal
spraying. BHOMBORE SR, WORTH CB, NANJUNDIAH KS. Indian J Malariol. 1952 Dec;6(4):355-66.

No abstract available. PMID: 13210927 Similar articles Select item 13045914            12062. [The DDT].
PILLE G. Med Trop (Mars). 1952 Dec;12(7):802-31. French. No abstract available. PMID: 13045914

Similar articles Select item 12997699       12063. Scabies and lice. BAMBER G. Br Med J. 1952 Nov
29;2(4795):1198-1200. No abstract available. PMID: 12997699 Free PMC Article Similar articles

Select item 13013248       12064. Apparent fumigant action of non-volatile insecticides in African huts.
DAVIDSON G, BURNETT GF. Nature. 1952 Nov 22;170(4334):893. No abstract available.

PMID: 13013248 Similar articles Select item 13002887            12065. Secondary thrombocytopenic
purpura following DDTexposure. SCALETTAR HE, MAZURSKY MM. N Y State J Med. 1952 Nov

15;52(22):2808-9. No abstract available. PMID: 13002887 Similar articles Select item 13002440
12066. Inactivation of DDT by soils. HADAWAY AB, BARLOW F. Nature. 1952 Nov 1;170(4331):762.




                                                               Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 400
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20      PageID.16420 Page 396 of
                                                    705




 No abstract available. PMID: 13002440 Similar articles Select item 13027332       12067. Estrogenic
 action of some DDT analogues. FISHER AL, KEASLING HH, SCHUELER FW. Proc Soc Exp Biol
 Med. 1952 Nov;81(2):439-41. No abstract available. PMID: 13027332 Similar articles Select item

 13047607      12068. [Experimental studies on the toxicity of DDT]. GRANATA M. Rass Med Sarda.
 1952 Nov-Dec;54(11-12):353-76. Undetermined Language. No abstract available. PMID: 13047607

 Similar articles Select item 13002413    12069. Experiments on the use of DDT, BHC and dieldrin
 against adult mosquitoes at Taveta, Kenya. DAVIDSON G. Nature. 1952 Oct 25;170(4330):702-3. No

 abstract available. PMID: 13002413 Similar articles Select item 13028644      12070.
 [Pharmacodynamic action of DDT]. YMAZ EE. Sem Med. 1952 Oct 16;101(16):521-32. Undetermined

 Language. No abstract available. PMID: 13028644 Similar articles Select item 13010233         12071.
 [The plasmocytic reaction in mammalian intoxication by DDTand diphenylmethane]. GEREBETZOFF
 MA, PHILIPPOT E. Experientia. 1952 Oct 15;8(10):395-6. Undetermined Language. No abstract

 available. PMID: 13010233 Similar articles Select item 13025545      12072. [Epidemic typhus and its
 prevention in South Korea]. [No authors listed] Ned Tijdschr Geneeskd. 1952 Oct 11;96(41):2562-5.
 Undetermined Language. No abstract available. PMID: 13025545 Similar articles Select item 13012722

     12073. [Onchocerciasis; review of the entomological problem of oncocerciasis and plan for the
 eradication of Simulium ochraceum Walker]. NETTEL FR. Medicina (Mex). 1952 Oct 10;32(661):449-
 65. Undetermined Language. No abstract available. PMID: 13012722 Similar articles Select item

 13237547      12074. [Insecticidal effects of BHC, DDT and chlordan vapors]. PAULINI E, RICCIARDI
 I. Rev Bras Malariol Doencas Trop. 1952 Oct;4(4):375-84. Portuguese. No abstract available.

 PMID: 13237547 Similar articles Select item 13237544       12075. [Behavior of Anopheles darlingi in
 experimental houses treated with DDT and BHC in the area of Engenheiro Dolabela, State of Minas
 Gerais]. DE BUSTAMANTE FM, PINTO Oda S, DE FREITAS JR. Rev Bras Malariol Doencas Trop.
 1952 Oct;4(4):347-59. Portuguese. No abstract available. PMID: 13237544 Similar articles Select item

 13237541      12076. [Future of the antimalarial campaign]. GABALDON A. Rev Bras Malariol Doencas
 Trop. 1952 Oct;4(4):307-18. Spanish. No abstract available. PMID: 13237541 Similar articles Select

 item 13029216      12077. [Lice eradication and other noxious insect control during war]. TEGLBJAERG
 KE. Ugeskr Laeger. 1952 Sep 25;114(39):69-72. Undetermined Language. No abstract available.

 PMID: 13029216 Similar articles Select item 17742552       12078. Examination of Human Fat for the
 Presence of DDT. Pearce GW, Mattson AM, Hayes WJ Jr. Science. 1952 Sep 5;116(3010):254-6. No




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 401
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20      PageID.16421 Page 397 of
                                                    705




 abstract available. PMID: 17742552 Similar articles Select item 14952711       12079. Modified
 response of Anopheles albimanus to DDT residual house spraying in Panama. TRAPIDO H. Am J Trop
 Med Hyg. 1952 Sep;1(5):853-61. No abstract available. PMID: 14952711 Similar articles Select item

 12990849      12080. DDT intoxication and precautions; insecticide precautions. BIERRING W. J Iowa
 State Med Soc. 1952 Sep;42(9):469. No abstract available. PMID: 12990849 Similar articles Select item

 14946004      12081. HOUSE fly resistance to chemicals. [No authors listed] J Am Med Assoc. 1952
 Aug 30;149(18):1653. No abstract available. PMID: 14946004 Similar articles Select item 12993153

     12082. Phosphorus as a factor preventing DDT-dehydrochlorination. MAES H. Nature. 1952 Aug

 23;170(4321):328. No abstract available. PMID: 12993153 Similar articles Select item 14950215
 12083. The presence of toxins other than DDT in the blood of DDT-poisoned roaches. STERNBURG J,
 KEARNS CW. Science. 1952 Aug 8;116(3006):144-7. No abstract available. PMID: 14950215 Similar

 articles Select item 12987213    12084. [Treatment of vaginal trichomoniasis with DDT]. ZUBIETA E.
 Arch Med Panamenos. 1952 Jul-Sep;1(3):254-5. Undetermined Language. No abstract available.

 PMID: 12987213 Similar articles Select item 13020047        12085. [Effect of DDD or rhothane on the
 adrenals]. VERNE J, WEGMANN R. C R Seances Soc Biol Fil. 1952 Jul;146(13-14):1044-6.
 Undetermined Language. No abstract available. PMID: 13020047 Similar articles Select item 13058149

     12086. [Malaria campaign in Canácona, 1950-1951]. DA SILVA FC. An Inst Med Trop (Lisb). 1952
 Jun;9(2):669-84. Undetermined Language. No abstract available. PMID: 13058149 Similar articles

 Select item 13058148     12087. [Malaria in the area of the Sanguem Sanitary District and the results
 obtained after a year of the campaign]. BORCAR PA. An Inst Med Trop (Lisb). 1952 Jun;9(2):657-8.
 Undetermined Language. No abstract available. PMID: 13058148 Similar articles Select item 13058146

     12088. [Residual spraying with DDT in a quadrilateral of 60 Km2 in the plain of the Ruzzi].
 LAMBRECHT FL, CHARDOME M, PEEL E. An Inst Med Trop (Lisb). 1952 Jun;9(2):623-42.
 Undetermined Language. No abstract available. PMID: 13058146 Similar articles Select item 13058129

     12089. Anti-anopheline measures in the Union of South Africa. CLUVER EH. An Inst Med Trop
 (Lisb). 1952 Jun;9(2):339-42. No abstract available. PMID: 13058129 Similar articles Select item

 13058128      12090. Nation-wide malaria eradication projects. RUSSELL PF. An Inst Med Trop (Lisb).

 1952 Jun;9(2):331-8. No abstract available. PMID: 13058128 Similar articles Select item 12989468
 12091. [Appearance of domestic flies resistant to DDT and hexachloran]. LINEVA VA, OKULOV VP.




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 402
Case 2:15-cv-00201-SMJ           ECF No. 382-1         filed 01/28/20       PageID.16422 Page 398 of
                                                     705




Gig Sanit. 1952 Jun;32(6):43-4. Undetermined Language. No abstract available. PMID: 12989468

Similar articles Select item 13044282     12092. Some observations on rural malaria control using
residual insecticides in wettable powder form. SUBRAMANIAN R, VAID BK. Indian J Malariol. 1952

Jun;6(2):215-8. No abstract available. PMID: 13044282 Similar articles Select item 14929633
12093. Convulsions and deafness following ingestion of DDT. CUNNINGHAM RE, HILL FS.
Pediatrics. 1952 Jun;9(6):745-7. No abstract available. PMID: 14929633 Similar articles Select item

14949787      12094. [Toxicity of some new synthetic insecticides]. BERNIMOLIN J. Rev Med Liege.
1952 Jun 1;7(11):364-70. Undetermined Language. No abstract available. PMID: 14949787 Similar

articles Select item 14949785     12095. [Toxicity of synthetic insecticides]. BARAC G. Rev Med Liege.
1952 Jun 1;7(11):356-8. Undetermined Language. No abstract available. PMID: 14949785 Similar

articles Select item 14959298     12096. [Problems of laboratory technique with DDT]. EICHLER W.
Zentralbl Bakteriol Orig. 1952 May 12;158(1-2):127-8. Undetermined Language. No abstract available.

PMID: 14959298 Similar articles Select item 14926661          12097. [Modification of activities of certain
ferments in insects in poisoning with hexachlorocyclohexane and DDT]. BERIM NG. Dokl Akad Nauk
SSSR. 1952 May 11;84(2):393-6. Undetermined Language. No abstract available. PMID: 14926661

Similar articles Select item 14933689     12098. The current status of physiological studies
on DDTresistance. CHADWICK LE. Am J Trop Med Hyg. 1952 May;1(3):404-11. No abstract available.

PMID: 14933689 Similar articles Select item 14933687          12099. Present status of mosquito resistance
to insecticides. KNIPLING EF. Am J Trop Med Hyg. 1952 May;1(3):389-91. No abstract available.

PMID: 14933687 Similar articles Select item 14933686          12100. The significance of insecticide
resistance in vector control programs. HESS AC. Am J Trop Med Hyg. 1952 May;1(3):371-88. No

abstract available. PMID: 14933686 Similar articles Select item 14934033         12101. A rapid method of
sampling for Damalinia (Bovicola) bovis L. on cattle, and its use in a comparison of the effectiveness of
gammexane and DDT against this parasite. BERTRAM DS, ROBERTS EW, EDWARDS H. Ann Trop
Med Parasitol. 1952 May;46(1):7-24. No abstract available. PMID: 14934033 Similar articles Select

item 12980701      12102. Use of D.D.T. as a plaque control measure in the Bombay State. PATEL TB,
RODDE ST. Ind Med Gaz. 1952 May;87(5):217-21. No abstract available. Erratum in: Ind Med Gaz.

1952 Aug;87(8):377. PMID: 12980701 Free PMC Article Similar articles Select item 13121571
12103. [Turbidimetric method of determination of small quantities of DDT on sprayed surfaces].
MAZZARRI H. Rev Sanid Asist Soc. 1952 May-Aug;17(3-4):211-3. Undetermined Language. No




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 403
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20       PageID.16423 Page 399 of
                                                  705




abstract available. PMID: 13121571 Similar articles Select item 14942894      12104. The resistance of
mosquitoes to insecticides. HARRISON CM. Trop Dis Bull. 1952 May;49(5):467-70. No abstract

available. PMID: 14942894 Similar articles Select item 12984731       12105. [Toxicity of DDT for
man]. SCHMIDT HW. Zentralbl Allg Pathol. 1952 May;88(10-11):409-11. Undetermined Language. No

abstract available. PMID: 12984731 Similar articles Select item 14955334      12106. DDT-resistant
louse in Tokyo. KITAOKA M. Jpn J Med Sci Biol. 1952 Apr;5(2):75-88. No abstract available.

PMID: 14955334 Similar articles Select item 12994120       12107. [DDT poisoning; its consequences].
MARCHESE MJ, DE RESSIA AD, SISARO E. Rev Asoc Med Argent. 1952 Apr-May;66(723-726):79-
82. Undetermined Language. No abstract available. PMID: 12994120 Similar articles Select item

17733447      12108. Absorption of DDT in Houseflies over an Extended Period. Hoffman RA, Roth AR,
Lindquist AW, Butts JS. Science. 1952 Mar 21;115(2986):312-3. No abstract available.

PMID: 17733447 Similar articles Select item 14919592       12109. Effects of house spraying on African
anophelines. WILKINSON PR. Nature. 1952 Mar 8;169(4297):421-2. No abstract available.

PMID: 14919592 Similar articles Select item 12978088       12110. [Duration of the larval cycle in
strains of Musca domestica L. sensitive and resistant to DDT]. GAGLIANI M. Boll Soc Ital Biol Sper.
1952 Mar-Apr;28(3):326-9. Undetermined Language. No abstract available. PMID: 12978088 Similar

articles Select item 13010818   12111. A note on the nocturnal behaviour of A. minimus Theobald,
1901, in DDT-sprayed huts in North Bengal. KRISHNASWAMI AK. Indian J Malariol. 1952

Mar;6(1):117-22. No abstract available. PMID: 13010818 Similar articles Select item 14956274
12112. [Antimosquito control by spraying of DDT]. [No authors listed] Med Trop (Mars). 1952 Mar-
Apr;12(2):199-205. Undetermined Language. No abstract available. PMID: 14956274 Similar articles

Select item 14904488     12113. The effect of parathion and DDT on cholinesterase activity in the roach
(Periplaneta americana L). STEGWEE D. Biochim Biophys Acta. 1952 Feb;8(2):187-93. No abstract

available. PMID: 14904488 Similar articles Select item 12994116       12114. [Clinical aspects
of DDT poisoning]. FRANCONE MP, MARIANI FH, DEMARE C. Rev Asoc Med Argent. 1952 Feb-
Mar;66(719-722):56-9. Undetermined Language. No abstract available. PMID: 12994116 Similar

articles Select item 14913185   12115. Selection for DDT resistance in a beneficial insect parasite.
PIELOU DP, GLASSER RF. Science. 1952 Feb 1;115(2979):117-8. No abstract available.

PMID: 14913185 Similar articles Select item 14893606       12116. Chemical and biologic studies




                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 404
Case 2:15-cv-00201-SMJ           ECF No. 382-1         filed 01/28/20       PageID.16424 Page 400 of
                                                     705




on DDT resistance of lice. BARNETT HC, KNOBLOCK EC. U S Armed Forces Med J. 1952

Feb;3(2):297-304. No abstract available. PMID: 14893606 Similar articles Select item 14913148
12117. DDT resistance in Korean body lice. HURLBUT HS, ALTMAN RM, NIBLEY C Jr. Science.
1952 Jan 4;115(2975):11-2. No abstract available. PMID: 14913148 Similar articles Select item

13040100      12118. [Contribution to the control of tsetse flies; effect of attractive materials impregnated
with DDT on Glossina palpalis, ssp. martinii Zpt]. RUPP H. Acta Trop. 1952;9(4):289-303.
Undetermined Language. No abstract available. PMID: 13040100 Similar articles Select item 13040093

    12119. [Use of insecticides for control of Glossina]. BUXTORF A. Acta Trop. 1952;9(3):216-32.
Undetermined Language. No abstract available. PMID: 13040093 Similar articles Select item 12977357

    12120. [Effects of Grignard reagents asdiaryltrichlorethane of the type of DDT: reductive effects of
Grignard reagents]. AWE W, REINECKE I. Arch Pharm Ber Dtsch Pharm Ges. 1952;22(5):209-24.
Undetermined Language. No abstract available. PMID: 12977357 Similar articles Select item 13019496

    12121. [Comparative study of the insecticidal activity of some derivatives of diphenylethane and of
methylphenylsulfone]. BARBIER P, RUMPF P, MUTEREL A. Bull Soc Chim Biol (Paris).
1952;34(10):1005-15. Undetermined Language. No abstract available. PMID: 13019496 Similar articles

Select item 12979946      12122. [Chronic DDT-poisoning]. HERTEL H. Dtsch Arch Klin Med.
1952;199(3):256-74. Undetermined Language. No abstract available. PMID: 12979946 Similar articles

Select item 13013580      12123. [Observations on extermination in Helsinki 1947-51]. LOJANDER W,
VAISANEN Y. Nord Hyg Tidskr. 1952;51(9-10):287-92. Undetermined Language. No abstract available.

PMID: 13013580 Similar articles Select item 13004359          12124. [Heredity in resistance of the Musca
domestica to various insecticides]. LA FACE L. Rend Ist Sup Sanit. 1952;15(5):376-80. Undetermined

Language. No abstract available. PMID: 13004359 Similar articles Select item 14906197            12125.
[Effect of mineral oil emulsion of DDT on the imago of a new generation of harmful insects].
USHATINSKAIA RS, MAKHOTIN AA. Dokl Akad Nauk SSSR. 1951 Dec 11;81(5):967-72.
Undetermined Language. No abstract available. PMID: 14906197 Similar articles Select item 14924379

    12126. [Report on the DDT campaign]. JADIN J. Ann Soc Belg Med Trop (1920). 1951
Dec;31(6):631-51. Undetermined Language. No abstract available. PMID: 14924379 Similar articles

Select item 14904508      12127. [Contributions to the toxicity of DDT]. ECKERTOVA A. Biol Listy.
1951 Dec;32(3):208-13. Undetermined Language. No abstract available. PMID: 14904508 Similar

articles Select item 14934948     12128. [Decrease of resistance to DDT in the housefly through




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 405
Case 2:15-cv-00201-SMJ          ECF No. 382-1         filed 01/28/20      PageID.16425 Page 401 of
                                                    705




generations bred in the absence of the insecticide]. D'ALESSANDRO G, MARIANI M, GAGLIANI M.
Boll Soc Ital Biol Sper. 1951 Dec;27(12):1746-8. Undetermined Language. No abstract available.

PMID: 14934948 Similar articles Select item 14908563        12129. Promising DDT-synergist
combinations for the control of resistant flies. SUMERFORD WT, FAY RW, GOETTE MB, ALLRED
AM. J Natl Malar Soc. 1951 Dec;10(4):345-9. No abstract available. PMID: 14908563 Similar articles

Select item 14901026     12130. Pseudoscience and the DDT scandal. HARWOOD PD. Science. 1951
Nov 30;114(2970):583-4. No abstract available. PMID: 14901026 Similar articles Select item 14899505

    12131. Effects of DDT upon different species of mosquitoes in Malaya. REID JA. Nature. 1951 Nov

17;168(4281):863-5. No abstract available. PMID: 14899505 Similar articles Select item 14879775
12132. [Certain peculiarities of physiologic reaction of Balaninus glandium Marsch to DDT,
hexachlorocyclohexane and dichloroethane]. EDEL'MAN NM. Dokl Akad Nauk SSSR. 1951
Nov;81(1):117-20. Undetermined Language. No abstract available. PMID: 14879775 Similar articles

Select item 14869758     12133. FLIES versus chemicals. [No authors listed] Br Med J. 1951 Oct
13;2(4736):900-1. No abstract available. PMID: 14869758 Free PMC Article Similar articles Select

item 14869730      12134. Failure of oral D.D.T. to induce toxic changes in rats. CAMERON GR,
CHENG KK. Br Med J. 1951 Oct 6;2(4735):819-21. No abstract available. PMID: 14869730 Free

PMC Article Similar articles Select item 13014443      12135. [Effect of in-dwelling application
of DDT on the density of Anopheles darlingi in various regions of Brazil]. DE BUSTAMANTE FM. Rev
Bras Malariol Doencas Trop. 1951 Oct;3(4):571-90. Undetermined Language. No abstract available.

PMID: 13014443 Similar articles Select item 14892324        12136. [Toxicology of DDT]. FRANCONE
MP, MARIANI FH, DEMARE C. Rev Asoc Med Argent. 1951 Sep 15-30;65(709-710):381-90.
Undetermined Language. No abstract available. PMID: 14892324 Similar articles Select item 14866212

    12137. Duration of action of residual DDT deposits on adobe surfaces. DOWNS WG, BORDAS E,
NAVARRO L. Science. 1951 Sep 7;114(2958):259-62. No abstract available. PMID: 14866212 Similar

articles Select item 14880906    12138. The toxicity of DDT to Anopheles claviger (Meigen) in
Sardinia and on the Italian mainland. TRAPIDO H. J Natl Malar Soc. 1951 Sep;10(3):266-71. No abstract

available. PMID: 14880906 Similar articles Select item 14880905       12139. Some epidemiological
aspects of malaria control with reference to DDT. RUSSELL PF. J Natl Malar Soc. 1951 Sep;10(3):257-

65. No abstract available. PMID: 14880905 Similar articles Select item 14942171        12140.
[Gynandromorphism in Culex fatigans submitted for successive generations to DDT]. BLAZQUEZ J,




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 406
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20       PageID.16426 Page 402 of
                                                    705




 MAIER J. Rev Sanid Asist Soc. 1951 Sep-Dec;16(5-6):607-12. Undetermined Language. No abstract

 available. PMID: 14942171 Similar articles Select item 14875674       12141. [Clinical aspect
 of DDT intoxication]. FRANCONE MP, MARIANI FH, DEMARE C. Prensa Med Argent. 1951 Aug
 24;38(34):2166-70. Undetermined Language. No abstract available. PMID: 14875674 Similar articles

 Select item 14872662     12142. [Occurrence of DDT resistant flies, Musca domestica L. in 1950].
 ESTHER H. Dtsch Gesundheitsw. 1951 Aug 23;6(34):967-70. Undetermined Language. No abstract

 available. PMID: 14872662 Similar articles Select item 14864793       12143. Evaluation of country-
 wide DDT dusting operations in murine typhus control, 1950. MORLAN HB, HINES VD. Public Health
 Rep. 1951 Aug 17;66(33):1052-7. No abstract available. PMID: 14864793 Free PMC Article Similar

 articles Select item 14876771    12144. DDT resistant strain of Musca nebulo. PAL R. Trans R Soc
 Trop Med Hyg. 1951 Aug;45(1):125-6. No abstract available. PMID: 14876771 Similar articles Select

 item 14852976      12145. Structure of sannhemp (Crotalaria juncea Linn.) mosaic virus with the electron
 microscope. DAS GUPTA NN, DE ML, RAYCHAUDHURI SP. Nature. 1951 Jul 21;168(4264):114. No

 abstract available. PMID: 14852976 Similar articles Select item 14854879       12146. The potentiation
 of DDT against resistant houseflies by several structurally related compounds. SUMERFORD WT,
 GOETTE MB, QUARTERMAN KD, SCHENCK SL. Science. 1951 Jul 6;114(2949):6-7. No abstract

 available. PMID: 14854879 Similar articles Select item 14846798       12147. Control of Anopheles
 pseudopunctipennis in Mexico with DDT residual sprays applied in buildings. Part V. Effectiveness of
 residual applications of DDT and gammexane up to one year after application under controlled
 conditions. DOWNS WG, BORDAS E. Am J Hyg. 1951 Jul;54(1):150-6. No abstract available.

 PMID: 14846798 Similar articles Select item 14858325        12148. The insecticidal action of DDT.
 SKERRETT EJ, STRINGER A, WOODCOCK D. Biochem J. 1951 Jul;49(2):xxvii-xxix. No abstract

 available. PMID: 14858325 Free PMC Article Similar articles Select item 14937745           12149. Effect
 of DDT and BHC on Ornithodorus ticks. Part II. KALRA SL, JACOB VP. Indian J Med Res. 1951

 Jul;39(3):311-7. No abstract available. PMID: 14937745 Similar articles Select item 14840450
 12150. [Effect of DDT on growth of the tubercle bacillus]. PORTELLA A. Experientia. 1951 Jun
 15;7(6):220-1. Undetermined Language. No abstract available. PMID: 14840450 Similar articles Select

 item 24541301      12151. [Duration of the effectiveness of residual deposits of DDT on surfaces of
 adobe]. DOWNS WG, BORDAS E, NAVARRO L. Medicina (Mex). 1951 Jun 10;31(629):215-20.
 Undetermined Language. No abstract available. PMID: 24541301 Similar articles Select item 14845701




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 407
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20       PageID.16427 Page 403 of
                                                    705




     12152. Structural and insecticidal relationships in rotenone, methoxychlor, and DDT. HUMMER
 RW, KENAGA EE. Science. 1951 Jun 8;113(2945):653-5. No abstract available. PMID: 14845701

 Similar articles Select item 14848013    12153. [DDT poisoning in chickens]. SCHROTER A,
 DANNEEL M. Berl Tierarztl Wochenschr. 1951 Jun;6:114-6. Undetermined Language. No abstract

 available. PMID: 14848013 Similar articles Select item 14838932        12154. Some aspects of
 respiratory metabolism during metamorphosis of normal and DDT-resistant house flies, Musca domestica
 L. SACKTOR B. Biol Bull. 1951 Jun;100(3):229-43. No abstract available. PMID: 14838932 Similar

 articles Select item 14860493    12155. [Determination of DDT on the surface of wheat grains].
 VASHKOV VI, KAZAKOVA TP, SAZONOVA NA, SUKHAREVA ND. Gig Sanit. 1951 Jun;6:53-4.
 Undetermined Language. No abstract available. PMID: 14860493 Similar articles Select item 14860491

     12156. [Results of investigation on DDT soap]. GLADKIKH SG. Gig Sanit. 1951 Jun;6:48-9.
 Undetermined Language. No abstract available. PMID: 14860491 Similar articles Select item 14917433

     12157. Field studies on the comparative effectiveness of D.D.T. and B.H.C. against mosquitoes when
 applied separately and in combination. SINGH J, PAL R, SHARMA MI. Indian J Malariol. 1951

 Jun;5(2):235-48. No abstract available. PMID: 14917433 Similar articles Select item 14917427
 12158. Camphor oils as solvents for D.D.T. and gammexane. CHOW CY, YUE TF, CHEN TN. Indian J
 Malariol. 1951 Jun;5(2):187-94. No abstract available. PMID: 14917427 Similar articles Select item

 14917426      12159. Field trials of D.D.T. and B.H.C. in ASSAM. GILROY AB. Indian J Malariol.
 1951 Jun;5(2):171-82. No abstract available. PMID: 14917426 Similar articles Select item 14850973

     12160. Nation-wide malaria eradication projects in the Americas. III. Eradication of Anopheles
 darlingi from the inhabited areas of British Guiana by DDT residual spraying. GIGLIOLI G. J Natl Malar
 Soc. 1951 Jun;10(2):142-61. No abstract available. PMID: 14850973 Similar articles Select item

 14865793      12161. [Investigation on the residual action of DDT and chlordan on house flies and
 mosquitoes]. COLUZZI' A, RAFFAELE G. Riv Malariol. 1951 Jun;30(3):113-36. Undetermined

 Language. No abstract available. PMID: 14865793 Similar articles Select item 14855622         12162.
 Studies on DDT barrier spray with reference to local rainfall and seasonal incidence of mosquitoes. NAIR
 CP. Trans R Soc Trop Med Hyg. 1951 Jun;44(6):741-6. No abstract available. PMID: 14855622 Similar

 articles Select item 14833441    12163. Inheritance of resistance of DDT in the housefly, Musca
 domestica L. HARRISON CM. Nature. 1951 May 26;167(4256):855-6. No abstract available.




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 408
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20       PageID.16428 Page 404 of
                                                    705




 PMID: 14833441 Similar articles Select item 14833440         12164. DDT and BHC as residual
 insecticides in Malaya. WHARTON RH. Nature. 1951 May 26;167(4256):854-5. No abstract available.

 PMID: 14833440 Similar articles Select item 14833390         12165. Dipole moment and ionic character.
 WARHURST E, WHITTLE E. Nature. 1951 May 12;167(4254):767. No abstract available.

 PMID: 14833390 Similar articles Select item 14830251         12166. The in vitro effect of DDT and
 related compounds on the succinoxidase system of rat heart. JOHNSTON CD. Arch Biochem Biophys.
 1951 May;31(3):375-82. No abstract available. PMID: 14830251 Similar articles Select item 14851615

     12167. [Prevention of harmful effects of DDT]. SROKA KH. Klin Med Osterr Z Wiss Prakt Med.
 1951 May;6(5):210-8. Undetermined Language. No abstract available. PMID: 14851615 Similar articles

 Select item 14823882     12168. DDT (dichlorodiphenyltrichloroethane). STONE TT, GLADSTONE L.
 J Am Med Assoc. 1951 Apr 28;145(17):1342. No abstract available. PMID: 14823882 Similar articles

 Select item 14849647     12169. [Shannon dawn trap: its use in the verification of the durability of
 residual toxic effects of insecticides]. de BUSTAMANTE FM, da MATA PIRES W. Folha Med. 1951
 Apr 25;32(8):53-5. Undetermined Language. No abstract available. PMID: 14849647 Similar articles

 Select item 14817324     12170. The resistance of DDT-resistant Drosophila to other insecticides.
 WEINER R, CROW JF. Science. 1951 Apr 13;113(2937):403-4. No abstract available.

 PMID: 14817324 Similar articles Select item 18017291         12171. DDT Marches On. [No authors
 listed] Am J Public Health Nations Health. 1951 Apr;41(4):449. No abstract available.

 PMID: 18017291 Free PMC Article Similar articles Select item 14819409             12172. Evaluation of
 country-wide DDT dusting operations in murine typhus control 1946 through 1949. HILL EL, MORLAN
 HB, UTTERBACK BC, SCHUBERT JH. Am J Public Health Nations Health. 1951 Apr;41(4):396-401.

 No abstract available. PMID: 14819409 Free PMC Article Similar articles Select item 14838805
 12173. Field trials on the prevention of body-strike in sheep by the use of DDT and BHC. JOHNSTONE
 IL, SCOTT MT. Aust Vet J. 1951 Apr;27(4):79-82. No abstract available. PMID: 14838805 Similar

 articles Select item 14832673    12174. Hyperextension of the head in a breech presentation. DEACON
 AL. J Obstet Gynaecol Br Emp. 1951 Apr;58(2):300-1. No abstract available. PMID: 14832673 Similar

 articles Select item 14851159    12175. Cardio-vascular responses to air embolism. CAMERON GR,
 DE SN, SHEIKH AH. J Pathol Bacteriol. 1951 Apr;63(2):181-94. No abstract available.

 PMID: 14851159 Similar articles Select item 14827115         12176. DDT.




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 409
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16429 Page 405 of
                                                     705




 Dichlorodiphenyltrichloroethane chlorophenothane U.S.P. [No authors listed] New Orleans Med Surg J.
 1951 Apr;103(10):444-6. No abstract available. PMID: 14827115 Similar articles Select item 14827674

     12177. An effective treatment for pediculosis pubis and capitis. SHELTON JM. Pa Med J. 1951

 Apr;54(4):329. No abstract available. PMID: 14827674 Similar articles Select item 14833917
 12178. [An evaluation of contact insecticides in outdoor tests against the beet weevil (Bothynoderes
 punctiventris)]. EICHLER W. Pharmazie. 1951 Apr;6(4):174-5. Undetermined Language. No abstract

 available. PMID: 14833917 Similar articles Select item 14821462         12179. Spontaneous
 intraperitoneal rupture of the bladder in the puerperium. DEACON AL. Br Med J. 1951 Mar
 10;1(4705):508-9. No abstract available. PMID: 14821462 Free PMC Article Similar articles Select

 item 14803250      12180. PHARMACOLOGIC and toxicologic aspects of DDT(chlorophenothane U.S.
 P.). [No authors listed] J Am Med Assoc. 1951 Mar 10;145(10):728-33. No abstract available.

 PMID: 14803250 Similar articles Select item 14806523         12181. Synergistic action of DDT and BHC
 combined sprays. PAL R. Nature. 1951 Mar 3;167(4244):368. No abstract available. PMID: 14806523

 Similar articles Select item 14819007     12182. Control of Anopheles pseudopunctipennis in Mexico
 with DDT residual sprays applied in buildings. Part IV. Activity pattern of adult A. pseudopunctipennis
 Theo. BORDAS E, DOWNS WG. Am J Hyg. 1951 Mar;53(2):217-23. No abstract available.

 PMID: 14819007 Similar articles Select item 14819520         12183. Compounds more toxic to fleas
 than DDT. SMITH CN. Am J Trop Med Hyg. 1951 Mar;31(2):252-6. No abstract available.

 PMID: 14819520 Similar articles Select item 14810251         12184. Occurrence of DDT in human fat
 and milk. LAUG EP, KUNZE FM, PRICKETT CS. AMA Arch Ind Hyg Occup Med. 1951

 Mar;3(3):245-6. No abstract available. PMID: 14810251 Similar articles Select item 14821037
 12185. [Innocuousness of the addition of 1 ppm of DDT to drinking water for the eradication of Aedes
 aegypti]. GOMEZ HA. Bol Oficina Sanit Panam. 1951 Mar;30(3):330-7. Undetermined Language. No

 abstract available. PMID: 14821037 Similar articles Select item 14812152        12186. An antidote for
 D.D.T. poisoning; a record of 35 cases seen. BRITO-BABAPULLE LA. Br Vet J. 1951 Mar;107(3):106-

 22. No abstract available. PMID: 14812152 Similar articles Select item 14840473         12187. [Use
 of DDT and hexachlorane preparations in control of mosquitoes and other insects]. MALYGIN NN.
 Feldsher Akush. 1951 Mar;3:43-9. Undetermined Language. No abstract available. PMID: 14840473

 Similar articles Select item 14917421     12188. Malaria in Ceylon. Part II. The control of endemic
 malaria at Anuradhapura by the residual spraying of houses with D.D.T. RAJENDRAM S,




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 410
Case 2:15-cv-00201-SMJ          ECF No. 382-1        filed 01/28/20       PageID.16430 Page 406 of
                                                   705




JAYEWICKREME SH. Indian J Malariol. 1951 Mar;5(1):75-124. No abstract available.

PMID: 14917421 Similar articles Select item 14917420        12189. Malaria in Ceylon. Part I. The
control and prevention of epidemic malaria by the residual spraying of houses with D.D.T.
RAJENDRAM S, JAYEWICKREME SH. Indian J Malariol. 1951 Mar;5(1):1-73. No abstract available.

PMID: 14917420 Similar articles Select item 14832501        12190. Statement on clinical intoxication
from DDT and other new insecticides. BISKIND MS. J Insur Med. 1951 Mar-May;6(2):5-12. No abstract

available. PMID: 14832501 Similar articles Select item 14824936       12191. The susceptibility of
Anopheles quadrimaculatus to DDT after five years of routine treatment in the Tennessee River Valley.
LUDVIK GF, SNOW WE, HAWKINS WB. J Natl Malar Soc. 1951 Mar;10(1):35-43. No abstract

available. PMID: 14824936 Similar articles Select item 14824933       12192. Preliminary experiments
in the use of hot DDT and other halogenated hydrocarbons for residual applications. CROWELL RL,
FAY RW. J Natl Malar Soc. 1951 Mar;10(1):8-16. No abstract available. PMID: 14824933 Similar

articles Select item 24541063    12193. [Results of DDT application in French Guiana; destruction of
the Aedes aegypti and spectabular reduction of malaria]. FLOCH H. Rev Palud Med Trop. 1951
Mar;9(82):49-57. Undetermined Language. No abstract available. PMID: 24541063 Similar articles

Select item 14816103     12194. [The poor louse and DDT]. BRAMANTE P. Policlinico Prat. 1951 Feb
19;58(8):250-2. Undetermined Language. No abstract available. PMID: 14816103 Similar articles Select

item 14830551      12195. A preliminary report on the value of DDT and BHC for the control of body-
strike in sheep. ROBERTS FH, MOULE GR. Aust Vet J. 1951 Feb;27(2):35-9. No abstract available.

PMID: 14830551 Similar articles Select item 14840362        12196. Field experiments with D.D.T.
emulsion and wettable D.D.T. with special reference to malaria incidence in Swaziland during the
transmission season 1949/50. MASTBAUM O. East Afr Med J. 1951 Feb;28(2):67-74. No abstract

available. PMID: 14840362 Similar articles Select item 14813454       12197. [Results of application of
insecticide oil paint in railroad coaches]. NIKITIN PI, FOMICHEVA NI. Gig Sanit. 1951 Feb;2:54-5.
Undetermined Language. No abstract available. PMID: 14813454 Similar articles Select item 14814349

    12198. Production of insulin sensitivity with the adrenocorticolytic drug DDD (2,2-bis
(parachlorophenyl)-1,1-dichloroethane). NICHOLS J, GARDNER LI. J Lab Clin Med. 1951

Feb;37(2):229-38. No abstract available. PMID: 14814349 Similar articles Select item 14817816
12199. Estimation of traces of DDT using Aedes aegypti larvae as a biological indicator. FLETCHER
TE. Trans R Soc Trop Med Hyg. 1951 Feb;44(4):364-5. No abstract available. PMID: 14817816 Similar




                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 411
Case 2:15-cv-00201-SMJ             ECF No. 382-1     filed 01/28/20      PageID.16431 Page 407 of
                                                   705




   articles Select item 14806384     12200. Resistance of houseflies to DDT. WINTERINGHAM FP,
   LOVEDAY PM, HARRISON A. Nature. 1951 Jan 20;167(4238):106-7. No abstract available.
   PMID: 14806384 Similar articles




                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 412
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16432 Page 408 of
                                         705




 Select item 18138208      1.
 The DDT content of milk from a cow sprayed with DDT.
 CARTER RH, MANN HD.
 J Econ Entomol. 1949 Aug;42(4):708. No abstract available.
 PMID:

           18138208
 Similar articles

 Select item 18129491      2.
 DDT content of milk from cows fed pea vine silage
 containing DDT residues.
 CARTER RH, HUBANKS PE, et al.
 J Econ Entomol. 1949 Feb;42(1):119-22. No abstract available.
 PMID:

           18129491
 Similar articles

 Select item 21007650      3.
 Transmission of the toxicity of DDT through the milk of white rats
 and goats.
 TELFORD HS, GUTHRIE JE.
 Science. 1945 Dec 21;102(2660):647. No abstract available.
 PMID:

           21007650
 Similar articles

 Select item 17788252      4.
 TRANSMISSION OF THE TOXICITY OF DDT THROUGH
 THE MILK OF WHITE RATS AND GOATS.
 Telford HS, Guthrie JE.
 Science. 1945 Dec 21;102(2660):647. No abstract available.
 PMID:

          17788252




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 413
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16433 Page 409 of
                                         705




   Similar articles

   Select item 17844226      5.
   ACCUMULATION OF DDT IN THE BODY FAT AND ITS
   APPEARANCE IN THE MILK OF DOGS.
   Woodard G, Ofner RR, Montgomery CM.
   Science. 1945 Aug 17;102(2642):177-8. No abstract available.
   PMID:

             17844226
   Similar articles




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 414
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16434 Page 410 of
                                         705




 Select item 14810142      1.
 [Observations on W. Eichler's article on problems of laboratory
 technic in biologic evaluation of DDT].
 SCHUTZ M.
 Zentralbl Bakteriol Orig. 1950 Dec 29;156(4):268-70. Undetermined
 Language. No abstract available.
 PMID:

           14810142
 Similar articles

 Select item 14796672      2.
 Analysis of DDT derivatives by reversed-phase paper partition
 chromatography.
 WINTERINGHAM FP, HARRISON A, BRIDGES RG.
 Nature. 1950 Dec 9;166(4232):999. No abstract available.
 PMID:

           14796672
 Similar articles

 Select item 14791630      3.
 [Economic analysis of antimalarial campaigns with imagocides of
 residual action].
 SILVETTI PENA L, LOPEZ MANAN CE.
 Bol Oficina Sanit Panam. 1950 Dec;29(12):1257-66. Spanish. No abstract
 available.
 PMID:

           14791630
 Similar articles

 Select item 14801350      4.
 Effect of p-dimethylaminoazobenzene, o-amino-azotoluene,
 benzpyrene and 1:2:5:6-dibenzanthracene on nicotinic acid
 synthesis in liver tissue.
 DE HN, GUHA SR.




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 415
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16435 Page 411 of
                                         705




 Br J Cancer. 1950 Dec;4(4):430-33. No abstract available.
 PMID:

           14801350
 Free PMC Article
 Similar articles

 Select item 14784222       5.
 [Evaluation of the efficacy of methods in application
 of DDTagainst mosquitoes in control of malaria].
 BEKLEMISHEV VN.
 Gig Sanit. 1950 Dec;12:32-3. Undetermined Language. No abstract available.
 PMID:

           14784222
 Similar articles

 Select item 14880198       6.
 Observations on anopheles densities in indoor shelters during the
 forenoon, afternoon and night.
 VISWANATHAN DK, RAMACHANDRA RAO T, HALGERI AV,
 KARANDIKAR VS.
 Indian J Malariol. 1950 Dec;4(4):533-47. No abstract available.
 PMID:

           14880198
 Similar articles

 Select item 14880197       7.
 Further notes on the use of benzene hexachloride as a residual
 insecticide compared with dichloro-diphenyl-trichloroethane.
 VISWANATHAN DK, RAMACHANDRA RAO T, JUNEJA MR.
 Indian J Malariol. 1950 Dec;4(4):505-31. No abstract available.
 PMID:

           14880197
 Similar articles




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 416
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16436 Page 412 of
                                         705




 Select item 14880196      8.
 Field experiments to determine the relative efficacy in malaria
 control of different dosage regimens of dichloro-diphenyl-
 trichloroethane (D. D. T.) as judged by mosquito densities, spleen
 rates, parasite rates and chemical estimation of the residual
 deposits of D.D.T. at varying intervals after each application as an
 indoor spray.
 VISWANATHAN DK, GADRE SB.
 Indian J Malariol. 1950 Dec;4(4):487-503. No abstract available.
 PMID:

           14880196
 Similar articles

 Select item 13047920      9.
 [Control of malaria in the region of Xochimilco, D.F].
 DOWNS WG, BORDAS E, ENRIQUEZ CHAVEZ A.
 Rev Inst Salubr Enferm Trop. 1950 Dec;11(2-3-4):99-105. Undetermined
 Language. No abstract available.
 PMID:

           13047920
 Similar articles

 Select item 14788557      10.
 Separatory device for use in testing dipping baths containing
 organic chlorides.
 SPURR FA.
 Vet Med. 1950 Dec;45(12):483-4. No abstract available.
 PMID:

           14788557
 Similar articles

 Select item 14788556      11.
 A vat-side test for assaying DDT-BHC in dipping vats.
 LITTLER CA.
 Vet Med. 1950 Dec;45(12):480-2; passim. No abstract available.




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 417
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16437 Page 413 of
                                         705




 PMID:

           14788556
 Similar articles

 Select item 14787471      12.
 The synthesis of 1,1,1,-trichloro-2,2-bis-(4-chlorophenyl-4-C14)-
 ethane.
 FIELDS M, GIBBS J, WALZ DE.
 Science. 1950 Nov 17;112(2916):591-2. No abstract available.
 PMID:

           14787471
 Similar articles

 Select item 14789760      13.
 Control of anopheles pseudopunctipennis in Mexico
 with DDTresidual sprays applied in buildings. Part III.
 Malariological observations after 5 years of annual spraying.
 DOWNS WG, CELIS SH, GAHAN JB.
 Am J Hyg. 1950 Nov;52(3):348-52. No abstract available.
 PMID:

           14789760
 Similar articles

 Select item 14783641      14.
 [Attempt at control of Aedes aegypti by application of DDT in
 water tanks].
 RODRIGUEZ JA.
 Bol Oficina Sanit Panam. 1950 Nov;29(11):1150-1. Undetermined Language.
 No abstract available.
 PMID:

           14783641
 Similar articles

 Select item 14808278      15.




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 418
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16438 Page 414 of
                                         705




 Effect of DDT ingestion on total cholesterol content of ovaries of
 white rat.
 TAUBER OE, HUGHES AB.
 Proc Soc Exp Biol Med. 1950 Nov;75(2):420-2. No abstract available.
 PMID:

           14808278
 Similar articles

 Select item 14808276      16.
 The storage of methoxychlor in the fat of the rat.
 KUNZE FM, LAUG EP, PRICKETT CS.
 Proc Soc Exp Biol Med. 1950 Nov;75(2):415-6. No abstract available.
 PMID:

           14808276
 Similar articles

 Select item 14808947      17.
 [Campaign against insects infecting man and house in Italy].
 PROENCA LM.
 Rev Paul Med. 1950 Nov;37(5):478-81. Undetermined Language. No abstract
 available.
 PMID:

           14808947
 Similar articles

 Select item 14787895      18.
 [Commentary on some new chlorophenothane preparations
 included in the new Apotekareförbund supplements].
 ERVENIUS O.
 Sven Farm Tidskr. 1950 Oct 20;54(29):597-601. Undetermined Language. No
 abstract available.
 PMID:

           14787895
 Similar articles




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 419
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16439 Page 415 of
                                         705




Select item 14781779       19.
Preparation of thin films of crystalline DDT and gamma-
hexachlorocyclohexane in celloidin.
PIELOU DP.
Science. 1950 Oct 6;112(2910):406-7. No abstract available.
PMID:

          14781779
Similar articles

Select item 24538827       20.
Larvicidal treatments with DDT and gammexane in Upper Assam,
with particular reference to their effect on Anopheles minimus.
BERTRAM DM.
Ann Trop Med Parasitol. 1950 Oct;44(3):255-9. No abstract available.
PMID:

          24538827
Similar articles

Select item 24538826       21.
A critical evaluation of DDT and gammexane in malaria control in
Upper Assam over five years, with particular reference to their
effect of Anopheles minimus.
BERTRAM DM.
Ann Trop Med Parasitol. 1950 Oct;44(3):242-54. No abstract available.
PMID:

          24538826
Similar articles

Select item 14783631       22.
Public health significance of cancer.
DEIBERT AV.
Bol Oficina Sanit Panam. 1950 Oct;29(10):1033-41. No abstract available.
PMID:

         14783631




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 420
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16440 Page 416 of
                                         705




 Similar articles

 Select item 14792991      23.
 Antibacterial properties of some quinoline substituted guanides
 with special reference to the acute toxicity and the bacteriostatic
 activity of N'-(p-chlorophenyl)-N5-(8'chloro-5'quinolyl) biguanide
 acetate.
 SIRSI M, RAMA RAO R, DE NN.
 Curr Sci. 1950 Oct;19(10):317-8. No abstract available.
 PMID:

           14792991
 Similar articles

 Select item 14784198      24.
 [Newest DDT and hexochlorine insecticides in control of insect
 pests].
 ORLOV AN.
 Gig Sanit. 1950 Oct;10:52-4. Undetermined Language. No abstract available.
 PMID:

           14784198
 Similar articles

 Select item 14784194      25.
 [Methods of using DDT preparations and other stable contact
 insecticides for houseflies].
 DERBENEVA-UKHOVA VP.
 Gig Sanit. 1950 Oct;10:41-5. Undetermined Language. No abstract available.
 PMID:

           14784194
 Similar articles

 Select item 14840880      26.
 Effect of DDT and BHC on Ornithodoros ticks.
 KALRA SL, JACOB VP, RAO KN.
 Indian J Med Res. 1950 Oct;38(4):457-66. No abstract available.




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 421
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16441 Page 417 of
                                         705




PMID:

          14840880
Similar articles

Select item 14840874       27.
Iron metabolism with typical Indian dietaries and assessment of
its requirement for normal Indian adult.
DE HN.
Indian J Med Res. 1950 Oct;38(4):393-400. No abstract available.
PMID:

          14840874
Similar articles

Select item 14811236       28.
[Toxicity of DDT].
VAN BRAECKEL.
Ann Soc Belg Med Trop (1920). 1950 Sep;30(3):599-600. Undetermined
Language. No abstract available.
PMID:

          14811236
Similar articles

Select item 14777600       29.
Comparative chronic toxicity for warm-blooded animals of 2,2-bis-
(p-chlorophenyl)-1,1,1-trichloroethane (DDT) and 2,2-bis-(p-
methoxyphenyl)-1,1,1-trichloroethane (DMDT, methoxychlor).
HAAG HB, FINNEGAN JK, LARSON PS, RIESE W, DREYFUSS
ML.
Arch Int Pharmacodyn Ther. 1950 Sep 1;83(4):491-504. No abstract available.
PMID:

          14777600
Similar articles

Select item 14772570       30.




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 422
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16442 Page 418 of
                                         705




 The persistence of DDT crystals in the coats of sprayed cattle,
 with special relation to tsetse control.
 BRACEY P.
 Br Vet J. 1950 Sep;106(9):358-60. No abstract available.
 PMID:

           14772570
 Similar articles

 Select item 14783934       31.
 Effect of nicotine, quinoline, 3-3'-dipyridyl and beta-picoline on the
 biosynthesis of nicotinic acid in animals.
 DE HN, DATTA P Jr.
 Curr Sci. 1950 Sep;19(9):279-80. No abstract available.
 PMID:

           14783934
 Similar articles

 Select item 14880179       32.
 Some considerations on indoor residual spraying for malaria
 control in rural India.
 KRUSE CW, DAYANANDA KONCHADY.
 Indian J Malariol. 1950 Sep;4(3):267-79. No abstract available.
 PMID:

           14880179
 Similar articles

 Select item 15437281       33.
 Purpura following exposure to DDT.
 KARPINSKI FE Jr.
 J Pediatr. 1950 Sep;37(3):373-9. No abstract available.
 PMID:

           15437281
 Similar articles




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 423
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16443 Page 419 of
                                         705




 Select item 14775282       34.
 [Usefulness of a disinsectization and a deratization service in
 business establishments; technical and practical notes].
 POULAIN.
 Med Usine Rev Hyg Ind Mal Prof. 1950 Sep-Oct;12(8):476-81. Undetermined
 Language. No abstract available.
 PMID:

           14775282
 Similar articles

 Select item 15442308       35.
 Determination of DDT by bioassay.
 PAGEN C, HAGEMAN RH.
 Science. 1950 Aug 25;112(2904):222-3. No abstract available.
 PMID:

           15442308
 Similar articles

 Select item 14792891       36.
 [Multiple renal plasmocytomas and plasmocytosis following
 repeated injections of DDT in the dog].
 GEREBTZOFF MA, DALLEMAGNE MJ, PHILIPPOT E.
 C R Seances Soc Biol Fil. 1950 Aug;144(15-16):1135-7. Undetermined
 Language. No abstract available.
 PMID:

           14792891
 Similar articles

 Select item 14778304       37.
 Antimalarial activity of aureomycin in blood induced infection in
 chicks.
 RAMASQAMY AS, RAO RR, KESHAVAMURTHY NK, DE NN.
 Curr Sci. 1950 Aug;19(8):245-6. No abstract available.
 PMID:




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 424
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16444 Page 420 of
                                         705




           14778304
 Similar articles

 Select item 14778298      38.
 Effect of urea, uric acid, barbituric acid and alloxan on the
 biosynthesis of riboflavin in animals.
 DE HN, ROY JK.
 Curr Sci. 1950 Aug;19(8):241-2. No abstract available.
 PMID:

           14778298
 Similar articles

 Select item 15426317      39.
 Dermatitis caused by DDT.
 HOLLANDER L.
 Arch Derm Syphilol. 1950 Jul;62(1):66-8. No abstract available.
 PMID:

           15426317
 Similar articles

 Select item 15433051      40.
 [Tests for the destruction of the tsetse fly by means of D.D.T.
 fumigating bombs].
 BROU M.
 Ann Soc Belg Med Trop (1920). 1950 Jun 30;30(2):141-8. Undetermined
 Language. No abstract available.
 PMID:

           15433051
 Similar articles

 Select item 15418212      41.
 The detoxification of DDT by resistant houseflies and inhibition of
 this process by piperonyl cyclonene.
 PERRY AS, HOSKINS WM.
 Science. 1950 Jun 2;111(2892):600-1. No abstract available.




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 425
Case 2:15-cv-00201-SMJ    ECF No. 382-1     filed 01/28/20      PageID.16445 Page 421 of
                                          705




 PMID:

           15418212
 Similar articles

 Select item 15432910       42.
 [DDT-resistant flies].
 SCHIAVI A.
 An Paul Med Cir. 1950 Jun;59(6):540-1. Undetermined Language. No abstract
 available.
 PMID:

           15432910
 Similar articles

 Select item 15420388       43.
 Ophthalmia neonatorum.
 SORSBY A.
 Br J Vener Dis. 1950 Jun;26(2):57-62. No abstract available.
 PMID:

           15420388
 Free PMC Article
 Similar articles

 Select item 15435833       44.
 [Method of isolation of DDT in food products].
 SIIANOVA AK.
 Gig Sanit. 1950 Jun;6:49-50. Undetermined Language. No abstract available.
 PMID:

           15435833
 Similar articles

 Select item 15435831       45.
 [Toxicity of DDT dust for man].
 NIKITIN PI.
 Gig Sanit. 1950 Jun;6:47-8. Undetermined Language. No abstract available.
 PMID:




                                                  Decl. of A. Miller in Support of Daubert Motion
                                            To Exclude R. DeGrandchamp Expert Testimony - 426
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16446 Page 422 of
                                         705




           15435831
 Similar articles

 Select item 24541000       46.
 On the control of Phlebotomus (sandflies) with D. D. T. and
 B.H.C. (gammexane).
 GHOSH SM.
 Indian J Malariol. 1950 Jun;4(2):175-84. No abstract available.
 PMID:

           24541000
 Similar articles

 Select item 15422363       47.
 Discussion of 5 years' use of DDT residuals against Anopheles
 quadrimaculatus.
 BRADLEY GH, LYMAN FE.
 J Natl Malar Soc. 1950 Jun;9(2):113-8. No abstract available.
 PMID:

           15422363
 Similar articles

 Select item 15442048       48.
 [Veterinary significance of the new contact insecticides].
 BUXTORF A.
 Schweiz Arch Tierheilkd. 1950 Jun;92(6):401-4. Undetermined Language. No
 abstract available.
 PMID:

           15442048
 Similar articles

 Select item 15423486       49.
 Insecticidal action of DDT.
 SKERRETT EJ, STRINGER A, WOODCOCK D.
 Nature. 1950 May 27;165(4204):853. No abstract available.




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 427
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16447 Page 423 of
                                         705




 PMID:

           15423486
 Similar articles

 Select item 15421325      50.
 [Reduction effect of organic magnesium compounds on as-diaryl-
 trichloro-ethanes of DDT type].
 AWE W, REINECKE I.
 Experientia. 1950 May 15;6(5):185. Undetermined Language. No abstract
 available.
 PMID:

           15421325
 Similar articles

 Select item 15414430      51.
 Newer insecticides and scabicides.
 LUNSFORD CJ.
 Calif Med. 1950 May;72(5):350-1.
 PMID:

           15414430
 Free PMC Article
 Similar articles

 Select item 15427859      52.
 [Synthetic organic insecticide DDT].
 PEGOEV PI.
 Gig Sanit. 1950 May;5:52. Undetermined Language. No abstract available.
 PMID:

           15427859
 Similar articles

 Select item 15422619      53.
 The control of culicine mosquito breeding in septic tanks by
 means of D. D. T. bricks.
 SHEARMAN CE.




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 428
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16448 Page 424 of
                                         705




  J R Army Med Corps. 1950 May;94(5):259-65. No abstract available.
  PMID:

            15422619
  Similar articles

  Select item 15430386      54.
  Effect of DDT on testes and secondary sex characters of white
  leghorn cockerels.
  BURLINGTON H, LINDEMAN VF.
  Proc Soc Exp Biol Med. 1950 May;74(1):48-51. No abstract available.
  PMID:

            15430386
  Similar articles

  Select item 15416876      55.
  [Favorable results with use of DDT].
  CSEH FIRTOS S, de JONG JC.
  Ned Tijdschr Geneeskd. 1950 Apr 22;94(16):1105-10. Undetermined
  Language. No abstract available.
  PMID:

            15416876
  Similar articles

  Select item 15418323      56.
  Contact dermatitis due to DDT.
  MARSHALL J.
  S Afr Med J. 1950 Apr 22;24(16):300-1. No abstract available.
  PMID:

            15418323
  Similar articles

  Select item 15413787      57.
  [Stomatological DDT; dental divagations totally stomatological].
  MUNDI GALIANAS W.




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 429
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16449 Page 425 of
                                         705




 An Esp Odontoestomatol. 1950 Apr;9(4):292-9. Undetermined Language. No
 abstract available.
 PMID:

           15413787
 Similar articles

 Select item 15414846       58.
 [Sanitary-educational program on the use of DDT].
 TRACHTMAN IN.
 Feldsher Akush. 1950 Apr;4:39-42. Undetermined Language. No abstract
 available.
 PMID:

           15414846
 Similar articles

 Select item 14776247       59.
 [Mass disinfestation in Sardinia and typhoid endemia].
 SPANEDDA A.
 Rass Med Sarda. 1950 Apr;52(4):205-10. Undetermined Language. No
 abstract available.
 PMID:

           14776247
 Similar articles

 Select item 14811253       60.
 [Considerations on the biological effect of DDT].
 HOFFMANN CH, LINDUSKA EJ.
 Ann Ig (Roma). 1950 Mar-Apr;60(2):88-102. Undetermined Language. No
 abstract available.
 PMID:

           14811253
 Similar articles

 Select item 15428986       61.




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 430
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16450 Page 426 of
                                         705




  Liver cell alteration and DDT storage in the fat of the rat induced
  by dietary levels of 1 to 50 p.p.m. DDT.
  LAUG EP, NELSON AA, FITZHUGH OG, KUNZE FM.
  J Pharmacol Exp Ther. 1950 Mar;98(3):268-73. No abstract available.
  PMID:

            15428986
  Similar articles

  Select item 15410198       62.
  Observations on the toxicity of DDT.
  ROBERTS A.
  Practitioner. 1950 Mar;164(981):258-60. No abstract available.
  PMID:

            15410198
  Similar articles

  Select item 15415737       63.
  Observations on inbred mice exposed to DDT.
  BENNISON BE, MOSTOFI FK.
  J Natl Cancer Inst. 1950 Feb;10(4):989-92. No abstract available.
  PMID:

            15415737
  Similar articles

  Select item 15404706       64.
  Effects of DDT mosquito larviciding on wildlife; the effects on
  terrestrial insect populations of routine larviciding by airplane.
  SCUDDER HI, TARZWELL CM.
  Public Health Rep. 1950 Jan 20;65(3):71-87, illust. No abstract available.
  PMID:

            15404706
  Free PMC Article
  Similar articles




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 431
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16451 Page 427 of
                                         705




  Select item 15398821       65.
  Development and viability of Drosophila melanogaster on a
  medium containing DDT.
  KALINA BF.
  Science. 1950 Jan 13;111(2872):39. No abstract available.
  PMID:

            15398821
  Similar articles

  Select item 15408907       66.
  D.D.T. and gammexane as residual insecticides against
  Anopheles maculatus in Malaya.
  WHARTON RH, REID JA.
  Nature. 1950 Jan 7;165(4184):28. No abstract available.
  PMID:

            15408907
  Similar articles

  Select item 15434665       67.
  Residual DDT content a rapid method for the detection and
  determination of small quantities of DDT on sprayed surfaces.
  ALESSANDRINI ME.
  Bull World Health Organ. 1950;2(4):629-36. No abstract available.
  PMID:

            15434665
  Free PMC Article
  Similar articles

  Select item 15434664       68.
  Observations on the density of Phlebotomus populations
  following DDT campaigns.
  HERTIG M.
  Bull World Health Organ. 1950;2(4):621-8. No abstract available.
  PMID:




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 432
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16452 Page 428 of
                                         705




           15434664
 Free PMC Article
 Similar articles

 Select item 14773915      69.
 [Studies on the use of new insecticides in 1949 (DDT wettable
 powder and chlordane)].
 CEPURNJAK P.
 Hig Cas Hig Mikrobiol Epidemiol Sanit Teh. 1950;2(1-2):116-24.
 Undetermined Language. No abstract available.
 PMID:

           14773915
 Similar articles

 Select item 15429404      70.
 [Toxicity of dichloro-diphenyltrichloroethane].
 [No authors listed]
 Med Trop (Mars). 1950 Jan-Feb;10(1):135-6. Undetermined Language. No
 abstract available.
 PMID:

           15429404
 Similar articles

 Select item 15429397      71.
 [Titrimetric assay of solutions of DDT in petroleum; percentage in
 total DDT and in the active isomer pp'].
 PILLE G.
 Med Trop (Mars). 1950 Jan-Feb;10(1):73-84. Undetermined Language. No
 abstract available.
 PMID:

           15429397
 Similar articles

 Select item 14777497      72.
 [Effect of insecticides on salamanders and fish].
 LENKE D.




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 433
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16453 Page 429 of
                                         705




 Naunyn Schmiedebergs Arch Exp Pathol Pharmakol. 1950;210(4-5):389-92.
 Undetermined Language. No abstract available.
 PMID:

           14777497
 Similar articles

 Select item 15409098      73.
 Cholinesterase of house flies (Musca domestica L.) resistant
 to DDT.
 BABERS FH, PRATT JJ Jr.
 Physiol Zool. 1950 Jan;23(1):58-63. No abstract available.
 PMID:

           15409098
 Similar articles

 Select item 15417796      74.
 [Determination of technical DDT in commercial preparations, in
 the presence of pyrethrins and coloring agents].
 DAVIDOVA A.
 Rend Ist Sup Sanit. 1950;13(2):167-73. Undetermined Language. No abstract
 available.
 PMID:

           15417796
 Similar articles

 Select item 14844794      75.
 [Effect of DDT on the bedbug in relation to the concentration and
 contact period of the insecticide].
 CAPONE-BRAGA.
 Rend Ist Sup Sanit. 1950;13(9-10):710-7. Undetermined Language. No
 abstract available.
 PMID:

           14844794
 Similar articles




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 434
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16454 Page 430 of
                                         705




 Select item 14844769      76.
 [Chronic poisoning and contamination of food by DDT].
 BETTINI S.
 Rend Ist Sup Sanit. 1950;13(5):443-53. Undetermined Language. No abstract
 available.
 PMID:

           14844769
 Similar articles

 Select item 15410058      77.
 DDT-resistant flies.
 HARRISON CM.
 Trans R Soc Trop Med Hyg. 1950 Jan;43(4):355. No abstract available.
 PMID:

           15410058
 Similar articles

 Select item 15404741      78.
 DDT and gammexane as residual insecticides against Anopheles
 gambiae in African houses.
 MUIRHEAD-THOMSON RC.
 Trans R Soc Trop Med Hyg. 1950 Jan;43(4):401-12. No abstract available.
 PMID:

           15404741
 Similar articles

 Select item 15397659      79.
 D.D.T. poisoning in man; a suspected case.
 CAMPBELL AM.
 Lancet. 1949 Dec 24;2(6591):1178. No abstract available.
 PMID:

           15397659
 Similar articles




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 435
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16455 Page 431 of
                                         705




 Select item 15399604      80.
 Methyl anthraquinone (tectoquinone) a synergist for 2,2-bis-(p-
 chlorophenyl)-1,1,1-trichloroethane (D.D.T.).
 RANGANATHAN SK, KOSHI T, SITARAMAN NL.
 Nature. 1949 Dec 24;164(4182):1095. No abstract available.
 PMID:

           15399604
 Similar articles

 Select item 15402745      81.
 [About sodium fuosilicate and DDT].
 NEURDENBURG MG.
 Tijdschr Soc Geneeskd. 1949 Dec 23;27(25):473-5. Dutch. No abstract
 available.
 PMID:

           15402745
 Similar articles

 Select item 15399059      82.
 Le D.D.T. serait-il responsable de certaines gastro-entérites?
 PLICHET A.
 Presse Med. 1949 Dec 3;57(76):1121. Undetermined Language. No abstract
 available.
 PMID:

           15399059
 Similar articles

 Select item 14771467      83.
 [Brief comparative tests on the action of DDT and gammexane
 flies (Musca domestica) of different origins, subjected to 1-minute
 contact with these insecticides].
 da MOTTA LA.
 An Inst Med Trop (Lisb). 1949 Dec;6:139-47. Undetermined Language. No
 abstract available.
 PMID:




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 436
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16456 Page 432 of
                                         705




           14771467
 Similar articles

 Select item 15397322      84.
 Studies on the action of DDT on anopheline mosquitos and
 house-flies.
 JOHNSTON AN.
 Bull Entomol Res. 1949 Dec;40(3):447-52. No abstract available.
 PMID:

           15397322
 Similar articles

 Select item 15397319      85.
 The speed of action of insecticidal sprays and deposits and its
 use in assessing the biological efficiency of BHC, DDT and
 pyrethrum.
 KETTLE DS.
 Bull Entomol Res. 1949 Dec;40(3):403-29. No abstract available.
 PMID:

           15397319
 Similar articles

 Select item 15397317      86.
 Experimental aerial spraying with DDT against mosquitos in
 Burma.
 JONES TW.
 Bull Entomol Res. 1949 Dec;40(3):379-85, pl. No abstract available.
 PMID:

           15397317
 Similar articles

 Select item 15407895      87.
 Effectiveness against flies and mosquitoes of DDT applications to
 clay, palm and straw surfaces.




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 437
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16457 Page 433 of
                                         705




 SUNDARARAMAN S, PEFFLY RL.
 J Natl Malar Soc. 1949 Dec;8(4):267-9. No abstract available.
 PMID:

           15407895
 Similar articles

 Select item 15396797      88.
 Preliminary field studies on the use of heavy dosages of DDTand
 benzene hexachloride as residual mosquito larvicides.
 MATHIS W, QUARTERMAN KD.
 J Natl Malar Soc. 1949 Dec;8(4):270-9. No abstract available.
 PMID:

           15396797
 Similar articles

 Select item 15408646      89.
 DDT larvicides dispersed by spray and thermal aerosol planes for
 the control of Aedes dorsalis, Meigen and Aedes nigromaculis
 Ludlow.
 MAGY HI, DAHL AH, et al.
 Mosq News. 1949 Dec;9(4):153-61. No abstract available.
 PMID:

           15408646
 Similar articles

 Select item 15399318      90.
 A comparison of DDT and other new insecticides for mosquito
 control.
 DEONIER CC, RAUN ES, et al.
 Mosq News. 1949 Dec;9(4):150-2. No abstract available.
 PMID:

           15399318
 Similar articles




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 438
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16458 Page 434 of
                                         705




 Select item 15399317       91.
 The effectiveness of DDT and other insecticides as larvicides as
 larvicides against Arctic species of Aedes.
 McDUFFIE WC, CROSS HF, et al.
 Mosq News. 1949 Dec;9(4):145-9. No abstract available.
 PMID:

           15399317
 Similar articles

 Select item 15392200       92.
 The use of wettable DDT in pediculosis.
 Morris GE.
 N Engl J Med. 1949 Nov 10;241(19):742. No abstract available.
 PMID:

           15392200
 Similar articles

 Select item 15407903       93.
 D.D.T. in control of insects other than mosquitoes.
 GUPTA PN.
 Antiseptic. 1949 Nov;46(11):852. No abstract available.
 PMID:

           15407903
 Similar articles

 Select item 15395871       94.
 The susceptibility of Phlebotomus species to DDT.
 KIRK R, LEWIS DJ.
 J Trop Med Hyg. 1949 Nov;52(11):223-5. No abstract available.
 PMID:

           15395871
 Similar articles

 Select item 15399810       95.




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 439
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16459 Page 435 of
                                         705




[Investigations on the toxicity of DDT in humans].
PIEDROLA GIL G, FERNANDEZ MIRON B.
Med Colon. 1949 Nov;14(5):459-70. Spanish. No abstract available.
PMID:

          15399810
Similar articles

Select item 15399808      96.
[A problem of maximum currency and importance, the toxicity of
dichlorodiphenyl-trichloromethylmethane (DDT) to humans].
PIEDROLA GIL G.
Med Colon. 1949 Nov;14(5):427-33. Spanish. No abstract available.
PMID:

          15399808
Similar articles

Select item 15398310      97.
Tissue distribution and elimination of DDD and DDT following oral
administration to dogs and rats.
FINNEGAN JK, HAAG HB, LARSON PS.
Proc Soc Exp Biol Med. 1949 Nov;72(2):357-60. No abstract available.
PMID:

          15398310
Similar articles

Select item 15406810      98.
County-wide control of the horn fly with DDT.
SMITH CL, GATES DE.
J Econ Entomol. 1949 Oct;42(5):847. No abstract available.
PMID:

          15406810
Similar articles

Select item 15392800      99.




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 440
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16460 Page 436 of
                                         705




 The effects of DDT, benzene hexachloride and parathion on the
 honeybee.
 SHAW FR, BUTLER GD.
 J Econ Entomol. 1949 Oct;42(5):855. No abstract available.
 PMID:

           15392800
 Similar articles

 Select item 15392798      100.
 A line of houseflies resistant to methoxychlor.
 BARBER GW, SCHMITT JD.
 J Econ Entomol. 1949 Oct;42(5):844. No abstract available.
 PMID:

           15392798
 Similar articles

 Select item 15392797      101.
 Reaction of certain fly strains to DDT and methoxychlor deposits.
 HANSENS EJ, GODDIN AH.
 J Econ Entomol. 1949 Oct;42(5):843. No abstract available.
 PMID:

           15392797
 Similar articles

 Select item 15392794      102.
 Control of Aëdes mosquitoes by direct introduction of DDT into
 irrigation waters.
 SMITH GF, GEIB AF.
 J Econ Entomol. 1949 Oct;42(5):835. No abstract available.
 PMID:

           15392794
 Similar articles

 Select item 15392792      103.




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 441
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16461 Page 437 of
                                         705




 The metabolism of DDT in the large milkweed bug.
 FERGUSON WC, KEARNS CW.
 J Econ Entomol. 1949 Oct;42(5):810-7. No abstract available.
 PMID:

           15392792
 Similar articles

 Select item 18141397      104.
 Phlebotomus and residual DDT in Greece and Italy.
 HERTIG M.
 Am J Trop Med Hyg. 1949 Sep;29(5):773-809. No abstract available.
 PMID:

           18141397
 Similar articles

 Select item 15393603      105.
 Anopheles aconitus and DDT spraying.
 SWELLENGREBEL NH, LODENS JG.
 Doc Neerl Indones Morbis Trop. 1949 Sep;1(3):245-54. No abstract available.
 PMID:

           15393603
 Similar articles

 Select item 18139009      106.
 Electrical phenomena in nerve; crab nerve.
 SHANES AM.
 J Gen Physiol. 1949 Sep;33(1):75-102.
 PMID:

           18139009
 Free PMC Article
 Similar articles

 Select item 18139008      107.
 Electrical phenomena in nerve; squid giant axon.




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 442
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16462 Page 438 of
                                         705




  SHANES AM.
  J Gen Physiol. 1949 Sep;33(1):57-73.
  PMID:

            18139008
  Free PMC Article
  Similar articles

  Select item 15392001       108.
  Studies using DDT applied in airplane thermal exhaust aerosols
  for the control of anopheline larvae in rice fields in California.
  MAGY HI.
  Mosq News. 1949 Sep;9(3):101-8. No abstract available.
  PMID:

            15392001
  Similar articles

  Select item 15391999       109.
  Exploratory studies on the control of adult mosquitoes and
  blackflies with DDT under Arctic conditions.
  GOLDSMITH JB, HUSMAN CN, et al.
  Mosq News. 1949 Sep;9(3):93-7. No abstract available.
  PMID:

            15391999
  Similar articles

  Select item 18133330       110.
  Respiration and water loss in the adult blowfly, Phormia regina,
  and their relation to the physiological action of DDT.
  BUCK JB, KEISTER ML.
  Biol Bull. 1949 Aug;97(1):64-81. No abstract available.
  PMID:

            18133330
  Similar articles




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 443
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16463 Page 439 of
                                         705




 Select item 18148020      111.
 Studies on the toxicity of insecticide films; effect of temperature
 on the toxicity of DDT films.
 PRADHAN S.
 Bull Entomol Res. 1949 Aug;40(2):239-65. No abstract available.
 PMID:

           18148020
 Similar articles

 Select item 18139179      112.
 Laboratory experiments on the effect of DDT and BHC on certain
 aphidophagous insects and their hosts.
 WAY MJ.
 Bull Entomol Res. 1949 Aug;40(2):279-97. No abstract available.
 PMID:

           18139179
 Similar articles

 Select item 18138208      113.
 The DDT content of milk from a cow sprayed with DDT.
 CARTER RH, MANN HD.
 J Econ Entomol. 1949 Aug;42(4):708. No abstract available.
 PMID:

           18138208
 Similar articles

 Select item 18138202      114.
 Comparative toxicity to certain insects of DDT, its bromine and
 fluorine analogs, and gamma benzene hexachloride.
 BOTTGER GT, GERTLER SI.
 J Econ Entomol. 1949 Aug;42(4):611-4. No abstract available.
 PMID:

           18138202
 Similar articles




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 444
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16464 Page 440 of
                                         705




Select item 18138195       115.
Prehatiching treatment of irrigated lands with DDT,
dichlorodiphenyl dichloroethane, and gammabenzene
hexachloride for control of flood water mosquitoes.
REES BE, RALEY TG, DAVIS ED.
J Econ Entomol. 1949 Aug;42(4):586-90. No abstract available.
PMID:

          18138195
Similar articles

Select item 18142521       116.
DDT vs paludismo en la división del oriente de la Creole
Petroleum Corporation Venezuela.
POOL CL.
Med Bull (N Y). 1949 Aug;9(2):117-29. Undetermined Language. No abstract
available.
PMID:

          18142521
Similar articles

Select item 18133549       117.
Some considerations of the biological effects of DDT.
HOFFMANN CH, LINDUSKA JP.
Sci Mon. 1949 Aug;69(2):104-14. No abstract available.
PMID:

          18133549
Similar articles

Select item 18133145       118.
Filariasis control by DDT residual house spraying, St. Croix, Virgin
Islands; results.
BROWN HW, WILLIAMS RW.
Public Health Rep. 1949 Jul 8;64(27):863-75. No abstract available.
PMID:




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 445
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16465 Page 441 of
                                         705




           18133145
 Free PMC Article
 Similar articles

 Select item 18133144      119.
 Filariasis control by DDT residual house spraying, Saint Croix,
 Virgin Islands; operational aspects.
 KOHLER CE.
 Public Health Rep. 1949 Jul 8;64(27):857-62. No abstract available.
 PMID:

           18133144
 Free PMC Article
 Similar articles

 Select item 18153293      120.
 D.D.T. as a residual insecticide against Anopheles maculipennis.
 ETHERINGTON D.
 Nature. 1949 Jul 2;164(4157):32. No abstract available.
 PMID:

           18153293
 Similar articles

 Select item 18017041      121.
 Possible Hazards from the Use of DDT.
 [No authors listed]
 Am J Public Health Nations Health. 1949 Jul;39(7):925-7. No abstract
 available.
 PMID:

           18017041
 Free PMC Article
 Similar articles

 Select item 18138358      122.
 Toxicité du D.D.T.; intoxication collective par ingestion
 accidentelle.
 JUDE A, GIRARD P.




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 446
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16466 Page 442 of
                                         705




Ann Med Leg Criminol Police Sci Toxicol. 1949 Jul-Aug;14(4):209-13.
Undetermined Language. No abstract available.
PMID:

          18138358
Similar articles

Select item 24536197      123.
A testing kit for use in field investigations of failure of DDTresidual
sprays.
McCAULEY RH Jr.
CDC Bull. 1949 Jul-Sep;40:14. No abstract available.
PMID:

          24536197
Similar articles

Select item 15393610      124.
Dosage du 1 trichloro-2,bis(p chlorophényl) éthane dans le D.D.T.
technique.
PLUCHON J, PILLE G.
Med Trop (Mars). 1949 Jul-Aug;9(4):532-5. Undetermined Language. No
abstract available.
PMID:

          15393610
Similar articles

Select item 18150139      125.
D.D.T. resistance in houseflies in Denmark.
KEIDING J, VAN DEURS H.
Nature. 1949 Jun 18;163(4155):964. No abstract available.
PMID:

          18150139
Similar articles

Select item 18145523      126.




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 447
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16467 Page 443 of
                                         705




The insecticidal action of some D.D.T. analogues and chlorinated
(4-chlorophenyl)-ethanes.
STRINGER A.
Ann Appl Biol. 1949 Jun;36(2):206-12. No abstract available.
PMID:

          18145523
Similar articles

Select item 18149706       127.
Studies on the metabolism and mode of action of DDT.
JUDAH JD.
Br J Pharmacol Chemother. 1949 Jun;4(2):120-31. No abstract available.
PMID:

          18149706
Free PMC Article
Similar articles

Select item 18133349       128.
Control of Anopheles mosquitoes with coarse and fine DDTsprays
applied by airplane.
DEONIER CC, SULLIVAN WN, et al.
J Econ Entomol. 1949 Jun;42(3):447-50. No abstract available.
PMID:

          18133349
Similar articles

Select item 18133344       129.
The residual property of DDT as influenced by temperature and
moisture.
BURGESS AF, SWEETMAN HL.
J Econ Entomol. 1949 Jun;42(3):420-3. No abstract available.
PMID:

          18133344
Similar articles




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 448
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16468 Page 444 of
                                         705




  Select item 18133341      130.
  Failure of DDT to control house flies.
  KING WV, GAHAN JB.
  J Econ Entomol. 1949 Jun;42(3):405-9. No abstract available.
  PMID:

            18133341
  Similar articles

  Select item 18150172      131.
  Anopheles quadrimaculatus activity patterns in the laboratory on
  untreated and DDT-treated surfaces.
  FAY RW, SHEPPARD EH.
  J Natl Malar Soc. 1949 Jun;8(2):147-58. No abstract available.
  PMID:

            18150172
  Similar articles

  Select item 18150171      132.
  Laboratory studies on the resistance of Anopheles
  quadrimaculatus to DDT and other insecticides.
  FAY RW, BAKER WC, GRAINGER MM.
  J Natl Malar Soc. 1949 Jun;8(2):137-46. No abstract available.
  PMID:

            18150171
  Similar articles

  Select item 18149801      133.
  Effects of DDT dusting on domestic rats under colony and field
  conditions.
  DNET JE, MORLAN HB, HILL EL.
  Public Health Rep. 1949 May 27;64(21):666-71. No abstract available.
  PMID:

         18149801
  Free PMC Article




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 449
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16469 Page 445 of
                                         705




  Similar articles

  Select item 18129701      134.
  Problems relating to the removal of DDT spray residue from
  apples.
  WALKER KC.
  J Agric Res. 1949 May 15;78(10):383-7. No abstract available.
  PMID:

            18129701
  Similar articles

  Select item 18121208      135.
  Control of Anopheles pseudopunctipennis in Mexico
  with DDTresidual sprays applied in buildings.
  GAHAN JB, DOWNS WG, CELIS SH.
  Am J Hyg. 1949 May;49(3):285-9. No abstract available.
  PMID:

            18121208
  Similar articles

  Select item 18144443      136.
  The persistent toxicity under standardized field conditions of
  pyrethrum, DDT and gammexane against pests of stored food.
  O'FARRELL AF, JONES BM, BRETT GA.
  Bull Entomol Res. 1949 May;40(1):135-48. No abstract available.
  PMID:

            18144443
  Similar articles

  Select item 18130379      137.
  An experiment in control of tsetse with DDT-treated oxen.
  WHITESIDE EF.
  Bull Entomol Res. 1949 May;40(1):123-34. No abstract available.
  PMID:




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 450
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16470 Page 446 of
                                         705




           18130379
 Similar articles

 Select item 18120056      138.
 Tremor and changes in reflex status produced by DDT in
 decerebrate, decerebrate-decerebellate and spinal animals.
 BROMILEY RB, BARD P.
 Bull Johns Hopkins Hosp. 1949 May;84(5):414-29. No abstract available.
 PMID:

           18120056
 Similar articles

 Select item 18127802      139.
 Mode d'action de la poudre DDT sur les larves de Culex pipiens.
 ROMAN E.
 Lyon Med. 1949 Apr 17;181(16):241-5. Undetermined Language. No abstract
 available.
 PMID:

           18127802
 Similar articles

 Select item 18121055      140.
 DDT poisoning; a new syndrome with neuropsychiatric
 manifestations.
 BISKIND MS, BIEBER I.
 Am J Psychother. 1949 Apr;3(2):261-70. No abstract available.
 PMID:

           18121055
 Similar articles

 Select item 18120658      141.
 Concentration of DDT in the blood and tissues of sheep fed
 varying levels of DDT.
 HARRIS JR, BIDDULPH C, et al.
 Arch Biochem. 1949 Apr;21(2):370-6. No abstract available.




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 451
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16471 Page 447 of
                                         705




 PMID:

           18120658
 Similar articles

 Select item 18119887      142.
 Analysis of the essential structural features of DDT by a study of
 the toxicity of closely related compounds to roaches and to
 houseflies.
 PICARD JP, KEARNS CW.
 Can J Res. 1949 Apr;27(2):59-67. No abstract available.
 PMID:

           18119887
 Similar articles

 Select item 18128443      143.
 Commercial D. D. T. as an insecticide on sugarcane crop.
 KHANNA KL, SHARMA SL.
 Curr Sci. 1949 Apr;18(4):129. No abstract available.
 PMID:

           18128443
 Similar articles

 Select item 18153625      144.
 Control of black fly larvae in Alaskan streams by aerial
 applications of DDT.
 GJULLIN CM, SLEEPER DA, HUSMAN CN.
 J Econ Entomol. 1949 Apr;42(2):392. No abstract available.
 PMID:

           18153625
 Similar articles

 Select item 18127427      145.
 Effect on the dark rice field mosquito of feeding on cows treated
 with DDT.




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 452
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16472 Page 448 of
                                         705




 WHITEHEAD FE.
 J Econ Entomol. 1949 Apr;42(2):393. No abstract available.
 PMID:

           18127427
 Similar articles

 Select item 18127422      146.
 DDT and other insecticides to control the pecan nut casebearer.
 NICKELS CB.
 J Econ Entomol. 1949 Apr;42(2):359-62. No abstract available.
 PMID:

           18127422
 Similar articles

 Select item 18127421      147.
 Oriental fruit moth control with DDT and parathion.
 DRIGGERS BF, MERRILL LG Jr.
 J Econ Entomol. 1949 Apr;42(2):351-4. No abstract available.
 PMID:

           18127421
 Similar articles

 Select item 18127418      148.
 Further studies on resistance to DDT in the housefly.
 BARBER GW, SCHMITT JB.
 J Econ Entomol. 1949 Apr;42(2):287-92. No abstract available.
 PMID:

           18127418
 Similar articles

 Select item 18127413      149.
 Effect of dispersing and spreading agents on toxicity of DDTspray
 powders.
 WOODRUFF N, TURNER N.
 J Econ Entomol. 1949 Apr;42(2):243-8. No abstract available.




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 453
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16473 Page 449 of
                                         705




   PMID:

             18127413
   Similar articles

   Select item 18120699      150.
   Exfoliative dermatitis from contact with DDT.
   HIGGINS EL, KINDEL DJ.
   J Invest Dermatol. 1949 Apr;12(4):207-9. No abstract available.
   PMID:

             18120699
   Free Article
   Similar articles

   Select item 18120123      151.
   A propos du D. D. T. dans la lutte contre le paludisme.
   VALERY C.
   J Prat Rev Gen Clin Ther. 1949 Mar 17;63(11):132-4. Undetermined
   Language. No abstract available.
   PMID:

             18120123
   Similar articles

   Select item 18113629      152.
   DDT poisoning and elusive virus X; a new cause for gastro-
   enteritis.
   BISKIND MS.
   Am J Dig Dis. 1949 Mar;16(3):79-84. No abstract available.
   PMID:

             18113629
   Similar articles

   Select item 18116926      153.




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 454
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16474 Page 450 of
                                         705




 The effect of insecticides on the respiration of Oryzaephilus
 surinamensis; an attempt to compare the speeds of action of a
 number of DDT analogues.
 LORD KA.
 Ann Appl Biol. 1949 Mar;36(1):113-38. No abstract available.
 PMID:

           18116926
 Similar articles

 Select item 18117601      154.
 [Effect of superficial impregnation of DDT in control of bed bugs].
 NIKITIN PI.
 Hig Salubr. 1949 Mar;14(3):39. Undetermined Language. No abstract
 available.
 PMID:

           18117601
 Similar articles

 Select item 18131734      155.
 DDT, an ideal insecticide and larvicide.
 CHOPRA BL.
 Ind Med Gaz. 1949 Mar;84(3):111-3. No abstract available.
 PMID:

           18131734
 Free PMC Article
 Similar articles

 Select item 18113540      156.
 The action of ultraviolet light on DDT.
 FLECK EE.
 J Am Chem Soc. 1949 Mar;71(3):1034-6. No abstract available.
 PMID:

           18113540
 Similar articles




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 455
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16475 Page 451 of
                                         705




 Select item 18117872      157.
 A summary of the experimental use of DDT as a mosquito
 larvicide.
 FERGUSON FF, UPHOLT WM, SIMMONS SW.
 J Natl Malar Soc. 1949 Mar;8(1):32-49. No abstract available.
 PMID:

           18117872
 Similar articles

 Select item 18111176      158.
 The control of murine typhus with DDT.
 WILLIAMS CL.
 Mil Surg. 1949 Mar;104(3):163-7. No abstract available.
 PMID:

           18111176
 Similar articles

 Select item 18119771      159.
 Comparative toxicity of DDT and some of the newer insecticides
 to adults of salt-marsh mosquitoes.
 FLUNO JA, RAUN ES, et al.
 Mosq News. 1949 Mar;9(1):15-8. No abstract available.
 PMID:

           18119771
 Similar articles

 Select item 18119770      160.
 A preliminary report on the use of DDT emulsible concentrate by
 a modified drip method for Aedes control.
 GEIB AF, SMITH GF.
 Mosq News. 1949 Mar;9(1):10-3. No abstract available.
 PMID:

           18119770
 Similar articles




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 456
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16476 Page 452 of
                                         705




   Select item 18119769      161.
   The operation and physical evaluation of routine
   applications DDT larvicides by airplane.
   STIERLI H, SCHMITZ WR.
   Mosq News. 1949 Mar;9(1):1-7. No abstract available.
   PMID:

             18119769
   Similar articles

   Select item 18116441      162.
   Effect of DDT on functional development of larvae of Rana
   pipiens and Fundulus heteroclitus.
   SCHREIMAN E, RUGH R.
   Proc Soc Exp Biol Med. 1949 Mar;70(3):431-5. No abstract available.
   PMID:

             18116441
   Similar articles

   Select item 18112258      163.
   Reversible action of D.D.T.
   HURST H.
   Nature. 1949 Feb 19;163(4138):286. No abstract available.
   PMID:

             18112258
   Similar articles

   Select item 18119624      164.
   DDT in the control of pubic lice.
   DANIELS RP.
   Hosp Corps Q. 1949 Feb;22(1):21. No abstract available.
   PMID:

             18119624
   Similar articles




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 457
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16477 Page 453 of
                                         705




   Select item 18144234      165.
   The toxicity of DDT deposits as influenced by sunlight.
   CHISHOLM RD, NELSON RN, FLECK EE.
   J Econ Entomol. 1949 Feb;42(1):154. No abstract available.
   PMID:

             18144234
   Similar articles

   Select item 18129496      166.
   Toxicity of house flies of DDT and two DDT analogs.
   NELSON RH, GERSDORFF WA, GERTLER SI.
   J Econ Entomol. 1949 Feb;42(1):158. No abstract available.
   PMID:

             18129496
   Similar articles

   Select item 18129495      167.
   A laboratory method for evaluating DDT residues.
   NELSON RH.
   J Econ Entomol. 1949 Feb;42(1):151. No abstract available.
   PMID:

             18129495
   Similar articles

   Select item 18129491      168.
   DDT content of milk from cows fed pea vine silage
   containing DDT residues.
   CARTER RH, HUBANKS PE, et al.
   J Econ Entomol. 1949 Feb;42(1):119-22. No abstract available.
   PMID:

             18129491
   Similar articles

   Select item 18129489      169.




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 458
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16478 Page 454 of
                                         705




Residual toxicity of DDT analogs and related chlorinated
hydrocarbons to house flies and mosquitoes.
PEFFLY RL, GAHAN JB.
J Econ Entomol. 1949 Feb;42(1):113-6. No abstract available.
PMID:

          18129489
Similar articles

Select item 18112783      170.
Veratrinic effects of pentamethylenetetrazol and 2,2-bis (p-
chlorophenyl) 1,1,1 trichloroethane on mammalian neuromuscular
function.
EYZAGUIRRE C, LILIENTHAL JL Jr.
Proc Soc Exp Biol Med. 1949 Feb;70(2):272-5. No abstract available.
PMID:

          18112783
Similar articles

Select item 18200707      171.
Wirkung der DDT-Körper bei Krätze.
LEHMANN H.
Zentralbl Haut Geschlechtskr Grenzgeb. 1949 Feb;72(5):255. Undetermined
Language. No abstract available.
PMID:

          18200707
Similar articles

Select item 18132031      172.
La signification de la lutte antipaludique par la méthode du DDTà
action rémanente.
PAMPANA EJ.
Acta Trop. 1949;6(2):131-40. Undetermined Language. No abstract available.
PMID:

         18132031




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 459
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16479 Page 455 of
                                         705




Similar articles

Select item 15404611       173.
[Infant mortality by intestinal diseases related to DDT and
octachlor spraying].
CORBO S.
Arch Ital Pediatr Pueric. 1949;13(4):261-72. Italian. No abstract available.
PMID:

          15404611
Similar articles

Select item 18130678       174.
DDT vs paludismo en la División del oriente de la Creole
Petroleum Corporation, Venezuela.
POOL CL.
Bol Med. 1949 Jan;1(2):147-59. Undetermined Language. No abstract
available.
PMID:

          18130678
Similar articles

Select item 18128571       175.
A short review of DDT residual house spraying for malaria control
in Trinidad, 1945-1948.
GILLETTE HP.
Caribb Med J. 1949;11(1):6-26. No abstract available.
PMID:

          18128571
Similar articles

Select item 18144879       176.
D.D.T.-campagne in Friesland.
WARTENA B.
Groene Witte Kruis. 1949 Jan;1(9):143-5. Undetermined Language. No
abstract available.




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 460
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16480 Page 456 of
                                         705




 PMID:

           18144879
 Similar articles

 Select item 15435995      177.
 [Epidemiology of malaria in Bosnia and Hercegovina].
 GRUJIC I.
 Hig Cas Hig Mikrobiol Epidemiol Sanit Teh. 1949;1(4-6):220-9. Undetermined
 Language. No abstract available.
 PMID:

           15435995
 Similar articles

 Select item 15435994      178.
 [Epidemiology of malaria in Dalmatia].
 TARTAGLIA P.
 Hig Cas Hig Mikrobiol Epidemiol Sanit Teh. 1949;1(4-6):206-20.
 Undetermined Language. No abstract available.
 PMID:

           15435994
 Similar articles

 Select item 15421606      179.
 [Toxicity of DDT and HCH to Calandra granaria and
 Acanthoscelides obtectus].
 VUKASOVIC P.
 Hig Cas Hig Mikrobiol Epidemiol Sanit Teh. 1949;1-3:12-32. Undetermined
 Language. No abstract available.
 PMID:

           15421606
 Similar articles

 Select item 18109733      180.
 Effect of an analogue of DDT on experimental murine typhus.
 FITZPATRICK FK.




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 461
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16481 Page 457 of
                                         705




   Proc Soc Exp Biol Med. 1949 Jan;70(1):90. No abstract available.
   PMID:

             18109733
   Similar articles

   Select item 18208091      181.
   Site of action of D.D.T. and cause of death after acute D.D.T.
   poisoning.
   DRESDEN D.
   Nature. 1948 Dec 25;162(4130):1000. No abstract available.
   PMID:

             18208091
   Similar articles

   Select item 18104101      182.
   Evaluation of county-wide DDT dusting operations in murine
   typhus control.
   HILL EL, MORLAN HB.
   Public Health Rep. 1948 Dec 17;63(51):1635-53. No abstract available.
   PMID:

             18104101
   Free PMC Article
   Similar articles

   Select item 18105718      183.
   The uses of DDT in bug extermination in slum properties.
   GUNN WC.
   Med Off. 1948 Dec 4;80(23):251. No abstract available.
   PMID:

             18105718
   Similar articles

   Select item 18104366      184.
   The feeding of gammexane and DDT to bovines.




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 462
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16482 Page 458 of
                                         705




 Select item 18138208      1.
 The DDT content of milk from a cow sprayed with DDT.
 CARTER RH, MANN HD.
 J Econ Entomol. 1949 Aug;42(4):708. No abstract available.
 PMID:

           18138208
 Similar articles

 Select item 18129491      2.
 DDT content of milk from cows fed pea vine silage
 containing DDT residues.
 CARTER RH, HUBANKS PE, et al.
 J Econ Entomol. 1949 Feb;42(1):119-22. No abstract available.
 PMID:

           18129491
 Similar articles

 Select item 21007650      3.
 Transmission of the toxicity of DDT through the milk of white rats
 and goats.
 TELFORD HS, GUTHRIE JE.
 Science. 1945 Dec 21;102(2660):647. No abstract available.
 PMID:

           21007650
 Similar articles

 Select item 17788252      4.
 TRANSMISSION OF THE TOXICITY OF DDT THROUGH
 THE MILK OF WHITE RATS AND GOATS.
 Telford HS, Guthrie JE.
 Science. 1945 Dec 21;102(2660):647. No abstract available.
 PMID:

          17788252




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 463
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16483 Page 459 of
                                         705




   Similar articles

   Select item 17844226      5.
   ACCUMULATION OF DDT IN THE BODY FAT AND ITS
   APPEARANCE IN THE MILK OF DOGS.
   Woodard G, Ofner RR, Montgomery CM.
   Science. 1945 Aug 17;102(2642):177-8. No abstract available.
   PMID:

             17844226
   Similar articles




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 464
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20     PageID.16484 Page 460 of
                                         705




                Richard DeGrandchamp, PhD
                City of Spokane Expert Report
                         October 11, 2019




                     Book 3




                                                  Decl. of A. Miller in Support of Daubert Motion
                                            To Exclude R. DeGrandchamp Expert Testimony - 465
Case 2:15-cv-00201-SMJ                            ECF No. 382-1                  filed 01/28/20                 PageID.16485 Page 461 of
                                                                               705
                                                                                        City of Spokane v Monsanto Co.
                                                       Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019



                                                 TABLE OF CONTENTS

1.                     Requested Reviews and Charge Questions ......................................................................... 1

2.                     SUMMARY OPINIONS .................................................................................................. 1

3.                     Introduction......................................................................................................................... 3

4.                     Primary Reliance Materials................................................................................................. 5

5.                     Overview: Spokane River PCB Contaminant Assessment and fish tissue levels ............... 6

     5.1.              Overview of the Spokane River Basin ................................................................................ 7

6.                     Fish Consumption Advisories for the Spokane River ....................................................... 14

     6.1.              2001: Health Advisory for Spokane River Fish Consumption ......................................... 14

     6.2.              Fish Consumption Advisories ........................................................................................... 16

     6.3.              ATSDR/WDOH Health Advisories for the Spokane River .............................................. 23

     6.4.              Summary of ATSDR/WDOH Health Consultations for PCB-Contaminated Spokane
                       River Fish.......................................................................................................................... 24

     6.5.              2005 ATSDR/WDOH Health Consultation ...................................................................... 24

     6.6.              Health Risk Assessment.................................................................................................... 29

     6.7.              PCBs ................................................................................................................................. 30

     6.8.              Heavy Metals .................................................................................................................... 32

     6.9.              Fish Consumption Advisory ............................................................................................. 33

     6.10.             2007 ATSDR/WDOH Health Consultation ...................................................................... 35

     6.11.             Summary Conclusions: PCBs Pose a Public Health Hazard ............................................ 36

     6.12.             Fish Tissue Data................................................................................................................ 37

     6.13.             Spokane’s Remediation Efforts Will Have a Great Impact on Protecting Human Health 42

            6.13.1. Background ....................................................................................................................... 42

            6.13.2. CDC Biomonitoring Data Show PCB Body Burdens in the General Public Are
                       Associated with Eating PCB-Contaminated Fish ............................................................. 42




                                                                                                                                                      Page i
                                                                                            Decl. of A. Miller in Support of Daubert Motion
                                                                                      To Exclude R. DeGrandchamp Expert Testimony - 466
Case 2:15-cv-00201-SMJ                   ECF No. 382-1                   filed 01/28/20                   PageID.16486 Page 462 of
                                                                       705
                                                                               City of Spokane v Monsanto Co.
                                              Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


   6.14.      Spokane’s Remediation Efforts Have and Will Continue to Reduce PCB-Fish
              Contamination and Associated Health Risk...................................................................... 50

       6.14.1. Modeled Future Fish Concentrations Show Spokane Is Reducing PCB-Fish Tissue and
              Health Risks ...................................................................................................................... 50

       6.14.2. Comparing PCB Loading from Spokane Remediation to No Remediation: Past, Current,
              and Future Scenarios ......................................................................................................... 51

References    .......................................................................................................................................... 57




                                                                                                                                                Page ii
                                                                                    Decl. of A. Miller in Support of Daubert Motion
                                                                              To Exclude R. DeGrandchamp Expert Testimony - 467
Case 2:15-cv-00201-SMJ                   ECF No. 382-1                   filed 01/28/20                   PageID.16487 Page 463 of
                                                                       705
                                                                               City of Spokane v Monsanto Co.
                                              Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


                                             LIST OF EXHIBITS

Exhibit 1.    Spokane River Watershed ................................................................................................... 8

Exhibit 2.    Table 3 from WDOE 2011................................................................................................ 10

Exhibit 3.    Human Health Criteria Equation from WDOE 2011 ........................................................ 11

Exhibit 4.    Table 5 from WDOH 2011 ............................................................................................... 12

Exhibit 5.    Health Advisory: Map Showing Impacted Spokane River Sections ................................ 15

Exhibit 6.    Health Advisory: Suggested Fillet Meal Limits ............................................................... 16

Exhibit 7.    1999 USGS Sampling locations for Spokane River Fish ................................................. 21

Exhibit 8.    PCB Concentrations in Sportfish ...................................................................................... 22

Exhibit 9.    Upper and Lower Sampling Areas .................................................................................... 26

Exhibit 10.   PCB Concentrations in Fish Sampled in 2001 .................................................................. 27

Exhibit 11.   Ranking Carcinogenic Potency: U.S. EPA’s Approximately 230 Carcinogenic
              Compounds ....................................................................................................................... 28

Exhibit 12.   PCB Toxic Equivalent Concentrations in Fish ................................................................. 29

Exhibit 13.   Health Risk Calculations from Exposure to Total PCBs in Fish ...................................... 31

Exhibit 14.   Health Risk Calculations from Exposure to PCB-TEQs in Fish ...................................... 32

Exhibit 15.   Meal Limits Based on PCBs and Mercury........................................................................ 34

Exhibit 16.   Comparison of 2005 PCB Data vs. 2001 PCB Sampling Data ......................................... 39

Exhibit 17.   Summary of Lead Concentrations in Spokane River Fish ................................................ 41

Exhibit 18.   Exposure Assumptions ..................................................................................................... 51

Exhibit 19.   Comparing Spokane Remediation to No Remediation: Percent Reductions from Baseline
              (2001–2005) to Current (2018) ......................................................................................... 53

Exhibit 20.   Cumulative PCB Reductions Resulting from Planned Spokane Improvements, 2012–2030
              .......................................................................................................................................... 54

Exhibit 21.   Reductions from Planned Spokane Improvements ........................................................... 55

Exhibit 22.   Reductions from 2012 to 2018.......................................................................................... 55



                                                                                                                                               Page iii
                                                                                    Decl. of A. Miller in Support of Daubert Motion
                                                                              To Exclude R. DeGrandchamp Expert Testimony - 468
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20      PageID.16488 Page 464 of
                                         705
                                                            City of Spokane v Monsanto Co.
                           Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019




                                                                                       Page iv
                                                   Decl. of A. Miller in Support of Daubert Motion
                                             To Exclude R. DeGrandchamp Expert Testimony - 469
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20        PageID.16489 Page 465 of
                                                     705
                                                                       City of Spokane v Monsanto Co.
                                      Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019



1.           REQUESTED REVIEWS AND CHARGE QUESTIONS

For this litigation, I have been asked to do the following or answer the following questions;

     1. Did the scientific methods and procedures used in ATSDR/WDOH health advisories follow
         generally accepted and standard scientific practice in calculating health risks from eating PCB-
         contaminated fish?
     2. Are current fish advisories issued by the WDOH to warn the public of the health threats posed by
         eating PCB-contaminated fish from the Spokane River scientifically tenable?
     3. Do the PCB fish concentrations currently limit the number of fish recreational fishermen should
         eat based on concerns regarding unacceptable systemic toxic effects and cancer?
     4. Have the City of Spokane’s past efforts to reduce the PCB loading into the Spokane River
         resulted in reducing PCB contamination of fish tissue and reduced health threats?



2.       SUMMARY OPINIONS

         1. The State of Washington has issued Fish Consumption Advisories based on PCBs for the
             following fish in the following reaches of the Spokane River:
                 o   Little Falls Pool – Little Falls Dam to Long Lake Dam:
                             Largescale Sucker – Up to 4 meals per month
                             Northern Pikeminnow – Up to 4 meals per month
                 o   Long Lake (Lake Spokane):
                             Brown Trout – Up to 1 meal per month
                             Common Carp – 0 meals per month
                             Largescale Sucker – Up to 1 meal per month
                             Mountain Whitefish – Up to 2 meals per month
                 o   Spokane Arm – Mouth upriver to Little Falls Dam
                             Brown Trout – Up to 4 meals per month
                             Largescale Sucker – Up to 1 meal per month
                             Rainbow Trout – Up to 4 meals per month
                 o   Upriver Dam to Nine Mile Dam
                             Largescale Sucker – Up to 2 meals per month


                                                                                                      Page 1
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 470
Case 2:15-cv-00201-SMJ        ECF No. 382-1        filed 01/28/20       PageID.16490 Page 466 of
                                                 705
                                                                  City of Spokane v Monsanto Co.
                                 Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


                       Mountain Whitefish – Up to 1 meal per month
                       Rainbow trout – Up to 2 meals per month



     2. The current fish advisories issued by the WDOH are scientifically tenable and are necessary
        to protect Washington state residents.


     3. The ATSDR/WDOH Health Consultation’s recommendations, if followed, will reduce the
        health threat posed by eating PCB-contaminated fish while maximizing the greatest number
        of fish meals that can be consumed without fear of PCB-induced toxic effects.

     4. The risk assessment presented in the latest 2011 WDOH Health Consultation shows that
        PCBs pose a cumulative lifetime cancer risk of 1.1E-4 (one-in-ten-thousand). This risk levels
        far exceeds the de minimis acceptable risk level by 100-fold and to reach acceptable risk
        levels the fish tissue levels must be reduced by 100-fold.


     5. Studies have shown that the groups of people most at risk from eating PCB-contaminated
        Spokane River fish are from low-income environments.


     6. While PCBs were banned decades ago they are still detected in most American bodies today
        and the highest PCB body burdens in the general public have been shown to be those that eat
        a diet rich in fish tissue. Sport fishermen have been shown to have body burdens 2-3 times
        the levels of non-fish eating people.


     7. Spokane has taken action to prevent PCB loading to the Spokane river to improve water
        quality, reduce fish PCB-contaminant levels, lower the body burden levels in people that eat
        Spokane fish. This effort will have a significant impact on lowering PCB body burden and
        the risk of PCB-related cancer and non-cancer disease.


     8. From between 2012 and 2018, Spokane’s remedial activities reduced PCB body burdens,
        cancer risk, and non-cancer hazard quotient by about 1.4-3.1%.


     9. From between the 2001-2005 period and 2030, Spokane’s remedial activities will have
        reduced PCB body burdens, cancer risk, and non-cancer hazard quotient by about 11-17%.



                                                                                                 Page 2
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 471
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16491 Page 467 of
                                                     705
                                                                       City of Spokane v Monsanto Co.
                                      Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


            This assumes that Spokane performs the future remedial activities discussed in Michael
            Baker International’s expert report.


        10. From between 2012 and 2030, Spokane’s remedial activities will have reduced PCB body
            burdens, cancer risk, and non-cancer hazard quotient by about 5.5-9%. This assumes that
            Spokane performs the future remedial activities discussed in Michael Baker International’s
            expert report. This represents a significant reduction in PCB body burden over just an 18-year
            period and Spokane’s efforts will have the greatest impact on reducing PCB exposures.



3.          INTRODUCTION

Polychlorinated biphenyls (PCBs) have been detected at high levels throughout the entire length of the
Spokane River since samples were first collected and analyses conducted for this complex group of
persistent, bioaccumulative, and toxic group of contaminants (PBTC). PCBs have been detected at
elevated levels in Spokane River water, sediments, fish, and effluents being discharged into the river. The
Washington Department of Ecology (WDOE) first confirmed as early as the 1980s (WDOE 2011:
Hopkins et al., 1985) that PCB contamination of fish caught in the Spokane River and subsequently eaten
by recreational fishermen were contaminated with very high concentrations of PCBs, which followed the
U.S. Environmental Protection Agency (U.S. EPA) ban of PCBs in 1977. Since that time, numerous
investigations have documented the extent of river contamination by PCBs and determined the fish tissue
concentrations for impacted segments of the Spokane River. The ultimate purpose of these investigations
was to evaluate both the spatial and temporal trends of PCB contamination in different parts of the
Spokane River fish and to warn the public of the health threats posed by PCBs as a result of eating
different species of PCB-contaminated fish. These public warning were issued in the form of “fish
consumption advisories” in which the maximum numbers of fish meals that could be eaten without
consumers suffering serious toxic effects (including cancer) were widely communicated to the public
(The Washington Department of Health [WDOH] makes these advisories available online. The numbers
of fish meals that could be “safely” eaten without harm were based on standard risk assessment
procedures that were first developed by U.S. EPA in 2000 and have been adopted by all 50 states; these
procedures provide consistency and represent the generally accepted practice in fields of toxicology and
risk assessment. The calculated risks were converted into the advisories that remain in place today. The
risk assessments that formed the basis for the fish advisories were conducted as a collaborative effort by
the Agency for Toxic Substances and Disease Registry [ATSDR] and the WDOH).


                                                                                                      Page 3
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 472
Case 2:15-cv-00201-SMJ             ECF No. 382-1         filed 01/28/20       PageID.16492 Page 468 of
                                                       705
                                                                        City of Spokane v Monsanto Co.
                                       Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


While contaminants other than PCB have recently been detected in fish tissue, the fish advisories are still
largely based on the high levels of PCB contamination in edible fish. As PCB is the most important and
health-threatening industrial chemical contaminant in the Spokane River, any action to reduce PCB
loading in the river will ultimately protect public health associated with eating PCB-contaminated fish.
Although the U.S. EPA banned Monsanto in 1977 from manufacturing PCBs, Spokane River fish
continue to exhibit unacceptably high levels of this group of highly persistent compounds. Because PCBs
degrade so slowly in the environment, the Spokane fish will continue to be highly contaminated for many
decades to come.

It should be stressed that the health risks associated with the PCB-contaminated Spokane River fish are
multifaceted and can impact numerous groups of Washington residents. While I have been asked to form
an opinion regarding the toxic effects of eating PCB-contaminated fish based on my toxicological
expertise, there are issues that need to be discussed because there are indirect and other related issues that
must also be considered. Over the last 10–15 years, I have served as an expert in many litigation cases for
the U.S. Department of Justice (U.S. DOJ) and have been asked to evaluate the constellation of public
health issues surrounding the effects of PCB contamination of polluted rivers—in addition to calculating
the risk and providing technical support for fish advisories. What is frequently ignored is that the threat to
public health can be direct or indirect. Many groups in a community are impacted by PCB-contaminated
rivers, and PCBs can have unintended consequences—even when PCB-contaminated fish are not eaten.
Based on my experience, I have identified the following subpopulations of state residents whose health
may be impacted:

        Recreational fishermen who follow the ATSDR/WDOH fish advisory recommendations and
         limit the number of fish they can eat because they are deprived of a state natural resource and
         cannot enjoy the (inexpensive) health benefits of eating the recommended two fish meals per
         week of Spokane River fish;
        Low income recreational fishermen and their families who may know the fish are contaminated
         and must find alternate inexpensive means to supplement their diets;
        Recreational fishermen who know the fish are contaminated but are ignorant of, or disregard,
         the state fishing advisories and consume PCB-contaminated fish in excess of the fish
         consumption advisories; and
        Recreational fishermen who are frightened after reading news articles about limits and become
         scared and overly cautious of eating any caught fish, depriving them of the benefits of eating
         even the recommended amounts.


                                                                                                       Page 4
                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude R. DeGrandchamp Expert Testimony - 473
Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20        PageID.16493 Page 469 of
                                                      705
                                                                        City of Spokane v Monsanto Co.
                                       Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


Finally, it should be noted that almost all U.S. citizens currently have PCBs our bodies—and some still
have high levels. However, risk assessments (including those presented in the health advisories) do not
take into account the PCB body burden that is already elevated in Washington state residents even before
they start consuming PCB-contaminated fish. Therefore, risk assessments that focus on fish consumption
start with the assumption that the body burden is zero and that PCB exposures start when PCB-
contaminated fish are first eaten. In reality, any additional PCB exposures from eating PCB-contaminated
fish from the Spokane River will add to the background exposures and increase the body burden that has
been established for the general population. That is, recreational fishermen who eat PCB-contaminated
fish from the Spokane River are also exposed to background PCB levels which everyone in the general
US population continues to be exposed to plus the additional PCBs from PCB-contaminated fish.

The bi-yearly Centers for Disease Control and Prevention (CDC) National Health and Nutrition
Examination Surveys show that, although the PCB body burden levels in the population have generally
been decreasing, some individuals still have high PCB body burdens.1 Among this group of persons with
high PCB blood levels are those who eat a diet rich in fish tissue. That is, there is a strong association
between eating many fish meals and PCB blood levels, particularly among younger groups of people.



4.          PRIMARY RELIANCE MATERIALS

     1. 1999: Maret R and Dutton D. Summary of Information on Synthetic Organic Compounds and
        Trace Elements in Tissue of Aquatic Biota, Clark Fork-Pend Oreille and Spokane River Basins,
        Montana, Idaho, and Washington, 1974–96. Water-Resources Investigations Report 98-4254.
        National Water-Quality Assessment Program. 1999.2
     2. 1999: PCBs in Tissue of Fish from the Spokane River, Washington. U.S. Geological Survey
        prepared in cooperation with the Washington State Department of Ecology. USGS Fact Sheet
        FS–067–01, U.S. Geological Survey August 2001 (available at
        https://pubs.usgs.gov/fs/2001/0067/report.pdf).3
     3. 2005: Washington State Department of Health under cooperative agreement with the U.S.
        Department of Health and Human Services Agency for Toxic Substances and Disease Registry.
        Health Evaluation. Evaluation of Polychlorinated Biphenyls (PCBs) in Fish from Long Lake (also
        known as Lake Spokane) Spokane County, Washington. April 25, 2005.4
     4. 2007: Washington State Department of Health under cooperative agreement with the U.S.
        Department of Health and Human Services Agency for Toxic Substances and Disease Registry.


                                                                                                        Page 5
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 474
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16494 Page 470 of
                                                     705
                                                                       City of Spokane v Monsanto Co.
                                      Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


        Health Consultation. Evaluation of PCBs, PBDEs and Selected Metals in the Spokane River,
        Including Long Lake Spokane, Washington. August 28, 2007.5
     5. 2011: Serdar D, Lubliner B, Johnson A, Norton D. Toxics Studies Unit, Environmental
        Assessment Program, Washington State Department of Ecology. Spokane River PCB Source
        Assessment 2003–2007. April 2011. Publication No. 11-03-013D.6
     6. 2011: Washington State Department of Health under cooperative agreement with the U.S.
        Department of Health and Human Services Agency for Toxic Substances and Disease Registry.
        Health Consultation: Potential Cumulative Health Effects Associated with Eating Spokane River
        Fish Spokane, Spokane County, Washington. DOH 334-275. August 2011.7
     7. 2000: U.S. Environmental Protection Agency. Guidance for Assessing Chemical Contaminant
        Data for Use in Fish Advisories - Volume 1, Fish Sampling and Analysis, Third Edition. EPA
        823-B-00-007. 2000.8



5.           OVERVIEW: SPOKANE RIVER PCB CONTAMINANT
             ASSESSMENT AND FISH TISSUE LEVELS

It has been well-established that the continuous release of PCBs into the Spokane River has resulted in
significant bioaccumulation into edible fish tissue and pose a danger to human health for fishermen and
their families who have eaten fish in the past and will eat them in the future. One of the most complete
studies describing the releases of PCBs into the river and the resulting levels of PCB contamination in all
Spokane River environmental media—including fish—is the 2011 WDOE document, Spokane River PCB
Source Assessment 2003–2007.6 As this document states, fish were found to be highly contaminated with
PCBs starting with the first studies completed in the early 1980s. These studies showed that many
different fish species caught in many sections of the Spokane River had high levels of PCBs from the start
of the fish tissue surveys:

        PCBs were first analyzed in the Spokane River during Ecology statewide screening-level
        surveys of contaminants in fish from rivers and lakes (Hopkins et al., 1985; Hopkins,
        1991; Serdar et al., 1994). Spokane River fish almost always had high PCB
        concentrations. For instance, total PCBs in whole fish ranged up to 2,300 ng/g (parts per
        billion) in northern pikeminnow (Ptychocheilus oregonensis) collected in 1983. Fillets
        from mountain whitefish (Prosopium williamsoni) and bridgelip sucker (Catostomus
        columbianus) from Riverside State Park in the City of Spokane were also elevated with
        total PCB concentrations of 230 and 370 ng/g, respectively. Largescale suckers


                                                                                                      Page 6
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 475
Case 2:15-cv-00201-SMJ              ECF No. 382-1       filed 01/28/20       PageID.16495 Page 471 of
                                                      705
                                                                        City of Spokane v Monsanto Co.
                                       Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


           (Catostomus macrocheilus) sampled from Lake Spokane had a whole body concentration
           of 720 ng/g.


The WDOH 2011 assessment was based on a recent fish sampling data set that was accumulated over
many different sampling events during the 2003–2007 period. The goal of the PCB assessment study was
to quantify PCB contamination in the Spokane River for the purpose of supporting mitigation actions that
the State concluded were necessary to protect the public health of Washington residents. To meet specific
water quality criteria required by the U.S. EPA, WDOE “analyzed PCBs in river water, industrial and
municipal effluents, stormwater, suspended particulate matter, bottom sediments, sediment cores, and fish
tissue,” focusing on three major areas of research. Since 1999, surveys in the Spokane River have verified
previous data or further characterized the contamination so that its implications are better understood. The
three major areas where study efforts have concentrated in the past decade are as follows:

           Continued sampling of fish to evaluate temporal trends and conduct human health risk
            assessment.
           Continued monitoring of known PCB sources.
           Characterization of the Upriver Dam cleanup site.

I have relied on much of the same data collected by WDOE for this report to evaluate risks and health
hazards resulting from consuming the edible PCB-contaminated fish tissue.



5.1.          Overview of the Spokane River Basin

WDOE has determined that the Spokane River watershed encompasses over 6,000 square miles in
Washington and Idaho. The Spokane River, shown in 0, starts as an outlet of Lake Coeur d’Alene in
Idaho and flows west 112 miles to the Columbia River (Lake Roosevelt).




                                                                                                      Page 7
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 476
Case 2:15-cv-00201-SMJ              ECF No. 382-1        filed 01/28/20       PageID.16496 Page 472 of
                                                       705
                                                                        City of Spokane v Monsanto Co.
                                       Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


                            Exhibit 1.         Spokane River Watershed




Source:       Serdar D, Lubliner B, Johnson A, Norton D. Toxics Studies Unit, Environmental Assessment
              Program, Washington State Department of Ecology. Spokane River PCB Source Assessment
              2003–2007. Publication No. 11-03-013D. April 2011.6


The study area covered the Spokane River from the Idaho border to the Columbia River, and researchers
found that PCB concentrations increased downstream and that most concentrations exceeded the WDOH
fish consumption criteria of 5.3 ng/g (ppb):

          Total PCB concentrations in water increased with successive reaches moving
          downstream from the Idaho border (106 pg/l, parts per quadrillion) to lower Lake
          Spokane (formerly Long Lake; 399 pg/l), with a corresponding eight-fold increase in
          loads (477–3,664 mg/day), on average. The Washington State PCB human health
          criterion for surface water is 170 pg/l. Although PCB concentrations in Spokane River
          fish are generally much lower than historical levels, fish in most areas did not meet the
          state’s human health criterion in edible tissue (5.3 ng/g, parts per billion).




                                                                                                       Page 8
                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude R. DeGrandchamp Expert Testimony - 477
Case 2:15-cv-00201-SMJ             ECF No. 382-1         filed 01/28/20      PageID.16497 Page 473 of
                                                       705
                                                                       City of Spokane v Monsanto Co.
                                      Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


In addition to finding that most edible fish tissue in the WDOE database had PCB levels that exceeded the
State’s criterion, Serdar et al. also concluded that the levels far exceeded the Spokane Tribe criterion,
which is more than 50 times more restrictive than that of the State:

        A PCB loading scenario was proposed to meet the Spokane Tribe human health water
        quality criterion for total PCBs (3.37 pg/l, equivalent to 0.1 ng/g in tissue). The scenario
        requires a 95% PCB load reduction at the Idaho border, a 97% load reduction in the
        Little Spokane River, and ≥99% reductions in municipal, industrial, and stormwater
        discharges. A food web bioaccumulation model indicated that PCB loads in water and
        PCB concentrations in sediment would require large reductions to meet the Spokane
        Tribe criterion.


WDOE (2011) compares different acceptable fish tissue levels (ng/g: ppb) of PCBs to protect human
health that are directly correlated with the different assumptions about the fish tissue consumption rates
(kg/day).




                                                                                                       Page 9
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 478
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16498 Page 474 of
                                                     705
                                                                      City of Spokane v Monsanto Co.
                                     Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


                          Exhibit 2.       Table 3 from WDOE 2011




Source:     Serdar D, Lubliner B, Johnson A, Norton D. Toxics Studies Unit, Environmental Assessment
            Program, Washington State Department of Ecology. Spokane River PCB Source Assessment
            2003–2007. Publication No. 11-03-013D. April 2011.6


WDOE (2009) described how it calculated the freshwater criterion of 5.3 ng/g for human consumption of
fish tissue for the National Toxics Rule (NTR) and that it was based on the de minimis risk cancer level of
1E-6 and a PCB bioconcentration factor of 31,200 L/kg.9




                                                                                                    Page 10
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 479
Case 2:15-cv-00201-SMJ             ECF No. 382-1         filed 01/28/20          PageID.16499 Page 475 of
                                                       705
                                                                        City of Spokane v Monsanto Co.
                                       Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


          Exhibit 3.       Human Health Criteria Equation from WDOE 2011




Source:     Serdar D, Lubliner B, Johnson A, Norton D. Toxics Studies Unit, Environmental Assessment
            Program, Washington State Department of Ecology. Spokane River PCB Source Assessment
            2003–2007. Publication No. 11-03-013D. April 2011.6


Based on the above information—which is set at the de minimis carcinogenic of one-in-one million
excess lifetime cancers—the NTR-equivalent fish tissue concentrations of PCBs in edible tissue (Ct) is
5.3 ng/g (ppb; i.e., the “safe” fish tissue PCB concentration). It should be noted, however, that the
Spokane Tribe Indian Nation, while also setting its nation-specific acceptable risk to de minimis levels,
used slightly different exposure assumptions for fish ingestion (approximately 86 gm/day) and the older
U.S. EPA carcinogenic slope factor (CSF) of 7.7 mg/kg-day (compared with the current CSF of 2 mg/kg-
day) to derive a safe dose or criterion of 0.1 ng/g PCB in edible fish tissue.

The Spokane Tribal narrative section for toxic pollutant standards is nearly identical to that of the State of
Washington, including the adoption of a 1E-6 risk level for carcinogens. However, the Tribal numeric
human health criteria are substantially lower (more restrictive) than those issued to Washington in the
NTR (3.37 vs. 170 pg/L) due to different values used to derive the human health criteria. Tribal standards



                                                                                                        Page 11
                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude R. DeGrandchamp Expert Testimony - 480
Case 2:15-cv-00201-SMJ             ECF No. 382-1         filed 01/28/20       PageID.16500 Page 476 of
                                                       705
                                                                       City of Spokane v Monsanto Co.
                                      Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


employ an aquatic organism consumption rate of 0.0863 kg/day, as opposed to the 0.0065 kg/day fish
consumption rate specified in the NTR. In addition, the Spokane Tribe PCB criteria include an older
cancer slope factor of 7.7 per mg/kg-d. Using the same approach to derive an NTR-equivalent tissue value
as described above in Equation 2 seen in Exhibit 3, the Spokane Tribe human health criteria of 3.37 pg/L
translates to an equivalent edible tissue concentration of 0.1 ng/g.


                           Exhibit 4.        Table 5 from WDOH 2011




Source:     Serdar D, Lubliner B, Johnson A, Norton D. Toxics Studies Unit, Environmental Assessment
            Program, Washington State Department of Ecology. Spokane River PCB Source Assessment
            2003–2007. Publication No. 11-03-013D. April 2011.6


Serdar et al. Future projections of PCB concentrations indicate that the levels in sediments will only
decrease by one-half for each decade but note that the primary source of PCB loading into the Spokane
River in the upper Lake Spokane is PCB-contaminated stormwater and that “significant” reductions in



                                                                                                      Page 12
                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude R. DeGrandchamp Expert Testimony - 481
Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20       PageID.16501 Page 477 of
                                                      705
                                                                       City of Spokane v Monsanto Co.
                                      Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


water and sediments would be required to reduce fish tissue concentrations at the Spokane Indian
Reservation:

        Analysis of sediment cores suggests that PCB concentrations at the sediment surface will
        decrease by one-half approximately every ten years in upper Lake Spokane, although
        patterns of material deposition upstream of Lake Spokane require further evaluation.
        Lower Lake Spokane may be the ultimate sink for fine sediments. In lower Lake Spokane,
        PCBs have decreased by one-half over two decades after steep declines during the 1960s
        to mid-1980s…Current PCB concentrations in fish tissue are lower than they have been
        historically. This may be due in part to natural attenuation and significant reductions in
        point-source PCB contributions over the past 10 to 15 years. The lack of decline in PCB
        levels in fish from the Mission Park reach of the river supports the conclusion about the
        importance of stormwater as a PCB source. A food web bioaccumulation model was used
        to predict PCB concentrations in fish tissue from PCB levels in water and sediments. This
        model indicates that significant reductions in sediment PCB concentrations would be
        required to reduce fish tissue to a Spokane Tribe target concentrations at their
        reservation.


If the State’s biodegradation model is correct—that it will take 10 years to reduce the surface PCB
concentrations by one-half—it means that it will take a century to reduce the concentrations to zero under
current conditions, because it takes 10 half-lives to reduce the concentration to zero.

It should be noted that even if there is a reduction in PCBs in the sediments by one-half each decade,
WDOE does not take into account that there is a very slow elimination rate from the human body once
PCB-contaminated fish are eaten. When PCBs are ingested by anglers and their families, they will (again)
take 10 half-lives for PCBs to be completely eliminated from those eating the PCB-contaminated fish. For
example, Aroclor 1254, which has a half-life elimination rate from the human body of 4.8 years10 would
only be totally eliminated (assuming exposure stopped) after 48 years for a person consuming a fish meal
today. Obviously, with each passing year of continuously eating PCB-contaminated fish from the
Spokane River, eliminating PCBs from Washington state residents will significantly (decades) lag behind
the PCB reduction assumed from river sediments.




                                                                                                     Page 13
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 482
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16502 Page 478 of
                                                     705
                                                                      City of Spokane v Monsanto Co.
                                     Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


6.          FISH CONSUMPTION ADVISORIES FOR THE
            SPOKANE RIVER

WDOE first documented PCB contamination in Spokane River fish in the early 1980s (Hopkins et al.
1985).11 Fish tissues from different species have continued to be measured for PCB levels in edible tissue
to the present day at different segments of the Spokane River. This section presents a summary of the
ATSDR/WDOH (ATSDR 2005, 2007, and 2011) Health Consultations in which fish consumption
advisories were derived.4,5,7 My review of those documents revealed that the recommended number of
fish meals ATSDR/WDOH calculated for different fish species were well-supported by the best available
fish tissue PCB data and toxicological/risk assessment methods and protocols.



6.1.        2001: Health Advisory for Spokane River Fish Consumption

The first Spokane River warning about eating PCB-contaminated fish was issued in March 2001 (USGS
2001) as a health advisory by WDOH/Spokane Regional Health District (SRHD). This advisory was well-
supported by numerous sampling and analysis studies conducted and published in the 1990s by the U.S.
Geological Survey (USGS) (Smith et al. 1988, Maret and Skinner 2000, Maret and Dutton 1999) 2,12,13
and WDOE (Golding 1996, Johnson 1999, Kadlec 2000, and Serdar 1999).14–17 These studies consistently
showed fish had bioaccumulated very high concentrations of PCBs and, to a lesser extent, heavy metals.
Contaminants were analyzed in fish tissue for three fish species caught in two parts of the upper Spokane
River.

USGS summarized the data in a short 2001 report: PCBs in Tissue of Fish from the Spokane River,
Washington, to which the 2001 WDOH advisory Health Advisory for Spokane River Fish Consumption
was attached.18

This first WDOH/WSRHD Health Advisory was developed to instruct residents who fished in the two
impacted river sections as shown in 0 to limit their consumption of fish.




                                                                                                    Page 14
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 483
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16503 Page 479 of
                                                     705
                                                                      City of Spokane v Monsanto Co.
                                     Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


Exhibit 5.      Health Advisory: Map Showing Impacted Spokane River Sections




Source:     Health Advisory for Spokane River Fish Consumption. Update, March Update 2001,
            WDOH/WSRHD.18


The Health Advisory specifically recommended limiting the frequency of meals for rainbow trout,
mountain whitefish, and largescale suckers based on a typical 8-ounce (28 g) fish meal. (See 0.). A
complete updated list of fish advisories can be found on WDOH’s website.




                                                                                                   Page 15
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 484
Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20       PageID.16504 Page 480 of
                                                      705
                                                                       City of Spokane v Monsanto Co.
                                      Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


             Exhibit 6.        Health Advisory: Suggested Fillet Meal Limits




Source:     Health Advisory for Spokane River Fish Consumption. Update, March Update 2001,
            WDOH/WSRHD.18


6.2.        Fish Consumption Advisories

As shown in 0, the PCB fish tissue concentration was so high that WDOH/SRHD advised a total ban on
consumption of Rainbow Trout and Mountain Whitefish and limited consumption of largescale suckers to
one meal per month for areas of the river stretching from the Idaho border to the Upriver Dam.
ATSDR/WDOH has placed an even tighter restriction on current fishing, with a catch-and-release order
imposed on all fishing in this river stretch, with a total consumption ban now in place for all fish species.

The recommended fish consumption from the Upriver Dam to the Nine Mile Dam was also strictly
limited to just one fish meal per month or every other month for each of the species. The current
ATSDR/WDOH fish advisory has modified the 2001 consumption advisory to about one more fish meal a
month or every other month for each species, with another group of contaminants—polybrominated
diethyl ethers—added to the list of compounds of concern.




                                                                                                      Page 16
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 485
Case 2:15-cv-00201-SMJ              ECF No. 382-1        filed 01/28/20        PageID.16505 Page 481 of
                                                       705
                                                                        City of Spokane v Monsanto Co.
                                       Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


The above 2001 fish consumption advisory indicates that, while the Spokane River section located near
the city of Spokane has seen a slight improvement over the last 20 years or so, the fish tissue
concentrations of PCBs and lead (Pb) remain a threat to human health.

It should be noted that this first consumption advisory was intended to warn the public about the number
of meals that were safe for both PCBs and Pb, and it focused on the same fish species that were sampled
in the 1999 USGS/WDOH report—namely, rainbow trout, mountain whitefish, and largescale suckers.
My review of the supporting fish tissue data support a fishing advisory for PCBs with regard to eating
fillets. The warning for Pb exposures only seems to have been applied as a precaution for consuming the
nonedible parts of the fish and was thus issued for eating the whole fish.

While the fish advisory applied to both whole fish and fillets for PCB contamination, the health advisory
also noted that there was a potential health threat from Pb-contaminated fish, but that only applied to
consuming whole fish. It did not apply to fish fillets, as stated in the following section of the Health
Advisory:

        What are the harmful effects of PCBs and lead? Who should be concerned? Pregnant
        women and women considering pregnancy should carefully follow the meal limits given
        in table 1.


        The fetus is particularly susceptible to the harmful effects of lead and PCBs when the
        mother eats contaminated fish. Such effects can include learning problems that appear
        during childhood years. Negative effects on a child’s behavior and ability to learn can
        also occur in children exposed to lead from birth through six years of age. Because lead
        was found at higher levels in whole fish samples, it is especially important for children
        under age six to eat only fillets according to the meal limits in table 1. [original
        emphasis]


As the Health Advisory emphasis indicates, Pb was only a concern when consuming whole fish. The
reason for this distinction is that, unlike PCBs, which are bioaccumulated in all fat-containing tissues and
organs in fish, Pb is not. After Pb is absorbed by fish, it is sequestered and stored in nonedible fish parts
such as the gills, bone, kidney, spleen, and intestines. It is largely sequestered into bone, where it
substitutes for calcium. This type of absorption and sequestration into bone is similar to how the human
body stores Pb. Consequently, and most importantly, Pb does not bioaccumulate in fish muscle tissue, so
the only concern with Pb in typical fish advisories pertains to eating the whole fish—including bone and
gills. This opinion is supported by the detailed analysis later addressed and carefully analyzed in the 2007



                                                                                                         Page 17
                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude R. DeGrandchamp Expert Testimony - 486
Case 2:15-cv-00201-SMJ             ECF No. 382-1         filed 01/28/20       PageID.16506 Page 482 of
                                                       705
                                                                       City of Spokane v Monsanto Co.
                                      Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


ATSDR/WDOH Health Consultation (ATSDR 2007) for Spokane River fish in which a determination
was made to eliminate Pb as a chemical of concern, and it was shown that consuming fish fillets would
not pose a health threat (i.e., muscle tissue fillets contain 10 times less Pb than the nonedible whole fish
body parts).

USGS studies demonstrate that Pb does not bioaccumulate in fish fillets from the Spokane River. The
1989 USGS study,13 published 2-years before the 2001 Health Advisory,18 showed fish analyzed from
Spokane River sections known to be downstream of mining production sites had insignificant
bioaccumulation of any heavy metal, including Pb in fillet muscle tissue. In fact, the USGS showed there
was a “poor correlation” between the paired highly contaminated heavy metal sediments in mining areas
(save for Cd) and the corresponding fish tissue levels in those areas. The study stated:

        Correlations between most trace-element concentrations in bed sediment and tissue
        (livers and fillets) were poor; however, there was a significant correlation between Cd in
        bed sediment and liver tissue. Trace-element concentrations in bed sediment did not
        appear to be good predictors of concentrations in tissue…


In addition to discussing the very important concept that heavy metals did not bioaccumulate in fish,
USGS (1989) showed that the fish tissue levels—even in highly enriched sediments—were below the
U.S. EPA sediment screening values (SV) that were developed for bed sediments and edible fish tissue.
(SVs were defined as “associated adverse effects to aquatic life or human health are possible, but
expected infrequently”; U.S. EPA tissue SVs were protective of human health at a “1 X 10-5 risk factor”
based on an average-sized adult [70 kilograms] and a consumption rate of 6.5 grams of fish per day [or
approximately 45 grams of fish per week]). The researchers stated:

        Even though many of the sites exhibited trace-element enrichment, no trace-element
        concentrations in sportfish fillets exceeded U.S. EPA SVs. This is noteworthy, because Pb
        and Hg can bioaccumulate in aquatic biota and are pollutants of concern around mining
        sites in the study area. It is apparent from this study that trace elements in bed sediment
        are not readily bioavailable for uptake by fish, especially the trace elements As, Cd, Pb,
        Hg, and Se, which are known to bioaccumulate in aquatic food chains.


Finally, even in areas in which the riverbed Pb sediments were greatly enriched to levels higher than 100
ppm, no Pb bioaccumulation was seen in fish livers or fillets:

        Although concentrations of Pb were high (>100 μg/g) in bed sediment at some NROK
        [Northern Rockies Intermontane Basins] sites, Pb did not tend to accumulate in fish


                                                                                                      Page 18
                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude R. DeGrandchamp Expert Testimony - 487
Case 2:15-cv-00201-SMJ             ECF No. 382-1         filed 01/28/20      PageID.16507 Page 483 of
                                                       705
                                                                       City of Spokane v Monsanto Co.
                                      Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


        livers or fillets. This finding is particularly important because Pb has been identified as a
        pollutant of concern to humans and wildlife as a result of mining activities in this study
        area.


The WDOH/SRDH warning not to eat whole fish because of Pb does not apply to PCB-contaminated
fish. This is because PCBs are sequestered into all tissues and organs that contain fat (or adipose). When
PCB are ingested by fish, they bioaccumulate in all fat-containing tissue, which include the edible parts of
fish—namely, the fish fillets (muscle). Although fish is often served with skin attached (minus the
scales), WDOH recommends removing the skin and the attached adipose tissue to reduce PCB exposures.

Because PCBs bioaccumulate in all fat-containing tissues and organs, fish fillets can still contain high
levels of PCBs even after the skin and adipose tissues are removed during meal preparation to reduce
PCB exposure. This is because muscle contains both intermuscular and intramuscular fat. Intermuscular
fat is defined as any fat (including the fat between muscle groups and within a muscle) found beneath the
muscle fascia (which attaches, stabilizes, encloses, and separates individual muscles from one another and
also from other internal organs). Intramuscular fat is the visible fat found within an individual muscle.

In its 1999 study, USGS (Maret and Dutton 1999) confirmed that not only were the PCB levels in
Spokane River fish tissue fillets significantly elevated but that they were the highest recorded in the
Northern Rockies Intermontane Basins (NROK) study area (defined as a 31,500-square-mile area in
western Montana, northern Idaho, and northeastern Washington), stating:2

        Concentrations in most fillet samples of sportfish collected at Spokane River sites during
        1993–96 also exceeded the U.S. EPA screening value for the protection of human health.
        Samples from this area contained the highest PCB concentrations in the NROK study
        area. One whole-fish composite (largescale sucker) collected in 1993 from the Spokane
        River above Upriver Dam (table 3; site 25) contained a total PCB concentration of 2.78
        µg/g. In comparison, the 85th percentile for total PCBs in whole fish analyzed for the
        NAWQA Program during 1992–94 was 0.356 mg/g (table 7). [Maret and Dutton 1999]


USGS also concluded that the total PCB levels determined in the previous 1993 WDOE study (published
in 1994)19 were likely underestimated because the analysis did not include all Aroclors:2

        In addition, because the WDOE study included the tissue analyses of only three arochlors
        [sic] (PCB 1248, 1254, and 1260), an analysis of total PCBs similar to that used in the
        NAWQA Program would have resulted in higher reported concentrations.




                                                                                                        Page 19
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 488
Case 2:15-cv-00201-SMJ            ECF No. 382-1         filed 01/28/20      PageID.16508 Page 484 of
                                                      705
                                                                      City of Spokane v Monsanto Co.
                                     Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


This initial WDOE study pointed to specific river locations as potential PCBs release sites:2

        On the basis of concentrations of these three arochlors[sic] in tissue, the WDOE (1995)
        identified the PCB sources as primarily industrial and wastewater treatment facilities
        (fig. 4 and table 2) in and around the city of Spokane, and the Kaiser Aluminum and Old
        Inland Pit Superfund sites (fig. 3; sites 9 and 14). In addition, the WDOE (1996)
        identified PCBs as one of the contaminants responsible for impaired uses on the Spokane
        River in their 305(b) water-quality status report. However, there is currently no State fish
        consumption advisory for the Spokane River.


The USGS/WDOE 1999 study revealed that the PCB concentrations in sportfish were between 13 and
more than 300 times the safe level for edible fish tissue for human consumption (the levels were also in
excess of safe fish tissue concentration for fish-eating wildlife). The USGS/WDOE report summarized
this as follows:2

        A cooperative study between the U.S. Geological Survey (USGS) and the Washington
        State Department of Ecology (WDOE), completed in July 1999, documented elevated
        concentrations of polychlorinated biphenyls (PCBs) in sportfish (rainbow trout and
        whitefish) and large-scale suckers in the Spokane River, northeastern Washington.
        Concentrations of PCBs in fillets of sportfish collected from four sites on the Spokane
        River ranged from 0.07 to 1.61 parts per million (ppm—1 part PCB to 1 million parts of
        tissue). These concentrations exceed the human consumption criterion of 0.0053 ppm for
        edible fish tissue. Concentrations of total PCBs in most of the rainbow trout (whole body
        and fillets) and largescale sucker (whole body) samples exceed the criterion of 0.11 ppm
        for fish-eating wildlife. When these data are added to data from previous studies during
        1993–94 and 1998–99, it is evident that concentrations of PCBs in fish have remained 10
        times higher than the criteria for more than 6 years.


0 presents the sampling locations for the Spokane River fish (USGS 1999):2




                                                                                                       Page 20
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 489
 Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20       PageID.16509 Page 485 of
                                                       705
                                                                      City of Spokane v Monsanto Co.
                                     Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


       Exhibit 7.       1999 USGS Sampling locations for Spokane River Fish




Source:     Maret R and Dutton D. Summary of Information on Synthetic Organic Compounds and Trace
            Elements in Tissue of Aquatic Biota, Clark Fork-Pend Oreille and Spokane River Basins,
            Montana, Idaho, and Washington, 1974–96, 1999. Water-Resources Investigations Report
            98–4254. National Water-Quality Assessment Program.2


As shown in 0, all fish tissue samples that had been analyzed for total PCBs as of 1999 had levels that far
exceeded U.S. EPA’s safe “edible fish tissue criterion” for human consumption of 0.0053 ppm:




                                                                                                    Page 21
                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude R. DeGrandchamp Expert Testimony - 490
Case 2:15-cv-00201-SMJ        ECF No. 382-1      filed 01/28/20      PageID.16510 Page 486 of
                                               705
                                                                  City of Spokane v Monsanto Co.
                                 Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


                   Exhibit 8.     PCB Concentrations in Sportfish




Source:   Maret R and Dutton D. Summary of Information on Synthetic Organic Compounds and Trace
          Elements in Tissue of Aquatic Biota, Clark Fork-Pend Oreille and Spokane River Basins,
          Montana, Idaho, and Washington, 1974–96, 1999. Water-Resources Investigations Report
          98–4254. National Water-Quality Assessment Program.2




                                                                                             Page 22
                                                         Decl. of A. Miller in Support of Daubert Motion
                                                   To Exclude R. DeGrandchamp Expert Testimony - 491
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16511 Page 487 of
                                                     705
                                                                       City of Spokane v Monsanto Co.
                                      Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


The study also specifically noted that the Spokane River was contaminated “about 100 times greater than
more pristine streams in Washington:”

        Summary of Findings

        Total PCB concentrations in tissue samples of sport-fish collected from four sites on the
        Spokane River during the 1993–94 and 1999 studies are summarized in figure 2.
        Concentrations in all fish fillets and whole-body sportfish exceeded the edible fish tissue
        criterion of 0.0053 ppm. In fact, the concentrations of PCBs in fish tissue were 10 times
        higher than the criterion and have been at this level for the past 6 years. Concentrations
        were highest in rainbow trout fillets collected in 1999 behind Upriver Dam at river mile
        85. The PCB concentrations in Spokane River fish were about 100 times higher than
        those in more pristine streams in Washington (Serdar, 1999).

        All subsequent studies have confirmed that PCB levels in edible fish tissues have
        remained high since the first WDOH/SRDH fish advisory was issued and have
        consistently reaffirmed the public must be warned that the PCB fish tissue levels continue
        to pose a high risk level of illness and disease requiring that fishing advisories be issued
        to warn the public of the dangers of eating Spokane River fish—even today. This is
        because PCBs are extremely persistent and recalcitrant to degradation in the
        environment.


6.3.        ATSDR/WDOH Health Advisories for the Spokane River

The goal of this section is to provide supporting evidence for my opinion that the Washington State
Department of Health has taken prudent and well-founded action by issuing (in collaboration with SRHD
and ATSDR) its fish consumption advisories to protect public health. The warnings it has issued to
residents (if followed) should result in the safe consumption of PCB-contaminated fish. The following
summarize my opinions based on the information I present in this section:

    1. The ATSDR/WDOH fish advisories are based on generally accepted toxicological/risk
        assessment methods and protocols for determining the safe consumption rates of PCB-
        contaminated fish.

    2. The ATSDR/WDOH fish advisories throughout the years have been consistent and scientifically
        tenable, relying on the best available measurements of fish tissue PCB data, as well as
        toxicological and exposure information available at the time.




                                                                                                       Page 23
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 492
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16512 Page 488 of
                                                     705
                                                                       City of Spokane v Monsanto Co.
                                      Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


    3. The ATSDR/WDOH fish advisories provide simple and vital health information that is easily
        understood by the general public and answers the most important question regarding eating PCB-
        contaminated fish: How much fish can I and my family safely eat?

    4. The WDOH is the state agency that is responsible for protecting the health of Washington state
        residents, and ATSDR is the lead U.S. governmental agency responsible for protecting public
        health; together they are most qualified to determine the acceptable risk level and fish
        consumption rates of PCB-contaminated fish.

    5. If Washington residents follow the fish consumption recommendations issued by
        ATSDR/WDOH, eating PCB-contaminated fish will pose de minimis risks (which are negligible),
        and no PCB-related illness or disease (including cancer) should develop in the exposed
        population.



6.4.        Summary of ATSDR/WDOH Health Consultations for PCB-
            Contaminated Spokane River Fish

There have been three ATSDR/WDOH Health Consultations to evaluate the health risks posed by
consuming PCB-contaminated fish caught at different times and locations along the Spokane River.
However, the WDOH/SRDH 2001 State fish advisory only applied to a very limited part of the river
(from the Idaho/Washington border to the 9 Mile Dam). Fish samples continued to be analyzed for PCBs
in the following years, and health concerns were raised regarding eating fish caught in other parts of the
river as PCB-contaminated sediments were transported and recreational fishing increased. Due to the
concern that fish tissue levels of PCBs downriver from the 9 Mile Dam downstream could also pose a
health threat, WDOE requested that ATSDR and WDOH conduct a more thorough investigation in which
the historical fish tissue data was reviewed which was augmented with and additional samples.



6.5.        2005 ATSDR/WDOH Health Consultation

The first ATSDR/WDOH Health Consultation for the Spokane River,4 was completed in 2005 in response
to a WDOE request and an earlier recommendation in the 2001 WDOH/SRHD fish advisory. The purpose
was to review and evaluate “possible health risks from exposure to PCBs through consumption of Long
Lake fish.” This was deemed important because the SRHD’s fish consumption survey of Spokane-area
residents that showed “Long Lake to be the primary recreational fishing area for anglers in the greater


                                                                                                    Page 24
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 493
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16513 Page 489 of
                                                     705
                                                                      City of Spokane v Monsanto Co.
                                     Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


Spokane area.” In addition, the Agencies noted that the previous WDOH/SRDH 2001 fish advisory that
was discussed was amended, but only for PCBs:

        In conjunction with this evaluation, the existing fish consumption advisory released in
        March 2001 for upstream portions of the river has been revised. The revisions segment
        the river into three portions, including Long Lake. For upstream reaches of the Spokane
        River, DOH recommends no consumption of fish caught between the Idaho border and
        Upriver Dam, and advises a limit of one meal per month for fish caught between Upriver
        Dam and Nine Mile Dam. As noted below in the Recommendations section of this
        document, the Long Lake segment does not require meal limits, but anglers are advised
        to prepare and cook fish caught in Long Lake in a manner that will reduce PCB levels.


One of the goals of the study was to determine if there was a spatial pattern of PCB-contaminated fish in
Long Lake. It was assumed that, because historical PCB fish tissue samples were highly contaminated
with PCBs in the upper part of Spokane River (above the Upriver Dam which prompted the 2001
WDOH/SRHD fish advisory), there could likewise be a decreasing gradient of PCB contamination
traveling downstream for Long Lake (starting at the Little Spokane River confluence) as PCB-
contaminated sediments are transported farther downriver. To test this hypothesis, fish tissue samples
were analyzed in the upper and lower sections of Long Lake:4

        The most recent sampling of Long Lake took place in June 2001 when Ecology, in
        coordination with the Washington Department of Fish and Wildlife, collected samples
        from an upper and lower region of the lake. Three composite samples for each of five
        species were gathered from the upper region that covers a 5.7-mile stretch downstream
        of the Little Spokane River confluence. Three composites of the same species were taken
        from the lower region of the lake that spanned 6.2 miles upstream from Long Lake Dam.


The upper and lower sampling areas are presented in Exhibit 9.




                                                                                                    Page 25
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 494
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16514 Page 490 of
                                                     705
                                                                      City of Spokane v Monsanto Co.
                                     Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


                     Exhibit 9.       Upper and Lower Sampling Areas




Source:     Washington State Department of Health under cooperative agreement with the U.S.
            Department of Health and Human Services Agency for Toxic Substances and Disease
            Registry. Health Evaluation. Evaluation of Polychlorinated Biphenyls (PCBs) in Fish from
            Long Lake (also known as Lake Spokane) Spokane County, Washington. April 25, 2005.4


A comparison of the compiled fish data indicates that a spatial pattern did not exist. As shown in Exhibit
10, the PCB concentrations (based on Aroclor analysis) from the two discretely sampled upper and lower
segments (which were widely separated) were not significantly different. That is, the fish tissue PCB
levels did not appreciably decrease downstream in Long Lake.




                                                                                                    Page 26
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 495
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20      PageID.16515 Page 491 of
                                                     705
                                                                      City of Spokane v Monsanto Co.
                                     Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


             Exhibit 10. PCB Concentrations in Fish Sampled in 2001




Source:     Washington State Department of Health under cooperative agreement with the U.S.
            Department of Health and Human Services Agency for Toxic Substances and Disease
            Registry. Health Evaluation. Evaluation of Polychlorinated Biphenyls (PCBs) in Fish from
            Long Lake (also known as Lake Spokane) Spokane County, Washington. April 25, 2005.4


While the PCB data shown in Exhibit 10 are based on total PCBs using Aroclor analysis (summed
Aroclors: 1248, 1254, and 1260), samples were also analyzed for 12 specific PCB congeners. These 12
PCB congeners are called the World Health Organization (WHO) dioxin-like congeners. In 1998, WHO
identified 12 specific congeners that produced dioxin-like toxicity. Toxic equivalency factors (TEFs)
were adopted for each of the 12 PCB congeners by a consensus of WHO scientific experts. The TEF is a
cancer potency value assigned to each of the WHO congeners and represents the relative toxicity of the


                                                                                                   Page 27
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 496
Case 2:15-cv-00201-SMJ             ECF No. 382-1      filed 01/28/20       PageID.16516 Page 492 of
                                                    705
                                                                      City of Spokane v Monsanto Co.
                                     Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


PCB congener compared to 2,3,7,8-tetrachlorodibenzo-p-dioxin (TCDD) which is the most
toxic/carcinogenic dioxin-like compound in the group of dioxin-like compounds and is also the most
carcinogenic compound U.S. EPA has ever studied. The Agency has derived cancer potency values for
approximately 230 carcinogenic compounds; as shown in Exhibit 11, TCDD is the most carcinogenic
compound. The second and fourth most potent carcinogenic compounds (of the 230 carcinogens) are
PCBs 126 and 169. In fact, the four most carcinogenic compounds are dioxin-like compounds, and PCB
126 is about 24-times more carcinogenic than nearest compound that is not one of the dioxin-like
congeners (1,2-dimethylhydrazine).


                     Exhibit 11. Ranking Carcinogenic Potency:
                   U.S. EPA’s Approximately 230 Carcinogenic Compounds

                    Cancer
                    Slope Factor         Compound Name
                    (Potency)

                    130000.00            TCDD
                    13000.00             PCB 126 (Pentachlorobiphenyl, 3,3',4,4',5)
                    6200.00              Hexachlorodibenzo-p-dioxin, Mixture
                    3900.00              PCB 169 (Hexachlorobiphenyl)
                    550.00               3,3',4,4',5,5')
                                         1,2-Dimethylhydrazine



Source:     Washington State Department of Health under cooperative agreement with the U.S.
            Department of Health and Human Services Agency for Toxic Substances and Disease
            Registry. Health Evaluation. Evaluation of Polychlorinated Biphenyls (PCBs) in Fish from
            Long Lake (also known as Lake Spokane) Spokane County, Washington. April 25, 2005.4


Due the extreme carcinogenic potency of the dioxin-like PCB congeners, it was prudent for
ATSDR/WDOH to calculate the dioxin-like concentration in fish tissue. This concentration is calculated
by multiplying the PCB congener specific TEF (which represents the carcinogenic potency of each of the
12 WHO congeners relative to TCDD) by the concentration detected in fish tissue. The calculated
products for each of the 12 PCB congeners are summed to calculate the total dioxin-like equivalent (PCB-
TEQ) concentration for the fish sample. The PCB-TEQ concentrations for each fish species in upper and



                                                                                                   Page 28
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 497
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20      PageID.16517 Page 493 of
                                                     705
                                                                      City of Spokane v Monsanto Co.
                                     Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


lower Long Lake sections are presented in Exhibit 12. The PCB-TEQ concentrations, like the total PCB
Aroclor concentrations did not differ significantly between the two different parts of Long Lake.


            Exhibit 12. PCB Toxic Equivalent Concentrations in Fish




Source:     Washington State Department of Health under cooperative agreement with the U.S.
            Department of Health and Human Services Agency for Toxic Substances and Disease
            Registry. Health Evaluation. Evaluation of Polychlorinated Biphenyls (PCBs) in Fish from
            Long Lake (also known as Lake Spokane) Spokane County, Washington. April 25, 2005.4


6.6.        Health Risk Assessment

Based on the contaminant data detected in edible fish tissue, ATSDR/WDOH conducted a health risk
assessment to determine if those levels posed a noncancer health hazard or carcinogenic risk based on
average and high-end consumption rates. To provide consistency with early studies, the Agencies stated
that it “follows the same methodology used to establish the current fish consumption advisory for the
Spokane River.”




                                                                                                    Page 29
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 498
Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20       PageID.16518 Page 494 of
                                                      705
                                                                       City of Spokane v Monsanto Co.
                                      Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


6.7.        PCBs

For noncancer health hazards, fish contaminated with PCBs posed a hazard risk only for those who ate
many meals—except for largescale sucker species, for which the safe level was more than eight times the
health protective level (even at an average consumption rate of 42 g/day). For high-end consumption rates
(90 g/day; those eating the most fish) the health hazard was much higher. with consumption of largescale
suckers exceeding a safe level by 25-fold. ATSDR stated (2005):4

        While the doses estimated for the average consumer exceed the MRL for most fish
        species, they are not very much above the MRL. Hazard quotients calculated for
        exposure to PCBs in Long Lake fish ranged from 0.5 for average consumers of yellow
        perch to 8.5 for high-end consumers of largescale sucker fillets. High-end consumption of
        whole largescale sucker at the maximum detected level results in a hazard quotient of
        25.3 (Appendix D, Table D2).


In contrast to noncancer health hazards, in which the threat, for the most part, was limited to eating
largescale suckers, the cancer risk associated with consumption of PCB-contaminated fish exceeded the
de minimis cancer risk for both average and high consumers for all fish species. Furthermore, the de
minimis risk cancer risk levels were exceeded in both upper and lower sections of Long Lake. The
summary hazard quotients and cancer risk for fish are shown in 0. The highest cancer risk was for those
high-end consumers of PCB-contaminated largescale suckers, which posed a cancer risk more than 100
times the de minimis risk level.




                                                                                                     Page 30
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 499
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20       PageID.16519 Page 495 of
                                                    705
                                                                     City of Spokane v Monsanto Co.
                                    Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


 Exhibit 13. Health Risk Calculations from Exposure to Total PCBs in Fish




Source:     Washington State Department of Health under cooperative agreement with the U.S.
            Department of Health and Human Services Agency for Toxic Substances and Disease
            Registry. Health Evaluation. Evaluation of Polychlorinated Biphenyls (PCBs) in Fish from
            Long Lake (also known as Lake Spokane) Spokane County, Washington. April 25, 2005.4


Similarly, the cancer risks for the 12 WHO dioxin-like PCB congeners exceeded the de minimis risk level
for all fish and consumption rates for both upper and lower Long Lake, as shown in Exhibit 14.




                                                                                                   Page 31
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 500
Case 2:15-cv-00201-SMJ              ECF No. 382-1        filed 01/28/20       PageID.16520 Page 496 of
                                                       705
                                                                         City of Spokane v Monsanto Co.
                                        Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


 Exhibit 14. Health Risk Calculations from Exposure to PCB-TEQs in Fish




Source:       Washington State Department of Health under cooperative agreement with the U.S.
              Department of Health and Human Services Agency for Toxic Substances and Disease
              Registry. Health Evaluation. Evaluation of Polychlorinated Biphenyls (PCBs) in Fish from
              Long Lake (also known as Lake Spokane) Spokane County, Washington. April 25, 2005.4


6.8.          Heavy Metals

In addition to PCBs, a limited number of fish were analyzed for heavy metal contamination. These
analytes were included in the USGS study conducted in 1999 (discussed previously) for fish caught
upriver from the Nine Mile Dam to the Idaho border. The four heavy metals of concern were zinc,
cadmium, lead, and mercury. USGS found that lead and cadmium were not detected, and zinc was
dismissed as an essential human element. Regarding human health concerns, USGS stated:

          A more limited analysis for metals, including zinc, cadmium, lead, and mercury, was also
          performed on the June 2001 Long Lake fish samples. Lead and cadmium were not
          detected in any sample with a detection limit of 100 parts per billion (ppb) (i.e., lead and
          cadmium were not detected above 100 ppb). While detections of zinc are relevant for
          ecological assessment, they are not a concern for human health and will not be discussed
          or evaluated in this health consultation.




                                                                                                         Page 32
                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude R. DeGrandchamp Expert Testimony - 501
Case 2:15-cv-00201-SMJ            ECF No. 382-1         filed 01/28/20       PageID.16521 Page 497 of
                                                      705
                                                                       City of Spokane v Monsanto Co.
                                      Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


The only toxic heavy metal of concern was mercury (Hg) but, even with high consumption rates, the
hazard only slightly (i.e., 0.7) higher than 1.0, which is the de minimis noncancer health hazard, and this
was for exposure to a fetus in utero. USGS summarized its findings as follows:

        Estimated doses of mercury for the average consumer of largemouth bass from Long
        Lake are below the EPA RfD, with hazard quotients of 0.7 for the upper lake and 0.6 for
        the lower lake. High-end exposure estimates give doses only slightly higher than the RfD,
        with hazard quotients of 1.6 and 1.7 for the upper and lower lake, respectively. This
        comparison indicates that exposure to mercury in largemouth bass from Long Lake is not
        a health concern for the average consumer and only of minimal concern for high-end
        consumers. It is important to note that the dose comparisons given here for mercury
        relate to in utero exposure and are not relevant to the general population but pertain to
        women of child-bearing age and children under 6 years of age. Other endpoints of
        mercury toxicity are not of concern at these levels of exposure.


6.9.        Fish Consumption Advisory

To develop the fish consumption advisory, ATSDR/WDOH evaluated the combined toxicity of PCBs and
mercury, which focused on the only two chemicals of concern—PCBs and Hg—that exceeded health
thresholds in their risk assessment. It should be noted that even though PCBs posed very high cancer
risks, the agencies based their fish consumption advisory on noncancer health hazards. Although the
Agencies did not present separate tables for fish consumption rates for PCBs apart from Hg, it is apparent
that the fish advisories listed for small mouth bass, Largescale Sucker, Mountain Whitefish, and Yellow
Perch are all based on PCB-contaminated fish. This is because ATSDR/WDOH only analyzed Hg in
Largemouth Bass. The recommended fish meal consumption rates are presented in 0.




                                                                                                     Page 33
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 502
Case 2:15-cv-00201-SMJ             ECF No. 382-1       filed 01/28/20       PageID.16522 Page 498 of
                                                     705
                                                                       City of Spokane v Monsanto Co.
                                      Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


                Exhibit 15. Meal Limits Based on PCBs and Mercury




Source:      Washington State Department of Health under cooperative agreement with the U.S.
             Department of Health and Human Services Agency for Toxic Substances and Disease
             Registry. Health Evaluation. Evaluation of Polychlorinated Biphenyls (PCBs) in Fish from
             Long Lake (also known as Lake Spokane) Spokane County, Washington. April 25, 2005.4


It should be noted that the ATSDR/WDOH fish advisory does not account for the noncancer health
hazards from dioxin-like PCBs. This is not because they do not produce noncancer toxicity, but rather
because no health agency (including ATSDR, WDOH, or U.S. EPA) has yet derived a toxicity value that
can be used to calculate noncancer health hazards or fish consumption advisories. This is because
exposure to background levels of dioxin-like compounds is already so high that even background
concentrations pose a health hazard (USEPA 2003). Obviously, any additional exposure to dioxin-like
compounds, which would include the dioxin-like PCB congeners measured in the Spokane fish, would
pose health hazards far exceeding even the hazardous background levels. ATSDR/WDOH highlighted
these issues:

          EPA is not proposing an RfD for dioxins and dioxin-like compounds. The agency states in
          its draft reassessment that “any RfD that the Agency would recommend under the
          traditional approach for setting an RfD is likely to be 2–3 orders of magnitude (100 to
          1,000 times) below current background intakes and body burdens.” Comparison with




                                                                                                    Page 34
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 503
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16523 Page 499 of
                                                     705
                                                                       City of Spokane v Monsanto Co.
                                      Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


        background is, therefore, an essential step in evaluating site-specific exposures to
        dioxins, including dioxin-like PCBs.


It should be stressed that because the fish advisory is based solely on noncancer health hazards,
Washington residents can safely eat the number of fish meals recommended in Exhibit 15. However, if
ATSDR/WDOH based their recommendations on de minimis cancer risks from PCBs (as Hg is not a
carcinogen), a total ban on eating any fish could be warranted to protect Washington residents from
developing cancers.

Finally, ATSDR/WDOH issued its overall conclusions:

        Conclusions

        1. Average consumers of sport fish from Long Lake are not expected to experience
        adverse health effects from exposure to contaminants in those fish. No apparent public
        health hazard exists for average consumers of Long Lake sport fish.

        2. High-end consumers of sport fish from Long Lake might be exposed at doses only
        slightly above health comparison values.

        3. Although these doses are not expected to cause adverse health effects, prudent public
        health measures such as cooking and cleaning fish to reduce exposure to PCBs through
        fish consumption can lower potential risk associated with PCBs in fish.


6.10.       2007 ATSDR/WDOH Health Consultation

In 2007, at the request of the WDOE and the SRHD, ATSDR conducted a Health Consultation for several
contaminants to determine if they posed a health threat from eating Spokane River fish. Results were
published in Evaluation of PCBs, PBDEs and Selected Metals in the Spokane River, Including Long Lake
Spokane, August 28, 2007.5 ATSDR and WDOH noted that, while fish tissue concentrations of
contaminant were lower in 2005, it was not likely due to natural attenuation but to action taken to remove
contaminated river sediments in upriver sections of the Spokane River. ATSDR/WDOH suggested that
further monitoring of fish tissue levels would be necessary to ultimately confirm that remedial actions
were effective in lowering fish tissue levels, which would then allow residents to eat more fish:

        Ecology suggests that lower levels of PCBs in fish from Upriver Dam to the Idaho border
        correlate with cleanup actions in the Spokane River. To verify this observation, Ecology



                                                                                                    Page 35
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 504
Case 2:15-cv-00201-SMJ            ECF No. 382-1         filed 01/28/20       PageID.16524 Page 500 of
                                                      705
                                                                       City of Spokane v Monsanto Co.
                                      Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


        and DOH concur that further monitoring of the Spokane River is appropriate to confirm
        this apparent trend and before changing the original fish advisory.


6.11.       Summary Conclusions: PCBs Pose a Public Health Hazard

After careful analysis of the fish tissue data for the three contaminants of concern—namely, PCBs,
PBDE, and Pb—only PCBs posed a public health hazard:5

        Conclusions

        Exposure to PCBs through ingestion of Spokane River fish caught in the Spokane River
        represents a public health hazard. The potential for adverse health effects to result from eating
        Spokane River fish depends on several factors such as amount of fish consumed and fishing
        location.

                    Consumption of rainbow trout and mountain white fish in Ninemile Dam to Upriver
                     Dam is a public health hazard.

                    Recent samples of resident fish in the Spokane River showed levels of PCBs that are
                     lower than previous samples except for mountain whitefish and rainbow trout fillets
                     and largescale suckers in whole body samples at Mission Park.

                    Eating frequent meals of trout and mountain whitefish that live in the Spokane River
                     may cause health problems, particularly to children, infants and pregnant women.
                     PCBs in these fish may affect the immune system and cause learning problems in
                     children exposed in the womb.


        Extremely high levels of PBDEs were observed in mountain whitefish and rainbow trout (whole)
        between Ninemile Dam to Upriver Dam. Due to limited research on the possible consumer health
        risk from PBDEs, DOH concludes a no apparent public health hazard exists. However, concern
        remains about the effects of these compounds on humans and biota.

                    It is important to consider PBDEs for future health advisories since there may be
                     potential health risks associated with fish consumption.

        A public health hazard exists for pregnant women and children who consume whole fish
        contaminated with lead from the Spokane River between the Upper Long Lake and the Idaho
        Border (Stateline). No public health hazard exists for adults exposed to lead who consume fillets
        from the Spokane River. [ emphasis added]

While the previous ATSDR/WDOH (ATSDR 2001, 2005) fish consumption advisories identified Pb as a
compound of concern this more recent analysis included it but did not find it rose to a health hazard.4,18
For Pb, ATSDR/WDOH essentially reiterated the opinion I stated previously regarding the Pb health
assessment in the ATSDR 2001 Health Consultation: fish Pb tissue levels only pose a health hazard when


                                                                                                     Page 36
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 505
Case 2:15-cv-00201-SMJ              ECF No. 382-1         filed 01/28/20        PageID.16525 Page 501 of
                                                        705
                                                                        City of Spokane v Monsanto Co.
                                       Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


the whole fish (including the typically nonedible fish bones, gills, liver, etc.) is eaten. In addition, the
hazard only applies to pregnant women and young children (less than approximately 6 years of age). It
does not apply to those eating fish fillets. Furthermore, as was stated earlier, it only applies to the stretch
of the Spokane River from upper Long Lake to the Idaho border:

        A public health hazard exists for pregnant women and children who consume whole fish
        contaminated with lead from the Spokane River between the Upper Long Lake and the
        Idaho Border (Stateline). No public health hazard exists for adults exposed to lead who
        consume fillets from the Spokane River. Women who are pregnant or planning a
        pregnancy should follow the meal limit advice currently in place for PCBs, which will
        also be protective for PBDEs and lead. [emphasis added]


6.12.        Fish Tissue Data

By way of introduction, the 2007 ATSDR/WDOH Health Consultation presented a historical review of
earlier fish advisories in which it notes PCBs were the primarily health concern when eating unlimited
amounts of fish:5

        The 1999 fish consumption advisory was later updated in March 2001 due to elevated
        PCB concentrations in Spokane River fish. The 2001 fish advisory based on a DOH
        report advised fishing enthusiasts that PCB concentrations in Spokane River fish were of
        concern. DOH concluded that exposure to PCBs through ingestion of Spokane River fish
        caught between the Washington/Idaho border and Ninemile Dam represented a public
        health hazard for persons who consumed fish from this area. In July 2003, SRHD and
        DOH issued a fish advisory which recommends against any consumption of fish between
        the Idaho border and Upriver Dam. For the reach between Upriver Dam and Ninemile
        Dam, DOH advised against eating more than one meal per month of any species.
        Although fish downstream of Ninemile dam contained some PCBs, levels were lower
        relative to upstream portions, thus fish was safe to eat. Cleaning and preparation to
        reduce exposure to some contaminants was advised.


New sampling and analysis data became available in 2005, allowing a more robust health analysis based
on more recent measured PCB tissue concentrations, which now included sections of the Spokane River
not previously sampled.

The determination of total PCBs based on Aroclor analysis in the 2007 Health Consultation relied on a
more robust analytical procedure than did earlier fish advisories. The analytical method was still based on



                                                                                                         Page 37
                                                                   Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude R. DeGrandchamp Expert Testimony - 506
Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20       PageID.16526 Page 502 of
                                                      705
                                                                       City of Spokane v Monsanto Co.
                                      Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


Aroclor analysis, but many more Aroclor mixtures were included in the 2007 analysis. ATSDR/WDOH
note that numerous Aroclors were considered:

        PCB Aroclors (i.e., Aroclors 1016, -1221, -1232, -1242, 1248, -1254, -1260, -1262, and
        1268) were analyzed using dual column gas chromatography electron conductivity
        detector (GC-ECD) in all species. These methods are modifications of EPA SW-846
        methods 3540, 3620, 3665, and 8082. Aroclor results were summed to derive total PCBs.


ATSDR/WDOH conducted a comparison of historical PCB data to the current (2005) dataset and
concluded that fish tissue levels decreased for some—but not—all fish species. However, the Agencies
highlighted the fact that this was due to remedial actions and not to natural attenuation (or weathering),
indicating further actions to either remove PCB-contaminated sediments, reduce further PCB river
loading, or both may likewise reduce the fish tissue concentrations:

        Historical and current data for PCBs (1994, 1996, 1999, 2001, 2003, 2004, and 2005)
        indicate a decline in the PCB levels of Spokane River fish. However, this trend was not
        consistent for each species of fish at every location and is not considered a strong trend
        when results of recent sampling are considered. It appears that PCB levels from the
        Idaho border to Upriver Dam drop significantly with the recent sampling data. The
        decline in PCBs may be a direct result of Ecology initiatives to reduce point sources. To
        confirm this apparent trend, Ecology will continue to monitor the Spokane River before
        the existing fish advisory is revised.


ATSDR/WDOH presented a comparison of the 2001 and 2005 data, which does show some attenuated
levels. (See Exhibit 16.) However, a side-by-side comparison could not be made for many fish species.




                                                                                                     Page 38
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 507
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16527 Page 503 of
                                                 705
                                                                   City of Spokane v Monsanto Co.
                                  Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


  Exhibit 16. Comparison of 2005 PCB Data vs. 2001 PCB Sampling Data




Source:   Washington State Department of Health under cooperative agreement with the U.S.
          Department of Health and Human Services Agency for Toxic Substances and Disease
          Registry. Health Consultation. Evaluation of PCBs, PBDEs and Selected Metals in the
          Spokane River, Including Long Lake Spokane, Washington. August 28, 2007.5




                                                                                               Page 39
                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 508
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16528 Page 504 of
                                                     705
                                                                      City of Spokane v Monsanto Co.
                                     Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


In addition to Aroclor laboratory analysis, some fish samples were analyzed for all 209 PCBs. Thirteen
separate PBDE congeners were also analyzed, as were cadmium (Cd), arsenic (As), Pb, and Hg:

        A subset of samples was analyzed for all 209 congeners. The sum of these congeners
        represents the total amount of PCBs… PBDE congeners (i.e., BDE-47, -49, -66, -71, -99,
        -100, -138, -153, -154, -183, -184, 191, and -209) were analyzed using gas
        chromatography mass spectrometry (GC/MS) by EPA method 8270…Lead, cadmium,
        arsenic and zinc were analyzed by Inductively Coupled Plasma Mass Spectrometry
        (ICP/MS) EPA method 200.8.


Analysis of the four heavy metals in fish tissue provided information on more current levels for six
reaches of the Spokane River:

        In 2005, Ecology conducted a study to obtain up-to-date information on concentrations
        of PCBs, PBDEs, and selected metals (zinc, lead, cadmium, and arsenic) in several
        species of sport fish and bottom fish in the Spokane River. In 2005, Ecology sampled one
        to four fish species each from six reaches along the Spokane River: 1) Upper Long Lake,
        2) Lower Long Lake, 3) Mission Park, 4) Ninemile Dam, 5) Plante Ferry, and 6) Idaho
        Stateline during August through November 2005.


Of the four metals, only Pb was deemed important, and concern regarding this element only pertained to
whole-fish samples and only involving pregnant women and children less than 6 years of age. With one
exception in which Pb was detected only 0.02 ppm higher than the detection limit of 0.1 ppm, Pb was not
detected in any fish fillet sample. Furthermore, even whole-fish samples contained Pb concentrations < 5
ppm. (See 0.)




                                                                                                    Page 40
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 509
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16529 Page 505 of
                                                 705
                                                                   City of Spokane v Monsanto Co.
                                  Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


    Exhibit 17. Summary of Lead Concentrations in Spokane River Fish




Source:   Washington State Department of Health under cooperative agreement with the U.S.
          Department of Health and Human Services Agency for Toxic Substances and Disease
          Registry. Health Consultation. Evaluation of PCBs, PBDEs and Selected Metals in the
          Spokane River, Including Long Lake Spokane, Washington. August 28, 2007.5




                                                                                               Page 41
                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 510
Case 2:15-cv-00201-SMJ              ECF No. 382-1       filed 01/28/20       PageID.16530 Page 506 of
                                                      705
                                                                        City of Spokane v Monsanto Co.
                                       Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


6.13.         Spokane’s Remediation Efforts Will Have a Great Impact on
              Protecting Human Health

6.13.1.       Background

Spokane’s activities to reduce the discharge of PCBs to the Spokane River will have a significant impact
on protecting human health. This is because fish contaminated with PCBs represents important source of
exposure to PCBs—particularly, the group of highly chlorinated PCBs that bioaccumulate in fish and that
are considered the most dangerous because they are associated with cancer. This sections analyzes two
facts: 1) The general public is exposed to PCBs primarily from contaminated food, and fish is the most
highly PCB-contaminated food group; and 2) Studies that have analyzed PCB blood levels in the general
public have consistently shown that the highest PCB blood levels are in people who have a diet rich in
fish.



6.13.2.       CDC Biomonitoring Data Show PCB Body Burdens in the General Public Are
              Associated with Eating PCB-Contaminated Fish

While the PCB levels have been continuously decreasing in the U.S. environment and food supply since
they were banned, there is evidence that all Americans are still being exposed to ubiquitous
environmental contamination. This evidence is based on the biomonitoring studies conducted by the by
the CDC in NHANES. The NHANES is a bi-yearly analysis of the health of U.S. general population that
scientists from many disciplines routinely rely on in public health investigations.

CDC summarizes the design of the NHANES as a monitoring program of the general population
(https://www.cdc.gov/nchs/nhanes/index.htm):20

          This study is designed to assess the health and nutritional well-being of children and
          adults in the U.S. The NHANES program began in the early 1960s and has been
          conducted as a series of surveys focusing on different population groups or health topics.
          In 1999, the survey became a continuous program that has a changing focus on a variety
          of health and nutrition measurements to meet emerging needs. The survey examines a
          nationally representative sample of about 5,000 persons each year. These persons are
          located in counties across the country, 15 of which are visited each year.




                                                                                                       Page 42
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 511
Case 2:15-cv-00201-SMJ             ECF No. 382-1         filed 01/28/20       PageID.16531 Page 507 of
                                                       705
                                                                       City of Spokane v Monsanto Co.
                                      Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


It addition to basic health information, NHANES also includes a biomonitoring investigation to measure
the amounts of toxic environmental compounds that are accumulating in Americans in order to investigate
exposure to toxic environmental compounds. The biomonitoring data provide crucial information on
contaminant body burden levels in the general public, which are used to determine whether they are
increasing or decreasing, which, in turn, informs regulators (like USEPA) on whether enforcement action
is necessary to control contaminant production and/or releases into the environment. Biomonitoring data
are also used as a metric to determine whether past efforts to control environmental exposure were
appropriate or successful in protecting against exposures. When biomonitoring information is coupled
with information on the prevalence and incidence rates of illnesses and diseases, it is also a powerful tool
for scientists to identify what contaminants may be associated with specific health outcomes. Finally, it is
used to identify the most important environmental sources and routes of exposure to environmental
pollutants in the general public, which are the major foci of the following sections.

Biomonitoring data provide the best and most direct information with which to assess what environmental
contaminants Americans are being exposed to because they constitute the canary-in-the-coal mine
warning for scientists that body burden levels may be reaching toxic levels. Because NHANES is a
continuous study, increases in contaminant body burdens can be tracked from a toxicological or medical
standpoint and may reveal that specific toxic effects may be due to increased body burden; without the
NHANES biomonitoring data, these may have gone unnoticed.

CDC generates biomonitoring data by taking blood samples from the general public and measuring the
blood levels in those they have identified as representative of the U.S. (noninstitutionalized, civilian)
population. Importantly, CDC selects participants who are not exposed to a hazardous waste site or
exposed to workplace contaminants. These biomarker data are published in the National Report on
Human Exposure to Environmental Chemicals (NER) and are stratified by age group, gender, and
race/ethnicity.21 The NHANES data as measured in blood samples represent total exposures from all
sources in the environment and, as such, represent the cumulative daily dose. However, statistical
analyses and comparisons of different groups can and are used to identify the predominant exposure
routes and sources of contaminant exposure. Furthermore, because exposures to bioaccumulating
compounds like PCBs are from the contaminated U.S. food supply, it is possible to focus on participants’
eating habits and foods they eat on a regular basis to identify specific contaminated food products.

CDC summarizes its biomonitoring program as follows:21

        About CDC's Biomonitoring Program


                                                                                                       Page 43
                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude R. DeGrandchamp Expert Testimony - 512
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20      PageID.16532 Page 508 of
                                                     705
                                                                      City of Spokane v Monsanto Co.
                                     Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


        Using advanced laboratory science and innovative techniques, the Division of
        Laboratory Sciences’ Biomonitoring Program in the National Center for Environmental
        Health (NCEH) at the Centers for Disease Control and Prevention (CDC) has been in the
        forefront of efforts to assess people’s exposure to environmental chemicals.

        CDC’s highly trained laboratory scientists have built on more than three decades of
        experience in measuring chemicals directly in people’s blood or urine, a process known
        as biomonitoring. Biomonitoring measurements are the most health-relevant assessments
        of exposure because they measure the amount of the chemical that actually gets into
        people from all environmental sources (e.g., air, soil, water, dust, or food) combined.
        With a few exceptions, it is the concentration of the chemical in people that provides the
        best exposure information to evaluate the potential for adverse health effects.


NHANES II (1976–1980) was the first report to present biomarkers of environmental chemical exposure
based on measured blood lead levels on a relatively small number of contaminants. Currently, a total of
265 compounds are measured in the general population.

In its 2012 publication, Exposure Science in the 21st Century: A Vision and a Strategy, the NAS National
Research Council highlights the importance of the NHANES biomonitoring studies for identifying key
sources of environmental exposures that lead to increased body burdens of toxic compounds:22

        The increasing collection and evaluation of biomarkers of exposure and effect also is
        providing growing opportunities for exposure science. The Centers for Disease Control
        and Prevention’s National Health and Nutrition Examination Survey (NHANES)
        published the first National Human Exposure Report in 2001, which used a subset of its
        subjects to assess the US population’s exposure to environmental chemicals on the basis
        of biomonitoring data. The reports have been updated with publications released in 2003,
        2005, and 2009, and annual reports are expected. The NHANES data provide a unique
        and growing potential for evaluating source-exposure and exposure-disease relationships
        in a national population-based representative sample”, and that biomarker data sets
        “will be essential for evaluating the efficacy of exposure reduction policies, and for
        prioritizing and assessing chemical risks.


One such study using the NHANES biomonitoring data to identify the major environmental source of
PCBs was conducted by Xue et al. (2014) in which the researchers identified fish ingestion as the most
important factor associated with elevated PCB body burdens.23 The approach they took was to evaluate
patterns of PCB exposure based on NHANES data and combined them with a “market basket” food
analysis based on an USEPA dietary model:




                                                                                                     Page 44
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 513
Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20       PageID.16533 Page 509 of
                                                      705
                                                                       City of Spokane v Monsanto Co.
                                      Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


        Studies have shown that the US population continues to be exposed to polychlorinated
        biphenyls (PCBs), despite their ban more than three decades ago, but the reasons are not
        fully understood. The objectives of this paper are to characterize patterns of PCBs in
        blood by age, gender, and ethnicity, and identify major exposure factors. EPA’s
        Stochastic Human Exposure and Dose Simulation (SHEDS)-dietary exposure model was
        applied, combining fish tissue PCB levels from a NYC Asian Market survey with National
        Health and Nutrition Examination Survey (NHANES) dietary consumption data, and then
        linked with blood biomarkers for the same NHANES study subjects.


What Xue et al. found was that ethnic groups having a very high fish consumption rate had the highest
PCB blood levels. Most importantly, in the group aged 12–30 years—the group born after the PCB ban
and when PCBs levels were decreasing—the blood PCB levels were strongly associated with dietary
exposure to fish; the association was the strongest in this subgroup:

        For the 12 to 30-year age group, the ‘‘Asian, Pacific Islander, Native American or
        multiracial’’ group had the highest values, with patterns fairly consistent with fish
        consumption and modeled PCB exposure patterns. We conclude that for younger people,
        patterns correspond to reduced environmental contamination over time, and are strongly
        associated with fish consumption and dietary exposures.


The major finding Xue et al. highlighted was that a high fish ingestion rate was a key factor in PCB
elevated exposures and PCB blood levels:

        Food and Fish Consumption Patterns and Dietary Exposures by Ethnicity and Age
        Group

        Our analyses confirm that fish consumption is a key factor in PCBs exposure, and reveal
        new findings on ethnicity- and age-related patterns. Ethnicity-related fish consumption
        patterns were fairly consistent with fish dietary exposure levels for both age groups. For
        the younger age group, both the fish consumption and modeled exposure patterns
        matched reasonably well with the pattern and rankings of blood PCBs among the studied
        ethnicities.


In conclusion, Xue et al. showed that banning PCB production in 1977 had produced the desired effect of
lowering blood levels in the general public, except among those Americans eating a diet high in fish
tissue (like those who are eating fish from the Spokane River):23

        CONCLUSIONS: The reduction in total blood PCB concentrations in each NHANES age
        group over two survey periods (2001–2002 and 2003–2004) is evidence of the


                                                                                                     Page 45
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 514
Case 2:15-cv-00201-SMJ             ECF No. 382-1          filed 01/28/20     PageID.16534 Page 510 of
                                                        705
                                                                        City of Spokane v Monsanto Co.
                                       Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


        effectiveness of the US control measures on PCB release and production. Currently, the
        major route of PCBs exposure is dietary via consumption of fish and other foods with
        that tend to bioaccumulate PCBs present in the environment. This is particularly evident
        in A/P/N/M populations. Analysis of food consumption explained the blood
        concentrations of PCBs for the younger (12 to r30 years) age group and the A/P/N/M
        ethnicity group within that younger subpopulation. Dietary ingestion, particularly via
        fish consumption, remains a major route of exposure to environmental PCBs for the
        general human population.


While Xue et al. focused on the general population, many studies have taken another approach and
targeted sport fishermen (the group for which the WDOH fish advisories have been developed). These
studied directly compared PCB body burdens in sport fishermen with those who do not eat fish or who
infrequently eat a fish meal.

For example, He et al. (2001) investigated the link between sport fishermen eating fish caught in the
Great Lakes (which is highly polluted with PCBs) and their serum blood levels to determine whether their
PCB levels were evaluated:24

        We linked data from three mixed cross-sectional/longitudinal surveys of Michigan
        anglers conducted by the Michigan Department of Public Health in 1973-1974, 1979-
        1982, and 1989-1993 to examine the association between sport-caught fish consumption
        and serum PCBs.


When He et al. evaluated the fishermen’s levels in the context of the overall PCB body burden levels that
had been decreasing in the general population over specific time periods, the sport fishermen had Aroclor
levels two to three times higher than those in the general public who did not eat fish. Furthermore, the
levels of PCBs actually increased in sport fishermen:

        Serum Aroclor 1260 levels were 2-3 times higher in fish-eaters than in nonfish-eaters in
        all three surveys in both men and women. In nonfish-eaters, serum PCB levels rose
        between 1973-1974 and 1979- 1982 [adjusted change ) 0.30 log(ppb), p ) 0.01] and then
        declined between 1979-1982 and 1989-1993 [adjusted change ) -0.16 log(ppb), p )
        0.002]. Among fish-eaters, serum PCB levels also rose between 1973-1974 and 1979-
        1982 [adjusted change ) 0.45 log(ppb), p < 0.001] but were unchanged between 1979-
        1982 and 1989- 1993 [adjusted change ) -0.09 log(ppb), p ) 0.14].


He et al. summarized their findings:




                                                                                                     Page 46
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 515
Case 2:15-cv-00201-SMJ              ECF No. 382-1         filed 01/28/20        PageID.16535 Page 511 of
                                                        705
                                                                        City of Spokane v Monsanto Co.
                                       Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


        Predictors of serum PCB levels included annual fish consumption, gender, and
        age.Weconclude that background human serum levels of Aroclor 1260 had declined by
        1989- 1993 from earlier peak levels. Among consumers of sportcaught Great Lake fish,
        serum PCB levels did not significantly decrease, probably due to continued exposure and
        the long half-life of PCB.


These results have implications for the Spokane sport or recreational fishermen because it is likely that
their blood levels were significantly increased due to eating unrestricted fish meals before the WDOH fish
advisories were issued. Those body burden PCB levels have likely been significantly reduced by not only
WHOD-who issued fish consumption advisories (which likely reduced consumption of PCB-
contaminated fish) but also to Spokane’s remediation efforts that have reduced PCB contaminant loading
in the river. It should be noted that the body burdens of those who ate Spokane PCB-contaminated fish
prior to those mitigating efforts are likely still elevated because, as noted by He et al., it can take a long
time (decades) to eliminate PCBs from the body. The additional PCB exposures after the fish advisories
were put into place and Spokane began its remediation efforts would now be acting in concert to reduce
the lower but continuous PCB exposures (assuming fishermen and their families do not exceed the
number of meals of PCB-contaminated fish recommended by the fish advisories).

Other studies have focused specifically on the group of Americans who have the highest PCB body
burden in the general public to identify why those individuals still have very high levels of PCBs in their
bodies even though the levels in the general population have been decreasing. These studies show that
other forces that are not often considered by scientists or governmental regulators may be the cause.
These factors appear to be income levels and/or race.

Weintraub and Birnbaum (2008) showed there is racial disparity in PCB levels that is associated with
those who eat certain types of fish.25 In their study, Weintraub and Birnbaum singled out non-Hispanic
Black fishermen who were eating whole catfish and found that this subgroup had some of the highest
PCB body burdens—far greater than the those of the average American. They state that, while the
NHANES studies have shown a continuous decline over the years, this lower-income group had the
highest levels in the general population because they fish to support their diets with inexpensive locally
caught fish and often eat whole fish, rather than preparing the fish consistent with the fish consumption
advisories:

        The human body burden of polychlorinated biphenyls (PCBs) sharply declined after
        production was banned in the US in 1979. For the 10% of the US population that
        remains most exposed to PCBs, fish consumption is the primary source. National Health



                                                                                                        Page 47
                                                                   Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude R. DeGrandchamp Expert Testimony - 516
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16536 Page 512 of
                                                     705
                                                                      City of Spokane v Monsanto Co.
                                     Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


        and Nutrition Examination Survey (NHANES) data indicates that the highest remaining
        PCB levels exist in a non-Hispanic black subpopulation. Our review suggests that catfish
        consumption may be a significant PCB source for the one million non-Hispanic black
        anglers who fish for catfish. In comparison to non-Hispanic white anglers, non-Hispanic
        black anglers consume more catfish, are more likely to eat the whole fish rather than just
        the fillets that contain less PCBs, and are more likely to fish in watersheds with high PCB
        contamination.


The researchers identify “racial disparities” as one of the most important contributors to the high PCB
body burden group found in 10% of the population:

        The primary source of PCBs for the 10% of the US population currently most exposed to
        PCBs are fish high on the food chain consumed from PCB-contaminated lakes, streams,
        and estuaries (Judd et al., 2004). This represents a significant shift from studies in the
        1960s through 1980s that often attributed the highest PCB body burdens in humans to
        occupational exposure. As summarized in Table 1 and Fig. 1, the higher PCB levels in
        US populations during that era were found in completely or predominantly non- Hispanic
        black populations (Finklea et al., 1972; James et al., 2002; Krieger et al., 1994; Lordo et
        al., 1996; Robinson et al., 1990; United States Environmental Protection Agency
        (USEPA), 1980; Gray et al., 2005; Kutz et al., 1991; National Research Council, 1991).
        National Health and Nutrition Examination Survey (NHANES) data suggest such racial
        disparities persist…Economic status also likely contributes to disparities in PCB
        exposure. The rate of poverty remains elevated in the non- Hispanic black population and
        supports the persistence of subsistence fishing (DeNavas-Walt et al., 2006; Brown and
        Toth, 2001).


Lack of education and the inability to process complex information about the toxicity of chemical
contaminants presented in fish advisories may make the recommendations useless because they are
ignored:

        To be effective, fish advisories must overcome these demographic, geographic, economic,
        and cultural forces to eliminate potentially high PCB exposure in the non-Hispanic black
        subsistence angler population. Fish advisories may not be meeting the challenge. It is
        unlikely subsistence anglers seek fish advisory information from a website upon which a
        state relies to disseminate advisories (Webber, 2006). Advisories may not respond to
        angler needs or, as a river flows through various jurisdictions, present different
        recommendations despite constant contamination (Campbell et al., 2002; Beehler et al.,
        2001; Burger, 2004; McDermott et al., 2003; Knuth et al., 2003; Chess et al., 2005).
        Such confusing and inaccessible guidance helps to explain why the non-Hispanic black



                                                                                                      Page 48
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 517
Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20       PageID.16537 Page 513 of
                                                      705
                                                                       City of Spokane v Monsanto Co.
                                      Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


        population in the Northeast US and urban areas are more likely to be restrained from
        fishing due to general water pollution concerns rather than specific fish advisories
        (Burger and Waishwell, 2001).


This finding is important to the current litigation. When evaluating or judging the appropriateness of
Spokane efforts to reduce PCB loading into the river, it must be taken into consideration that lower-
income groups who may be fishing the Spokane River might not follow the fish consumption advisories
due to their economic situations. The only way to protect that segment of the population is by physically
preventing PCBs from loading into the river and contaminating the fish (which is the goal of Spokane’s
remediation efforts).

While Weintraub and Birnbaum focused only on the factors that were most associated with lower-income
groups eating catfish, in my experience it extends to lower income groups eating other species of fish; the
Weintraub and Birman conclusions may be extended and applicable to this litigation. It should be noted
that carp was added to the fish advisory in 2017 for Long Lake (McBride 2018), and other bottom feeders
that bioaccumulate great amounts of PCBs—namely, largescale suckers—have been shown to have the
highest levels of PCBs.26

It should also be noted that certain ethnic communities around Spokane – including Russian and Laotian
communities – regularly use the Spokane River as a food source and are therefore especially at risk.
(Spokane Regional Health District; 1998 Fish Consumption Survey, Spokane River, Washington)27.

One last point that needs to be stressed is that the Spokane fish advisories apply to sport fishermen and do
not take into account the exposures to their family members, who could include pregnant wives, women
of child-bearing age, and children. These groups are particularly sensitive to PCB exposures. My
professional experiences have shown that those who fish to (inexpensively) supplement their diets
provide meals for their entire families.




                                                                                                     Page 49
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 518
Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20       PageID.16538 Page 514 of
                                                      705
                                                                       City of Spokane v Monsanto Co.
                                      Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


6.14.         Spokane’s Remediation Efforts Have and Will Continue to Reduce
              PCB-Fish Contamination and Associated Health Risk

6.14.1.       Modeled Future Fish Concentrations Show Spokane Is Reducing PCB-Fish Tissue
              and Health Risks

The PCB levels in fish have been declining due to the city of Spokane’s past remediation efforts to
prevent PCB loading of the Spokane River. That remediation continues today and will into the future.

Both the cancer risk and noncancer health quotient (HQ) are proportional to the fish tissue PCB
concentration. For example, a 10% reduction in the concentration will result in a 10% reduction in cancer
risk and HQ.

The following dose and risk equations were used to calculate cancer risk and HQ for recreational
fisherman eating PCB-contaminated fish are as follows:

          Noncarcinogenic HQ: HQ = Dose noncancer ÷ Reference Dose (RfD)

          Cancer Risk: Cancer Risk = Dose cancer x Cancer Slope Factor (CSF)

The equations for calculating the fish tissue daily dose are as follows:

          Noncarcinogenic Daily Dose:
          Dose noncancer (mg/kg-day) = (C x CF1 x IR x CF2 x EF x ED) ÷ (BW x AT noncancer)

          Carcinogenic Daily Dose:
          Dose cancer (mg/kg-day) = C x CF1 x IR x CF2 x EF x ED) ÷ (BW x AT cancer)

The exposure parameters and values used to calculate the daily fish tissue PCB dose are presented in
Exhibit 18.




                                                                                                     Page 50
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 519
Case 2:15-cv-00201-SMJ             ECF No. 382-1           filed 01/28/20         PageID.16539 Page 515 of
                                                         705
                                                                       City of Spokane v Monsanto Co.
                                      Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


                               Exhibit 18. Exposure Assumptions

             Parameter                Value              Unit                       Comments


  Concentration (C)                 Fish Tissue ug/kg               Mean Fish Tissue Concentration

  Conversion Factor (CF1)              0.001     mg/ug              Converts contaminant concentration from
                                                                    micrograms (µg) to milligrams (mg)
  Ingestion Rate (IR)                42 g/day    g/kg/day           Average recreational anglers (42 g/day)

  Conversion Factor2 (CF1)             0.001     mg/ug              Converts contaminant concentration from
                                                                    micrograms (µg) to milligrams (mg)
  Conversion Factor2 (CF2)             0.001     kg/g               Converts mass of fish from grams (g) to
                                                                    kilograms (kg)
                                                                    Assumes daily exposure consistent with
  Exposure Frequency (EF)               365      days/year
                                                                    units of IR given in g/day

  Exposure Duration (ED)                30       years              Number of years eating fish

  Averaging Time noncancer (AT)       10950      days               30 years

  Averaging Time cancer (AT)          25550      days               70 years

  Reference Dose (RfD)                 2E-5      mg/kg/day          USEPA

  Cancer Slope Factor (CSF)              2       mg/kg/day-1        USEPA




As discussed, reducing fish tissue PCB contaminant levels is the best and most cost-effective approach
for mitigating PCB exposure to lower health risks in the general public because it targets fish
contamination, which poses the greatest threat to human health. As noted above, the health risks are
proportional to the fish tissue PCB concentrations, which are declining in the Spokane River as intended
because of Spokane’s remediation efforts.



6.14.2.      Comparing PCB Loading from Spokane Remediation to No Remediation: Past,
             Current, and Future Scenarios

To evaluate the positive impacts the Spokane remediation efforts have produced in the past and will
continue produce in the future, Dr. Gobas has carried out mathematical environmental modeling to
specifically quantify the fish tissue PCB levels (as a percent reduction) that will result from Spokane’s
remediation. Dr. Gobas used the transport model to predict the differences in fish tissue PCB


                                                                                                          Page 51
                                                                      Decl. of A. Miller in Support of Daubert Motion
                                                                To Exclude R. DeGrandchamp Expert Testimony - 520
Case 2:15-cv-00201-SMJ             ECF No. 382-1         filed 01/28/20       PageID.16540 Page 516 of
                                                       705
                                                                       City of Spokane v Monsanto Co.
                                      Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


concentrations at specific points in the Spokane River. The predictions were conducted under different
scenarios assuming Spokane improvements are implemented versus no remediation has or will occur (i.e.,
remediation or no remediation). These comparisons illustrate the significant improvements that Spokane
has already made—and will continue to make in the future—in protecting public health. As I previously
discussed, fish consumption advisories are simple recommendations that communicate the risks from
eating too many PCB-contaminated fish; these advisories are often intentionally or unintentionally
ignored by some in the community, despite the good intentions of WDOH. In my experience, Spokane is
implementing the only reasonable, practical, and available option to ensure public health will be
protected. By preventing PCB loading into the Spokane River, the fish tissue levels of PCBs will be
reduced, which will in turn have a significant role in reducing cancer risk and noncancer hazards because
ingesting PCB-contaminated fish is the single-greatest source of exposure to humans today. While PCB
contamination has slowly been decreasing in other environmental media, consumption of PCB-
contaminated fish remains the most significant public health threat to the general population, and
ingestion of PCB-contaminated fish is responsible for the highest PCB levels in the general population,
according to NHANES.20

In the following sections, I present the results of a fate and transport model that was conducted by Dr.
Gobas to quantify reductions in PCB contamination of fish for specific sections of the Spokane River that
are similar to transects used to develop the fish consumption advisories. Dr. Gobas has used his model to
highlight the PCB reductions that are a direct result of Spokane’s remediation activities. His modeling
results show that significant improvements have already been made in protecting public health by
reducing risk, and they also—importantly—show that Spokane’s remediation efforts will continue to
result in significant decreases in cancer risk and illness if they continue on the same course. It should be
stressed that the length of time necessary for PCB levels in fish to drop to acceptable levels without
remediation would be much longer (many decades) than the levels resulting from the active preventative
removal efforts being undertaken by Spokane. The following sections summarize the percent reductions
in fish tissue PCB levels based on Spokane’s actively remediating PCBs versus the city doing nothing and
simply relying on the WDOW fish consumption recommendations to protect the public.

Exhibit 19 shows the percent reductions resulting from Spokane remediation activities to reduce PCB
loading from baseline (defined as the time period from 2001–2005) to current levels as of 2018. It shows
that Spokane’s remediation activities reduced concentrations of PCBs in fish by between approximately
7.1% and 12.1% at the following River stretches: Upriver Dam to Nine Mile Dam, Long Lake, and Little
Falls Dam to Long Lake. This means that Spokane’s remediation activities since the 2001-2005 time



                                                                                                      Page 52
                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude R. DeGrandchamp Expert Testimony - 521
Case 2:15-cv-00201-SMJ                    ECF No. 382-1          filed 01/28/20            PageID.16541 Page 517 of
                                                               705
                                                                             City of Spokane v Monsanto Co.
                                            Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


frame reduced PCB body burdens, cancer risk, and HQ associated with eating PCB-containing fish from
those stretches by approximately 7.1-12%.

Comparatively, had Spokane performed remediation activities between the baseline period to 2012, but
not between 2012 and 2018, Spokane would have only reduced risk by between 5.8% and 9.4% at the
same stretches. This shows that Spokane’s actions during the 2012-2018 period reduced PCB levels in
fish tissue by up to 3%, thus reducing PCB body burdens, cancer risk, and HQ by about 1–3%.


 Exhibit 19. Comparing Spokane Remediation to No Remediation: Percent
             Reductions from Baseline (2001–2005) to Current (2018)

                   Change in Loadings: Baseline to Current (2018)               Baseline to Current (2018)
                             Scenario: Observed with City of Spokane            Hypothetical if no City of Spokane
                                       Reductions to 2018                       Reductions after 2012

                         Time Period: 2018              2018                    2018                   2018
                                      Scenario 1        Scenario 2              Scenario 1             Scenario 2
                                      Lower bound loads Upper bound loads       Lower bound loads      Upper bound loads




                         River Stretch
                       Above Monroe                 -1.9%               -1.4%                  -2.1%                 -1.5%
                      Above Ninemile                12.1%                7.6%                   9.4%                  6.2%
                        Lake Spokane                12.1%                7.1%                   9.4%                  5.8%
                     Above Little Falls             12.1%                7.1%                   9.4%                  5.8%




Source: Frank Gobas Expert Report – Risk Assessment Worksheet


Exhibit 21 shows the modeled PCB tissue levels from baseline (2001–2005) to the projected levels in
2030, which show a marked reduction if Spokane continues its efforts for the next 12 years as proposed
by Michael Baker International’s expert report. Overall, if Spokane continues its efforts in line with
MBI’s recommendations, Spokane will have had decreased PCB concentrations in fish by between 11-
17% (not including the stretch above Monroe) by 2030 compared to the 2001-2005 period. This means,
by 2030, Spokane’s remedial activities will have had reduced PCB body burdens, cancer risk, and HQ by
about 11-17%.




                                                                                                                             Page 53
                                                                             Decl. of A. Miller in Support of Daubert Motion
                                                                       To Exclude R. DeGrandchamp Expert Testimony - 522
Case 2:15-cv-00201-SMJ            ECF No. 382-1           filed 01/28/20           PageID.16542 Page 518 of
                                                        705
                                                                      City of Spokane v Monsanto Co.
                                     Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


 Exhibit 20. Cumulative PCB Reductions Resulting from Planned Spokane
                          Improvements, 2012–2030

                              2012 to Future (2030) - Cumulative Reductions
                              Cumulative Loadings Reductions 2012 to Future
                              based on Planned City of Spokane Improvements

                              2030                  2030
                              Maximum               Minimum
                              2018 Sc 1 + 2030 Sc 1 2018 Sc 2 + 2030 Sc 6




                                               1.5%                         0.9%
                                               9.0%                         5.9%
                                               8.9%                         5.5%
                                               8.9%                         5.5%



Source: Frank Gobas Expert Report – Risk Assessment Worksheet


In another PCB modeling series (Error! Reference source not found. and Exhibit 22), Dr. Gobas e
xamines the combined reduction of PCBs in fish tissue that can be attributed to the City of Spokane’s
activities between 2012-2018 and MBI’s proposed future remedial activities. Dr. Gobas shows that such
activities would reduce PCB levels in fish tissue by between 5.5% and 9%. This means that, between
2012 and 2030, Spokane will have reduced PCB body burdens, cancer risk, and HQ by about 5.5-9%.
This will produce a significant reduction in PCB body burden in just an 18-year period and, accordingly,
protect public health.




                                                                                                       Page 54
                                                                   Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude R. DeGrandchamp Expert Testimony - 523
Case 2:15-cv-00201-SMJ                ECF No. 382-1               filed 01/28/20         PageID.16543 Page 519 of
                                                                705
                                                                           City of Spokane v Monsanto Co.
                                          Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


         Exhibit 21. Reductions from Planned Spokane Improvements




Source: Frank Gobas Expert Report – Risk Assessment Worksheet




From between 2012 and 2018, Spokane’s remedial activities will have reduced PCB loading in fish tissue
by about 1.4-3.1%. Accordingly, Spokane’s remedial activities reduced PCB body burdens, cancer risk,
and non-cancer hazard quotient by about 1.4-3.1%. (Exhibit 23).




                         Exhibit 22. Reductions from 2012 to 2018

            Change in Loadings: 2012 to Current (2018)                    2012 to Current (2018)
                      Scenario: Observed with City of Spokane             Hypothetical if no City of Spokane
                                Reductions to 2018                        Reductions after 2012

                  Time Period: 2018              2018                     2018                   2018
                               Scenario 1        Scenario 2               Scenario 1             Scenario 2
                               Lower bound loads Upper bound loads        Lower bound loads      Upper bound loads




                  River Stretch
                Above Monroe                 -2.0%                -1.5%                  -2.2%                 -1.6%
               Above Ninemile                 1.3%                 0.1%                  -1.8%                 -1.4%
                 Lake Spokane                 1.3%                 0.1%                  -1.8%                 -1.3%
              Above Little Falls              1.3%                 0.1%                  -1.8%                 -1.3%




                                                                                                                       Page 55
                                                                          Decl. of A. Miller in Support of Daubert Motion
                                                                    To Exclude R. DeGrandchamp Expert Testimony - 524
Case 2:15-cv-00201-SMJ             ECF No. 382-1         filed 01/28/20       PageID.16544 Page 520 of
                                                       705
                                                                        City of Spokane v Monsanto Co.
                                       Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


In summary, the current cancer risk levels calculated by ATSDR and WDOH from eating Spokane fish
contaminated with PCBs are 10–100 times the de minimis risk level. All of the Spokane remediation
efforts described above will not only improve the general health of the Spokane River but will reduce the
PCB body burdens of people who eat Spokane fish by lowering the fish tissue PCB levels. Lowering the
fish tissue PCB levels will result in a direct and proportional reduction in the cancer risk, which is
currently very high, and it will also serve to reduce illness and disease.

Since the fish tissue PCB levels are directly proportional to the cancer risk and noncancer health hazards,
Spokane’s efforts have already reduced the health threats from PCBs and will continue to do so in the
future. With continued remediation into the future, it is logical to assume that Spokane’s efforts will also
decrease the time necessary for the Spokane River to ultimately fully recover from PCB pollution that has
accumulated over many decades.




                                                                                                         Page 56
                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude R. DeGrandchamp Expert Testimony - 525
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20       PageID.16545 Page 521 of
                                                 705
                                                                   City of Spokane v Monsanto Co.
                                  Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


                                     REFERENCES

1.   NHANES. Fourth National Report on Human Exposure to Environmental Chemicals.
     http://www.cdc.gov/exposurereport/. 2019;(January):1-520. http://www.cdc.gov/exposurereport/.

2.   Maret TR, Dutton DM. Summary of Information on Synthetic Organic Compounds and Trace
     Elements in Tissue of Aquatic Biota, Clark Fork-Pend Oreille and Spokane River Basins,
     Montana, Idaho, and Washington, 1974-96.; 1999. doi:10.3133/wri984254

3.   U.S. Environmental Protection Agency. EPA Bans PCB Manufacture; Phases Out Uses.
     https://archive.epa.gov/epa/aboutepa/epa-bans-pcb-manufacture-phases-out-uses.html. Accessed
     April 2, 2019.

4.   Washington State Department of Health under cooperative agreement with the U.S. Department of
     Health and Human Services Agency for Toxic Substances and Disease Registry. Health
     Consultation: Evaluation of Polychlorinated Biphenyls (PCBs) in Fish from Long Lake (Also
     Known as Lake Spokane) Spokane County, Washington. April 25, 2005.; 2005.

5.   Washington State Department of Health under cooperative agreement with the U.S. Department of
     Health and Human Services Agency for Toxic Substances and Disease Registry. Health
     Consultation: Evaluation of PCBs, PBDEs and Selected Metals in the Spokane River, Including
     Long Lake - Spokane, Washington. 8-28- 2007.; 2007.

6.   Serdar D, Lubliner B, Johnson A, Norton D. Spokane River PCB Source Assessment 2003–2007.
     April 2011. Publication No. 11-03-013D.; 2011.

7.   Washington State Department of Health under cooperative agreement with the U.S. Department of
     Health and Human Services Agency for Toxic Substances and Disease Registry. Health
     Consultation: Potential Cumulative Health Effects Associated with Eating Spokane River Fish
     Spokane, Spokane County, Washington. DOH 334-275. August 2011.; 2011.

8.   U.S. Environmental Protection Agency. Guidance for Assessing Chemical Contaminant Data for
     Use in Fish Advisories - Volume 1, Fish Sampling and Analysis, Third Edition. EPA 823-B-00-
     007.; 2000.

9.   Seiders K, Deigeannis C. Washington State Toxics Monitoring Program: Freshwater Fish Tissue


                                                                                                Page 57
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 526
Case 2:15-cv-00201-SMJ           ECF No. 382-1      filed 01/28/20      PageID.16546 Page 522 of
                                                  705
                                                                    City of Spokane v Monsanto Co.
                                   Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


      Component, 2007. Publication No. 09-03-003. January 2009.; 2009.

10.   Phillips D, Smith A, Burse V, Steele G, Needham L, Hannon W. No Title. Arch Environ Health.
      1989;44(6):351-354.

11.   Hopkins B, Clark D, Schlender M, Stinson M. Basic Water Monitoring Program Fish Tissue and
      Sediment Sampling for 1984. Washington State Department of Ecology, Olympia, WA. Publication
      No. 85-7.; 1985.

12.   Smith J, Wtkowski P, Fusillo T. Manmade organic compounds in surface waters of the United
      States—a review of current understanding. US Geol Surv Circ. 1988;1007.

13.   Maret T, Skinner K. Water-Resources Investigations Report 00-4159. Concentrations of Selected
      Trace Elements in Fish Tissue and Streambed Sediment in the Clark Fork-Pend Oreille and
      Spokane River Basins , Washington , Idaho , and Montana , 1998.; 2000.

14.   Golding S. Spokane River PCB Source Monitoring Follow-up Study, November and December
      1995: Olympia, Washington State Department of Ecology, Environmental Investigations and
      Laboratory Services Program, Publication No. 96–331.; 1996.

15.   Johnson A. Metals and PCB Analysis of Spokane River Fish and Crayfish Samples Collected in
      1999, Quality Assurance Project Plan: Olympia, Washington, Washington State Department of
      Ecology, Environmental Assessment Program.; 1999.

16.   Kadlec M. Ecological Risk Analysis of Elevated Metal Concentrations in the Spokane River,
      Washington: Olympia, Washington. Prepared for the State of Washington Department of Ecology,
      Toxics Cleanup Program. Contract No. C0000233.; 2000.

17.   Serdar D. PCB Concentrations in Fish from Ward Lake (Thurston County) and the Lower Elwha
      River: Olympia, Washington, Washington State Department of Ecology, Environmental
      Assessment Program, Publication No. 98-338.; 1999.

18.   U.S. Geological Survey National Water-Quality Assessment Program in cooperation with
      Washington State Department of Ecology. PCBs in Tissue of Fish From the Spokane River,
      Washington, 1999.; 2001.

19.   Johnson A, Serdar D, Davis D. Results from 1993 Screening Survey on PCBs and Metals in the


                                                                                                Page 58
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 527
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16547 Page 523 of
                                                  705
                                                                     City of Spokane v Monsanto Co.
                                    Expert Report of Richard L. DeGrandchamp, PhD, October 11, 2019


      Spokane River. Washington State Department of Ecology, Olympia, WA. Publication No. 94-E24.;
      1994.

20.   Centers for Disease Control and Prevention. NHANES - National Health and Nutrition
      Examination Survey Homepage. https://www.cdc.gov/nchs/nhanes/index.htm. Accessed October
      10, 2019.

21.   Centers for Disease Control and Prevention. National Report on Human Exposure to
      Environmental Chemicals | CDC. https://www.cdc.gov/exposurereport/index.html. Accessed
      October 10, 2019.

22.   National Research Council. Exposure Science in the 21st Century. Washington, D.C.: National
      Academies Press; 2012. doi:10.17226/13507

23.   Xue J, Liu S V., Zartarian VG, Geller AM, Schultz BD. Analysis of NHANES measured blood
      PCBs in the general US population and application of SHEDS model to identify key exposure
      factors. J Expo Sci Environ Epidemiol. 2014;24(6):615-621. doi:10.1038/jes.2013.91

24.   He JP, Stein AD, Humphrey HEB, Paneth N, Courval JM. Time trends in sport-caught great lakes
      fish consumption and serum polychlorinated biphenyl levels among Michigan Anglers, 1973-
      1993. Environ Sci Technol. 2001;35(3):435-440. doi:10.1021/es001067p

25.   Weintraub M, Birnbaum LS. Catfish consumption as a contributor to elevated PCB levels in a
      non-Hispanic black subpopulation. Environ Res. 2008;107(3):412-417.
      doi:10.1016/j.envres.2008.03.001

26.   McBride D. How DOH Develops Fish Advisories. Slide Presentation, November 6, 2018.; 2018.

27.   1998 Fish Consumption Survey, Spokane River, Washington, Survey Report, November 1998.;
      1998. https://www.deq.idaho.gov/media/895893-srhd-1998.pdf.

28. Baron and Budd Database v. 27




                                                                                                Page 59
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 528
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20     PageID.16548 Page 524 of
                                         705




                                                  Decl. of A. Miller in Support of Daubert Motion
                                            To Exclude R. DeGrandchamp Expert Testimony - 529
Case 2:15-cv-00201-SMJ                             ECF No. 382-1                   filed 01/28/20                   PageID.16549 Page 525 of
                                                                                 705
                                                                                  City of Spokane v Monsanto Co.
                                      Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019



                                                  TABLE OF CONTENTS

TABLE OF CONTENTS .............................................................................................................................. 1

LIST OF EXHIBITS ..................................................................................................................................... 3

1.                     Rebuttal Comments: Drs. Keenan And Eaton .................................................................... 1

     1.1.              Rebuttal Responses to Dr. Keenan’s Opinion..................................................................... 1

     1.2.              Dr. Keenan Does Not Use the U.S. EPA or DOH Standard Protocol for Evaluating Fish
                       Risk ..................................................................................................................................... 1

     1.3.              DOH Fish Consumption Advisories ................................................................................... 8

     1.4.              Dr. Keenan Critique: I Did Not Conduct an Independent Analysis of Current Health
                       Risks ................................................................................................................................. 14

     1.5.              DOH-Calculated Fish Consumption Recommendations .................................................. 19

     1.6.              DOH De Minimis Fish Tissue PCB Concentrations ......................................................... 23

     1.7.              Calculated Fish Consumption Rates for PCB-Contaminated Fish: Full PCB
                       Concentration and 50% Concentration Reduction ............................................................ 27

     1.8.              Calculated Fish Consumption Rates for PBDE-Contaminated Fish ................................. 31

     1.9.              Calculated Fish Consumption Rates for Mercury-Contaminated Fish ............................. 33

     1.10.             Dr. Keenan Stated I Ignored Lead as a Contaminant ........................................................ 34

     1.11.             Comparing the Maximum Allowable Fish Meal PCB Levels with Multiple Contaminants
                        .......................................................................................................................................... 40

     1.12.             Rebuttal Response to Dr. Keenan’s Critique of the Fish Consumption Rate ................... 42

     1.13.             Calculated Noncancer Hazard Quotient and Cancer Risk ................................................ 45

            1.13.1. Equations for Calculating Daily PCB Dose from Eating PCB-Contaminated Fish.......... 46

2.                     Fish Consumption Risks as Defined by Law Are Based on the De Minimis Cancer Risk
                       Level 1e-6 ......................................................................................................................... 52

3.                     Bacteria and other contaminants do not interfere with fish consumption......................... 58

4.                     Dr. Keenan States that I Misrepresented Exposures to Minority Populations .................. 60



                                                                                                                                                           Page i
                                                                                              Decl. of A. Miller in Support of Daubert Motion
                                                                                        To Exclude R. DeGrandchamp Expert Testimony - 530
Case 2:15-cv-00201-SMJ                ECF No. 382-1                 filed 01/28/20                 PageID.16550 Page 526 of
                                                                  705
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


5.          Rebuttal to Dr. Eaton’s Opinion ....................................................................................... 66

     5.1.   Rebuttal to Dr. Eaton’s opinion on TCE Cancer Testing ................................................. 66

6.          References......................................................................................................................... 71




                                                                                                                                       Page ii
                                                                               Decl. of A. Miller in Support of Daubert Motion
                                                                         To Exclude R. DeGrandchamp Expert Testimony - 531
Case 2:15-cv-00201-SMJ                   ECF No. 382-1                   filed 01/28/20                   PageID.16551 Page 527 of
                                                                       705
                                                                        City of Spokane v Monsanto Co.
                            Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


                                             LIST OF EXHIBITS

Exhibit 1.    U.S. EPA Risk Assessment for Fish Contaminated with Mercury [3] ............................... 6

Exhibit 2.    U.S. EPA–FDA Relies Solely on the RfD for Fish Risk Assessments [3] ......................... 7

Exhibit 3.    U.S. EPA–FDA Equations For Fish Risk Assessments [3] ................................................ 8

Exhibit 4.    Current, 2019 DOH Fish Consumption Advisories [4] ...................................................... 9

Exhibit 5.    Noncancer Fish Meal Equation Used to Develop DOH Fish Consumption Advisories [12]
              .......................................................................................................................................... 15

Exhibit 6.    DOH Parameters Used to Calculate Fish Consumption Rates [12] .................................. 16

Exhibit 7.    DOH RfDs and MRLs Used to Calculate Current Fish Advisories Based on the 2012 Fish
              Tissue Data [10] ................................................................................................................ 16

Exhibit 8.    Current Toxicity Values and Critical Effects for Chemicals of Concern in Fish Tissue
              [15] [16] ............................................................................................................................ 18

Exhibit 9.    2012 DOH Mean Fish Tissue Concentrations and Corresponding Maximum Fish Meal
              Monthly Rates [10] ........................................................................................................... 19

Exhibit 10.   U.S. EPA PCB Fish Consumption Calculations: Presented Fish Risk Assessment 2000
              Guidance [2] ..................................................................................................................... 22

Exhibit 11.   DOH Fish Tissue PCB Concentrations: Corresponding to De Minimis Cancer Levels for
              Average and Upper-Bound Fish Consumers [10] ............................................................. 23

Exhibit 12.   DOH Fish Consumption Advice [10] ............................................................................... 26

Exhibit 13.   DOH Weight Adjusted Meal Size [22] ............................................................................. 27

Exhibit 14.   Noncancer Health Effects, 2012 Data: Maximum Allowable Fish Meals PCB-
              Contaminated Fish With and Without Recommended Fish Meal Preparation .................. 30

Exhibit 15.   Noncancer Health Effects, 2012 Data: Maximum Allowable Fish Meals—PBDE-
              Contaminated Fish ............................................................................................................ 32

Exhibit 16.   Noncancer Health Effects, 2012 Data: Maximum Allowable Fish Meals—Hg-
              Contaminated Fish ............................................................................................................ 34

Exhibit 17.   DOH Equation for Calculating the Risks and Fish Consumption Rates for Multiple
              Contaminants [12]............................................................................................................. 35


                                                                                                                                               Page iii
                                                                                    Decl. of A. Miller in Support of Daubert Motion
                                                                              To Exclude R. DeGrandchamp Expert Testimony - 532
Case 2:15-cv-00201-SMJ                   ECF No. 382-1                  filed 01/28/20                  PageID.16552 Page 528 of
                                                                      705
                                                                        City of Spokane v Monsanto Co.
                            Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


Exhibit 18.   Noncancer Health Effects, 2012 Data: Comparing the Maximum Allowable Fish Meals,
              With and Without PCB Contamination ............................................................................ 41

Exhibit 19.   DOH Uses 59.7 and 175 g/day to Calculate Screening Levels ......................................... 43

Exhibit 20.   U.S. EPA–FDA Recommends 8–12 Ounces of Seafood per Week [3] ............................ 43

Exhibit 21.   U.S. EPA–FDA Hg Fish Contamination Screening Levels Based on a Fish Ingestion Rate
              of 48 g/day Is among “Best Choices” [3] ......................................................................... 44

Exhibit 22.   Exposure Assumptions for Calculating the HQ and Cancer Risk .................................... 46

Exhibit 23.   Calculated Hazard Quotient (HQ) for 2012 Fish Tissue Data Assuming a Fish Ingestion
              Rate of 42 g/day ................................................................................................................ 47

Exhibit 24.   Calculated Hazard Quotient (HQ) for 2012 Fish Tissue Data Assuming a Fish Ingestion
              Rate of 64 g/day ................................................................................................................ 48

Exhibit 25.   Calculated Cancer Risk for 2012 Fish Tissue Data Assuming a Fish Ingestion Rate of 42
              g/day ................................................................................................................................. 50

Exhibit 26.   Calculated Cancer Risk for 2012 Fish Tissue Data Assuming a Fish Ingestion Rate of 64
              g/day ................................................................................................................................. 51

Exhibit 27.   National Toxics Rule Criteria, National Recommended Water Quality Criteria, and EPA
              Screening Values for the Protection of Human Health for Contaminants Detected in Fish
              Tissue, WSTMP 2004–2005 [21] ..................................................................................... 54

Exhibit 28.   DOH De Minimis Fish Tissue PCB Concentrations [10] ................................................. 55

Exhibit 29.   NAS Seafood Choices: Balancing Benefits and Risks (2007) .......................................... 56

Exhibit 30.   DOH Graph Illustrating the Health–Benefit Analysis that Underlies Its Fish Consumption
              Advisories ......................................................................................................................... 57

Exhibit 31.   Many Fish Consumers Do Not Pan Fry Their Fish to Remove the PCB-Containing Fish
              Oil [18].............................................................................................................................. 62

Exhibit 32.   About 5% of Fish Consumers Reported Eating about eight Meals per Month [18] ......... 63

Exhibit 33.   Strengths and Weaknesses of Creel Surveys [23] ............................................................. 64

Exhibit 34.   Strengths and Weaknesses of Recall Mail Surveys [23]................................................... 66

Exhibit 35.   TCE Does not share the same chemical structures with PCBs and DDT Add an Exhibit
              heading and reference ....................................................................................................... 69


                                                                                                                                            Page iv
                                                                                   Decl. of A. Miller in Support of Daubert Motion
                                                                             To Exclude R. DeGrandchamp Expert Testimony - 533
Case 2:15-cv-00201-SMJ   ECF No. 382-1      filed 01/28/20       PageID.16553 Page 529 of
                                          705
                                                              City of Spokane v Monsanto Co.
                  Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019




                                                                                          Page v
                                                     Decl. of A. Miller in Support of Daubert Motion
                                               To Exclude R. DeGrandchamp Expert Testimony - 534
Case 2:15-cv-00201-SMJ                ECF No. 382-1         filed 01/28/20        PageID.16554 Page 530 of
                                                          705
                                                                          City of Spokane v Monsanto Co.
                              Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019




1.             REBUTTAL COMMENTS: DRS. KEENAN AND EATON

This rebuttal report focuses primarily on the opinions expressed in the expert reports of Drs. Keenan and
Eaton.1 Both have expressed opinions on whether the Spokane polychlorinated biphenyl (PCB)-
contaminated fish pose a threat to the public based on human health risk assessments. My rebuttal
responses address both the risk assessment methodology they used to support their conclusions that PCBs
do not pose either a noncancer health hazard or cancer risk, as well as their conclusions.



1.1.           Rebuttal Responses to Dr. Keenan’s Opinion


1.2.           Dr. Keenan Does Not Use the U.S. EPA or DOH Standard Protocol
               for Evaluating Fish Risk

My general rebuttal opinion for Dr. Keenan’s analysis of PCB-related health is that he relies on a risk
assessment approach that is neither appropriate nor necessary to specifically address the public health
threat posed by PCBs.

I have conducted approximately 100 Human Risk Assessments for PCB-contaminated sites and have also
assisted or been technically involved with seven state departments of health (and the Agency for Toxic
Substances and Disease Registry [ATSDR]) to assist them in choosing the best toxicological approach
and methods that would yield the best and most-detailed results. In these efforts, I have always
recommended following the most scientifically tenable approach that introduces the least amount of
uncertainty and would provide credible results.

As I discussed in Volume 3 of my expert report, while the U.S. Environmental Protection Agency (EPA)
is the environmental regulatory agency charged with enforcing remediation according to the
Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA); and other




1
    I also addresses certain points made by Dr. Desvousges and Mr. Herman, as noted throughout.


                                                                                                          Page 1
                                                                     Decl. of A. Miller in Support of Daubert Motion
                                                               To Exclude R. DeGrandchamp Expert Testimony - 535
Case 2:15-cv-00201-SMJ             ECF No. 382-1         filed 01/28/20       PageID.16555 Page 531 of
                                                       705
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


statutes, it does not typically oversee or engage directly in matters relating to developing fish advisories
specifically for protecting the public with detailed recommendations for fish consumption. Those types of
analyses are typically performed by ATSDR (which is the only Agency that is specifically charged by
Congress to protect public health). If requested by states, ATSDR collaborates with the state health
department to conduct a Health Consultation in which the health threats posed by eating contaminated
fish are evaluated and a fish consumption advisory is formulated.

The distinctions between the types of health studies performed by U.S. EPA as opposed to those
conducted by ATSDR and state health departments are very important. The scientific methodologies used
by the two groups are very different because the goals are different, and the results and conclusions are
used for different purposes. Dr. Keenan’s opinion relies on the probabilistic U.S. EPA Human Health
Risk Assessment (HHRA) methodology he used to conclude that PCB-contaminated fish do not pose a
significant health threat to Spokane fish consumers. While I will provide some critiques of the specific
assumption his HHRA is based on, my rebuttal opinion is that he simply used the wrong scientific
approach. While the issues in this case focus on the health threats from eating contaminated fish, his
approach is best suited to a U.S. EPA-type investigation in which there is only one issue that needs to be
addressed: does the contaminated site pose unacceptable risk or not? Answering this single question is the
sole goal of an HHRA for a U.S. EPA site where the goal is to decide whether remediation needs to be
enforced or not. The Spokane River is not a U.S. Superfund site; therefore, an HHRA is an inappropriate
methodology to apply in this case. Essentially Dr. Keenan has come to one conclusion: the fish tissue
levels of PCBs do not pose a significant human health risk (i.e., the risks are acceptable). I have already
discussed the issue of what is an acceptable risk level in Volume 3 of my report. The standard Dr. Keenan
relies on is, once again, a U.S. EPA standard that was developed specifically to determine whether or not
U.S. EPA has reasonable scientific justification for enforcing remediation. What he fails to acknowledge
is that an HHRA is used to support a U.S. EPA decision, and the acceptable risk level framework he is
basing his conclusions on is not appropriate for this case. U.S. EPA’s acceptable risk framework is based
on many factors, including cost and the practicality of remediation.. The acceptable risk framework is not
relevant to this case. Dr. Keenan’s HHRA conclusions stand in stark contrast to those of Washington
State Department of Health (DOH) experts, triggering the hypothetical question: “If Dr. Keenan is
correct and PCB-contaminated fish tissue really do not pose an unacceptable risk, then the DOH Fish
Consumption Advisories are not justified and should be considered unnecessary and stopped.” In other
words, both DOH and Dr. Keenan cannot be correct regarding the threat posed by eating PCB-
contaminated fish; one must be incorrect.




                                                                                                       Page 2
                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude R. DeGrandchamp Expert Testimony - 536
Case 2:15-cv-00201-SMJ              ECF No. 382-1       filed 01/28/20       PageID.16556 Page 532 of
                                                      705
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


My opinion is that Dr. Keenan has used an inappropriate methodology to evaluate the health threat posed
by eating PCB-contaminated fish and that the protocols developed over the last decade and implemented
by DOH constitute the appropriate method for evaluating health threats and making public health
recommendations to protect the public, as DOH is charged to do. While the U.S. EPA HHRA
methodology Dr. Keenan has used to support his opinion is a generally accepted approach for U.S. EPA
sites, where only one single calculated risk estimate is needed to justify determination of whether or not to
remediate, river cleanup to remove PCBs from the sediments is not an issue here.

Dr. Keenan’s conclusions appear to primarily pertain to the average sport fisherman. He ignores the
possibility that the fish consumption surveys could be biased because he does not take into account fish
consumers who may be ignored. This would include those who live in poverty or may not want to “get
involved” with regulatory authorities. Nevertheless, Dr. Keenan accepts the survey information as fact.

DOH is the lead state agency charged with protecting the entire Spokane fish consumer population. DOH
is following and providing detailed information to the public about what types of fish are safe to eat and
in what quantities (i.e., per month).

In applying his HHRA methodology to determine whether PCB-contaminated fish pose an unacceptable
risk, Dr. Keenan relied on a mathematical “simulation” with numerous hypothetical populations and
assumptions about PCB exposures. While he supports these hypothetical assumptions with studies, it is
important to know the strengths and weaknesses of the studies themselves because of how he defines the
hypothetical assumptions and what population he is representing in his HHRA. For example, while Dr.
Keenan makes assumptions about the fish ingestion rate, it is important to define the population that his
ingestion rate represents. Indeed, defining the ingestion rate is perhaps the single-most important
assumption in any HHRA. In my experience as an U.S. EPA consultant and expert witness, the fish
consumption ingestion rate is the most important assumption in an HHRA because it is the focus of
heated disagreement and arguments both in court and in negotiating a remedy for U.S. EPA lead remedial
investigations. What is lost in many of these disagreements is that the “true” fish consumption rate can
never be verified because there is a great deal of uncertainty in data gathered in fish consumption surveys,
which is widely recognized in the field of toxicology. DOH has conducted numerous fish consumption
surveys and has candidly admitted to and pointed out areas of uncertainty (which I discuss below). The
importance of this single fish consumption assumption cannot be overstated as it is literally the key
assumption that—for many contaminated rivers—governs whether the risks calculated in an HHRA are
acceptable or unacceptable. I have never encountered a state health department that has used the type of



                                                                                                        Page 3
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 537
Case 2:15-cv-00201-SMJ             ECF No. 382-1         filed 01/28/20       PageID.16557 Page 533 of
                                                       705
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


probabilistic HHRA Dr. Keenan used to evaluate the health risks from fish ingestion for the purpose of
protecting the public. Nor to my knowledge has it been used to develop fish consumption advisories.

To avoid the numerous hypothetical assumptions necessary when conducting a complex HHRA, most
state health departments follow a much more simplified and scientifically tenable risk assessment
approach. This is the approach that all states, including Washington State DOH, follow because it is far
superior and more direct in evaluating whether specific species from different rivers are safe to eat and, if
not, how many fish can be eaten without toxic effects being manifest. The reason the DOH risk evaluation
is so superior is that it does not rely on hypothetical simulations, fish consumption rates, or other
assumptions that cannot be verified.

The scientific methodology used by DOH to develop fish advisories for PCB-contaminated fish is simply
based the “safe” daily intake of PCBs; it is unnecessary to calculate the site-specific fish consumption
rates because they do not need to be considered. In fact, the DOH scientific approach is elegant in its
simplicity, and the only data needed to evaluate the health threat posed by PCBs is the safe dose, or
reference dose (RfD), and the fish tissue PCB concentrations. With this approach, there is no need to
dispute the assumed site-specific fish consumption rates nor any other hypothetical scenario. I explain this
scientific method in detail in Section 1.3 and provide a simple analogy.

Finally, it should be noted that even U.S. EPA uses the same equations and methodology as DOH when it
evaluates the risk from eating contaminated fish (this is general guidance). In fact, U.S. EPA developed
the fish risk assessment methodology DOH uses, as stated by the Washington Department of Ecology
(DOE): [1]

        DOH uses an approach similar to that in EPA’s Guidance for Assessing Chemical Contaminant
        Data for use in Fish Advisories Vol. 1-4 for assessing mercury, PCBs, and other contaminants
        (EPA, 2000). These guidance documents provide a framework from which states can evaluate fish
        tissue data to develop fish consumption advisories, based on sound science and established
        procedures in risk assessment, risk management, and risk communication. [1]

The referenced document is one I have relied on for many years for fish risk assessments because it was
specifically developed for state health departments whose mandate is to protect the general public of their
states. U.S. EPA’s Executive Summary states the overarching goal of its fish risk assessment guidance,
which is to provide “state, local, tribal, and federal agencies” with a “standardized” risk assessment
methodology for fish ingestion: [2]

        State, local, tribal, and federal agencies currently use various methods to estimate



                                                                                                         Page 4
                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude R. DeGrandchamp Expert Testimony - 538
Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20       PageID.16558 Page 534 of
                                                      705
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


        risks to human health from the consumption of chemically contaminated,
        noncommercially caught fish and shellfish. A 1988 survey, funded by the U.S.
        Environmental Protection Agency (EPA) and conducted by the American Fisheries
        Society, identified the need for standardizing the approaches to evaluating risks
        and developing fish consumption advisories that are comparable across different
        jurisdictions. Four key components were identified as critical to the development
        of a consistent risk-based approach: standardized practices for sampling and
        analyzing fish, standardized risk assessment methods, standardized procedures
        for making risk management decisions, and standardized approaches to risk
        communication.

        To address concerns raised by the survey respondents, EPA has developed a
        series of four documents designed to provide guidance to state, local, tribal, and
        regional environmental health officials responsible for issuing fish consumption
        advisories. [2]


Dr. Keenan’s HHRA is not a standard approach, nor am I aware of any state health department that uses a
probabilistic HHRA to protect the public for any type of health evaluation including fish consumption
advisories.

That is, the underlying basis for fish consumption advisories is to issue alerts and warnings about
contaminated fish and that is solely based on the RfD, which requires no information about fish
consumption rates. For example, to alert the public about eating contaminated fish U.S. EPA often issues
alerts about the health risks as a public service and not to support remediation. For example, it has
prepared a detailed risk analysis for fish contaminated with mercury (Hg), which is a nationwide
contamination problem because Hg is an airborne contaminant that does not recognize state boundaries.
Thus, it is important for every state health department to know how to conduct risk assessments and fish
consumption advisories to protect the general public from the toxic effects from this ubiquitous
contaminant.

To address the risks posed by eating fish contaminated with Hg, the U.S. EPA and the U.S. Food and
Drug Administration (FDA) developed a detailed website, complete with numerous risk assessment
guidance documents. [3] (See Exhibit 1.)




                                                                                                        Page 5
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 539
Case 2:15-cv-00201-SMJ              ECF No. 382-1        filed 01/28/20         PageID.16559 Page 535 of
                                                       705
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


Exhibit 1.        U.S. EPA Risk Assessment for Fish Contaminated with Mercury
                                             [3]




The approach U.S. EPA and the FDA used to evaluate risks from eating Hg-contaminated fish was solely
based on the RfD. As I stated above, it is not necessary to develop a fish ingestion rate with this approach,
as the risk is based only on the safe daily intake as described in Exhibit 2.




                                                                                                       Page 6
                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude R. DeGrandchamp Expert Testimony - 540
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16560 Page 536 of
                                                     705
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


        Exhibit 2.       U.S. EPA–FDA Relies Solely on the RfD for Fish Risk
                                      Assessments [3]




Exhibit 3 shows that the U.S. EPA–FDA scientific approach uses an equation similar to that used by
DOH and that is solely based on the RfD. More importantly, it does not address the issue of a site-specific
fish ingestion rate.




                                                                                                     Page 7
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 541
Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20       PageID.16561 Page 537 of
                                                      705
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


       Exhibit 3.      U.S. EPA–FDA Equations For Fish Risk Assessments [3]




It should be stressed that while a “fish ingestion rate” is one of the parameters listed in the EPA–FDA
equation, this term is not the same as the site-specific fish ingestion rate Dr. Keenan used in his
probabilistic risk assessment. Rather, the above refers to the minimum recommended fish consumption
rate to promote a healthy diet that is recommended by U.S. EPA–FDA—8 to 12 ounces per week. That is,
the fish ingestion rate is a dietary recommendation used to determine the number of fish meals that will
protect pregnant women or women of childbearing age. [3]



1.3.        DOH Fish Consumption Advisories

The current (2019) DOH Fish Consumption advisory is presented in Exhibit 4. This table shows that the
number of recommended fish meals per month is species and location specific. DOH considers these meal
rates to be protective; exceeding them could produce toxicity.




                                                                                                      Page 8
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 542
Case 2:15-cv-00201-SMJ                            ECF No. 382-1                 filed 01/28/20                 PageID.16562 Page 538 of
                                                                              705
                                                                                  City of Spokane v Monsanto Co.
                                      Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


           Exhibit 4.               Current, 2019 DOH Fish Consumption Advisories [4]

      Fish Species                  Advisory                        Contaminant                                      Location Description
                                                   Spokane Arm - Mouth upriver to Little Falls Dam
Largescale Sucker          Up to 1 meal per month        PCBs, PBDEs, Mercury                Spokane Arm - Mouth upriver to Little Falls Dam
Brown Trout                Up to 4 meals per month       PCBs, PBDEs, Mercury                Spokane Arm - Mouth upriver to Little Falls Dam
Rainbow Trout              Up to 4 meals per month       PCBs, PBDEs, Mercury                Spokane Arm - Mouth upriver to Little Falls Dam
                                                  Little Falls Pool - Little Falls Dam to Long Lake Dam
Largescale Sucker          Up to 4 meals per month       PCBs, PBDEs, Mercury                Little Falls Pool - Little Falls Dam to Long Lake Dam
Northern Pikeminnow        Up to 4 meals per month       PCBs, PBDEs, Mercury                Little Falls Pool - Little Falls Dam to Long Lake Dam
                                                                Long Lake (Lake Spokane)
Largescale Sucker          Up to 1 meal per month        PCBs, PBDEs, Lead                   Long Lake (Lake Spokane)
Mountain Whitefish         Up to 2 meals per month       PCBs, PBDEs, Lead                   Long Lake (Lake Spokane)
Northern Pikeminnow        Up to 2 meals per month       -                                   Long Lake (Lake Spokane)
Rainbow Trout              Up to 4 meals per month       -                                   Long Lake (Lake Spokane)
Brown Trout                Up to 1 meal per month        PCBs, PBDEs, Lead                   Long Lake (Lake Spokane)
Common Carp                Do not eat                    PCBs                                Long Lake (Lake Spokane)
Yellow Perch               Up to 8 meals per month       -                                   Long Lake (Lake Spokane)
                           (healthy choice)
                                                              UpRiver Dam to Nine Mile Dam
Largescale Sucker          Up to 2 meals per month       PCBs, PBDEs, Lead                   UpRiver Dam to Nine Mile Dam
Mountain Whitefish         Up to 1 meal per month        PCBs, PBDEs, Lead                   UpRiver Dam to Nine Mile Dam
Rainbow trout              Up to 2 meals per month       PCBs, PBDEs, Lead                   UpRiver Dam to Nine Mile Dam
                                                               Idaho Border to Upriver Dam
All Fish (Spokane River)   Catch and release only        PCBs, PBDEs, Lead                   Idaho Border to Upriver Dam



I have conducted more than 100 HHRAs (and teach a Human Health Risk Assessment graduate-level
course). I have also assisted many state health departments in developing fish consumption advisories
(which have been based on the U.S. EPA fish risk assessment methodology [2] that DOH also follows). I
have extensive knowledge of the two types of investigations and lecture on the strengths and weaknesses
of these two types of health studies. My opinion is that the U.S. EPA/DOH methods are the best means
with which to determine the level of fish that can be consumed safely.

While an HHRA is typically conducted for hazardous waste sites where U.S. EPA is the lead
governmental agency, an HHRA does not provide any information on how much contaminated fish can
be eaten by fish consumers in the general population or the risk from eating specific fish. It is very limited
because it provides only a single combined risk assessment to simulate the “best estimate” risk for the
assumed population. U.S. EPA typically conducts an HHRA to determine if remedial action should be
taken to clean up hazardous contaminants in a river, and Dr. Keenan’s HHRA would be appropriate for
that type of analysis. But his HHRA cannot be used to protect, inform, and warn the public about the
health threat from specific species at different areas. As I discussed in Volume 3 of my report, ATSDR
and State health agencies are responsible for protecting the public. U.S. EPA is responsible for enforcing
cleanup. In other words, the sole purpose of an U.S. EPA HHRA is to determine if remediation is
necessary and to provide technical support for any decisions made—particularly if those decisions or
efforts are challenged in court. Simply put, an HHRA provides no health information to the public


                                                                                                                                                     Page 9
                                                                                           Decl. of A. Miller in Support of Daubert Motion
                                                                                     To Exclude R. DeGrandchamp Expert Testimony - 543
Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20       PageID.16563 Page 539 of
                                                      705
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


regarding the safe level of fish consumption. In fact, I have extensive experience in my toxicology
practice in which the HHRA results indicated there is no health threat, but a fish consumption analysis
was necessary to prevent toxic effects. In this case, DOH’s finding that fish consumption advisories are
necessary to protect the public contradicts Dr. Keenan’s conclusion that eating PCB-contaminated fish
does not pose a health risk. In other words, there would never be a need for a fish advisory in cases where
an HHRA concluded that eating contaminated fish did not pose a health risk The fact that DOH has
developed fish advisories supports my opinion that Dr. Keenan’s HHRA is either wrong or is misleading,
since both Dr. Keenan and DOH cannot both be correct. Dr. Keenan’s conclusions seem to indicate
Spokane fish consumers need no protection and that the fish consumption advisories are a waste of effort
and time.

In contrast to Dr. Keenan’s HHRA, the DOH Fish Consumption Advisories provide reasonable,
actionable, and useful information that members of the public can use to protect their health. These are
the fundamental reasons that health agencies rely solely on the safe daily exposure levels represented by
the RfD rather than HHRAs (which are unnecessary). Put another way, if HHRAs provided verifiable
health information, health agencies would be conducting them; after all, they have experts who routinely
conduct both types of health evaluations. Those experts have concluded that—from a toxicological
perspective—fish consumption advisories are the most scientifically tenable investigations. HHRAs are
limited in that the risks described in HHRAs can never be verified as the “true” risks (e.g., the calculated
risks can never be proven or substantiated by actual cancer incident rates). The mathematical models are
built on numerous hypothetical scenarios. The following sections briefly highlight these two types of
health assessments and provide some contrasting features. These points support my opinion that, in this
case, the DOH Fish Consumption Advisories should be given deference, as they rely entirely on the RfD,
or daily safe dose.

        1. Fish Consumption Advisory: This type of health evaluation calculates the maximum number
            of PCB-contaminated fish that can be safely eaten before toxic effects could become
            manifest. That is, when fish consumers do not exceed the maximum number of fish meals
            presented in the DOH Fish Consumption Advisory, no PCB-related toxicity should occur.
            This type of toxicological analysis relies only on the “safe” daily intake of PCBs that has
            been well-established. The safe daily intake is represented by the single toxicity value-the
            RfD. Simply put, by relying only on the safe daily intake, the fish consumption advisories are
            not confounded by hypothetical assumptions. Most importantly, they do not rely on fish
            consumption surveys, which may be biased (due to the manner in which the survey is



                                                                                                      Page 10
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 544
Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20       PageID.16564 Page 540 of
                                                      705
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


            conducted or scientific procedures used to aggregate the survey data), so are free of any
            hypotheticals that cannot be verified. For example, no information is necessary regarding fish
            ingestion rates for different individuals or different ethnic groups because the safe fish
            consumption rate is only governed by the RfD; it is this bright line that separates healthy fish
            consumption (consuming PCB-contaminated fish below the RfD) from fish consumption that
            can be toxic (eating PCB-contaminated fish in excess of the RfD). Because it is not necessary
            to assume what the fish ingestion rates are, fish advisories avoid contentious discussion on
            this issue. This is why state health departments, including DOH, rely solely on fish
            consumption advisories to protect the public rather than other types of health evaluations.


        2. U.S. EPA HHRA: A risk assessment can also be conducted to estimate the health risks posed
            by eating PCB-contaminated fish. However, this type of risk assessment is typically
            conducted for enforcement action based on a single hypothetical, assumed fish consumer that
            is selected after the mathematical simulations to represent the population are complete.

Several DOH documents present the methodology for calculating the safe number of fish meals that can
be eaten per month. All methods are based on the safe daily intake of PCBs, which is represented by
EPA’s RfD toxicity value of 0.00002 milligram/kilogram-day (mg/kg-day: the number of mg PCBs per
kg body weight every day). In other words, as long as this daily PCB intake does not exceed the RfD, no
significant toxic effects are expected. The fish consumption advisory simply allows toxicologists to
determine the number of fish meals that can be eaten every month that will not exceed the RfD. EPA
defines the RfD as:

        Reference Dose (RfD): An estimate (with uncertainty spanning perhaps an order of magnitude) of
        a daily oral exposure to the human population (including sensitive subgroups) that is likely to be
        without an appreciable risk of deleterious effects during a lifetime. It can be derived from a
        NOAEL, LOAEL, or benchmark dose, with uncertainty factors generally applied to reflect
        limitations of the data used. [5]

Although the toxicological method for deriving an RfD is a multistep process starting with identifying the
dose that causes toxicity in animal studies (from peer-reviewed scientific journals) and adjusting to
account for species differences (extrapolating from laboratory animals to humans), the concept is easily
explained with the following simple analogy. Aspirin (acetylsalicylic acid) is an analgesic (pain reliever)
that also reduces inflammation (swelling of tissue and joints) and has been used worldwide for more than
a century. It is sold as an over-the-counter (OTC; no prescription necessary), nonsteroidal anti-
inflammatory drug (NSAID). This means that while many people use it, they must self-medicate



                                                                                                     Page 11
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 545
Case 2:15-cv-00201-SMJ             ECF No. 382-1         filed 01/28/20       PageID.16565 Page 541 of
                                                       705
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


themselves and take care not to take more aspirin than the recommended daily dose. Because it is an OTC
drug that is not prescribed by a physician, it is important that an individual knows the safe daily dose
before taking it that. This safety information is clearly listed on the label (along with cautionary
contraindications for children and preexisting medical conditions). The label states that each aspirin tablet
is 325 mg and that the maximum number of tablets that should be taken is 12 tablets per day (24-hour
period) which means that the safe daily intake is 3,900 mg/day (i.e., 12 tablets x 325 g-per tablet = 3,900
mg). In other words, if a person takes 12 aspirins per day (or less), no toxic effects are expected
(exceeding this safe dose level could produce toxic effects like vomiting, tinnitus, confusion,
hyperthermia, rapid respiration, metabolic acidosis, and multiple organ failure). [6] In other words, the
safe daily intake dose on the label is simply the RfD for aspirin; although the RfD is referred to as a
toxicity value, it is actually the bright line that separates a safe dose (dose lower than the RfD) from the
toxic dose (greater than the RfD). The RfD is the safe dose that should not be exceeded.

The toxicological approach used by the pharmaceutical company (i.e., aspirin manufacturer) to calculate
the safe daily aspirin dose is the same methodology used by EPA to develop the RfD for PCBs.

It should be noted that I specifically use the term safe dose in this report to describe the maximum
chemical dose that that is not expected to cause toxicity. This issue can be cleared up by noting that when
the daily chemical dose is below the RfD it is a safe dose, but when the daily dose exceeds the RfD, toxic
effects may be manifest. Therefore, the RfD serves as the point of departure. For example, when a person
suffering from muscle aches or fever takes 12 aspirin tablets per day, the drug effect is efficacious to treat
those symptoms, and no toxicity is expected. However, if that self-medicating person takes more than the
recommend amount of 12 tablets per day (thinking more is better), that person may experience toxic or
lethal effects (medically referred to as salicylate poisoning; starting with nausea and vomiting, which may
progress to include cerebral edema and coma, and can ultimately lead to cardiopulmonary arrest). [7]
Therefore, a safe daily dose is defined as ≤12 aspirins, and a toxic dose is more than that number.

It must also be stressed that the underlying assumption of a safe daily dose—as defined by the RfD—for
any chemical is that a person is not being exposed to other sources of that chemical. This is an important
assumption to highlight for both aspirin and PCBs. Prior or concurrent chemical exposures often produce
body burdens (the amount typically measured in blood sample) that are already high and close to toxic
levels. These exposures may be unintentionally ignored or not immediately recognized, which can have
dire toxic consequences. For example, if a person suffering from the flu takes aspirin to reduce fever and
relieve muscle aches, but that person is also on prescribed drugs containing aspirin, that person could be



                                                                                                       Page 12
                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude R. DeGrandchamp Expert Testimony - 546
Case 2:15-cv-00201-SMJ             ECF No. 382-1         filed 01/28/20       PageID.16566 Page 542 of
                                                       705
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


unintentionally poisoned by not knowing the other drugs contain aspirin (there are more than 60 common
OTC and prescribed drugs containing aspirin [8]). If blood levels of aspirin from other medications were
already high, taking aspirin tablets could cause a medical crisis. That is because the toxicological concern
is the total body burden (in a clinical setting, body burden is based on total aspirin exposure with mild to
severe salicylate poising being a concentration of 40–100 mg/dL). If a person taking aspirin is not aware
of aspirin contained in other drugs he or she is taking, the results could be catastrophic. The same is true
for PCB exposures, but neither DOH nor Dr. Keenan considers the fact that all U.S. citizens already have
an existing PCB body burden [9] that has nothing to do with eating Spokane fish; from a toxicological
perspective, the DOH fish consumption rates may be too high for certain individuals.

While the RfD is interpreted as the safe daily dose in calculating the maximum number of fish that can be
eaten, it does not take into consideration the fact that the general population already has a preexposure
body burden (prior to eating any PCB-contaminated Spokane River fish). The PCB levels in the general
population are carefully measured with blood samples every two years by the U.S. Centers for Disease
Control and Prevention (CDC). [9] As in the aspirin example, ingesting any additional PCBs from
Spokane fish will simply add to the body burdens of the fish consumers. Therefore, even when DOH
calculates the number of fish that can safely be eaten, the number should be considerably lower to account
for the already-elevated PCB levels in some Spokane fish consumers. As I discussed in Volume 3 of my
report, people who maintain a diet rich in fish (from any source) have been shown to have the highest
PCB body burdens in the general population, so the RfD may not be a safe exposure for this particular
group (even when they do not exceed the maximum number of DOH-recommended fish meals). In that
group, PCB levels could accumulate to toxic levels without their knowing it because people do not
typically monitor their PCB levels. This could pose medical issues for both toxic systemic effects and for
significantly increasing their risk for cancer. I stress this point not because I am suggesting that DOH
should adopt an alternative risk assessment approach, rather that the DOH fish advisories could
underestimate health risks for PCBs for some groups (that already have high PCB body burdens and who
do not know it) and not be protective for the entire fish-eating population. My opinion rebuts Dr.
Keenan’s opinion that the fish consumption advisories are overly protective; he has not considered
preexisting PCB body burdens in his analysis.

As shown with the simple analogy above, calculating the number of PCB-contaminated fish that can be
safely consumed is straightforward, easily understood, and can be determined for any chemical (for which
a safe daily intake—the RfD—has been determined). It does not include knowing any more than 1) the
chemical-specific RfD, and 2) the fish tissue contaminant level. Most importantly, it does not include any



                                                                                                     Page 13
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 547
Case 2:15-cv-00201-SMJ             ECF No. 382-1         filed 01/28/20       PageID.16567 Page 543 of
                                                       705
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


hypothetical assumptions about fish consumption rates for average and upper-bound fish eaters or need to
account for differences between the frequency of fish meals for different ethnic groups or those who eat
subsistence levels of fish meals. In contrast, Dr. Keenan’s HHRA is completely governed by these
hypothetical daily fish consumption rates. None of this information is necessary with the U.S. EPA/DOH
approach because it is solely based on the safe daily PCB dose (i.e., RfD)

In this sense, the DOH approach is completely free of any hypothetical or extraneous information. As
such, it can be regarded as a straightforward toxicological analysis. Just like the aspirin label provides the
necessary cautionary warning that more than 12 tablets per day may produce toxic effects, the DOH Fish
Consumption Advisory provides easily understood toxicity information that is scientifically tenable.

It is also important to note that even when both the risk assessment and fish advisory calculation are based
on the same fish species and fish PCB contaminant levels, the results and conclusions of the two types of
health evaluations are in stark contrast. Whereas the risk assessment may indicate eating PCB-
contaminated fish poses no risk (to the assumed exposed population), the fish advisory puts restrictions
on the number and types of fish that can be safely eaten. It is not clear from Dr. Keenan’s HHRA results
and conclusions that the current PCB levels do not pose unacceptable risk, if he has also concluded that
no restrictions or recommendations need to be developed for eating Spokane PCB-contaminated fish and
fish consumers can eat any fish ad libitum. It is my opinion that DOH’s fish consumption advisories are
necessary, reasonable, and appropriate (and may actually underestimate the noncancer heath threat).

For the above reasons, I have primarily focused on the straightforward, scientifically tenable, and easily
understood analysis that all toxicologists rely on: fish consumption advisories. This is because, described
in its simplest terms, the fish consumption advisory sets a limit on how much PCB exposure is safe.
Exceeding the number of recommended fish meals could have toxicological effects because safe PCB
dose would be exceeded.



1.4.        Dr. Keenan Critique: I Did Not Conduct an Independent Analysis of
            Current Health Risks

In Volume 3 of my expert report, I analyzed, reviewed, and summarized numerous ATSDR/DOH Health
Consultations. I stated the purpose of that analysis, which was to evaluate the risk assessment
methodology to determine if it was reasonable and scientifically tenable and also if it followed generally
accepted toxicological practices. I concluded they did.



                                                                                                      Page 14
                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude R. DeGrandchamp Expert Testimony - 548
Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20        PageID.16568 Page 544 of
                                                      705
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


When I reviewed the ATSDR/DOH health consultations (pre-2012), they were consistent with many fish
consumption advisories I have reviewed or participated in over the last couple of decades. When I
evaluated the more recent DOH fish advisories [10] based on the 2012 DOH fish data, they followed the
same procedures, and I concluded that DOH has continued to apply the same toxicological approach as
the past evaluations and its findings and conclusions were correct.

In the following sections, I present a detailed analysis of the DOH fish advisory (using the 2012 DOH fish
dataset) and apply the same methodologies and procedures detailed in the ATSDR/DOH consultations
(post-2012). However, it should be noted that U.S. EPA/DOH fish risk assessment methodology has not
changed over the last two decades, and it is not expected to undergo any changes in the future because it
is based on bedrock toxicological principles that were developed many decades ago. For all my analyses,
I rely only on the post-2012 DOH documents to be consistent with my independent analysis of the more
recent 2012 fish tissue PCB levels.

I have identified the following three DOH fish consumption documents most pertinent to my opinion
because they provide the most-detailed and relevant information for this case on this particular topic:

        1. How Fish Tissue Data Is Used to Develop a Fish Advisory, SRRTTF Workshop, February 9,
           2016. McBride, Office of Environmental Public Health Sciences, DOH. [11]
        2. Fish Advisory Evaluation Upper Columbia River Hatchery White Sturgeon 2017., April 3,
           2018. McBride, Division of Environmental Public Health Office of Environmental Public
           Health, DOH. [12]
        3. How DOH Develops Fish Advisories. November 6, 2018. McBride, Office of Environmental
           Public Health Sciences, DOH. [10]

DOH uses the equation shown in Exhibit 5 and input parameters in Exhibit 6 for all their calculations.
These can be directly use calculated the number of fish meals that are safe to each per month based on an
average fish meal weight of 8 ounces or 227 grams. These fish consumption equations and parameters are
only intended to protect Spokane fish consumers from developing noncancer or systemic organ toxicity
and are all based on the RfD as was previously discussed.


    Exhibit 5.       Noncancer Fish Meal Equation Used to Develop DOH Fish
                                Consumption Advisories [12]




                                                                                                      Page 15
                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude R. DeGrandchamp Expert Testimony - 549
Case 2:15-cv-00201-SMJ              ECF No. 382-1        filed 01/28/20        PageID.16569 Page 545 of
                                                       705
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019




Exhibit 6.       DOH Parameters Used to Calculate Fish Consumption Rates [12]




These are relatively simple equations that don’t requiring making hypothetical assumptions or complex
mathematical models as Dr. Keenan has done. The only information necessary to make this calculation is
the PCB RfD, which is 0.00002 mg/kg-day. All that needs to be done is to determine how many fish can
be eaten so that the daily dose of PCBs in the fish does not exceed 0.00002 mg/kg.

It should also be noted that there are two daily intake toxicity values that can be used to calculate the fish
consumption rate. The first, and generally used, source of safe daily intake values is the U.S. EPA
Integrated Risk Information System (IRIS), which derives the RfD. The second is ATSDR, which derives
Minimal Risk Levels (MRLs). [13] ATSDR takes a very similar approach in developing its MRLs, which
are numerically very similar to RfDs. The MRL is defined by ATSDR [13] (which is similar to the U.S.
EPA definition of an RfD cited above) as follows:

        An MRL is an estimate of the daily human exposure to a hazardous substance that is likely to be
        without appreciable risk of adverse non-cancer health effects over a specified duration of
        exposure. [13]

To develop its fish advisories, DOH used the chemical-specific toxicity values (RfDs/MRLs) shown in
Exhibit 7:


Exhibit 7.       DOH RfDs and MRLs Used to Calculate Current Fish Advisories
                        Based on the 2012 Fish Tissue Data [10]




                                                                                                      Page 16
                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude R. DeGrandchamp Expert Testimony - 550
Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20       PageID.16570 Page 546 of
                                                      705
                                                                        City of Spokane v Monsanto Co.
                            Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


                                          Toxicity Value
                     Chemical                                 Source of Toxicity Value
                                           mg/kg-day
                                              3E-5                 ATSDR MRL
                     PCBs
                                              2E-5                  U.S. EPA

                     Methyl-mercury           1E-4                   EPA IRIS


                     PBDE                     1E-4                   EPA IRIS




I have verified the toxicity values DOH used are consistent with the most current U.S. EPA IRIS or
ATSDR RfDs/MRLs, which are presented in 0. However, DOH used the ATSDR MRL for PCBs that
represents intermediate exposures (3x10-5) rather than for chronic exposures (2x10-5). [14]




                                                                                                     Page 17
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 551
Case 2:15-cv-00201-SMJ                 ECF No. 382-1           filed 01/28/20        PageID.16571 Page 547 of
                                                             705
                                                                        City of Spokane v Monsanto Co.
                            Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


  Exhibit 8.         Current Toxicity Values and Critical Effects for Chemicals of
                                Concern in Fish Tissue [15] [16]

                                                                                               Toxicity
          Chemical          Toxicity         Critical Effect or Tumor       Toxicity Value
                                                                                             Value mg/kg-
          Name              Endpoint                   Type                     Type
                                                                                                 day
                                           Liver neoplastic nodules or        Oral Slope
          PBDE-209            Cancer                                                           7x10-4 [5]
                                           carcinoma (combined)                Factor
          PBDE-209          Noncancer      Neurobehavioral effects               RfD           7x10-3 [5]
          PBDE-153          Noncancer      Neurobehavioral effects               RfD           2x10-4 [5]
          PBDE-99           Noncancer      Neurobehavioral effects               RfD           1x10-4 [5]
          PBDE-47           Noncancer      Neurobehavioral effects               RfD           1x10-4 [5]
                                           Ocular exudate, inflamed and
                                           prominent Meibomian glands,
                                           distorted growth of finger and
          Aroclor 1254                                                           RfD           2x10-5 [5]
                                           toe nails; decreased antibody
                                           (IgG and IgM) response to
                                           sheep erythrocytes
          Polychlorinated                                                    ATSDR/MRL
          biphenyls         Noncancer      Neurological                      Intermediate     3x10-5 [14]
          (PCBs)                                                              Exposures
          Polychlorinated                                                    ATSDR/MRL
          biphenyls         Noncancer      Immunological                       Chronic        2x10-5 [14]
          (PCBs)                                                              Exposures
                             Cancer:B2
                             (Probable
                               human
                            carcinogen)
                             - based on
          Polychlorinated                  Liver hepatocellular adenomas,
                              sufficient                                      Oral Slope
          biphenyls                        carcinomas, cholangiomas, or                           2 [5]
                            evidence of                                        Factor
          (PCBs)                           cholangiocarcinomas
                            carcinogeni
                               city in
                              animals)
                                (1986
                            guidelines)
          Methylmercury                 Developmental
                           Noncancer                                             RfD           1x10-4 [5]
          (MeHg)                        neuropsychological impairment
          Methyl-                                                            ATSDR/MRL        2x10-5 [14]
          mercury          Noncancer Developmental impairment                  Chronic
          (MeHg)                                                              Exposures
                Notes:
                ATSDR MRL [14]
                U.S. EPA IRIS RfD, Slope Factor [5]

Thus, armed with just the RfD (and body weight of the average fish consumer), the number of monthly
fish meals can be easily calculated for any species of contaminated fish for any section of the Spokane
River.




                                                                                                             Page 18
                                                                         Decl. of A. Miller in Support of Daubert Motion
                                                                   To Exclude R. DeGrandchamp Expert Testimony - 552
Case 2:15-cv-00201-SMJ             ECF No. 382-1       filed 01/28/20       PageID.16572 Page 548 of
                                                     705
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


1.5.        DOH-Calculated Fish Consumption Recommendations

DOH has reviewed and analyzed the 2012 fish tissue sampling data and calculated the mean or average
PCB concentration (which I have reviewed and found to be representative). [17] ,[18], [19] Their
calculated mean concentrations and calculated maximum fish consumption rates for each select fish
species are presented in Exhibit 9. [10]


Exhibit 9.       2012 DOH Mean Fish Tissue Concentrations and Corresponding
                         Maximum Fish Meal Monthly Rates [10]




DOH has had to make some difficult decisions (as all state health departments do) about what type of fish
data to use in its Fish Consumption Advisories. DOH has made the reasonable public health decision to
use 50% of the detected PCB concentration based on the assumption that 50% of the PCBs will be
removed during fish preparation and cooking. While I concur this is a reasonable risk management
decision (which is based on a qualitative balance of benefit-risk), the U.S. EPA Fish Advisory [2]



                                                                                                     Page 19
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 553
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16573 Page 549 of
                                                     705
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


suggests using the full detected concentration to account for those who do not follow the DOH fish
advisory recommendations, stating:

        Analysis of skinless fillets may also be more appropriate for some target species such as catfish
        and other scaleless finfish species. In contrast, using whole fish with skin-on as the sample type
        for assessing PCBs, dioxins/furans, or organochlorine pesticide exposures in populations of
        Native Americans, Asian Americans, Caribbean-Americans, or other ethnic groups that consume
        whole fish in a stew or soup is warranted because these contaminants accumulate in fatty tissues
        of the fish. Cooking the whole fish to make a stew or soup releases the PCBs, dioxins/furans, or
        organochlorine contaminants into the broth; thus, the whole fish should be analyzed to mirror the
        way the consumer prepares the fish. Similarly, using skin on fillets with belly-flap included for
        most other scaled fish to evaluate PCB, dioxin/furan, or organochlorine pesticide exposures in
        the general fishing population or among recreational fishers is appropriate since this is a
        standard filleting method (see Sections 7.2.2.6 and 7.2.2.7). This method also allows for the
        inclusion of the fatty belly flap tissue and skin in which organochlorines, PCBs, and
        dioxins/furans concentrate and takes into account the fact that some consumers may not neatly
        trim the more highly contaminated fatty tissue from the edible muscle fillet tissue. [2]

Exhibit 10 shows the number of fish meals corresponding to the fish tissue levels calculated by U.S. EPA
and presented in its 2000 fish guidance document. [2] This is important in this case because the DOH-
calculated PCB fish consumption advisories Dr. Keenan has critiqued have been used and applied at
numerous sites for two decades. Although the U.S. EPA fish consumption rates presented are slightly
different from the DOH levels, they were calculated the same way and provide the same number of fish
meals. In all respects, they provide the same calculated number of fish meals. The only difference is the
manner in which the fish data are presented. While the U.S. EPA numbers present ranges of PCB fish
concentrations that correspond to the number of meals, the DOH table presents similar numbers of meals
for a specific fish concentration. For example, U.S. EPA calculated that when the fish tissue PCB
concentration is between 16 and 23 ppb (note the units in the table are in ppm and have been converted),
the maximum number of fish meals is 8. (See Exhibit 10.) A comparison of this result to the DOH table
(Exhibit 9) presents a similar result. This is similar to that shown for Northern Pikeminnow at RM 84.4 &
96, as that fish sample had a fish tissue PCB concentration of 21ppb, which falls in the U.S. EPA range of
16–23 ppb; DOH calculated the same number of fish meals that could be eaten. The only reason U.S.
EPA could not construct a table identical to the one DOH prepared is because U.S. EPA did not have
actual sampling data and, therefore, published a table with bracketed fish tissue PCB concentrations. On
the other hand, DOH was able to be very detailed and calculate the specific number of meals based on a
specific fish tissue PCB concentration. Both U.S. EPA and DOH used the same equations and the same
RfD value.




                                                                                                    Page 20
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 554
Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20       PageID.16574 Page 550 of
                                                      705
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


In addition, the U.S. EPA table presented in 0 provides monthly fish consumption rates for fish tissue
PCB based on cancer risk, which are much more restrictive. For example, when the fish tissue PCB
concentration exceeds 94 ppb, as indicated in the table, no fish should be eaten. Applying this value to
screen the DOH data in Exhibit 9 shows that there would be a total ban on eating three fish. However, 94
ppb represents a risk level corresponding to 1E-5 (as described in the table notes) and not to the de
minimis cancer risk level of 1E-6. If the U.S. EPA table were adjusted to correspond to a de minimis
bright line of 1E-6, the fish PCB concentration would be 9.4 ppb; when this risk-based tissue PCB level
was compared with the DOH table, there would be a total ban on eating any fish from any site in the
Spokane River. Finally, as discussed above, the concentrations presented in the DOH table represent only
50% of the fish PCB concentration that was actually detected.




                                                                                                     Page 21
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 555
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20         PageID.16575 Page 551 of
                                                     705
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


Exhibit 10. U.S. EPA PCB Fish Consumption Calculations: Presented Fish
                      Risk Assessment 2000 Guidance [2]




                                              In summary




In summary, the DOH fish consumption rate results are supported by U.S. EPA’s results that were
calculated approximately 20 years ago. DOHs values are as scientifically valid today as they were then. If
DOH’s fish consumption rates were based on a de minimis cancer endpoint, there would be a total ban on
eating any fish caught at any point in the Spokane River.




                                                                                                      Page 22
                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude R. DeGrandchamp Expert Testimony - 556
Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20       PageID.16576 Page 552 of
                                                      705
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


1.6.        DOH De Minimis Fish Tissue PCB Concentrations

As discussed previously, the U.S. EPA has calculated de minimis fish tissue PCB concentrations. While
DOH relies solely on the noncancer systemic toxicity endpoint represented by the RfD, it has also
calculated the fish PCB tissue level that corresponds to a de minimis cancer risk.

These two fish tissue concentrations represent bright lines for evaluating and interpreting the fish tissue
data. That is, when the fish tissue concentration is below the de minimis concentration defined by the
RfD, there should be no concern about potential noncancer systemic toxicity. Likewise, fish tissue
samples below the de minimis PCB tissue concentrations for cancer will not pose a noncancer health
threat nor a significant risk of developing cancer (because the cancer fish tissue concentration is much
lower than the noncancer value).

Like U.S. EPA, DOH has calculated the de minimis fish tissue PCB consumption rates and the
corresponding fish consumption rates. (See Exhibit 11.) However, DOH calculated these values based on
the average and upper-bound fish consumption rates of 59.7 and 175 g/day, respectively.


  Exhibit 11. DOH Fish Tissue PCB Concentrations: Corresponding to De
             Minimis Cancer Levels for Average and Upper-Bound Fish
                                Consumers [10]




As previously discussed, de minimis PCB concentrations are based on the safe daily intake of PCBs,
which is the RfD for noncancer health effects, or a 1E-6 cancer risk level. DOH only relies on the
noncancer toxic endpoint for its fish consumption advisories.



                                                                                                     Page 23
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 557
Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20       PageID.16577 Page 553 of
                                                      705
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


For this reason, it should be stressed that these advisories will not protect Spokane fishermen from
elevated cancer risk. DOH shows this separately as another health outcome (Exhibit 11); because of a risk
management decision, DOH does not consider cancer risk in the fish consumption advisories. This is
because the PCB contaminant levels in fish would have to be significantly reduced from current (2012
PCB levels) to 0.59 and 0.2 ppb for the average and upper-bound fish consumer, respectively, to be
protective against cancer at a de minimis risk level of one-in-a-million or 1E-6 cancer risk level. All 2012
fish tissue PCB levels far exceed these cancer levels. Indeed, it is clear from the DOH de minimis cancer
risk levels calculated for PCB-contaminated fish that DOH would have to issue a total fish consumption
ban, even when based on fish tissue data that had already been reduced by 50%.

DOH has chosen to calculate the mean fish tissue PCB concentration by assuming 50% of the original
PCB concentration will be lost during preparation of the fish meal (removing the skin and cooking). This
assumption seems reasonable and may be valid for the typical sport fisherman. Although this assumption
will likely be representative of many fish consumers, it does not address the entire population of Spokane
River fish consumers, including those who do not understand the fish advisories or because of traditional
or ethnic differences in how different groups cook fish. In these cases, assuming a 50% reduced fish
consumption concentration would significantly overestimate the number of fish that can be eaten, which
could lead to toxic outcomes. That is, for groups who eat the fish whole (as U.S. EPA recommends is
assumed), they could be ingesting twice the safe amount of PCBs and exceed the RfD by two-fold. Put
another way, when interpreting the DOH fish meal recommendations, those who intend to eat the whole
fish or who prefer to add the cooked residue oil to their meal should divide the DOH Fish Consumption
Advisory by 50%.

My opinion that PCB-contaminated fish may pose health risks to some ethnic groups—even when they do
not exceed the maximum allowable number of fish meals—is supported by DOH fish consumption
surveys. For example, fish consumers in the Russian community report that an assumption of 50%
concentration reduction may not be appropriate for them because they may not remove the skin or cook
the fish, and they may eat it whole (minus the head and entrails). Spokane Regional Health District states
in its 1998 Fish Consumption Survey Spokane River, Washington: [20]

        Respondents identified five ways in which they prepare the fish from the Spokane River to eat:
        cutlets (ground fish-cakes), fried, dried, fish soup, and pickled (herring). The cutlets are prepared
        by grinding the fish after removal of head and spine; the tiny bones are included in the cutlets. It
        was reported that a common method to prepare sucker fish to eat was to make cutlets with them.
        To dry the fish, respondents report, the fish are salted while raw and then dried; they are never




                                                                                                     Page 24
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 558
Case 2:15-cv-00201-SMJ              ECF No. 382-1          filed 01/28/20        PageID.16578 Page 554 of
                                                         705
                                                                        City of Spokane v Monsanto Co.
                            Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


        cooked. The whole fish is used when it is dried excluding the intestines and the head. Fish soup is
        prepared in different ways. Some people use the head others do not. The herring is pickled fish
        that is stored in a jar and does include bones. [Emphasis added] [20]

It should also be noted that PCBs are virtually indestructible and are not destroyed by cooking (at normal
cooking temperatures). Based on professional experience, this fact is contrary to opinions held by some in
the general public (expressed to me in many public hearings). Unless the PCB-contaminated fat/oil is
decanted off the cooking pan after cooking, the fish advisories will not be health effective in reducing
PCB levels. Many fish consumers I have spoken to over the decades at contaminated sites believe the fish
oil contains the very nutrients (like omega-3 fat) that they are loath to discard because they (correctly)
believe the fish oil is the healthiest part of the fish (fish oil is sold as supplements in capsules and is a
very popular nutritional supplement, with a market valued at $33.04 billion in 2016 [21]) . Some use
cooked fish oil to season other parts of their meal or simply pour the oil back over their fish fillet (based
on personal interviews). It should be noted that while the DOH Fish Consumption Advice presented in
Exhibit 11 does recommend eating fish fillets and cooking the fish “so that the fat drips off,” it does not
include a statement that consumers should be sure to discard the oil after cooking. It also should also be
noted that DOH recommends eating a healthy diet of fish that consists of two fish meals a week.
However, a cursory glance at the DOH fish advisory table (Exhibit 9) shows this is not possible due the
PCB contaminant level. As the table shows, there is no fish for which it is safe to eat two fish meals per
week.




                                                                                                         Page 25
                                                                    Decl. of A. Miller in Support of Daubert Motion
                                                              To Exclude R. DeGrandchamp Expert Testimony - 559
Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20       PageID.16579 Page 555 of
                                                      705
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


                   Exhibit 12. DOH Fish Consumption Advice [10]




There is evidence that some in the general population do not cook their fish or they eat the entire fish;
both of these cases would not result in a reduction of the fish tissue concentration by 50%. Although the
health goal should be unlimited fish consumption (ad libitum fish consumption), this goal is not practical
or likely to be achievable for the near future. Therefore, from a health perspective, the most useful and
toxicologically meaningful benchmark for the general population who eat Spokane River fish should
correspond to how many fish meals are recommended by health professionals and dieticians. There is a
consensus among all health professionals that eating fish is vital to maintaining good health, as stated by
Washington State DOH:

        Fish is a low-fat high quality protein. Fish is filled with omega-3 fatty acids and vitamins such as
        D and B2 (riboflavin). Fish is rich in calcium and phosphorus and a great source of minerals,
        such as iron, zinc, iodine, magnesium, and potassium. The American Heart Association
        recommends eating fish at least two times per week as part of a healthy diet. Fish is packed with
        protein, vitamins, and nutrients that can lower blood pressure and help reduce the risk of a heart
        attack or stroke. [2]

DOH also provides a helpful visual aid [2] to show the adjusted body-weight amount (fish tissue weight)
that represents a typical fish meal. (See Exhibit 13.) (Fish consumption advisories are typically based on
the average adult weight of 60 or 70 kilograms—132 or 150 pounds for women and men, respectively.
The calculations I presented in this rebuttal report are based on these two average adult weights.)



                                                                                                      Page 26
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 560
Case 2:15-cv-00201-SMJ             ECF No. 382-1       filed 01/28/20       PageID.16580 Page 556 of
                                                     705
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


                   Exhibit 13. DOH Weight Adjusted Meal Size [22]




While the FDA; U.S. EPA; and the National Academy of Sciences, Institute of Medicine (NASIOM)
recommend a minimum of 8–12 ounces of fish per week (4 meals per month) for the average adult, [2] it
is also necessary to consider those who eat more than the minimum number of fish meals. That is, when
setting a benchmark or bright line for the number of fish meals that would show PCB levels have been
reduced to de minimis levels, the number of fish meals needs to be considered, and the number of fish
meals must be protective of most of the general population of the general population of Spokane fish
consumers, especially those that eat the most fish. That is, while the recommended minimum number of
fish meals (minimum of 4 per month) there is a sizable portion of the general population that eats
Spokane in much greater amounts. That is, the goal is not limited to just protecting the average sport
fisherman. The number of meals corresponding to de minimis health effects must consider ethnic groups
who consume much more Spokane River fish than the average consumer, as well as those groups who
rely on subsistence quantities of fish.



1.7.        Calculated Fish Consumption Rates for PCB-Contaminated Fish:
            Full PCB Concentration and 50% Concentration Reduction

To address this credible scenario that some fish consumers will not follow the DOH fish advisories that
will reduce the PCB concentration by 50%, I have calculated the maximum number of fish meals to
represent Spokane fish consumers who do not cook their fish and/or do not discard the PCB-contaminated
fish oil after cooking, as well as those who do. This is of real concern because DOE fish consumption
surveys indicate that some groups do not prepare their fish meals in accordance with DOH
recommendations. For example, DOE states in its 2013 Fish Consumption Survey: [23]

        This telephone survey is part of a broader public outreach and education effort by the Lands
        Council directed to low-income families, indigenous people, and recent immigrant populations


                                                                                                     Page 27
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 561
Case 2:15-cv-00201-SMJ              ECF No. 382-1       filed 01/28/20       PageID.16581 Page 557 of
                                                      705
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


          (Hmong, Vietnamese, Slavic, and Hispanic populations). Selection of these populations was
          based on previous work conducted by the Spokane Regional Health District, and State
          Departments of Health and Ecology, and suggests these ethnic populations may be at potential
          health risks from exposure to contaminants in fish harvested from the Spokane River.

          There are a significant number of people catching and/or eating fish from the Spokane River. For
          those eating fish, few are taking precautionary measures in preparation of the fish.

                 19 percent of respondents fish in the Spokane River.
                 12 percent catch and eat fish. Over half eat two or more fish in months they are regularly
                  fishing.
                 Of those who said they eat fish from the Spokane River in a typical year, nearly two-
                  thirds (65%) took no precautions in how they prepared the fish for cooking.
                 The majority of fishing that includes eating what is caught takes place below Long Lake
                  Dam (80%), where there are no fish advisories regarding consumption.
                 Some fish consumption not in accordance with the Washington Department of Health fish
                  advisory is occurring between Lake Spokane and the Idaho Border. [23]

Furthermore, DOH has determined that the average and the upper-bound daily fish consumption rates are
59.7 and 175 g/day, respectively. These figures represent a monthly fish consumption rate of
approximately 8 and 23 meals per month, respectively. Therefore, I use these bright-line consumption
rates in my calculations below to interpret and characterize fish consumption to determine whether the
monthly calculated fish consumption equals the average and upper-bound fish consumption rates. For
example, the maximum number of fish meals that can be consumed for any of the PCB-contaminated fish
listed for the 2012 fish tissue levels in the DOH Fish Consumption Advisory is 8.7 meals per month for
Northern Pikeminnow at the Upriver Dam to the Idaho border. (See Exhibit 14.) At first glance, this could
be interpreted to be a considerable number of fish meals, but this needs to be put into context of the
average and upper-bound fish consumer; 8.7 fish meals per month is just slightly more than the average
fish consumer (8 meals per month) and far below the upper-bound fish consumer (23 meals per month).
All other calculated fish consumption rates (0) are below the average fish consumption rate of eight meals
per month and well-below the upper-bound rate.

Moreover, the calculated 8.7 meals per month is based on the assumption that the fish tissue PCB
concentration will be reduced by 50%. As previously noted, this assumption may not be justified for some
groups.

Exhibit 14 presents the 2012 DOH fish data (which I have reviewed and verified) for the full detected
PCB mean fish concentrations and the mean concentrations assuming a 50% reduction in edible fish
tissue. The corresponding numbers of fish meals are shown for both datasets. This comparison addresses
the risks associated with not preparing the fish meal in line with DOH recommendations.


                                                                                                     Page 28
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 562
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16582 Page 558 of
                                                     705
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


As discussed previously, the maximum number of fish meals that would be safe to eat is solely based on
the safe daily consumption rate (RfD). What is noteworthy is that only one out of 15 fish species analyzed
from the five sampling locations was low enough that the average fish consumer could eat the de minimis
number of fish meals. For the upper-bound fish consumer, the results clearly show that the number of fish
meals fall far below the de minimis number of fish meals they would eat. In short, Spokane River fish are
so contaminated with PCBs that the vast majority of fish could not be eaten anywhere close to the average
and upper-bound consumption rates when fish consumers do not prepare their fish meals in accordance
with the DOH recommendations (i.e., remove the skin, cook the fillet, and discard the oil).




                                                                                                    Page 29
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 563
Case 2:15-cv-00201-SMJ                   ECF No. 382-1         filed 01/28/20       PageID.16583 Page 559 of
                                                             705
                                                                          City of Spokane v Monsanto Co.
                              Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


Exhibit 14. Noncancer Health Effects, 2012 Data: Maximum Allowable Fish
        Meals PCB-Contaminated Fish With and Without Recommended Fish
                               Meal Preparation

                                                PCB Results Assuming 50%          PCB Results No Reduction in PCB
                                              Reduction in PCB Concentration              Concentration
                          Fish Species
   River Section                              50% Mean PCB                        Total Mean PCB
                                                                  PCB Aroclor                        PCB Aroclor
                                               Aroclor Conc.                       Aroclor Conc.
                                                                  Meals/Month                        Meals/Month
                                                (ug/kg ww)                          (ug/kg ww)
                      Largescale sucker
                                                   113.8                1.6            227.6              0.8
                      (whole)
 Spokane Arm          Brown Trout (fillet)          33.3                5.6             66.6              2.8
                      Rainbow Trout
                                                    28.8                6.5             57.6              3.3
                      (fillet)
                      Largescale sucker
                                                     33                 5.7             66                2.8
 RM 33.7 – Little     (whole)
 Falls Pool           Northern
                                                    25.9                7.2             51.8              3.6
                      Pikeminnow (fillet)
                      Largescale sucker
                                                    126                 1.5             252               0.7
                      (whole)
 RM 56.6-57.1 –       Mt whitefish (fillet)         81.6                2.3            163.2              1.1
 Upper Lake           Northern
                                                     53                 3.5             106               1.8
 Spokane              Pikeminnow (fillet)
                      Rainbow Trout
                                                     43                 4.4             86                2.2
                      (fillet)
                      Largescale Sucker
                                                     63                 3.0             126               1.5
 RM 64 & 77 –         (whole)
 Nine Mile Dam        Mt whitefish (fillet)         125                 1.5             250               0.7
 Up River Dam         Rainbow Trout
                                                    49.3                3.8             98.6              1.9
                      (fillet)
                      Largescale Sucker
                                                    75.1                2.5            150.2              1.2
                      (whole)
 RM 84.4 & 96 –
                      Northern
 Upriver Dam to                                     21.6                8.7             43.2              4.3
                      Pikeminnow (fillet)
 Border
                      Rainbow Trout
                                                    29.9                6.3             59.8              3.1
                      (fillet)
Notes:
DOH 2012 Data [17]
Assuming BW=70 kg; U.S. EPA RfD=0.00002
Orange Highlight = Average de minimis fish consumption rate of 8 meals/month




                                                                                                            Page 30
                                                                        Decl. of A. Miller in Support of Daubert Motion
                                                                  To Exclude R. DeGrandchamp Expert Testimony - 564
Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20       PageID.16584 Page 560 of
                                                      705
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


Additionally, as I discussed in Volume 3 of my expert report, PCB health risks are based on, and are
proportional to, the PCB concentration. For example, a reduction in the PCB loading to the river
producing a 10% reduction in fish tissue PCB concentrations will reduce the calculated health risk by
10%. This relationship also holds for the fish consumption advisory shown in Exhibit 14. For example, in
the first row, the number of largescale sucker meals for the full PCB concentration is 0.8, while the
number of meals is doubled to 1.6 meals for the same fish assuming the PCB concentration is 50%.



1.8.        Calculated Fish Consumption Rates for PBDE-Contaminated Fish

Dr. Keenan critiqued my report because he stated that I ignored other contaminants.

In addition to PCBs, fish have been shown to be contaminated with polybrominated diphenyl ethers
(PBDEs), which are flame retardants used in a variety of consumer and industrial products [24] and are
complex mixtures of 209 individual PBDE congeners. The 2012 fish sampling data include individual
sampling results for 13 PBDE congeners (i.e., PBDE-049, -066, -071, -138, -153, -154, -183, -184, -191, -
209, -047, -100). U.S. EPA has developed RfDs for four PBDE congeners.

DOH has calculated the mean PBDE concentrations for fish tissue, as shown in Exhibit 15. (I have
reviewed these and find they are representative of PBDE fish contamination levels). Based on the mean
concentration, I calculated the number of fish meals per month fish consumers could eat without
experiencing toxic effects.

What is noteworthy about these results in comparison with Exhibit 14 is that, because PBDE is much less
toxic than PCBs, many more fish meals can be eaten when comparing PBDE to PCBs. (The U.S. EPA
RfDs for PCBs and PBDE are 0.00002 and 0.0001, respectively, making PCBs five times more toxic than
PBDEs). It should be noted that the PBDE concentrations, like the PCB concentrations above, have been
reduced by 50%, so this comparison is an “apple-to-apple” comparison to above PCB numbers presented
in column 2 of Exhibit 14.

As shown in Exhibit 15, the average Spokane fish consumers can eat the de minimis number of fish meals
for some species at all five fish sampling locations. For specific fish species, the highlighted (orange- plus
green-shaded) boxes show that 11 out of 15 (73%) of the fish sampled at the five locations can be eaten at
de minimis average fish consumption rates (8 meals/month). Moreover, the table also shows that the
PBDE levels are sufficiently low that, even for upper-bound fish consumers (23 meals/month), 8 out of



                                                                                                     Page 31
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 565
Case 2:15-cv-00201-SMJ               ECF No. 382-1              filed 01/28/20      PageID.16585 Page 561 of
                                                              705
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


the 15 fish (more than half or 53%) samples are below toxic levels and they can eat the number of de
minimis number of fish meals.

These results are in stark contrast to the PCB results shown in Exhibit 14 in which there was only one
species at one location where tissue PCB concentrations would permit average fish consumers to eat de
minimis amounts of fish tissue (assuming 50% PCB concentration reductions, as were assumed here for
PBDE).


Exhibit 15. Noncancer Health Effects, 2012 Data: Maximum Allowable Fish
                       Meals—PBDE-Contaminated Fish

                                                                   PBDE Results Assuming 50%
                                                                 Reduction in PBDE Concentration
                                          Fish Species
                    River Section
                                                                   Mean PBDE          PBDE
                                                                 Conc. (ug/kg ww)   Meals/Month

                                      Largescale sucker
                                                                      123.3             6.5
                                      (whole)
                  Spokane Arm         Brown Trout (fillet)             30.4             26.4
                                      Rainbow Trout
                                                                       8.5              94.5
                                      (fillet)
                                      Largescale sucker
                                                                       20.4             39.4
                  RM 33.7 – Little    (whole)
                  Falls Pool          Northern
                                                                        8              100.4
                                      Pikeminnow (fillet)
                                      Largescale sucker
                                                                      102.6             7.8
                                      (whole)
                  RM 56.6-57.1 –      Mt whitefish (fillet)            159              5.1
                  Upper Lake          Northern
                                                                       31.8             25.3
                  Spokane             Pikeminnow (fillet)
                                      Rainbow Trout
                                                                       32.7             24.6
                                      (fillet)
                                      Largescale Sucker
                                                                       64.1             12.5
                  RM 64 & 77 –        (whole)
                  Nine Mile Dam       Mt whitefish (fillet)           417.2             1.9
                  Up River Dam        Rainbow Trout
                                                                       93.4             8.6
                                      (fillet)
                                      Largescale Sucker
                                                                       67               12.0
                                      (whole)
                  RM 84.4 & 96 –
                                      Northern
                  Upriver Dam to                                       5.9             136.2
                                      Pikeminnow (fillet)
                  Border
                                      Rainbow Trout
                                                                       27.7             29.0
                                      (fillet)
                Notes: DOH 2012 Data McBride [10]
                Assuming BW=60 kg; U.S. EPA RfD=0.0001
                Green Highlights = Upper-bound de minimis fish consumption rate 23 meals/month
                Orange Highlights = Average de minimis fish consumption rate 8 meals/month




                                                                                                           Page 32
                                                                       Decl. of A. Miller in Support of Daubert Motion
                                                                 To Exclude R. DeGrandchamp Expert Testimony - 566
Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20      PageID.16586 Page 562 of
                                                      705
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


1.9.        Calculated Fish Consumption Rates for Mercury-Contaminated Fish

Like PBDEs discussed above, Spokane fish are also contaminated with Hg. However, unlike PCBs and
PBDE, Hg is a not a manufactured commercial synthetic contaminant. It has a Statewide ubiquitous
distribution and is correctly characterized as an environmental background chemical. It is both a naturally
occurring background element present in rock and soils and is also an anthropogenic background
chemical (released from man’s activity, often from fuel combustion). It is largely an airborne contaminant
(that crosses state boundaries) that contaminates water bodies as a result of deposition and subsequent
surface runoff into water bodies. Spokane River fish have been found to contain Hg.

Exhibit 16 shows the DOH mean Hg concentration for the same fish that were analyzed for PCBs and
PBDEs (Exhibit 14 and Exhibit 15). The major difference between PCBs and PBDE, and Hg, is that
PCBs and PBDEs are primarily stored in fish fat tissue, while Hg is not. Hg is largely bound to proteins in
fish muscle tissue rather than to fat, so cooking has no effect on reducing the Hg concentration. The major
chemical form of Hg in fish tissue is methyl-mercury, which is the bioaccumulative form of Hg
(elemental Hg is not typically bioaccumulated). Accordingly, the Hg concentrations presented in Exhibit
16 represent the full laboratory Hg concentrations.

I have conducted the same analyses on the Hg fish tissue results as I described above for PCBs and
PBDEs. That is, I assumed Hg is the only contaminant present in fish tissue in order to isolate Hg and
determine the number of fish meals that can be eaten solely attributable to this one contaminant.

The results for Hg are strikingly similar to those I discussed for PBDE-contaminated fish above. Again,
some fish species can be eaten at de minimis fish consumption rates for all sections of the river. Twelve
fish samples out of 15 (80%) had Hg levels low enough to permit the average fish consumers to consume
the de minimis number of fish meals (8 meals/month). For the upper-bound fish consumer (23
meals/month), two fish samples (2/15) had Hg levels low enough to allow de minimis fish consumption.
However, it should be noted that, while the number of fish samples for upper-bound de minimis fish
consumption were less than I showed and discussed above for PBDE (8/15), the Hg fish concentrations
for many samples were well above the average de minimis levels. For example, three fish samples had Hg
levels that would allow more than 20 meals per month, and the rest were also well above the average de
minimis average rate of eight meals per month.




                                                                                                    Page 33
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 567
Case 2:15-cv-00201-SMJ                ECF No. 382-1          filed 01/28/20        PageID.16587 Page 563 of
                                                           705
                                                                        City of Spokane v Monsanto Co.
                            Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


Exhibit 16. Noncancer Health Effects, 2012 Data: Maximum Allowable Fish
                        Meals—Hg-Contaminated Fish


                                                                   Mean Hg
                                                                                        Hg
                     River Section         Fish Species              Conc.
                                                                                    Meals/Month
                                                                  (ug/kg ww)

                                       Largescale sucker
                                                                     60.3               13.3
                                       (whole)
                   Spokane Arm         Brown Trout (fillet)          85.4                9.4
                                       Rainbow Trout
                                                                     49.6               16.2
                                       (fillet)
                                       Largescale sucker
                                                                     39.0               20.6
                   RM 33.7 – Little    (whole)
                   Falls Pool          Northern
                                                                     147.0               5.5
                                       Pikeminnow (fillet)
                                       Largescale sucker
                                                                     55.3               14.5
                                       (whole)
                   RM 56.6-57.1 –      Mt whitefish (fillet)         30.7               26.2
                   Upper Lake          Northern
                                                                     157.0               5.1
                   Spokane             Pikeminnow (fillet)
                                       Rainbow Trout
                                                                     44.1               18.2
                                       (fillet)
                                       Largescale Sucker
                                                                     25.0               32.1
                   RM 64 & 77 –        (whole)
                   Nine Mile Dam       Mt whitefish (fillet)         50.0               16.1
                   Up River Dam        Rainbow Trout
                                                                     36.9               21.8
                                       (fillet)
                                       Largescale Sucker
                                                                     46.4               17.3
                                       (whole)
                   RM 84.4 & 96 –
                                       Northern
                   Upriver Dam to                                    185.0               4.3
                                       Pikeminnow (fillet)
                   Border
                                       Rainbow Trout
                                                                     36.5               22.0
                                       (fillet)
                 Notes: DOH 2012 Data McBride [10]
                 Assuming BW=60 kg; U.S. EPA RfD=0.0001
                 Green Highlights = Upper-bound de minimis fish consumption rate 23 meals/month
                 Orange Highlights = Average de minimis fish consumption rate 8 meals/month



1.10.       Dr. Keenan Stated I Ignored Lead as a Contaminant

The last contaminant Dr. Keenan stated I ignored was lead (Pb). I did not ignore it. I conducted a
toxicological analysis of Pb, but did not include it in my report because it is not possible to quantitatively
evaluate it like I did for PCBs, PBDE, and Hg for the simple reason that Pb does not have an RfD.
Neither U.S. EPA nor ATSDR has developed an RfD for Pb. Therefore, it cannot be evaluated together
with the other three contaminants.




                                                                                                         Page 34
                                                                     Decl. of A. Miller in Support of Daubert Motion
                                                               To Exclude R. DeGrandchamp Expert Testimony - 568
Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20       PageID.16588 Page 564 of
                                                      705
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


As I have discussed, both U.S. EPA and DOH fish risk assessment guidance presents the same equation
for evaluating and quantifying the risks and safe fish consumption rates for multiple contaminants. (See
Exhibit 17). [2] [12] In fact, this is the exact equation that DOH used to evaluate Spokane River fish (for
the 2012 DOH data), and it was used just as presented to support the current Fish Consumption Advisory;
it is obvious that Pb was not included in DOH’s quantitative analysis.


Exhibit 17. DOH Equation for Calculating the Risks and Fish Consumption
                    Rates for Multiple Contaminants [12]




It should be noted that the first consumption advisory was intended to warn the public about the number
of meals that were safe to eat in terms of both PCBs and Pb. It focused on the same fish species that were
sampled in the 1999 U.S. Geological Survey (USGS)/Washington State DOH report—namely, rainbow
trout, mountain whitefish, and largescale suckers. The warning for Pb exposures only seems to have been
applied as a precautionary note for consuming the “nonedible” parts of the fish and was thus issued for
eating the whole fish. However, this was based on the specific wording of the one-page Fact Sheet and the
supporting 1999 USGS and other fish data, since I was unable to locate the entire 2001 Washington State
DOH Health Advisory. [25]

While the fish advisory applied to both whole fish and fillets for PCB contamination, the Health Advisory
(which appears to err on the side of caution) also noted that there was a potential health threat from Pb-
contaminated fish, but only applied to consuming whole fish” for Pb. It did not apply to fish fillets, as
stated in the following section of the Health Advisory:

        What are the harmful effects of PCBs and lead? Who should be concerned? Pregnant women and
        women considering pregnancy should carefully follow the meal limits given in table 1.

        The fetus is particularly susceptible to the harmful effects of lead and PCBs when the mother eats
        contaminated fish. Such effects can include learning problems that appear during childhood
        years. Negative effects on a child’s behavior and ability to learn can also occur in children
        exposed to lead from birth through six years of age. Because lead was found at higher levels in
        whole fish samples, it is especially important for children under age six to eat only fillets
        according to the meal limits in table 1. [original emphasis] [25]




                                                                                                     Page 35
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 569
Case 2:15-cv-00201-SMJ              ECF No. 382-1         filed 01/28/20       PageID.16589 Page 565 of
                                                        705
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


As the Health Advisory emphasis indicates, Pb was only a concern when consuming whole fish. The
reason for this distinction is that, unlike PCBs, which are bioaccumulated in all fat-containing tissues and
organs in fish, Pb is not. After Pb is absorbed by fish, it is sequestered and stored in nonedible fish parts
like the gills, bone, kidney, spleen, and intestines, but the bone is the most likely It is largely sequestered
into bone, where it substitutes for calcium. This type of absorption and sequestration into bone is similar
to how the human body stores Pb. Consequently, and most importantly, Pb does not bioaccumulate in fish
muscle tissue, so the only concern with Pb in typical fish advisories pertains to eating the whole fish—
including bone and gills. This opinion is supported by the detailed analysis later addressed and carefully
analyzed in the 2007 ATSDR/Washington State DOH Health Consultation for Spokane River fish in
which a determination was made to eliminate Pb as a chemical of concern, as it was shown that
consuming fish fillets would not pose a health threat (i.e., muscle tissue fillets contain 10 times less Pb
than the nonedible whole-fish body parts). [26]

With regards to lead, Washington State DOH issued advice against eating whole fish because USGS
studies showed fish fillets from Spokane River fish did not bioaccumulate Pb—even those fish caught in
river areas known to be highly enriched with Pb-laden mining waste. The 1989 USGS study (Maret and
Skinner 1989; published 2 years before the 2001 Health Advisory) showed fish analyzed from Spokane
River sections known to be downstream of mining production sites had insignificant bioaccumulation of
any heavy metal, including Pb, in fillet muscle tissue. In fact, the USGS showed there was a “poor
correlation” between the paired highly contaminated heavy metal sediments in mining areas (save for Cd)
and the corresponding fish tissue levels in those areas. USGS stated:

        Correlations between most trace-element concentrations in bed sediment and tissue (livers and
        fillets) were poor; however, there was a significant correlation between Cd in bed sediment and
        liver tissue. Trace-element concentrations in bed sediment did not appear to be good predictors
        of concentrations in tissue… [25]

In addition to discussing the very important concept that heavy metals did not bioaccumulate in fish, work
by USGS (1989) showed that the fish tissue levels—even in highly enriched sediments—were below the
U.S. EPA sediment screening values (SV) that were developed for bed sediments and edible fish tissue.
(SVs were defined as “associated adverse effects to aquatic life or human health are possible, but
expected infrequently”; USEPA tissue SVs were protective of human health at a “1 x 10-5 risk factor”
based on an average-sized adult (70 kilograms) and a consumption rate of 6.5 grams of fish per day (or
approximately 45 grams of fish per week). USGS stated:




                                                                                                        Page 36
                                                                   Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude R. DeGrandchamp Expert Testimony - 570
Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20        PageID.16590 Page 566 of
                                                      705
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


        Even though many of the sites exhibited trace-element enrichment, no trace-element
        concentrations in sportfish fillets exceeded USEPA SVs. This is noteworthy, because Pb and Hg
        can bioaccumulate in aquatic biota and are pollutants of concern around mining sites in the
        study area. It is apparent from this study that trace elements in bed sediment are not readily
        bioavailable for uptake by fish, especially the trace elements As, Cd, Pb, Hg, and Se, which are
        known to bioaccumulate in aquatic food chains. [25]

Finally, even in areas in which the riverbed Pb sediments were greatly enriched to levels higher than 100
ppm, no Pb bioaccumulation was seen in fish livers or fillets:

        Although concentrations of Pb were high (>100 μg/g) in bed sediment at some NROK [Northern
        Rockies Intermontane Basins] sites, Pb did not tend to accumulate in fish livers or fillets. This
        finding is particularly important because Pb has been identified as a pollutant of concern to
        humans and wildlife as a result of mining activities in this study area. [25]

It is well-known that when fish (as well as mammals) ingest contaminated sediments or prey containing
Pb, it does not build up in muscle tissue. Rather, most of the Pb body burden is found in bone, gills, liver,
and kidney:

        Lead can accumulate in bones, scales and skin (by sticking on to the skin surface). Lead can also
        be introduced from mucus and organs. [26]

Because Pb is sequestered in fish tissues and organs that may only be eaten rarely (if ever), the agencies
state that whole-fish samples are “not appropriate” for human health risk assessment:

        However, because whole largescale sucker rather than the edible portion (fillets) were analyzed
        for suckers, the values reported are not appropriate for human health risk assessment.

Furthermore, they assumed that children would not only eat whole fish, but that they would also
consistently eat only the fish species with the highest whole-body Pb level—namely, largescale suckers.
By their own admission, they did not think this a reasonable assumption: “However, it is highly unlikely
that a child would consume only largescale suckers.” [26]

Lacking an RfD, Pb-related risks cannot be evaluated in the same manner as other contaminants.
Therefore, I chose to evaluate Pb from a toxicological standpoint. I have concluded that Pb-contaminated
fish would not pose a health hazard even when the whole fish are eaten. This is because Pb is primarily
bound to bones in fish and the chemical bond is so strong that even if a fish consumer ate the entire fish
including bone, Pb would not be appreciable released from bone in the human gastrointestinal tract which
is necessary for absorption into the body. That is, for Pb to be absorbed from the human gastrointestinal
tract it must first be desorbed from the fish bone and because Pb is not desorbed from bone tissue (due to




                                                                                                      Page 37
                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude R. DeGrandchamp Expert Testimony - 571
Case 2:15-cv-00201-SMJ                ECF No. 382-1      filed 01/28/20       PageID.16591 Page 567 of
                                                       705
                                                                           City of Spokane v Monsanto Co.
                               Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


the very strong chemical bond) it will not be significantly absorbed into the systemic blood circulation by
the fish consumer.

If, for example, even when whole fish (bones and all) are used to make a stew or soup, Pb would not be
significantly released into the water and most would still be bound to bone tissue. Furthermore, assuming
a fish eater actually ate the bones it would not be in a bioavailable chemical form that could be absorbed
from the microvilli lining the small intestine where most absorption occurs.

Simply put, Pb will not be bioavailable due to the tenacious stable chemical forces holding it in place in
bone. Pb actually becomes part of the bone matrix. This is not just true in fish but when humans are
exposed to Pb is stored for decades in bone tissue (which can be viewed as a protective physiological
mechanism because only free unbound Pb can cross the blood brain barrier to cause brain damage and as
long as it stored in bone it is not free).

When Pb is ingested by fish, it is sequestered into skeletal bone by forming a nearly unbreakable bond
with the phosphate mineral apatite—which is the chemical structure of bones—to form pyromorphite; this
stable crystalline mineral cannot be absorbed by the human digestive system (Freeman 2012). [27] For
example, Miretzky et al. (2008) states that intentional or unintentional ingestion of pyromorphite does not
pose a health threat because it cannot be made soluble in the physiological conditions of the
gastrointestinal tract: [28]

         Accidental pyromorphite ingestion does not yield bioavailable lead, because pyromorphite is
         insoluble in the intestinal tract.

In fact, bone acts like a sponge to absorb Pb, and the resulting pyromorphite is so incredibly stable that it
has been shown to be very effective biomaterial tool for remediating Pb-contaminated water at polluted
sites: [27]

         Adsorption onto biomaterials is one of the most promising processes for heavy metal remediation
         of contaminated water…The percent lead removed from the contaminated aqueous solution by
         each fish bone, carbonate and phosphate salt was calculated. Lead removal by the fish bone was
         greater than 99% for each type of fish bone used. The results further suggest that the fish bones
         removed slightly more lead than sodium carbonate and sodium phosphate. These results suggest
         that unmodified fish bone is a highly effective biomaterial for removing lead from contaminated
         water.

Ground fish bones are even effective in sequestering Pb from contaminated soils: [27]

         Now researchers are using fish bones and other phosphate-rich amendments to remediate lead in
         urban soils. “We have seen reduction in bioaccessibility in some lab samples up to fifty percent


                                                                                                      Page 38
                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude R. DeGrandchamp Expert Testimony - 572
Case 2:15-cv-00201-SMJ              ECF No. 382-1         filed 01/28/20        PageID.16592 Page 568 of
                                                        705
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


        within just a few weeks of treatment,” says Steve Calanog of the U.S. Environmental Protection
        Agency (EPA), who is overseeing an agency project using fish bones to clean up soils in the South
        Prescott neighborhood of Oakland, California.

Pb stored in skeletal bone is essentially considered a protective toxicological mechanism in both fish and
humans because it immobilizes Pb in the body in the solid bone matrix and prevents Pb-induced toxicity
(Pb remains bound in bone for many decades). This is because only free or unbound Pb can reach the
brain from the systemic blood circulation. This is a well-known fundamental principal in toxicology,
which was even stated in the Health Consultation, but only in reference to human exposures:

        Because of chemical similarities to calcium, lead can be stored in bone for many years. Even
        after exposure to environmental lead has been reduced, lead stored in bone can be released back
        into the blood where it can have harmful effects. Normally this release occurs relatively slowly.
        [26]

In summary, the degree to which absorption of Pb into the human body after eating fish tissue
contaminated with Pb depends on a variety of factors but the sine qua non is Pb bioavailability, as
discussed previously. That is, in order for Pb to produce neurotoxic effects in a child, it must first be
absorbed into the child’s body from the gastrointestinal tract after a fish meal. Once the Pb-contaminated
fish tissue reaches the stomach and small intestine, Pb must first be made bioaccessible; unless it is
solubilized from fish tissue, it cannot be absorbed in the duodenum (the first part of the small intestine
that is attached to the stomach). Bioaccessibility describes the process whereby Pb is first desorbed (the
opposite of absorbed) from solid fish tissue matrixes like fish bone and other tissues in which it is made
water-soluble and can be dissolved in the watery intestinal contents. Desorption from the solid state
matrix is an absolute requirement for Pb because it must be soluble in the aqueous environment of the
gastrointestinal tract (absorptive tissue lining the small intestine) in order for it to be transported through
the cells lining the small intestine (gastrointestinal epithelium). Only the water-soluble fraction of Pb can
pass through the cells lining the intestine, reach the intestinal blood capillaries, and enter the systemic
blood circulation (via the hepatic portal vein). The portion that remains nonsoluble and bound to the solid
fish tissue matrix cannot be absorbed, and that fraction will simply be eliminated in the feces. The percent
bioavailability is one of the most important assumptions used in the U.S. EPA Pb models for calculating
the BBL. The Health Consultation recommendation for eating whole fish contaminated with Pb is based
on the assumption that 30% of the Pb in whole fish is bioavailable. Since Pb bound to fish bone
represents the largest fraction in all fish organ systems and the Pb–bone fraction is not bioavailable, the
bioavailability assumption of 30% Pb for children overestimates the BBL and risk to children.




                                                                                                        Page 39
                                                                   Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude R. DeGrandchamp Expert Testimony - 573
Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20      PageID.16593 Page 569 of
                                                      705
                                                                        City of Spokane v Monsanto Co.
                            Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


1.11.       Comparing the Maximum Allowable Fish Meal PCB Levels with
            Multiple Contaminants

In the previous sections, I evaluated the three fish contaminants separately, assuming only one
contaminant was present in fish. Comparing those results shows that it is obvious that PCB is the greatest
threat to Spokane fish consumers, and it is the most important contaminant that needs to be targeted by
the City for remediation.

In this section I present the results in a somewhat different format. While the previous section allowed a
side-by-side comparison of the three contaminants, it did not permit an evaluation of the health threat
when just PCBs were removed from fish tissue. Therefore, it would be useful to know if fish consumers
could eat more fish if Spokane’s efforts succeeded in removing PCBs. For this analysis, I compared the
maximum allowable fish meals based on all three contaminants (PCBs + PBDEs + Hg) being present
(using 2012 data) to the scenario where Spokane was successful in removing PCBs, leaving only Hg and
PBDEs in the fish tissues. This is the generally accepted toxicological practice of analyzing the magnitude
of a single contaminant when investigating chemicals that all target the same body organ. In this analysis,
the summed risks can be added since all three contaminants produce similar toxic effects in the central
nervous system, causing neurological damage (particularly during development in young children and
adolescents).

Ultimately, this analysis addresses the question, “Will remediating PCBs have a significant impact on fish
consumption, even though fish will still be contaminated with other chemicals?” (i.e., is it worth it?). The
answer is yes.

The calculated number of maximum fish meals will be significantly increased if PCBs are reduced even if
PBDE and Hg are assumed to remain unchanged from 2012 levels. The table below in Exhibit 18 shows:
1) the number of fish meals that can be safely consumed for fish tissues contaminated with all three
chemicals (PCBs, PBDE, and Hg); and 2) the maximum number of fish meals assuming PCBs are no
longer in the fish. The first column shows the combined effect on fish meals resulting from the combined
effect of just PBDE, and Hg this is juxtaposed with column 3 that shows that number meals is
significantly decreased with all three contaminants (i.e., PCB + PBDE + Hg). The last column shows the
increased number of fish meals in multiples when PCB is assumed to be absent from fish tissues. For
example, the first row shows that when all contaminants are present only 1.4 fish meals can be eaten but




                                                                                                    Page 40
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 574
Case 2:15-cv-00201-SMJ                  ECF No. 382-1           filed 01/28/20      PageID.16594 Page 570 of
                                                              705
                                                                          City of Spokane v Monsanto Co.
                              Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


when PCB are removed, the number of meals is significantly increase to 4.4 meals, which is 3.1 times as
many meals


Exhibit 18. Noncancer Health Effects, 2012 Data: Comparing the Maximum
           Allowable Fish Meals, With and Without PCB Contamination

                                                     Maximum              Maximum
                                                   Allowable Fish       Allowable Fish
                                                    Meals- PCBs         Meals With All        Differences In
       River Section         Fish Species            Eliminated         Contaminants          Multiples (x)
                                                                      ALL=PCBs + PBDE
                                                  ONLY=PBDE + Hg
                                                                            + Hg
                          Largescale sucker
                                                        4.4                   1.4                  3.1
                          (whole)
     Spokane Arm          Brown Trout (fillet)          6.9                   3.5                  2.0
                          Rainbow Trout
                                                        13.8                  5.2                  2.7
                          (fillet)
                          Largescale sucker
                                                        13.5                  4.7                  2.9
     RM 33.7 – Little     (whole)
     Falls Pool           Northern
                                                        5.2                   3.3                  1.6
                          Pikeminnow (fillet)
                          Largescale sucker
                                                        5.1                   1.4                  3.7
                          (whole)
     RM 56.6-57.1 –       Mt whitefish (fillet)         4.2                   1.7                  2.4
     Upper Lake           Northern
                                                        4.3                   2.2                  1.9
     Spokane              Pikeminnow (fillet)
                          Rainbow Trout
                                                        10.5                  3.7                  2.9
                          (fillet)
                          Largescale Sucker
                                                        9.0                   2.7                  3.4
     RM 64 & 77 –         (whole)
     Nine Mile Dam        Mt whitefish (fillet)         1.7                   0.9                  1.9
     Up River Dam         Rainbow Trout
                                                        6.2                   2.7                  2.3
                          (fillet)
                          Largescale Sucker
                                                        7.1                   2.2                  3.2
                          (whole)
     RM 84.4 & 96 –
                          Northern
     Upriver Dam to                                     4.2                   3.1                  1.4
                          Pikeminnow (fillet)
     Border
                          Rainbow Trout
                                                        12.5                  4.9                  2.6
                          (fillet)
     Average Difference                                                                            2.5
                 Notes: DOH 2012 Data McBride [10]
                 Assuming BW=60 kg; U.S. EPA RfD=0.0001 for Hg and PBDE; PCB RfD 0.00002
                 Orange Highlights = Average de minimis fish consumption rate 8 meals/month




This increase in the number of meals when PCB is reduced to zero has real-like consequences. That is,
with PCB gone, fish consumers can enjoy the health-benefits of eating the de minimis recommended
number of 1 fish meal per week. In fact, after PCBs are eliminated, the recommended number of fish can
be eaten for all fish samples.


                                                                                                           Page 41
                                                                       Decl. of A. Miller in Support of Daubert Motion
                                                                 To Exclude R. DeGrandchamp Expert Testimony - 575
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16595 Page 571 of
                                                     705
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


1.12.       Rebuttal Response to Dr. Keenan’s Critique of the Fish
            Consumption Rate

Dr. Keenan makes the following statements on page 6-3:

        Dr. DeGrandchamp provides a discussion of risks associated with the ingestion of fish at a rate
        of 42 g/day (on average) and 90 g/day for higher-end consumers. As I discussed in Section 5.2,
        the 42 g/day fish ingestion rate presented by WDOH (2007), which was cited as based on studies
        conducted in the late 1990s that were not specifically designed to estimate fish consumption
        rates, is likely in error. A similar consumption rate was reported in ATSDR (2005). Even so,
        WDOH uses the 42 g/day value only in its screening assessment. Fish advisories are set assuming
        an 8-oz meal size, which equates to 32 g/day for one fish meal per week. The error associated
        with the 42 g/day consumption rate also puts into question the derivation and use of the higher
        end consumption rate of 90 g/day.

Dr. Keenan is incorrect for several reasons. First, DOH does not use 42 g/day in its screening assessment.
As I discussed previously, it uses 59.7 and 175 as fish ingestion rates to represent the average and upper-
bound screening levels, as shown in Exhibit 19. (I have referred to these screening levels as de minimis
fish tissue concentrations).




                                                                                                    Page 42
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 576
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16596 Page 572 of
                                                     705
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


   Exhibit 19. DOH Uses 59.7 and 175 g/day to Calculate Screening Levels




Second, as I discussed previously, health groups and governmental agencies recommend that a healthy
diet consist of 8–12 ounces of fish per week [29], which equals 32–48 g/day; this is considered the
minimum daily fish ingestion rate. Exhibit 20 shows the recent recommendation by U.S. EPA–FDA for
the number of fish meals pregnant women or women of childbearing age.


Exhibit 20. U.S. EPA–FDA Recommends 8–12 Ounces of Seafood per Week
                                  [3]




Indeed, U.S. EPA–FDA also used a fish ingestion rate of 48 g/day (three 4-ounce servings) to calculate a
screening level for eating Hg-contaminated fish. The agencies characterized this fish ingestion rate as
being the healthiest, labeling it among “Best Choices” to encourage women to eat more fish. (See Exhibit
21.)




                                                                                                    Page 43
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 577
Case 2:15-cv-00201-SMJ            ECF No. 382-1         filed 01/28/20      PageID.16597 Page 573 of
                                                      705
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


Exhibit 21. U.S. EPA–FDA Hg Fish Contamination Screening Levels Based
          on a Fish Ingestion Rate of 48 g/day Is among “Best Choices” [3]




Contrary to Dr. Keenan’s opinion that a fish ingestion rate of 42 g/day may not be appropriate, it should
be noted that when DOH set the assumed fish ingestion rate to 42 g/day, it essentially set a fish ingestion
below even the minimum fish ingestion rate governmental health agencies recommend. [29]

Dr. Keenan also states on page 6-6:

        Dr. DeGrandchamp also did not closely review WDOH’s quoted risk results. These risk results
        were based on a consumption rate of 42 g/day, which, as stated earlier, is an error. The risk
        calculations should have been based on an 8-oz meal size, which equates to 32 g/day (at one fish
        meal per week). Use of this elevated fish consumption rate overestimates the potential risks by a
        factor of 1.3 (42/32).

The document Dr. Keenan is referring is the 1997 Consumption Patterns of Anglers Who Frequently Fish
Lake Roosevelt, September 1997, DOH. [20] As I stated in my deposition, I reviewed this document to
determine the source of the fish ingestion rate of 42 g/day. However, but since no raw data were
presented, I evaluated the summary data in which DOH did present numerical estimates of the fish
consumption rates. [20]

The above data within the report supports my opinion that a consumption rate of 42 grams per day is a
reasonable fish consumption rate that will protect a large number of people eating PCB-contaminated
fish. As I repeatedly stated in my deposition, the overarching goal of all health assessments intended to
protect public health is to prevent the majority of the public—not just the average fish consumer—from
eating an excessive amount of PCB-contaminated fish. As noted above, the fish consumption survey
stated that the average fish consumption was 42 fish meals per year, which equates to an average (50th


                                                                                                    Page 44
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 578
Case 2:15-cv-00201-SMJ              ECF No. 382-1        filed 01/28/20        PageID.16598 Page 574 of
                                                       705
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


percentile) daily fish consumption of 26 grams. However, the 90th percentile of those surveyed consumed
103.2 meals per year, or two meals per week, which is equivalent to 64 g/day. Thus, the fish ingestion rate
of 42 g/day falls in the middle of these two consumption rates (i.e., 45 g/day), approximately
corresponding to the 75th percentile. As I testified in my deposition, a 42 g/day ingestion rate was a
reasonable assumption, as it protects about 75% of the population. Although it does not protect the entire
population (with the target being 90%–95%), it is more protective than the 26 g/day average consumption
rate, which only protects half the population. Therefore, while I did not cite this particular document in
my expert report, the findings are not inconsistent with my opinion.

In addition, DOH stated that the primary target was license holders and fishing club members, which
would have ignored those fishing without a license and those not belonging to a club:

        A mail survey questionnaire sampled two fish-consuming populations based on a random sample
        of Spokane County fishing license holders (2000 sample population) and individuals from a
        particular Spokane area fishing club (180 sample population from The Walleye Club). [20]

Part of that survey also included fishing consumption rates for ethnic groups like the Russian community.
DOH concluded the rate for that group was 65 g/day: [20]

        Key Russian Community Findings:

                Harvest locations: Upriver Dam, the old Walk in the Wild Zoo, River Front Park,
                 downtown Spokane area, T.J Meenach Bridge, Nine Mile Bridge, and Long Lake.
                Fish harvested: rainbow trout, German (brown) trout, suckers, catfish, crayfish, pike
                 minnow, smallmouth bass, and perch.
                Fish consumption: about 4 pounds per month (about 65 g/day or 2.3 ounces of fish per
                 day).


1.13.       Calculated Noncancer Hazard Quotient and Cancer Risk

Assuming higher ingestion rates – which are reflected by the above-discussed documents -- would
significantly increase the risk under Keenan’s analysis. In my above response to Dr. Keenan’s critique
that a fish ingestion rate of 42 g/day is not appropriate, I state that it is a reasonable assumption because it
falls below even the minimum fish ingestion rates that are recommended by governmental health
agencies. [29] In this section, I calculate the PCB noncancer hazard index and cancer risk (using the 2012
DOH fish tissue dataset) based on the fish ingestion rates that are the subject of this issue: 42 g/day. I




                                                                                                        Page 45
                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude R. DeGrandchamp Expert Testimony - 579
Case 2:15-cv-00201-SMJ               ECF No. 382-1          filed 01/28/20      PageID.16599 Page 575 of
                                                          705
                                                                          City of Spokane v Monsanto Co.
                              Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


have also calculated the same hazards and risks assuming 64 g/day, since that was the 90th percentile for
the fish ingestion rate.

I should also stress that the fish ingestion rate of 42 g/day is not germane to my opinion because using
that assumption—which corresponds to about the 75th percentile (the 50th and 90th percentiles were 26
and 64 g/day, respectively) does not protect the entire population. The generally accepted practice in
toxicology and risk assessment is to protect the entire population, which corresponds to the 95th–99th
percentile; that would be greater than even the 90th percentile level of 64 g/day.



1.13.1.      Equations for Calculating Daily PCB Dose from Eating PCB-Contaminated Fish

          Noncarcinogenic: Equation for Fish Tissue Exposure Dose
                              Dose noncancer (mg/kg-day) = [(C*CF1* IR*CF2*EF*ED)/ (BW x AT) noncancer


          Carcinogenic: Equation for Fish Tissue Exposure Dose

                              Dose cancer (mg/kg-day) = [(C*CF1*IR*CF2*EF*ED)/(BW x AT)] cancer
          Noncancer Hazard Quotient
                              HQ = Dose noncancer / RfD

          Carcinogenic: Equation for Fish Tissue Exposure Dose
                           Cancer Risk = Dose cancer * CSF


Exposure parameters and values used to calculate PCB dose are shown in Exhibit 22.


Exhibit 22. Exposure Assumptions for Calculating the HQ and Cancer Risk


              Parameter                  Value            Unit                  Comments
   Concentration (C)                     Variable         ug/kg    Mean Fish Tissue Concentration
                                                                   Converts contaminant concentration from
   Conversion Factor (CF1)               0.001            mg/ug    micrograms (ug) to milligrams (mg)
                                        42 and 64                  Average recreational anglers (42 g/day)
   Ingestion Rate (IR)                                g/kg/day
                                          g/day
                                                                   Converts contaminant concentration from
   Conversion Factor2 (CF1)              0.001            mg/ug    micrograms (ug) to milligrams (mg)




                                                                                                         Page 46
                                                                    Decl. of A. Miller in Support of Daubert Motion
                                                              To Exclude R. DeGrandchamp Expert Testimony - 580
Case 2:15-cv-00201-SMJ               ECF No. 382-1                filed 01/28/20          PageID.16600 Page 576 of
                                                                705
                                                                         City of Spokane v Monsanto Co.
                             Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


                                                                             Converts mass of fish from grams (g)
  Conversion Factor2 (CF2)                  0.001               kg/g         to kilograms (kg)
                                                                             Assumes daily exposure consistent with
  Exposure Frequency (EF)                    365              days/year
                                                                             units of ingestion rate given in g/day
                                          30 (adult)
  Exposure Duration (ED)                                        years        Number of years eating fish
                                           5 (child)
  Averaging Time noncancer (AT)            10950             days            30 years
  Averaging Time cancer (AT)               25550             days            70 years
  Oral Reference Dose (RfD)                 2E-5           mg/kg-day         Source: USEPA, IRIS (2019)
  Cancer Slope Factor (CSF)                  2            mg/kg-day-1        Source: USEPA, IRIS (2019)



Exhibit 23 presents the hazard quotients for PCB-contaminated fish using the 2012 DOH data and
assuming a fish ingestion rate of 42 g/day for both the 50% PCB concentration and the full PCB
concentration. As this table shows, more than 11 of the fish samples (11/15; 73%) exceeded the safe daily
intake (based on the RfD), which is HQ = 1.0. All HQ results exceeded 1.0 for the fish samples that were
not adjusted to account for a reduction in PCB concentration resulting from recommended fish
preparation.


  Exhibit 23. Calculated Hazard Quotient (HQ) for 2012 Fish Tissue Data
                    Assuming a Fish Ingestion Rate of 42 g/day

                                                                          Hazard                            Hazard
                                                    PCB                                    PCB
                                                                         Quotient                          Quotient
       River Section       Fish Species         Concentration                          Concentration
                                                                           50%                                No
                                                50% Reduction                          No Reduction
                                                                         Reduction                         Reduction
                       Largescale sucker
                                                       113.8                3.4            227.6              6.8
                       (whole)
                       Brown Trout
      Spokane Arm                                      33.3                 1.0             66.6              2.0
                       (fillet)
                       Rainbow Trout
                                                       28.8                 0.9             57.6              1.7
                       (fillet)
                       Largescale sucker
                                                        33                  1.0             66                2.0
      RM 33.7 –        (whole)
      Little Falls     Northern
      Pool             Pikeminnow                      25.9                 0.8             51.8              1.6
                       (fillet)
                       Largescale sucker
                                                       126                  3.8             252               7.6
                       (whole)
                       Mt whitefish
                                                       81.6                 2.4            163.2              4.9
      RM 56.6-57.1 –   (fillet)
      Upper Lake       Northern
      Spokane          Pikeminnow                       53                  1.6             106               3.2
                       (fillet)
                       Rainbow Trout
                                                        43                  1.3             86                2.6
                       (fillet)




                                                                                                                    Page 47
                                                                              Decl. of A. Miller in Support of Daubert Motion
                                                                        To Exclude R. DeGrandchamp Expert Testimony - 581
Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20      PageID.16601 Page 577 of
                                                      705
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


                      Largescale Sucker
                                                63            1.9             126             3.8
                      (whole)
      RM 64 & 77 –
                      Mt whitefish
      Nine Mile Dam                            125            3.8             250             7.5
                      (fillet)
      Up River Dam
                      Rainbow Trout
                                               49.3           1.5             98.6            3.0
                      (fillet)
                      Largescale Sucker
                                               75.1           2.3            150.2            4.5
                      (whole)
      RM 84.4 & 96    Northern
      – Upriver Dam   Pikeminnow               21.6           0.6             43.2            1.3
      to Border       (fillet)
                      Rainbow Trout
                                               29.9           0.9             59.8            1.8
                      (fillet)



Exhibit 24 shows the hazard quotient for PCB-contaminated fish for the 2012 DOH data assuming a fish
ingestion rate of 64 g/day for both the 50% PCB concentration and the full PCB concentration. As this
table shows, all HQ results exceeded 1.0.


  Exhibit 24. Calculated Hazard Quotient (HQ) for 2012 Fish Tissue Data
                    Assuming a Fish Ingestion Rate of 64 g/day

                                                            Hazard
                                              PCB                            PCB            Hazard
                                                           Quotient
      River Section     Fish Species      Concentration                  Concentration     Quotient
                                                             50%
                                          50% Reduction                  No Reduction    No Reduction
                                                           Reduction
                      Largescale sucker
                                              113.8           5.2            227.6           10.4
                      (whole)
                      Brown Trout
     Spokane Arm                              33.3            1.5            66.6             3.0
                      (fillet)
                      Rainbow Trout
                                              28.8            1.3            57.6             2.6
                      (fillet)
                      Largescale sucker
                                               33             1.5             66              3.0
     RM 33.7 –        (whole)
     Little Falls     Northern
     Pool             Pikeminnow              25.9            1.2            51.8             2.4
                      (fillet)
                      Largescale sucker
                                               126            5.8             252            11.5
                      (whole)
                      Mt whitefish
                                              81.6            3.7            163.2            7.5
     RM 56.6-57.1 –   (fillet)
     Upper Lake       Northern
     Spokane          Pikeminnow               53             2.4             106             4.8
                      (fillet)
                      Rainbow Trout
                                               43             2.0             86              3.9
                      (fillet)
                      Largescale Sucker
     RM 64 & 77 –                              63             2.9             126             5.8
                      (whole)
     Nine Mile Dam
                      Mt whitefish
     Up River Dam                              125            5.7             250            11.4
                      (fillet)




                                                                                                    Page 48
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 582
Case 2:15-cv-00201-SMJ             ECF No. 382-1         filed 01/28/20      PageID.16602 Page 578 of
                                                       705
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


                      Rainbow Trout
                                              49.3             2.3            98.6             4.5
                      (fillet)
                      Largescale Sucker
                                              75.1             3.4            150.2            6.9
                      (whole)
      RM 84.4 & 96    Northern
      – Upriver Dam   Pikeminnow              21.6             1.0            43.2             2.0
      to Border       (fillet)
                      Rainbow Trout
                                              29.9             1.4            59.8             2.7
                      (fillet)


Exhibit 25 shows the cancer risk for PCB-contaminated fish based on the 2012 DOH data and assuming a
fish ingestion rate of 42 g/day. All cancer risks exceed de minimis cancer risks, as well as the 1E-4 cancer
risk threshold Dr. Keenan set as an acceptable risk.




                                                                                                     Page 49
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 583
Case 2:15-cv-00201-SMJ              ECF No. 382-1        filed 01/28/20       PageID.16603 Page 579 of
                                                       705
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


 Exhibit 25. Calculated Cancer Risk for 2012 Fish Tissue Data Assuming a
                         Fish Ingestion Rate of 42 g/day

                                               PCB
                                                           Cancer Risk        PCB
                                           Concentration                                   Cancer Risk
       River Section     Fish Species                         50%         Concentration
                                               50%                                         No Reduction
                                                            Reduction     No Reduction
                                            Reduction
                       Largescale sucker
                                               113.8         1.4E-04          227.6          2.7E-04
                       (whole)
                       Brown Trout
      Spokane Arm                              33.3          4.0E-05          66.6           8.0E-05
                       (fillet)
                       Rainbow Trout
                                               28.8          3.5E-05          57.6           6.9E-05
                       (fillet)
                       Largescale sucker
                                                33           4.0E-05           66            7.9E-05
      RM 33.7 –        (whole)
      Little Falls     Northern
      Pool             Pikeminnow              25.9          3.1E-05          51.8           6.2E-05
                       (fillet)
                       Largescale sucker
                                               126           1.5E-04          252            3.0E-04
                       (whole)
                       Mt whitefish
                                               81.6          9.8E-05          163.2          2.0E-04
      RM 56.6-57.1 –   (fillet)
      Upper Lake       Northern
      Spokane          Pikeminnow               53           6.4E-05          106            1.3E-04
                       (fillet)
                       Rainbow Trout
                                                43           5.2E-05           86            1.0E-04
                       (fillet)
                       Largescale Sucker
                                                63           7.6E-05          126            1.5E-04
                       (whole)
      RM 64 & 77 –
                       Mt whitefish
      Nine Mile Dam                            125           1.5E-04          250            3.0E-04
                       (fillet)
      Up River Dam
                       Rainbow Trout
                                               49.3          5.9E-05          98.6           1.2E-04
                       (fillet)
                       Largescale Sucker
                                               75.1          9.0E-05          150.2          1.8E-04
                       (whole)
      RM 84.4 & 96     Northern
      – Upriver Dam    Pikeminnow              21.6          2.6E-05          43.2           5.2E-05
      to Border        (fillet)
                       Rainbow Trout
                                               29.9          3.6E-05          59.8           7.2E-05
                       (fillet)



Exhibit 26 shows the cancer risk for PCB-contaminated fish based on the 2012 DOH data and assuming a
fish ingestion rate of 64 g/day. As shown for the above calculations, all cancer risks exceed de minimis
cancer risks, as well as the 1E-4 cancer risk threshold Dr. Keenan set as an acceptable risk.




                                                                                                       Page 50
                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude R. DeGrandchamp Expert Testimony - 584
Case 2:15-cv-00201-SMJ           ECF No. 382-1         filed 01/28/20      PageID.16604 Page 580 of
                                                     705
                                                                    City of Spokane v Monsanto Co.
                        Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


 Exhibit 26. Calculated Cancer Risk for 2012 Fish Tissue Data Assuming a
                         Fish Ingestion Rate of 64 g/day


                                             PCB                            PCB
     River Section     Fish Species      Concentration   Cancer Risk    Concentration    Cancer Risk
                                         50% Reduction                  No Reduction

                     Largescale sucker
                                             113.8         2.1E-04          227.6          4.2E-04
                     (whole)
                     Brown Trout
    Spokane Arm                              33.3          6.1E-05           66.6          1.2E-04
                     (fillet)
                     Rainbow Trout
                                             28.8          5.3E-05           57.6          1.1E-04
                     (fillet)
                     Largescale sucker
                                              33           6.0E-05           66            1.2E-04
    RM 33.7 –        (whole)
    Little Falls     Northern
    Pool             Pikeminnow              25.9          4.7E-05           51.8          9.5E-05
                     (fillet)
                     Largescale sucker
                                              126          2.3E-04           252           4.6E-04
                     (whole)
                     Mt whitefish
                                             81.6          1.5E-04          163.2          3.0E-04
    RM 56.6-57.1 –   (fillet)
    Upper Lake       Northern
    Spokane          Pikeminnow               53           9.7E-05           106           1.9E-04
                     (fillet)
                     Rainbow Trout
                                              43           7.9E-05           86            1.6E-04
                     (fillet)
                     Largescale Sucker
                                              63           1.2E-04           126           2.3E-04
                     (whole)
    RM 64 & 77 –
                     Mt whitefish
    Nine Mile Dam                             125          2.3E-04           250           4.6E-04
                     (fillet)
    Up River Dam
                     Rainbow Trout
                                             49.3          9.0E-05           98.6          1.8E-04
                     (fillet)
                     Largescale Sucker
                                             75.1          1.4E-04          150.2          2.7E-04
                     (whole)
    RM 84.4 & 96     Northern
    – Upriver Dam    Pikeminnow              21.6          3.9E-05           43.2          7.9E-05
    to Border        (fillet)
                     Rainbow Trout
                                             29.9          5.5E-05           59.8          1.1E-04
                     (fillet)




                                                                                                     Page 51
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 585
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16605 Page 581 of
                                                     705
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


2.          FISH CONSUMPTION RISKS AS DEFINED BY LAW
            ARE BASED ON THE DE MINIMIS CANCER RISK
            LEVEL 1E-6

Rebuttal to Dr. Keenan’s statement that a cancer risk level of 1E-6 to 1E-4 is acceptable because it falls
within EPA’s acceptable risk range.

While I do agree with Dr. Keenan’s statement, and he has correctly cited the U.S. EPA risk management
framework (which is explained in the “Don Clay memo”) [30]—-which I have relied on for most of my
300 HHRAs—it is not applicable to this case. This is not an U.S. EPA-led site; there is no U.S. EPA
remedy to be evaluated, so Dr. Keenan is citing a risk management framework that is not germane. As I
discussed in great detail in Volume 3 of my expert report, DOH is the lead agency responsible for
protecting the health of Spokane fish consumers. Furthermore, and perhaps more importantly, Dr. Keenan
is ignoring the Washington State law that governs the acceptable risk for fish consumption. That law is
the National Toxics Rule (NTR), which is overseen by Ecology: [31]

        Washington State’s water quality standards for toxic substances (WAC 173-201A-040[5]) define
        human health-based water quality criteria by referencing 40 CFR 131.36, also known as the
        National Toxics Rule (NTR). [31]

The NTR specifically considers fish consumption of contaminated fish to make a determination on
whether Washington water bodies are meeting health-based standards:

        The NTR criteria were issued by EPA to Washington State in 1992. These criteria are designed to
        minimize the risk of adverse effects occurring to humans from chronic (lifetime) exposure to toxic
        substances through the ingestion of drinking water and contaminated fish and shellfish obtained
        from surface waters. The NTR criteria are regulatory values used by Ecology for a number of
        different purposes, including permitting wastewater discharges and assessing when waterbodies
        are adversely impacted by contaminants. [31]

Most importantly, the NTR criteria are specifically based on a 1E-6 cancer risk level:

        The NTR criteria values are based on a daily fish consumption rate of 6.5 grams/day and a risk
        level of 10-6…A risk level is an estimate of the number of cancer cases that could be caused by
        exposure to a specific contaminant. At a risk level of 10-6, one person in a million would be
        expected to contract cancer due to long-term exposure to a specific contaminant. [31]

Dr. Keenan has ignored the NTR criteria. In my experience, risk-based levels as defined by U.S. EPA and
state laws trump or supersede the results of site-specific risk assessments (for example, when groundwater



                                                                                                    Page 52
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 586
Case 2:15-cv-00201-SMJ            ECF No. 382-1       filed 01/28/20         PageID.16606 Page 582 of
                                                    705
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


risks are compared to chemical-specific Maximum Contaminant Levels [MCLs: defined in the Clean
Drinking Water Act], MCLs are always used as the groundwater risk standard). That is, environmental
laws or policies, which are referred to by U.S. EPA as Applicable or Relevant and Appropriate
Requirements (ARARs) are usually given deference and weighted more heavily than the results of a risk
assessment. Indeed, the U.S. EPA risk management framework Dr. Keenan cites (the Don Clay memo
[30]) was specifically developed for Superfund sites—not fish consumptions advisories—states that
ARARS need to be considered: [30]

        Specifically, the following points are made in the memorandum:

        Where the cumulative carcinogenic site risk to an individual based on reasonable maximum
        exposure for both current and future land use is less than 10(-4) and the non-carcinogenic hazard
        quotient is less than 1, action generally is not warranted unless there are adverse environmental
        impacts. However, if MCLs or non-zero MCLGs are exceeded, action generally is warranted.
        [30]

Indeed, ARARS are one of the two threshold criteria in the National Contingency Plan (NPL). [32]

As DOE states, exceedances of the risk-based values established in the NTR may trigger state
enforcement action under the Clean Water Act (which is a Statute):

        The NTR criteria are thresholds that, when exceeded, may lead to regulatory action. When water
        quality criteria are exceeded, the federal Clean Water Act requires that the waterbody be put on
        a list and that a water cleanup plan be developed for the pollutant causing the problem. This list
        is known as the 303(d) list, and the water cleanup plan results from a Total Maximum Daily Load
        (TMDL) study and public involvement process. Ecology uses the TMDL program to control
        sources of the particular pollutant in order to bring the waterbody back into compliance with the
        water quality standards.

Exhibit 27 lists the NTR screening fish tissue concentrations. Based on the 2012 Spokane fish sampling
dataset, all fish samples exceed the NTR levels, even though these fish tissue PCB concentrations are
based on a daily fish consumption rate of 6.5 grams/day.




                                                                                                     Page 53
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 587
Case 2:15-cv-00201-SMJ                ECF No. 382-1         filed 01/28/20          PageID.16607 Page 583 of
                                                          705
                                                                           City of Spokane v Monsanto Co.
                               Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


 Exhibit 27. National Toxics Rule Criteria, National Recommended Water
          Quality Criteria, and EPA Screening Values for the Protection of
         Human Health for Contaminants Detected in Fish Tissue, WSTMP
                                  2004–2005 [21]

                                                   National                    EPA Screening Values
                                      National
                                                 Recommended        Subsistence Fishers    Recreational Fishers
               Analyte (ppb ww)1       Toxics
                                                 Water Quality
                                        Rule                       Noncancer    Cancer     Noncancer     Cancer
                                                   Criteria 2
       Mercury                          825           300             49            -          400          -
       Total PCBs 3                      5.3           2.0           9.83         2.45         80          20
       2,3,7,8-TCDD 4                   0.07            -              -            -           -           -
       2,3,7,8-TCDD TEQ 4, 5              -          0.026             -         0.0315         -         0.256
       4,4'-DDD                          45            17              -            -           -           -
       4,4'-DDE                          32            12              -            -           -           -
       4,4'-DDT                          32            12              -            -           -           -
       Total DDT 6                        -             -            245          14.4        2000         117
       Chlordane 7                       8.3           11            245          14.0        2000         114
       Aldrin                           0.65          0.23             -            -           -           -
       Alpha-BHC                         1.7          0.64             -            -           -           -
       Beta-BHC                          6.0           2.2             -            -           -           -
       Chlorpyriphos                      -             -            147            -         1200          -
       Chlorthal-Dimethyl (Dacthal)       -             -              -            -           -           -
       Dieldrin                         0.65          0.25            24          0.307        200         2.5
       Endosulfan Sulfate               540          24000             -            -           -           -
       Endrin                           3200          230            147                      1200
       Heptachlor Epoxide                1.2          0.44           6.39         0.54         52         4.39
       Hexachlorobenzene                 6.7           2.5           393          3.07        3200        25.0
       gamma-BHC (Lindane)               8.2          230            147           3.8        1200        30.7
       Methoxychlor                       -             -              -            -           -           -
       Mirex                              -             -             98            -          800          -
       Pentachloroanisole                 -             -              -            -           -           -
       Toxaphene                         9.8           3.7           122          4.46        1000        36.3
       PBDEs                              -             -              -            -           -           -




These NTR-derived PCB concentrations should not be considered conservative because a fish
consumption rate of 6.5 g/day is far less than even the minimum fish consumption rate recommended by
governmental health agencies of 32–48 g/day (8–12 ounces/week).[29] Moreover, DOH uses daily fish
consumption rates of 59.7 and 175 g/day, which correspond to fish tissue PCB concentrations of 0.59 and
0.2 ppb, respectively (which are even less than the NTR PCB concentrations shown in Exhibit 27),which
correspond to the de minimis cancer threshold.

DOE stresses that while it coordinates with DOH, it is DOH that is mandated with protecting public
health: [21]

        Most fish tissue contaminant data from Washington fish, regardless of who conducted the study,
        make their way to DOH for evaluation regarding the safety of consuming contaminated fish. The
        following is an overview of how Ecology and DOH evaluate fish tissue data to meet different
        needs.


                                                                                                                  Page 54
                                                                       Decl. of A. Miller in Support of Daubert Motion
                                                                 To Exclude R. DeGrandchamp Expert Testimony - 588
Case 2:15-cv-00201-SMJ             ECF No. 382-1         filed 01/28/20       PageID.16608 Page 584 of
                                                       705
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


        Ecology’s role is to determine whether water quality standards are met and to begin the process
        to correct problems where standards are not met. DOH and local health departments are
        responsible for developing fish consumption advisories in Washington. There is some overlap in
        these evaluations because the water quality standards that fish tissue data are compared to were
        developed for the protection of human health.

        Washington’s water quality standards criteria for toxic contaminants were issued to the state in
        EPA’s 1992 National Toxics Rule (NTR) (40CFR131.36). The human health-based NTR criteria
        are designed to minimize the risk of effects occurring to humans from chronic (lifetime) exposure
        to substances through the ingestion of drinking water and consumption of fish obtained from
        surface waters. The NTR criteria, if met, will generally ensure that public health concerns do not
        arise, and that fish advisories are not needed.[21]

Exhibit 28 shows the de minimus fish tissue PCB concentrations DOH has derived for both cancer and
noncancer health effects. The differences between de minimis values is due to the slightly different
methodologies used by DOE and DOH. What is notable, however, is that neither DOH nor DOE apply
the probabilistic HHRA methodology Dr. Keenan uses.


      Exhibit 28. DOH De Minimis Fish Tissue PCB Concentrations [10]




Considering the above information begs the question of why DOH does not default to the PCB fish tissue
levels corresponding to either the NTR or DOH-derived PCB contaminant levels that would protect
Spokane fish consumers from developing cancer? The answer is that DOH has adopted a public health
approach that balances the benefits and risks of eating PCB-contaminated fish. As I discussed previously,
although a diet rich in fish tissue is necessary to maintain optimal health, this comes at a cost of
consuming toxic amounts of PCBs that cause noncancer and cancer health effects. Therefore, to minimize
the PCB-toxicity and maximize the health benefits, DOH has little choice but to ignore the PCB cancer


                                                                                                       Page 55
                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude R. DeGrandchamp Expert Testimony - 589
Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20       PageID.16609 Page 585 of
                                                      705
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


risks. DOH has opted instead to focus on the health benefits and calculate fish consumption rates only on
the noncancer effects. To do otherwise would effectively place a total ban on eating Spokane PCB-
contaminated fish. While this is reasonable and widely accepted public health policy, it remains a fact that
the PCB-contaminated fish are well above the de minimis cancer risk level.

DOH’s health policy on dealing with PCB-contaminated fish to develop its fish consumption advisories
follows the recommendations of the NASIOM guideline in its thoughtful and well-reasoned book, NAS
Seafood Choices: Balancing Benefits and Risks (2007). [29] (See Exhibit 29.)


   Exhibit 29. NAS Seafood Choices: Balancing Benefits and Risks (2007)




Although the NAS book provides an excellent overview of the toxicity of contaminants in fish and the
health benefits of eating fish, it is largely qualitative, and its recommendations are fairly general. DOH
has taken some of that information to make it somewhat quantitative, as shown in the schematic in



                                                                                                     Page 56
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 590
Case 2:15-cv-00201-SMJ             ECF No. 382-1         filed 01/28/20       PageID.16610 Page 586 of
                                                       705
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


Exhibit 30. This graph shows a fish consumption dose-response curve with both the omega-3 benefits and
contaminant health risks on the y-axis (on either side of the graph). Although the omega-3 benefits
increase with increasing fish consumption, at a point there is no additional health benefit (and the omega-
3 curve reaches a maximum level and levels off; this would be the point of maximum benefit). At the
same time, with increasing fish consumption, the contaminant toxicity increases, exceeding the safe daily
intake being. The maximum health–benefit point occurs when the omega 3-curve intersects with the toxic
contaminant curves (there are two contaminants shown, and they have different toxicities). Although this
schematic illustrates the concept, the single health–benefit point is difficult to actually quantify. However,
the one fact that is obvious from this graph is that if DOH considered cancer as the toxic endpoint (which
they do not), Spokane fish consumers would get no benefit from the health effects of a fish-rich diet
because the recommended number of fish meals that would be safe to eat at de minimis cancer risk levels
(based on the 2012 fish data) would be reduced by orders of magnitude.


    Exhibit 30. DOH Graph Illustrating the Health–Benefit Analysis that
                   Underlies Its Fish Consumption Advisories




This graph also shows that it is urgent that PCB levels in fish be reduced so that Spokane fish consumers
can take full benefit of the nutritional advantages of an inexpensive source of fish oil containing omega 3.
With every new medical study, more information shows just how beneficial fish are in preventing or




                                                                                                      Page 57
                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude R. DeGrandchamp Expert Testimony - 591
Case 2:15-cv-00201-SMJ             ECF No. 382-1         filed 01/28/20       PageID.16611 Page 587 of
                                                       705
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


treating cardiovascular disease. For example, very recently (last week; December 13, 2019) FDA
approved a new fish oil drug to reduce the likelihood of heart attacks and stroke: [33]

        The U.S. Food and Drug Administration on Friday expanded the approved use of a fish-oil-
        derived drug to reduce the likelihood of heart attacks and strokes in high-risk patients.

        The drug, Vascepa from Amarin Corp. PLC, now becomes a new tool for reducing the risk of
        heart attacks, strokes and deaths in millions of heart-disease or diabetes patients with elevated
        triglycerides while opening up a multibillion-dollar commercial opportunity for its maker. The
        expanded label could mean Vascepa sales surpass $3 billion, analysts say. Last year’s sales
        approached $230 million.

        Vascepa was approved in the U.S. in 2012 to treat adults with severe hypertriglyceridemia, or
        very high levels of triglycerides, which are fats that circulate in the blood. Since then, Amarin has
        been exploring whether the drug’s effect goes further by reducing the risk of heart disease. [33]

As I have stated previously, the current levels of PCBs in Spokane fish prevent fish consumers from
enjoying the benefit of a low-cost source of fish oil, and the City of Spokane’s efforts to reduce PCB
loading will have the greatest effect on reducing not only the toxicity of PCBs but increasing the overall
well-established health benefits of a diet rich in fish tissue, particularly fish oil containing omega-3, heart-
healthy fatty acids.



3.          BACTERIA AND OTHER CONTAMINANTS DO NOT
            INTERFERE WITH FISH CONSUMPTION

This sections addresses the various references in Defendants’ expert reports (Herman and Desvousges) to
bacteria and other contaminants that do not affect fish consumption. There is no fish consumption
advisory or other limit on the consumption of fish based on bacteria, algae blooms, phosphorous,
dissolved oxygen, or various other contaminants cited in their reports (other than mercury, lead, PCBs,
and PBDEs).

For the remainder of this section, I discuss contaminants related to sewage. In brief, my opinion is that
sewage directly released into the Spokane River would have no impact on the health risks associated with
eating PCB-contaminated fish.

Bacterial infections, illness, and disease associated with human exposure to pathogenic strains is a topic
of interest to me and an area in which I have considerable expertise. I teach a graduate-level course in
Environmental Epidemiology in which I lecture on the contagious transmission, vectors, and the damage


                                                                                                       Page 58
                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude R. DeGrandchamp Expert Testimony - 592
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16612 Page 588 of
                                                     705
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


caused by toxins released by pathogenic bacteria. I cover many waterborne strains, including those that
cause cholera (Vibrio cholerae; serogroup O1 or O139) and hemolytic uremic syndrome (HUS;
Escherichia coli; the E. Coli H:O157 strain).

There has been no laboratory-confirmed case of cholera in the United States for many years; while
sewage may be released into the Spokane River, cholera is of no concern. While there are many strains of
E. coli (one of the most bountiful bacteria in our gastrointestinal microbiome), most are not pathogenic;
some are even beneficial and produce vitamin K (which humans cannot synthesize and are necessary for
blood clotting). However, some, such as E. Coli H:O157, can cause morbidity and death (particularly in
children who develop HUS, which has a high mortality rate). Fortunately for humans, we do not harbor
this strain but can be exposed via contact with animals. The major source of pathogenic E. coli is farm
animals like cows, sheep, pigs, etc. What makes this strain so dangerous is that the infected animals are
asymptomatic, so ranchers and farmers are never aware of this potentially deadly strain infecting their
herd.

Bacteria are not transported through the fish skin so they would not contaminate the edible parts of the
fish. Any pathogenic bacterial contamination of Spokane water would enter and be isolated in the fish
gastrointestinal tract which is most often removed during the fish preparations stage, even when the fish is
eaten whole.

It should also be noted that sewage has been shown to be effective in degrading PCBs. [34][35][36] For
example, Mathews and Sithebe concluded: [22]

        Pseudomonas aeruginosa, isolated from wastewater in the Notwane Sewage Treatment Plant was
        successfully used in biodegradation of recalcitrant polychlorinated biphenyls (PCBs). This
        having been successfully employed at the micro level, and further tests can be carried out to
        validate the results obtained in this study. With this recommendation in place, it is ideal to say
        that employing bacteria in the biodegradation processes of recalcitrant PCBs will be highly cost
        effective as it is a biotechnological process. [34]

In a study of PCBs in the Sheboygan Harbor, Michigan, Sonzogni states: [37]

        Mono, di, and trihalobenzoates have been found to be completely mineralized to carbon dioxide
        and methane using bacteria from lake sediments and sewage sludge as well as enriched cultures
        grown on 3-chlorobenzoate (Suflita et al., 1982; Horowitz et al., 1983).

In summary, the bacteria from human waste in sewage does not create a health risk when eating fish from
the Spokane River.




                                                                                                    Page 59
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 593
Case 2:15-cv-00201-SMJ             ECF No. 382-1         filed 01/28/20       PageID.16613 Page 589 of
                                                       705
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


4.          DR. KEENAN STATES THAT I MISREPRESENTED
            EXPOSURES TO MINORITY POPULATIONS

Dr. Keenan did not focus on minorities, ethnic groups, or those who fish out of need to supplement their
diets. Due to concern about authorities inquiring about fishing, fish preparation, and consumption, many
minorities do not participate in fishing surveys. This includes ethnic minorities and those who fish out of
poverty. In some cases, there is a language barrier; in other cases, there is mistrust of authority figures.
Whatever the reason, this group collectively is largely underrepresented in fish consumption surveys. This
is supported by survey results collected by DOH, DOE and the SRHD, Assessment/Epidemiology Center.
[23]
SRHD states in its 1998 report:

        Barriers

        Both cultural and language barriers inhibited the free exchange of information within both of the
        above focus groups. Cultural barriers included the inherent mistrust of public officials and the
        concept of focus groups as a method of research which would protect their anonymity. This latter
        cultural barrier was more apparent among the Russian community, however, the event took place
        in a naturally occurring and spontaneous setting in their church.

        Representatives from both communities expressed concerns over the purpose of our questions.
        They wanted reassurance we were not inspectors or regulators there to get information that
        could
        incriminate them for fishing without a license. The Russian group seemed particularly concerned
        with the amount of information the facilitators had regarding the sources of metal contamination
        and the safety of the fish consumed from the Spokane River. [20]

The report emphasized that language barriers are often difficult to surmount:

        The facilitators felt that the language barriers also contributed to their inability to fully explain
        the purpose and the process of the study. This may, in fact, be responsible for the low
        participation from the Laotian community and the low response rate from the translated surveys.
        [20]

It is also important to stress that some who fish the Spokane River do so for a good portion of their lives:

        The respondents who fish the Spokane River reported the number of years they have fished the
        river. The range was 0 to 80 years. The mean for the number of reported years the river was
        fished by any one respondent is 13.51 years. [20]




                                                                                                       Page 60
                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude R. DeGrandchamp Expert Testimony - 594
Case 2:15-cv-00201-SMJ             ECF No. 382-1         filed 01/28/20       PageID.16614 Page 590 of
                                                       705
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


The fish survey also showed that it is not the affluent who fish, but rather those with modest incomes.
However, those in poverty or with low incomes may not have contributed to the survey data. The income
breakdown for those who participated were reported in the following statements.

        Survey Demographics
        The most commonly reported income was $40,000 to $59,999 (60 respondents, 24.3%). Forty
        respondents reported their income as $60,000 to $79,999 (16.2%), followed by 25 respondents
        (12.0%) reporting their income as $30,000 to $39,999. [20]

Children are also likely underreported, and Dr. Keenan did not focus on this group in great detail. The
survey reported that about 44% of the respondents had children, who likely shared in family fish meals.

        Almost half of the respondents reported children in their household (44.1%, 109 households). The
        number of households with children who eat fish is 85. Adults eat fish in 232 of the respondents’
        households. [20]

It is also important to note that the Russian community reported eating a variety of fish, not just sport fish.
These included bottom-feeding fish that have the highest PCB concentrations. Furthermore, they are not
sport fishermen and do not catch and release their fish. They eat all of their catch or give it away to
someone else who will eat it.
        The locations attendees reported fishing were, the old Walk in the Wild Zoo, Upriver Dam, River
        Front Park, downtown area, T.J. Meenach Bridge, Nine Mile Bridge, and Long Lake. Attendees
        reported catching rainbow trout, German (brown) trout, suckers, catfish, crayfish, pike minnow,
        smallmouth bass, and perch from the river.

        When asked what they do with the fish they catch (eat it, give it away, or release it)
        overwhelmingly they responded they either eat it or give it away. They only lose the fish “if it
        jumps off the hook or it is too small”. [20]

Most importantly, the Russian Community does not follow the fish preparation advice from DOH. This
has a significant impact on their health, as I previously discussed. If they eat the fish without cooking,
they will exceed the fish consumption advisories by 2-fold for PCBs because the number of fish meals per
month is based on a 50% reduction in PCB fish tissue levels. None of the reported fish preparation
methods follow DOH guidance.

        Respondents identified five ways in which they prepare the fish from the Spokane River to eat:
        cutlets (ground fish-cakes), fried, dried, fish soup, and pickled (herring). The cutlets are prepared
        by grinding the fish after removal of head and spine; the tiny bones are included in the cutlets. It
        was reported that a common method to prepare sucker fish to eat was to make cutlets with them.
        To dry the fish, respondents report, the fish are salted while raw and then dried; they are never
        cooked. The whole fish is used when it is dried excluding the intestines and the head. Fish soup is
        prepared in different ways. Some people use the head others do not. The herring is pickled fish


                                                                                                      Page 61
                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude R. DeGrandchamp Expert Testimony - 595
Case 2:15-cv-00201-SMJ            ECF No. 382-1         filed 01/28/20       PageID.16615 Page 591 of
                                                      705
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


        that is stored in a jar and does include bones. [18]

The survey results for the Laotian community put a fine point on my opinion that ethnic groups typically
do not care to become actively involved in fish surveys (which has been my experience). Only six out of
an estimated 200 in the community participated and provided information for the survey.

        A total of six people participated in answering questions and entering into a discussion about the
        Spokane River and their fishing practices. General demographic information was uncovered at
        two meetings. The average family size for the Laotian community is four. It was estimated that the
        number of people in the Laotian community in Spokane County was approximately 200. [18]

Like the Russian community, members of the Laotian community eat what they catch and also eat
bottom-feeding fish like catfish (discussed in Volume 3 of my expert report).

        The fish that are caught from the river are generally used for consumption; they do not give them
        away. Thea attendees mentioned eating and knew of others to eat catfish, rainbow trout, perch,
        bass, walleye, and crawdads. [18]

They also described fish preparation methods that are inconsistent with the DOH-recommended practices
since it appears that they do not cook the fish to decrease the fish oil. Rather, methods like barbecuing and
broiling tend to retain the oil and may be why they prepare the fish in this manner.

        The identified methods of preparing the fish to eat included frying, smoking, barbecuing, broiling,
        and in stews. They reported that the fish are always cleaned and gutted, they do not eat the bones,
        and always cut off the heads before preparing the fish to eat. [18]

In fact, the number of fish respondents who do not pan fry their fish meal is considerable, showing a large
portion of those surveyed may be exceeding the safe daily intake (RfD) of PCBs. (See Exhibit 31.)


Exhibit 31. Many Fish Consumers Do Not Pan Fry Their Fish to Remove the
                         PCB-Containing Fish Oil [18]




                                                                                                     Page 62
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 596
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16616 Page 592 of
                                                     705
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019




As seen in Exhibit 32, approximately 5% of fish consumers (among those who participated in the survey)
eat eight meals or more a month (96 meals per year), which is not safe for any fish species, according to
the DOH Fish Consumption Advisories. It should also be noted that this survey was conducted in 1998,
when the PCB levels were considerably higher than they are currently (2012); because PCBs are
eliminated so slowly from the body, those consumers likely have significant PCB body-burden levels
even today.


Exhibit 32. About 5% of Fish Consumers Reported Eating about eight Meals
                                per Month [18]




                                                                                                    Page 63
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 597
Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20       PageID.16617 Page 593 of
                                                      705
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


Dr. Keenan relies heavily on fish consumption surveys but he does not acknowledge the significant
uncertainty in the results and biases are very difficult to overcome. He seems to consider survey
information a very accurate snapshot of real life. As was indicated in the 1998, weaknesses in fish
consumption surveys [23] include those listed below and in Exhibit 33 and Exhibit 34. Many of the
weaknesses of all of these fish survey methods will likely underrepresent ethnic groups

In addition to the 1998 SRHD report, a more recent 2013 DOH fish survey provides a very detailed
analysis of Washington fish consumers and includes a long list of some of the uncertainties and bias in
fish consumption surveys. [23]

For example, DOH notes that creel surveys only provide information on fishermen who were actively
fishing that day. As shown in Exhibit 33, there are many weakness that could bias the study and under
report those in poverty or in ethnic minorities. [23] Those include the following:

       Language barriers may exist between participants and interviewers;
       Survey results cannot be generalized to the entire population;
       May miss anglers if not all fishing locations and times are surveyed;
       May under- or overestimate yearly consumption if survey is not conducted throughout the year;
        and
       Anglers may not be as receptive to engaging in interviews as preselected personal interview
        survey interviewees.


           Exhibit 33. Strengths and Weaknesses of Creel Surveys [23]




                                                                                                      Page 64
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 598
Case 2:15-cv-00201-SMJ              ECF No. 382-1      filed 01/28/20       PageID.16618 Page 594 of
                                                     705
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019




As shown in Exhibit 34, mail recall surveys also have many weaknesses and do not contain sufficient
representation by minorities or those in poverty. [23] They include the following:

       Cannot reach people without mailing addresses;
       Higher number of inaccurate and incomplete responses; and
       May miss respondents who are illiterate, or have difficulty in understanding questions, or who
        cannot read the language.




                                                                                                    Page 65
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 599
Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20       PageID.16619 Page 595 of
                                                      705
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


       Exhibit 34. Strengths and Weaknesses of Recall Mail Surveys [23]




5.          REBUTTAL TO DR. EATON’S OPINION

Dr. Eaton largely makes the same arguments against my opinion as he did in a previous lawsuit. I have
attached my response to those issues here as Appendix A.



5.1.        Rebuttal to Dr. Eaton’s opinion on TCE Cancer Testing

Dr. Eaton states that, since trichloroethylene (TCE) was a widely used solvent that did not undergo cancer
testing, that proves that industrial chemicals were not being tested for carcinogenicity during the period of
1930–1960. The fact that Dow did not perform any cancer test shows commercial chemicals were not
being tested during that period. He states:

        Examples of other industrial chemicals produced by other manufacturers tell the same story (i.e.,
        no carcinogenicity testing was performed in the lack of the triggers outlined above). Dow and
        DuPont were primary producers of chlorinated solvents such as trichloroethylene (TCE) and
        perchloroethylene (PCE or tetrachloroethylene), widely used in a variety of industries, including
        the dry‐ cleaning industries (Doherty, 2000a, b). In spite of being widely used with high‐ levels
        of exposure because of their volatility, these chemicals were not tested for their carcinogenic
        potential by either Dow nor DuPont (or any of the other manufactures of TCE and PCE). Even
        though manufacture and use of TCE started in the early 1930s, neither the Hartwell 1951 nor the
        Shubik and Hartwell 1957 compendiums list any long‐ term feeding studies related to



                                                                                                     Page 66
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 600
Case 2:15-cv-00201-SMJ              ECF No. 382-1        filed 01/28/20        PageID.16620 Page 596 of
                                                       705
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


        trichloroethylene and TCE is not listed in the Hartwell 1941 compendium (Hartwell, 1941, 1951;
        Shubik and Hartwell, 1957). The first IARC Monograph on carcinogens, published in 1972,
        included entries for carbon tetrachloride and chloroform, but nothing on trichloroethylene (IARC
        and World Health Organization, 1972). An early review of TCE toxicity was provided by Shubik
        and Hartwell (1957). Numerous acute and subchronic studies of TCE were cited, including
        subchronic exposures at Dow chemical company laboratories Adams et al. (1951) as cited by
        Shubik and Hartwell (1957). But Dow never performed a 2‐ year chronic bioassay on TCE.

Dr. Eaton is simply stating because one chemical (a widely used solvent) out of thousands that were
manufactured during 1930–1960 was not tested for cancer, there was no reason that PCBs should have
been tested for carcinogenicity. Dr. Eaton is arguing a point that I did not cite as a reason or trigger for
why Monsanto should have tested PCBs for cancer. Although PCBs were produced in massive quantities
and released into the environment, I did not state that PCBs should have been tested because of that
reason. The fact is, there were no triggers for anyone to be concerned about TCE during that period, and
there were multiple reasons I cited and discussed in my expert report. But before I repeat my rationale for
cancer testing, I should point out some interesting contradictory facts about the above quote by Dr. Eaton
that do not support his opinion.

First, it is interesting to note that Dr. Eaton states that Dow conducted acute and subchronic testing on
TCE:

        Numerous acute and subchronic studies of TCE were cited, including subchronic exposures at
        Dow chemical company laboratories Adams et al. (1951)

This is in stark contrast to Monsanto’s lack of concern about the toxicity testing of PCBs. As I stated in
my expert report, Monsanto started PCB production in 1929, but conducted no toxicity tests on PCBs
until 1969. Although Drinker, Miller, and others had conducted toxicity tests that showed high toxicity
and precancerous evidence of tumors, Monsanto did not conduct such tests. [38] [39] The company did
not perform any testing on PCBs until the IBT studies were started in 1969, and those were prompted not
out of Monsanto concern about the toxicity but because the company admitted it had no toxicity data;
furthermore, reports started to become publically available by 1969 that provided evidence that PCBs
could be a worldwide contaminant. [40]

First, Dr. Eaton states that TCE was widely used and was volatile:

        In spite of being widely used with high‐ levels of exposure because of their volatility, these
        chemicals were not tested for their carcinogenic potential by either Dow nor DuPont (or any of
        the other manufactures of TCE and PCE).




                                                                                                       Page 67
                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude R. DeGrandchamp Expert Testimony - 601
Case 2:15-cv-00201-SMJ             ECF No. 382-1         filed 01/28/20       PageID.16621 Page 597 of
                                                       705
                                                                       City of Spokane v Monsanto Co.
                           Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


One of the reasons TCE would not be a good candidate for cancer testing is because it is volatile and is
physically on the opposite side of the spectrum with regard to its physicochemical properties compared
with PCBs. In this regard, Dr. Eaton is comparing two different classes of chemicals. The reason PCBs
should have been tested is because they are not volatile, and the primary exposure route is ingestion.
Because TCE is inhaled, there was no concern about exposure to the general public. By contrast, PCBs
posed a great health threat because they are not volatile (i.e., are persistent), which is why they constitute
a worldwide contaminant even today. Furthermore, TCE is not bioaccumulative and stored in human fat
tissue for decades like PCBs are. Even though PCBs were banned in 1979, nearly all Americans still have
detectable body burdens of PBCs. TCE, by contrast, is very rapidly eliminated from the human body
within hours. For example, ATSDR states:

        A relatively small amount of absorbed TCE is exhaled unchanged; most of an absorbed dose is
        metabolized and excreted in the urine.

        After exposure to air concentrations between 50 and 380 ppm, approximately 58% of an
        absorbed dose appears in urine as metabolites (Monster, Boersma et al. 1976; Monster, Boersma
        et al. 1979). The time between TCE inhalation and urinary excretion of trichloroethanol is
        relatively short (biologic half-life approximately 10 hours) compared with the urinary excretion
        of trichloroacetic acid (biologic half-life approximately 52 hours). [41]

As I discussed in my expert report, one of the triggers was PCBs’ similarity to dichloro-diphenyl-
trichloroethane (DDT). During the 1940s, Monsanto was producing both DDT and PCBs, and the FDA
showed DDT was carcinogenic: [4]




                                                                                                      Page 68
                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude R. DeGrandchamp Expert Testimony - 602
Case 2:15-cv-00201-SMJ             ECF No. 382-1        filed 01/28/20       PageID.16622 Page 598 of
                                                      705
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019




What prompted FDA to begin its chronic cancer testing was DDT’s accumulation and storage in body fat
for long periods of time. [4] The FDA study showed that DDT was carcinogenic, and Monsanto already
knew that PCBs and DDT shared the same physical properties (fat soluble) and were similar chemically.
TCE is very dissimilar to either PCB or DDT because it does not share the same physical or chemical
properties as either DDT or PCBs. It does not have either a phenyl ring or a benzene ring, which were
chemical triggers for conducting cancer tests based on the structure-activity relationship.

PCBs and DDT share the same chemical properties as shown below and would be expected to show the
same toxicity and carcinogenicity (the structure-activity relationship), whereas TCE does not share any of
the properties that were known to be carcinogenic.


Exhibit 35. TCE Does not share the same chemical structures with PCBs and
                  DDT Add an Exhibit heading and reference




                            DDT                                          PCB
               (dichlorodiphenyl trichlorethane)              (polychlorinated biphenyl)
                                                                                                     Page 69
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude R. DeGrandchamp Expert Testimony - 603
Case 2:15-cv-00201-SMJ             ECF No. 382-1       filed 01/28/20       PageID.16623 Page 599 of
                                                     705
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019




                                                 TCE
                                           Trichloroethylene




The other triggering evidence included specific pathological findings by Drinker [38] and Miller [39] that
were known at the time to be preneoplasic lesions that form during the early stage of tumorigenesis and
were seen at about 3.5 months. The pathological features or hallmarks of early tumorigenesis that were
described by Drinker, as well as by Miller, included the following:

               Hyaline inclusions or bodies
               Mitotic figures
               Granulated cells

Despite these pathological hallmarks being identified and characterized as highly unusual, Monsanto
conducted no chronic toxicity testing until 1969, when it began chronic studies. The very first cancer
study conducted by Monsanto showed PCBs were carcinogenic. [42]




                                                                                                    Page 70
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 604
Case 2:15-cv-00201-SMJ          ECF No. 382-1        filed 01/28/20       PageID.16624 Page 600 of
                                                   705
                                                                    City of Spokane v Monsanto Co.
                        Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


6.        REFERENCES

[1]   DOE, “Washington State Toxics Monitoring Program Toxic Contaminants in Fish Tissue and
      Surface Water in Freshwater Environments, 2006,” 2008.

[2]   U.S EPA, “Guidance for assessing chemical contaminant data for use in ﬁsh advisories, volume 2:
      Risk assessment and fish consumption limits, 3rd edition,” United States Environ. Prot. Agency,
      Washington, DC, vol. 1, no. 4305, pp. 823-B-00–008, 2000.

[3]   U. S. EPA, “EPA-FDA Fish Advice: Technical Information | Advisories and Technical Resources
      for Fish and Shellfish Consumption | US EPA.” [Online]. Available: https://www.epa.gov/fish-
      tech/epa-fda-fish-advice-technical-information. [Accessed: 14-Dec-2019].

[4]   “Fish Consumption Advisories : Washington State Department of Health.” [Online]. Available:
      https://www.doh.wa.gov/CommunityandEnvironment/Food/Fish/Advisories. [Accessed: 05-Dec-
      2019].

[5]   “Basic Information about the Integrated Risk Information System | Integrated Risk Information
      System | US EPA.” [Online]. Available: https://www.epa.gov/iris/basic-information-about-
      integrated-risk-information-system. [Accessed: 08-Dec-2019].

[6]   “Aspirin and Other Salicylate Poisoning - Injuries; Poisoning - Merck Manuals Professional
      Edition.” [Online]. Available: https://www.merckmanuals.com/professional/injuries-
      poisoning/poisoning/aspirin-and-other-salicylate-poisoning. [Accessed: 15-Dec-2019].

[7]   B. Thisted, T. Krantz, J. Ström, and M. B. Sørensen, “Acute salicylate self-poisoning in 177
      consecutive patients treated in ICU,” Acta Anaesthesiol. Scand., vol. 31, no. 4, pp. 312–316, May
      1987.

[8]   “Common Medications Containing Aspirin and Other Nonsteroidal Anti-inflammatory Drugs
      (NSAIDs) | Memorial Sloan Kettering Cancer Center.” [Online]. Available:
      https://www.mskcc.org/cancer-care/patient-education/common-medications-containing-aspirin-
      and-other-nonsteroidal-anti-inflammatory-drugs-nsaids. [Accessed: 09-Dec-2019].

[9]   NHANES, “Fourth National Report on Human Exposure to Environmental Chemicals.
      http://www.cdc.gov/exposurereport/,” no. January, pp. 1–520, 2019.


                                                                                                  Page 71
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 605
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20       PageID.16625 Page 601 of
                                                  705
                                                                     City of Spokane v Monsanto Co.
                         Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


[10]   D. Mcbride, “How DOH Develops Fish Advisories,” 2018.

[11]   D. McBride, “How Fish Tissue Data is Used To Develop A Fish Advisory,” 2016.

[12]   D. McBride, “Fish Advisory Evaluation Upper Columbia River Hatchery White Sturgeon 2017
       Results,” 2018.

[13]   “Minimal Risk Levels (MRLs) - General Public | ATSDR.” [Online]. Available:
       https://www.atsdr.cdc.gov/minimalrisklevels/. [Accessed: 08-Dec-2019].

[14]   ATSDR, “Minimal risk levels (MRLs),” 2018.

[15]   US EPA Office of Research and Development, “Basic Information about the Integrated Risk
       Information System.”

[16]   “Agency for Toxic Substances and Disease Registry Minimal Risk Levels (MRLs),” 2018.

[17]   DOH, “EIMResults_2019Nov24_10495.” .

[18]   DOH, “EIMLocationDetails_2019Nov24_12.” .

[19]   DOH, “EIMStudyDetails_2019Nov24_1.” .

[20]   Spokane Regional Health Disctrict, “1998 Fish Consumption Survey Spokane River, Washington
       Survey Report. November 1998.,” 1998. .

[21]   “Omega 3 Supplement Market Size & Share | Industry Report, 2018-2025.” [Online]. Available:
       https://www.grandviewresearch.com/industry-analysis/omega-3-supplement-market. [Accessed:
       12-Dec-2019].

[22]   “Fish Consumption Advisories : Washington State Department of Health.” [Online]. Available:
       https://www.doh.wa.gov/CommunityandEnvironment/Food/Fish/Advisories. [Accessed: 12-Dec-
       2019].

[23]   Washington Dept of Ecology, Fish Consumption Rates: A Review of Data and Information About
       Fish Consumption in Washington; Technical Support Document (v1.0), no. 11. 2013.

[24]   U.S. EPA Office of Land and Emergency Management, “Technical Fact Sheet – Polybrominated



                                                                                                 Page 72
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 606
Case 2:15-cv-00201-SMJ           ECF No. 382-1        filed 01/28/20       PageID.16626 Page 602 of
                                                    705
                                                                     City of Spokane v Monsanto Co.
                         Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


       Diphenyl Ethers (PBDEs),” 2017.

[25]   U.S. Geological Survey National Water-Quality Assessment Program in cooperation with
       Washington State Department of Ecology, “PCBs in Tissue of Fish From the Spokane River,
       Washington, 1999,” no. August, pp. 1–6, 2001.

[26]   Washington State Department of Health Site Assessment Section, “Health Consultation Evaluation
       of PCBs, PBDEs and Selected Metals in the Spokane River, Including Long Lake Spokane,
       Washington The Washington State Department of Health Under a Cooperative Agreement with
       the Agency for Toxic Substances and Disease Regist,” 2007.

[27]   K. S. Freeman, “Remediating soil lead with fish bones,” Environ. Health Perspect., vol. 120, no.
       1, pp. 20–21, 2012.

[28]   Miretzky, “Organic Farming, Pest Control and Remediation of Soil Pollutants - Google Books.” .

[29]   Institute of Medicine, Seafood choices: Balancing benefits and risks. National Academies Press,
       2007.

[30]   D. R. Clay, “United States Environmental Protection Agency,” Proc. Water Environ. Fed., vol.
       2005, no. 16, pp. 726–737, 2012.

[31]   D. Seiders, Deligeannis, and Sandvik, “Washington State Toxics Monitoring Program Toxic
       Contaminants in Fish Tissue and Surface Water in Freshwater Environments, 2002,” 2007.

[32]   EPA, “Applicable or Relevant and Appropriate Requirements (ARARs) | Superfund | US EPA.”
       [Online]. Available: https://www.epa.gov/superfund/applicable-or-relevant-and-appropriate-
       requirements-arars. [Accessed: 15-Dec-2019].

[33]   “FDA Approves Fish-Oil-Derived Drug for Use Preventing Heart Attacks, Strokes - WSJ.”
       [Online]. Available: https://www.wsj.com/articles/fda-approves-fish-oil-derived-drug-for-use-
       preventing-heart-attacks-strokes-11576277295. [Accessed: 15-Dec-2019].

[34]   S. Mathews and P. Sithebe, The Role of Bacteria on the Breakdown of Recalcitrant
       Polychlorinated Biphenyls (PCBs) Compounds in Wastewater. InTech, 2018.

[35]   S. Mathews, “Biodegradation of Polychlorinated Biphenyls (PCBs), Aroclor 1260, in Wastewater



                                                                                                   Page 73
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 607
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20       PageID.16627 Page 603 of
                                                     705
                                                                      City of Spokane v Monsanto Co.
                          Expert Rebuttal Report of Richard L. DeGrandchamp, PhD, December 17, 2019


       by Isolate MD2 (Pseudomonas aeruginosa) from Wastewater from Notwane Sewage Treatment
       Plant in Gaborone, Botswana,” J. Bioremediation Biodegrad., vol. 05, no. 07, pp. 3–8, 2014.

[36]   S. H. Pcb, “12/14/2019 Potential detoxification of Sheboygan Harbor PCB’s,” 2019.

[37]   W. C. Sonzogni, “Potential detoxification of Sheboygan Harbor PCB’s.” .

[38]   C. K. Drinker, “Further observations on the possible systemic toxicity of certain of the chlorinated
       hydrocarbons with suggestions for permissible concentrations in the air of workrooms,” J. Ind.
       Hyg. Toxicol., vol. 21, pp. 155–159, 1939.

[39]   J. W. Miller, “Pathologic changes in animals exposed to a commercial chlorinated diphenyl,”
       Public Heal. Reports, vol. 59, no. 33, pp. 1085–1093, 1944.

[40]   R. Metcalf, “Report and comments on meeting on chlorinated biphenyls in the environment at
       Industrial Biotest Laboratories, Chicago, March 21, 1969.” pp. 1–3, 1969.

[41]   “Trichloroethylene (TCE) Toxicity: What Is the Biological Fate of Trichloroethylene in the Body?
       | ATSDR - Environmental Medicine & Environmental Health Education - CSEM.” .

[42]   Monsanto, “1975 IBT Analysis of EPA’s Cancer Definition.pdf.” .




                                                                                                    Page 74
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude R. DeGrandchamp Expert Testimony - 608
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20     PageID.16628 Page 604 of
                                         705




 APPENDIX A



                                                  Decl. of A. Miller in Support of Daubert Motion
                                            To Exclude R. DeGrandchamp Expert Testimony - 609
Case 2:15-cv-00201-SMJ                       ECF No. 382-1               filed 01/28/20              PageID.16629 Page 605 of
                                                                       705




TABLE OF CONTENTS

TABLE OF CONTENTS ................................................................................................................ 1

LIST OF EXHIBITS ....................................................................................................................... 4

1.                   Introduction ............................................................................................................. 1

2.                   General Comments: Dr. Eaton’s Assertions Regarding “Standardized Practices”
                     and Cancer Testing Protocols ................................................................................. 3

3.                   Standards of Practice............................................................................................... 4

3.1.                 Dr. Eaton incorrectly states that “standardized” cancer testing protocols were only
available after 1970 ...................................................................................................................... 13

       3.1.1.        Overview of the FDA Black Book........................................................................ 13

       3.1.2.        Important Standardized Toxicity Testing that Preceded the Black Book ............. 14

3.2.                 The History of FDA Guidance and Regulations ................................................... 21

       3.2.1.        The FDA Black Book ........................................................................................... 21

       3.2.2.        Jacobs and Hatfield Historical Reconstruction of Toxicity Testing Standards .... 28

3.3.                 Monsanto’s Lack of Chronic Toxicity Studies ..................................................... 29

3.4.                 Dr. Eaton: Table 12 (Dr. Eaton Report, page 74) ................................................. 30

       3.4.1.        Pre- and Post-1970 Designations .......................................................................... 30

       3.4.2.        Dr. Eaton Table 12 vs. FDA Black Book Guidelines ........................................... 31

3.5.                 Pre-1970 Cancer Study Design Practices ............................................................. 39

       3.5.1.        GLP Practices Were Not Established Until 1978 ................................................. 40

       3.5.2.        Dr. Eaton Relies on IBT False Reports ................................................................. 46

          3.5.2.1.        Dr. Eaton Presents the IBT Studies as Not Showing Cancer (Page 40) .......... 47

          3.5.2.2.        Dr. Eaton Compares IBT Studies to Historical Cancer Studies (Page 41) ...... 48




                                                                                                                                        Page i
                                                                                   Decl. of A. Miller in Support of Daubert Motion
                                                                             To Exclude R. DeGrandchamp Expert Testimony - 610
Case 2:15-cv-00201-SMJ                        ECF No. 382-1              filed 01/28/20               PageID.16630 Page 606 of
                                                                       705



          3.5.2.3.        Dr. Eaton States that Monsanto Had No Reason to Conduct Any Cancer Test;
          Nevertheless, It Contracted with IBT to Conduct the First (Fraudulent) 2-Year Cancer
          Study (Page 92) ................................................................................................................. 48

          3.5.2.4.        Dr. Eaton Presents a Lengthy Discussion of the “Negative” Findings of the
          IBT Report (Page 174) ...................................................................................................... 48

          3.5.2.5.        Dr. Eaton Assesses “Time to Tumor” Discussion (Page 183) ........................ 49

          3.5.2.6.        Dr. Eaton Summarizes IBT False Tumor Incidence Rate (Page 186) ............. 49

       3.5.3.        Number of Dose Groups ....................................................................................... 50

       3.5.4.        Animal Care .......................................................................................................... 50

       3.5.5.        Tissue Analysis ..................................................................................................... 54

3.6.                 Dr. DeGrandchamp Response to Dr. Eaton’s Answer to Charge Question 4 (Dr.
Eaton Report, Page 86) ................................................................................................................. 58

       3.6.1.        IBT’s PCB Studies Proved Aroclors Were Carcinogenic..................................... 64

       3.6.2.        While IBT, CDC, and NCI Scientists All Concluded Aroclors Were Carcinogenic,
       Monsanto Argued that PCBs Did Not Cause “Malignant” Tumors, So They Were Not
       Carcinogenic ......................................................................................................................... 66

       3.6.3.        Monsanto Directed IBT to Falsify Conclusions about Whether Aroclors Were
       Carcinogenic and to Change the Cancer Classification of PCBs ......................................... 72

       3.6.4.        Dr. Eaton Point 1: They Likely Would Have Tested the Animals for 18 Months or
       Less, as Was Typical of Such Studies of that Time (page 86) ............................................. 77

       3.6.5.        Dr. Eaton Point 2: They Likely Would Have Used an Insufficient Dose and/or
       Route of Exposure. Nearly All of the Toxicology Studies Done on PCBs in 1930s–1950s
       Were Focused on Workplace Concerns about Toxicity Following Inhalation Exposure (Page
       86)           78

       3.6.6.        Dr. Eaton Point 3: Had Monsanto Decided to Conduct an Inhalation Test for
       Cancer, It Would Likely Have Used a Laboratory Such as Dr. Treon’s Laboratory (page 87)
                     79




                                                                                                                                      Page ii
                                                                                    Decl. of A. Miller in Support of Daubert Motion
                                                                              To Exclude R. DeGrandchamp Expert Testimony - 611
Case 2:15-cv-00201-SMJ                      ECF No. 382-1              filed 01/28/20               PageID.16631 Page 607 of
                                                                     705



       3.6.7.        Dr. Eaton Point 4: Of 27 Different 2-Year Studies on Various Commercial
       Mixtures of PCBs (Some Using Only Males or Females, Some Using Both Sexes; See
       Table 4 on p. 34, See Also Appendix 3), Only 7 of the 27 Studies (26%) Identified a
       Positive Response for Cancers (and Two Others Had Increases in Benign Adenomas)…
       There Are Also Obvious Strain Differences in Rats, with Female Sprague Dawley Rats
       Showing, by Far, the Most Sensitive Response. This Rat Strain Was Not Widely Used Prior
       to the Protocol Development Effort of the Weisburgers in the Early 1960s. ....................... 80

3.7.                 Dr. Eaton Is Incorrect with Regard to the Number of Animal Cancer Studies
Positive for Carcinogenicity ......................................................................................................... 81

4.                   Specific Responses to Dr. Eaton’s Critiques-Page 96 .......................................... 85

5.                   References ............................................................................................................. 92




                                                                                                                                     Page iii
                                                                                  Decl. of A. Miller in Support of Daubert Motion
                                                                            To Exclude R. DeGrandchamp Expert Testimony - 612
Case 2:15-cv-00201-SMJ              ECF No. 382-1              filed 01/28/20             PageID.16632 Page 608 of
                                                             705



LIST OF EXHIBITS

Exhibit 1.    Table 12 from Dr. Eaton Report ............................................................................. 6

Exhibit 2.    Excerpt from Woodard and Calvery: Toxicological Tests Needed to Prove a
              Chemical Is Safe for Human Exposure ................................................................. 15

Exhibit 3.    Excerpt from Woodard and Calvery: Interpretation of Toxicity Data .................. 19

Exhibit 4.    Excerpt from van Winkle et al.: Objectives of Various Test Categories .............. 21

Exhibit 5.    FDA Black Book Outline of Standardized Tests .................................................. 27

Exhibit 6.    Excerpt from IBT Memo From Keplinger, Fancher, Calandra ............................ 30

Exhibit 7.    Dr. DeGrandchamp Modification of Dr. Eaton Table 12: Animal Cancer Testing
              Study Design Practices ......................................................................................... 32

Exhibit 8.    Table 4 from Dr. Eaton Report: Summary of 2-Year Carcinogenicity Bioassays
              Completed on Commercial Mixtures of PCBs, 1971 ........................................... 47

Exhibit 9.    Table A3–5 from Dr. Eaton Report: Summary of Tumor Incidence from 2-Year
              Rat Bioassays on Various Aroclors at 100 ppm ................................................... 49

Exhibit 10.   Table 1 from Fitzhugh and Nelson 1947: Weight Gain in Rats Fed Diets
              Containing DDT.................................................................................................... 52

Exhibit 11.   Table 3 from Fitzhugh and Nelson 1947: The Effect of Chronic DDT Ingestion on
              Various Organ Weights......................................................................................... 53

Exhibit 12.   Figure 1 from Miller 1944: Intracellular Hyaline Bodies in the Livers of Rats
              Exposed to a PCB ................................................................................................. 57

Exhibit 13.   Excerpt from A Review and Evaluation of Carcinogenicity Studies in Mice and
              Rats and Mutagenicity Studies with Polychlorinated Biphenyls .......................... 60

Exhibit 14.   Excerpt from Aroclor 1260 Meeting at NCI ......................................................... 62

Exhibit 15.   Table 21 from Report on Histopathological Re-evaluation of Tissues from Female
              Sherman Rats Fed Aroclor 1260 ........................................................................... 65




                                                                                                                         Page iv
                                                                         Decl. of A. Miller in Support of Daubert Motion
                                                                   To Exclude R. DeGrandchamp Expert Testimony - 613
Case 2:15-cv-00201-SMJ                  ECF No. 382-1                filed 01/28/20                PageID.16633 Page 609 of
                                                                   705



Exhibit 16.   Excerpt from Report on Histopathological Re-evaluation of Tissues from Female
              Sherman Rats Fed Aroclor 1260 ........................................................................... 66

Exhibit 17.   Table 1 from Squire and Levitt: Classification of Hepatocellular Lesions in Rats
              ............................................................................................................................... 67

Exhibit 18.   Excerpt from Aroclor 1260: Meeting at NCI, January 31, 1975 .......................... 69

Exhibit 19.   Table 4 from Dr. Eaton Report: Summary of 2-Year Carcinogenicity Bioassays
              Completed on Commercial Mixtures of PCBs, 1971, 1972, 1974, and 1975....... 72

Exhibit 20.   Cover page from Report to Monsanto Company: Two-Year Chronic Oral Toxicity
              Study with Aroclor 1260 in Albino Rats; Histopathological Evaluation of
              Additional Liver Sections, March 24, 1975 .......................................................... 73

Exhibit 21.   March 24, 1975, Summary from Report to Monsanto Company: Two-Year
              Chronic Oral Toxicity Study with Aroclor 1260 in Albino Rats; Histopathological
              Evaluation of Additional Liver Sections, March 24, 1975 ................................... 74

Exhibit 22.   March 24, 1975, Conclusion from Report to Monsanto Company: Two-Year
              Chronic Oral Toxicity Study with Aroclor 1260 in Albino Rats; Histopathological
              Evaluation of Additional Liver Sections, March 24, 1975 ................................... 75

Exhibit 23.   Final Page from Report to Monsanto Company: Two-Year Chronic Oral Toxicity
              Study with Aroclor 1260 in Albino Rats; Histopathological Evaluation of
              Additional Liver Sections, March 24, 1975 .......................................................... 76

Exhibit 24.   Introduction from A Review and Evaluation of Carcinogenicity Studies in Mice
              and Rats and Mutagenicity Studies Biphenyls...................................................... 83

Exhibit 25.   Excerpt from Polychlorinated Biphenyls (PCBs), Polychlorinated Dibenzofurans
              (PCDFs), and Polychlorinated Dioxins (PCDDs): Structure of Biphenyl, Furan,
              and Dioxin............................................................................................................. 84

Exhibit 26.   Cover Page from 1939 Drinker Study .................................................................. 85

Exhibit 27.   Table 1 from Drinker 1939: 14 Chlorinated Hydrocarbons, with Chlorine
              Contents and Permissible Limits for Air in Workrooms ...................................... 86




                                                                                                                                      Page v
                                                                                Decl. of A. Miller in Support of Daubert Motion
                                                                          To Exclude R. DeGrandchamp Expert Testimony - 614
Case 2:15-cv-00201-SMJ   ECF No. 382-1     filed 01/28/20     PageID.16634 Page 610 of
                                         705




                                                                                      Page vi
                                                  Decl. of A. Miller in Support of Daubert Motion
                                            To Exclude R. DeGrandchamp Expert Testimony - 615
Case 2:15-cv-00201-SMJ        ECF No. 382-1       filed 01/28/20      PageID.16635 Page 611 of
                                                705



1.        INTRODUCTION

I have reviewed Dr. Eaton’s Expert Report in this matter. The following summarize my rebuttal
opinions. I have concluded Dr. Eaton:

       1. Presents numerous tables and text from polychlorinated biphenyl (PCB)
          cancer studies that were produced to contain false information and data, even
          though Monsanto admitted in 1981 that they were false and invalid;

       2. Relies on numerous false and fraudulent studies to make false statements and
          form his conclusions about the carcinogenicity of PCBs;

       3. Incorrectly states the number of positive animal tests showing cancer based on
          discredited histopathological diagnostic criteria developed by the National
          Cancer Institute (NCI) in 1975 to incorrectly conclude the number of studies
          showing PCBs were carcinogenic;

       4. Ignores the gold standard toxicology test results on PCBs that were published
          by the Public Health Service in 1944;

       5. Presents an incorrect and misleading framework for the generally accepted
          toxicology practice used to develop scientific methods of testing and
          protocols;

       6. Incorrectly states that there were no standard practices for conducting toxicity
          tests until after 1970;

       7. Lists and discusses the important toxicological testing criteria pre-1970 and
          post-1970, and all but one are incorrect due to an incomplete knowledge of
          historical toxicity testing;

       8. Does not cite or discuss the most important milestone in the field of
          toxicology: the 1949 U.S. Food and Drug Administration (FDA) “Black
          Book” written by Lehman et al. that presents standard toxicity testing
          protocols developed specifically for the chemical industry to assess chemicals
          that could potentially contaminate food;1




                                                                                                Page 1
                                                          Decl. of A. Miller in Support of Daubert Motion
                                                    To Exclude R. DeGrandchamp Expert Testimony - 616
Case 2:15-cv-00201-SMJ      ECF No. 382-1       filed 01/28/20      PageID.16636 Page 612 of
                                              705



     9. Incorrectly states there were no “standard practices” developed before 1970
        that could be used to test Monsanto’s PCBs when, in fact, standards were
        available in 1949 and were specifically designed for industrial chemicals like
        PCBs that were being produced in massive quantities and could be released
        into the environment;

     10. Does not consider or even acknowledge the early industrial cancer studies that
         were being conducted in the late 1930s by Dow, DuPont, and Bayer AG; and

     11. States that there were no good standard protocols for cancer testing before
         1970, but ignores the FDA cancer study for dichlorodiphenyltrichloroethane
         (DDT) published by Fitzhugh and Nelson in 1947 that showed DDT was
         carcinogenic;2 the study presented an excellent protocol that Monsanto could
         have easily adopted to test PCBs, and Monsanto likely knew about this study
         since it started producing PCBs in 1944.




                                                                                             Page 2
                                                        Decl. of A. Miller in Support of Daubert Motion
                                                  To Exclude R. DeGrandchamp Expert Testimony - 617
Case 2:15-cv-00201-SMJ          ECF No. 382-1      filed 01/28/20       PageID.16637 Page 613 of
                                                 705



2.         GENERAL COMMENTS: DR. EATON’S ASSERTIONS
           REGARDING “STANDARDIZED PRACTICES” AND
           CANCER TESTING PROTOCOLS

Dr. Eaton states that there were no “standardized” toxicity testing protocols prior to 1970; this
was, presumably, his explanation for why Monsanto could not have performed chronic toxicity
and cancer testing prior to 1970. The evidence upon which Dr. Eaton relies is provided in
summary format in Table 12 of his expert report. In that table, Dr. Eaton incorrectly states that
there were no specific standard practices for numerous study design parameters and criteria
needed to conduct cancer testing pre-1970. He juxtaposed pre-1970 practices with post-1970
practices in that table and for each ad hoc criterion (there are many more he ignores), he
essentially states that there were no standard criteria pre-1970. While the study criteria Dr. Eaton
bases his opinion on are vitally important to planning and implementing a rigorous study design,
there are others that were ignored. Nevertheless, Dr. Eaton has used this comparison to support
his opinion that there were few, if any, experimental standard practices for any of his categories
prior to 1970 and, accordingly, I have focused on the criteria he has identified.




                                                                                                  Page 3
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 618
Case 2:15-cv-00201-SMJ            ECF No. 382-1     filed 01/28/20       PageID.16638 Page 614 of
                                                  705



3.         STANDARDS OF PRACTICE

On page 72, Dr. Eaton describes the history of industrial toxicology and cancer testing. His
description is largely based on a single source—a textbook chapter by Henry F. Smyth, Jr., in
Casarett and Doull’s Toxicology: The Basic Science of Poisons.3 He does not state his process of
review and analysis of historical studies or whether he even read the actual published studies
from the 1900s to the 1950s. However, I am very familiar with the textbook he cites because it
was the textbook I was trained with and it was the assigned textbook to me when I took my
introductory toxicology course. It is now the very same textbook I assign to my students in the
toxicology course I teach. While this textbook serves to provide an excellent general overview of
specific topics in toxicology; it does not in any way provide a detailed historical treatise on the
history of cancer testing. In other words, it is a general introductory textbook used in first-year
toxicology courses that rather superficially touches on many aspects of the field of toxicology.
Moreover, Dr. Eaton provides a single quote from the Smyth chapter as his major reference
reliance document to suggest that cancer testing was not conducted in the early 1930s–1950s.
This is incorrect and, as I have stated in my expert report, even major industrial chemical
companies like Dow, DuPont and Bayer AG (which now owns Monsanto Company) were testing
their products in the late 1930s to determine if they were carcinogens.

In contrast to Dr. Eaton’s review of a single textbook, I have now collected and reviewed more
than 200 original peer-reviewed reports on myriad aspects of cancer research. These reports
involve early testing of laboratory animals starting in the late 1800s and continuing through the
early 1970s. (I have been engaged in this research for over 5 years, and it forms the basis of my
toxicology teaching materials.)

Based on my research and an analysis of Dr. Eaton’s opinions regarding historical cancer testing,
I find his opinion is biased, truncated, and a work of revisionist history, since cancer testing
began much earlier than the 1970s, as did protocols underpinning such testing.

The term standardized testing also has a specific meaning in toxicology because it indicates that
scientists and regulators are following the same procedures in order to comply with some new
law or regulation that allows government scientists to compare different studies with the same



                                                                                                  Page 4
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 619
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16639 Page 615 of
                                                  705



metrics. In this sense, standardization is intended to provide consistency. For chemicals that are
regulated, the chemical industry must test them. However, starting in the late 1930s chemical
companies were testing for carcinogenicity because they believed they had an obligation to
protect both workers and the general public—not because they were required to.

It is not clear from Dr. Eaton’s expert opinion, but he seems to indicate that cancer studies
performed prior to 1970 are not valid or scientifically tenable. He also seems to indicate that
Monsanto could not conduct cancer studies before 1970, suggesting that Monsanto was waiting
for toxicologists to take the lead on standardization—and only then could Monsanto consider
conducting its first cancer study in 1969. The evidence I have reviewed does not support his
opinion.

Dr. Eaton states that, prior to 1970, animal cancer tests were somehow unreliable. He contrasts
animal cancer testing protocols during the periods before and after 1970, stating:

       In evaluating the state of science and how cancer testing has evolved since the
       1930s, it is important to compare the state of animal cancer testing before and
       after standardized protocols came to fruition in the 1970s. Certain aspects of
       study design scientists take for granted today were not regarded as important in
       the 1930s. Table 12 lists these differences, which include treating the controls in
       the same fashion as treated animals, understanding the background incidence of
       disease in the studied experimental animal, and consideration of the age of
       animals tested, using an adequate number of animals to see a response, testing
       the animals for long enough periods of time (2 years), as well as numerous issues
       related to animal care and housing.

Dr. Eaton’s Table 12 is presented in Exhibit 1 (I discuss this table at length in following
sections).




                                                                                                 Page 5
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 620
Case 2:15-cv-00201-SMJ          ECF No. 382-1      filed 01/28/20      PageID.16640 Page 616 of
                                                 705



                   Exhibit 1.       Table 12 from Dr. Eaton Report




Source: Eaton 2019.4

Dr. Eaton’s table indicates a belief that cancer studies in the 1930s through the 1960s were
poorly designed. It is apparent that he has not actually reviewed those studies, because many of


                                                                                                Page 6
                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 621
Case 2:15-cv-00201-SMJ         ECF No. 382-1      filed 01/28/20       PageID.16641 Page 617 of
                                                705



the carcinogens we know today were first identified as carcinogens in that period. While cancer
testing protocols have improved, clearly the early cancer studies achieved what they were
designed to do: identify chemical carcinogens. Nevertheless, Dr. Eaton states Monsanto could
not have identified PCBs as carcinogenic prior to 1970. I have reviewed and considered his
evidence and supporting rationale; I have concluded the following:

       1. Dr. Eaton ignores the sole intent and purpose of using laboratory animals in
          cancer testing and misrepresents the concept of standardized animal cancer
          testing protocols as they apply to Monsanto’s Aroclors.

       2. Dr. Eaton incorrectly states that cancer testing standardization occurred only
          after 1970, even though the FDA began standardizing animal cancer testing in
          1947.2

       3. Dr. Eaton ignores the fact that (with few exceptions) hundreds of chemical
          carcinogens were first identified in the 1930s and 1940s with animal cancer
          studies and that those studies have been reaffirmed and shown to be valid to
          this day.

       4. Dr. Eaton ignores the fact that the most widely studied group of chemical
          compounds selected for animal cancer testing in the 1930s and 1940s were the
          very same chemical compounds that were, and continue to serve as, the
          feedstock for all organic compounds produced in the chemical industry. All
          organic chemical compounds start from coal tar, petroleum, and oil.

       5. Dr. Eaton ignores the fact that standardization was actually a deliberate step to
          ensure a particular chemical carcinogen did not slip through the cracks of
          testing and to guard against a false negative study in which a chemical
          carcinogen would be incorrectly and falsely regarded as a noncarcinogenic.
          For example, the number of animals that are used in cancer studies must be
          increased for weak carcinogens compared to strong carcinogen. PCB
          carcinogenicity did not require hundreds of animals because it is not a very
          week carcinogen.

       6. Dr. Eaton does not cite any regulatory or well-established protocol(s) that he
          defines as a standard animal testing protocol developed in 1970.




                                                                                                Page 7
                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 622
Case 2:15-cv-00201-SMJ       ECF No. 382-1      filed 01/28/20       PageID.16642 Page 618 of
                                              705



  7. Dr. Eaton ignored the fact that even Industrial BIO-TEST Laboratories, Inc.
     (IBT) (the contract laboratory that Monsanto hired to conduct its PCB cancer
     studies) did not follow any cancer testing protocol, so even under Dr. Eaton’s
     theory, IBT’s studies should not be considered as valid studies; IBT certainly
     did not adhere to Dr. Eaton’s standard cancer testing practices in the early
     1970s.

  8. IBT knowingly included false and fabricated information and data in its
     cancer studies to make it appear PCBs were less toxic and carcinogenic than
     they actually were, and it submitted those false reports to Monsanto.
     Monsanto, in turn, submitted those fraudulent findings to U.S. EPA, the
     National Cancer Institute (NCI), and other scientific experts who reviewed the
     animal histopathology, cancer incidence rates, and other critical information
     important for making interpretative conclusions about the carcinogenicity of
     PCBs.

  9. Dr. Eaton ignores the fact that, despite his conclusion that no standardized
     cancer testing protocols were available until the 1970s, major industrial
     chemical companies like Dow, DuPont, and Bayer AG were screening their
     chemical compounds for carcinogenicity using animal cancer tests by the late
     1930s to protect both their workers and the general public.

  10. Dr. Eaton fails to note that an excellent and robust animal cancer standard
      study design had been developed by the FDA by 1943 (published in 1947 by
      Fitzhugh and Nelson) when it started its DDT cancer study.2 This study design
      performed as it was intended because the FDA was able to show that DDT
      was a carcinogen in 1947. This study was conducted more than 20 years
      before 1970. FDA was able to correctly conclude DDT was carcinogenic
      based on the generally accepted practice of applying the cancer testing
      protocols used in the more than 1,000 studies published by that time. The
      FDA’s findings and conclusions have stood the test of time, and many
      laboratories duplicated FDA’s findings and confirmed DDT is carcinogenic.

  11. I have reviewed the general study design IBT implemented in 1971 cancer
      studies, and it was no different from the design of cancer studies that were
      being performed in the 1930s and 1940s. These studies were not in any way
      complex or sophisticated, and they required no specialized equipment or
      analyses that would have prevented Monsanto from conducting the same
      studies decades earlier. Monsanto could have performed similar cancer studies



                                                                                          Page 8
                                                         Decl. of A. Miller in Support of Daubert Motion
                                                   To Exclude R. DeGrandchamp Expert Testimony - 623
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20      PageID.16643 Page 619 of
                                                   705



            on Aroclors in the late 1930s and 1940s. Had Monsanto conducted the tests
            decades earlier, I believe they would have concluded PCBs were carcinogenic.

        12. Dr. Eaton has not considered that if Monsanto had simply followed the very
            same cancer testing protocol used by the FDA in its 1947 DDT cancer study,
            it would have determined that PCBs were also carcinogenic.2

The sole intent of long-term animal cancer studies for industrial chemicals like PCBs (that are
not regulated) is to determine if they are carcinogenic. It should be stressed that all animal tests
are designed to screen compounds to determine if they are carcinogenic in animals. Animal
studies provide supporting evidence that a chemical is a human carcinogenic. We cannot perform
cancer testing on humans because it is unethical to expose humans to compounds that could be
carcinogenic. Therefore, it is universally accepted by toxicologists that we must screen them
before humans are exposed and not after the fact. Dr. Eaton suggests that the chemical industry
waited until after humans were exposed (whether in the workplace or general public) and that
those human exposures must have produced observable human cancers before the chemical
industry would perform a long-term animal cancer test. It defies logic to suggest we would test a
chemical compound in rats if we already knew that the compound produced cancer in humans.

It is also important not to superimpose the current state-of-the-art in cancer testing protocols
toxicologists currently use and assume cancer experts in the 1930s–1960s were ignorant, naïve,
and/or untrained; to suggest otherwise is scientific hubris. Many of the compounds we know
today as carcinogens were first identified in the 1930s–1960s.

It is clear that Dr. Eaton has ignored many of the early and excellent cancer studies that form the
basis of our current understanding of carcinogenicity because they were not conducted under
what he considers standardized protocols or methods. He tends to focus on the exceptions and
not the rule.

With rare exceptions, the vast majority of chemical compounds found to be carcinogenic in the
early 1930s and 1940s are still today regarded as carcinogenic. This shows that the gradual
refinement of cancer testing codified in Dr. Eaton’s standardization paradigm is unrelated to the
goal of animal cancer testing—which is to simply test whether a chemical compound is
carcinogenic.


                                                                                                  Page 9
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 624
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20       PageID.16644 Page 620 of
                                                  705



For example, the very first animal cancer test was performed in 1915 by Yamigawa and
Ichikawa when they applied coal tar to rabbit ears.5 With prolonged exposure, cancerous growths
developed, demonstrating that chemical compounds could be tested in animals. This
experimental protocol sounds crude by today’s standards, but it could be repeated in any
university laboratory by first-year toxicology students, yielding the same results and with only a
few rabbits. They did not need a standard practice protocol and their experimental design proved
to be excellent for their goal and purpose. Likewise, Monsanto did not need to use thousands of
animals with sophisticated expensive equipment to identify PCB as carcinogens in the 1930s and
1940s, and any qualified academic institution during that time would be well-equipped to
conduct the same cancer experiment IBT conducted in the early 1970s.

As I discussed in my expert report, the sole opinion I have expressed in my report regarding
historical animal cancer testing is simple: Monsanto could have and should have conducted long-
term animal cancer tests in the 1930s or 1940s. The issue of when cancer testing protocols were
standardized is not relevant to my opinion because the definition of standardized cancer testing is
constantly evolving and being refined. Toxicologists are today relying on much more
sophisticated study designs than were used by cancer experts conducting studies in 1970–1990,
but that does not make the earlier studies any less relevant or wrong.

For example, Dr. Eaton presents his loose definition of a standard animal cancer testing protocol
(for which he cites no reference), but fails to mention the gold standard of cancer testing
developed by the leading governmental toxicology agency in the U.S.—the National Toxicology
Program (NTP).6 The NTP protocol is far more sophisticated, complex, and lengthy than Dr.
Eaton’s ad hoc standard protocol. The NTP protocol is extremely sophisticated, requiring many
different experts from many different scientific disciplines and requires far more animals than
Dr. Eaton’s standard criteria indicate. But experiments following this protocol are extremely
expensive, long, and labor-intensive to conduct. However, the NTP studies are based on the most
rigorous cancer testing protocols and their findings are regarded as the gold standard among most
toxicologists in the United States and around the world. The NTP is the only governmental group
charged by the U.S. Congress to produce a yearly compendium identifying chemical cancer
compounds. The NTP summarizes the Report on Carcinogens as follows
(https://ntp.niehs.nih.gov/pubhealth/roc/index-1.html):


                                                                                                Page 10
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 625
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16645 Page 621 of
                                                 705



       The Report on Carcinogens (RoC) is a congressionally mandated, science-based
       public health report that identifies agents, substances, mixtures, or exposure
       circumstances (collectively called "substances") in our environment that pose a
       hazard to humans.

The NTP was established in 1978 to:

              Coordinate toxicology testing programs within the federal government;

              Strengthen the science base in toxicology;

              Develop and validate improved testing methods.

              Provide information about potentially toxic substances to health,
               regulatory, and research agencies, scientific and medical communities, and
               the public.

The NTP standard protocol is perhaps the most detailed and rigorous that has been developed to
date.6 The reason the NTP cancer study standard protocol is important to my rebuttal opinion is
because each individual cancer study requires more than 800 laboratory animals and was
estimated to cost $2–$4 million in 2009. Obviously, these expensive and sophisticated protocols
preclude most industrial and university laboratories from following the NTP cancer testing
protocol. Nonetheless, many toxicologists in both academia and industry perform many cancer
studies each year that are accepted in the scientific community and add valuable data and
information to the catalog of identified carcinogens yet do not follow the NTP protocol because it
would be impossible. Applying Dr. Eaton’s reasoning about the importance of standardizing
cancer testing protocols, all cancer testing prior to the protocol used by NTP today would be
considered substandard and flawed, and the results therefore suspect, because it did not follow
the most current standard protocol.

Regarding the supposed lack of a standardized approach prior to 1970, Dr. Eaton makes
contradictory statements about why Monsanto did not conduct animal cancer studies in the
1930s, 1940s, 1950s, and 1960s. While Dr. Eaton states that standardized toxicological testing
only occurred after 1970, he does not mention that standardization of any toxicology testing
occurs as a result of a new law or regulation that chemical companies must satisfy. That is,


                                                                                               Page 11
                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 626
Case 2:15-cv-00201-SMJ           ECF No. 382-1      filed 01/28/20      PageID.16646 Page 622 of
                                                  705



testing protocols are not standardized because the government suddenly decides that it would be
a good idea. Standardized toxicological testing protocols are developed first by the government
to meet the requirements of a proposed or new law or regulation. For example, the FDA first
published guidance for the chemical industry to assess the toxicity of chemicals in food in 1949
(Lehman et al.); the guidance is known as the Black Book.1 This guidance was developed in
response to the 1938 FD&C act. Although the FDA had no legal authority to force the chemical
industry to follow its guidance, the Agency thought it important to provide standardized testing
protocols for those in the chemical industry who were planning to add chemicals to food or
thought that, due to the amounts they were producing, their chemicals could contaminate food
(PCBs fall in this latter category).

The importance of impending or new laws or regulations that force the government to
standardize toxicological testing cannot be overemphasized with regard to Dr. Eaton’s opinion
because it specifically addresses a need by the government—not by academic or industrial
cancer researchers. The point at which the government standardizes testing does not indicate
that, prior to that point, scientific cancer experts were conducting cancer studies on chemicals in
a random ad hoc fashion; it simply marks a point in time when the government instructs the
chemical industry on how it should conduct experiments to satisfy new or anticipated laws. In
this sense, new standards are government instructions that apply to laws or regulation.
Furthermore, the FDA did not create standards in a vacuum; it was aware of the more than 1,000
cancer studies that had been published in peer-reviewed scientific journals by the 1950s, and
those studies provided a road map of generally accepted practice at the time.

Dr. Eaton’s opinion regarding the importance of a standardized protocol is contradictory. He
acknowledges that Monsanto began performing cancer tests in 1969, yet then says that a
company would have had no standardized testing protocols to conform to until years after that
time.

I have reviewed dozens of Monsanto memos, reports, and documents pertaining to the
company’s toxicological testing; none of them state or even suggest that the reason Monsanto
waited until 1969 to start testing PCBs for carcinogenicity was because a standardized
methodology was unavailable before that time. At the very least, Monsanto must have known by



                                                                                                Page 12
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 627
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20       PageID.16647 Page 623 of
                                                   705



1947 that scientifically tenable cancer testing protocols had been developed for industrial
chemicals because that was when FDA (Fitzhugh and Nelson, 1947) published its findings
showing one of Monsanto’s products (DDT) was carcinogenic in animals. 2

The standards Dr. Eaton is suggesting were available only post-1970 would have had little
impact on identifying carcinogens like PCBs and DDT. In fact, FDA’s 1947 study showing DDT
was carcinogenic should be proof that cancer studies performed at that time were sufficiently
powerful to reveal PCB – a similar compound -- was carcinogenic. 2


3.1.       Dr. Eaton incorrectly states that “standardized” cancer testing
           protocols were only available after 1970

Dr. Eaton did not cite, discuss, or consider for his opinion the most important historic milestone
in toxicity testing: The 1949 FDA Black Book.1 It is hard to overstate the importance of this
FDA guidance document, since it was prepared for the chemical industry to use in designing a
series of robust toxicological tests of the products chemical companies were producing. It
represents the overall approach and experimental paradigm that academic and industrial
toxicologists use to test all chemical compounds. It is the foundation of toxicological testing that
toxicologists still use today. The fact that Dr. Eaton does not even cite this document appears to
be an indication that his review of historical toxicity testing is superficial. In the sections below, I
present the salient aspects of these original standardized and comprehensive testing protocols
because Dr. Eaton did not do so. That is, he did not present a discussion of this document, and
that failure is the impetus for including the following facts and information.


3.1.1.     Overview of the FDA Black Book

Starting in 1938, with the passage of the FD&C, the FDA was the lead regulatory agency that
oversaw applications for, and safety of, new drugs. The FD&C recommended the chemical
industry to perform toxicity tests on any new drugs prior to being sold. The FDA developed
general guidelines for the industry, but there were no designated standards.

The first toxicity testing standards were developed by the FDA in 1949 as part of the
implementation of the FD&C.1 The standards called for a battery of toxicity tests that the


                                                                                                  Page 13
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 628
Case 2:15-cv-00201-SMJ           ECF No. 382-1      filed 01/28/20       PageID.16648 Page 624 of
                                                  705



chemical industry should conduct. This was the first comprehensive testing framework to be
issued as a guidance document for the chemical industry, and it was intended to be used by the
entire chemical industry. This guidance is referred to as the Black Book. The protocols are
detailed in the article Procedures for the Appraisal of the Toxicity of Chemicals in Foods
(Lehman, 1949). The protocols presented in this document were prepared by the some of the
leading scientists of the day, including Drs. Lehman, Laug, Woodard, Draize, Fitzhugh, and
Nelson, who were all FDA scientists and were experts in their fields. The protocols are detailed
in sections on: (1) chemistry, (2) acute toxicity, mechanism and site of action, (3) allergic
responses, (4) subacute and chronic toxicity, reproduction and paired feeding studies, (5)
biochemistry, and (6) pathology. Although these topics were finally standardized by the FDA in
1949, these protocols represented the state-of-the-science that scientists were following in the
early 1940s. They represented the cumulated scientific methods that were being used as
generally accepted practice in toxicology well before 1949.


3.1.2.      Important Standardized Toxicity Testing that Preceded the Black Book

Numerous study designs had been developed prior to publication of the 1949 Black Book.1 For
example, the FDA had already designed and implemented its DDT cancer study and published
the study design and findings in 1947.2

In addition, FDA scientists Woodard and Calvery published a list of standard toxicity tests as
early as 1943 in the article Acute and Chronic Toxicity-Public Health Aspect.7 This document
discusses a battery of toxicity studies, and it was intended as a general toxicity study protocol.

In their report, Woodard and Calvery listed the following types of studies that were necessary to
conduct “well-controlled toxicological evaluations,” emphasizing the need for testing “new”
chemicals or “older substances which have not been properly tested,” stating:

         However, with the newer substances, or even with the older substances which
         have not been properly investigated, it will be necessary to design and carry out
         well-controlled toxicological investigations, and when the studies are complete,
         make proper evaluations of the data obtained.




                                                                                                 Page 14
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 629
Case 2:15-cv-00201-SMJ          ECF No. 382-1      filed 01/28/20       PageID.16649 Page 625 of
                                                 705



 Their procedures were intended to be used to ensure the safety of synthetic materials that were
 being produced in greater numbers each year, with a special mention of keeping water supplies
 safe from contamination:

        As our population becomes more urban and our consumption of synthetic
        materials grows with each year, the problem of acute and chronic toxicity
        becomes increasingly important to the public health. Such concentration of
        population necessitates handling, transportation, and storage of foodstuffs. This
        in turn has resulted in the use of preservatives and stabilizers, and in the danger
        of contamination of foods in manufacturing, refining, and packaging. The
        exposure of the majority of the population to ever-increasing quantities of
        synthetic products in foods, drugs, cosmetics, household items, clothing, etc.,
        extends the possibility of chemical sensitizations and poisonings. Urban areas
        require central water supplies which must be so chosen and maintained that they
        will not contain harmful impurities. [emphasis added]




 They listed the following battery of toxicological tests that were necessary to prove a chemical
 compound safe for human exposure (Exhibit 2):


Exhibit 2.       Excerpt from Woodard and Calvery: Toxicological Tests Needed
                     to Prove a Chemical Is Safe for Human Exposure




                                                                                                 Page 15
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 630
Case 2:15-cv-00201-SMJ             ECF No. 382-1       filed 01/28/20      PageID.16650 Page 626 of
                                                     705



Source: Woodard and Calvery 1943.7
It is important to note this battery of toxicology testing protocols was available in the early 1940s
and that one of the most important features of the testing protocols was chronic lifetime animal
testing.

Woodard and Calvery emphasized that, by 1943, laboratory animal breeding programs and
animal testing had become standardized to ensure reproducible and consistent laboratory testing
results. The also stressed the importance of including control animals:

           With the above information, we can now more intelligently plan a chronic
           experiment. As a matter of fact, if the subacute experiments have been properly
           started, they may in some cases simply be extended to cover a longer period of
           time. In any event, the experiment should be conducted on three or more species
           for the lifetime of at least one of them. Rats, dogs, mice, and monkeys are usually
           good chronic toxicity subjects. Since the life span of a rat is relatively short-two
           to three years- and since the rat has been well standardized in many laboratories,
           this animal is probably the best in every respect for lifetime chronic studies. In
           such experiments it is well to use several dosage levels of equal gradation from
           the dose sufficiently high to cause marked lesions, possibly shortening the life
           span of the animal, to a dose sufficiently low that there are no observable
           differences between the experimental and control animals. [emphasis added]

Woodard and Calvery also state that multiple species should be used and that several species
including “rat, mouse, and guinea pig are well suited for this, since these animals have been quite
well standardized.” FDA also stressed that “several dosage levels” be used and the
histopathology compared to control animals. They also provide actual examples of FDAs cancer
studies and emphasized the importance of conducting long-term chronic exposures to determine
if a chemical compound is carcinogenic:

           The value of such long term investigations is well illustrated in the results
           obtained by Yoshida who fed orthoaminoazotoluene to rats for 200-300 days to
           produce true experimental liver tumors. It has also been well illustrated in our
           own laboratory by studies on the glycols. Ethylene glycol, for example, was fed in
           the diet of rats at levels of 1% and 2%. Kidney and bladder stones appeared in
           both series of animals. No stones were observed, however, in animals that failed
           to survive longer than 15 months. Another example is the production of
           neurofibromas on the ears of rats fed crude ergot. These tumors first appeared


                                                                                                   Page 16
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 631
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20       PageID.16651 Page 627 of
                                                   705



       after about 12 months and within 24 months were present on all animals
       receiving 5% of ergot in the diet. [emphasis added]

Just from this brief discussion, it is clear that the FDA was following a standardized protocol in
its cancer testing, which represented the state-of-the-science prior to 1941. The cancer studies
were designed to test whether a compound was carcinogenic, and the study design showed they
performed well, based on the authors’ description.

Woodard and Calvery also note that it is of particular concern to carefully evaluate the toxicity of
chemical compounds that bioaccumulate and produce cumulative toxicity because the
compounds are stored in the body and are only slowly eliminated:

       The absorption, excretion, distribution, and storage of a toxic agent will often
       guide one in an estimation of its probable effect. If there is an indication of
       storage of the toxic substance, one should watch for cumulative toxicity. If the
       material is rapidly eliminated from the animal, and no storage occurs, the toxicity
       from cumulation likely will not be as serious as the chronic toxicity which may
       result from the passage of the poison through the system. [emphasis added]

This particular section and warning perfectly describes the types of chemicals (like PCBs and
DDT) that should be of particular concern in toxicology testing because both bioaccumulate and
are stored in fat tissues in the body for long periods of time.

Woodard and Calvery also importantly stresses that all chemicals be tested before they enter the
“economy of man” to preclude both accidental and intentional exposures:

       Extensive investigations carried out on different species of animals are to our
       minds absolutely essential before a substance should be introduced into the
       economy of man. The experience and information thus obtained will then enable
       one to, interpret observations made on human beings whether accidentally or
       industrially exposed to such a substance, or whether intentionally exposed under
       carefully controlled clinical conditions. [emphasis added]

This is the first instance I am aware of in which a governmental group of scientists stresses the
importance of the precautionary principle, which is based on knowing the toxicity of a chemical




                                                                                                  Page 17
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 632
Case 2:15-cv-00201-SMJ          ECF No. 382-1      filed 01/28/20       PageID.16652 Page 628 of
                                                 705



compound before it is released into the environment or, as Woodard and Calvery call it, the
“economy of man.”

Woodard and Calvery identify many of the critical variables that must be carefully evaluated and
controlled when interpreting the results of the battery of toxicology studies they propose (0).
These include many of the same variables that Dr. Eaton states are important in standardizing
cancer studies, which he claims were only addressed after 1970. These were identified by the
FDA in 1943.




                                                                                                Page 18
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 633
Case 2:15-cv-00201-SMJ        ECF No. 382-1      filed 01/28/20      PageID.16653 Page 629 of
                                               705



Exhibit 3.      Excerpt from Woodard and Calvery: Interpretation of Toxicity
                                       Data




Source: Woodard and Calvery 1943.7



Finally, Woodard and Calvery issue a cautionary note about extrapolating toxicity data derived
from animal studies in which only “normal healthy” animals are used directly to humans because
that could lead to underestimating the risk a chemical compound could pose to a heterogeneous
population of humans that may not all be in great health and whose members may have
preexisting medical conditions:

       So far, we have discussed reactions on normal individuals. Our experiments have
       been carried out using normal healthy animals. But in the public which may be
       exposed, there are many who are most certainly not normal, healthy persons. We
       must consider then a rather large number of persons who are so unfortunate as to
       suffer from pathological conditions or disease. The yearly vital statistics are
       ample proof of the number of people who have cardiac, renal, or hepatic
       insufficiencies or cancer.


                                                                                             Page 19
                                                         Decl. of A. Miller in Support of Daubert Motion
                                                   To Exclude R. DeGrandchamp Expert Testimony - 634
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16654 Page 630 of
                                                  705



In 1944, FDA scientists also published a similar battery of standardized toxicological tests for
new drug applications (van Winkle et al. 1944) in which they cite earlier FDA publications
dealing with standardized toxicology tests (Exhibit 4).8

These were much more detailed study designs, but as with previous FDA guidance documents,
no law required any chemical company to test the chemicals they were producing. Although
PCBs were not intended as drugs, these protocols could be used to design a toxicity study for any
chemical. Animal studies always precede human studies, so the documents presented the basic
framework to those types of tests. Overall, these documents illustrate the sophistication and
extent of toxicological testing that had developed by the early 1940s. Many of these tests still
form the backbone of FDA’s animal toxicology requirements.




                                                                                                Page 20
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 635
Case 2:15-cv-00201-SMJ             ECF No. 382-1     filed 01/28/20     PageID.16655 Page 631 of
                                                   705



  Exhibit 4.         Excerpt from van Winkle et al.: Objectives of Various Test
                                        Categories




Source: van Winkle et al. 1944.8




3.2.        The History of FDA Guidance and Regulations

3.2.1.      The FDA Black Book

Dr. Eaton’s opinion is based on an incomplete historical review of toxicological and cancer
testing in the 1930s through the 1960s. In fact, Dr. Eaton does not mention or cite in his expert
report what is perhaps the most important milestone in historical toxicology testing: the U.S.
FDA Black Book.1 The FDA was the first governmental agency to document, in detail, standard


                                                                                                Page 21
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 636
Case 2:15-cv-00201-SMJ             ECF No. 382-1      filed 01/28/20       PageID.16656 Page 632 of
                                                    705



protocols for the entire battery of toxicological testing, including long-term cancer studies. These
governmental standard protocols were published as: Procedures for the Appraisal of the Toxicity
of Chemicals in Foods (Lehman et al. 1949).1 The authors were among the most highly respected
and widely published scientists and toxicologists of the time and had been conducting and
publishing studies using the same standard protocols starting in the early 1940s. In this sense, the
testing protocols detailed in the FDA Black Book were not a newly developed battery of
toxicological testing procedures but a compendium of protocols that were being used throughout
the 1940s. For example, Drs. Fitzhugh and Nelson began their chronic long-term DDT cancer
study in 1943, although it was not published until 1947.2

Dr. Eaton’s omission of the Black Book is an indication that his review of historical cancer
testing is surficial at best. The Black Book is widely known throughout the field of toxicology
and is recognized as presenting the first standardized toxicological testing study designs (I
review this important milestone as part of my graduate toxicology course in the introductory
lecture). In fact, publication of the Black Book is listed as a key milestone on the FDA web page
that chronologically lists the Agency’s major accomplishments in U.S. food and drug law:9

           Milestones in U.S. Food and Drug Law History

           1949

           FDA publishes guidance to industry for the first time. This guidance, "Procedures
           for the Appraisal of the Toxicity of Chemicals in Food," came to be known as the
           "black book."

Dr. Eaton correctly states that Monsanto was under no regulatory obligation to perform any long-
term cancer study on PCBs because it was not a drug, food additive, or pesticide used on crops,
stating:

           It is important to note several points about this excerpt from Dr. Smyth’s textbook
           chapter:

           1. This pertains to industrial chemicals not intended for use as pharmaceuticals,
           food additives, pesticides used on food crops for which other guidelines were
           developed. PCBs were never marketed and sold for any of these purposes.


                                                                                                   Page 22
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 637
Case 2:15-cv-00201-SMJ          ECF No. 382-1      filed 01/28/20       PageID.16657 Page 633 of
                                                 705



       2. There is not even a suggestion that two-year bioassays be conducted for the
       purposes of evaluating potential cancer-causing properties of the materials not
       used as pharmaceuticals, food additives, or on-crop pesticides

This particular statement is highly misleading and is false by omission. Dr. Eaton fails to
mention that there was no regulation in 1949 for any industrial chemical company to conduct any
toxicological test—including long-term animal cancer testing–on any chemical that was
intentionally developed to be a food additive or was an unintentional food contaminant (like
DDT or PCB). The only law that existed in 1949 was the FD&C that was passed by Congress in
1938. The FD&C did not require that any chemical be tested. Moreover, FDA’s Black Book does
not contain any term such as must or shall. This fact is widely known in the field of toxicology.
For example, the introductory textbook I assign to my first-year graduate toxicology students–
Casarett and Doull’s Toxicology: The Basic Science of Poisons (6th Edition)—states as much.10
This is the same textbook Dr. Eaton cites as the “widely-acclaimed toxicology textbook.” In
Chapter 34, which covers Regulatory Toxicology, Dr. Merrill states:

       The oldest of the major health regulation laws, the FD&C Act, was enacted in
       1938 and covers food for humans and animals, human and veterinary drugs,
       medical devices, and cosmetics.

Dr. Merrill notes that the 1938 FD&C law was an amendment of the original Pure Food and
Drug Act of 1906, which contained two provisions:

       The first forbids the marketing of and food containing any added poisonous or
       deleterious substance which may render it injurious to health…

       The second forbids the marketing of foods containing nonadded [sic] toxicants
       that make them “ordinarily injurious to health.” [no emphasis added]

He stresses:

       Neither of these original provisions required premarket approval; the FDA had
       the burden of proving that a food was, in the legal vernacular, adulterated.
       [emphasis added]




                                                                                                Page 23
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 638
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20       PageID.16658 Page 634 of
                                                 705



The only amended part of the 1938 FD&C law that provided for regulatory oversight was for
truth in advertising foods and not industrial chemicals. For example, in a detailed discussion of
the law, the FDA states:10

       The FD&C Act authorized three kinds of food standards--identity, quality, and fill
       of container. In 1939, the first food standards were issued for canned tomatoes,
       tomato purée, and tomato paste. The standards looked like a recipe of listed
       ingredients. The next standards were for jams and jellies. Junod says, "By 1957,
       standards had been set for many varieties of foods such as chocolate, flour,
       cereals, bakery products, milk, cheese, juices, and eggs."

Obviously, if no chemical company was required by any regulation to conduct any toxicity test
in 1949 and it was up to FDA to identify food contaminants that could be poisons (only after
they were already released into the environment), then the FDA did not write the Black Book
just for the regulated chemical community. The Black Book was published as a guidance
document for all of the chemical industry. FDA’s very title of the guideline indicates it was not
narrowly directed toward a small segment of industry. The Black Book was officially titled,
Procedures for the Appraisal of the Toxicity of Chemicals in Foods.1 As specified by the official
title, the Black Book had nothing to do with food additives, which were not regulated for
approximately another decade with passage of the FDA’s 1958 Delaney Amendment. Therefore,
Procedures for the Appraisal of the Toxicity of Chemicals in Foods could apply to Monsanto’s
PCBs, which were being released in massive amounts into the environment and were later found
to contaminate the U.S. food supply.

The FDA intended the Black Book to be used as a guide for chemical industry to test any
industrial chemical manufactured in large quantities and to adopt the testing methods detailed
within to prevent harmful chemicals from entering the food supply. The Agency specifically
noted that it was for “chemicals likely to contaminate foods:”

       The body of knowledge accumulated as the result of the above described studies
       has for its purpose the determination of the relative safety of the chemicals
       proposed for addition to foods or likely to contaminate foods. [emphasis added]

The introduction to the Black Book was written by Dr. Lehman, who was the Chief of the
Division of Pharmacology of the Food and Drug Administration. Dr. Lehman emphasizes two


                                                                                                Page 24
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 639
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20       PageID.16659 Page 635 of
                                                  705



important points about how critical chronic toxicity testing is for food contaminants compared
with toxicological testing for drugs. First, in contrast to drug testing in which exposures are
usually limited, human ingestion of food contaminants lasts a lifetime, and U.S. citizens would
be “forced” to ingest them daily. Dr. Lehman wrote:1

       As a general rule, drugs are administered for short periods of time so that the
       duration of the toxicological insult to the body is limited. Even though a
       medicament may possess undesirable side effects, these usually are outweighed by
       the therapeutic actions, and the use of the drug can be justified on this basis. On
       the other hand, when a chemical is added to foods, its ingestion literally is forced
       upon the individual, and this may continue throughout his lifetime. Under these
       circumstances, the approach to the appraisal of its safety for use is somewhat
       different from that for a drug. More emphasis must be placed on the development
       of chronic effects rather than on acute and subacute effects as is the case with
       drugs. [emphasis added]

Dr. Eaton is correct in stating that PCBs were never considered as intentional food additives.
However, by 1949, DDT had been released in massive quantities into the environment (not
intentionally added to food products), and those releases were known at that time to have
resulted in contamination of the U.S. food supply. For this reason, Lehman’s second emphasis in
the Black Book introduction appears have been a direct and explicit effort to not only focus on
chronic studies to make a determination about chemical toxicity but to change the basic concept
and definition of poisons and toxicity that many chemical companies were using to show their
chemicals were nontoxic. Lehman singled out chemicals that bioaccumulate and are stored in the
body to show they are more toxic than chemicals that are known to be highly toxic based on
acute exposures. In this effort, Lehman specifically used DDT as the example chemical
compound that was thought to be entirely safe and harmless by the public and scientific
communities simply based only on the acute toxicity studies (defined by the LD50) that had been
performed. With a simple calculation example comparing a known poison and DDT, the FDA
showed this assumption was false and that fat-soluble compounds like DDT are readily absorbed
and stored in the body and that chronic exposures increase the body burden to toxic levels even
with minute daily intakes (thought to be safe). Lehman provided the following simple example:

       More emphasis must be placed on the development of chronic effects rather than
       on acute and subacute effects as is the case with drugs. For example, carbolic


                                                                                                 Page 25
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 640
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20      PageID.16660 Page 636 of
                                                   705



       acid (phenol) is practically synonymous with the term "poison," and DDT has
       been considered a quite harmless substance. It has been demonstrated in this
       laboratory that rats can ingest a diet containing one per cent carbolic acid for a
       long period of time without producing much harm to the animals. Under similar
       conditions, rats are injured when the diet contains 0.001 per cent DDT, which
       indicates that DDT when consumed for long periods of time is at least 1000 times
       more poisonous than carbolic acid. [emphasis added]

Finally, the Black Book lists all the sequential toxicity tests that are included in any health
evaluation, and it presents the same scheme applied today by most academic and industrial
toxicologists. At the end of the Black Book, FDA presents an outline of all the standardized tests
it discussed in detail in the body of the publication to make it easy for the chemical industry to
follow. (See Exhibit 5.)




                                                                                                 Page 26
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 641
Case 2:15-cv-00201-SMJ            ECF No. 382-1     filed 01/28/20     PageID.16661 Page 637 of
                                                  705



         Exhibit 5.            FDA Black Book Outline of Standardized Tests




Source: Lehman et al. 1949.1




                                                                                              Page 27
                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 642
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20      PageID.16662 Page 638 of
                                                   705



3.2.2.      Jacobs and Hatfield Historical Reconstruction of Toxicity Testing Standards

My opinion that FDA’s Black Book provided detailed procedures and protocols by (at least)
1949 is supported by other scientific experts who have similarly traced the chronological
sequence of cancer testing by reviewing the actual scientific publications and regulatory
documents to reconstruct cancer testing milestones, as I presented in my expert report. For
example, Jacobs and Hatfield (2012) conducted a similar comprehensive review of when
industrial cancer testing protocols were standardized and note:11

         In the United States, with the passage of the Food and Drug Act of 1906, the Food
         and Drug Administration (FDA; then known as the Bureau of Chemistry under
         the US Department of Agriculture) was charged with the responsibility for
         preventing the adulteration or misbranding of foods and drugs that were
         marketed to the public. Beginning in 1938, the Federal Food, Drug, and Cosmetic
         Act gave regulatory powers to the FDA, requiring, among other things, that new
         drugs be clinically tested and proven safe prior to being sold. The FDA offered
         guidelines for such studies, but there were no designated standards.

Jacobs and Hatfield support my opinion that, in 1949, the FDA did create the first standardized
guidance document available for the chemical industry to follow. Most importantly, they
highlight the fact that the Black Book contains a section written by Dr. Fitzhugh that stressed the
importance of long-term studies and their design (Fitzhugh published the DDT long-term cancer
study with Nelson in 1947):

         The FDA first published guidance for industry for assessing the toxicity of
         chemicals in food in 1949. This guidance was referred to as the ‘‘black book’’
         and included a contribution by O. Garth Fitzhugh on the subject of long-term
         studies and their design. [emphasis added]

Jacobs and Hatfield note that the Black Book states two species (rodent and nonrodent) should
be used:

         Fitzhugh suggested that for long-term feeding studies, 2 species should be
         investigated: the albino rat would be studied for a lifetime of about 2 years, and a
         nonrodent second species (dogs or monkeys) would be studied for at least 1 year.




                                                                                                 Page 28
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 643
Case 2:15-cv-00201-SMJ          ECF No. 382-1      filed 01/28/20       PageID.16663 Page 639 of
                                                 705



They also note that the Black Book calls for extensive and comprehensive histopathological
examination of all the major organs:

       Biochemical and hematology evaluations were to be made at 3-month intervals
       during the chronic study. At the end of the study, autopsies were to be performed,
       along with weighing of the principle organs and preservation of tissues for
       microscopic examination. The pathology evaluation was described in further
       detail in the black book by Arthur Nelson, indicating that tissues to be evaluated
       included lung, heart, spleen, pancreas, gall bladder, lymph nodes, stomach, small
       intestine, colon, kidney, adrenal, urinary bladder, testis or ovary, prostate or
       uterus, thyroid, parathyroid, submaxillary salivary gland, 4 levels of brain,
       hypophysis, bone, bone marrow, and voluntary muscle.

3.3.       Monsanto’s Lack of Chronic Toxicity Studies

As I discussed in my expert report, Monsanto must have known by 1949 that PCBs, like DDT,
were fat soluble (Monsanto manufactured both). However, Monsanto continued to rely on its
acute toxicity studies (LD50 studies) as its sole basis for assuming PCBs were not toxic—a
conclusion Monsanto communicated to its customers. Dr. Eaton’s opinion that Monsanto
conducted hundreds of toxicity studies misrepresents the toxicity information that was necessary
to correctly evaluate the toxicity of PCBs. Monsanto conducted zero chronic studies to determine
the chronic toxicity of PCBs until 1969.

My opinion is that Monsanto should have conducted chronic cancer tests in the 1940s, but
certainly after 1949 when the FDA issued guidance to the chemical industry. Monsanto did not
perform any toxicity studies, including chronic exposure and cancer studies, until 1969. This fact
is supported by Dr. Calandra, who was the president of IBT. IBT was the contract laboratory that
conducted the very first chronic study in 1969s as a prelude to cancer studies that were initiated
in 1969. Dr. Calandra states the reason for starting those chronic studies was that no chronic
toxicity study had been conducted for PCB. In a Monsanto memo (TOXSTUDIES0996), Drs.
Keplinger, Francher, and Calandra stated (Exhibit 6):12

       Information on chronic effects especially the PCBs were not available therefore a
       number of studies were started to investigate such effects. [emphasis added]




                                                                                                Page 29
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 644
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20       PageID.16664 Page 640 of
                                                  705



Exhibit 6.        Excerpt from IBT Memo From Keplinger, Fancher, Calandra




Source: IBT, Toxicological Studies with Polychlorinated Biphenyls (Bates 0531555;
TOXSTUDIES0996)


It should be noted that in reviewing what Monsanto is defining as “toxicity” tests conducted
from 1929 through the mid-1960s (before they conducted their first chronic testing) and
comparing them with the FDA Black Book list were not toxicity tests. The only tests Monsanto
conducted for PCBs were LD50 studies to determine the amount of PCBs that were lethal in the
rat (and only on rats, rather than on the several species necessary and stated in the 1949 Black
Book—so even the LD50 studies were not conducted according to the standard). Monsanto also
conducted brief allergic sensitization studies and very short irritant studies on the skin and eye to
evaluate worker exposures.


3.4.       Dr. Eaton: Table 12 (Dr. Eaton Report, page 74)

3.4.1.     Pre- and Post-1970 Designations

I have carefully reviewed Dr. Eaton’s Table 12. In the first column, he lists what he calls the
“Study Design Parameters.” He then lists what he believes the state-of-the-science was for each



                                                                                                 Page 30
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 645
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20      PageID.16665 Page 641 of
                                                   705



of those parameters in the “Pre-1970” (column 2) period, which he juxtaposed next to the “Post-
1970” (column 3) corresponding criteria. It is not clear why he arbitrarily chose 1970 to divide
the two periods. As I stated previously, standardized protocols are (with few exceptions)
developed to meet the requirements of a new government law or regulation or by a governmental
scientific body like the Centers for Disease Control and Prevention (CDC) or the National
Toxicology Program (NTP). I am not aware of any new regulatory laws, requirements, or
standardized protocols developed in 1970. There were certainly no new U.S. Environmental
Protection Agency (EPA) laws or regulations because the Agency was not created until 1970.
FDA’s standard procedures were developed in 1949—although they have continuously been
further refined over the decades.

I assume that Dr. Eaton believes the 1970 date is important only because that is when Monsanto
finally started its chronic toxicity studies, including cancer studies. Dr. Eaton appears to be
attempting to show that Monsanto somehow could not have conducted long-term cancer studies
before 1970 because there were no standards.


3.4.2.     Dr. Eaton Table 12 vs. FDA Black Book Guidelines

I carefully reviewed Dr. Eaton’s summary table for each of the Study Criteria Parameters listed
in the Pre-1970 Practices column and compared those to what was detailed in the 1949 FDA
Black Book guidelines. Obviously, 1949 was well before 1970, so I focused on the Black Book
to determine whether Dr. Eaton was correct and when standardized protocols were first available
for Monsanto or any other industrial chemical company to use in order to test their chemical
products in a consistent and effective manner. To show that the FDA had developed standard
practices available for industry as early as 1949, I have added a fourth column to Dr. Eaton’s
table (designated as Dr. DeGrandchamp). Furthermore, in order to preclude any bias from my
review and interpretation of the Black Book, I have inserted the specific information quoted from
that publication. With this approach, I was able to evaluate Dr. Eaton’s summary opinion for his
pre-1970 analysis, as well as whether the criteria he listed as being available only post-1970 were
actually available in 1949. (See Exhibit 7)




                                                                                                 Page 31
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 646
Case 2:15-cv-00201-SMJ                     ECF No. 382-1             filed 01/28/20             PageID.16666 Page 642 of
                                                                   705



Exhibit 7.             Dr. DeGrandchamp Modification of Dr. Eaton Table 12: Animal
                               Cancer Testing Study Design Practices

                        (Pre-1970 and post-1970: Dr. Eaton; 1949: Dr. DeGrandchamp)

           Dr. Eaton                      Dr. Eaton                    Dr. Eaton                        Dr. DeGrandchamp
         STUDY DESIGN               PRE-1970 PRACTICES          POST-1970 PRACTICES               PRE-1970 PRACTICES (1949)
         PARAMETERS                                                                                       BASED ON
                                                                                                FDA’S BLACK BOOK STANDARDS
                                                                                                           Lehman et al. 19491

  Number of Dose Groups             Typically a single dose     Minimum of three or more      RAT: MINIMUM 3 DOSE GROUPS
                                    group                       groups
                                                                                              NON-RODENT DOG OR MONKEY:
                                                                                              MINIMUM 3 DOSE GROUPS

                                                                                              “Dosage levels are kept adjusted to the body
                                                                                              weight changes.”

  Method of Administration (e.g.,   Dermal or inhalation        Dietary or gavage to ensure   INGESTION:
  Dermal, Inhalation, Gavage,       exposure (assess            dose                          FOOD CONTAMINANTS ARE EATEN
  Dietary)                          occupational exposure)                                    FOR A LIFETIME
                                                                                              “The substance may be administered by
                                                                                              stomach tube [gavage], capsules, or by
                                                                                              mixing with the animals' food.”

  Length of Administration (How     Variable                    Established period of time:   ESTABLISHED PERIOD OF TIME:
  Long)                                                         Lifetime ~ 2 yrs              LIFE SPAN IN RAT ~2 YRS - RATS
                                                                                              SACRIFICED AT 2 YEARS.

                                                                                              FOOD CONTAMINANTS MUST
                                                                                              UNDERGO LIFETIME CHRONIC
                                                                                              TOXICITY TESTING:
                                                                                              “On the other hand, when a chemical is
                                                                                              added to foods, its ingestion literally is
                                                                                              forced upon the individual, and this may
                                                                                              continue throughout his lifetime.”

                                                                                              “More emphasis must be placed
                                                                                              on the development of chronic effects rather
                                                                                              than on acute and subacute effects as is the
                                                                                              case with drugs.”
  Animal Care                       Not standardized            Rigidly controlled,           RIGIDLY CONTROLLED:
                                                                standardized animal           “Rats are housed individually in an air
                                                                medicine practices            conditioned laboratory and records kept of
                                                                                              all observations for the duration of the
                                                                                              experiment.”

  Tissue analysis                   No uniform classification   Established classifications   EXTENSIVE FDA DISCUSSION OF
                                    system                                                    PATHOLOGICAL HALLMARKS OF
                                                                                              CANCER DESCRIBED EARLIER—
                                                                                              1947
                                                                                              (Fitzhugh and Nelson 1947)

  Pathology review                  Single pathologist          Multiple pathologists         COMPREHENSIVE PATHOLOGICAL
                                                                                              EXAMINATION OF TREATED AND
                                                                                              CONTROL ANIMALS:
                                                                                              “No matter what amount of pathological
                                                                                              study is done, at least a little and sometimes
                                                                                              much of its value is lost if it is not done with




                                                                                                                                   Page 32
                                                                                Decl. of A. Miller in Support of Daubert Motion
                                                                          To Exclude R. DeGrandchamp Expert Testimony - 647
Case 2:15-cv-00201-SMJ     ECF No. 382-1     filed 01/28/20      PageID.16667 Page 643 of
                                           705



     Dr. Eaton           Dr. Eaton         Dr. Eaton                  Dr. DeGrandchamp
   STUDY DESIGN   PRE-1970 PRACTICES   POST-1970 PRACTICES       PRE-1970 PRACTICES (1949)
   PARAMETERS                                                            BASED ON
                                                               FDA’S BLACK BOOK STANDARDS
                                                                          Lehman et al. 19491

                                                             good control material, and against a
                                                             background of experience”[no emphasis
                                                             added]

                                                             ALL PATHOLOGICAL
                                                             EXAMINATIONS SHOULD BE BLIND
                                                             WITH PATHOLOGIST IGNORANT OF
                                                             TREATED AND CONTROL TISSUES:
                                                             “An excellent stimulus to objectivity in
                                                             examination is for the pathologist
                                                             not to know, until a preliminary report has
                                                             been made, which are control and which are
                                                             treated animals.

                                                             “1. Gross examination
                                                             2. Thorough microscopic morphological
                                                             histopathological pathology
                                                             and histology required
                                                             3. Pathological examination “should be
                                                             detailed enough to show the lowest dosage
                                                             level of the chemical capable of producing it
                                                             in even the slightest degree.”
                                                             4. At minimum “detailed microscopic (and,
                                                             of course, gross) examination of enough
                                                             animals to give statistical significance to the
                                                             results.
                                                             5. Pathological examination of organs: lung,
                                                             heart, liver, spleen, pancreas, gall bladder,
                                                             lymph nodes, stomach, small intestine,
                                                             colon, kidney, adrenal, urinary bladder, testis
                                                             (or ovary), prostate (or uterus), thyroid,
                                                             parathyroid, submaxillary salivary gland,
                                                             four levels of brain, hypophysis, bone, bone
                                                             marrow, and voluntary muscle.
                                                             6. Histopathology: routine stains, special
                                                             stains for identification of pigments, fat
                                                             stains on frozen sections, stains for
                                                             glycogen, and imprints or smears of bone
                                                             marrow.

                                                             “By detailed study is meant autopsy and
                                                             gross examination of all experimental and
                                                             control animals, except perhaps those in
                                                             which the experimental period has been only
                                                             a day or two, and microscopic examination
                                                             of all major organs and tissues in sufficient
                                                             numbers to make reasonably certain whether
                                                             the chemical is or is not causing injury or
                                                             change in any of them. If there is any effect,
                                                             then the examination should be detailed
                                                             enough to show the lowest dosage level of
                                                             the chemical capable of producing it in even
                                                             the slightest degree.”


                                                             ORGANS TO BE EXAMINED:
                                                             “A list of organs routinely examined in our
                                                             dogs may be of some help as a guide. These
                                                             include lung, heart, liver, spleen, pancreas,
                                                             gall bladder, lymph nodes, stomach, small
                                                             intestine, colon, kidney, adrenal, urinary




                                                                                                 Page 33
                                                     Decl. of A. Miller in Support of Daubert Motion
                                               To Exclude R. DeGrandchamp Expert Testimony - 648
Case 2:15-cv-00201-SMJ             ECF No. 382-1     filed 01/28/20             PageID.16668 Page 644 of
                                                   705



          Dr. Eaton          Dr. Eaton              Dr. Eaton                        Dr. DeGrandchamp
       STUDY DESIGN     PRE-1970 PRACTICES   POST-1970 PRACTICES                PRE-1970 PRACTICES (1949)
       PARAMETERS                                                                       BASED ON
                                                                              FDA’S BLACK BOOK STANDARDS
                                                                                         Lehman et al. 19491

                                                                            bladder, testis (or ovary), prostate (or
                                                                            uterus), thyroid, parathyroid, submaxillary
                                                                            salivary gland, four levels of brain,
                                                                            hypophysis, bone, bone marrow, and
                                                                            voluntary muscle.”

                                                                            REASON HISTOPATHOLOGY
                                                                            REQUIRED
                                                                            “The most legitimate objection that may be
                                                                            made to the inclusion of microscopic
                                                                            pathological study in a chronic toxicity
                                                                            experiment is that if growth, mortality, and
                                                                            reproduction are unaffected, and if gross
                                                                            examination at autopsy shows no difference
                                                                            from the controls, then microscopic
                                                                            examination would according to the
                                                                            objector) in all probability show no
                                                                            difference. There are several reasons why it
                                                                            should be done nevertheless.”
                                                                            THREE REASONS ARE STATED.

                                                                            “Generally speaking, slight but significant
                                                                            microanatomical effects frequently will be
                                                                            found at a dosage level where mortality and
                                                                            weight are unaffected.”

Statistical practices   None or non-         Highly standardized            PATHOLOGICAL LESIONS IN DOSED
                        standardized                                        AND CONTROL GROUPS ARE
                                                                            STATISTICALLY ANALYZED,
                                                                            DOCUMENTED AND STATISTICAL
                                                                            SIGNIFICANCE CALCULATED

Group Size              Variable             Larger numbers of animals,     RAT: 80 RATS PER STUDY
                                             animals individually tracked   “In the rat experiment, at least four groups of
                                             and assessed                   animals, each consisting of a minimum of
                                                                            ten males and ten females, are employed and
                                                                            distributed as follows:
                                                                            (a) a control group,
                                                                            (b) a group on a diet containing 100 times as
                                                                            much of the ingredient as is proposed for use
                                                                            in food,
                                                                            (c) a group fed a diet containing the highest
                                                                            tolerated amount of the substance, and
                                                                            (d) a group given an intermediate dosage
                                                                            level.”

                                                                            NON-RODENT:
                                                                            24 DOGS/MONKEYS PER STUDY
                                                                            A minimum of 3 male and 3 females in each
                                                                            of 3 dose groups and a control group
                                                                            “Three animals each on four dosage levels.
                                                                            These are assigned” to
                                                                            (a) a control group,
                                                                            (b) a group on a low level which will
                                                                            produce no damage,
                                                                             (c) a group on a high level which
                                                                            approaches the tolerated amount, and
                                                                            (d) a group on a middle level which may or
                                                                            may not produce injury.




                                                                                                                Page 34
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 649
Case 2:15-cv-00201-SMJ                      ECF No. 382-1            filed 01/28/20            PageID.16669 Page 645 of
                                                                   705



          Dr. Eaton                     Dr. Eaton                   Dr. Eaton                       Dr. DeGrandchamp
      STUDY DESIGN                PRE-1970 PRACTICES        POST-1970 PRACTICES                PRE-1970 PRACTICES (1949)
      PARAMETERS                                                                                       BASED ON
                                                                                             FDA’S BLACK BOOK STANDARDS
                                                                                                        Lehman et al. 19491

Species                           Multiple species          Rats or mice, consistent       RATS HAVE BEEN STANDARDIZED:
                                                            strain or sensitive strain     “The albino rat has been a standardized
                                                                                           animal and has a life span of about two
                                                                                           years, it is the most convenient test object for
                                                                                           long-term feeding experiments”

                                                                                           NONRODENT SPECIES:
                                                                                           DOG Or MONKEY
                                                                                           Nonrodent species required.

Gender                            Random gender selection   Both genders or most           BOTH GENDERS ARE DOSED
                                                            sensitive gender

Age                               Varied                    Studies begin at specific,     DOSING IS STARTED IN YOUNG
                                                            young ages                     WEANLING RATS

Historical Controls (Summary of   Generally not available   An integral part of study      CONTROLS ARE ALWAYS USED FOR
Control Animals)                                            design                         SPONTANEOUS TUMOR INCIDENCE
                                                                                           IN EACH STUDY

                                                                                           “Tissue alterations resulting from the
                                                                                           administration of- drugs or chemicals are
                                                                                           frequently not of a new or special type;
                                                                                           rather, there is often but an increase in the
                                                                                           incidence or degree of some type of
                                                                                           abnormality already present in that
                                                                                           particular laboratory strain of animal.
                                                                                           [original emphasis]
                                                                                           “The above is but another way of saying that
                                                                                           enough animals must be examined to give
                                                                                           the observations statistical significance, and
                                                                                           that the common "spontaneous" lesions
                                                                                           absolutely cannot be disregarded.”

                                                                                           “For example, older rats on control diets
                                                                                           may show a relatively slight degree or
                                                                                           incidence of a chronic nephritis or nephrosis.
                                                                                           Their mates fed a certain chemical may show
                                                                                           the same histological changes in the kidney,
                                                                                           but the process, on the average, will be of
                                                                                           greater intensity or frequency.”
                                                                                           [emphasis added]

                                                                                           “Control animals in experiments involving
                                                                                           repeated subcutaneous .injections, stomach
                                                                                           tubing, and so on, should not be simply
                                                                                           untreated animals, but should be given
                                                                                           injections and tubings as similar as possible
                                                                                           to the test group, except of course for the
                                                                                           presence of the chemical to be tested.”

Doses Administered (Total Dose    May have relied on a      Use of a subchronic study to   SUBACUTE/SUBCHRONIC STUDIES
and Variability Within Study      minimum range finding     set chronic dose levels        MUST PRECEDE CHRONIC STUDY
Period)                           study (dose could be      (doses aren't typically        TO SET CHRONIC DOSING LEVELS
                                  adjusted during study)    adjusted)




                                                                                                                               Page 35
                                                                                Decl. of A. Miller in Support of Daubert Motion
                                                                          To Exclude R. DeGrandchamp Expert Testimony - 650
Case 2:15-cv-00201-SMJ                  ECF No. 382-1        filed 01/28/20          PageID.16670 Page 646 of
                                                           705



         Dr. Eaton                  Dr. Eaton               Dr. Eaton                    Dr. DeGrandchamp
       STUDY DESIGN           PRE-1970 PRACTICES     POST-1970 PRACTICES            PRE-1970 PRACTICES (1949)
       PARAMETERS                                                                           BASED ON
                                                                                  FDA’S BLACK BOOK STANDARDS
                                                                                             Lehman et al. 19491

                                                                                “The two series of animals are fed their
                                                                                respective diets for a period of two to four
                                                                                months.”

                                                                                “The first consideration for a chronic study
                                                                                is a "pilot" experiment designed to serve as a
                                                                                guide in planning a long-term experiment.
                                                                                Beginning with weanling rats, several
                                                                                dosage levels are administered for periods of
                                                                                two to four months, thus covering the period
                                                                                of rapid growth. Four groups of weanling
                                                                                rats of the same sex are probably the
                                                                                minimum which can meet the requirements.”

Observations                  Limited                Comprehensive              COMPREHENSIVE
                                                                                “Observations should be made on the rate of
                                                                                growth, food and water intake, fertility,
                                                                                Mortality, general appearance, and behavior
                                                                                of the experimental animals. Blood and
                                                                                Biochemical studies should be made during
                                                                                the experimental period. Upon completion of
                                                                                the feeding period, all animals should be
                                                                                autopsied for gross changes in the organs,
                                                                                the principal organs should be weighed, and
                                                                                tissues preserved for histopathological study.
                                                                                Animals showing significant loss in weight,
                                                                                the development of a tumor, or other
                                                                                evidences of severe abnormality during the
                                                                                experimental period should be sacrificed and
                                                                                the tissues preserved for histopathological
                                                                                study. Tissues of animals dying within the
                                                                                experimental period also should be preserved
                                                                                for study. With these facts in mind, a general
                                                                                plan which is designed to throw light on this
                                                                                question is given below.”
                                                                                MANY ADDITIONAL DETAILS
                                                                                PROVIDED
                                                                                [emphasis added]

Intervals of Administration   Variable intervals     Continuous                 NO ON/OFF DOSING NECESSARY:
(On/Off)                                                                        HUMANS ARE FORCED TO EAT
                                                                                FOOD CONTAMINANTS
                                                                                ENTIRE LIFETIME

Test Substance                Purity impossible to   Purity confirmed,          SOLUBILITY IN FATS AND OILS
                              determine              contaminants identified    MUST BE DETERMINED AS WELL AS
                                                                                IMPURITIES:
                                                                                “The most important single physical
                                                                                characteristic of a compound is its solubility,
                                                                                not only in aqueous media, the common
                                                                                basis of physiological fluids, but also in fats
                                                                                and oils. So much hinges on this property of
                                                                                solubility that it frequently spells the success
                                                                                or failure of an otherwise promising
                                                                                compound.”
                                                                                “The seriousness of this lack can be brought
                                                                                into even sharper relief when we consider
                                                                                how necessary a good quantitative method is
                                                                                to the proper evaluation of a compound:
                                                                                (1) Determination of solubility by simple




                                                                                                                     Page 36
                                                                        Decl. of A. Miller in Support of Daubert Motion
                                                                  To Exclude R. DeGrandchamp Expert Testimony - 651
Case 2:15-cv-00201-SMJ                 ECF No. 382-1      filed 01/28/20         PageID.16671 Page 647 of
                                                        705



          Dr. Eaton                Dr. Eaton             Dr. Eaton                    Dr. DeGrandchamp
       STUDY DESIGN          PRE-1970 PRACTICES   POST-1970 PRACTICES            PRE-1970 PRACTICES (1949)
       PARAMETERS                                                                        BASED ON
                                                                               FDA’S BLACK BOOK STANDARDS
                                                                                          Lehman et al. 19491

                                                                             physical means alone is frequently
                                                                             impracticable.
                                                                             (2) No control operation in a manufacturing
                                                                             plant is reasonably secure from error without
                                                                             an adequate chemical method which ensures
                                                                             that its product be of uniform composition,
                                                                             free from impurity, and the amount of the
                                                                             compound in question held within precise
                                                                             limits.
                                                                             (3) It is impossible to assemble information
                                                                             on the biochemical behavior of a compound,
                                                                             discussion of which will be considered in
                                                                             another section.”

                                                                             CHEMICAL PROPERTIES MUST BE
                                                                             DETERMINED:
                                                                             “This point of view is based chiefly on the
                                                                             fact that it is the correlation of chemical,
                                                                             physical, biochemical, and toxicological
                                                                             knowledge about a compound which is
                                                                             necessary in order to evaluate its safety
                                                                             properly.”

Source of Test Compound      Not specified        Well documented            SOURCE OF TEST COMPOUND
                                                                             DETERMINED BY CHEMICAL
                                                                             MANUFACTURE

Record Keeping               No requirements      Good Laboratory Practice   “Records kept of all observations for the
                                                  (GLP) regulations          duration of the experiment. A larger number
                                                                             of rats per group [than the minimum stated]
                                                                             and more dosage levels of the substance
                                                                             under study will aid in the interpretation of
                                                                             results.”

                                                                             GLP REGULATIONS WERE NOT
                                                                             DEVELOPED UNTIL 1978
                                                                             GLP was only created following the U.S.
                                                                             EPA/FDA audit of Industrial BIO-TEST
                                                                             Laboratories (IBT) studies in which several
                                                                             hundred studies contained deliberate
                                                                             fraudulent data and information.

Additional Analysis (e.g.,   Limited              Comprehensive analyses     COMPREHENSIVE ANALYSIS:
Hematology, Urinalysis)
                                                                             1. Determine: absorption, excretion, storage,
                                                                             detoxification mechanisms,
                                                                             2. Hematology
                                                                             2. Urinalysis
                                                                             3. Molecular Mechanism: “Depending upon
                                                                             the individual case, these experiments may
                                                                             involve studies on isolated tissues or organs,
                                                                             careful pharmacodynamics,
                                                                             electrocardiograms, electroencephalograms,
                                                                             chemical antidotes, chemical studies of
                                                                             blood pigments, isolated loop or pouch
                                                                             studies, renal clearance, etc.” determination
                                                                             are made at intervals of about three months
                                                                             on representative animals in each group.”




                                                                                                                Page 37
                                                                    Decl. of A. Miller in Support of Daubert Motion
                                                              To Exclude R. DeGrandchamp Expert Testimony - 652
Case 2:15-cv-00201-SMJ      ECF No. 382-1       filed 01/28/20             PageID.16672 Page 648 of
                                              705



         Dr. Eaton         Dr. Eaton             Dr. Eaton                        Dr. DeGrandchamp
      STUDY DESIGN   PRE-1970 PRACTICES   POST-1970 PRACTICES                PRE-1970 PRACTICES (1949)
      PARAMETERS                                                                     BASED ON
                                                                           FDA’S BLACK BOOK STANDARDS
                                                                                     Lehman et al. 19491

                                                                         IDENTIFY CHEMICAL THAT
                                                                         BIOACCUMULATE OR ARE STORED
                                                                         IN THE BODY

                                                                         “Consider compounds E and F of essentially
                                                                         equal acute toxicity but on subacute oral
                                                                         exposure lasting three weeks, compound E
                                                                         shows greater toxicity. Examination of the
                                                                         tissues of the animals shows marked storage
                                                                         of compound E. with little or none of
                                                                         compound F. Here storage in the tissues can
                                                                         be regarded as a potential hazard, and
                                                                         explains the increase in subacute toxicity of
                                                                         compound E over F. Compound E would
                                                                         therefore be excluded from consideration.”
                                                                         [emphasis added]

Laboratory Design    Not standardized     Clean/dirty corridor systems   STANDARD OPERATING
                                          and Standard Operating         PROCEDURES USED
                                          Procedures                     “Rats are housed individually in an air
                                                                         conditioned laboratory and records kept of
                                                                         all observations for the duration of the
                                                                         experiment.”
                                                                         [emphasis added]

Study Segregation    Not standardized     One study per room             SEE ABOVE




                                                                                                            Page 38
                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 653
Case 2:15-cv-00201-SMJ          ECF No. 382-1      filed 01/28/20       PageID.16673 Page 649 of
                                                 705



3.5.       Pre-1970 Cancer Study Design Practices

It is important to note that all of Dr. Eaton statements about which standards were developed pre-
1970 lack veracity. Moreover, Dr. Eaton’s pre-1970 statements are gross oversimplifications
regarding standardization practices and suggest that cancer studies during that time were simply
scattershot. In fact, academic and industrial toxicologists pre-1970 would never have simply
reviewed voluminous published studies cancer studies and somehow formulated a cancer testing
protocol by amalgamating all the cancer studies and distilling them into a study design to test a
chemical for carcinogenicity. Nor would they just randomly select a published study and follow
the experimental design. That is not how any scientist would proceed during the pre-1970 period,
nor would it be true today. Scientists review extensive published studies and typically select the
best and most robust study design to follow.

Dr. Eaton suggests that Monsanto could not have conducted any cancer study pre-1970 because
not all study designs were identical. This defies not only the standard generally accepted practice
a toxicologist would follow to find the best verified study protocol with which to conduct a
cancer study for an industrial chemical, it also defies logic. Cancer studies were expensive and
time consuming, and labor-intensive. They lasted 2 years, so no toxicologist would even consider
starting a cancer study before extensively reviewing the published literature to design the most
cost-effective and scientifically tenable testing protocol. Dr. Eaton’s opinion is simply wrong
because he creates a false choice between conducting a cancer study using a bad study design or
refusing to conduct any study (the option Monsanto chose).

Had Monsanto investigated performing a cancer study on PCBs in the 1940s, it would have only
needed to find one robust study with a solid, well-described protocol and preferably one that was
relevant to an industrial chemical. I have discussed many such studies in this rebuttal report and
in my original expert report, but one prime example of a solid study in the 1940s was the 1947
Fitzhugh and Nelson FDA DDT cancer study.2 This study was an FDA-published study.

I have reviewed the 1947 FDA study; it is a robust analysis showing that DDT was a carcinogen
and control animals were used to assess spontaneous tumors. All Monsanto needed to do was
adopt the FDA study design and implement it; Monsanto would then have found that its Aroclors
were carcinogenic—just like the FDA found DDT to be carcinogenic.


                                                                                                Page 39
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 654
Case 2:15-cv-00201-SMJ            ECF No. 382-1       filed 01/28/20       PageID.16674 Page 650 of
                                                    705



3.5.1.      GLP Practices Were Not Established Until 1978

Dr. Eaton correctly states that Good Laboratory Practices (GLP) programs were not developed
before 1970. However, it is not clear that he realizes why this particular fact is so important to
this case. He notes that GLPs were not established before 1970, but he fails to appreciate that the
primary reason they were first established is because of the fraudulent and false studies IBT
submitted to the government. Moreover, the relevance of this fact is that IBT was also the sole
laboratory Monsanto used to conduct all of its PCB cancer studies in the early 1970s; those tests
were also shown to be deliberately fraudulent, containing much false information and data, and
were submitted to U.S. EPA.

The U.S. EPA and FDA were forced to standardize and codify GLPs in 1978. As I mentioned
above, the only notable difference between the post-1970 standard practices and those I listed
above directly from the 1949 FDA Black Book is that there were no GLP procedures when the
Black Book was published. There is no indication from the hundreds of historical publications I
have reviewed that there was any concern in the 1930s through the 1960s about dishonest
scientists or testing laboratories conducting fraudulent studies and producing false documents
that purported to show a chemical was safe when it was not (although there were likely scientists
who did). This perception changed after the U.S. EPA-FDA audited the laboratories and records
from the IBT laboratories. IBT conducted hundreds of toxicity studies for the chemical industry,
and hundreds were found to be deliberately fraudulent studies based on intentionally included
false data and information about their test results. These fraudulent IBT studies were submitted
to the government, which resulted in many untested and potentially toxic chemicals being used
as pesticides; this could have posed significant health risks to the U.S. food supply and the
general population because their toxicity was unknown.

In 1983, the U.S. EPA provided a summary of its review of IBT’s blatant disregard of generally
accepted laboratory practices that all other laboratories followed and the fraudulent reports
submitted by IBT to the government.13 The scandal shook the chemical industry and
governmental agencies:

         The IBT scandal shook the industry and governmental regulators. Obviously,
         steps had to be taken, not just to deal with the IBT situation itself, but to ensure


                                                                                                   Page 40
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 655
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20       PageID.16675 Page 651 of
                                                   705



       that data providing the foundation of regulatory decisions in the future are
       adequately prepared and scrutinized. Thus, another result of the IBT case was the
       establishment in 1977 of a joint EPA-FDA audit program to help ensure that
       another IBT situation has not occurred and will not in the future. [emphasis
       added]

Dr. Seaton from the FDA provides some details on the IBT debacle and what U.S. EPA and the
FDA found during their audit in a 2017 presentation to the Society of Toxicology (Dr. Eaton and
I are both members) titled, An Update on FDA’s Good Laboratory Practice (GLP) for
Nonclinical Laboratory Studies Proposed Rule.14 The details Seaton provides on the history of
GLPs and IBT’s role and standard operating practices in triggering the GLP supports my opinion
and shows Dr. Eaton is incorrect for the following reasons:

    1. GLPs were first developed in 1978 (not 1970) because of IBT’s fraudulent studies;

    2. GLPs were developed in 1978, well after Monsanto already began conducting cancer
        studies;

    3. The inspection of IBT’s laboratories revealed animal toxicity testing conditions were
        appallingly dirty, with standing water on the floor. This disproves Dr. Eaton’s opinion
        that after 1970, cancer studies were conducted under clean and carefully controlled
        conditions in which toxicology testing laboratories kept meticulous and reproducible
        testing records. This is at least not true in the case of the IBT studies.

Dr. Eaton’s Table 12 seems to suggest that by arbitrarily selecting the 1970 time point,
Monsanto’s IBT PCB cancer studies were conducted under the GLP protocols, when this would
have been impossible because GLP were not established until well after Monsanto submitted its
IBT reports to the government.

In 2014, the U.S. Government Accountability Office issued a report to Congress (Pesticide
Safety: Improvements Needed in EPA’s Good Laboratory Practices Inspection Program) on the
current status of the GLP to evaluate any improvements in the laboratory inspection process.15
This report presents a short summary of the history of the GLP program, focusing on why formal
GLPs were developed in the first place. The GAO notes that U.S. EPA and FDA have each
developed their own GLP standards. It was necessary to develop these GLPs to address a very


                                                                                                  Page 41
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 656
Case 2:15-cv-00201-SMJ          ECF No. 382-1      filed 01/28/20        PageID.16676 Page 652 of
                                                 705



distressing period in the field of toxicology that is well-known to most toxicologists and involved
the submission of false and fraudulent reports by IBT. This was the laboratory that conducted the
1971 series of Monsanto PCB studies and submitted those reports to U.S. EPA and other
scientists. IBT was responsible for all long-term cancer testing studies conducted on PCBs for
Monsanto. As a result of the EPA and FDA investigations of IBT, several hundred studies were
invalidated:15

       EPA and FDA have each developed their own GLP standards to address
       problems found with laboratory studies submitted for the agencies’ review.
       Investigations by these agencies in the mid-1970s revealed that some studies had
       not been conducted in accordance with commonly accepted laboratory
       practices… In 1983, EPA published its GLP standards for pesticide toxicology
       studies, and in 1989, EPA extended the standards’ coverage to include nearly all
       research data supporting pesticide registrations under FIFRA.

The U.S. EPA and FDA established these GLP procedures only after discovering the deliberate
fraud in IBT testing procedures and false reports:15

       EPA and FDA have each developed their own GLP standards to address
       problems found with laboratory studies submitted for the agencies’ review.
       Investigations by these agencies in the mid-1970s revealed that some studies had
       not been conducted in accordance with commonly accepted laboratory practices.
       For example, according to an industry representative, one of the first laboratories
       to attract regulatory and media attention was Industrial Bio-Test Laboratories
       (IBT), a contract toxicological research laboratory that conducted much of the
       U.S. toxicological testing at the time. As a result of EPA’s and FDA’s
       investigations of IBT, several hundred studies were invalidated because of
       deliberate fraud, and hundreds of chemicals had to be retested. Specific findings
       included poor recordkeeping, testing conducted by untrained and unqualified
       personnel, and data fabrication. For example, data were submitted on rats that
       had previously been reported as deceased. [emphasis added]

Accordingly, Dr. Eaton may be correct in stating that some laboratories followed common
laboratory practices, but they did not follow GLP procedures until after they were codified in
1978.14 More importantly, IBT, in particular, did not follow either GLP or common laboratory
practices particularly with regard to the PCB cancer testing.




                                                                                                 Page 42
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 657
Case 2:15-cv-00201-SMJ          ECF No. 382-1      filed 01/28/20       PageID.16677 Page 653 of
                                                 705



In his presentation to Dr. Seaton reconstructs the history that led to the GLP being developed and
IBTs role in the following summary:

       Industrial BIO-TEST Laboratories (IBT)

              1975, FDA received a tip that there were problems with tests submitted to
               FDA.

              The medical officer found study data was ‘unbelievably clean’, no rats on
               2-year study developed cancer.

              The medical officer found enough deficiencies to warrant an inspection.

              Visit to IBT in April 1976: “What we found there is enough to make your
               hair stand up.” [emphasis added]

IBT did not collect terminal blood and urine samples, which Dr. Eaton states was standard
practice, but neither did they keep reliable testing records, which he states was also standard
practice post-1970:14

       “Magic Pencil Study”

              Terminal blood and urine samples were not collected.

              Draft data tables for the blood and urine assessments were blank, as
               expected.

              However, the final report not only had values reported, but had the
               technical writer’s name written in. All of those results had been
               fabricated. [emphasis added]

Although Dr. Eaton indicates that post-1970 studies were conducted under carefully controlled
laboratory conditions, IBT’s studies were conducted under such dirty and appalling conditions
with such little concern for the well-being of the laboratory animals’ health that the animals
actually suffered and died. These practices invalidate the IBT studies. Furthermore, as a
toxicologist who has conducted many toxicity studies and cared for laboratory animals, I can



                                                                                                Page 43
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 658
Case 2:15-cv-00201-SMJ           ECF No. 382-1      filed 01/28/20      PageID.16678 Page 654 of
                                                  705



state that IBT’s animal care borders on unnecessary animal abuse. Dr. Seaton describes the
following:

        “The Swamp”

                System designed for automatic watering and flushing waste from cages
                 rarely worked properly.

                Faulty nozzles sprayed the room with a continuing mist. The floor was at
                 times submerged under 4 inches of water.

                Technicians only entered the room wearing rubber boots.

                Clogged water nozzles and drain hoses drenched some rats in a cold
                 spray, while others died of thirst. [emphasis added]

As a result of the above horrific descriptions of IBTs testing procedures and deceptive record
keeping, 71% of the IBT studies were deemed invalid:

        Regulatory Action

                FDA and EPA reviewed compounds that relied on IBT for data in support
                 of safety.

                Called into question the reviews of more than 200 pesticides, many were
                 retested at manufacturer’s expense.

                618 of 867 (71%) of studies audited by the FDA were invalidated for
                 having "numerous discrepancies between the study conduct and data”.
                 [emphasis added]

This indicates that by relying on the false IBT pesticide studies, U.S. EPA unknowingly
approved more than 200 pesticides that were used on food products and had never been tested for
toxicity.

In addition to the above discussion of IBTs role in prompting regulatory agencies to develop the
GLP, I have also reviewed the transcript of the 1991 PCB trial (WATER_PCB-00056547) in


                                                                                                Page 44
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 659
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16679 Page 655 of
                                                  705



which IBT laboratory assistant toxicologist Mr. Philip Smith testified that some of the above
statements were true and correct as they relate to IBT’s Monsanto PCB studies of Aroclor 1260,
1254, and 1242 in the early 1970s.16 Smith personally worked on these studies at the direction of
Dr. Paul Wright, the section head of toxicology who was later indicted and convicted of crimes
relating to IBT’s fraudulent testing activities. Smith’s testimony also shows Dr. Eaton’s opinions
regarding post-1970 standard practices are incorrect at least with respect to Monsanto’s IBT PCB
cancer testing studies. For example:

           1. Dr. Eaton stated that animal observations during the studies were
              comprehensive. Mr. Smith invalidates Dr. Eaton’s opinion because Mr.
              Smith testified that many of the animals were not even weighed during the
              study. Furthermore, at the end of the study, he was instructed by Dr.
              Wright to simply make up animal weights based on historical weight data
              from other studies. Animal weights are a sensitive and critical indicator of
              an animal’s overall health. Weighing animals during a chronic cancer
              study is routine, and this metric is carefully monitored during the entire
              study period. These measurements are so critical to chronic studies that a
              10% decrease in body weight is conventionally considered a toxic effect
              by itself. Body weight is also critical in dosing, because dosing is
              fundamentally based on body weight. Simply put, without the body
              weight, the amount administered to an animal cannot be calculated.

           2. Dr. Eaton stated that GLPs were followed post-1970 with regard to the
              overall design of the study.

Mr. Smith notes that this was not true for the IBT–Monsanto studies. IBT followed egregious
testing protocols that included, most importantly, not noting that PCB-treated animals died at a
high rate. Mr. Smith notes that the survivability was very poor, stating, “There were very few
animals that survived the length of the study.” In addition to the obvious fact that animals died at
a high rate (and this information was falsified in IBT’s records), Mr. Smith’s statement is
diametrically opposite from what Dr. Eaton stated with regard to the number of animals
necessary to conduct a standard cancer study. First, Dr. Eaton stated that large numbers of
animals are necessary for cancer studies. While IBT may have started with a large number of
animals (which it did not, as I discuss below), IBT did not have many animals that survived the
length of the study. Second, Dr. Eaton stated that statistical analysis was highly standardized,



                                                                                                Page 45
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 660
Case 2:15-cv-00201-SMJ           ECF No. 382-1      filed 01/28/20      PageID.16680 Page 656 of
                                                  705



which is a false statement on the face of the facts. Highly standardized analyses require a large
number of animals, but are completely worthless if most animals die and cannot be examined.

    1. Dr. Eaton also stated that good recordkeeping was standard practice post-1970, but
         neither the animal weights (as discussed above) nor animal deaths were recorded by IBT
         in their post-1970 studies.

    2. Dr. Eaton also states that GLP post-1970 studies carefully observed animals, and a
         comprehensive histopathological evaluation of their organs was conducted.

Mr. Smith’s testimony refutes this for the IBT PCB cancer studies. He notes that not only
comprehensive pathological evaluations were not conducted on some animals but that it was not
possible to do so. He testified that when animals died during the study:

         That there were many animals that were so badly decomposed that they were
         worthless for pathological examination…I would say 60 percent of the animals
         either had—were too badly decomposed or there was no record of them leaving
         the studies. They just disappeared.

Finally, according to Mr. Smith’s testimony, the deviations from GLP listed above for the IBT
studies were neither unique nor isolated. In response to a direct examination question of whether
Mr. Smith regarded the Monsanto IBT PCB studies as shameful or irregular, Mr. Smith
responded:

         At the time that study was done, no. It was pretty well standard operating
         procedure for everything.

3.5.2.       Dr. Eaton Relies on IBT False Reports

For all the reasons presented in the above section, I believe that any of Dr. Eaton’s statements or
opinions directly or indirectly based on any IBT–Monsanto memo, document, conclusions, or
toxicological testing reports should be considered scientifically untenable and disregarded. In
1981, Monsanto (MONS213337; Further discussed in section 3.6.3) also came to the same
conclusion that the IBT studies did not follow a testing protocol and was an invalid study:17




                                                                                                Page 46
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 661
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16681 Page 657 of
                                                 705



       Since the events described earlier, the validity of many toxicity studies conducted
       by Industrial BIO-TEST Laboratories has been challenged. Therefore, the
       available raw data supplied by Industrial BIO-TEST was reviewed to determine
       whether this study could be validated. The review showed that the data bases
       (including the lack of a protocol) were insufficient for a complete validation of the
       study. It was decided to focus on presenting the primary liver effects reported by
       Gordon and Richter (1975a, b, c). Therefore, a complete audit was not
       undertaken. Available records were examined for a determination that the
       animals were placed on test and their ultimate fate. Necropsy and microscopic
       reports were also examined for findings pertaining to livers of those animals.
       Significant discrepancies which were found between data in Tables 1, 2, and 3
       and the data base for the Gordon and Richter reports are noted in this report. On
       some records, the labels Aroclor 1242 and Aroclor 1260 are interchanged as
       determined by a check of the animal numbers. [emphasis added]

The following numerous sections summarize some of the citations, statements, and opinions in
Dr. Eaton’s report where he cites or relies on Monsanto’s IBT studies. Since the IBT studies
were fraudulent, any opinion based on these studies should be considered not scientifically
tenable and should be disregarded.


3.5.2.1.   Dr. Eaton Presents the IBT Studies as Not Showing Cancer (Page 40)

The following is Table 4 from Dr. Eaton’s Report (0).




      Exhibit 8. Table 4 from Dr. Eaton Report: Summary of 2-Year
         Carcinogenicity Bioassays Completed on Commercial Mixtures of
                                   PCBs, 1971




Source: Eaton 2019.4


                                                                                               Page 47
                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 662
Case 2:15-cv-00201-SMJ          ECF No. 382-1        filed 01/28/20      PageID.16682 Page 658 of
                                                   705



3.5.2.2.   Dr. Eaton Compares IBT Studies to Historical Cancer Studies (Page 41)

The IBT studies were fraudulent and this statement makes a comparison to those studies:

       It is important to note, however, that the ‘positive’ Brunner/Mayes study utilized a
       formulation of Aroclor 1254 that was manufactured by a different process than
       had been used prior to 1974 and had considerably higher amounts of DL-PCBs,
       compared to ‘older’ Aroclor 1254 formulations used in the NCI 1977 study and
       the 1971 IBT study (Kodavanti et al., 2001). The DL-PCB ‘TEQ’ value for the
       Aroclor 1254 lot used in the Brunner/ Mayes study was 11 times higher than the
       TEQ value of Aroclor 1254 that was used in the largely ‘negative’ NCI 1978 and
       IBT 1971 studies (Kodavanti, et al., 2001).

3.5.2.3.   Dr. Eaton States that Monsanto Had No Reason to Conduct Any Cancer Test;
           Nevertheless, It Contracted with IBT to Conduct the First (Fraudulent) 2-Year
           Cancer Study (Page 92)

It is not clear why Dr. Eaton is stating that 2-year cancer bioassays have ‘seldom been done”
because the 1949 FDA Black Book states this is a standard protocol. Dr. Eaton goes on to state
that IBT did not detect carcinogenic activity in their cancer studies, which is not correct. IBT did
detect carcinogenic activity despite presenting false data in their reports.

       Testing requirements could conceivably include a requirement for a 2-year
       cancer bioassay, although this has seldom been done. Thus, given the absence of
       any of the triggers noted above, and the complete absence of any indication from
       workplace monitoring that PCBs had increased cancer risk among workers,
       Monsanto had no reason to conduct a 2-year carcinogenesis bioassay. In fact,
       they were not under any obligation to do so when they contracted with IBT in the
       late 1960’s to conduct the first ever 2-year rodent carcinogenicity study with
       Aroclors, which did not demonstrate carcinogenic activity in that study.

3.5.2.4.   Dr. Eaton Presents a Lengthy Discussion of the “Negative” Findings of the IBT
           Report (Page 174)

Dr. Eaton presents a lengthy discussion of the “negative” cancer results from the IBT study that
should be discredited from his opinions.

              IBT (1971b) – Monsanto contract study on Aroclor 1254



                                                                                                 Page 48
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 663
 Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20      PageID.16683 Page 659 of
                                                    705



              Table A3- 1. Histopathology of the liver of rats treated with Aroclor 1254

3.5.2.5.   Dr. Eaton Assesses “Time to Tumor” Discussion (Page 183)

It is not clear why Dr. Eaton would rely on “time to tumor” (which is more routinely called
latency period) when Dr. Eaton states there were no tumors.

       3. Summary of ‘Time to Tumor’ information in these studies:

       IBT Studies – no useful ‘time to tumor’ data were provided in these studies. But
       there were also no tumors found, even at the end of the study, so these are largely
       non-informative as to when liver tumors might first appear.

3.5.2.6.   Dr. Eaton Summarizes IBT False Tumor Incidence Rate (Page 186)

In Exhibit 9, Dr. Eaton has relied on IBT incidence rates as his evidence that there were many
studies published that did not show Aroclors were carcinogenic. Dr. Eaton’s conclusions should
therefore not be considered scientifically defensible. In addition the table appears to be
incomplete or wrong. Monsanto’s Memo (MONS043459) state that the early Kimbrough
incident rate of “neoplastic nodules” and “hepatocellular carcinomas” was 170/180 animals not
26/184 as presented in Dr. Eaton’s table. The entire table and any conclusions from the table
should be discredited.


   Exhibit 9.  Table A3–5 from Dr. Eaton Report: Summary of Tumor
      Incidence from 2-Year Rat Bioassays on Various Aroclors at 100 ppm




                                                                                                Page 49
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 664
Case 2:15-cv-00201-SMJ           ECF No. 382-1      filed 01/28/20       PageID.16684 Page 660 of
                                                  705



Source: Eaton 2019.4


3.5.3.      Number of Dose Groups

The following is FDA’s summary of the dosing scheme for DDT. It refutes Dr. Eaton’s
statement that the number of dose groups pre-1970 was typically a single dose group. Clearly,
FDA used more than one dose level in the 1947 Fitzhugh and Nelson study.2 In fact, the FDA
tested five dose levels and 12 rats per dose level (which was even more than the protocol
suggested in the 1949 Black Book1):

         PART I. TWO-YEAR EXPERIMENTS.

         Method. Two experiments were conducted in which groups of weanling rats (21
         days) from our colony of Osborne-Mendel strain were started on diets containing
         a commercial preparation of DDT composed of 81.8% p,p isomer and 18.2% o,p
         isomer. In the first experiment, started early in 1943 when our supply of DDT was
         small, 5 groups of 12 male rats were fed on diets containing respectively 0, 100,
         200, 400 and 800 p.p.m. DDT incorporated in a 10% corn oil solution.

Fitzhugh and Nelson continued their DDT cancer study to include an even greater number of
animals:

         In a second experiment, started about a year later, 7 groups of 24 rats, equally
         divided between the sexes, were fed on diets containing respectively 0, 200, 400,
         600 and 800 p.p.m. DDT incorporated in a 10% corn oil solution, and 600 and
         800 ppm. dry DDT for comparison with the oil solutions.

         RESULTS. Since the second experiment involved a much larger number of
         animals than the first, the following discussion of results will be confined to the
         former except that mention will be made to any differences which occurred in the
         two experiments.

3.5.4.      Animal Care

Contrary to Dr. Eaton’s claims, animal housing, care, and observations were the same as we use
in today’s studies, with both body weights and food consumption closely monitored. Dr. Eaton
stated that this was not standard practice until after 1970. Fitzhugh and Nelson state:2


                                                                                                 Page 50
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 665
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16685 Page 661 of
                                                 705



       All animals were kept in individual cages in a room with controlled temperature
       and humidity and were given free access to their respective diets and water. Body
       weights and food consumption were determined at weekly intervals.

The rats were closely monitored for any change in body weight since that is a sensitive indicator
of toxicity, and this was FDA standard practice in 1943. (See 0.) The reason I included the FDA
table is to show how standardized the careful monitoring of animal weights was by 1943 and that
it was already recognized as a critical component of any chronic lifetime animal cancer study.




                                                                                               Page 51
                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 666
 Case 2:15-cv-00201-SMJ          ECF No. 382-1      filed 01/28/20       PageID.16686 Page 662 of
                                                  705



Exhibit 10.      Table 1 from Fitzhugh and Nelson 1947: Weight Gain in Rats Fed
                                   Diets Containing DDT




  Source: Fitzhugh and Nelson 1947.2
  I have presented the FDA 1947 table of rat weights to show how important this information is to
  a toxicologist and to show that it was obviously standard practice by that date. This is
  noteworthy because IBT did not consider weighing rats to be a standard operating procedure in
  the PCB cancer studies IBT conducted for Monsanto in 1971, which is in the post-1971 period
  defined by Dr. Eaton. Instead of carefully and routinely weighing the rats in the PCB studies,
  IBT simply waited until the completion of the study and just fabricated the animal weights




                                                                                                  Page 52
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 667
Case 2:15-cv-00201-SMJ          ECF No. 382-1        filed 01/28/20     PageID.16687 Page 663 of
                                                   705



(Glenn Brown trial testimony from October 28, 1991;16 I discuss this further below). IBT
presented this false information in its reports.

In addition, the FDA closely monitored the organ weights of liver, kidney, and spleen. This was
FDA’s standard practice in 1943, contrary to Dr. Eaton’s opinion. (See Exhibit 11.)


Exhibit 11.       Table 3 from Fitzhugh and Nelson 1947: The Effect of Chronic
                         DDT Ingestion on Various Organ Weights




Source: Fitzhugh and Nelson 1947.2



I show this table because the increase in liver weight should have been considered one of the
“triggers” (to use Dr. Eaton’s term) for Monsanto to conduct a similar cancer study for PCBs.
The pathological descriptions of PCB- and DDT-damaged livers were very similar between the
FDA DDT study of 1947 and the Drinker PCB studies from the 1930s. For example, the FDA
notes that the DDT rat livers had approximately doubled in weight and had a nutmeg
appearance:2



                                                                                                 Page 53
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 668
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20       PageID.16688 Page 664 of
                                                   705



         Perhaps the one outstanding gross change in the treated animals was the
         increased size of the liver, as shown in table 3. In about a fourth of the animals
         the liver had a “nutmeg” appearance, more frequent on the higher than on the
         lower dosage levels, and not seen in the controls.

Likewise, Bennett et al. (1938; part of the so-called Drinker Studies)18 showed a similar
pathological effect with PCBs. The liver weight doubled and had a mottled appearance:

         In all animals the livers were enlarged (33 to 90 percent). The average weight
         increase was 71 percent. They were also friable, pale yellow in color, and
         somewhat mottled.

Miller also noted that the primary target organ in PCB-treated rats was the liver (Miller 1944),
but he provided no organ weights.18


3.5.5.      Tissue Analysis

Dr. Eaton suggests that histopathological examinations pre-1970 were not comprehensive. Not
true. FDA conducted pathological examinations on the following extensive and comprehensive
list of organs in the 1947 DDT study:2

         Paraffin-embedded sections stained with hematoxylin and eosin were routinely
         made of lung, heart, liver, spleen, pancreas, stomach, small intestine, colon,
         kidney, adrenal, testis, thyroid and (except in the 200 p.p.m. and control groups)
         hind leg muscles. Ovary and uterus were sectioned in about half the females, and
         parathyroids were encountered in about half the thyroid sections. Other
         structures such as lymph nodes, hind leg bones, and bone marrow, were sectioned
         in a moderate number of instances, about two dozen of each. Special stains for fat
         and for iron-containing pigment were done in a few instances.

Perhaps the most obvious trigger for Monsanto that should have prompted it to conduct PCB
cancer studies in the 1940s (at minimum) was the finding of greatly increased liver weight
together with the specific pathological lesions FDA described for DDT.

There is a similar and very striking pattern of liver damage reported in the Drinker studies in
1938 (Bennett et al. 1938) and Miller (1944).18,19 The FDA study reported that the




                                                                                                  Page 54
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 669
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16689 Page 665 of
                                                  705



histopathological lesions included hyperplasia (synonymous with mitotic figures) and
hyalinization:

       The characteristic microscopic change in the liver was proportional to dosage
       level, although the lower grades of the change were generally present even at the
       lowest dosage level of 200 p.p.m., and in the first series at 100 p.p.m. The lesion
       consisted principally in hypertrophy and increased cytoplasmic oxyphilia of the
       centrolobular hepatic cells, plus increased basophilia and margination of the
       cytoplasmic granules, and a tendency to hyalinization of the remainder of the
       cytoplasm…Eleven other rats showed varying amounts of nodular adenomatoid
       hyperplasia; the nodules were generally of 1 to 3 mm. diameter, and were usually
       noted grossly as scattered yellowish foci.

Bennett et al. (1938) reported very similar findings for PCB-induced lesions. When they
compared rats dosed with penta- and hexachloronaphthalenes, they reported only an occasional
liver contained hyaline droplets. However, when they dosed another group of rats with the same
penta- and hexachloronaphthalenes plus 10% PCBs, they reported the following:18

       Hyaline droplets in the altered cytoplasm were a conspicuous feature (see fig. 3,
       plate III). Mitotic figures were present in abnormally large numbers.

Bennett et al. further reported that, although they tested mixtures of chloronaphthalenes and
PCBs, there were dramatic increase in the pathological damage and hyalinization when just small
amounts of PCBs were added to the mixtures. It is significant that they noted:

       Feeding of tetra- and pentachloronaphthalenes in combination with chlorinated
       diphenyl resulted in pronounced liver chances…Microscopic examination
       revealed a peculiar type of hyaline degeneration involving practically every liver
       cell (see figs. 1 and 2, plate I). This type of cell degeneration was more marked
       and occurred earlier after exposure to preparations containing chlorinated
       diphenyl than to any other compounds tested. [emphasis added]

Miller (1944) also noted the presence of these peculiar round or oval intracellular bodies in rats
after 60- and 90-day PCB exposures:18

       In all of the rats receiving 10 such doses peculiar round or oval intracellular
       bodies were observed in the livers of the animals in both 60- and 90-day
       groups…These bodies varied considerably in size…It was hyaline and deeply


                                                                                                Page 55
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 670
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16690 Page 666 of
                                                 705



       eosinophilic, with a scant basophilic outer margin, and sometimes presented a
       concentric lamination. The thickness of this hyaline shell varied.

Importantly, Miller found that hyalinization was not an acute lesion resulting from a single PCB
dose but was only found with repeated exposures—likely due to bioaccumulation:

       Intracellular hyaline bodies were found in the liver of the rat alone. They were
       present, usually in large numbers, in all of the rats receiving 10 0.05-cc. doses
       and in some of the animals receiving 25 doses by skin and corneal applications
       and ingestion, but were not observed in any of the animals subjected to single
       doses…None were observed in rats examined prior to 50 days on test.

Miller also confirmed my opinion that these hyaline bodies were rare. His findings were
consistent with those of Bennett et al. (1938) and, therefore, could be used as hallmarks of
chlorinated compounds:

       These findings agree with Bennett [Bennett 1938] who reported similar hyaline
       bodies in liver cells of white rats exposed to mixtures of chlornaphthalenes and
       chlorinated diphenyl, chlorinated diphenyl, and less frequently to mixtures of
       chlornaphthalenes. To date such bodies have only been observed in rats exposed
       to such chlorinated compounds.

Miller apparently thought these hyaline figures so unique and specific for PCB-treated rats that
he presented a single photomicrograph of these peculiar morphological structures in his
publication (he showed no other photomicrographs). (See Exhibit 12.)




                                                                                               Page 56
                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 671
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16691 Page 667 of
                                                  705



Exhibit 12.        Figure 1 from Miller 1944: Intracellular Hyaline Bodies in the
                               Livers of Rats Exposed to a PCB




Source: Miller 1944.19



The similarities between pathological lesions reported in the Drinker PCB studies (Bennett et al.
1938), the Miller study (1944), and the FDA DDT study (Fitzhugh and Nelson 1947) are obvious
and unmistakable.2,18,19 Reading these three studies side-by-side, it is clear that there are many
similarities between DDT and PCBs with regard to the specific lesions reported—particularly,
the increased liver weight and the unique and peculiar hyaline bodies. The increased liver weight
and the presence of hyaline bodies are hallmarks of tumorigenesis. What Drinker and Miller
could not know is whether the early pathological lesions they were describing would progress to
hyperplastic nodules or tumors that were later described by FDA in the 1947 DDT cancer study.
The reason is simply that both Drinker and Miller were conducting subacute studies that were


                                                                                                Page 57
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 672
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16692 Page 668 of
                                                  705



terminated after only a few months. If they had conducted chronic, long-term cancer studies and
continued their PCB dosing for the entire 2-year exposure in rats, I have little doubt that they
would have found PCBs were carcinogenic even before the FDA showed in 1947 that DDT was
carcinogenic.


3.6.       Dr. DeGrandchamp Response to Dr. Eaton’s Answer to Charge
           Question 4 (Dr. Eaton Report, Page 86)

Dr. Eaton was asked to consider whether an animal cancer test performed during the 1930s–60s
would have shown that PCBs caused cancer in laboratory animals:

       Charge 4: Consider whether, if an animal test for cancer had been performed in
       the 1930’s–60’s, it would have demonstrated that PCBs cause cancer in
       laboratory animals.

       Dr. Eaton Response: Had Monsanto found a laboratory willing and able to
       conduct a ‘test for cancer’ in the 1930s, 40s, or 50s, or established its own, it is
       highly unlikely that the study would have found a statistically significant increase
       in tumors from PCBs.

Dr. Eaton states as his rationale:

       1. They likely would have tested the animals for 18 months or less, as was
          typical of such studies of that time. (Dr. Eaton Report, page 86.)

       2. They likely would have used an insufficient dose and/or route of exposure.
          Nearly all of the toxicology studies done on PCBs in 1930s-1950s were
          focused on workplace concerns about toxicity following inhalation exposure.
          The pioneering work of Drs. Drinker and Treon never really considered
          ingestion as the principle ‘route of exposure’, although they did do some
          feeding studies that corroborated the liver as the primary ‘target organ’ for
          toxicity of the mixtures of industrial compounds they were studying. Rather,
          their focus was, appropriately at the time, on workplace exposure via the
          inhalation route. Had Dr. Drinker or others conducted a 2-year inhalation
          study of PCBs, it is extraordinarily unlikely that it would have produced an
          adequate dose to the liver to cause liver tumors, which is the primary form of
          reproducible, statistically significant tumor develop in rat bioassays of PCB
          mixtures. (Dr. Eaton Report, page 86.)


                                                                                                Page 58
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 673
Case 2:15-cv-00201-SMJ         ECF No. 382-1      filed 01/28/20      PageID.16693 Page 669 of
                                                705



       3. Had Monsanto decided to conduct an inhalation test for cancer, it would
          likely have used a laboratory such as Dr. Treon’s laboratory. (Dr. Eaton
          Report, page 87.)

       4. Of 27 different 2-year studies on various commercial mixtures of PCBs (some
          using only males or females, some using both sexes; see Table 4 on p. 34, see
          also Appendix 3), only 7 of the 27 studies (26%) identified a positive response
          for cancers (and two others had increases in benign adenomas)…This rat
          strain was not widely used prior to the protocol development effort of the
          Weisburgers in the early 1960s. (Dr. Eaton Report, page 88.)

It is noteworthy that Dr. Eaton is rationalizing an excuse for why Monsanto did not conduct any
2-year cancer studies until 1969. Furthermore, he is stating that if Monsanto had conducted such
studies, it would not have found evidence that PCBs were carcinogens. In all my reviews of the
Monsanto memos and documents relating to Monsanto’s “toxicity” studies, not one had made a
similar excuse. Dr. Eaton’s opinion that Monsanto did not conduct any 2-year cancer test
because the cancer testing protocols were not standardized is undercut by Monsanto’s own
statements regarding when—and, more importantly, why—Monsanto initiated those very first
IBT PCB 2-year cancer tests in 1969 (MONS213386).17 (See Exhibit 13.)




                                                                                              Page 59
                                                          Decl. of A. Miller in Support of Daubert Motion
                                                    To Exclude R. DeGrandchamp Expert Testimony - 674
Case 2:15-cv-00201-SMJ          ECF No. 382-1      filed 01/28/20       PageID.16694 Page 670 of
                                                 705



 Exhibit 13.        Excerpt from A Review and Evaluation of Carcinogenicity
                  Studies in Mice and Rats and Mutagenicity Studies with
                                Polychlorinated Biphenyls




Source: Levinskas 1981.17



This quote is from a lengthy (70-page) Monsanto document: A Review and Evaluation of
Carcinogenicity Studies in Mice and Rats and Mutagenicity Studies, which was authored by Dr.
George J. Levinskas in 1981 (MONS213336 to MONS 213405).17 He states that the only reason
Monsanto initiated the IBT studies was because PCB had been detected in the environment.

Dr. Eaton states that Monsanto was not required by any FDA regulatory requirement under the
1938 FD&C law to conduct any toxicity testing. However, Dr. Eaton ignores the fact that
Monsanto did conduct a broad battery of toxicity tests, including 2-year chronic feeding studies,
for Aroclors 1242, 1254, and 1260 for just that purpose. That is, the IBT–Monsanto Aroclor
cancer tests were conducted specifically to meet the requirements of the FDA regulation to
“support Food Additive Petitions for each of these materials,” as stated by Monsanto’s Dr.
George Levinskas.

This series consisted of 2-year chronic feeding studies to rats and dogs, a 3-generation rat
reproduction study, a rat teratology study, a dominant lethal mutagenic study in mice, and a
toxicity/reproduction study in chickens on each of the three Aroclor products. Even though no


                                                                                                Page 60
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 675
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20       PageID.16695 Page 671 of
                                                   705



such action was contemplated, such a broad battery of tests would have been adequate to support
Food Additive Petitions for each of these materials. These studies were initiated by reports that
PCBs had been detected in the environment.

As I have discussed, the FDA’s 1949 Black Book was written so that the entire chemical
industry would have standard protocols that would produce uniform study results. These were
intended to provide a testing framework of consistency. They are, in fact, very similar to those
toxicological testing protocols Levinskas was referring to in 1969.

The above statements by Monsanto do not support Dr. Eaton’s opinion that the reason Monsanto
did not conduct 2-year cancer test is that there were no standardized protocols that Monsanto
could have followed until 1970. It appears that either Dr. Eaton is now claiming that Monsanto
did not perform a cancer test on PCBs because the science had not advanced to the point where
such tests could be conducted or that, if Monsanto had conducted such tests, it would not have
found that PCBs were carcinogenic.

While Dow, DuPont, and Bayer A.G. were testing their chemical products (in the late 1930s) for
cancer before they were produced, Monsanto started its cancer testing after it had been
manufacturing PCBs for 40 years. Simply put, Monsanto started chronic toxicity studies and
cancer studies in 1969, and the reason was not because standard scientific protocols for
conducting such tests did not exist.

Notwithstanding the fact that standard testing practices were available as early as 1949, Dr.
Eaton’s discussion of standard practice is irrelevant to my opinion. My opinion is that there were
at least 50 solid studies that described robust cancer testing methods by 1950. The only issue I
address is whether scientific sources of cancer testing information were available and whether a
good and robust study design had been developed. If Monsanto had truly been interested in
conducting a cancer study in the early 1940s, it needed only to contact the NCI or FDA, both of
which employed many cancer experts. Industrial and academic scientists reach out for guidance
or to discuss scientific matters on a routine basis. This is just a generally practiced part of
scientific collaboration. I have personally contacted many governmental scientists during my
approximately 30 years in toxicology practice and have likely had 50 to 100 extensive
conversations to acquire knowledge I did not have regarding diverse scientific matters. Even the


                                                                                                  Page 61
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 676
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16696 Page 672 of
                                                  705



Monsanto memos and documents show Monsanto frequently met with governmental officials to
discuss scientific issues. For example, based on my review of Monsanto memos and documents,
Monsanto convened a meeting between U.S. EPA (HEW), NCI, IBT, and Monsanto in 1975 to
discuss cancer findings of PCB studies.20


           Exhibit 14.        Excerpt from Aroclor 1260 Meeting at NCI




Source: Levinskas 1975.20



Monsanto did not function as a scientific island. It was a major chemical company that could
have chosen among hundreds of experts in the cancer testing field. The massive amounts of
PCBs Monsanto was producing would have warranted the expenditure of funds for those studies.

In addition to talking to the FDA, Monsanto could have simply adopted the FDA 1949 cancer
study for DDT (Fitzhugh and Nelson 1947)2 and found positive and unmistakable signs of
cancer. Dr. Eaton summarizes the state-of-the science without even citing (let alone considering)
the FDA DDT 1947 study or the 1949 FDA Black Book (Lehman et al. 1949),2 both of which
detail how chronic cancer testing should be conducted. As I previously indicated, the FDA
specifically states that its guidance should be used for chemicals that are likely to contaminate
foods (based on the massive amounts of PCBs manufactured, this could have been predicted).
This is clearly stated in the FDA Black Book Discussion and Summary: 2




                                                                                               Page 62
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 677
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16697 Page 673 of
                                                  705



        Discussion and Summary

        Arnold J. Lehman [Chief, Division of Pharmacology, Food and Drug
        Administration]

        The body of knowledge accumulated as the result of the above described studies
        has for its purpose the determination of the relative safety of the chemicals
        proposed for addition to foods or likely to contaminate foods.”

Nevertheless, I have been requested to consider Dr. Eaton’s rationale for why Monsanto would
not have found that PCBs were carcinogenic in animal tests. Before addressing each of Dr.
Eaton’s reasons, it is very important to stress that even the very first study IBT conducted for
Monsanto showed PCBs were carcinogenic, which the company admitted in numerous
documents. This is not my opinion; it is a fact specifically stated in numerous Monsanto
documents. This fact is diametrically opposed to Dr. Eaton’s opinion. Despite there being
numerous documents stating this fact, none of these Monsanto documents are included in Dr.
Eaton’s report; Dr. Eaton appears to have chosen to ignore these documents for an unexplained
reason. It should also be noted that, after completion of the IBT–Monsanto PCB studies,
Monsanto attempted to falsely change IBT’s conclusions. Furthermore, Monsanto devised a path
forward to outmaneuver other cancer scientists in an attempt to publish IBT’s fraudulent and
false cancer studies before they could.

The following is a summary of facts regarding Monsanto’s own IBT cancer studies, which rebut
Dr. Eaton’s opinion that those 1971 studies did not show PCBs were carcinogenic (when they
clearly did):

        1. IBT completed the Monsanto 2-year Aroclor cancer tests in 1969. Despite the
           fact that IBT falsified its reports by replacing dead animals with new animals
           (among other egregious practices), IBT pathologists still concluded at the end
           of the study that PCBs were carcinogenic.

        2. While IBT, CDC, and NCI scientists all concluded Aroclors were
           carcinogenic, Monsanto argued that PCBs did not cause “malignant” tumors,
           so they were not carcinogenic. Dr. Eaton is relying on the same discredited
           and false definition of carcinogenic compounds in his opinion.



                                                                                                Page 63
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 678
Case 2:15-cv-00201-SMJ          ECF No. 382-1      filed 01/28/20       PageID.16698 Page 674 of
                                                 705



         3. Monsanto directed IBT to falsify conclusions about whether Aroclors were
            carcinogenic and to change the cancer classification of PCBs.

Brief descriptions of each of the above issues are in the following sections.


3.6.1.      IBT’s PCB Studies Proved Aroclors Were Carcinogenic

After IBT completed the Aroclor cancer studies in early 1970, the CDC’s Dr. Renate Kimbrough
had also just completed an independent cancer study showing that Aroclor 1260 was
carcinogenic. IBT decided to review her study and compare her results with its own Aroclor
1260 cancer study. IBT issued a report on the comparison titled, Report on Histopathological Re-
evaluation of Tissues from Female Sherman Rats Fed Aroclor 1260 (MONS 043458); IBT
concurred that Aroclors were carcinogenic.21

Monsanto states that Dr. Kimbrough’s histopathological examination showed that 170/180 rats
developed neoplastic “nodules” and “hepatocellular carcinomas:”

         It was therefore concluded that Aroclor 1260 has a hepatocarcinogenic effect in
         female Sherman strain rats.

The Monsanto document goes on to state that IBT’s own pathologist Dr. Gordon came to the
same conclusion:

         Another study in albino rats with Aroclor also showed inconclusive results; while
         no carcinogenic response could be observed in a preliminary study, Dr. Gordon
         (Bio-Test Laboratories Inc.) reported a slight tumorigenic property of Aroclor
         1242, 1254, and 1260 in rats were fed continuously at levels of 100 ppm for 2
         years.

Exhibit 15 presents the number of carcinogenic lesions in PCB-treated rats versus control rats
from the IBT Aroclor 1260 reevaluation study. IBT confirmed that Aroclor 1260 was
carcinogenic, with results similar to those of the Dr. Kimbrough’s CDC study (the comparative
study prompting IBT’s reevaluation). The IBT pathologist reported that 179/184 rats developed
evidence of carcinogenicity (hyperplastic nodules), which was very similar to Dr. Kimbrough’s
tally of 170/180 rats showing the same pathology. Despite these very high rates of



                                                                                                Page 64
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 679
Case 2:15-cv-00201-SMJ          ECF No. 382-1      filed 01/28/20       PageID.16699 Page 675 of
                                                 705



carcinogenicity in both the IBT and Kimbrough studies—and the admission by the IBT
pathologist who examined the tissues that PCBs were carcinogenic—Dr. Eaton claims the IBT
studies did not show evidence of cancer.


Exhibit 15.        Table 21 from Report on Histopathological Re-evaluation of
                   Tissues from Female Sherman Rats Fed Aroclor 1260




Source: Report on Histopathological Re-evaluation of Tissues from Female Sherman Rats Fed Aroclor
1260 (MONS 043458).21



I have previously discussed hyaline bodies or inclusions as unique pathological features that
should have been seen by Monsanto as triggers that prompted the company to conduct cancer
studies in the 1930s or 1940s because they were reported as important PCB-induced lesions by
both Drinker (1938) and Miller (1944).19,22 Hyaline bodies were also described in the FDA DDT
cancer study (Fitzhugh and Nelson 1947) as developing during tumorigenesis.2 The relevance
and importance of these pathological features is that they were also described by Monsanto as
being among the prominent pathological lesions in its cancer studies (Exhibit 16). IBT reports
that the hyperplastic nodules contained “inclusion bodies” with “lamellated PAS-positive
materials” (which is synonymous with hyaline bodies).




                                                                                                Page 65
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 680
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20      PageID.16700 Page 676 of
                                                     705



 Exhibit 16.         Excerpt from Report on Histopathological Re-evaluation of
                     Tissues from Female Sherman Rats Fed Aroclor 1260




Source: Report on Histopathological Re-evaluation of Tissues from Female Sherman Rats Fed Aroclor
1260 (MONS 043458).21




3.6.2.       While IBT, CDC, and NCI Scientists All Concluded Aroclors Were Carcinogenic,
             Monsanto Argued that PCBs Did Not Cause “Malignant” Tumors, So They Were
             Not Carcinogenic

IBT, CDC, and NCI all agreed that the correct classification of a carcinogen is based on both
benign and malignant pathological evidence. Monsanto asserted that PCBs should not be
classified as carcinogens because they did not produce malignant tumors that metastasized
(malignant tumors were never the definition of carcinogenicity). Dr. Eaton is relying on the same
discredited histopathological criteria that Monsanto claimed in the 1970s, only to be corrected by
the NCI consensus statements presented in Report of a Workshop on Classification of Specific
Hepatocellular Lesions in Rats (Squire and Levitt, 1975).23 The workshop, consisting of 20
experts in pathology and experimental carcinogenesis met for 2 days (December 11–13, 1974) to
establish standardized terminology and criteria to identify tumorigenic pathological lesions. The
NCI’s role in such standardization was clearly defined:

         The Carcinogenesis Bioassay Program of the National Cancer Institute has broad
         responsibility for detecting environmental carcinogens and depends upon the
         evaluation of specific tumor diagnoses by the National Cancer Institute and
         collaborating scientists throughout the country. Of prime importance in many of
         the results is the interpretation of proliferative lesions of rodent livers. It is vital



                                                                                                    Page 66
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 681
Case 2:15-cv-00201-SMJ           ECF No. 382-1     filed 01/28/20       PageID.16701 Page 677 of
                                                 705



         to the goals of the Program that these lesions are properly classified and a
         nomenclature agreed upon.

 Squire and Levitt summarized the participants’ consensus pathological criteria and nomenclature
 in Exhibit 17. It is noteworthy that this was the same classification scheme used by CDC, NCI,
 and IBT in their pathological evaluation of the PCB cancer studies in which the “Foci of cellular
 alteration” were included as important criteria. That is, both Dr. Kimbrough and IBT identified
 carcinogenic changes in Aroclor-treated animals consistent with the recommended classification
 scheme shown below. Monsanto disagreed with Dr. Kimbrough and its own consultant (IBT).


Exhibit 17.       Table 1 from Squire and Levitt: Classification of Hepatocellular
                                      Lesions in Rats




 Source: Squire and Levitt 1975.23



 Contrary to Monsanto’s discredited classification scheme, in which clear evidence of tumor
 malignancy was necessary, the NCI stated that foci of cellular alteration (which are not evidence
 of malignancy or metastasis) are important criteria because they may be a part of the “spectrum
 capable of processing to the formation of nodules.” This specific rational succinctly stated by
 NCI is the same criteria I applied and relied on to conclude that, based on my evaluation of the
 Drinker (Bennett et al. 1938) and Miller (1944) studies, the lesions were consistent with the same
 lesions the NCI explained to be the spectrum of histological changes that could proceed to
 nodules and then into tumors.18,19 Drinker and Miller identified the early pathological hallmarks



                                                                                                 Page 67
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 682
Case 2:15-cv-00201-SMJ          ECF No. 382-1      filed 01/28/20       PageID.16702 Page 678 of
                                                 705



that could represent tumorigenesis (as stated by NCI). I did not opine that I was certain they
would process into tumors. Because they were the characteristic hallmarks of cancer that are
seen in the early stage (that were well-known at the time), the presence of these lesions should
have been a trigger for Monsanto to confirm or negate that PCBs were carcinogenic. Drinker and
Miller could not have known that PCBs were carcinogenic at the time because both experiments
lasted only about 3 months. However, the IBT PCB cancer studies and most of the other cancer
studies did confirm that the early hallmarks I described in my expert report were consistent with
the NCI classification of early tumor formation. That is, they were part of the spectrum that
progressively (with continued PCB exposures) leads to carcinogenic effects. Dr. Eaton states that
my opinion is incorrect, despite the fact that all cancers develop gradually during tumorigenesis.
Cancer does not simply suddenly appear overnight.

As noted, the NCI classification workshop developed consensus among all cancer experts (which
is often rare) regarding the appropriate pathological criteria and nomenclature to describe the
pathological manifestation of carcinogenesis. Despite the scientific consensus of the leading
cancer researchers of the time, Monsanto continued to disagree with the NCI classification
scheme because no actual malignant tumors were detected in the PCB cancer studies.

Because the NCI pathological classification scheme would obviously have major ramifications
for considering Monsanto’s Aroclors safe and nontoxic if they were classified as carcinogens,
Monsanto convened a scientific meeting between CDC (Dr. Kimbrough), NCI, IBT (Dr. Gordon,
Section Head, Pathology), cancer experts, and Dr. Levinskas from Monsanto on January 31,
1975, to discuss the classification scheme and to also allow the experts from all three groups to
microscopically review the rat liver tissues from PCB-treated animals.20 Dr. Kimbrough and IBT
had completed their cancer studies of Aroclor 1260, and extensive pathological examinations
were conducted for the two studies. The goal was two-fold. The first was to reach consensus
among the experts that the NCI classification was being appropriately applied to PCB-treated rat
livers. The second was to make a side-by-side comparison between the Dr. Kimbrough and IBT
study microscope slides to determine if the CDC and IBT pathologies were the same.

Dr. Levinskas also wrote a summary memo (STLCOPCB4052173) for the meeting attendies
(CDC, NCI, IBT, and Dr. Levinskas) that captured the scientific discussion and conclusions



                                                                                                Page 68
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 683
Case 2:15-cv-00201-SMJ         ECF No. 382-1      filed 01/28/20        PageID.16703 Page 679 of
                                                705



based on the actual microscopic histopathological examination of the type and quantity of
carcinogenic lesions in Aroclor 1260 rat livers from the CDC and IBT studies, on which they
reached consensus. More importantly, however, was the side-by-side examination of CDC and
IBT rat liver histology studies. According to Monsanto’s own notes, CDC, NCI, and IBT
pathologists all agreed that the CDC and IBT study results were essentially the same.
Monsanto’s Dr. Levinskas summarized his conclusions, making the three important points, as
presented in Exhibit 18.


Exhibit 18.       Excerpt from Aroclor 1260: Meeting at NCI, January 31, 1975




Source: Levinskas 1975.20



Dr. Levinksas’s summary memo (STLCOPCB4052173) was sent to all attending meeting
experts, and they were invited to respond to Dr. Levinskas if they felt his memo incorrectly
summarized the scientific consensus of the meeting.

Despite, what appears to be a straightforward summary of the meeting sent to the attendees,
however, Dr. Levinksas wrote another internal summary memo for Monsanto management that
makes it clear Monsanto was not pleased with the outcome.20 Dr. Levinskas was clearly hoping
that there would be a different conclusion, given that IBT’s pathologist attended the meeting.
That hope was dashed because the IBT pathologist concurred with CDC and NCI experts, with
all concluding that Aroclor 1260 was a carcinogen. Furthermore, in discussing Dr. Kimbrough’s



                                                                                                Page 69
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 684
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20      PageID.16704 Page 680 of
                                                   705



Aroclor 1260 findings that showed it was a carcinogen in her study, Dr. Levinskas himself had to
conclude that her results were hard to refute. He came to this conclusion even though Dr.
Kimbrough did not have any data on “spontaneous tumor rates” in untreated rats from her study.

       Control animals in this study had very “clean” livers. The incidence of
       spontaneous changes was quite low. Insofar as could be determined, Dr.
       Kimbrough has no data from other 2-year studies which could be used to assess
       the spontaneous tumor incidence of this strain of rat. Despite the absence of
       historical control date, her results would be hard to refute.

Dr. Levinskas’s statement is important for two reasons. First, Monsanto concluded that Dr.
Kimbrough’s study and conclusions were scientifically valid because it presented overwhelming
evidence of PCB-induced carcinogenicity. Second, Monsanto’s acceptance of Dr. Kimbrough’s
results indicates that Dr. Eaton is not correct in stating that a laboratory must have historical
evidence of spontaneous tumor rates and that this was a standard practice post-1970, as he states
in Table 12 from his report.

In the internal memo, Dr. Levinskas (Monsanto) goes on to state that he was only an observer
and he was unable to “caucus” with IBT’s pathologist during the meeting with Dr. Gordon. Dr.
Levinskas states:

       After we left, and they [presumably, IBT’s Dr. Gordon] conceded to the
       occurrence of hepatic carcinomas, there was little else to do. I got the impression
       that Dr. Kimbrough plans early publication of her findings. [emphasis added]

Failing in the effort to alter, modify, or change the conclusions of CDC, NCI, or IBT based on
the actual scientific findings and merits of the reexamination of the rat liver tissue, Monsanto had
little recourse. Consequently, Dr. Levinska’s plan on how to proceded was to:

       …publish our 2-year study on AROCLOR 1260 before Dr. Kimbrough gets into
       print. This would at least blunt the impact of her study.

It is not clear from Dr. Eaton’s report that he has reviewed these Monsantos memos or if they
were part of his reliance materials. However, it is clear that by 1975, the IBT cancer studies were
consistent with other independent cancer studies in proving Aroclors were carcinogenic.



                                                                                                 Page 70
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 685
Case 2:15-cv-00201-SMJ          ECF No. 382-1        filed 01/28/20     PageID.16705 Page 681 of
                                                   705



Based on all of the above facts and information, Dr. Eaton’s Table 4 is incorrect, and his
conclusions regarding Aroclor-induced cancer in laboratory animals is not credible. I show part
of his Table 4, which is incorrect for two reasons. First he shows that Monsanto’s own IBT
studies were not positive for cancer, I have disputed that a thorough review of both IBT’s
Histopathological Re-evalutation of Tissues from Female Sherman Rats Fed Aroclor 1260
(MONS043458) and Dr. Levinskas own admission that CDC, NCI, as well as IBT’s pathologist
reached consensus Aroclor 1260 was carcinogenic. This part of his table is incorrect. Secondly,
Dr. Eaton’s table while correctly showing that the Kimbrough study was positive for cancer the
IBT studies were negative even though Dr. Levinskas admitted that the consensus amoung CDC,
NCI, and IBT experts was that Dr. Kimbrough’s and IBTs study results were “subsantially the
same.” If the studies were substantially the same it would not be possible to have one study
negative for cancer while the other is positive.




                                                                                                Page 71
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 686
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16706 Page 682 of
                                                 705



     Exhibit 19. Table 4 from Dr. Eaton Report: Summary of 2-Year
         Carcinogenicity Bioassays Completed on Commercial Mixtures of
                         PCBs, 1971, 1972, 1974, and 1975




Source:        Eaton 2019.4


3.6.3.      Monsanto Directed IBT to Falsify Conclusions about Whether Aroclors Were
            Carcinogenic and to Change the Cancer Classification of PCBs

By 1975, consensus was reached between CDC, NCI, and IBT pathologists that Aroclors were
carcinogenic in long-term animal studies (STLCOPCB4052174). Despite this development,
Monsanto continued to pressure IBT to misrepresent the conclusions. As I discussed in my
expert report (page 69), despite IBT’s stated results and conclusions that Aroclors were
carcinogenic, Monsanto continued to coerce and force IBT to change the cancer classification for
Aroclors.

In addition to the evidence I have already discussed in my expert report, the document presented
in Exhibit 20 through 0 should also be considered evidence of Monsanto’s efforts to mislead
CDC and NCI scientists about the carcinogenicity of Aroclor 1260, as it is relevant to the above
facts and discussion. This document is a cover letter from Dr. Calandra (President of IBT) to Dr.
Levinskas (Monsanto) that was attached to the IBT report: Two-year Chronic Oral Toxicity
Study with Aroclor 1260 in Albino Rats; Histopathological Evaluation of Additional Liver
Sections, March 24, 1975.24 This document is important for four reasons:



                                                                                               Page 72
                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 687
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16707 Page 683 of
                                                  705



       1. The date it was sent;

       2. Who it was sent to at Monsanto;

       3. Who signed the report; and

       4. That the carcinogenic classification was deliberately and falsely changed from
          “slightly carcinogenic” to noncarcinogenic.

While I discussed the letter sent by Monsanto forcing IBT to change the classification in my
expert report, I have since reviewed the sequence of scientific meetings that preceded that letter.
First, this cover letter with attached report was dated March 24, 1975, which was approximately
2 months after the January 31, 1975, expert meeting convened by Dr. Levinskas (Monsanto)
with CDC (Dr. Kimbrough) and NCI experts, and IBT pathologist Dr. Gordon in which all
experts concurred, along with Dr. Levinskas (Monsanto) that Aroclor 1260 was carcinogenic.


 Exhibit 20.  Cover page from Report to Monsanto Company: Two-Year
          Chronic Oral Toxicity Study with Aroclor 1260 in Albino Rats;
       Histopathological Evaluation of Additional Liver Sections, March 24,
                                       1975




Source: Calandra 1975.24




                                                                                                Page 73
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 688
Case 2:15-cv-00201-SMJ         ECF No. 382-1      filed 01/28/20      PageID.16708 Page 684 of
                                                705



 The summary of the report indicates that a reexamination of the PBC rat liver tissues showed
 Aroclor 1260 was slightly tumorigenic. This document was signed by IBT’s Dr. Gordon and sent
 to Dr. Levinskas.


Exhibit 21.  March 24, 1975, Summary from Report to Monsanto Company:
         Two-Year Chronic Oral Toxicity Study with Aroclor 1260 in Albino
       Rats; Histopathological Evaluation of Additional Liver Sections, March
                                      24, 1975




 Source: Calandra 1975.24



 However, another document was prepared that stated Aroclor 1260 was not carcinogenic. Both
 documents are signed by Dr. Gordon (with what appears to be the identical signature).24 Since
 this document was sent approximately 2 months after CDC, NCI, and IBT (Dr. Gordon) reached
 consensus that Aroclor 1260 was carcinogenic, Dr. Gordon knew in March, 1975, that this
 conclusion was false. He intentionally produced this document to mislead governmental


                                                                                              Page 74
                                                          Decl. of A. Miller in Support of Daubert Motion
                                                    To Exclude R. DeGrandchamp Expert Testimony - 689
 Case 2:15-cv-00201-SMJ        ECF No. 382-1       filed 01/28/20      PageID.16709 Page 685 of
                                                 705



 scientists; obviously Dr. Levinskas knew that as well, since he organized and participated in the
 March 1975 meeting.


Exhibit 22.   March 24, 1975, Conclusion from Report to Monsanto Company:
          Two-Year Chronic Oral Toxicity Study with Aroclor 1260 in Albino
        Rats; Histopathological Evaluation of Additional Liver Sections, March
                                       24, 1975




 Source: Calandra 1975.24




                                                                                                Page 75
                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 690
Case 2:15-cv-00201-SMJ          ECF No. 382-1      filed 01/28/20       PageID.16710 Page 686 of
                                                 705



 Exhibit 23.  Final Page from Report to Monsanto Company: Two-Year
          Chronic Oral Toxicity Study with Aroclor 1260 in Albino Rats;
      Histopathological Evaluation of Additional Liver Sections, March 24,
                                      1975




Source: Calandra 1975.24



Dr. Levinskas also noted in his review compendium (MONS213337) that the BIO-TEST
Laboratories had been challenged and that an evaluation of experimental protocol and data from
the Aroclor 1242, 1254, and 1260 IBT studies were carried out, revealing significant
discrepancies.17 He noted specifically that “The review showed that the data bases (including a
lack of protocol) were insufficient for a complete validation of the study.”

       Since the events described earlier, the validity of many toxicity studies conducted
       by Industrial BIO-TEST Laboratories has been challenged. Therefore, the
       available raw data supplied by Industrial BIO-TEST was reviewed to determine
       whether this study could be validated. The review showed that the data bases
       (including the lack of a protocol) were insufficient for a complete validation of the
       study. It was decided to focus on presenting the primary liver effects reported by
       Gordon and Richter (1975a, b, c). Therefore, a complete audit was not
       undertaken. Available records were examined for a determination that the
       animals were placed on test and their ultimate fate. Necropsy and microscopic
       reports were also examined for findings pertaining to livers of those animals.


                                                                                                Page 76
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 691
Case 2:15-cv-00201-SMJ           ECF No. 382-1      filed 01/28/20       PageID.16711 Page 687 of
                                                  705



         Significant discrepancies which were found between data in Tables 1, 2, and 3
         and the data base for the Gordon and Richter reports are noted in this report. On
         some records, the labels Aroclor 1242 and Aroclor 1260 are interchanged as
         determined by a check of the animal numbers.

This statement by Monsanto also undercuts Dr. Eaton’s claim that post-1970, testing protocols
were standard practice. As stated in Monsanto’s own document, the IBT studies did not even
have a formal experimental protocol.

On Page 86 of Dr. Eaton’s expert report, he lists four reasons for the following statement:

         Had Monsanto found a laboratory willing and able to conduct a ‘test for cancer’
         in the 1930s, ‘40s, or 50s, or established its own, it is highly unlikely that the
         study would have found a statistically significant increase in tumors from PCBs.

The following sections rebut his opinions.


3.6.4.      Dr. Eaton Point 1: They Likely Would Have Tested the Animals for 18 Months or
            Less, as Was Typical of Such Studies of that Time (page 86)

Dr. Eaton’s term typical is not defined, and he does not discuss how he concluded that the more
than 1,000 cancer studies that were published by the end of 1949 “typically” only lasted 18
months or less. This is a completely unsubstantiated statement and is in contrast to my opinion
that most robust cancer studies were chronic dosing studies lasting a full 2 years or longer.
However, if the studies he is referring to are studies in which tumors were found by 18 months,
then it would be perfectly correct to terminate the study because it would have been successful.
That is, the sole purpose of a cancer test is to determine if a chemical is a carcinogen; when
tumors are identified prior to 2 years, it would be a waste of funds to continue the study.

Dr. Eaton is again misrepresenting the standard accepted practice of toxicology and constructing
a false framework about whether Monsanto could have and should have proceeded with
developing a cancer testing protocol for PCBs. It is not clear why Dr. Eaton continues to focus
on typical practices in the 1930s–1960s when he has, in fact, not actually provided any evidence
of what typical means—but that is irrelevant to this case. There was a very easy, cost-effective,
and scientifically tenable cancer testing protocol that Monsanto could have developed that would


                                                                                                 Page 77
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 692
Case 2:15-cv-00201-SMJ            ECF No. 382-1       filed 01/28/20      PageID.16712 Page 688 of
                                                    705



have had the added benefit of the imprimatur of governmental approval if Monsanto had simply
chosen to follow the FDA standard protocol for testing DDT that was published in 1947.2 This
would have been easy because Monsanto would not have had to review the methods from more
than 1,000 published studies, cost-effective because it would spend no time with pilot studies,
and scientifically tenable because it was proven to be a good method for identifying carcinogens
because the FDA had already used it to classify DDT as a carcinogen.

Dr. Eaton is also incorrect that studies were typically tested in chronic studies for 18 months or
less. This is easily disproven. The 1949 FDA Black Book clearly states that all chronic rat
studies are 2-year lifetime studies (this alone proves Dr. Eaton’s statement regarding what was
typical is irrelevant).1


3.6.5.       Dr. Eaton Point 2: They Likely Would Have Used an Insufficient Dose and/or
             Route of Exposure. Nearly All of the Toxicology Studies Done on PCBs in 1930s–
             1950s Were Focused on Workplace Concerns about Toxicity Following Inhalation
             Exposure (Page 86)

This statement is incorrect for numerous reasons. Most importantly, he mischaracterizes the
routes of exposure in early PCB studies:

            Dr. Drinker’s study specifically did include ingestion, despite the fact that his
             study was a “cause of death study” in the workplace;22 and

            Dr. Miller’s study, which is the best and most comprehensive PCB toxicology
             study that was published before the 1970s is not even cited in Dr. Eaton’s
             supporting rationale. Dr. Miller also included the route of ingestion in his
             study design.19

Furthermore, the studies that Monsanto should have been using include the following:

            The FDA Black Book 1949 was specifically prepared for the chemical
             industry to standardize testing methods for chemicals that could contaminate
             food, which solely focused on contaminant ingestion.

            The FDA DDT 1947 study was only based on ingestion.2




                                                                                                  Page 78
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 693
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20       PageID.16713 Page 689 of
                                                   705



Dr. Eaton’s following statement highlights the major problem I have addressed in my expert
report:

          Nearly all of the toxicology studies done on PCBs in 1930s-1950s were focused
          on workplace concerns about toxicity following inhalation exposure.

This is not factually correct. Nevertheless, it is telling because it points out that Dr. Eaton’s
concern is that exposures in the workplace should have been the foremost concern for Monsanto,
not the general public exposed to PCBs.


3.6.6.       Dr. Eaton Point 3: Had Monsanto Decided to Conduct an Inhalation Test for
             Cancer, It Would Likely Have Used a Laboratory Such as Dr. Treon’s Laboratory
             (page 87)

Dr. Eaton’s comment is baseless and without merit. First, Dr. Treon was not an expert in cancer.
Second, there were excellent academic, industrial, and governmental cancer testing laboratories.
Third, I have reviewed the “Treon studies,” and my opinion is that they are some of the worst-
designed toxicity studies I have ever reviewed, and I have likely reviewed about 2000 studies in
my toxicology practice. The Treon studies provide little relevant information about the toxicity
of PCBs.

While Dr. Eaton relies on the Treon studies for his opinion, it is not credible for a scientist to use
a single animal and conclude anything from that result, which the Treon study does. In fact, Dr.
Eaton highlights the fact that the Treon studies used ridiculously few animals, but states that
Monsanto would likely have given the task of conducting cancer studies to that laboratory
(which is illogical). It is noteworthy that one of Dr. Eaton’s opinions is that many of the pre-
1970 early cancer studies did not use enough animals, but he is relying on the Treon study that
used a single animal or two cats.




                                                                                                  Page 79
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                        To Exclude R. DeGrandchamp Expert Testimony - 694
Case 2:15-cv-00201-SMJ            ECF No. 382-1        filed 01/28/20      PageID.16714 Page 690 of
                                                     705



3.6.7.       Dr. Eaton Point 4: Of 27 Different 2-Year Studies on Various Commercial
             Mixtures of PCBs (Some Using Only Males or Females, Some Using Both Sexes;
             See Table 4 on p. 34, See Also Appendix 3), Only 7 of the 27 Studies (26%)
             Identified a Positive Response for Cancers (and Two Others Had Increases in
             Benign Adenomas)… There Are Also Obvious Strain Differences in Rats, with
             Female Sprague Dawley Rats Showing, by Far, the Most Sensitive Response. This
             Rat Strain Was Not Widely Used Prior to the Protocol Development Effort of the
             Weisburgers in the Early 1960s.

Dr. Eaton is incorrect that only 7 of the 27 studies showed signs of cancer. The number of studies
he states showed cancer is based on a misstatement of the pathological criteria for identifying
evidence of carcinogenesis, as I have discussed. I provided the U.S. EPA summary of cancer
tests performed that they considered relevant and pertinent to their classification. Both benign
and malignant tumors were considered evidence of carcinogenicity based on the December 1974
NCI workshop (Squire and Levitt 1974). 23 The introduction states that the purpose was to
classify the histopathology evidence of carcinogens:

         On December 11 to 13, 1974, The National Cancer Institute sponsored a
         workshop in Silver Spring, Md. on the classification of hepatocellular tumors and
         related lesions of rats. There were 20 participants with extensive and varied
         experience in pathology and experimental carcinogenesis.

It is the responsibility of the NCI to establish clear standards and guidelines for carcinogens, as
stated in the report:

         The Carcinogenesis Bioassay Program of the National Cancer Institute has broad
         responsibility for detecting environmental carcinogens and depends upon the
         evaluation of specific tumor diagnoses by the National Cancer Institute and
         collaborating scientists throughout the country. Of prime importance in many of
         the results is the interpretation of proliferative lesions of rodent livers. It is vital
         to the goals of the Program that these lesions are properly classified and a
         nomenclature agreed upon.

Dr. Eaton appears to be imposing his own ad hoc criteria for pathological carcinogenicity that are
contrary to, and fall well short of, the 1975 NCI classification presented previously (Exhibit 17).




                                                                                                    Page 80
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                         To Exclude R. DeGrandchamp Expert Testimony - 695
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20      PageID.16715 Page 691 of
                                                  705



Neoplastic nodules, which are considered the insipient stage leading to cancer, were defined as
evidence of carcinogenicity. NCI states:

       The nature of these lesions is controversial. Nevertheless, several participants felt
       that the basophilic foci or areas had greater significance with respect to tumor
       development than did the other cellular alterations. Most participants agreed that
       foci or areas were cytologically similar to the cellular elements of neoplastic
       nodules and may be part of the spectrum capable of progressing to the formation
       of nodules.

In Dr. Eaton’s opinion, foci of cellular alterations, which were clearly identified as carcinogenic
evidence, were disregarded. The NCI’s statement simply means that benign early evidence of
hyperplastic changes are in themselves evidence of a carcinogen.

According to the U.S. EPA:

       Of the 3 studies with PCBs having an average chlorine content of 60%, one
       reported hepatocellular carcinomas (Kimbrough, et al. 1975) and 2 did not
       (Levinskas, 1981 and Weltman and Norback, 1978). Since Kimbrough, et al
       (1975) and Levinskas (1981) both used Lot No AK-3 of Aroclor 1260, the different
       conclusions they reached are not related to differences in the text material. In
       addition to the use of a different strain of rat, Kimbrough, et al. (1975) used a
       different histologic diagnostic criteria. Kimbrough, et al. (1975) used the criteria
       for classification of specific hepatocellular lesions in rats developed at a National
       Cancer Institute Workshop (Squire and Levitt, 1975). That workshop
       recommended that the term “neoplastic nodules” replace so-called “hyperplastic
       nodules” because “Such nodules are proliferative lesions…(PCBs: Cancer Dose-
       Response Assessment and Application to Environmental Mixtures 1996)

3.7.       Dr. Eaton Is Incorrect with Regard to the Number of Animal Cancer
           Studies Positive for Carcinogenicity

       1. Dr. Eaton is incorrect that only 7 of the 27 studies showed signs of cancer.
          The number of studies he states showed cancer are based on a misstatement of
          the pathological criteria for identifying evidence of carcinogenesis as I have
          discussed. I provided the U.S. EPA summary of cancer tests performed that
          they considered relevant and pertinent to their classification. Both benign and
          malignant tumors were considered evidence of carcinogenicity based on the
          December 1974 NCI workshop: Report of a Workshop on Classification of


                                                                                                Page 81
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 696
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16716 Page 692 of
                                                 705



        Specific Hepatocellular lesions in Rats (Squire and Levitt 1974) as I have
        discussed.

     2. Dr. Eaton states that Sprague Dawley are particularly responsive to PCBs and
        that they were not widely available until 1960. The fact is that Sprague
        Dawley breed was one of the first colonized strain created by R. W. Dawley in
        1925 (available at: https://www.janvier-labs.com/rodent-research-models-
        services/research-models/per-species/outbred-rats/product/sprague-
        dawley.html) so clearly they could have been used as early as the 1930’s.
        However, Dr. Eaton ignores the fact that the

     3. Dr. Eaton is incorrect by stating that the Sprague Dawley rat is the most
        sensitive and would not have been used in early PCB cancer studies. The fact
        is, the very first PCB cancer studies I discussed previously showed that
        neither the Kimbrough study nor the IBT studies used Sprague Dawley rats
        and the number of rats in Dr. Kimbrough’s study showing carcinogenic
        lesions was 170/180 and this was closely matched the IBT study in which
        179/184 had similar lesions (as was confirmed by IBT and Monsanto). While
        Dr. Kimbrough used the Sherman strain of rat, IBT used the Charles River CD
        strain both studied found that more than 90% of the rats showed pathologic
        carcinogenic lesions.

     4. Dr. Eaton’s opinion is based on an easily disproven incorrect assumption
        simply based on the high rate of animals that developed cancer in which the
        test animal was not a Sprague Dawley rat.

     5. While Dr. Eaton is correct in concluding that not all PCB cancer studies show
        the same result with the exact number of animals showing carcinogenic
        effects, this is not a surprising result to most toxicologists. Indeed, it is to be
        expected. Although most toxicologists would agree that cigarette smoking
        causes cancer, not everyone who does smoke will develop cancer. This
        (expected) finding does not prove cigarette smoke is not a carcinogen
        (although the cigarette industry attempted to use the same argument decades
        ago). This is essentially the argument suggested by Dr. Eaton.

     6. While Dr. Eaton suggests the reason Monsanto would not have found cancer
        in Pre-1970 is due to the fact that not many laboratories were not using
        Sprague Dawley rats in their cancer study he does not discuss or even broach
        the more plausible reason not all PCB cancer studies show the same result.
        And this reason is that Aroclors contained contain varying amounts of a very


                                                                                              Page 82
                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 697
Case 2:15-cv-00201-SMJ         ECF No. 382-1      filed 01/28/20       PageID.16717 Page 693 of
                                                705



            toxic and carcinogenic group of impurities or contaminants called
            polychlorinated dibenzofurans (PCDF). This issue is not discussed by Dr.
            Eaton but it is a well-known fact among academic and regulatory scientists,
            governmental agencies and Monsanto scientists. For example, Monsanto’s Dr.
            Levinskas prepared a lengthy (70 page) compendium describing the state-of-
            the-science discussing PCB toxicity in 1981: A Review and Evaluation of
            Carcinogenicity Studies in Mice and Rats and Mutagenicity Studies with
            Polychlorinated Biphenyls (MON213337) in which he admits that PCDF were
            contaminants in Aroclors in his introductory section, stating:

Exhibit 24.      Introduction from A Review and Evaluation of Carcinogenicity
               Studies in Mice and Rats and Mutagenicity Studies Biphenyls




 Source: Levinskas 1981.17


        7. I am also well familiar with this issue because I was a toxicological consultant
           to the U.S. Department of the Navy, Environmental Health Center, Bureau of
           Medicine and Surgery for many years investigating PCB polluted Naval
           Installations sites, conducting toxicological/risk assessments, and training
           physicians and environmental scientists. As part of my training materials, I
           used numerous Navy studies and guidance manuals, including:
           Polychlorinated Biphenyls (PCBs), Polychlorinated Dibenzofurans (PCDFs),


                                                                                                Page 83
                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 698
Case 2:15-cv-00201-SMJ         ECF No. 382-1          filed 01/28/20     PageID.16718 Page 694 of
                                                    705



            and Polychlorinated Dioxins (PCDDs) (Navy Environmental Health Center,
            May 1990),25 to educate the Navy about PCB exposure, risk, and toxicity.
            This document was well researched and it includes a section on the structural
            and carcinogenic similarities between PCBs, PCDFs, and PCDDs shown
            below. It also states that PCDFs have been detected in relative high levels in
            some PCB batches.

Exhibit 25.     Excerpt from Polychlorinated Biphenyls (PCBs), Polychlorinated
              Dibenzofurans (PCDFs), and Polychlorinated Dioxins (PCDDs):
                         Structure of Biphenyl, Furan, and Dioxin




 Source: Navy Environmental Health Center 1990.25


        8. Because millions of different Aroclor mixtures and batches were produced by
           Monsanto and each batch of Aroclor contained varying amounts of PCDFs. It
           is more likely that the varying concentrations of the PCDF contaminants in the
           various Aroclor mixtures used in different cancer studies contributed to the
           differences in cancer rates and not the species of rat used by different
           laboratories in the 1970s and 1980s experiments.




                                                                                                  Page 84
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 699
Case 2:15-cv-00201-SMJ          ECF No. 382-1     filed 01/28/20       PageID.16719 Page 695 of
                                                705



4.         SPECIFIC RESPONSES TO DR. EATON’S CRITIQUES-
           PAGE 96

     1. Dr. DeGrandchamp’s comparative pathology analysis (beginning on Dr. DeGrandchamp
        Expert Report, April 5, 2019, p. 39) of Dr. Bennet’s tested mixtures is methodologically
        flawed and scientifically.

My response:

Dr. Eaton misrepresents my opinion and the basis of that opinion. I was aware of the mix-up in
the composition of the PCB test mixtures when I reviewed all of the Drinker studies. Dr. Eaton
selectively extracted facts I stated in my opinion but failed to consider my entire testimony. My
opinion was that adding a small amount (10%) of PCBs to the mixture of penta- and
hexachloronaphthalene greatly increased the toxicity of that mixture compared to the mixture of
penta- and hexachloronaphthalene without any PCBs. While Dr. Eaton correctly cited the
Drinker studies, he omitted the most important part of that study that I discussed in my
testimony. The study in question and the one I relied on was the following study:26


               Exhibit 26.           Cover Page from 1939 Drinker Study




Source: Drinker 1939.26




                                                                                               Page 85
                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 700
Case 2:15-cv-00201-SMJ         ECF No. 382-1       filed 01/28/20      PageID.16720 Page 696 of
                                                 705



 This is the study that describes the apparent mix-up in the chemical composition of the two
 complex mixtures. What is most important about this study is that it became the sole source of
 information about the safe exposure levels Dr. Drinker calculated based on his own study results
 in which he tested the safe exposure levels for 14 different mixtures considering both inhalation
 and ingestion routes of exposure. Ultimately these suggested permissible levels would become
 the sole point of reference that industry adopted for worker safety and information about the
 toxicity of the different mixtures. Dr. Drinkers table is shown below:


Exhibit 27.      Table 1 from Drinker 1939: 14 Chlorinated Hydrocarbons, with
              Chlorine Contents and Permissible Limits for Air in Workrooms




 Source: Drinker 1939.26




                                                                                                Page 86
                                                           Decl. of A. Miller in Support of Daubert Motion
                                                     To Exclude R. DeGrandchamp Expert Testimony - 701
Case 2:15-cv-00201-SMJ          ECF No. 382-1       filed 01/28/20       PageID.16721 Page 697 of
                                                  705



This table shows that for Mixture 2, which only contains tetra and pentachloronaphthalene the
permissible level is 1.0 milligram/cubic meter. However, when refined PCB was added to that
mixture (tetra and pentachlornaphthalene) the toxicity was twice as great as the Mixture of tetra
and pentachlornaphthalene alone as the permissible exposure level was cut in half at: 0.5
milligram/cubic meter. Dr. Eaton failed to present or even discuss this table and these facts in his
opinion.

Dr. Eaton’s opinion that Mixture 2 also contained chlorinated diphenyl benzene is not supported
by this final table of permissible levels that all PCB customers adopted as the “standard
permissible” exposure levels of PCBs and chlorinated naphthalenes. If Dr. Eaton’s opinion is
correct then Dr. Drinker would have described Mixture 2 as containing tetra and
pentachlornaphthalene and refined PCB plus chlorinated diphenyl benzene. The table does not
state this fact. The table supports my opinion that Mixture 2 only contained the chlorinated
naphthalene and PCBs.

It is conventional and generally accepted practices when scientists find an error in their published
studies to issue an erratum to correct any errors. This is particularly true when the mistake could
have grave consequences like publishing the permissible levels of exposure that are used as the
sole metric to protect workers. I am not aware of any future publication that the Drinker team
published any errata for any of the Drinker series of studies. They would also have issued an
erratum for the earlier histopathological studies in which they state chlorinated diphenyl was the
most toxic of all the compounds they tested:

       Of the various chlorinated hydrocarbons tested, chlorinated diphenyl gave
       evidence of being the most toxic.

This final definitive and clear conclusion that was stated in the Drinker study (Bennett et al.
1938) has never been retracted or modified or changed since this conclusion was reached.

Dr. Eaton also ignores the additional supporting facts from my testimony. I stated that my
opinion that PCBs were extremely toxic and produced severe histopathologic lesions that were in
fact identical to those reported by Dr. Miller of the Public Health Service (Miller, 1944) which
were hyaline bodies. In fact, hyaline bodies were by far the most important morphological



                                                                                                 Page 87
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 702
Case 2:15-cv-00201-SMJ            ECF No. 382-1      filed 01/28/20      PageID.16722 Page 698 of
                                                   705



damage he discussed. The most important fact from the Miller study was that there can be no
dispute that PCBs caused these pathological lesions because animals were only exposed to PCBs
were used in his study, a fact which Dr. Eaton failed to acknowledge or discuss. Indeed, he went
on to stress that he was not only testing PCBs but that he was testing the “commercial” grade,
which is the same formulation that Monsanto was selling to their customers (as opposed to a pure
grade):

          Only the pathologic changes in animals exposed to a commercial chlorinated
          diphenyl are given here.

He stressed the fact that he is “only” reporting PCB-induced lesion because he was aware of the
Drinker studies in which mixtures of PCBs and chlorinated naphthalenes were tested. His stated
conclusion is consistent with mine as he references the same histopathological lesions that were
reported in the Drinker studies. In comparing the Drinker study findings to his own, he came to
the same conclusion I stated in my opinion. In fact, he stated the identical opinion about hyaline
bodies lesions being greater in PCB-treated animals compared to chlorinated naphthalene. Based
on his review of the Drinker studies and a comparison to his pathological findings of the hyaline
lesions, he made the following conclusion:

          The intracellular hyaline bodies were found in the rat liver alone…These findings agree
          with Bennett who reported similar hyaline bodies in liver cells of white rats exposed to
          mixtures of chlornaphthalenes and chlorinated diphenyl, chlorinated diphenyl, and less
          frequently to mixtures of chlornaphthalenes. To date such bodies have only been
          observed in rats exposed to such chlorinated compounds.

Miller’s statement is identical to mine, which I stated in my testimony.




                                                                                                 Page 88
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 703
Case 2:15-cv-00201-SMJ          ECF No. 382-1        filed 01/28/20      PageID.16723 Page 699 of
                                                   705



   2. Dr. DeGrandchamp misrepresents that mitotic bodies and hyaline bodies were markers
       for early hallmark of tumorigenesis at the time of the Drinker and Bennet studies in the
       1930s.

My response:

Dr. Eaton misstates my opinion. I stated that mitotic figures and hyaline bodies should have been
a trigger for Monsanto to conduct long-term cancer studies for PCBs. These two specific
pathological lesions were established histopathological criteria identified and discussed in
numerous historical studies I discussed in my report starting with the early 1900s. By the 1930s
and 1940s they were key pathological criteria.

I did not state the appearance of mitotic figures and hyaline bodies were in fact evidence that a
tumor would develop in the PCB-treated animals, because it would be impossible to make that
prediction because the animals were killed at ~3 months. The final determination of the eventual
outcome of those lesions is unknown and speculative. As I stated, the Drinker and Miller studies
were subacute studies—not cancer studies. My opinion is that the appearance of those highly
unusual pathological lesions that were described in the Drinker and Miller studies should have
been a “trigger” or red flag as they were known to be lesions that were well-described in other
(non-PCB) cancer studies. That is, I am posing the question of what would have been the
eventual outcome of those highly damage rat livers if they were exposed to PCB in an actual
chronic lifetime cancer study—should the uniqueness and severity of the lesions prompted an
independent competent scientist to have concluded that it would be a good idea to start a long-
term animal cancer study. Dr. Eaton holds a different opinion, seeming to conclude the
pathology was seen in all types of liver damage. He therefore does not agree that the PCB lesions
were important and that he would not have continued further toxicological investigations.

Dr. Eaton does not discuss the conclusions of Drinker and Miller with regard to both the severity
and uniqueness of the hyaline bodies. Scientist typically choose the words they use to describe
pathological features very carefully. Anytime a pathological description includes the term
“peculiar” or unique it typically focuses the attention of other scientist reviewing their findings.
This is how Drinker described the “peculiar” hyaline bodies:




                                                                                                 Page 89
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 704
Case 2:15-cv-00201-SMJ          ECF No. 382-1        filed 01/28/20     PageID.16724 Page 700 of
                                                   705



       Feeding of tetra- and pentachlornaphthalenes in combination with chlorinated
       diphenyl resulted in pronounced liver changes. These livers had increased in
       weight (average 71 per cent). Microscopic examination revealed a peculiar type
       of hyaline degeneration involving practically every liver cell (see figs. 1 and 2,
       plate I). This type of cell degeneration was more marked and occurred earlier
       after exposure to preparations containing chlorinated diphenyl than to any other
       compounds tested. Furthermore, it was most marked in the livers of animals
       exposed to refined chlorinated diphenyl (figs. 4, 5, and 6, plate III).

Miller also focused on the presence of hyaline bodies in his PCB study far more than any other
pathological feature and a photomicrograph of hyaline bodies was the only one he presented in
his study.

Although, it is impossible to definitively conclude whether the PCB-induced lesions would have
been repaired as Dr. Eaton’s opinion suggests or whether the lesions would have developed into
a carcinogenic response because the animals were killed too early. Neither of us can be certain-
but I was not making a prediction. I was simply stating that since the lesions were “peculiar” or
unusual and there were significant mitotic figures it was more likely that the liver would have
proceeded to show true carcinogenic effects. Obviously, in retrospect my opinion is more likely
since PCBs have been shown to precede along the same tumorigenic path when chronic animal
testing was eventually carried out in the 1970s.

The one fact that Dr. Eaton ignores-or at least does not discuss in his report-which is the most
important finding in the Drinker studies is that they stopped PCB dosing and the rats were
allowed to recover from the liver damage; the livers did not recover and the damage was still the
same. This evidence is contradictory to Dr. Eaton’s opinion that the pathological lesions
described by Drinker were simply the normal changes that occur during regeneration and repair
from PCB-induced damage. Obviously, the damage was not due to repair processes. This
apparently important enough to Drinker to run the study and report his findings.

       In these instances the hyalin degeneration of the cell cytoplasm was more marked.
       Although rats inhaling low concentrations of compounds D and F showed no
       demonstrable signs of ill health, microscopic examination of their livers revealed
       marked liver cell injury (fig. 6, plate II, and fig. 3, plate III). These lesions were
       still demonstrable after a 2 months’ recovery period.



                                                                                                Page 90
                                                            Decl. of A. Miller in Support of Daubert Motion
                                                      To Exclude R. DeGrandchamp Expert Testimony - 705
Case 2:15-cv-00201-SMJ           ECF No. 382-1       filed 01/28/20      PageID.16725 Page 701 of
                                                   705



I also did not state that mitotic figures and hyaline bodies are only seen in cancerous tissue. I
stated that it is possible that the histopathology could be due to regeneration-but as stated about
was unlikely.

Finally, it is not clear if Dr. Eaton is suggesting that mitotic figures are not evidence of tumors.
If this is the case, I disagree because tumor formation cannot occur without cell division. In fact,
that is the very definition of a tumor-uncontrolled cell division. Mitotic figures are simply visual
microscopic evidence of dividing cells. In the clinical setting, mitotic figures are perhaps the
most important histological criteria that are used for tumor diagnoses, tumor staging, and tumor
prognoses.

Lastly, I considered Dr. Millers finding that the hyaline bodies were not examples of pathologic
changes. He specifically that hyaline bodies were not seen before 50 days of exposure indicating
they are more likely part of the carcinogenic sequelae rather than simple pathological lesions. If
they were simple pathological lesions they would certainly be observed early in the pathological
response-rather than only suddenly appearing after ~2 months of exposure which he states
below:

         Intracellular hyaline bodies were found in the liver of the rat alone. They were
         present, usually in large numbers, in all of the rats receiving 10 0.05-cc. doses
         and in some of the animals receiving 25 doses by skin and corneal applications
         and ingestion, but were not observed in any of the animals subjected to single
         doses. These bodies were noted in the animals sacrificed 50, 60, and 90 days after
         first exposure. None were observed in rats examined prior to 50 days on test.
         They occurred in from 20 to 38 percent of the animals treated in the various ways.
         They were somewhat less marked in degree and in number of animals when the
         chlorinated diphenyl was ingested. These findings agree with Bennett (7) who
         reported similar hyaline bodies in liver cells of white rats exposed to mixtures of
         chlornaphthalenes and chlorinated diphenyl, chlorinated diphenyl, and less
         frequently to mixtures of chlornaphthalenes. To date such bodies have only been
         observed in rats exposed to such chlorinated compounds.




                                                                                                 Page 91
                                                             Decl. of A. Miller in Support of Daubert Motion
                                                       To Exclude R. DeGrandchamp Expert Testimony - 706
Case 2:15-cv-00201-SMJ        ECF No. 382-1      filed 01/28/20      PageID.16726 Page 702 of
                                               705



5.        REFERENCES

1.    Lehman AJ, Laug EP, Woodard G, Draize JH. Procedures for the appraisal of the toxicity
      of chemicals in foods. Food Drug Cosmet Law Q. 1949;4:412-434.
      https://heinonline.org/HOL/Page?handle=hein.journals/foodlj4&id=422&div=&collection
      =. Accessed June 9, 2019.

2.    Fitzhugh OG, Nelson AA. The chronic oral toxicity of DDT (2,2-bis (p-chlorophenyl-
      1,1,1-trichloroethane). J Pharmacol Exp Ther. 1947;89(1):18-30.

3.    Klassen CD. Casarett & Doull’s Toxicology: The Basic Science of Poisons. Eighth Ed.
      New York: McGraw-Hill Education/Medical; 2013.

4.    Eaton DL. Expert Report of David L. Eaton, Ph.D., DABT, FATS (May 10, 2019).; 2019.

5.    Itchikawa K, Baum SM. The rapid production of cancer in rabbits by coal-tar. J Cancer
      Res. 1925;9(1):85-104. doi:10.1158/jcr.1925.85

6.    Specifications for the Conduct of Studies to Evaluate the Toxic and Carcinogenic
      Potential of Chemical, Biological and Physical Agents in Laboratory Animals for the
      National Toxicology Program (NTP).; 2011.
      https://ntp.niehs.nih.gov/ntp/test_info/finalntp_toxcarspecsjan2011.pdf. Accessed June 11,
      2019.

7.    Woodard G, Calvery HO. Acute and chronic toxicity: public health aspects. Am Ind Hyg
      Assoc Q. 1943;4(1):55-59. doi:10.1080/00968204309344054

8.    Van Winkle W, Herwick RP, Calvery HO, Smith A. Laboratory and clinical appraisal of
      new drugs. J Am Med Assoc. 1944;126(15):958. doi:10.1001/jama.1944.82850500003009

9.    U.S. Food and Drug Administration. Milestones in U.S. Food and Drug Law History |
      FDA. https://www.fda.gov/about-fda/fdas-evolving-regulatory-powers/milestones-us-
      food-and-drug-law-history. Accessed June 9, 2019.

10.   Klassen CD. Casarett and Doull’s Toxicology: The Basic Science of Poisons. Sixth Ed.


                                                                                             Page 92
                                                         Decl. of A. Miller in Support of Daubert Motion
                                                   To Exclude R. DeGrandchamp Expert Testimony - 707
Case 2:15-cv-00201-SMJ          ECF No. 382-1     filed 01/28/20      PageID.16727 Page 703 of
                                                705



      New York: McGraw-Hill Medical Publishing Division; 2001.

11.   Jacobs AC, Hatfield KP. History of chronic toxicity and animal carcinogenicity studies for
      pharmaceuticals. Vet Pathol. 2013;50(2):324-333. doi:10.1177/0300985812450727

12.   Keplinger M, Fancher O, Calandra J. IBT: Toxicological Studies with Polychlorinated
      Biphenyls (Bates 0531555; TOXSTUDIES0996).

13.   Summary of the IBT Review Program: Office of Pesticide Programs, July 1983.
      Washington, DC; 1983.
      https://nepis.epa.gov/Exe/ZyNET.exe/91014ULV.txt?ZyActionD=ZyDocument&Client=
      EPA&Index=1981 Thru
      1985&Docs=&Query=&Time=&EndTime=&SearchMethod=1&TocRestrict=n&Toc=&T
      ocEntry=&QField=&QFieldYear=&QFieldMonth=&QFieldDay=&UseQField=&IntQFiel
      dOp=0&ExtQFiel. Accessed June 13, 2019.

14.   Seaton M. An Update on FDA’s Good Laboratory Practice (GLP) for Nonclinical
      Laboratory Studies Proposed Rule SOT: Regulatory and Safety Evaluation Specialty
      Section Webinar.; 2017.
      http://www.toxicology.org/groups/ss/rsess/doc/2017SOTWebinar_with_notesRSESS_Seat
      on.pdf. Accessed June 13, 2019.

15.   Pesticide Safety: Improvements Needed in EPA’s Good Laboratory Practices Inspection
      Program (Report to the Ranking Member, Subcommittee on Environment and the
      Economy, Committee on Energy and Commerce, House of Representatives; GAO-14-
      289).; 2014. https://www.gao.gov/assets/670/663236.pdf. Accessed June 13, 2019.

16.   Glenn Brown Trial Testimony, October 28, 1991. Presented at the: 1991.

17.   Levinskas G. A Review and Evaluation of Carcinogenicity Studies in Mice and Rats and
      Mutagenicity Studies with Polychlorinated Biphenyls; Toxicity of Arclor Products 1242,
      1254 and 1260 to the Liver of Albino Rats, October 14, 1981 (MONS213336 to
      MONS213405).; 1981.

18.   Bennett GA, Drinker CK, Warren MF. Morphological changes in the livers of rats


                                                                                              Page 93
                                                          Decl. of A. Miller in Support of Daubert Motion
                                                    To Exclude R. DeGrandchamp Expert Testimony - 708
Case 2:15-cv-00201-SMJ          ECF No. 382-1     filed 01/28/20     PageID.16728 Page 704 of
                                                705



      resulting from exposure to certain chlorinated hydrocarbons. Indust Hyg Toxicol.
      1938;20:97-123. https://www.cabdirect.org/cabdirect/abstract/19382701120. Accessed
      April 2, 2019.

19.   Miller JW. Pathologic changes in animals exposed to a commercial chlorinated diphenyl.
      Public Heal Reports. 1944;59(33):1085-1093. doi:10.2307/4584999

20.   Levinskas G. Aroclor 1260: Meeting at NCI, January 31, 1975 (STLCOPCB4052173 to
      STLCOPCB4052176; DSW 195713 to DSW 195716).; 1975.

21.   IBT. Report on Histopathological Re-Evaluation of Tissues from Female Sherman Rats
      Fed Aroclor 1260 (MONS 043458 to MONS 043487).

22.   Drinker CK. Report to the Monsanto Chemical Company, September 15, 1938.; 1938.
      http://www.chemicalindustryarchives.org/search/pdfs/anniston/19380915_545.pdf.

23.   Squire RA, Levitt MH. Report of a workshop on classification of specific hepatocellular
      lesions in rats. Cancer Res. 1975;35:3214-3223.
      https://pdfs.semanticscholar.org/6407/529ff47996872055d20bf795fc4e1b90c773.pdf.
      Accessed June 11, 2019.

24.   Calandra J. Report to Monsanto Company: Two-Year Chronic Oral Toxicity Study with
      Aroclor 1260 in Albino Rats; Histopathological Evaluation of Additional Liver Sections,
      March 24, 1975, IBT No. 641-06672 (DSW 036627 to DSW 004226).; 1975.

25.   Polychlorinated Biphenyls (PCBs), Polychlorinated Dibenzofurans (PCDFs), and
      Polychlorinated Dioxins (PCDDs), May 1990. Norfolk, VA; 1990.




                                                                                             Page 94
                                                         Decl. of A. Miller in Support of Daubert Motion
                                                   To Exclude R. DeGrandchamp Expert Testimony - 709
Case 2:15-cv-00201-SMJ        ECF No. 382-1       filed 01/28/20      PageID.16729 Page 705 of
                                                705



26.   Drinker CK. Further observations on the possible systemic toxicity of certain of the
      chlorinated hydrocarbons with suggestions for permissible concentrations in the air of
      workrooms. J Ind Hyg Toxicol. 1939;21:155-159.
      https://www.cabdirect.org/cabdirect/abstract/19392701563.




                                                                                              Page 95
                                                          Decl. of A. Miller in Support of Daubert Motion
                                                    To Exclude R. DeGrandchamp Expert Testimony - 710
